 

AMENDMENT NO. 3 TO THE
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

This AMENDMENT NO. 3 TO THE AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
June 28, 2011 (this “Amendment”), is entered into by and among BERRY PLASTICS
GROUP, INC., a Delaware corporation (“Holdings”), BERRY PLASTICS CORPORATION, a
Delaware corporation (the “Company”), certain domestic subsidiaries of the
Company party hereto as additional borrowers (together with the Company, the
“Borrowers”), certain other subsidiaries of the Company party hereto, the
financial institutions party hereto as lenders under the Unamended Credit
Agreement (as defined below) (the “Consenting Lenders”), the Designated Lenders
(as defined below), and BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and collateral agent (in such capacity,
the “Collateral Agent”). 

PRELIMINARY STATEMENTS:

(1)               Holdings, the Company, the Borrowers, the lenders from time to
time party thereto (the “Existing Lenders”), the Administrative Agent, the
Collateral Agent and the other agents party thereto, entered into that certain
Amended and Restated Revolving Credit Agreement, dated as of April 3, 2007 (as
amended by Amendment No. 1 to the Amended and Restated Revolving Credit
Agreement, dated as of December 14, 2007, Amendment No. 2 to the Amended and
Restated Credit Agreement, dated as of January 11, 2008, and the Incremental
Assumption Agreement, dated as of December 23, 2009, the “Unamended Credit
Agreement”);  

(2)               The Borrower has requested that (i) the Existing Lenders
approve certain amendments to the Unamended Credit Agreement specified herein,
(ii) the Designated Lenders (as hereinafter defined), as designated by the
Administrative Agent pursuant to Section 9.04(g) of the Unamended Credit
Agreement (as amended as contemplated by preceding clause (i)), accept
assignments of the Loans and Commitments of each Existing Lender and in
connection therewith, the Administrative Agent shall prepay and terminate the
Loans and Commitments of each Defaulting Lender, and (iii) the Designated
Lenders, which shall constitute all of the Lenders at such time, subsequently
amend the Unamended Credit Agreement in the form of the Amended and Restated
Revolving Credit Agreement attached as Annex A hereto (the “Amended Credit
Agreement”); and

(3)               In accordance with Section 9.08 of the Unamended Credit
Agreement, the Administrative Agent, the Consenting Lenders, the Company, the
Collateral Agent, the Swingline Lender, the Issuing Bank, the Designated Lenders
and the other Loan Parties have each agreed, subject to the terms and conditions
stated below, to the transactions described in the preceding paragraph;

NOW, THEREFORE, in consideration of the premises and in order to induce the
parties hereto to enter into the transactions described herein and the lenders
under the Amended Credit Agreement to extend credit and other financial
accommodations to the Borrowers pursuant to the Amended Credit Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, each of the Administrative Agent, the Consenting
Lenders, the Designated Lenders, the Borrowers and the other Loan Parties hereby
covenant and agree as follows:


SECTION 1.         DEFINITIONS. 

  Each capitalized term used herein shall have the meaning provided below or in
the introduction hereto:

“Administrative Agent” has the meaning given to such term in the preamble
hereof.

1

--------------------------------------------------------------------------------

 

                                                                               

“ALTA Policy” has the meaning given to such term in Section 8(b) hereof.

“Amended Credit Agreement” has the meaning given to such term in the second
recital hereof.

“Amendment” has the meaning given to such term in the preamble hereof.

“Amendment Effective Date” has the meaning given to such term in Section 7
hereof.

“Borrowers” has the meaning given to such term in the preamble hereof.

“Collateral Agent” has the meaning given to such term in the preamble hereof.

“Company” has the meaning given to such term in the preamble hereof.

“Consenting Lenders” has the meaning given to such term in the preamble hereof.

“Designated Lenders” has the meaning given to such term in Section 4 hereof.

“Existing Defaulting Lender” means each person who is, as of the date hereof and
immediately prior to giving effect to this Amendment (other than Section 2(a)
hereof, which shall be given full force and effect for the purposes of this
definition), a “Lender” under, and as defined in, the Unamended Credit Agreement
and is also a “Defaulting Lender” under, and as defined in, the Unamended Credit
Agreement, as amended pursuant to Section 2(a) hereof.

“Existing Lender” has the meaning given to such term in the first recital
hereof.

“Flood Hazard Property” has the meaning given to such term in Section 8(c)
hereof.

“Holdings” has the meaning given to such term in the preamble hereof.

“Holdings Credit Agreement” shall mean the Term Loan Credit Agreement, dated as
of June 5, 2007, among Holdings (as borrower), the lenders and agents party
thereto and Credit Suisse, as administrative agent for such lenders, as amended,
restated, supplemented, waived, replaced, restructured, repaid, refunded,
refinanced or otherwise modified from time to time, including any agreement or
indenture extending the maturity thereof, refinancing, replacing or otherwise
restructuring all or any portion of the Indebtedness under such agreement or
agreements or indenture or indentures or increasing the amount loaned thereunder
or altering the maturity thereof.

“Modification Endorsements” has the meaning given to such term in Section 8(b)
hereof.

“Mortgage Amendment” has the meaning given to such term in Section 8(a) hereof.

“New York Courts” has the meaning given to such term in Section 13(a) hereof.

“Title Insurance” has the meaning given to such term in Section 8(b) hereof.

“Title Policies” has the meaning given to such term in Section 8(b) hereof.

“Unamended Credit Agreement” has the meaning given to such term in the first
recital hereof.

2

--------------------------------------------------------------------------------

 

                                                                               

All capitalized terms not otherwise defined herein shall have the meanings
attributed thereto in the Amended Credit Agreement.


SECTION 2.         AMENDMENTS OF UNAMENDED CREDIT AGREEMENT.

  The parties hereto hereby agree to amend the Unamended Credit Agreement as of
the Amendment Effective Date, with such amendments to occur in the order set
forth below, as follows: 


(A)           THE DEFINITION OF “DEFAULTING LENDER” OF THE UNAMENDED CREDIT
AGREEMENT IS HEREBY AMENDED BY DELETING THE DEFINITION IN ITS ENTIRETY AND
INSERTING IN ITS PLACE THE FOLLOWING:

““Defaulting Lender” shall mean, subject to Section 2.23, any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Company, the Administrative Agent or any Issuing Bank or Swingline Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided,
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent and the Company that a Lender is a Defaulting Lender under clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.23)
upon delivery of written notice of such determination to the Company, each
Issuing Bank, each Swingline Lender and each Lender.”           


(B)          SECTION 9.04(G) OF THE UNAMENDED CREDIT AGREEMENT IS HEREBY AMENDED
BY DELETING IT IN ITS ENTIRETY AND INSERTING IN ITS PLACE THE FOLLOWING:

“(g)      If the Company wishes to replace the Loans or Commitments under the
Revolving Facility with ones having different terms, it shall have the option,
with the consent of the Administrative Agent, and subject to at least three
Business Days’ advance notice to the Lenders under the Revolving Facility,
instead of prepaying the Loans or reducing or terminating the Commitments to be
replaced, to (i) (A) with respect to all Loans and Commitments held by Lenders
who are not then Defaulting Lenders, require all such Lenders under the
Revolving Facility to assign all such Loans or Commitments to the Administrative
Agent or its designees and (B) with respect to all Loans and Commitments held by
Lenders who are then Defaulting Lenders, and notwithstanding anything to the
contrary in Section 2.08, 2.18 or otherwise in this Agreement, prepay all
amounts outstanding under any Loans held by such Defaulting Lenders, and
terminate and cancel the Commitments held by such Defaulting Lenders; and (ii)
amend the terms of all such Loans and Commitments so assigned pursuant to the
preceding clause (i)(A) in accordance with Section 9.08 (with such replacement,
if applicable, being deemed to have been made pursuant to Section 9.08(d)). 
Pursuant to any such assignment, all Loans and Commitments to be replaced,
terminated, canceled and/or repaid pursuant to this Section 9.04(g) shall be
purchased or repaid at par (allocated among the Lenders under the Revolving
Facility in the same manner as would be required if such Loans were being
optionally prepaid or such Commitments were being optionally reduced or
terminated by the Borrowers), accompanied by payment of any accrued interest and
fees thereon and any other amounts owing pursuant to Section 9.05(b).  By
receiving such purchase price, the Lenders under the Revolving Facility shall
automatically be deemed to have assigned the Loans or Commitments under the
Revolving Facility pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit A, and accordingly no other action by such
Lenders shall be required in connection therewith.  The provisions of this
paragraph (g) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.”

3

--------------------------------------------------------------------------------

 

                                                                               


(C)           SECTION 2.18(C) OF THE UNAMENDED CREDIT AGREEMENT IS HEREBY
AMENDED BY INSERTING AFTER THE LAST SENTENCE THEREOF THE FOLLOWING:

“For the avoidance of doubt, the provisions of this Section shall not be
construed to apply to the assignments and repayments described in Section
9.04(g).”


SECTION 3.         CERTAIN WAIVERS

.  Each Consenting Lender party hereto hereby waives its right under Section
9.04(g) of the Unamended Credit Agreement (as amended pursuant to Section 2
above) to receive three Business Days notice prior to the invocation of such
Section 9.04(g) by the Company and the Administrative Agent.


SECTION 4.         EXERCISE OF SECTION 9.04(G) OF THE UNAMENDED CREDIT AGREEMENT

.  Immediately upon the effectiveness of the amendments set forth in Section 2
above, the Administrative Agent and the Company shall exercise their rights
under Section 9.04(g) of the Unamended Credit Agreement (as amended pursuant to
Section 2 above), and pursuant thereto, shall immediately (a) cause all Loans
and Commitments then held by the Lenders to be assigned to the Administrative
Agent’s designees as set forth in Schedule 1 hereto in the Loan and Commitment
amounts set forth thereon (the “Designated Lenders”), and make all payments to
the Lenders required under the terms of Section 9.04(g) of the Unamended Credit
Agreement (as amended pursuant to Section 2 above), and (b) terminate and cancel
all Commitments and repay all Loans (each under the Unamended Credit Agreement)
then held by Defaulting Lenders (such term, as amended pursuant to Section 2
above), and make all payments to the Existing Defaulting Lenders required to be
made under the terms of Section 9.04(g) of the Unamended Credit Agreement (as
amended pursuant to Section 2 above).  Each Designated Lender acknowledges and
agrees that it shall be deemed to have received such assignments of the Loans
and Commitments under the Revolving Facility, and shall become a Lender,
pursuant to the terms of the form of Assignment and Acceptance attached to the
Unamended Credit Agreement as Exhibit A.


SECTION 5.         AMENDMENT OF UNAMENDED CREDIT AGREEMENT

.  The Administrative Agent, each Designated Lender, the Collateral Agent, each
Issuing Bank, the Swingline Lender, Holdings, the Company and each other Loan
Party hereby agrees that, immediately upon, and subject to, (a) the Designated
Lenders becoming the Lenders, pursuant to Section 4 above, and (b) the
satisfaction or waiver in accordance with Section 9.08 of the Unamended Credit
Agreement of each of the conditions to effectiveness set forth in Section 7
below, the Unamended Credit Agreement is, effective as of the Amendment
Effective Date, hereby amended as set forth in the form of the Amended Credit
Agreement.

4

--------------------------------------------------------------------------------

 

                                                                               


SECTION 6.         EFFECT OF AMENDMENT

.  (a)  On and after the Amendment Effective Date, (i) each reference in the
Amended Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Amended Credit Agreement (including for purposes of
indemnification and reimbursement of fees) shall mean and be a reference to the
Amended Credit Agreement, (ii) each reference in the other Loan Documents to
“the Revolving Credit Agreement”, “therein”, “thereunder”, “thereof” or words of
like import referring to the Unamended Credit Agreement, shall mean and be a
reference to the Amended Credit Agreement, and (iii) all references to any
Section (or subsection) of the Unamended Credit Agreement in any Loan Document
(but not the Amended Credit Agreement) shall be amended to become, mutatis
mutandis, references to the corresponding provisions of the Amended Credit
Agreement.


(B)          THE UNAMENDED CREDIT AGREEMENT AND EACH OF THE OTHER LOAN
DOCUMENTS, AS SPECIFICALLY AMENDED BY THIS AMENDMENT, ARE AND SHALL CONTINUE TO
BE IN FULL FORCE AND EFFECT AND ARE HEREBY IN ALL RESPECTS RATIFIED AND
CONFIRMED. 


(C)          THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT (1) THIS AMENDMENT
AND THE OTHER LOAN DOCUMENTS, WHETHER EXECUTED AND DELIVERED IN CONNECTION
HEREWITH OR OTHERWISE, DO NOT CONSTITUTE A NOVATION OR TERMINATION OF THE
OBLIGATIONS UNDER THE UNAMENDED CREDIT AGREEMENT AS IN EFFECT PRIOR TO THE
AMENDMENT EFFECTIVE DATE AND WHICH REMAIN OUTSTANDING, (2) THE OBLIGATIONS ARE
IN ALL RESPECTS CONTINUING (AS AMENDED BY THE AMENDED CREDIT AGREEMENT AND WHICH
ARE HEREAFTER SUBJECT TO THE TERMS OF THE AMENDED CREDIT AGREEMENT), (3) THE
SECURITY INTERESTS AS GRANTED UNDER THE APPLICABLE LOAN DOCUMENTS (OTHER THAN
THE MORTGAGES) SECURING PAYMENT OF SUCH OBLIGATIONS ARE IN ALL RESPECTS
CONTINUING AND IN FULL FORCE AND EFFECT AND ARE REAFFIRMED HEREBY WITH NO CHANGE
IN THE PRIORITY APPLICABLE AND SUCH SECURITY INTERESTS ARE AND CONTINUE TO BE,
DULY PERFECTED SECURITY INTERESTS, SUBJECT ONLY TO (I) THE TERMS THEREOF, AND
(II) THE LIENS PERMITTED UNDER THE LOAN DOCUMENTS, AND (4) AFTER GIVING EFFECT
TO THE MORTGAGE AMENDMENTS, THE SECURITY INTERESTS AS GRANTED UNDER THE
MORTGAGES SECURING PAYMENT OF SUCH OBLIGATIONS ARE IN ALL RESPECTS CONTINUING
AND IN FULL FORCE AND EFFECT AND ARE REAFFIRMED HEREBY WITH NO CHANGE IN THE
PRIORITY APPLICABLE AND SUCH SECURITY INTERESTS ARE AND CONTINUE TO BE, DULY
PERFECTED SECURITY INTERESTS, SUBJECT ONLY TO (I) ANY LIMITATIONS CONTAINED IN
THE MORTGAGES, INCLUDING MAXIMUM INDEBTEDNESS PERMITTED TO BE SECURED THEREBY OR
STATED MATURITY, (II) THE TERMS THEREOF, AND (III) THE LIENS PERMITTED UNDER THE
LOAN DOCUMENTS.


(D)          THE AMENDMENT OF THE UNAMENDED CREDIT AGREEMENT PURSUANT TO THIS
AMENDMENT IS LIMITED AS WRITTEN AND IS NOT A CONSENT TO ANY OTHER AMENDMENT,
RESTATEMENT OR WAIVER OR OTHER MODIFICATION, WHETHER OR NOT SIMILAR AND, EXCEPT
AS EXPRESSLY PROVIDED HEREIN OR IN ANY OTHER LOAN DOCUMENT, ALL TERMS AND
CONDITIONS OF THE LOAN DOCUMENTS REMAIN IN FULL FORCE AND EFFECT UNLESS
OTHERWISE SPECIFICALLY AMENDED HEREBY OR BY ANY OTHER LOAN DOCUMENT.


(E)           THIS AMENDMENT SHALL BE A LOAN DOCUMENT.


SECTION 7.         CONDITIONS OF EFFECTIVENESS.

  This Amendment shall become effective in the order and in the manner herein
described, as of the first date upon which each of the conditions precedent set
forth below in this Section 7 shall be satisfied or waived in accordance with
Section 9.08 of the Unamended Credit Agreement (such date, the “Amendment
Effective Date”):


(A)                THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THE AMENDED
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF THE AMENDMENT EFFECTIVE DATE, WITH THE SAME EFFECT AS
THOUGH MADE ON AND AS OF SUCH DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS
AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE (IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF SUCH EARLIER DATE).


 

5

--------------------------------------------------------------------------------

 

                                                                               


(B)               BOTH ON AND AS OF THE DATE HEREOF AND ON AND AS OF THE
AMENDMENT EFFECTIVE DATE, BOTH BEFORE AND AFTER GIVING EFFECT TO THIS AMENDMENT,
NO EVENT HAS OCCURRED AND IS CONTINUING THAT CONSTITUTES A DEFAULT OR AN EVENT
OF DEFAULT UNDER THE UNAMENDED CREDIT AGREEMENT, THE AMENDED CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS


(C)                THE EXECUTION, DELIVERY OF, AND THE PERFORMANCE OF THIS
AMENDMENT BY HOLDINGS, THE COMPANY AND THE OTHER BORROWERS IS PERMITTED UNDER
THE TERMS OF ALL MATERIAL INDEBTEDNESS.


(D)               THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED
FROM HOLDINGS, THE COMPANY, THE OTHER BORROWERS AND EACH SUBSIDIARY LOAN PARTY
AND FROM EACH OTHER PARTY HERETO (INCLUDING (X) THE ADMINISTRATIVE AGENT AND
EACH OF THE CONSENTING LENDERS CONSTITUTING THE “REQUIRED LENDERS” (AS DEFINED
IN THE UNAMENDED CREDIT AGREEMENT) AND (Y) ALL DESIGNATED LENDERS) EITHER (I) A
COUNTERPART OF THIS AMENDMENT SIGNED ON BEHALF OF SUCH PARTY OR (II) WRITTEN
EVIDENCE SATISFACTORY TO THE EXITING ADMINISTRATIVE AGENT (WHICH MAY INCLUDE
TELECOPY TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS AMENDMENT) THAT SUCH
PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT. 


(E)                THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, ON BEHALF OF
ITSELF AND THE LENDERS AND EACH ISSUING BANK ON THE AMENDMENT EFFECTIVE DATE, A
FAVORABLE WRITTEN OPINION OF (I) WACHTELL, LIPTON, ROSEN & KATZ, SPECIAL COUNSEL
FOR THE LOAN PARTIES, (II) JEFF THOMPSON, IN-HOUSE COUNSEL FOR THE LOAN PARTIES,
(III) VANCOTT, BAGLEY, CORNWALL & MCCARTHY, UTAH COUNSEL FOR CERTAIN OF THE LOAN
PARTIES, (IV) RICHARDS, LAYTON & FINGER, DELAWARE COUNSEL FOR CERTAIN OF THE
LOAN PARTIES, (V) RUDOLPH, FINE, PORTER & JOHNSON, LLP, INDIANA COUNSEL FOR
CERTAIN OF THE LOAN PARTIES, (VI) MCDONALD HOPKINS LLC, OHIO COUNSEL FOR CERTAIN
OF THE LOAN PARTIES, (VII) GENTRY, LOCKE, RAKES & MOORE, VIRGINIA COUNSEL FOR
CERTAIN OF THE LOAN PARTIES, AND (VIII) VENABLE LLP, MARYLAND COUNSEL FOR
CERTAIN OF THE LOAN PARTIES, IN EACH CASE (A) DATED THE AMENDMENT EFFECTIVE
DATE, (B) ADDRESSED TO EACH ISSUING BANK ON THE AMENDMENT EFFECTIVE DATE, THE
ADMINISTRATIVE AGENT AND THE LENDERS, AND (C) IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND COVERING SUCH OTHER MATTERS
RELATING TO THE LOAN DOCUMENTS AS THE ADMINISTRATIVE AGENT SHALL REASONABLY
REQUEST.


(F)                THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED IN THE CASE OF
EACH LOAN PARTY EACH OF THE ITEMS REFERRED TO IN CLAUSES (I), (II), (III), (IV)
AND (V) BELOW:

(I)                 ONLY IF SUCH DOCUMENT OR ITEM HAS NOT PREVIOUSLY BEEN
DELIVERED, OR SHALL HAVE CHANGED SINCE THE LATTER OF (X) ITS LAST DATE OF ITS
PREVIOUS DELIVERY TO THE ADMINISTRATIVE AGENT PURSUANT TO THE UNAMENDED CREDIT
AGREEMENT, AND (Y) THE ORIGINAL AGREEMENT DATE, A COPY OF THE CERTIFICATE OR
ARTICLES OF INCORPORATION, CERTIFICATE OF LIMITED PARTNERSHIP OR CERTIFICATE OF
FORMATION, AS APPLICABLE, INCLUDING ALL AMENDMENTS THERETO, OF EACH LOAN PARTY,
(A) IN THE CASE OF A CORPORATION, CERTIFIED AS OF A RECENT DATE OF THE AMENDMENT
EFFECTIVE DATE BY THE SECRETARY OF STATE (OR OTHER SIMILAR OFFICIAL) OF THE
JURISDICTION OF ITS ORGANIZATION, AND A CERTIFICATE AS TO THE GOOD STANDING (TO
THE EXTENT SUCH CONCEPT OR A SIMILAR CONCEPT EXISTS UNDER THE LAWS OF SUCH
JURISDICTION) OF EACH SUCH LOAN PARTY AS OF A RECENT DATE OF THE AMENDMENT
EFFECTIVE DATE (AND IF AVAILABLE, ACCOMPANIED BY A “BRING DOWN” DATED AS OF THE
AMENDMENT EFFECTIVE DATE) FROM SUCH SECRETARY OF STATE (OR OTHER SIMILAR
OFFICIAL) OR (B) IN THE CASE OF A PARTNERSHIP OR LIMITED LIABILITY COMPANY,
CERTIFIED BY THE SECRETARY OR ASSISTANT SECRETARY OF EACH SUCH LOAN PARTY;

(II)               A CERTIFICATE OF THE SECRETARY OR ASSISTANT SECRETARY OR
SIMILAR OFFICER OF EACH LOAN PARTY DATED THE AMENDMENT EFFECTIVE DATE AND
CERTIFYING:

(A)        (1) THAT ATTACHED THERETO IS A TRUE AND COMPLETE COPY OF THE BY LAWS
(OR PARTNERSHIP AGREEMENT, LIMITED LIABILITY COMPANY AGREEMENT, OPERATING

6

--------------------------------------------------------------------------------

 

                                                                               

AGREEMENT OR OTHER EQUIVALENT GOVERNING DOCUMENTS) OF SUCH LOAN PARTY AS IN
EFFECT ON THE AMENDMENT EFFECTIVE DATE AND AT ALL TIMES SINCE THE DATE OF THE
RESOLUTIONS DESCRIBED IN CLAUSE (B) BELOW, OR (2) THAT THE BY-LAWS (OR
PARTNERSHIP AGREEMENT, LIMITED LIABILITY COMPANY AGREEMENT OR OTHER EQUIVALENT
GOVERNING DOCUMENTS) OF SUCH LOAN PARTY, AS IN EFFECT ON THE AMENDMENT EFFECTIVE
DATE, HAVE NOT BEEN MODIFIED, RESCINDED OR AMENDED SINCE THE LATTER OF (X) ITS
LAST DATE OF DELIVERY TO THE ADMINISTRATIVE AGENT PURSUANT TO THE UNAMENDED
CREDIT AGREEMENT AND (Y) THE ORIGINAL AGREEMENT DATE,

(B)        THAT ATTACHED THERETO IS A TRUE AND COMPLETE COPY OF RESOLUTIONS DULY
ADOPTED BY THE BOARD OF DIRECTORS (OR EQUIVALENT GOVERNING BODY) OF SUCH LOAN
PARTY (OR ITS MANAGING GENERAL PARTNER OR MANAGING MEMBER) AUTHORIZING THE
EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS TO WHICH SUCH PERSON
IS A PARTY AND, IN THE CASE OF THE BORROWERS, THE BORROWINGS HEREUNDER, AND THAT
SUCH RESOLUTIONS HAVE NOT BEEN MODIFIED, RESCINDED OR AMENDED AND ARE IN FULL
FORCE AND EFFECT ON THE AMENDMENT EFFECTIVE DATE,

(C)        THAT THE CERTIFICATE OR ARTICLES OF INCORPORATION, CERTIFICATE OF
LIMITED PARTNERSHIP OR CERTIFICATE OF FORMATION OF SUCH LOAN PARTY HAS NOT BEEN
AMENDED SINCE THE DATE OF THE LAST AMENDMENT THERETO DISCLOSED OR DELIVERED
PURSUANT TO CLAUSE (I) ABOVE,

(D)        AS TO THE INCUMBENCY AND SPECIMEN SIGNATURE OF EACH OFFICER EXECUTING
ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT DELIVERED IN CONNECTION HEREWITH ON
BEHALF OF SUCH LOAN PARTY, AND

(E)         AS TO THE ABSENCE OF ANY PENDING PROCEEDING FOR THE DISSOLUTION OR
LIQUIDATION OF SUCH LOAN PARTY OR, TO THE KNOWLEDGE OF SUCH PERSON, THREATENING
THE EXISTENCE OF SUCH LOAN PARTY;

(III)             A CERTIFICATE OF A DIRECTOR OR ANOTHER OFFICER AS TO THE
INCUMBENCY AND SPECIMEN SIGNATURE OF THE SECRETARY OR ASSISTANT SECRETARY OR
SIMILAR OFFICER EXECUTING THE CERTIFICATE PURSUANT TO CLAUSE (II) ABOVE;

(IV)             A BORROWING BASE CERTIFICATE IN THE FORM ATTACHED TO THE
AMENDED CREDIT AGREEMENT, DATED AS OF THE AMENDMENT EFFECTIVE DATE; AND

(V)               SUCH OTHER DOCUMENTS AS THE ADMINISTRATIVE AGENT, THE LENDERS
AND ANY ISSUING BANK ON THE CLOSING DATE MAY REASONABLY REQUEST (INCLUDING
WITHOUT LIMITATION, TAX IDENTIFICATION NUMBERS AND ADDRESSES).


(G)                THE LOAN PARTIES SHALL BE IN FULL COMPLIANCE WITH ALL
ELEMENTS OF THE COLLATERAL AND GUARANTEE REQUIREMENT REQUIRED TO BE SATISFIED ON
THE AMENDMENT EFFECTIVE DATE, AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
COMPLETED PERFECTION CERTIFICATE, DATED THE AMENDMENT EFFECTIVE DATE AND SIGNED
BY A RESPONSIBLE OFFICER OF THE COMPANY, TOGETHER WITH ALL ATTACHMENTS
CONTEMPLATED THEREBY.


(H)               ON THE AMENDMENT EFFECTIVE DATE, AFTER GIVING EFFECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY, HOLDINGS SHALL HAVE OUTSTANDING NO
INDEBTEDNESS OTHER THAN INDEBTEDNESS UNDER THE HOLDINGS CREDIT AGREEMENT, THE
TERM LOAN CREDIT AGREEMENT OR THE AMENDED CREDIT AGREEMENT, AND THE BORROWERS
AND THE SUBSIDIARIES SHALL HAVE OUTSTANDING NO INDEBTEDNESS OTHER THAN (I) THE
LOANS AND OTHER EXTENSIONS OF CREDIT UNDER THE AMENDED CREDIT AGREEMENT, (II)
THE SENIOR SUBORDINATED NOTES, (III) THE

7

--------------------------------------------------------------------------------

 

                                                                               


SECOND LIEN NOTES, (IV) THE TERM LOANS, (V) THE FIRST PRIORITY NOTES, AND (VI)
OTHER INDEBTEDNESS PERMITTED PURSUANT TO SECTION 6.01 OF THE AMENDED CREDIT
AGREEMENT.


(I)                 THE LENDERS SHALL HAVE RECEIVED A SOLVENCY CERTIFICATE
SUBSTANTIALLY IN THE FORM ATTACHED TO THE AMENDED CREDIT AGREEMENT AND SIGNED BY
THE CHIEF FINANCIAL OFFICER OF THE COMPANY CONFIRMING THE SOLVENCY OF THE
COMPANY AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS ON THE AMENDMENT EFFECTIVE
DATE.


(J)                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM A
FINANCIAL OFFICER OF THE COMPANY, AN OFFICER'S CERTIFICATE TO THE EFFECT THAT
THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AMENDMENT, THE AMENDED CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY THE LOAN PARTIES, AND THE INCURRENCE
OF INDEBTEDNESS UNDER THE REVOLVING FACILITY AND THE INCURRENCE OF THE LIENS
PURSUANT TO THE LOAN DOCUMENTS, WILL NOT CONFLICT WITH, RESULT IN A BREACH OF OR
CONSTITUTE A DEFAULT UNDER, OR GIVE RISE TO A RIGHT OF, OR RESULT IN, ANY
CANCELLATION OR ACCELERATION UNDER, ANY INDENTURE, CREDIT OR LOAN AGREEMENT OR
OTHER DOCUMENTS OR INSTRUMENTS TO WHICH ANY LOAN PARTY IS PARTY WITH RESPECT TO
ANY MATERIAL INDEBTEDNESS, WHICH CERTIFICATE SHALL INCLUDE REASONABLY DETAILED
BACKUP CALCULATIONS, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, DEMONSTRATING SUCH ABSENCE OF CONFLICT.


(K)               THE AGENTS SHALL HAVE RECEIVED ALL FEES PAYABLE THERETO OR TO
ANY LENDER ON OR PRIOR TO THE AMENDMENT EFFECTIVE DATE AND, TO THE EXTENT
INVOICED AT LEAST 2 BUSINESS DAYS PRIOR TO THE AMENDMENT EFFECTIVE DATE, ALL
OTHER AMOUNTS DUE AND PAYABLE PURSUANT TO THE LOAN DOCUMENTS ON OR PRIOR TO THE
AMENDMENT EFFECTIVE DATE, INCLUDING, TO THE EXTENT INVOICED, REIMBURSEMENT OR
PAYMENT OF ALL REASONABLE OUT‑OF‑POCKET EXPENSES (INCLUDING REASONABLE FEES,
CHARGES AND DISBURSEMENTS OF SHEARMAN & STERLING LLP AND LOCAL COUNSEL) REQUIRED
TO BE REIMBURSED OR PAID BY THE LOAN PARTIES HEREUNDER OR UNDER ANY LOAN
DOCUMENT.

For purposes of determining compliance with the conditions specified above, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by the
Loan Documents shall have received notice from such Lender prior to the
Amendment Effective Date specifying its objection thereto and such Lender shall
not have made available to the Administrative Agent such Lender’s ratable
portion of the initial Borrowing, if any.


SECTION 8.         COVENANTS 

. 


(A)                WITHIN 90 DAYS AFTER THE AMENDMENT EFFECTIVE DATE (WHICH
PERIOD MAY BE EXTENDED IN THE SOLE AND ABSOLUTE DISCRETION OF THE ADMINISTRATIVE
AGENT AND THE COLLATERAL AGENT WITHOUT ANY FURTHER CONSENT FROM ANY LENDER), THE
LOAN PARTIES SHALL DELIVER TO THE COLLATERAL AGENT:

(I)                 (A) COUNTERPARTS OF AN AMENDMENT TO EACH MORTGAGE (EACH SUCH
AMENDMENT, A “MORTGAGE AMENDMENT”) ENTERED INTO WITH RESPECT TO EACH MORTGAGED
PROPERTY SET FORTH ON SCHEDULE 1.01(C) OF THE AMENDED CREDIT AGREEMENT, DULY
EXECUTED, ACKNOWLEDGED AND DELIVERED BY THE RECORD OWNER OF SUCH MORTGAGED
PROPERTY, SUITABLE FOR RECORDING OR FILING,  WITH ALL FILING AND RECORDING TAXES
AND FEES PAID FOR BY OR ON BEHALF OF THE BORROWERS AND (B) SUCH OTHER DOCUMENTS
INCLUDING, BUT NOT LIMITED TO, ANY CONSENTS, AGREEMENTS AND CONFIRMATIONS OF
THIRD PARTIES, AS THE COLLATERAL AGENT MAY HAVE REASONABLY REQUESTED WITH
RESPECT TO ANY MORTGAGE AMENDMENT OR ANY MORTGAGED PROPERTY;

(II)               (A) WITH RESPECT TO ANY MORTGAGED PROPERTIES FOR WHICH TITLE
INSURANCE POLICIES WERE NOT PREVIOUS ISSUED IN FAVOR OF COLLATERAL AGENT, A
POLICY OR POLICIES OR

8

--------------------------------------------------------------------------------

 

                                                                               

MARKED UP UNCONDITIONAL BINDER OF AMERICAN LAND TITLE ASSOCIATION LENDER’S
EXTENDED COVERAGE TITLE INSURANCE (AN “ALTA POLICY”) OR ALTERNATIVE TITLE
INSURANCE POLICIES REASONABLY ACCEPTABLE TO COLLATERAL AGENT IN STATES WHERE AN
ALTA POLICY IS UNAVAILABLE OR IF A NEW PROPERTY SURVEY WOULD BE REQUIRED TO BE
MADE IN ORDER TO ISSUE A ALTA POLICY (“TITLE POLICIES”), AND (B) “DATEDOWN” AND
MORTGAGE MODIFICATION ENDORSEMENTS TO THE EXISTING TITLE INSURANCE POLICIES WITH
RESPECT TO THE MORTGAGED PROPERTIES (“MODIFICATION ENDORSEMENTS”; TITLE POLICIES
AND MODIFICATION ENDORSEMENTS, TO THE EXTENT REQUIRED, COLLECTIVELY, “TITLE
INSURANCE”), SUCH TITLE INSURANCE PAID FOR BY THE BORROWERS, ISSUED BY A
NATIONALLY RECOGNIZED TITLE INSURANCE COMPANY INSURING THE LIEN OF EACH MORTGAGE
(AS AMENDED BY THE MORTGAGE AMENDMENT), AS A VALID FIRST LIEN ON THE MORTGAGED
PROPERTY DESCRIBED THEREIN, FREE OF ANY OTHER LIENS EXCEPT AS PERMITTED BY
SECTION 6.02 OF THE AMENDED CREDIT AGREEMENT, SUCH TITLE INSURANCE IN A FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO COLLATERAL AGENT AND TOGETHER WITH SUCH
CUSTOMARY ENDORSEMENTS (INCLUDING ZONING ENDORSEMENTS WHERE REASONABLY
APPROPRIATE AND AVAILABLE, WHICH, IN THE CASE OF A MODIFICATION ENDORSEMENT,
SHALL NOT BE REQUIRED WHERE A RECENT ZONING REPORT SHOWS NO CHANGES IN ZONING
SINCE THE DATE OF THE EXISTING TITLE POLICY OR THE LAST ZONING ENDORSEMENT),
COINSURANCE AND REINSURANCE AS THE COLLATERAL AGENT MAY REASONABLY REQUEST, AND
WITH RESPECT TO ANY SUCH PROPERTY LOCATED IN A STATE IN WHICH A ZONING
ENDORSEMENT IS NOT AVAILABLE, A ZONING COMPLIANCE LETTER FROM THE APPLICABLE
MUNICIPALITY IN A FORM REASONABLY ACCEPTABLE TO THE COLLATERAL AGENT;

(III)             (A) A STANDARD FLOOD HAZARD DETERMINATION FORM ORDERED BY THE
COLLATERAL AGENT EVIDENCING WHETHER EACH SUCH MORTGAGED PROPERTY IS IN AN AREA
DESIGNATED BY THE FEDERAL EMERGENCY MANAGEMENT AGENCY AS HAVING SPECIAL FLOOD OR
MUD SLIDE HAZARDS (A “FLOOD HAZARD PROPERTY”) AND WHETHER THE COMMUNITY IN WHICH
SUCH MORTGAGED PROPERTY IS LOCATED IS PARTICIPATING IN THE NATIONAL FLOOD
INSURANCE PROGRAM, (B) FOR EACH FLOOD HAZARD PROPERTY, THE APPLICABLE LOAN
PARTY’S WRITTEN ACKNOWLEDGMENT OF RECEIPT OF WRITTEN NOTIFICATION FROM THE
COLLATERAL AGENT AS TO THE FACT THAT SUCH MORTGAGED PROPERTY IS A FLOOD HAZARD
PROPERTY AND AS TO WHETHER THE COMMUNITY IN WHICH EACH SUCH FLOOD HAZARD
PROPERTY IS LOCATED IS PARTICIPATING IN THE NATIONAL FLOOD INSURANCE PROGRAM,
AND (C) FOR EACH FLOOD HAZARD PROPERTY, COPIES OF THE APPLICABLE LOAN PARTY’S
APPLICATION FOR A FLOOD INSURANCE POLICY PLUS PROOF OF PREMIUM PAYMENT, AND A
DECLARATION PAGE CONFIRMING THAT FLOOD INSURANCE HAS BEEN ISSUED NAMING THE
COLLATERAL AGENT AS SOLE LOSS PAYEE ON BEHALF OF THE SECURED PARTIES;

(IV)             EVIDENCE OF THE INSURANCE REQUIRED BY THE TERMS OF THE
MORTGAGES (AS AMENDED BY THE MORTGAGE AMENDMENTS);

(V)               PAYMENT IN FULL OF ALL COSTS, EXPENSES AND FEES PAYABLE TO THE
AGENTS IN CONNECTION WITH THE DELIVERABLES SET FORTH IN THIS SECTION 8 IN
ACCORDANCE WITH THE TERMS AND PROVISIONS OF SECTION 9.05(A) OF THE AMENDED
CREDIT AGREEMENT THAT ARE INVOICED AND SENT IN WRITING TO THE COMPANY NOT LATER
THAN 3 BUSINESS DAYS PRIOR TO THE END OF SUCH 90-DAY PERIOD (OR THE END OF ANY
EXTENDED PERIOD, IF APPLICABLE); AND

(VI)             AN AMENDMENT TO OR REPLACEMENT OF THAT CERTAIN BLOCKED ACCOUNT
CONTROL AGREEMENT, DATED AS OF JUNE 1, 2007, MADE BY AND AMONG FIFTH THIRD BANK,
BERRY AND BANK OF AMERICA, N.A., AS COLLATERAL AGENT.


(B)               PROMPTLY AFTER THE CONSUMMATION OF THE SPECIFIED ASSET SALE,
THE COMPANY SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN OFFICER'S CERTIFICATE
FROM A FINANCIAL OFFICER OF THE COMPANY DEMONSTRATING THE AGGREGATE PRINCIPAL
AMOUNT OF INDEBTEDNESS UNDER THE REVOLVING FACILITY THAT THE

9

--------------------------------------------------------------------------------

 

                                                                               


COMPANY CAN INCUR UNDER THE FIRST PRIORITY NOTES, THE TERM LOAN CREDIT AGREEMENT
AND THE SECOND LIEN NOTES, WHICH CERTIFICATE SHALL INCLUDE REASONABLY DETAILED
BACKUP CALCULATIONS, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT.  IN THE EVENT THAT SUCH CERTIFICATE RELATES TO AN AMOUNT
THAT IS LESS THAN THE PRINCIPAL AMOUNT OF THE REVOLVING FACILITY COMMITMENTS AT
SUCH TIME, THEN FROM TIME TO TIME THEREAFTER THE COMPANY MAY DELIVER TO THE
ADMINISTRATIVE AGENT A SUPPLEMENTAL CERTIFICATE MEETING THE DESCRIPTION IN THE
PREVIOUS SENTENCE DEMONSTRATING THE ABILITY TO INCUR AN AMOUNT GREATER THAN THE
AMOUNT STATED IN SUCH PRIOR CERTIFICATE UP TO THE AGGREGATE PRINCIPAL AMOUNT OF
REVOLVING FACILITY COMMITMENTS.


SECTION 9.         CONFIRMATION OF REPRESENTATIONS AND WARRANTIES


. 


(A)                THE COMPANY HEREBY REPRESENTS AND WARRANTS, BOTH ON AND AS OF
THE DATE HEREOF AND ON AND AS OF THE AMENDMENT EFFECTIVE DATE, THAT ALL
REPRESENTATIONS AND WARRANTIES SET FORTH IN THE LOAN DOCUMENTS ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS, IN EACH CASE, WITH THE SAME EFFECT AS THOUGH
MADE ON AND AS OF SUCH DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND
WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE (IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF SUCH EARLIER DATE.


(B)               EACH LOAN PARTY REPRESENTS AND WARRANTS, ON AND AS OF THE DATE
HEREOF, THAT (I) THE EXECUTION, DELIVERY AND PERFORMANCE BY HOLDINGS, EACH
BORROWER AND EACH OF THE SUBSIDIARY LOAN PARTIES OF THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN DULY AUTHORIZED BY ALL CORPORATE,
STOCKHOLDER, PARTNERSHIP OR LIMITED LIABILITY COMPANY ACTION REQUIRED TO BE
OBTAINED BY HOLDINGS, SUCH BORROWER AND SUCH SUBSIDIARY LOAN PARTIES, AND (II)
THIS AMENDMENT HAS BEEN DULY EXECUTED AND DELIVERED BY HOLDINGS, EACH BORROWER
AND EACH OF THE SUBSIDIARY LOAN PARTIES AND CONSTITUTES A LEGAL, VALID AND
BINDING OBLIGATION OF SUCH LOAN PARTY ENFORCEABLE AGAINST EACH SUCH LOAN PARTY
IN ACCORDANCE WITH ITS TERMS, SUBJECT TO (1) THE EFFECTS OF BANKRUPTCY,
INSOLVENCY, MORATORIUM, REORGANIZATION, FRAUDULENT CONVEYANCE OR OTHER SIMILAR
LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY, (2) GENERAL PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN
EQUITY OR AT LAW) AND (3) IMPLIED COVENANTS OF GOOD FAITH AND FAIR DEALING.


(C)                EACH LOAN PARTY HEREBY REPRESENTS AND WARRANTS THAT, BOTH ON
AND AS OF THE DATE HEREOF AND ON AND AS OF THE AMENDMENT EFFECTIVE DATE, BOTH
BEFORE AND AFTER GIVING EFFECT TO THIS AMENDMENT, NO EVENT HAS OCCURRED AND IS
CONTINUING THAT CONSTITUTES A DEFAULT OR AN EVENT OF DEFAULT UNDER THE UNAMENDED
CREDIT AGREEMENT, THE AMENDED CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.


SECTION 10.     EXECUTION IN COUNTERPARTS.

  This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.  Delivery of an executed counterpart of a signature
page to this Amendment by telecopier or other electronic means shall be
effective as delivery of a manually executed counterpart of this Amendment.


SECTION 11.     GOVERNING LAW.

  This Amendment shall be governed by, and construed in accordance with, the
laws of the state of New York. 


SECTION 12.     WAIVER OF JURY TRIAL

.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AMENDMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 12.

10

--------------------------------------------------------------------------------

 

                                                                               


SECTION 13.     JURISDICTION; CONSENT TO SERVICE OF PROCESS.


(A)                EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE UNITED STATES
OF AMERICA SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY THEREOF
(COLLECTIVELY, “NEW YORK COURTS”), IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR THE OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AMENDMENT SHALL AFFECT ANY RIGHT THAT ANY
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS IN THE COURTS OF ANY JURISDICTION,
EXCEPT THAT EACH OF THE LOAN PARTIES AGREES THAT (A) IT WILL NOT BRING ANY SUCH
ACTION OR PROCEEDING IN ANY COURT OTHER THAN NEW YORK COURTS (IT BEING
ACKNOWLEDGED AND AGREED BY THE PARTIES HERETO THAT ANY OTHER FORUM WOULD BE
INCONVENIENT AND INAPPROPRIATE IN VIEW OF THE FACT THAT MORE OF THE LENDERS WHO
WOULD BE AFFECTED BY ANY SUCH ACTION OR PROCEEDING HAVE CONTACTS WITH THE STATE
OF NEW YORK THAN ANY OTHER JURISDICTION), AND (B) IN ANY SUCH ACTION OR
PROCEEDING BROUGHT AGAINST ANY LOAN PARTY IN ANY OTHER COURT, IT WILL NOT ASSERT
ANY CROSS-CLAIM, COUNTERCLAIM OR SETOFF, OR SEEK ANY OTHER AFFIRMATIVE RELIEF,
EXCEPT TO THE EXTENT THAT THE FAILURE TO ASSERT THE SAME WILL PRECLUDE SUCH LOAN
PARTY FROM ASSERTING OR SEEKING THE SAME IN THE NEW YORK COURTS.


(B)               EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR
THE OTHER LOAN DOCUMENTS IN ANY NEW YORK STATE OR FEDERAL COURT.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

[Remainder of Page Intentionally Left Blank] 

11

--------------------------------------------------------------------------------

 

 

                        IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be duly executed by their respective authorized officers as of the
day and year first written above.

 

BERRY PLASTICS CORPORATION

 

 

By:__/s/ Jeffrey D. Thompson__________________________
Name: Jeffrey D. Thompson
Title: Executive Vice President and Assistant Secretary

 

                 

 

--------------------------------------------------------------------------------

 

                                                                               

 

BERRY PLASTICS GROUP, INC.

 

 

By:__/s/ Jeffrey D. Thompson_____________________________
Name: Jeffrey D. Thompson
Title: Executive Vice President and Assistant Secretary

2

--------------------------------------------------------------------------------

 

                                                                               

 

BERRY PLASTICS TECHNICAL SERVICES, INC.

BERRY STERLING CORPORATION

CARDINAL PACKAGING, INC.

CPI HOLDING CORPORATION

PESCOR, INC.

VENTURE PACKAGING, INC.

VENTURE PACKAGING MIDWEST, INC.

BERRY PLASTICS ACQUISITION CORPORATION III

BERRY PLASTICS ACQUISITION CORPORATION V

BERRY PLASTICS OPCO, INC.

BERRY PLASTICS ACQUISITION CORPORATION VIII

BERRY PLASTICS ACQUISITION CORPORATION IX

BERRY PLASTICS ACQUISITION CORPORATION X

BERRY PLASTICS ACQUISITION CORPORATION XI

BERRY PLASTICS ACQUISITION CORPORATION XII

BERRY PLASTICS ACQUISITION CORPORATION XIII

BERRY PLASTICS SP, INC.

ROLLPAK CORPORATION

CAPLAS NEPTUNE, LLC

CAPLAS LLC

 

 

By:__/s/ Jeffrey D. Thompson____________________________
Name: Jeffrey D. Thompson
Title: Executive Vice President and Assistant Secretary

3

--------------------------------------------------------------------------------

 

                                                                               

 

AEROCON, LLC

BERRY IOWA, LLC

BERRY PLASTICS ACQUISITION CORPORATION XV, LLC

BERRY PLASTICS DESIGN, LLC

COVALENCE SPECIALTY COATINGS LLC

COVALENCE SPECIALTY ADHESIVES LLC

KERR GROUP, LLC

POLY-SEAL, LLC

 

By:  BERRY PLASTICS CORPORATION,
 its sole member

 

 

By:__/s/ Jeffrey D. Thompson____________________________
Name: Jeffrey D. Thompson
Title: Executive Vice President and Assistant Secretary

4

--------------------------------------------------------------------------------

 

                                                                               

 

PLIANT, LLC

 

By:__/s/ Jeffrey D. Thompson____________________________
Name: Jeffrey D. Thompson
Title: Executive Vice President and Assistant Secretary

5

--------------------------------------------------------------------------------

 

                                                                               

 

UNIPLAST HOLDINGS, LLC



By:__/s/ Jeffrey D. Thompson____________________________
Name: Jeffrey D. Thompson
Title: Executive Vice President and Assistant Secretary

 

6

--------------------------------------------------------------------------------

 

                                                                               

 

CAPTIVE PLASTICS, LLC

 

By:__/s/ Jeffrey D. Thompson____________________________
Name: Jeffrey D. Thompson
Title: Executive Vice President and Assistant Secretary

7

--------------------------------------------------------------------------------

 

                                                                               

 

CAPTIVE PLASTICS HOLDINGS, LLC

 

By:__/s/ Jeffrey D. Thompson____________________________
Name: Jeffrey D. Thompson
Title: Executive Vice President and Assistant Secretary

8

--------------------------------------------------------------------------------

 

                                                                               

 

KNIGHT PLASTICS, LLC

 

By:__/s/ Jeffrey D. Thompson____________________________
Name: Jeffrey D. Thompson
Title: Executive Vice President and Assistant Secretary

9

--------------------------------------------------------------------------------

 

                                                                               

 

PACKERWARE, LLC

 

By:__/s/ Jeffrey D. Thompson____________________________
Name: Jeffrey D. Thompson
Title: Executive Vice President and Assistant Secretary

 

10

--------------------------------------------------------------------------------

 

                                                                               

 

 

SAFFRON ACQUISITION, LLC



By:  KERR GROUP, LLC,
its sole member and manager



        By:  BERRY PLASTICS CORPORATION,
         its sole member

 

 

By:__/s/ Jeffrey D. Thompson____________________________
Name: Jeffrey D. Thompson
Title: Executive Vice President and Assistant Secretary



 

11

--------------------------------------------------------------------------------

 

                                                                               

SUN COAST INDUSTRIES, LLC

 

By:  SAFFRON ACQUISITION, LLC,
its sole member and manager

 

By:  KERR GROUP, LLC,
 its sole member and manager

 

By:  BERRY PLASTICS CORPORATION,
its sole member and manager

 

 

By:__/s/ Jeffrey D. Thompson____________________________
Name: Jeffrey D. Thompson
Title: Executive Vice President and Assistant Secretary

 

 

SETCO, LLC

 

By:  KERR GROUP, LLC,
its sole member

 

By:  BERRY PLASTICS CORPORATION, its sole member and manager

 

 

By:__/s/ Jeffrey D. Thompson____________________________
Name: Jeffrey D. Thompson
Title: Executive Vice President and Assistant Secretary

 

 

 

 

GRAFCO INDUSTRIES LIMITED PARTNERSHIP



By:  Caplas Neptune, LLC,
its General Partner

 

 

By:__/s/ Jeffrey D. Thompson____________________________
Name: Jeffrey D. Thompson
Title: Executive Vice President and Assistant Secretary

 

 

 

12

--------------------------------------------------------------------------------

 

                                                                               

 

PLIANT CORPORATION INTERNATIONAL

 

By:__/s/ Jeffrey D. Thompson____________________________
Name: Jeffrey D. Thompson
Title: Executive Vice President and Assistant Secretary

13

--------------------------------------------------------------------------------

 

                                                                               

 

UNIPLAST U.S., INC.

 

 

By:__/s/ Jeffrey D. Thompson____________________________
Name: Jeffrey D. Thompson
Title: Executive Vice President and Assistant Secretary

14

--------------------------------------------------------------------------------

 

                                                                               

BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent, and as a Lender

 

 

By:__/s/ Robert Anchundia____________________________
Name: Robert Anchundia
Title: Vice President

 

15

--------------------------------------------------------------------------------

 

 

Wells Fargo Capital Finance, LLC
as Lender

 

 

By:____/s/ Brant Murdock________________________________
Name: Brant Murdock
Title: Vice President

 

 

                                 

 

--------------------------------------------------------------------------------

 

                                                                               

Barclays Bank, PLC,
as Lender

 

 

By:____/s/ Michael J. Mozer_____________________________
Name: Michael J. Mozer
Title: Vice President

2

--------------------------------------------------------------------------------

 

                                                                               

Citicorp North America, Inc.,
as Lender

 

 

By:____/s/Brendan Mackay_____________________________
Name: Brant Murdock
Title: Director

 

3

--------------------------------------------------------------------------------

 

                                                                               

Credit Suisse AG, Cayman Islands Branch,
as Lender

 

 

By:____/s/ Robert Hetu________________________________
Name: Robert Hetu
Title: Managing Director

 

By:____/s/ Kevin Buddhdew___________________________
Name: Kevin Buddhdew
Title: Associate

 

4

--------------------------------------------------------------------------------

 

                                                                               

Deutsche Bank Trust Company Americas,
as Lender

 

 

By:____/s/ Erin Morrissey________________________________
Name: Erin Morrissey
Title: Director

 

By:____/s/ Carin Keegan_­­_______________________________
Name: Carin Keegan
Title: Director

5

--------------------------------------------------------------------------------

 

                                                                               

U.S. Bank, National Association
as Lender

 

 

By:____/s/ Sandra Evans________________________________
Name: Sandra Evans
Title: Senior Vice President

6

--------------------------------------------------------------------------------

 

                                                                               

Siemens Financial Services, Inc., 
as Lender

 

 

By:____/s/ Anthony Casciano____________________________
Name: Anthony Casciano
Title: Senior Vice President

 

By:____/s/ Paul Ramseur_­­_______________________________
Name: Paul Ramseur
Title: Vice President

7

--------------------------------------------------------------------------------

 

                                                                               

Goldman Sachs Lending Partners LLC,
as Existing Lender

 

 

By:____/s/ Lauren Day________________________________
Name: Lauren Day
Title: Authorized Signatory

8

--------------------------------------------------------------------------------

 

                                                                               

Goldman Sachs Bank USA,
as Lender

 

 

By:____/s/ Mark Walton________________________________
Name: Mark Walton
Title: Authorized Signatory

9

--------------------------------------------------------------------------------

 

                                                                               

UBS Loan Finance LLC,  as Lender

 

 

By:____/s/ Irja R. Otsa____________________________
Name: Irja R. Otsa
Title: Associate Director

 

By:____/s/ Mary E. Evans_________________________
Name: Mary E. Evans
Title: Associate Director

 

 

 

10

--------------------------------------------------------------------------------

 

 

Annex A

CONSOLIDATED CONFORMED VERSION

 

$650,000,000

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

Dated as of April 3, 2007,

Among

Berry Plastics Corporation,



 

BERRY PLASTICS GROUP, INC.

 

and

CERTAIN OF ITS SUBSIDIARIES PARTY HERETO

as Borrowers,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,
as Collateral Agent and Administrative Agent,

Citigroup Global Markets Inc. and Credit Suisse AG, Cayman Islands Branch,
as Co-Syndication Agents,

Barclays Bank PLC and Wells Fargo Capital Finance, LLC,
as Co-Documentation Agents,




Merrill Lynch, Pierce, Fenner & Smith Inc., Wells Fargo Capital Finance, LLC,
Barclays Capital 

and Citigroup Global Markets Inc.,
as Joint Lead Arrangers

and

Merrill Lynch, Pierce, Fenner & Smith Inc., Wells Fargo Capital Finance, LLC and
Barclays Capital,
as Joint Bookrunners

 

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

Page

 

ARTICLE I

 

 

           Definitions

 

8

Section 1.01. Defined Terms

 

8

Section 1.02. Terms Generally

 

63

Section 1.03. Effectuation of Transactions

 

63

Section 1.04. Exchange Rates; Currency Equivalents

 

63

Section 1.05. Senior Debt

 

64

ARTICLE II

The Credits

 

64

Section 2.01. Commitments

 

64

Section 2.02. Loans and Borrowings

 

64

Section 2.03. Requests for Borrowings

 

65

Section 2.04. Swingline Loans and Agent Advances

 

66

Section 2.05. Letters of Credit

 

69

Section 2.06. Funding of Borrowings

 

75

Section 2.07. Interest Elections

 

75

Section 2.08. Termination and Reduction of Commitments

 

76

Section 2.09. Repayment of Loans; Evidence of Debt

 

77

Section 2.10. Repayment of Revolving Loans

 

78

Section 2.11. Prepayment of Loans

 

78

Section 2.12. Fees

 

79

Section 2.13. Interest

 

80

Section 2.14. Alternate Rate of Interest

 

81

Section 2.15. Increased Costs

 

82

Section 2.16. Break Funding Payments

 

83

     

 

                                                                               
1                                                                               

--------------------------------------------------------------------------------

 

 

 

Section 2.17. Taxes

 

83

Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set‑offs

 

86

Section 2.19. Mitigation Obligations; Replacement of Lenders

 

87

Section 2.20. Illegality

 

89

Section 2.21. Incremental Commitments

 

89

Section 2.22. Cash Collateral for Defaulting Lenders

 

90

Section 2.23. Defaulting Lenders

 

91

ARTICLE III

Representations and Warranties

 

93

Section 3.01. Organization; Powers

 

93

Section 3.02. Authorization

 

93

Section 3.03. Enforceability

 

93

Section 3.04. Governmental Approvals

 

94

Section 3.05. Financial Statements

 

94

Section 3.06. No Material Adverse Effect

 

94

Section 3.07. Title to Properties; Possession Under Leases

 

95

Section 3.08. Subsidiaries

 

95

Section 3.09. Litigation; Compliance with Laws

 

95

Section 3.10. Federal Reserve Regulations

 

96

Section 3.11. Investment Company Act

 

96

Section 3.12. Use of Proceeds

 

96

Section 3.13. Tax Returns

 

96

Section 3.14. No Material Misstatements

 

97

Section 3.15. Employee Benefit Plans

 

98

Section 3.16. Environmental Matters

 

98

2

--------------------------------------------------------------------------------

 

 

Section 3.17. Security Documents

 

99

Section 3.18. Location of Real Property and Leased Premises

 

100

Section 3.19. Solvency

 

100

Section 3.20. Labor Matters

 

101

Section 3.21. Insurance

 

101

Section 3.22. No Default

 

101

Section 3.23. Intellectual Property; Licenses, Etc.

 

101

Section 3.24. Senior Debt

 

102

Section 3.25. Common Enterprise

 

102

Section 3.26. Sanctioned Persons; Anti-Money Laundering; Etc.

 

102

ARTICLE IV

Conditions of Lending

 

102

Section 4.01. All Credit Events

 

103

Section 4.02. Effectiveness of the Commitments

 

103

ARTICLE V

Affirmative Covenants

 

106

Section 5.01. Existence; Businesses and Properties

 

106

Section 5.02. Insurance

 

107

Section 5.03. Taxes

 

108

Section 5.04. Financial Statements, Reports, etc

 

108

Section 5.05. Litigation and Other Notices

 

111

Section 5.06. Compliance with Laws

 

111

Section 5.07. Maintaining Records; Access to Properties and Inspections

 

111

Section 5.08. Use of Proceeds

 

112

Section 5.09. Compliance with Environmental Laws

 

112

 

                                                                                 
3                                                                                 

--------------------------------------------------------------------------------

 

 

 

Page

 

Section 5.10. Further Assurances; Additional Security

 

112

Section 5.11. Appraisals and Reports

 

114

Section 5.12. Collateral Reporting

 

115

Section 5.13. Accounts

 

115

Section 5.14. Collection of Accounts; Payments

 

116

Section 5.15. Inventory; Perpetual Inventory

 

118

ARTICLE VI


Negative Covenants

 

118

Section 6.01. Indebtedness

 

118

Section 6.02. Liens

 

123

Section 6.03. Sale and Lease‑Back Transactions

 

127

Section 6.04. Investments, Loans and Advances

 

127

Section 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions

 

131

Section 6.06. Dividends and Distributions

 

134

Section 6.07. Transactions with Affiliates

 

136

Section 6.08. Business of the Borrowers and the Subsidiaries

 

139

Section 6.09. Limitation on Modifications of Indebtedness;

Modifications of Certificate of Incorporation, By‑Laws and Certain Other
Agreements; etc.

 

139

Section 6.10. Fiscal Year; Accounting

 

141

Section 6.11. Availability Triggering Event

 

142

Section 6.12. Qualified CFC Holding Companies

 

142

ARTICLE VIA

 

        Holding Covenants

 

142

ARTICLE VII


Events of Default

 

142

Section 7.01. Events of Default

 

143

Section 7.02. Exclusion of Immaterial Subsidiaries

 

146

     

 

 

 

                                                                                
4                                                                                

--------------------------------------------------------------------------------

 

 

Section 7.03. Holdings’ Right to Cure

 

146

ARTICLE VIII

The Agents

 

 

 

146

Section 8.01. Appointment

 

146

Section 8.02. Delegation of Duties

 

149

Section 8.03. Exculpatory Provisions

 

149

Section 8.04. Reliance by Administrative Agent

 

150

Section 8.05. Notice of Default

 

150

Section 8.06. Non-Reliance on Agents and Other Lenders

 

151

Section 8.07. Indemnification

 

151

Section 8.08. Agent in Its Individual Capacity

 

152

Section 8.09. Successor Administrative Agent

 

152

Section 8.10. Agents and Arrangers

 

152

Section 8.11. Field Audit and Examination Reports; Disclaimer by Lenders

 

153

ARTICLE IX

Miscellaneous

 

 

 

153

Section 9.01. Notices; Communications

 

153

Section 9.02. Survival of Agreement

 

155

Section 9.03. Binding Effect

 

155

Section 9.04. Successors and Assigns

 

155

Section 9.05. Expenses; Indemnity

 

160

Section 9.06. Right of Set‑off

 

162

Section 9.07. Applicable Law

 

162

Section 9.08. Waivers; Amendment

 

162

Section 9.09. Interest Rate Limitation

 

164

Section 9.10. Entire Agreement

 

165

Section 9.11. WAIVER OF JURY TRIAL

 

165

 

                                                                                
5                                                                                

--------------------------------------------------------------------------------

 

 

 

Section 9.12. Severability

 

165

Section 9.13. Counterparts

 

165

Section 9.14. Headings

 

165

Section 9.15. Jurisdiction; Consent to Service of Process

 

166

Section 9.16. Confidentiality

 

166

Section 9.17. Platform; Borrower Materials

 

167

Section 9.18. Release of Liens and Guarantees

 

167

Section 9.19. Judgment Currency

 

168

Section 9.20. USA PATRIOT Act Notice

 

168

Section 9.21. Joint and Several Liability

 

168

Section 9.22. Contribution and Indemnification among the Borrowers

 

170

Section 9.23. Agency of Company for Each Other Borrower

 

170

Section 9.24. Additional Borrowers

 

170

Section 9.25. Express Waivers By Borrowers In Respect of Cross Guaranties and
Cross Collateralization

 

171

Section 9.26. Intercreditor Agreements and Collateral Agreement

 

172

 
 

6

--------------------------------------------------------------------------------

 

 

Exhibits and Schedules

Exhibit A                    Form of Assignment and Acceptance

Exhibit B                     Form of Solvency Certificate

Exhibit C‑1                 Form of Borrowing Request

Exhibit C‑2                 Form of Swingline Borrowing Request

Exhibit D                    Form of Collateral Agreement

Exhibit E                     Form of Borrowing Base Certificate

Exhibit F                     Form of Borrower Joinder Agreement

 

Schedule 1.01(a)         Certain U.S. Subsidiaries

Schedule 1.01(b)         Acceptable Appraisers

Schedule 1.01(c)         Mortgaged Properties

Schedule 1.01(d)         Immaterial Subsidiaries

Schedule 1.01(e)         Past Due Accounts

Schedule 1.01(f)         Existing Bankers’ Acceptances

Schedule 1.01(g)         Existing Letters of Credit

Schedule 1.01(i)          Unrestricted Subsidiaries

Schedule 2.01             Commitments

Schedule 3.01             Organization and Good Standing

Schedule 3.04             Governmental Approvals

Schedule 3.07(b)         Possession under Leases

Schedule 3.08(a)         Subsidiaries

Schedule 3.08(b)         Subscriptions

Schedule 3.13             Taxes

Schedule 3.16             Environmental Matters

Schedule 3.21             Insurance

Schedule 3.23             Intellectual Property

Schedule 4.02             Borrowing Base Calculation on Closing Date

Schedule 4.02(c)         Borrowing Base Calculation on Amendment Effective Date

Schedule 4.02(d)         Post-Closing Interest Deliveries

Schedule 6.01             Indebtedness

Schedule 6.02(a)         Liens

Schedule 6.04             Investments

Schedule 6.05             Mergers, Consolidations, Sales of Assets and
Acquisitions

Schedule 6.07             Transactions with Affiliates

Schedule 9.01             Notice Information

 

 

                                                                                
7                                                                                

--------------------------------------------------------------------------------

 

 

This AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is entered into as of April
3, 2007 (this “Agreement”), among BERRY PLASTICS GROUP, INC., a Delaware
corporation (“Holdings”), COVALENCE SPECIALTY MATERIALS CORP., a Delaware
corporation (“Covalence”), which on the Closing Date was merged with and into
Berry Plastics Holding Corporation, a Delaware corporation (“Berry”), with Berry
surviving such merger (Berry together with its successor, the “Company”),
certain domestic Subsidiaries of the Company party hereto from time to time as
BORROWERS (as defined below), the LENDERS party hereto from time to time, BANK
OF AMERICA, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) and collateral agent for the Lenders, CITIGROUP GLOBAL MARKETS INC. and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as co-syndication agents (in such
capacities, the “Syndication Agents”), and BARCLAYS BANK PLC and WELLS FARGO
CAPITAL FINANCE, LLC. as co-documentation agents (in such capacities, the
“Documentation Agents”).

WHEREAS, this Agreement has been titled the “Amended and Restated Revolving
Credit Agreement” for convenience of reference only and is, and is intended to
be, a further amended revolving credit agreement;

WHEREAS, Covalence Holdings (as defined below), Covalence, the lenders and
agents named therein, and Bank of America, N.A., as administrative agent for
such lenders, entered into that certain Revolving  Credit Agreement dated as of
May 18, 2006 (“the “Existing Credit Agreement”);

WHEREAS, Holdings, the Company, certain of the other Borrowers, the
Administrative Agent, and the Collateral Agent (as defined below) have amended
and restated the Existing Credit Agreement by entering into that certain Amended
and Restated Revolving Credit Agreement, dated as of April 3, 2007 (as amended,
amended and restated, supplemented or otherwise modified through the date hereof
and in effect immediately prior to the effectiveness of the Amendment, the
“Unamended Credit Agreement”), with the lenders from time to time party thereto
and the other agents party and issuing banks thereto;

WHEREAS, the Company has requested from the Existing Lenders (as defined below)
and the Administrative Agent, certain modifications to the Unamended Credit
Agreement, including an extension of the maturity date, an increase in the
aggregate Revolving Facility Commitments (as defined below), and certain other
amendments as set forth in the Amendment;

WHEREAS, to effect such modifications, Holdings, the Company, the Borrowers, the
Lenders, the Administrative Agent, the Collateral Agent, and the other agents
and issuing banks party hereto have agreed to amend the Unamended Credit
Agreement as set forth in the Amendment;

NOW, THEREFORE, the Borrowers, the Lenders and the other parties hereto hereby
agree as follows:


ARTICLE I

DEFINITIONS


(A)     DEFINED TERMS

.  As used in this Agreement, the following terms shall have the meanings
specified below:

“2011 Information Memorandum” shall mean the Confidential Information Memorandum
dated June 7, 2011, as modified or supplemented prior to the Amendment Effective
Date.

                                                                                
8                                                                                

--------------------------------------------------------------------------------

 

 

“2011 Projections” shall mean the projections of Holdings, the Company and the
Subsidiaries included in the 2011 Information Memorandum and any other
projections and any forward‑looking statements (including statements with
respect to booked business) of such entities furnished to the Lenders or the
Administrative Agent by or on behalf of Holdings, the Company or any of the
Subsidiaries in connection with the transactions contemplated on or about the
Amendment Effective Date and delivered prior thereto.

“ABL Fixed Charge Coverage Ratio” shall mean the ratio of (a) EBITDA of the
Company for the most recent period of four consecutive fiscal quarters of the
Company for which financial statements are available minus the income taxes paid
in cash by the Company and included in the determination of Consolidated Net
Income during such period minus non‑financed Capital Expenditures of the Company
and its Subsidiaries during such period to (b) the sum of (i) scheduled
principal payment required to be made during such period in respect of
Indebtedness for borrowed money plus  (ii) the Consolidated Interest Expense
(excluding amortization of any original issue discount, interest paid in kind or
added to principal and other noncash interest) of the Company and its
Subsidiaries for such period plus  (iii) Distributions pursuant to Sections
6.06(c) and (e) in each case to the extent paid by the Company in cash.

For fiscal periods ending prior to the first full fiscal quarter after the
Closing Date, the ratio shall be calculated on a Pro Forma Basis giving effect
to the Transactions.

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Effective Rate plus 1/2 of 1% and (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate.”  The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above or below
such announced rate.  Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Revolving Loan, Swingline Loan or Agent Advance.

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

“ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the ABR in accordance with the provisions of
Article II.

“Acceptable Appraiser” shall mean (a) any person listed on Schedule 1.01(b), or
(b) any other experienced and reputable appraiser reasonably acceptable to the
Company and the Administrative Agent.

“Acceptance Credit” shall mean a commercial Letter of Credit in which the
applicable Issuing Bank engages with the beneficiary of such Letter of Credit to
accept a time draft.

                                                                                                                                                           
  

--------------------------------------------------------------------------------

 

 

“Acceptance Documents” shall mean such general acceptance agreements,
applications, certificates and other documents as the applicable Issuing Bank
may require in connection with the creation of Bankers’ Acceptances.

“Accommodation Payment” shall have the meaning assigned to such term in
Section 9.22.

“Account” shall mean, with respect to a person, any of such person’s now owned
and hereafter acquired or arising accounts, as defined in the UCC, including any
rights to payment for the sale or lease of goods or rendition of services,
whether or not they have been earned by performance, and “Accounts” shall mean,
with respect to any such person, all of the foregoing.

“Account Debtor” shall mean each person obligated on an Account.

“Acquisition Agreement” shall mean the Stock and Asset Purchase Agreement (as
amended by that certain Closing Agreement dated as of February 16, 2006) dated
as of December 20, 2005, among Tyco Group S.a.r.l., a Luxembourg company,
Covalence and, for purposes of Section 11.15 thereof only, Tyco International
Group S.A.

“Act” shall have the meaning assigned to such term in Section 9.20.

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to (a) the LIBO Rate in
effect for such Interest Period divided by (b) (i) one minus (ii) the Statutory
Reserves applicable to such Eurocurrency Borrowing, if any.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(e).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.  For
purposes of clause (h) of the definition of Eligible Accounts, the term
“Affiliate”, however, with respect to any Loan Party or the Equity Investors,
shall exclude any Apollo Operating Company.

“Agent Advance Exposure” shall mean at any time the aggregate principal amount
of all outstanding Agent Advances at such time.  The Agent Advance Exposure of
any Revolving Lender at any time shall mean its Pro Rata Share of the aggregate
Agent Advance Exposure at such time.

                                                                               
2                                                                               

--------------------------------------------------------------------------------

 

 

“Agent Advances” shall have the meaning assigned to such term in
Section 2.04(d).

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreement” shall have the meaning assigned to such term in the Introductory
paragraph of this Agreement.

“Agreement Currency” shall have the meaning assigned to such term in
Section 9.19.

“Allocable Amount” shall have the meaning assigned to such term in Section 9.22.

“Alternate Currency” shall mean, with respect to any Letter of Credit, Canadian
Dollars or Euros and any other currency other than Dollars as may be acceptable
to the Administrative Agent and the Issuing Bank with respect thereto in their
sole discretion.

“Alternate Currency Letter of Credit” shall mean any Letter of Credit
denominated in an Alternate Currency.

“Amendment” shall mean that certain Amendment No. 3 to this Agreement, dated as
of the Amendment Effective Date, among Holdings, the Company, the other
Borrowers, certain other subsidiaries of the Company party thereto, the
Consenting Lenders (as defined therein), the Designated Lenders (as defined
therein), the Administrative Agent, the Collateral Agent, and the other agents
and issuing banks party thereto.

“Amendment Effective Date” shall mean the date on which the Amendment shall have
become effective in accordance with its terms.

“Apollo Operating Company” shall mean a person engaged in the business of
producing goods or providing services that but for the last sentence of the
definition of Affiliate would be an Affiliate of the Equity Investors.

“Applicable Margin” shall mean for any day prior to September 27, 2011, 2.00%
per annum in the case of any Eurocurrency Loan and 1.00% per annum in the case
of any ABR Loan and on and after September 27, 2011, the Applicable Margin will
be determined pursuant to the Pricing Grid.

“Applicable Period” shall mean an Excess Cash Flow Period or an Excess Cash Flow
Interim Period, as the case may be.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of real property) to any person of any asset or assets
of the Company or any Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

                                                                                 
3                                                                                 

--------------------------------------------------------------------------------

 

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Company (if required by such assignment and acceptance), in the form of
Exhibit A  or such other form as shall be approved by the Administrative Agent.

“Availability” shall mean, at any time, (a) the Borrowing Base minus  (b) the
Revolving Facility Credit Exposure.

“Availability Period” shall mean the period from and including the Amendment
Effective Date to but excluding the earlier of the Revolving Facility Maturity
Date and the date of termination of the Revolving Facility Commitments.

“Availability Triggering Event” shall mean that (a) except for purposes of
Sections 5.07, 5.11, 5.12 and 5.14, the Availability is less than the Threshold
Amount, or (b) for purposes of Section 5.07, 5.11, 5.12 and 5.14 only, the
Availability is less than the Threshold Amount for five consecutive Business
Days.  Once an Availability Triggering Event has occurred, it shall continue
until such time as the Availability is greater than the Threshold Amount for a
period of 10 consecutive days.

“Available Unused Commitment” shall mean, with respect to a Revolving Lender at
any time, an amount equal to the amount by which (a) the Revolving Facility
Commitment of such Revolving Lender at such time exceeds (b) the Revolving
Facility Credit Exposure of such Revolving Lender at such time minus such
Revolving Lender’s Pro Rata Share of the Swingline Exposure and the Agent
Advance Exposure.

“Bank of America” shall mean Bank of America, N.A. and its successors.

“Bankers’ Acceptance” or “BA” shall mean a time draft, drawn by the beneficiary
under an Acceptance Credit and accepted by the applicable Issuing Bank upon
presentation of documents by the beneficiary of an Acceptance Credit pursuant to
Section 2.05 hereof, in the standard form for bankers’ acceptances of such
Issuing Bank.

“Bankruptcy Code” shall mean Title 11 of the United States Code (11 U.S.C. § 101
et  seq.). 

“BBA LIBOR” shall have the meaning assigned to such term in the definition of
“LIBO Rate” in this Section 1.01.

“Below Threshold Asset Sale Proceeds” shall have the meaning assigned to such
term in the definition of “Cumulative Credit” in this Section 1.01.

“Berry” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Berry Holdings” shall mean Berry Plastics Group, Inc., which prior to the
Closing Date was merged with and into Covalence Holdings.

                                                                                 
4                                                                                 

--------------------------------------------------------------------------------

 

 

“Berry Senior Subordinated Note Documents” shall mean the Berry Senior
Subordinated Notes and the Berry Senior Subordinated Notes Indenture.

“Berry Senior Subordinated Notes” shall mean the 11% Senior Subordinated Notes
due 2016, issued pursuant to the Berry Senior Subordinated Notes Indenture and
any notes issued in exchange for, and as contemplated by, the Berry Senior
Subordinated Notes and the related registration rights agreement with
substantially identical terms as the Berry Senior Subordinated Notes.

“Berry Senior Subordinated Notes Indenture” shall mean the Indenture dated as of
September 20, 2006 under which the Berry Senior Subordinated Notes were issued,
among BPC Holding Corporation, a predecessor of Berry and certain of its
subsidiaries party thereto and the trustee named therein from time to time, as
in effect on the Closing Date and as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement.

 “Blocked Account Agreement” shall mean an agreement among one or more of the
Loan Parties, the Collateral Agent, and a Clearing Bank, in form and substance
reasonably satisfactory to the Collateral Agent, concerning the collection of
payments which represent the proceeds of Accounts and other Collateral of a Loan
Party.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean as to any person, the board of directors or
other governing body of such person, or, if such person is owned or managed by a
single entity, the board of directors or other governing body of such person.

“Borrower” shall mean, the Company, those certain domestic subsidiaries of the
Company party hereto, and each Other Borrower who becomes a Borrower hereunder
in accordance with the terms of this Agreement, jointly, severally, and
collectively, and “Borrowers” shall mean more than one or all of the foregoing
persons, jointly, severally, and collectively, as the context requires. 

“Borrower Joinder Agreement” shall mean a joinder agreement, in the form
attached hereto as Exhibit F. 

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17.

“Borrowing” shall mean all Revolving Loans of a single Type and made on a single
date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.  Unless the context indicates otherwise, the term
“Borrowing” shall also include any Swingline Borrowing and any Agent Advance.

“Borrowing Base” shall mean, at any time, an amount equal to the lesser of:


(A)                THE REVOLVING FACILITY COMMITMENT; AND


 

                                                                                 
5                                                                                 

--------------------------------------------------------------------------------

 

 


(B)               THE RESULT OF:

THE SUM OF (A) EIGHTY‑FIVE PERCENT (85.0%) OF THE NET AMOUNT OF ELIGIBLE
ACCOUNTS, AND  (B) EIGHTY-FIVE PERCENT (85.0%) OF THE ORDERLY LIQUIDATION VALUE
OF ELIGIBLE INVENTORY, MINUS 

ALL RESERVES, WITHOUT DUPLICATION OF ANY ITEMS THAT ARE OTHERWISE ADDRESSED OR
EXCLUDED THROUGH ELIGIBILITY CRITERIA, WHICH THE ADMINISTRATIVE AGENT DEEMS
NECESSARY IN THE EXERCISE OF ITS REASONABLE CREDIT JUDGMENT TO MAINTAIN WITH
RESPECT TO ANY LOAN PARTY, INCLUDING RESERVES FOR ANY AMOUNTS WHICH THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY BE OBLIGATED TO PAY IN THE FUTURE FOR THE
ACCOUNT OF ANY LOAN PARTY.

The specified percentages set forth in this definition will not be reduced
without the consent of the Company.  Any determination by the Administrative
Agent in respect of the Borrowing Base shall be based on the Administrative
Agent’s Reasonable Credit Judgment.  The parties understand that the
exclusionary criteria in the definitions of Eligible Accounts and Eligible
Inventory, any Reserves that may be imposed as provided herein, and Net Amount
of Eligible Accounts and factors considered in the calculation of Orderly
Liquidation Value of Eligible Inventory have the effect of reducing the
Borrowing Base, and, accordingly, whether or not any provisions hereof so state,
all of the foregoing shall be determined without duplication so as not to result
in multiple reductions in the Borrowing Base for the same facts or
circumstances.

“Borrowing Base Certificate” shall mean a certificate by a Responsible Officer
of the Company, substantially in the form of Exhibit E (or another form
reasonably acceptable to the Administrative Agent, including, on the Amendment
Effective Date only, Schedule 4.02(c)) setting forth the calculation of the
Borrowing Base, including a calculation of each component thereof (including, to
the extent the Company has received notice of any such Reserve from the
Administrative Agent, any of the Reserves included in such calculation pursuant
to clause (b)(ii) of the definition of the Borrowing Base), all in such detail
as shall be reasonably satisfactory to the Administrative Agent.

“Borrowing Minimum” shall mean $5 million, except in the case of Swingline
Loans, $1 million.

“Borrowing Multiple” shall mean $1 million, except in the case of Swingline
Loans, $500,000.

“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C‑1. 

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

“Business Combination” shall mean the business combination pursuant to which (i)
immediately prior to the effectiveness of the Unamended Credit Agreement, Berry
Holdings merged with and into Covalence Holdings, and Covalence Holdings was
renamed Berry Plastics Group, Inc. (ii) substantially simultaneously with the
effectiveness of the Unamended Credit Agreement, Covalence Holdings contributed
all of the capital stock of Berry to Covalence, and (iii) immediately following
the effectiveness of the Unamended Credit Agreement, Covalence merged with and
into Berry, with Berry as the surviving corporation, pursuant to the Merger
Agreement.

                                                                                 
6                                                                                 

--------------------------------------------------------------------------------

 

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in the London interbank
market.

 “Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person, provided, however, that Capital Expenditures for the Company and
the Subsidiaries shall not include:

(a)        expenditures to the extent they are made with proceeds of the
issuance of Equity Interests of Holdings after the Closing Date or funds that
would have constituted any Net Proceeds under clause (a) of the definition of
the term “Net Proceeds” (but for the application of the first proviso to such
clause (a)),

(b)        expenditures with proceeds of insurance settlements, condemnation
awards and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or other property or otherwise to acquire, maintain, develop, construct,
improve, upgrade or repair assets or properties useful in the business of the
Company and the Subsidiaries within 15 months of receipt of such proceeds (or,
if not made within such period of 15 months, are committed to be made during
such period),

(c)        interest capitalized during such period,

(d)       expenditures that are accounted for as capital expenditures of such
person and that actually are paid for by a third party (excluding Holdings, the
Company or any Subsidiary thereof) and for which neither Holdings, the Company
nor any Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
person (whether before, during or after such period),

(e)        the book value of any asset owned by such person prior to or during
such period to the extent that such book value is included as a capital
expenditure during such period as a result of such person reusing or beginning
to reuse such asset during such period without a corresponding expenditure
actually having been made in such period; provided, that (i) any expenditure
necessary in order to permit such asset to be reused shall be included as a
Capital Expenditure during the period that such expenditure actually is made and
(ii) such book value shall have been included in Capital Expenditures when such
asset was originally acquired,

(f)        the purchase price of equipment purchased during such period to the
extent the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase and (ii) the proceeds
of a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business,

                                                                                 
7                                                                                 

--------------------------------------------------------------------------------

 

 

(g)        Investments in respect of a Permitted Business Acquisition,

(h)        the Business Combination, or

(i)         the purchase of property, plant or equipment made within 15 months
of the sale of any asset to the extent purchased with the proceeds of such sale
(or, if not made within such period of 15 months, to the extent committed to be
made during such period).

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

“Cash Collateral” shall have the meaning assigned to such term in the definition
of “Cash Collateralize” in this Section 1.01.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, Issuing Bank
or Swingline Lender (as applicable) and the Lenders, as collateral for Revolving
L/C – BA Exposure, Obligations in respect of Swingline Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Issuing Bank or Swingline
Lender benefiting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to (a) the Administrative Agent and (b) the Issuing Bank
or the Swingline Lender (as applicable).  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Interest Expense” shall mean, with respect to the Company and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of, without duplication, (a) pay in kind Interest Expense
or other noncash Interest Expense (including as a result of the effects of
purchase accounting), (b) to the extent included in Interest Expense, the
amortization of any financing fees paid by, or on behalf of, the Company or any
Subsidiary, including such fees paid in connection with the Transactions or upon
entering into a Permitted Receivables Financing, (c) the amortization of debt
discounts, if any, or fees in respect of Swap Agreements and (d) cash interest
income of Company and its Subsidiaries for such period; provided, that Cash
Interest Expense shall exclude any one time financing fees, including those paid
in connection with the Transactions or upon entering into a Permitted
Receivables Financing, or upon entering into any amendment of this Agreement.

For fiscal periods ending prior to the first full fiscal quarter after the
Closing Date, Cash Interest Expense shall be calculated on a Pro Forma Basis
giving effect to the Transactions.

“CD” and “Canadian Dollars” each shall mean the lawful currency of Canada.

A “Change in Control” shall be deemed to occur if:

                                                                                 
8                                                                                 

--------------------------------------------------------------------------------

 

 

(a)        at any time, (i) Holdings shall fail to own, directly or indirectly,
beneficially and of record, 100% of the issued and outstanding Equity Interests
of the Company, (ii) a majority of the seats (other than vacant seats) on the
Board of Directors of Holdings shall at any time be occupied by persons who were
neither (A) nominated by the board of directors of Holdings or a Permitted
Holder, (B) appointed by directors so nominated nor (C) appointed by a Permitted
Holder or (iii) a “change of control” (or similar event) shall occur under any
Second Lien Notes Indenture, any Senior Subordinated Notes Indenture, any First
Priority Notes Indenture, any Material Indebtedness or any Permitted Refinancing
Indebtedness in respect of any of the foregoing or any Disqualified Stock (to
the extent the aggregate amount of the applicable Disqualified Stock exceeds
$35 million);

(b)        at any time prior to a Qualified IPO, any combination of Permitted
Holders shall fail to own beneficially (within the meaning of Rule 13d-5 of the
Exchange Act as in effect on the Closing Date), directly or indirectly, in the
aggregate Equity Interests representing at least a majority of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of Holdings; or

(c)        at any time after a Qualified IPO, any person or “group” (within the
meaning of Rules 13d‑3 and 13d‑5 under the Securities Exchange Act of 1934 as in
effect on the Closing Date), other than any combination of the Permitted Holders
or any “group” including any Permitted Holders, shall have acquired beneficial
ownership of 35% or more on a fully diluted basis of the voting interest in
Holdings’ Equity Interests and the Permitted Holders shall own, directly or
indirectly, less than such person or “group” on a fully diluted basis of the
voting interest in Holdings’ Equity Interests.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 2.15(b), by any Lending Office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Clearing Bank” shall mean either Bank of America or any other banking
institution with whom a Payment Account has been established pursuant to a
Blocked Account Agreement.

“Closing Date” shall mean April 3, 2007.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Collateral Agent or any Subagent for the
benefit of the Lenders pursuant to any Security Documents.

                                                                                 
9                                                                                 

--------------------------------------------------------------------------------

 

 

“Collateral Access Agreement” shall mean a landlord waiver, bailee letter or
similar acknowledgment, in form and substance reasonably satisfactory to the
Collateral Agent and containing such lien waivers, subordination provisions and
other agreements of any lessor, landlord, warehouseman or processor in
possession of Inventory, in each case reasonably required by the Collateral
Agent to preserve, protect and maintain the security interest (and the priority
of the security interest) of the Collateral Agent in such Inventory and executed
pursuant to the requirements set forth in clause (j) of the definition of
“Eligible Inventory”.

“Collateral Agent” shall mean the party acting as collateral agent for the
Secured Parties under the Security Documents.  On the Closing Date, the
Collateral Agent is the same person as the Administrative Agent. Unless the
context otherwise requires, the term “Administrative Agent” as used herein
shall, unless the context otherwise requires, include the Collateral Agent,
notwithstanding various specific references to the Collateral Agent herein.

“Collateral Agent’s Liens” shall mean the Liens in the Collateral granted to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to the
Collateral Agreement and the other Loan Documents.

“Collateral Agreement” shall mean the Second Amended and Restated First Lien
Guarantee and Collateral Agreement, dated as of the date hereof, as amended,
supplemented or otherwise modified from time to time, in the form of Exhibit D,
among Holdings, the Company, each Subsidiary Loan Party, the Collateral Agent
and Credit Suisse as collateral agent.

“Collateral and Guarantee Requirement” shall mean the requirement that:

(a)        on the Closing Date, the Collateral Agent shall have received (i)
from Holdings, the Company and each Subsidiary Loan Party, a counterpart of the
Collateral Agreement duly executed and delivered on behalf of such person and
(ii) an Acknowledgment and Consent in the form attached to the Collateral
Agreement, executed and delivered by each issuer of Pledged Collateral (as
defined in the Collateral Agreement), if any, that is not a Loan Party; 

(b)        on or before the Closing Date, (i) the Collateral Agent shall have
received (A) a pledge of all the issued and outstanding Equity Interests of
(x) the Company and (y) each Domestic Subsidiary (other than Subsidiaries listed
on Schedule 1.01(a)) owned on the Closing Date directly by or on behalf of the
Company or any Subsidiary Loan Party and (B) a pledge of 65% of the outstanding
Equity Interests of (1) each “first tier” Foreign Subsidiary directly owned by
any Loan Party (except for NIM Holdings Limited, Berry Plastics Asia Pte. Ltd.,
Ociesse s.r.l., Berry Plastics Acquisition Corporation II, and Berry Plastics
Acquisition Corporation XIV, LLC), and (2) each “first tier” Qualified CFC
Holding Company directly owned by any Loan Party and (ii) a collateral agent
under the Collateral Agreement, shall have received all certificates or other
instruments (if any) representing such Equity Interests, together with stock
powers or other instruments of transfer with respect thereto endorsed in blank;

(c)        (i) all Indebtedness of the Company and each Subsidiary having, in
the case of each instance of Indebtedness, an aggregate principal amount in
excess of $5 million (other than (A) intercompany current liabilities incurred
in the ordinary course of business in connection with the cash management
operations of Holdings and its Subsidiaries or (B) to the extent that a pledge
of such promissory note or instrument would violate applicable law) that is
owing to any Loan Party shall be evidenced by a promissory note or an instrument
and shall have been pledged pursuant to the Collateral Agreement (or other
applicable Security Document as reasonably required by the Administrative Agent)
(which pledge, in the case of any intercompany note evidencing debt owed by a
Foreign Subsidiary to a Loan Party, shall be limited to 65% of the amount
outstanding thereunder), and (ii) Credit Suisse, as a collateral agent under the
Collateral Agreement shall have received all such promissory notes or
instruments, together with note powers or other instruments of transfer with
respect thereto endorsed in blank;

                                                                                 
10                                                                                 

--------------------------------------------------------------------------------

 

 

(d) in the case of any person that becomes a Subsidiary Loan Party after the
Closing Date, the Collateral Agent shall have received a supplement to each of
the Collateral Agreement, the Intercreditor Agreement and the Senior Lender
Intercreditor Agreement, in the form specified therein, duly executed and
delivered on behalf of such Subsidiary Loan Party;

(e) in the case of any person that becomes a “first tier” Foreign Subsidiary
directly owned by the Company or a Subsidiary Loan Party after the Closing Date,
the Collateral Agent shall have received, as promptly as practicable following a
request by the Collateral Agent, a Foreign Pledge Agreement, duly executed and
delivered on behalf of such Foreign Subsidiary and the direct parent company of
such Foreign Subsidiary;

(f) after the Closing Date, (i) all the outstanding Equity Interests of (A) any
person that becomes a Subsidiary Loan Party after the Closing Date and
(B) subject to Section 5.10(g), all the Equity Interests that are acquired by a
Loan Party after the Closing Date (including, without limitation, the Equity
Interests of any Special Purpose Receivables Subsidiary established after the
Closing Date), shall have been pledged pursuant to the Collateral Agreement;
provided, that in no event shall more than 65% of the issued and outstanding
Equity Interests of any “first tier” Foreign Subsidiary or any “first tier”
Qualified CFC Holding Company directly owned by such Loan Party be pledged to
secure Obligations, and in no event shall any of the issued and outstanding
Equity Interests of any Foreign Subsidiary that is not a “first tier” Foreign
Subsidiary of a Loan Party or any Qualified CFC Holding Company that is not a
“first tier” Subsidiary of a Loan Party be pledged to secure Obligations, and
(ii) a collateral agent under the Collateral Agreement shall have received all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank;

(g)        except as otherwise contemplated by any Security Document, all
documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Collateral Agent to
be filed, registered or recorded to create the Liens intended to be created by
the Security Documents (in each case, including any supplements thereto) and
perfect such Liens to the extent required by, and with the priority required by,
the Security Documents, shall have been filed, registered or recorded or
delivered to the Collateral Agent for filing, registration or the recording
concurrently with, or promptly following, the execution and delivery of each
such Security Document;

(h)        within 90 days (or such longer period as the Administrative Agent may
determine) after the Closing Date, the Collateral Agent shall have received (i)
counterparts of each Mortgage to be entered into with respect to each Mortgaged
Property set forth on Schedule 1.01(c)  duly executed and delivered by the
record owner of such Mortgaged Property and suitable for recording or filing and
(ii) such other documents including, but not limited to, any consents,
agreements and confirmations of third parties, as the Collateral Agent may
reasonably request with respect to any such Mortgage or Mortgaged Property;

                                                                                
11                                                                                

--------------------------------------------------------------------------------

 

 

(i)         within 90 days (or such longer period as the Administrative Agent
may determine) after the Closing Date, the Collateral Agent shall have received,
except as otherwise set forth in clause (l) below, a policy or policies or
marked‑up unconditional binder of title insurance or foreign equivalent thereof,
as applicable, paid for by the Borrowers, issued by a nationally recognized
title insurance company insuring the Lien of each Mortgage to be entered into on
or after, the Closing Date, as a valid first Lien on the Mortgaged Property
described therein, free of any other Liens except as permitted by Section 6.02
and Liens arising by operation of law, together with such customary endorsements
(including zoning endorsements where reasonably appropriate and available),
coinsurance and reinsurance as the Collateral Agent may reasonably request, and
with respect to any such property located in a state in which a zoning
endorsement is not available, a zoning compliance letter from the applicable
municipality in a form reasonably acceptable to the Collateral Agent;

(j)         at or prior to delivery of any Mortgages, evidence of the insurance
required by the terms of the Mortgages;

(k)        except as otherwise contemplated by any Security Document, each Loan
Party shall have obtained all consents and approvals required to be obtained by
it in connection with (i) the execution and delivery of all Security Documents
(or supplements thereto) to which it is a party and the granting by it of the
Liens thereunder and (ii) the performance of its obligations thereunder; and

(l)         after the Closing Date, the Administrative Agent shall have received
(i) such other Security Documents as may be required to be delivered pursuant to
Section 5.10, and (ii) upon reasonable request by the Administrative Agent,
evidence of compliance with any other requirements of Section 5.10.

“Collateral Audit” shall have the meaning assigned to such term in Section 5.07.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(b).

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment (including any Incremental Revolving Facility Commitment),
and (b) with respect to any Swingline Lender, its Swingline Commitment.

“Company” shall have the meaning assigned to such term in the recitals hereto.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.

                                                                                
12                                                                                

--------------------------------------------------------------------------------

 

 

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness consisting of Capital Lease Obligations, Indebtedness for borrowed
money (other than letters of credit to the extent undrawn but including all
Bankers’ Acceptances issued under Acceptance Credits), Disqualified Stock and
Indebtedness in respect of the deferred purchase price of property or services
of the Company and the Subsidiaries determined on a consolidated basis on such
date in accordance with GAAP.

“Consolidated Interest Expense” shall mean, with respect to any person for any
period, the sum, without duplication, of:

(i) consolidated interest expense of such person for such period, to the extent
such expense was deducted in computing Consolidated Net Income (including
amortization of original issue discount, the interest component of Capital Lease
Obligations, and net payments and receipts (if any) pursuant to interest rate
Hedging Obligations and excluding amortization of deferred financing fees and
expensing of any bridge or other financing fees);

(ii) consolidated capitalized interest of such person for such period, whether
paid or accrued; and

(iii) less interest income for such period.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

(I)         ANY NET AFTER-TAX EXTRAORDINARY, NONRECURRING OR UNUSUAL GAINS OR
LOSSES OR INCOME OR EXPENSE OR CHARGE (LESS ALL FEES AND EXPENSES RELATING
THERETO) INCLUDING, WITHOUT LIMITATION, ANY SEVERANCE, RELOCATION OR OTHER
RESTRUCTURING EXPENSES, ANY EXPENSES RELATING TO ANY RECONSTRUCTION,
RECOMMISSIONING OR RECONFIGURATION OF FIXED ASSETS FOR ALTERNATIVE USES AND
FEES, EXPENSES OR CHARGES RELATING TO NEW PRODUCT LINES, PLANT SHUTDOWN COSTS,
ACQUISITION INTEGRATION COSTS, AND FEES, EXPENSES OR CHARGES RELATED TO ANY
OFFERING OF EQUITY INTERESTS OF HOLDINGS, ANY INVESTMENT, ACQUISITION OR
INDEBTEDNESS PERMITTED TO BE INCURRED HEREUNDER (IN EACH CASE, WHETHER OR NOT
SUCCESSFUL), INCLUDING ANY SUCH FEES, EXPENSES, CHARGES OR CHANGE IN CONTROL
PAYMENTS RELATED TO THE TRANSACTIONS (INCLUDING ANY TRANSITION-RELATED EXPENSES
INCURRED BEFORE, ON OR AFTER THE ORIGINAL AGREEMENT DATE), IN EACH CASE, SHALL
BE EXCLUDED,

(II)        ANY NET AFTER‑TAX INCOME OR LOSS FROM DISCONTINUED OPERATIONS AND
ANY NET AFTER‑TAX GAIN OR LOSS FROM DISPOSED, ABANDONED, TRANSFERRED, CLOSED OR
DISCONTINUED OPERATIONS SHALL BE EXCLUDED,

 

                                                                                
13                                                                                

--------------------------------------------------------------------------------

 

 

(III)       ANY NET AFTER‑TAX GAIN OR LOSS (LESS ALL FEES AND EXPENSES OR
CHARGES RELATING THERETO) ATTRIBUTABLE TO BUSINESS DISPOSITIONS OR ASSET
DISPOSITIONS OTHER THAN IN THE ORDINARY COURSE OF BUSINESS (AS DETERMINED IN
GOOD FAITH BY THE BOARD OF DIRECTORS OF THE COMPANY) SHALL BE EXCLUDED,

(IV)       ANY NET AFTER‑TAX INCOME OR LOSS (LESS ALL FEES AND EXPENSES OR
CHARGES RELATING THERETO) ATTRIBUTABLE TO THE EARLY EXTINGUISHMENT OF
INDEBTEDNESS SHALL BE EXCLUDED,

(V)        (A) THE NET INCOME FOR SUCH PERIOD OF ANY PERSON THAT IS NOT A
SUBSIDIARY OF SUCH PERSON, OR IS AN UNRESTRICTED SUBSIDIARY, OR THAT IS
ACCOUNTED FOR BY THE EQUITY METHOD OF ACCOUNTING, SHALL BE INCLUDED ONLY TO THE
EXTENT OF THE AMOUNT OF DIVIDENDS OR DISTRIBUTIONS OR OTHER PAYMENTS PAID IN
CASH (OR TO THE EXTENT CONVERTED INTO CASH) TO THE REFERENT PERSON OR A
SUBSIDIARY THEREOF IN RESPECT OF SUCH PERIOD AND (B) THE NET INCOME FOR SUCH
PERIOD SHALL INCLUDE ANY ORDINARY COURSE DIVIDEND DISTRIBUTION OR OTHER PAYMENT
IN CASH RECEIVED FROM ANY PERSON IN EXCESS OF THE AMOUNTS INCLUDED IN
CLAUSE (A),

(VI)       CONSOLIDATED NET INCOME FOR SUCH PERIOD SHALL NOT INCLUDE THE
CUMULATIVE EFFECT OF A CHANGE IN ACCOUNTING PRINCIPLES DURING SUCH PERIOD,

(VII)      ANY INCREASE IN AMORTIZATION OR DEPRECIATION OR ANY ONE‑TIME NON‑CASH
CHARGES RESULTING FROM PURCHASE ACCOUNTING (OR SIMILAR ACCOUNTING, IN THE CASE
OF THE TRANSACTIONS) IN CONNECTION WITH THE TRANSACTIONS OR ANY ACQUISITION THAT
IS CONSUMMATED AFTER THE ORIGINAL AGREEMENT DATE SHALL BE EXCLUDED,

(VIII)     ANY NON‑CASH IMPAIRMENT CHARGES OR ASSET WRITE-OFF RESULTING FROM THE
APPLICATION OF GAAP, AND THE AMORTIZATION OF INTANGIBLES ARISING PURSUANT TO
GAAP, SHALL BE EXCLUDED,

(IX)       ANY NON‑CASH EXPENSES REALIZED OR RESULTING FROM STOCK OPTION PLANS,
EMPLOYEE BENEFIT PLANS OR POST-EMPLOYMENT BENEFIT PLANS, GRANTS OF STOCK
APPRECIATION OR SIMILAR RIGHTS, STOCK OPTIONS, RESTRICTED STOCK GRANTS OR OTHER
RIGHTS TO OFFICERS, DIRECTORS AND EMPLOYEES OF SUCH PERSON OR ANY OF ITS
SUBSIDIARIES SHALL BE EXCLUDED,

(X)        ACCRUALS AND RESERVES THAT ARE ESTABLISHED WITHIN TWELVE MONTHS AFTER
THE CLOSING DATE AND THAT ARE SO REQUIRED TO BE ESTABLISHED IN ACCORDANCE WITH
GAAP SHALL BE EXCLUDED,

(XI)       ANY EXPENSES REALIZED IN RESPECT OF THE OBLIGATIONS UNDER SECTIONS
2.9 OR 5.4 OF THE ACQUISITION AGREEMENT, SHALL IN EACH CASE BE EXCLUDED,

(XII)      NON-CASH GAINS, LOSSES, INCOME AND EXPENSES RESULTING FROM FAIR VALUE
ACCOUNTING REQUIRED BY STATEMENT OF FINANCIAL ACCOUNTING STANDARDS NO. 133 SHALL
BE EXCLUDED, AND

(XIII)     NON-CASH CHARGES FOR DEFERRED TAX ASSET VALUATION ALLOWANCES SHALL BE
EXCLUDED. 

                                                                                
14                                                                                

--------------------------------------------------------------------------------

 

 

 “Consolidated Total Assets” shall mean, as of any date, the total assets of the
Company and the consolidated Subsidiaries, determined in accordance with GAAP,
as set forth on the consolidated balance sheet of the Company as of such date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Covalence” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Covalence Holdings” shall mean Covalence Specialty Materials Holding Corp.,
which immediately prior to the Closing Date was merged with Berry Holdings, with
Covalence Specialty Materials Holding Corp. surviving and being renamed Berry
Plastics Group, Inc.

“Covalence Senior Subordinated Note Documents” shall mean the Covalence Senior
Subordinated Notes and the Covalence Senior Subordinated Notes Indenture.

“Covalence Senior Subordinated Notes” shall mean the Company’s 10¼% Senior
Subordinated Notes due 2016, issued pursuant to the Covalence Senior
Subordinated Notes Indenture and any notes issued by the Company in exchange
for, and as contemplated by, the Covalence Senior Subordinated Notes and the
related registration rights agreement with substantially identical terms as the
Covalence Senior Subordinated Notes.

“Covalence Senior Subordinated Notes Indenture” shall mean the Indenture dated
as of February 16, 2006 among Covalence and certain of the Subsidiaries party
thereto and the trustee named therein from time to time, as in effect on the
Closing Date and as amended, restated, supplemented or otherwise modified from
time to time in accordance with the requirements thereof and of this Agreement.

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Credit Suisse” shall mean Credit Suisse, Cayman Islands Branch (or its
successor entity, Credit Suisse AG, Cayman Islands Branch).

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:

(a) $100.0 million, plus: 

(b) the Cumulative Retained Excess Cash Flow Amount at such time, plus   

(c) the aggregate amount of proceeds received after the Original Agreement Date
and prior to such time that would have constituted Net Proceeds pursuant to
clause (a) of the definition thereof except for the operation of clause (A), (B)
or (C) of the second proviso thereof (the “Below Threshold Asset Sale
Proceeds”), plus   

                                                                                
15                                                                                

--------------------------------------------------------------------------------

 

 

(d) the cumulative amount of proceeds (including cash and the fair market value
of property other than cash) from the sale of Equity Interests of Holdings or
any Parent Entity after the Original Agreement Date and on or prior to such time
(including  upon exercise of warrants or options) which proceeds have been
contributed as common equity to the capital of the Company and common Equity
Interests of the Company issued upon conversion of Indebtedness of the Company
or any Subsidiary owed to a person other than the Company or a Subsidiary not
previously applied for a purpose other than use in the Cumulative Credit;
provided, that this clause (d) shall exclude Permitted Cure Securities and the
proceeds thereof, sales of Equity Interests financed as contemplated by
Section 6.04(e) and any amounts used to finance the payments or distributions in
respect of any Junior Financing pursuant to Section 6.09(b), plus 

(e) 100% of the aggregate amount of contributions to the common capital of the
Company received in cash (and the fair market value of property other than cash)
after the Original Agreement Date (subject to the same exclusions as are
applicable to clause (d) above); plus 

(f) the principal amount of any Indebtedness (including the liquidation
preference or maximum fixed repurchase price, as the case may be, of any
Disqualified Stock) of the Company or any Subsidiary thereof issued after the
Original Agreement Date (other than Indebtedness issued to a Subsidiary), which
has been converted into or exchanged for Equity Interests (other than
Disqualified Stock) in Holdings or any Parent Entity, plus 

(g) 100% of the aggregate amount received by the Company or any Subsidiary in
cash (and the fair market value of property other than cash received by the
Company or any Subsidiary) after the Original Agreement Date from:

(A)       the sale (other than to the Company or any Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary, or

(B)       any dividend or other distribution by an Unrestricted Subsidiary,
plus 

(h) in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, Holdings, the Company
or any Subsidiary, the fair market value of the Investments of Holdings, the
Company or any Subsidiary in such Unrestricted Subsidiary at the time of such
Subsidiary Redesignation, combination or transfer (or of the assets transferred
or conveyed, as applicable), plus 

(i) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Company or any Subsidiary in respect
of any Investments made pursuant to Section 6.04(j) (or the corresponding
provision of the senior secured bank credit facility then applicable to such
entity) after the Original Agreement Date, minus   

(j) any amounts thereof used to make Investments pursuant to Section 6.04(b)(y)
(or the corresponding provision of the senior secured bank credit facility then
applicable to such entity) after the Original Agreement Date prior to such time,
minus   

                                                                                
16                                                                                

--------------------------------------------------------------------------------

 

 

(k) any amounts thereof used to make Investments pursuant to
Section 6.04(j)(ii) (or the corresponding provision of the senior secured bank
credit facility then applicable to such entity) after the Original Agreement
Date prior to such time, minus   

(l) the cumulative amount of dividends paid and distributions made pursuant to
Section 6.06(e) (or the corresponding provision of the senior secured bank
credit facility then applicable to such entity) after the Original Agreement
Date prior to such time, minus   

(m) payments or distributions in respect of Junior Financings pursuant to
Section 6.09(b)(i) (or the corresponding provision of the senior secured bank
credit facility then applicable to such entity) (other than payments made with
proceeds from the issuance of Equity Interests that were excluded from the
calculation of the Cumulative Credit pursuant to clause (d) above) after the
Original Agreement Date;

provided, however, for purposes of Section 6.06(e), the calculation of the
Cumulative Credit shall not include any Below Threshold Asset Sale Proceeds
except to the extent they are used as contemplated in clauses (j) and (k) above.

For the avoidance of doubt, the amount resulting from calculation of Cumulative
Credit prior to the Amendment Effective Date is intended to be the same amount
as would be calculated under the Unamended Credit Agreement.

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an
amount, not less than zero in the aggregate, determined on a cumulative basis
equal to:

(a)        the aggregate cumulative sum of the Retained Percentage of Excess
Cash Flow for all Excess Cash Flow Periods ending after the Original Agreement
Date and prior to such date, plus 

(b)        for each Excess Cash Flow Interim Period ended prior to such date but
as to which the corresponding Excess Cash Flow Period has not ended, an amount
equal to the Retained Percentage of Excess Cash Flow for such Excess Cash Flow
Interim Period, minus 

(c)        the cumulative amount of all Retained Excess Cash Flow Overfundings
as of such date.

“Cure Amount” shall have the meaning assigned to such term in Section 7.03(a).

“Cure Right” shall have the meaning assigned to such term in Section 7.03(a).

“Current Assets” shall mean, with respect to the Company and the Subsidiaries on
a consolidated basis at any date of determination, the sum of (a) all assets
(other than cash and Permitted Investments or other cash equivalents and amounts
receivable under Sections 2.9 and 5.4 of the Acquisition Agreement) that would,
in accordance with GAAP, be classified on a consolidated balance sheet of the
Company and the Subsidiaries as current assets at such date of determination,
other than amounts related to current or deferred Taxes based on income or
profits and (b) in the event that a Permitted Receivables Financing is accounted
for off balance sheet, (x) gross accounts receivable comprising part of the
Receivables Assets subject to such Permitted Receivables Financing less
(y) collections against the amounts sold pursuant to clause (x).

                                                                                
17                                                                                

--------------------------------------------------------------------------------

 

 

“Current Liabilities” shall mean, with respect to the Company and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Company and the Subsidiaries as current liabilities at such
date of determination, other than (a) the current portion of any Indebtedness,
(b) accruals of Interest Expense (excluding Interest Expense that is due and
unpaid), (c) accruals for current or deferred Taxes based on income or profits,
(d) accruals, if any, of transaction costs resulting from the Transactions,
(e) accruals, if any, of transaction costs resulting from  and obligations under
Sections 2.9 and 5.4 of the Acquisition Agreement, (f) accruals of any costs or
expenses related to (i) severance or termination of employees prior to the
Original Agreement Date or (ii) bonuses, pension and other post‑retirement
benefit obligations, and (g) accruals for add‑backs to EBITDA included in
clauses (a)(iv) through (a)(vi) of the definition of such term.

“Debt Service” shall mean, with respect to the Company and the Subsidiaries on a
consolidated basis for any period, Cash Interest Expense for such period plus
scheduled principal amortization of Consolidated Debt for such period.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 2.23, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Company, the Administrative Agent or any Issuing Bank or Swingline Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided,
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent and the Company that a Lender is a Defaulting Lender under clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.23)
upon delivery of written notice of such determination to the Company, each
Issuing Bank, each Swingline Lender and each Lender.

                                                                                
18                                                                                

--------------------------------------------------------------------------------

 

 

“Designated Non-Cash Consideration” mean the fair market value of non-cash
consideration received by the Company or one of its Subsidiaries in connection
with an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of a Responsible Officer, setting forth the basis of
such valuation, less the amount of cash equivalents received in connection with
a subsequent sale of such Designated Non-Cash Consideration.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Stock, in each case, prior to the date that is ninety-one (91) days after the
Revolving Facility Maturity Date; provided, however, that only the portion of
the Equity Interests that so mature or are mandatorily redeemable, are so
convertible or exchangeable or are so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock; provided 
further, however, that if such Equity Interests are issued to any employee or to
any plan for the benefit of employees of the Company or the Subsidiaries or by
any such plan to such employees, such Equity Interests shall not constitute
Disqualified Stock solely because they may be required to be repurchased by the
Company in order to satisfy applicable statutory or regulatory obligations or as
a result of such employee’s termination, death or disability.

“Distributions” shall have the meaning assigned to such term in Section 6.06.

                                                                                
19                                                                                

--------------------------------------------------------------------------------

 

 

“Documentation Agents” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Dollar” and “$” shall mean dollars in the lawful currency of the United States.

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date or
other applicable date of determination) for the purchase of Dollars with such
currency.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign Subsidiary
or a Qualified CFC Holding Company or a subsidiary listed on Schedule 1.01(a). 

“EBITDA” shall mean, with respect to the Company and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Company
and the Subsidiaries for such period plus  (a) the sum of (in each case without
duplication and to the extent the respective amounts described in
subclauses (i) through (vii) of this clause (a) reduced such Consolidated Net
Income (and were not excluded therefrom) for the respective period for which
EBITDA is being determined):

(I)         PROVISION FOR TAXES BASED ON INCOME, PROFITS OR CAPITAL OF THE
COMPANY AND THE SUBSIDIARIES FOR SUCH PERIOD, INCLUDING, WITHOUT LIMITATION,
STATE, FRANCHISE, BUSINESS ACTIVITY AND SIMILAR TAXES,

(II)        INTEREST EXPENSE OF THE COMPANY AND THE SUBSIDIARIES FOR SUCH PERIOD
(NET OF INTEREST INCOME OF THE COMPANY AND ITS SUBSIDIARIES FOR SUCH PERIOD),

(III)       DEPRECIATION AND AMORTIZATION EXPENSES OF THE COMPANY AND THE
SUBSIDIARIES FOR SUCH PERIOD,

(IV)       BUSINESS OPTIMIZATION EXPENSES AND OTHER RESTRUCTURING CHARGES
(WHICH, FOR THE AVOIDANCE OF DOUBT, SHALL INCLUDE, WITHOUT LIMITATION, THE
EFFECT OF INVENTORY OPTIMIZATION PROGRAMS, PLANT CLOSURE, RETENTION, SEVERANCE,
SYSTEMS ESTABLISHMENT COSTS AND EXCESS PENSION CHARGES); PROVIDED, THAT WITH
RESPECT TO EACH BUSINESS OPTIMIZATION EXPENSE OR OTHER RESTRUCTURING CHARGE, THE
COMPANY SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT AN OFFICERS’
CERTIFICATE SPECIFYING AND QUANTIFYING SUCH EXPENSE OR CHARGE,

(V)        ANY OTHER NON‑CASH CHARGES; PROVIDED, THAT, FOR PURPOSES OF THIS
SUBCLAUSE (V) OF THIS CLAUSE (A), ANY NON‑CASH CHARGES OR LOSSES SHALL BE
TREATED AS CASH CHARGES OR LOSSES IN ANY SUBSEQUENT PERIOD DURING WHICH CASH
DISBURSEMENTS ATTRIBUTABLE THERETO ARE MADE,

(VI)       THE AMOUNT OF MANAGEMENT, CONSULTING, MONITORING, TRANSACTION AND
ADVISORY FEES AND RELATED EXPENSES PAID TO ANY FUND OR ANY FUND AFFILIATES (OR
ANY ACCRUALS RELATED TO SUCH FEES AND RELATED EXPENSES) DURING SUCH PERIOD;
PROVIDED, THAT SUCH AMOUNT SHALL NOT EXCEED IN ANY FOUR QUARTER PERIOD THE SUM
OF (I) THE GREATER OF $7.5 MILLION AND

                                                                                
20                                                                                

--------------------------------------------------------------------------------

 

 

2.0% OF EBITDA FOR SUCH FOUR QUARTER PERIOD, PLUS  (II) THE AMOUNT OF DEFERRED
FEES (TO THE EXTENT SUCH FEES WOULD OTHERWISE HAVE BEEN PERMITTED TO BE INCLUDED
IN CLAUSE (I) IF PAID, BUT WERE NOT INCLUDED IN SUCH CLAUSE (I)), PLUS  (III)
2.0% OF THE VALUE OF TRANSACTIONS PERMITTED HEREUNDER AND ENTERED INTO BY THE
COMPANY OR ANY OF THE SUBSIDIARIES WITH RESPECT TO WHICH ANY FUND OR ANY FUND
AFFILIATE PROVIDES ANY OF THE AFOREMENTIONED TYPES OF SERVICES, AND

(VII)      NON-OPERATING EXPENSES.

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non‑cash items
increasing Consolidated Net Income of the Company and the Subsidiaries for such
period (but excluding any such items (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges in
any prior period).

For purposes of determining EBITDA under this Agreement for any quarter ending
prior to the first full quarter ending after the Closing Date, EBITDA for such
fiscal quarter shall be calculated on a Pro Forma Basis, giving effect to the
Business Combination and the other Transactions occurring on the Closing Date.

“Eligible Accounts” shall mean all Accounts of the Borrowers reflected in the
most recent Borrowing Base Certificate, except any Account with respect to which
any of the exclusionary criteria set forth below applies (unless the
Administrative Agent in its reasonable discretion elects to include such
Account), such excluded Accounts being any Account or Accounts:

            (a)        with respect to which more than 120 days have elapsed
since the date of the original invoice therefor or which is more than 60 days
past due; provided  that Accounts listed on Schedule 1.01(e)  (as updated from
time to time by the Company with the consent of the Administrative Agent (not to
be unreasonably withheld or delayed)) in an aggregate amount of not more than $5
million at any time shall be ineligible pursuant to this clause (a) only if they
are more than 60 days past due or 180 days from the invoice date;

            (b)        that do not represent a bona fide indebtedness incurred
in the amount of the Account for goods sold or services rendered to, and
accepted by, the applicable Account Debtor; or that are not for a liquidated
amount payable by the Account Debtor on the terms then in effect for such
Account; or for which payment has been or will be received or credit, discount
or extension, or agreement therefor, or compromise, compounding or settlement
thereof, has been or will be granted, or any party liable thereon has been
released, in each case other than in the ordinary course of business consistent
with past practice; or for which invoices have not been issued or copies of any
invoice with respect to such Account delivered to the Collateral Agent by any
Loan Party do not represent genuine copies of the original invoice sent to the
Account Debtor named therein;

            (c)        with respect to which Account (or any other Account due
from such Account Debtor), in whole or in part, a check, promissory note, draft,
trade acceptance, or other instrument for the payment of money has been
received, presented for payment, and returned uncollected for any reason;

                                                                                
21                                                                                

--------------------------------------------------------------------------------

 

 

            (d)        which represents a progress billing; provided  that for
the purposes hereof, “progress billing” shall mean any invoice for goods sold or
leased or services rendered under a contract or agreement pursuant to which the
Account Debtor’s obligation to pay such invoice is conditioned upon the
applicable Borrower’s completion of any further performance under the contract
or agreement;

            (e)        with respect to which any one or more of the following
events has occurred to the Account Debtor on such Account: (i) death or judicial
declaration of incompetency of an Account Debtor who is an individual; (ii) the
filing by or against the Account Debtor of a request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as a
bankrupt, winding‑up, or other relief under the bankruptcy, insolvency, or
similar laws of the United States, any state or territory thereof, or any
foreign jurisdiction, now or hereafter in effect; (iii) the making of any
general assignment by the Account Debtor for the benefit of creditors; (iv) the
appointment of a receiver or trustee for the Account Debtor or for all or a
substantial portion of the assets of the Account Debtor, including, without
limitation, the appointment of or taking possession by a “custodian”, as defined
in the Bankruptcy Code; (v) the institution by or against the Account Debtor of
any other type of insolvency proceeding (under the Bankruptcy Code or otherwise)
or of any formal or informal proceeding for the dissolution or liquidation of,
settlement of claims against, or winding up of affairs of, the Account Debtor;
(vi) the sale, assignment, or transfer of all or substantially all of the assets
of the Account Debtor (unless the obligations under such Account are assumed by
the successor); (vii) the nonpayment generally by the Account Debtor of its
debts as they become due; or (viii) the cessation of the business of the Account
Debtor as a going concern;

            (f)        if fifty percent (50.0%) or more of the aggregate Dollar
amount of outstanding Accounts owed at such time by the Account Debtor thereon
is classified as ineligible under clause (a)  preceding;

            (g)        owed by an Account Debtor which: (i) is not organized
under the laws of the United States or Canada or any political subdivision,
state, or province thereof; or (ii) is the government of any foreign country or
sovereign state, or of any state, province, municipality, or other political
subdivision thereof, or of any department, agency, public corporation, or other
instrumentality thereof; except to the extent that such Account is insured by
the Export‑Import Bank of the United States or secured or payable by a letter of
credit satisfactory to the Administrative Agent in its reasonable discretion;

            (h) which are Intercompany Accounts or other Accounts owed by an
Account Debtor which is an Affiliate or employee of any Borrower (not including,
for the avoidance of doubt, any Apollo Operating Company);

            (i) except as agreed by the Administrative Agent as provided in
clause (g)  preceding or clause (l)  following regarding political subdivisions
of the United States but not the U.S. federal government, with respect to which
either the perfection, enforceability, or validity of the Collateral Agent’s
Lien in such Account, or the Collateral Agent’s right or ability to obtain
direct payment to the Collateral Agent of the proceeds of such Account, is
governed by any federal, state, or local statutory requirements other than those
of the UCC; except to the extent that such Account is insured by the
Export‑Import Bank of the United States or secured or payable by a letter of
credit satisfactory to the Administrative Agent in its reasonable discretion;

            (j) owed by an Account Debtor to which a Loan Party or any of their
respective Subsidiaries is indebted in any way, or which is subject to any right
of set‑off or recoupment by the Account Debtor (but only to the extent of such
indebtedness, right of set-off or recoupment), unless the Account Debtor has
entered into an agreement acceptable to the Administrative Agent to waive
set‑off rights; or if the Account Debtor thereon has disputed liability on such
Account or made any claim with respect to any other Account due from such
Account Debtor (but only to the extent of such disputed liability or claim); but
in each such case only if the aggregate amount of all such indebtedness,
set‑offs, recoupments, disputes and claims with respect to all Eligible Accounts
exceeds $2 million, and then only to the extent of such aggregate indebtedness,
set‑offs, recoupments, disputes and claims in excess of $2 million;

                                                                                
22                                                                                

--------------------------------------------------------------------------------

 

 

            (k)        with respect to which any Borrower at the time of
determination deems such Account as uncollectible;

            (l)         owed by any state of the United States or any
municipality, or other political subdivision, department, agency, public
corporation, or other instrumentality thereof, and as to which the Collateral
Agent determines that its Lien therein is not or cannot be perfected; except to
the extent that such Account is insured by the Export‑Import Bank of the United
States or secured or payable by a letter of credit satisfactory to the
Administrative Agent in its reasonable discretion;

            (m)       which represents a sale on a bill‑and‑hold, guaranteed
sale, sale and return, sale on approval, consignment, or other repurchase or
return basis;

            (n)        which is evidenced by a promissory note or other
instrument or by chattel paper;

            (o)        of any one Account Debtor or group of affiliated Account
Debtors that are in excess of (i) 35%, in the case of Wal-Mart Stores, Inc., its
Affiliates and subsidiaries, and (ii) 20% in the case of all other Account
Debtors, of total Eligible Accounts;

            (p)        which arises out of a sale not made in the ordinary
course of such Borrower’s business except to the extent that the aggregate
amount of such Accounts outstanding does not exceed $2 million;

            (q)        with respect to which the goods giving rise to such
Account have not been shipped and delivered to, or have been rejected by, the
Account Debtor or the services giving rise to such Account have not been
performed by the applicable Borrower, and, if applicable, accepted by the
Account Debtor, or the Account Debtor revokes its acceptance of such goods or
services, but, in each case, only to the extent of the portion of such Account
applicable to goods or services in question;

            (r)        which arises out of an enforceable contract or order
which, by its terms, validly forbids, restricts, or makes void or unenforceable
the granting of a Lien by such Loan Party to the Collateral Agent with respect
to such Account;

            (s)        which is not subject to a first priority and perfected
security interest in favor of the Collateral Agent, for the benefit of the
Collateral Agent and the Lenders, or which is subject to any other Lien other
than Liens securing the Second Lien Obligations, the First Priority Obligations
and/or Permitted Liens arising by operation of law;

            (t)         30% of the value of each Account which is owed to a
Newly Obligated Party acquired in a Permitted Business Acquisition under this
Agreement, for which the Administrative Agent has not been given the opportunity
for a reasonable period (which shall not be required to be longer than thirty
(30) days (or, in the case of acquisitions of less than $50 million, twenty (20)
days)) prior to and/or after the closing of such acquisition to complete such
due diligence as it deems, in the exercise of Reasonable Credit Judgment, to be
necessary in the circumstances; and

                                                                                
23                                                                                

--------------------------------------------------------------------------------

 

 

            (u)        any Account from the time it is sold to or financed by a
Special Purpose Receivables Subsidiary or otherwise sold pursuant to a Permitted
Receivables Financing or any Account from the time it is transferred to a
third-party financial institution pursuant to a Permitted Supplier Finance
Facility.

If any Account at any time ceases to be an Eligible Account, then such Account
shall promptly be excluded from the calculation of the Borrowing Base; provided,
however, that if any Account ceases to be an Eligible Account because of the
adjustment of or imposition of new exclusionary criteria pursuant to the
succeeding paragraph, the Administrative Agent will not require exclusion of
such Account from the Borrowing Base until 20 days following the date on which
the Administrative Agent gives notice to the Company of such ineligibility.

The Administrative Agent and the Collateral Agent reserve the right, at any time
and from time to time after the Closing Date, or upon reasonable request of the
Company upon completion and delivery to the Administrative Agent of field
examinations and appraisals in accordance with Section 5.11 (including, without
limitation, the Post-Closing Reports), to adjust any of the exclusionary
criteria set forth above and to establish new criteria, in their Reasonable
Credit Judgment (based on an analysis of material facts or events first
occurring, or first discovered by such Agents, in connection with the
preparation and review of the Post-Closing Reports or thereafter), subject,
after any adjustments based on the Post-Closing Reports, to the approval of
Required Lenders in the case of adjustments or new criteria which have the
effect of making more credit available than would have been available based upon
the criteria in effect.

“Eligible Inventory” shall mean all Inventory of the Borrowers reflected in the
most recent Borrowing Base Certificate, except any Inventory with respect to
which any of the exclusionary criteria set forth below applies (unless the
Administrative Agent in its reasonable discretion elects to include any such
Inventory):

            (a)        Inventory that is not owned by a Borrower;

                        (b)        Inventory that is not subject to the
Collateral Agent’s Liens, or is subject to any other Lien (other than Permitted
Liens arising by operation of law, or the Liens securing the Second Lien
Obligations and the First Priority Obligations); provided  that (unless such
Permitted Liens (A) are junior in priority to the Collateral Agent’s Liens
(other than statutory landlord’s Liens to the extent provided otherwise by a
Requirement of Law) and (B) do not impair directly or indirectly the ability of
the Collateral Agent to realize on or obtain the full benefit of the
Collateral), the Administrative Agent may, in the exercise of Reasonable Credit
Judgment, establish a Reserve against availability with respect to any Inventory
subject to such Permitted Liens in an amount not to exceed (on an aggregate
basis for all Inventory from time to time subject to such Permitted Liens)
(A) in the case of Inventory subject to Liens described in Section 6.02(e), the
greater of (x) an amount equal to the amount which would have to be paid to such
Lien claimant in order to obtain a release of such Liens, or (y) an amount equal
to thirty (30) days’ rent for the properties or facilities on or at which the
applicable Inventory is located and (B) in the case of Inventory subject to
Liens described in Section 6.02(d), the amount of such taxes, fees, assessments
or other charges;

                                                                                
24                                                                                

--------------------------------------------------------------------------------

 

 

            (c)        Inventory that consists of packing and shipping materials
(other than finished goods inventory), or advertising or marketing materials
(including samples);

            (d)        Inventory that is unmerchantable, or the sale or other
disposition of which would contravene in any material respect any applicable
laws or other governmental rules or regulations, but only if such contravention
would have a material effect on the salability or value of such Inventory;

            (e)        Inventory that is not currently either usable or salable
in the normal course of the applicable Borrower’s business, as so identified
according to the Company’s accounting policy;

            (f)        Inventory that is slow‑moving, obsolete or defective, as
so identified according to the Company’s accounting policy;

            (g)        Inventory that has been returned to a Borrower or a
Subsidiary by a buyer or held for return by a supplier (and is not held for
resale);

            (h)        Inventory that is subject to any Lien permitted under
Section 6.02(p) or (bb) or any other Inventory financed by letters of credit or
bankers’ acceptances for which the Collateral Agent does not have possession or
control of the documents of title;

            (i)         Inventory that is not located within the United States
or Canada (or is in‑transit from vendors or suppliers, except that in-transit
Inventory will not be deemed ineligible if (i) in the case of in-transit
inventory not located within the United States or Canada, it has been paid for
in advance of shipment and legal ownership thereof has passed to the applicable
Borrower as evidenced by customary documents of title, and (ii) in the case of
in-transit Inventory located within the United States or Canada, legal ownership
thereof has passed to the applicable Borrower as evidenced by customary
documents of title);

            (j)         Inventory that is (i) stored or located on property that
is (A) leased to the Borrower that owns such Inventory, or (B) owned or leased
by a warehouseman that has contracted with such Borrower to store such
Inventory, or (ii) stored with or otherwise in the possession of a bailee,
provided  that such Inventory shall not be excluded if (1) the applicable
Borrower shall have delivered to the Collateral Agent a Collateral Access
Agreement executed by such lessor or warehouseman or bailee with respect to such
property, (2) the Collateral Agent has given its prior consent thereto, or
(3) Reserves have been established with respect thereto, in an amount (on an
aggregate basis for all Inventory from time to time so located or possessed) not
to exceed (a) in the case of Inventory located in a warehouse or leased
facility, the greater of (x) an amount equal to the amount which would have to
be paid to such claimant in order to obtain a release of any Permitted Lien held
by such claimant, or (y) an amount equal to thirty (30) days’ rent or storage
fee for the warehouses or facilities on or at which the applicable Inventory is
located and (b) in the case of Inventory otherwise in the possession of a
bailee, the amount necessary to complete any work being performed on such
Inventory and/or to obtain a surrender of the Inventory to the possession of the
applicable Borrower or the Collateral Agent, or, in any such case under this
clause (3), such lesser amount as may be approved by the Collateral Agent;

            (k)        if such Inventory contains or bears any Proprietary
Rights licensed to a Borrower by any third party, and the Administrative Agent
shall not be able to sell or otherwise dispose of such Inventory pursuant to
Article VII  or the terms of the Collateral Agreement subject to the same rights
and obligations as the applicable Borrower pursuant to the contract with such
licensor without infringing the rights of the licensor of such Proprietary
Rights or violating any contract with such licensor (and without payment of any
royalties other than any royalties due with respect to the sale or disposition
of such Inventory pursuant to the existing license agreement), and, if the
Administrative Agent deems it necessary, such Borrower shall deliver to the
Administrative Agent a consent or sublicense agreement from such licensor in
form and substance reasonably acceptable to the Administrative Agent; and

                                                                                
25                                                                                

--------------------------------------------------------------------------------

 

 

            (l)         20% of the total book value of Inventory that is owned
by a Newly Obligated Party acquired in a Permitted Business Acquisition under
this Agreement, for which the Administrative Agent has not been given the
opportunity for a reasonable period (which shall not be required to be longer
than thirty (30) days (or, in the case of acquisitions of less than $50 million,
twenty (20) days)) prior to and/or after the closing of such acquisition to
complete such due diligence as it deems, in the exercise of Reasonable Credit
Judgment, to be necessary in the circumstances.

If any Inventory at any time ceases to be Eligible Inventory, such Inventory
shall promptly be excluded from the calculation of the Borrowing Base; provided,
however, that if any Inventory ceases to be Eligible Inventory because of the
adjustment of or imposition of new exclusionary criteria pursuant to the
succeeding paragraph, the Agents will not require exclusion of such Inventory
from the Borrowing Base until 20 days following the date on which the
Administrative Agent gives notice to the Company of such ineligibility.

The Administrative Agent and the Collateral Agent reserve the right, at any time
and from time to time after the Closing Date, or upon reasonable request of the
Company upon completion and delivery to the Administrative Agent of field
examinations and appraisals in accordance with Section 5.11 (including, without
limitation, the Post-Closing Reports), to adjust any of the exclusionary
criteria set forth above and to establish new criteria, in their Reasonable
Credit Judgment (based on an analysis of material facts or events first
occurring, or first discovered by such Agents, in connection with the
preparation and review of the Post-Closing Reports or thereafter), subject,
after any adjustments based on the Post-Closing Reports, to the approval of
Required Lenders in the case of adjustments or new criteria which have the
effect of making more credit available than would have been available based upon
the criteria in effect.

“EMU” shall mean the economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees or judgments, promulgated
or entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or exposure to, any Hazardous
Material or to occupational health and safety matters (to the extent relating to
the environment or Hazardous Materials).

                                                                                
26                                                                                

--------------------------------------------------------------------------------

 

 

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“Equity Investors” shall mean one or more investment funds advised, managed or
controlled by Apollo Management V, L.P. Apollo Management VI, L.P., their
Affiliates, and any group in which any such Equity  Investors are, in the
aggregate, a principal member.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Company or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan;  (b) a determination that
any Plan is in “at risk” status (within the meaning of Section 303 of ERISA);
(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan, the failure to make by its due date a required installment under
Section 430(k) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (d) the incurrence by Holdings,
the Company, a Subsidiary or any ERISA Affiliate of any liability under Title IV
of ERISA with respect to the termination of any Plan or Multiemployer Plan;
(e) the receipt by Holdings, the Company, a Subsidiary or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or to appoint a trustee to administer any Plan under
Section 4042 of ERISA; (f) the incurrence by Holdings, the Company, a Subsidiary
or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; (g) the receipt by
Holdings, the Company, a Subsidiary or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from Holdings, the Company, a Subsidiary or
any ERISA Affiliate of any notice, concerning the impending imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; or (h) the conditions for imposition of a lien under Section 303(k) of
ERISA shall have been met with respect to any Plan. 

“Euro” and “EUR” each shall mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.

 “Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency
Loans.

                                                                                
27                                                                                

--------------------------------------------------------------------------------

 

 

“Eurocurrency Loan” shall mean any Eurocurrency Revolving Loan.

“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

“Eurocurrency Revolving Loan” shall mean any Revolving Loan bearing interest at
a rate determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” shall mean, with respect to the Company and its Subsidiaries
on a consolidated basis for any Applicable Period, EBITDA of the Company and its
Subsidiaries on a consolidated basis for such Applicable Period, minus, without
duplication,


(A)        DEBT SERVICE FOR SUCH APPLICABLE PERIOD,


(B)        THE AMOUNT OF ANY VOLUNTARY PREPAYMENT PERMITTED HEREUNDER (OR, IF
MADE PRIOR TO THE CLOSING DATE, PERMITTED UNDER THE SENIOR SECURED BANK CREDIT
FACILITY THEN APPLICABLE TO SUCH ENTITY) OF TERM INDEBTEDNESS DURING SUCH
APPLICABLE PERIOD (OTHER THAN ANY VOLUNTARY PREPAYMENT OF THE REVOLVING LOANS),
SO LONG AS THE AMOUNT OF SUCH PREPAYMENT IS NOT ALREADY REFLECTED IN DEBT
SERVICE,


(C)        (I) CAPITAL EXPENDITURES BY THE COMPANY AND THE SUBSIDIARIES ON A
CONSOLIDATED BASIS DURING SUCH APPLICABLE PERIOD THAT ARE PAID IN CASH (TO THE
EXTENT PERMITTED UNDER THIS AGREEMENT) AND (II) THE AGGREGATE CONSIDERATION PAID
IN CASH DURING THE APPLICABLE PERIOD IN RESPECT OF PERMITTED BUSINESS
ACQUISITIONS AND OTHER INVESTMENTS PERMITTED HEREUNDER LESS  ANY AMOUNTS
RECEIVED IN RESPECT THEREOF AS A RETURN OF CAPITAL,


(D)       CAPITAL EXPENDITURES THAT THE COMPANY OR ANY SUBSIDIARY SHALL, DURING
SUCH APPLICABLE PERIOD, BECOME OBLIGATED TO MAKE BUT THAT ARE NOT MADE DURING
SUCH APPLICABLE PERIOD (TO THE EXTENT PERMITTED UNDER THIS AGREEMENT OR IF PRIOR
TO THE CLOSING DATE, THE SENIOR SECURED BANK CREDIT FACILITY THEN APPLICABLE TO
SUCH ENTITY); PROVIDED, THAT (I) HOLDINGS SHALL DELIVER A CERTIFICATE TO THE
ADMINISTRATIVE AGENT NOT LATER THAN 90 DAYS AFTER THE END OF SUCH APPLICABLE
PERIOD, SIGNED BY A RESPONSIBLE OFFICER OF THE COMPANY AND CERTIFYING THAT SUCH
CAPITAL EXPENDITURES AND THE DELIVERY OF THE RELATED EQUIPMENT WILL BE MADE IN
THE FOLLOWING APPLICABLE PERIOD, AND (II) ANY AMOUNT SO DEDUCTED SHALL NOT BE
DEDUCTED AGAIN IN A SUBSEQUENT APPLICABLE PERIOD,


(E)        TAXES PAID IN CASH BY HOLDINGS AND ITS SUBSIDIARIES ON A CONSOLIDATED
BASIS DURING SUCH APPLICABLE PERIOD OR THAT WILL BE PAID WITHIN SIX MONTHS AFTER
THE CLOSE OF SUCH APPLICABLE PERIOD; PROVIDED, THAT WITH RESPECT TO ANY SUCH
AMOUNTS TO BE PAID AFTER THE CLOSE OF SUCH APPLICABLE PERIOD, (I) ANY AMOUNT SO
DEDUCTED SHALL NOT BE DEDUCTED AGAIN IN A SUBSEQUENT APPLICABLE PERIOD, AND
(II) APPROPRIATE RESERVES SHALL HAVE BEEN ESTABLISHED IN ACCORDANCE WITH GAAP,


(F)        AN AMOUNT EQUAL TO ANY INCREASE IN WORKING CAPITAL OF THE COMPANY AND
ITS SUBSIDIARIES FOR SUCH APPLICABLE PERIOD,


 

                                                                                
28                                                                                

--------------------------------------------------------------------------------

 

 


(G)        CASH EXPENDITURES MADE IN RESPECT OF SWAP AGREEMENTS DURING SUCH
APPLICABLE PERIOD, TO THE EXTENT NOT REFLECTED IN THE COMPUTATION OF EBITDA OR
INTEREST EXPENSE,


(H)        PERMITTED DIVIDENDS OR DISTRIBUTIONS OR REPURCHASES OF ITS EQUITY
INTERESTS PAID IN CASH BY THE COMPANY DURING SUCH APPLICABLE PERIOD AND
PERMITTED DIVIDENDS PAID BY ANY SUBSIDIARY TO ANY PERSON OTHER THAN HOLDINGS,
THE COMPANY OR ANY OF THE SUBSIDIARIES DURING SUCH APPLICABLE PERIOD, IN EACH
CASE IN ACCORDANCE WITH SECTION 6.06 HEREOF (OR THE CORRESPONDING PROVISION OF
THE SENIOR SECURED BANK CREDIT FACILITY THEN APPLICABLE TO SUCH ENTITY) (OTHER
THAN SECTION 6.06(E) OR THE CORRESPONDING PROVISION OF THE SENIOR SECURED BANK
CREDIT FACILITY THEN APPLICABLE TO SUCH ENTITY),


(I)         AMOUNTS PAID IN CASH DURING SUCH APPLICABLE PERIOD ON ACCOUNT OF
(A) ITEMS THAT WERE ACCOUNTED FOR AS NONCASH REDUCTIONS OF NET INCOME IN
DETERMINING CONSOLIDATED NET INCOME OR AS NONCASH REDUCTIONS OF CONSOLIDATED NET
INCOME IN DETERMINING EBITDA OF THE COMPANY AND ITS SUBSIDIARIES IN A PRIOR
APPLICABLE PERIOD AND (B) RESERVES OR ACCRUALS ESTABLISHED IN PURCHASE
ACCOUNTING,


(J)         TO THE EXTENT NOT DEDUCTED IN THE COMPUTATION OF NET PROCEEDS IN
RESPECT OF ANY ASSET DISPOSITION OR CONDEMNATION GIVING RISE THERETO, THE AMOUNT
OF ANY MANDATORY PREPAYMENT OF INDEBTEDNESS (OTHER THAN INDEBTEDNESS CREATED
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT), TOGETHER WITH ANY INTEREST, PREMIUM
OR PENALTIES REQUIRED TO BE PAID (AND ACTUALLY PAID) IN CONNECTION THEREWITH,


(K)        THE AGGREGATE AMOUNT OF ITEMS THAT WERE ADDED TO OR NOT DEDUCTED FROM
NET INCOME IN CALCULATING CONSOLIDATED NET INCOME OR WERE ADDED TO OR NOT
DEDUCTED FROM CONSOLIDATED NET INCOME IN CALCULATING EBITDA TO THE EXTENT SUCH
ITEMS REPRESENTED A CASH PAYMENT (WHICH HAD NOT REDUCED EXCESS CASH FLOW UPON
THE ACCRUAL THEREOF IN A PRIOR APPLICABLE PERIOD), OR AN ACCRUAL FOR A CASH
PAYMENT, BY THE COMPANY AND ITS SUBSIDIARIES OR DID NOT REPRESENT CASH RECEIVED
BY THE COMPANY AND ITS SUBSIDIARIES, IN EACH CASE ON A CONSOLIDATED BASIS DURING
SUCH APPLICABLE PERIOD, AND


(L)         AMOUNTS PAID IN CASH DURING SUCH APPLICABLE PERIOD IN RESPECT OF
OBLIGATIONS UNDER SECTIONS 2.9 AND 5.4 OF THE ACQUISITION AGREEMENT,

plus, without duplication,


(I)         AN AMOUNT EQUAL TO ANY DECREASE IN WORKING CAPITAL FOR SUCH
APPLICABLE PERIOD,


(II)        ALL AMOUNTS REFERRED TO IN CLAUSES (B), (C), (D) AND (H) ABOVE TO
THE EXTENT FUNDED WITH THE PROCEEDS OF THE ISSUANCE OR THE INCURRENCE OF
INDEBTEDNESS (INCLUDING CAPITAL LEASE OBLIGATIONS AND PURCHASE MONEY
INDEBTEDNESS, BUT EXCLUDING, SOLELY AS RELATING TO CAPITAL EXPENDITURES,
PROCEEDS OF REVOLVING LOANS (OR, IF PRIOR TO THE CLOSING DATE, REVOLVING LOANS
PURSUANT TO THE SENIOR SECURED BANK CREDIT FACILITY THEN APPLICABLE TO SUCH
ENTITY)), THE SALE OR ISSUANCE OF ANY EQUITY INTERESTS (INCLUDING ANY CAPITAL
CONTRIBUTIONS) AND ANY LOSS, DAMAGE, DESTRUCTION OR CONDEMNATION OF, OR ANY
SALE, TRANSFER OR OTHER DISPOSITION (INCLUDING ANY SALE AND LEASEBACK OF ASSETS
AND ANY MORTGAGE OR LEASE

                                                                                
29                                                                                

--------------------------------------------------------------------------------

 

 


OF REAL PROPERTY) TO ANY PERSON OF ANY ASSET OR ASSETS, IN EACH CASE TO THE
EXTENT THERE IS A CORRESPONDING DEDUCTION FROM EXCESS CASH FLOW ABOVE,


(III)       TO THE EXTENT ANY PERMITTED CAPITAL EXPENDITURES REFERRED TO IN
CLAUSE (D) ABOVE AND THE DELIVERY OF THE RELATED EQUIPMENT DO NOT OCCUR IN THE
FOLLOWING APPLICABLE PERIOD OF THE COMPANY SPECIFIED IN THE CERTIFICATE OF THE
COMPANY PROVIDED PURSUANT TO CLAUSE (D) ABOVE, THE AMOUNT OF SUCH CAPITAL
EXPENDITURES THAT WERE NOT SO MADE IN SUCH FOLLOWING APPLICABLE PERIOD,


(IV)       CASH PAYMENTS RECEIVED IN RESPECT OF SWAP AGREEMENTS DURING SUCH
APPLICABLE PERIOD TO THE EXTENT (I) NOT INCLUDED IN THE COMPUTATION OF EBITDA OR
(II) SUCH PAYMENTS DO NOT REDUCE CASH INTEREST EXPENSE,


(V)        ANY EXTRAORDINARY OR NONRECURRING GAIN REALIZED IN CASH DURING SUCH
APPLICABLE PERIOD,


(VI)       TO THE EXTENT DEDUCTED IN THE COMPUTATION OF EBITDA, CASH INTEREST
INCOME, AND

(vii)      the aggregate amount of items that were deducted from or not added to
Net Income in connection with calculating Consolidated Net Income or were
deducted from or not added to Consolidated Net Income in calculating EBITDA to
the extent either (i) such items represented cash received by the Company or any
Subsidiary or (ii) such items do not represent cash paid by the Company or any
Subsidiary, in each case on a consolidated basis during such Applicable Period.

For the avoidance of doubt, the amount resulting from calculation of Excess Cash
Flow prior to the Amendment Effective Date is intended to be the same amount as
would be calculated under the Unamended Credit Agreement.

“Excess Cash Flow Interim Period” shall mean, (x) during any Excess Cash Flow
Period, any one-, two-, or three-quarter period (a) commencing on the later of
(i) the end of the immediately preceding Excess Cash Flow Period and (ii) if
applicable, the end of any prior Excess Cash Flow Interim Period occurring
during the same Excess Cash Flow Period and (b) ending on the last day of the
most recently ended fiscal quarter (other than the last day of the Fiscal
Year) during such Excess Cash Flow Period for which financial statements are
available and (y) during the period from the Original Agreement Date until the
beginning of the first Excess Cash Flow Period, any period commencing on the
Original Agreement Date and ending on the last day of the most recently ended
fiscal quarter for which financial statements are available.

“Excess Cash Flow Period” shall mean (i) each fiscal year of the Company,
commencing with the first full fiscal year of the Company following the Closing
Date, and (ii) the period from January 1, 2007 through the day prior to the
initial fiscal year referred to in clause (i).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01.

                                                                                
30                                                                                

--------------------------------------------------------------------------------

 

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Borrower hereunder, (a) any income taxes
imposed on (or measured by) its net income (or franchise taxes imposed in lieu
of net income taxes) by the United States of America (or any state or locality
thereof) or the jurisdiction under the laws of which such recipient is organized
or in which its principal office is located or, in the case of any Lender, in
which its applicable Lending Office is located or any other jurisdiction as a
result of such recipient engaging in a trade or business in such jurisdiction
for tax purposes, (b) any branch profits tax or any similar tax that is imposed
by any jurisdiction described in clause (a) above, (c) in the case of a Lender
making a Loan to any Borrower, any tax (including any backup withholding tax)
imposed by the United States (or the jurisdiction under the laws of which such
Lender is organized or in which its principal office is located or in which its
applicable Lending Office is located or any other jurisdiction as a result of
such Lender engaging in a trade or business or having a taxable presence in such
jurisdiction for tax purposes) that (x) is in effect and would apply to amounts
payable hereunder to such Lender at the time such Lender becomes a party to such
Loan to any Borrower (or designates a new Lending Office) except to the extent
that the assignor to such Lender in the case of an assignment or the Lender in
the case of a designation of a new Lending Office (for the absence of doubt,
other than the Lending Office at the time such Lender becomes a party to such
Loan) was entitled, at the time of such assignment or designation of a new
Lending Office, respectively, to receive additional amounts from a Loan Party
with respect to any withholding tax pursuant to Section 2.17(a) or
Section 2.17(c) or (y) is attributable to such Lender’s failure to comply with
Section 2.17(e) or (f) with respect to such Loan, (d) any United States Federal
withholding Taxes that are imposed on a Lender as a result of such Lender’s
failure to comply with the requirements under FATCA (including, without
limitation, the requirements of Sections 1471(b) and 1472(b) of the Code) or as
a result of a Lender’s election under Section 1471(b)(3) of the Code, and
(e) any taxes that are imposed as a result of any event occurring after the
Lender becomes a Lender (other than a Change in Law), and in the case of
clause (a), (b), (c), (d) and (r), together with any and all interest and
penalties related thereto.

“Existing Bankers’ Acceptance” shall mean each of the bankers’ acceptances set
forth on Schedule 1.01(f). 

“Existing Credit Agreement” shall have the meaning set forth in the recitals
hereto.

“Existing Lender” shall mean each person who is, as of the date hereof and
immediately prior to giving effect to the Amendment, a “Lender” under, and as
defined in, the Unamended Credit Agreement, but excluding therefrom any
“Defaulting Lenders” under, and as defined in, the Unamended Credit Agreement.

“Existing Letter of Credit” shall mean each of the letters of credit set forth
on Schedule 1.01(g). 

“Facility” shall mean the Revolving Facility.

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date hereof
(or any amended or successor provisions that are substantively similar) and any
current or future regulations thereunder or official interpretation thereof.

                                                                                
31                                                                                

--------------------------------------------------------------------------------

 

 

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided  that (a) if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Bank of America on such day on such transactions as determined by
the Administrative Agent.

“Fee Letter” shall mean (i) that certain Fee Letter dated March 2, 2007 by and
among the Company, Bank of America, N.A., Banc of America Securities LLC,
Citigroup Global Markets Inc., Credit Suisse, Credit Suisse Securities (USA)
LLC, Deutsche Bank AG New York Branch, Deutsche Bank Securities Inc., Goldman
Sachs Credit Partners L.P., JPMorgan Chase Bank, N.A., J.P. Morgan Securities
Inc. and Lehman Brothers Inc., and (ii) that certain Engagement Letter dated
June 24, 2011 by and among Holdings, the Company, Bank of America, N.A. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Fees” shall mean the Commitment Fees, the L/C – BA Participation Fees, the
Issuing Bank Fees and the Administrative Agent Fees.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

“First Lien Debt” at any date shall mean (i) the aggregate principal amount of
Consolidated Debt of the Company and its Subsidiaries outstanding at such date
that consists of, without duplication, Indebtedness that in each case is then
secured by first priority Liens on property or assets of the Company and its
Subsidiaries (other than property or assets held in a defeasance or similar
trust or arrangement for the benefit of the Indebtedness secured thereby), less
(ii) without duplication, the Unrestricted Cash and Permitted Investments of the
Company and its Subsidiaries on such date.

“First Priority Fixed Rate 2015 Notes” shall mean the 8¼% First Priority Senior
Secured Fixed Rate Notes due 2015, issued by the Company, via Berry Plastics
Escrow LLC and Berry Plastics Escrow Corporation, pursuant to the First Priority
Fixed Rate 2015 Notes Indenture and any notes issued in exchange for, and as
contemplated by, the First Priority Fixed Rate 2015 Notes and the related
registration rights agreement with substantially identical terms as the First
Priority Fixed Rate 2015 Notes.

“First Priority Floating Rate 2015 Notes” shall mean the First Priority Senior
Secured Floating Rate Notes due 2015 issued by the Company pursuant to the First
Priority Floating Rate 2015 Notes Indenture and any notes issued in exchange
for, and as contemplated by, the First Priority Floating Rate 2015 Notes and the
related registration rights agreement with substantially identical terms as the
First Priority Floating Rate 2015 Notes.

                                                                                
32                                                                                

--------------------------------------------------------------------------------

 

 

“First Priority Note Documents” shall mean, collectively, the First Priority
Notes, the First Priority Notes Indentures and the First Priority Security
Documents.

“First Priority Fixed Rate 2015 Notes Indenture” shall mean the Indenture dated
as of November 12, 2009 among, Berry Plastics Escrow LLC and Berry Plastics
Escrow (later assumed by the Company) and the trustee named therein from time to
time, as in effect on the Amendment Effective Date and as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
requirements thereof and of this Agreement.

“First Priority Floating Rate 2015 Notes Indenture” shall mean the Indenture
dated as of April 21, 2008 among, the Company, and certain of its subsidiaries
party thereto and the trustee named therein from time to time, as in effect on
the Amendment Effective Date and as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements thereof and of
this Agreement.

“First Priority Notes” shall mean the First Priority Fixed Rate 2015 Notes and
the First Priority Floating Rate 2015 Notes.

“First Priority Notes Indentures” shall mean, collectively, the First Priority
Fixed Rate 2015 Notes Indenture and the First Priority Floating Rate 2015 Notes
Indenture.

“First Priority Obligations” shall mean, collectively, the obligations of the
respective borrowers and guarantors under the First Priority Note Documents and
the Term Loan Obligations, in all cases subject to the provisions of the Senior
Lender Intercreditor Agreement.

“First Priority Security Documents” shall mean the “Security Documents” as
defined in the First Priority Notes Indentures.

“Fiscal Period” shall mean Berry’s fiscal calendar month.

“Foreign Pledge Agreement” shall mean a pledge agreement with respect to the
Pledged Collateral that constitutes Equity Interests of a “first tier” Foreign
Subsidiary, in form and substance reasonably satisfactory to the Collateral
Agent; provided, that in no event shall more than 65% of the issued and
outstanding Equity Interests of such Foreign Subsidiary be pledged to secure
Obligations of the Borrowers.

“Foreign Subsidiary” shall mean (a) any Subsidiary that is incorporated or
organized under the laws of any jurisdiction other than the United States of
America, any State thereof or the District of Columbia, and (b) any Subsidiary
of any Subsidiary described in the foregoing clause (a).

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to the applicable Issuing Bank, such Defaulting Lender’s Pro
Rata Share of the outstanding Revolving L/C – BA Exposure other than Revolving
L/C – BA Exposure as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Pro Rata Share of Swingline Loans other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.

                                                                                
33                                                                                

--------------------------------------------------------------------------------

 

 

“Fund Affiliates” shall mean (i) each Affiliate of any Funds, (ii) any
individual who is a partner or employee of Apollo Management, L.P., Apollo
Management IV, L.P. or Apollo Management V, L.P., Apollo Management VI, L.P.,
and (iii) Graham BPC Investment Holdings, LP.

“Fund I” shall mean Apollo Management V, L.P. and other affiliated co‑investment
partnerships.

“Fund II” shall mean affiliates of Apollo Management VI, L.P. and other
affiliated co-investment partnerships and Graham Partners Inc.

“Fund Termination Fee” shall have the meaning specified in Section 6.07(b)(xiv).

“Funds” shall mean Fund I and Fund II, collectively.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided  that any reference to the application of
GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a Foreign Subsidiary
(and not as a consolidated Subsidiary of the Company) shall mean generally
accepted accounting principles in effect from time to time in the jurisdiction
of organization of such Foreign Subsidiary.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take‑or‑pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (iv) entered into for the purpose of assuring in any other manner
the holders of such Indebtedness or other obligation of the payment thereof or
to protect such holders against loss in respect thereof (in whole or in part) or
(v) as an account party in respect of any letter of credit, bank guarantee,
bankers’ acceptance or other letter of guaranty issued to support such
Indebtedness or other obligation, or (b) any Lien on any assets of the guarantor
securing any Indebtedness (or any existing right, contingent or otherwise, of
the holder of Indebtedness to be secured by such a Lien) of any other person,
whether or not such Indebtedness or other obligation is assumed by the
guarantor; provided, however, the term “Guarantee” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition or disposition
of assets permitted by this Agreement (other than such obligations with respect
to Indebtedness).  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the Indebtedness in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such person is
required to perform thereunder) as determined by such person in good faith.
“Guarantee”, if used as a verb, shall have a meaning correlative to the
foregoing.

                                                                                
34                                                                                

--------------------------------------------------------------------------------

 

 

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability under any Environmental Law.

“Hedging Obligations” shall mean, with respect to any person, the obligations of
such person under (i) currency exchange, interest rate or commodity swap
agreements, currency exchange, interest rate or commodity cap agreements and
currency exchange, interest rate or commodity collar agreements, and (ii) other
agreements or arrangements designed to protect such person against fluctuations
in currency exchange, interest rates or commodity prices.

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Immaterial Subsidiary” shall mean any Subsidiary that is not a Borrower and
that, as of the last day of the fiscal quarter of the Company most recently
ended, (a) did not have assets with a value in excess of 5.0% of the
Consolidated Total Assets or revenues representing in excess of 5.0% of total
revenues of the Company and the Subsidiaries on a consolidated basis as of such
date and (b) when taken together with all other Immaterial Subsidiaries as of
such date, did not have assets with a value in excess of 10.0% of the
Consolidated Total Assets or revenues representing in excess of 10.0% of total
revenues of the Company and the Subsidiaries on a consolidated basis as of such
date.  Each Immaterial Subsidiary as of the Amendment Effective Date shall be
set forth in Schedule 1.01(d). 

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.21(a).

“Incremental Amount” shall mean, at any time, the excess, if any, of
(a) $250 million over  (b) the aggregate amount of all Incremental Revolving
Facility Commitments established prior to such time pursuant to Section 2.21.

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrowers, the Administrative Agent and one or more Incremental
Revolving Lenders.

                                                                                
35                                                                                

--------------------------------------------------------------------------------

 

 

“Incremental Revolving Facility Commitment” shall mean any increased or
incremental Revolving Facility Commitment provided pursuant to Section 2.21.

“Incremental Revolving Lender” shall mean a Lender with a Revolving Facility
Commitment or an outstanding Revolving Loan as a result of an Incremental
Revolving Facility Commitment.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services, to the extent that the same would be required to be shown
as a long term liability on a balance sheet prepared in accordance with GAAP,
(e) all Capital Lease Obligations of such person, (f) all net payments that such
person would have to make in the event of an early termination, on the date
Indebtedness of such person is being determined, in respect of outstanding Swap
Agreements, (g) the principal component of all obligations, contingent or
otherwise, of such person as an account party in respect of letters of credit,
(h) the principal component of all obligations of such person in respect of
bankers’ acceptances, (i) all Guarantees by such person of Indebtedness
described in clauses (a) to (h) above) and (j) the amount of all obligations of
such person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock); provided, that Indebtedness
shall not include (A) trade payables, accrued expenses and intercompany
liabilities arising in the ordinary course of business, (B) prepaid or deferred
revenue arising in the ordinary course of business, (C) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase prices of an asset to satisfy unperformed obligations of the seller of
such asset, (D) earn-out obligations until such obligations become a liability
on the balance sheet of such person in accordance with GAAP, or (E) obligations
under Section 2.9 and 5.4 of the Acquisition Agreement. The Indebtedness of any
person shall include the Indebtedness of any partnership in which such person is
a general partner, other than to the extent that the instrument or agreement
evidencing such Indebtedness expressly limits the liability of such person in
respect thereof.  To the extent not otherwise included, Indebtedness shall
include the amount of any Receivables Net Investment.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Ineligible Institution” shall mean the persons identified in writing to the
Administrative Agent by the Company on the Closing Date, and as may be
identified in writing to the Administrative Agent by the Company from time to
time thereafter with the consent of the Administrative Agent (not to be
unreasonably withheld or delayed), by delivery of a notice thereof to the
Administrative Agent setting forth such person or persons (or the person or
persons previously identified to the Administrative Agent that are to be no
longer considered “Ineligible Institutions”).

“Information” shall have the meaning assigned to such term in Section 3.14(a).

                                                                                
36                                                                                

--------------------------------------------------------------------------------

 

 

“Information Memorandum” shall mean the Confidential Information Memorandum
dated March 13, 2007, as modified or supplemented prior to the Closing Date.

“Initial Pro Forma Adjustment” shall mean an amount equal to $2.75 million for
each quarterly period ending March 2006 and June 2006, $5.876 million for the
quarterly period ending September 2006, and $3.125 million for the quarterly
period ending December 2006.

“Intellectual Property Rights” shall have the meaning assigned to such term in
Section 3.23.

“Intercreditor Agreement” shall mean the Second Amended and Restated
Intercreditor Agreement, dated as of February 5, 2008, by and among Credit
Suisse and Bank of America, as first lien agents, Wells Fargo Bank, N.A., as
trustee, Holdings, the Company and the Subsidiary Loan Parties party thereto or
that shall become party thereto, as in effect on the Amendment Effective Date
and each Other First Priority Lien Obligations Collateral Agent (as defined
therein) from time to time party thereto.

“Intercreditor Agreements” shall mean, collectively, the Intercreditor
Agreement, Senior Fixed Collateral Intercreditor Agreement, and Senior Lender
Intercreditor Agreement.

“Intercompany Accounts” shall mean all assets and liabilities, however arising,
which are due to any Loan Party from, which are due from any Loan Party to, or
which otherwise arise from any transaction by any Loan Party with, any Affiliate
of such Loan Party.

“Interest Election Request” shall mean a request by a Borrower to convert or
continue a Revolving Facility Borrowing in accordance with Section 2.07.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense, (iii) the portion of any payments or accruals with respect
to Capital Lease Obligations allocable to interest expense and (iv) net payments
and receipts (if any) pursuant to interest rate Hedging Obligations,
(b) capitalized interest of such person, and (c) commissions, discounts, yield
and other fees and charges incurred in connection with any Permitted Receivables
Financing which are payable to any person other than the Company or a Subsidiary
Loan Party.  For purposes of the foregoing, gross interest expense shall be
determined after giving effect to any net payments made or received and costs
incurred by the Company and the Subsidiaries with respect to Swap Agreements.

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of each Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type,
(b) with respect to any ABR Loan, the last Business Day of each calendar quarter
and (c) with respect to any Swingline Loan or Agent Advance, the last Business
Day of each calendar month and on the Revolving Facility Maturity Date or, if
earlier, on the date on which the Revolving Facility Commitments of all the
Lenders shall be terminated as provided herein.

                                                                                
37                                                                                

--------------------------------------------------------------------------------

 

 

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 9 or 12 months, if at the time of the relevant Borrowing,
all Lenders make interest periods of such length available), as the Borrowers
may elect, or the date any Eurocurrency Borrowing is converted to an ABR
Borrowing in accordance with Section 2.07 or repaid or prepaid in accordance
with Section 2.09, 2.10 or 2.11; provided, however, that if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day.  Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period.

“Inventory” shall mean, with respect to a person, all of such person’s now owned
and hereafter acquired inventory, as defined in the UCC, goods, and merchandise,
wherever located, in each case to be furnished under any contract of service or
held for sale or lease, all returned goods, raw materials, work‑in‑process,
finished goods (including embedded software), other materials, and supplies of
any kind, nature, or description which are used or consumed in such person’s
business or used in connection with the packing, shipping, advertising, selling,
or finishing of such goods, merchandise, and other property, and all documents
of title or other documents representing them.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“Issuing Bank” shall mean (i) Bank of America, (ii) Credit Suisse, (iii)
Deutsche Bank AG New York Branch (solely with respect to the Letters of Credit
issued by Deutsche Bank AG New York Branch prior to the Amendment Effective
Date), and (iv) each other Issuing Bank designated pursuant to Section 2.05(k),
in each case in its capacity as an issuer of Letters of Credit hereunder, and
its successors in such capacity as provided in Section 2.05(i).  An Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(d).

“Joint Bookrunners” shall mean Merrill Lynch, Pierce, Fenner & Smith Inc.,
Barclays Capital, the investment banking division of Barclays Bank PLC, and
Wells Fargo Capital Finance, LLC, in their capacities as joint bookrunners.

“Joint Lead Arrangers” shall mean Merrill Lynch, Pierce, Fenner & Smith Inc.,
Wells Fargo Capital Finance, LLC, Barclays Capital, the investment banking
division of Barclays Bank PLC and Citigroup Global Markets Inc., in their
capacities as joint lead arrangers.

                                                                                
38                                                                                

--------------------------------------------------------------------------------

 

 

“Judgment Currency” shall have the meaning assigned to such term in
Section 9.19.

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b)(i).

“L/C – BA Disbursement” shall mean (i) a payment or disbursement made by an
Issuing Bank pursuant to a Letter of Credit (other than an Acceptance Credit) or
(ii) a payment of a Bankers’ Acceptance upon presentation.

“L/C – BA Participation Fee” shall have the meaning assigned such term in
Section 2.12(d).

 “Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any person that becomes a “Lender” hereunder pursuant to Section 9.04.  For
the avoidance of doubt, the term “Lender” includes the Swingline Lender and,
with respect to any Agent Advances, the Administrative Agent.

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

“Letter of Credit” shall mean any letter of credit and any bank guarantee issued
pursuant to Section 2.05, including any Acceptance Credit and any Alternate
Currency Letter of Credit.  Each Existing Letter of Credit shall be deemed to
constitute a Letter of Credit issued hereunder on the Closing Date for all
purposes of the Loan Documents.

“Letter of Credit Commitment” shall mean, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit pursuant to
Section 2.05.   

“Letter of Credit Sublimit” shall mean the aggregate Letter of Credit
Commitments of the Issuing Banks, in an amount not to exceed $130 million (or
the equivalent thereof in an Alternate Currency).

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; provided, that if such rate is not
available at such time for any reason, then the “LIBO Rate” for such Interest
Period shall be the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurocurrency
Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

                                                                                
39                                                                                

--------------------------------------------------------------------------------

 

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset, provided, that in no event shall an operating
lease or an agreement to sell be deemed to constitute a Lien.

“Loan Account” shall mean the loan account of the Borrowers, which account shall
be maintained by the Administrative Agent.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, the Intercreditor Agreement, the Senior Lender Intercreditor
Agreement and any Note issued under Section 2.09(e), and solely for the purposes
of Sections 4.02 and 7.01 hereof, the Fee Letter.

“Loan Parties” shall mean Holdings, the Borrowers and the Subsidiary Loan
Parties.

“Loans” shall mean the Revolving Loans, the Swingline Loans and the Agent
Advances.

“Local Time” shall mean New York City time.

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of the Company, Holdings and their
Subsidiaries, as the case may be, on the Closing Date together with (a) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of the Company or Holdings, as the case may be, was
approved by a vote of a majority of the directors of the Company or Holdings, as
the case may be, then still in office who were either directors on the Closing
Date or whose election or nomination was previously so approved and
(b) executive officers and other management personnel of the Company or Holdings
and their Subsidiaries, as the case may be, hired at a time when the directors
on the Closing Date together with the directors so approved constituted a
majority of the directors of the Company or Holdings, as the case may be.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or condition of the Company and its Subsidiaries, taken as
a whole, or the validity or enforceability of any of the material Loan Documents
or the rights and remedies of the Administrative Agent and the Lenders
thereunder.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Company or any Subsidiary in an aggregate
principal amount exceeding $35 million.

“Material Subsidiary” shall mean any Subsidiary other than an Immaterial
Subsidiary.

                                                                                
40                                                                                

--------------------------------------------------------------------------------

 

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Merger Agreement” shall mean that certain Agreement and Plan of Merger and
Corporate Reorganization among Covalence, Holdings and Berry Holdings dated
March 9, 2007.

“Merger Documents” shall mean the collective reference to the Merger Agreement,
all material exhibits and schedules thereto and all agreements expressly
contemplated thereby.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the Real Properties owned in fee by the Loan
Parties that are set forth on Schedule 1.01(c)  and each additional Real
Property encumbered by a Mortgage pursuant to Section 5.10.

“Mortgages” shall mean the mortgages, trust deeds, deeds of trust, deeds to
secure debt, assignments of leases and rents, and other security documents
delivered with respect to Mortgaged Properties, each in form and substance
reasonably satisfactory to the Administrative Agent and the Company, as amended,
supplemented or otherwise modified from time to time.  For the avoidance of
doubt, Mortgages may include mortgages delivered under the Existing Credit
Agreement to the extent amended to be in a form otherwise satisfactory to the
Administrative Agent.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Company, Holdings or any Subsidiary or
any ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant
to subsection (m) or (o) of Code Section 414) is making or accruing an
obligation to make contributions, or has within any of the preceding six plan
years made or accrued an obligation to make contributions.

“Net Amount of Eligible Accounts” shall mean, at any time, the gross amount of
Eligible Accounts less sales, excise, or similar taxes, and less returns,
discounts, claims, credits, and allowances of any nature at any time issued,
owing, granted, outstanding, available, or claimed (in each case without
duplication, whether of the exclusionary criteria set forth in the definition of
Eligible Accounts, of any Reserve, or otherwise).

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean:

(a)        100% of the cash proceeds actually received by the Company or any
Subsidiary Loan Party (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but only as and when received) from any
Asset Sale (other than those pursuant to Section 6.05(a), (b), (c), (d) (except
as contemplated by Section 6.03(b)), (e), (f), (h), (i) or (j)), net of
(i) attorneys’ fees, accountants’ fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, required debt payments and required
payments of other obligations relating to the applicable asset to the extent
such debt or obligations are secured by a Lien permitted hereunder (other than
pursuant to the Loan Documents or the Term Loan Documents) on such asset, other
customary expenses and brokerage, consultant and other customary fees actually
incurred in connection therewith, (ii) Taxes paid or payable as a result
thereof, and (iii) the amount of any reasonable reserve established in
accordance with GAAP against any adjustment to the sale price or any liabilities
(other than any taxes deducted pursuant to clause (i) above) (x) related to any
of the applicable assets and (y) retained by the Company or any of the
Subsidiaries including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations (however, the amount of any subsequent reduction
of such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Asset Sale occurring on
the date of such reduction); provided, that, if no Event of Default exists and
the Company shall deliver a certificate of a Responsible Officer of the Company
to the Administrative Agent promptly following receipt of any such proceeds
setting forth the Company’s intention to use any portion of such proceeds, to
acquire, maintain, develop, construct, improve, upgrade or repair assets useful
in the business of the Company and the Subsidiaries or to make investments in
Permitted Business Acquisitions, in each case within 15 months of such receipt,
such portion of such proceeds shall not constitute Net Proceeds except to the
extent not, within 15 months of such receipt, so used or contractually committed
to be so used (it being understood that if any portion of such proceeds are not
so used within such 15-month period but within such 15-month period are
contractually committed to be used, then upon the termination of such contract,
such remaining portion shall constitute Net Proceeds as of the date of such
termination or expiry without giving effect to this proviso); provided, further,
that (A) no proceeds realized in a single transaction or series of related
transactions shall constitute Net Proceeds unless such proceeds shall exceed
$5.0 million, (B) no proceeds shall constitute Net Proceeds in any fiscal year
until the aggregate amount of all such proceeds in such fiscal year shall exceed
$10.0 million, (C) at any time during the 15-month period contemplated by the
immediately preceding proviso above, if, on a Pro Forma Basis after giving
effect to the Asset Sale and the application of the proceeds thereof, the Total
Net First Lien Leverage Ratio is less than or equal to 2.00 to 1.00, up to $100
million of such proceeds shall not constitute Net Proceeds, and

                                                                                
41                                                                                

--------------------------------------------------------------------------------

 

 

(b)        100% of the cash proceeds from the incurrence, issuance or sale by
the Borrowers or any Subsidiary Loan Party of any Indebtedness (other than
Excluded Indebtedness), net of all taxes and fees (including investment banking
fees), commissions, costs and other expenses, in each case incurred in
connection with such issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Company or any Affiliate of the Company
shall be disregarded, except for financial advisory fees customary in type and
amount paid to Affiliates of the Funds and otherwise not prohibited from being
paid hereunder.

“New York Courts” shall have the meaning assigned to such term in
Section 9.15(a).

“Newly Obligated Party” shall mean each person, if any, who becomes party to
this Agreement as a Loan Party effective as of any date after the Closing Date.

                                                                                
42                                                                                

--------------------------------------------------------------------------------

 

 

“Non‑Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Note” shall have the meaning assigned to such term in Section 2.09(e).

“Obligations” shall mean all amounts owing to the Administrative Agent or any
Lender pursuant to the terms of this Agreement or any other Loan Document.

“Orderly Liquidation Value” shall mean an amount equal to the most recently
determined Orderly Liquidation Value Factor multiplied by the book value of all
Eligible Inventory of the Loan Parties.

“Orderly Liquidation Value Factor” shall mean, with respect to Eligible
Inventory of the Loan Parties, the net orderly liquidation value thereof
(expressed as a percentage) as determined by an Acceptable Appraiser in
accordance with Section 5.11; provided, that the Orderly Liquidation Value
Factor as of the Closing Date shall be 75% until otherwise determined in
accordance with Section 5.11.

“Original Agreement Date” shall mean February 16, 2006 in respect of the
subsidiaries of Covalence Holdings prior to the Closing Date, shall mean
September 20, 2006 in respect of subsidiaries of Holdings prior to the Closing
Date, and shall mean the Closing Date in respect of subsidiaries of Holdings
that were not subsidiaries of Covalence Holdings or Holdings prior to the
Closing Date.

“Original Second Lien Notes” shall mean the Second Lien Fixed Rate 2014 Notes
and the Second Lien Floating Rate 2014 Notes.

“Original Second Lien Notes Indenture” shall mean the Second Lien 2014 Notes
Indenture.

“Other Borrower” shall mean each domestic Subsidiary who shall from time to
time, pursuant to Section 9.24 hereof, become a “Borrower” hereunder pursuant to
a Borrower Joinder Agreement or other form satisfactory to the Administrative
Agent.“Other Taxes” shall mean any and all present or future stamp or
documentary taxes or any other excise, transfer, sales, property, intangible,
mortgage recording, or similar taxes, charges or levies arising from any payment
made hereunder or from the execution, delivery or enforcement of, or otherwise
with respect to, the Loan Documents, and any and all interest and penalties
related thereto (but not Excluded Taxes).

“Overdraft Line” shall have the meaning assigned to such term in
Section 6.01(w).

“Parent Entity” shall mean any direct or indirect parent of Holdings.

“Participant” shall have the meaning assigned to such term in
Section 9.04(c)(i).

“Participating Member State” shall mean each state so described in any EMU
Legislation.

                                                                                
43                                                                                

--------------------------------------------------------------------------------

 

 

“Payment Account” shall mean each bank account established or maintained
pursuant to Section 5.14, to which the funds of the Borrowers and their
Subsidiaries (including proceeds of Accounts and other Collateral) are deposited
or credited, and which is maintained in the name of the Collateral Agent or any
Loan Party, or any of them, as the Collateral Agent may determine, on terms
acceptable to the Collateral Agent.

“Pending Revolving Loans” shall mean, at any time, the aggregate principal
amount of all Revolving Loans, Swingline Loans and Agent Advances requested in
any Borrowing Request received by the Administrative Agent or otherwise which
have not yet been advanced.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
Company and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent.

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, or merger or consolidation with, a person or
division or line of business of a person (or any subsequent investment made in a
person, division or line of business previously acquired in a Permitted Business
Acquisition), if immediately after giving effect thereto:  (i) no Event of
Default shall have occurred and be continuing or would result therefrom;
(ii) all transactions related thereto shall be consummated in accordance with
applicable laws; (iii) with respect to any such acquisition or investment with a
fair market value in excess of $20.0 million, the Company and its Subsidiaries
shall be in Pro Forma Compliance after giving effect to such acquisition or
investment and any related transaction; (iv) any acquired or newly formed
Subsidiary shall not be liable for any Indebtedness except for Indebtedness
permitted by Section 6.01; (v) to the extent required by Section 5.10, any
person acquired in such acquisition, if acquired by a Borrower or a Domestic
Subsidiary, shall be merged into a Borrower or a Subsidiary Loan Party or become
upon consummation of such acquisition a Subsidiary Loan Party; and (vi) the
aggregate amount of such acquisitions and  investments in assets that are not
owned by the Borrowers or Subsidiary Loan Parties or in Equity Interests in
persons that are not Subsidiary Loan Parties or persons that do not become
Subsidiary Loan Parties upon consummation of such acquisition shall not exceed
the greater (x) 4.5% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such acquisition or investment for
which financial statements have been delivered pursuant to Section 5.04 and
(y) $150 million.

“Permitted Cure Securities” shall mean any equity securities of Holdings other
than Disqualified Stock and upon which all dividends or distributions (if any)
shall, prior to 91 days after the Revolving Facility Maturity Date, be payable
solely in additional shares of such equity security.

“Permitted Holder” shall mean each of (i) the Funds and the Fund Affiliates, and
(ii) the Management Group.

“Permitted Investments” shall mean: 


 

                                                                                
44                                                                                

--------------------------------------------------------------------------------

 

 


(A)        DIRECT OBLIGATIONS OF THE UNITED STATES OF AMERICA OR ANY MEMBER OF
THE EUROPEAN UNION OR ANY AGENCY THEREOF OR OBLIGATIONS GUARANTEED BY THE UNITED
STATES OF AMERICA OR ANY MEMBER OF THE EUROPEAN UNION OR ANY AGENCY THEREOF, IN
EACH CASE WITH MATURITIES NOT EXCEEDING TWO YEARS;


(B)        TIME DEPOSIT ACCOUNTS, CERTIFICATES OF DEPOSIT AND MONEY MARKET
DEPOSITS MATURING WITHIN 180 DAYS OF THE DATE OF ACQUISITION THEREOF ISSUED BY A
BANK OR TRUST COMPANY THAT IS ORGANIZED UNDER THE LAWS OF THE UNITED STATES OF
AMERICA, ANY STATE THEREOF OR ANY FOREIGN COUNTRY RECOGNIZED BY THE UNITED
STATES OF AMERICA HAVING CAPITAL, SURPLUS AND UNDIVIDED PROFITS IN EXCESS OF
$250 MILLION AND WHOSE LONG‑TERM DEBT, OR WHOSE PARENT HOLDING COMPANY’S
LONG‑TERM DEBT, IS RATED A (OR SUCH SIMILAR EQUIVALENT RATING OR HIGHER BY AT
LEAST ONE NATIONALLY RECOGNIZED STATISTICAL RATING ORGANIZATION (AS DEFINED IN
RULE 436 UNDER THE SECURITIES ACT));


(C)        REPURCHASE OBLIGATIONS WITH A TERM OF NOT MORE THAN 180 DAYS FOR
UNDERLYING SECURITIES OF THE TYPES DESCRIBED IN CLAUSE (A) ABOVE ENTERED INTO
WITH A BANK MEETING THE QUALIFICATIONS DESCRIBED IN CLAUSE (B) ABOVE;


(D)       COMMERCIAL PAPER, MATURING NOT MORE THAN ONE YEAR AFTER THE DATE OF
ACQUISITION, ISSUED BY A CORPORATION (OTHER THAN AN AFFILIATE OF ANY BORROWER)
ORGANIZED AND IN EXISTENCE UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY
FOREIGN COUNTRY RECOGNIZED BY THE UNITED STATES OF AMERICA WITH A RATING AT THE
TIME AS OF WHICH ANY INVESTMENT THEREIN IS MADE OF P‑1 (OR HIGHER) ACCORDING TO
MOODY’S, OR A‑1 (OR HIGHER) ACCORDING TO S&P;


(E)        SECURITIES WITH MATURITIES OF TWO YEARS OR LESS FROM THE DATE OF
ACQUISITION ISSUED OR FULLY GUARANTEED BY ANY STATE, COMMONWEALTH OR TERRITORY
OF THE UNITED STATES OF AMERICA, OR BY ANY POLITICAL SUBDIVISION OR TAXING
AUTHORITY THEREOF, AND RATED AT LEAST A BY S&P OR A BY MOODY’S;


(F)        SHARES OF MUTUAL FUNDS WHOSE INVESTMENT GUIDELINES RESTRICT 95% OF
SUCH FUNDS’ INVESTMENTS TO THOSE SATISFYING THE PROVISIONS OF CLAUSES (A)
THROUGH (E) ABOVE;


(G)        MONEY MARKET FUNDS THAT (I) COMPLY WITH THE CRITERIA SET FORTH IN
RULE 2A‑7 UNDER THE INVESTMENT COMPANY ACT OF 1940, (II) ARE RATED AAA BY S&P
AND AAA BY MOODY’S AND (III) HAVE PORTFOLIO ASSETS OF AT LEAST $5,000.0 MILLION;
AND


(H)        TIME DEPOSIT ACCOUNTS, CERTIFICATES OF DEPOSIT AND MONEY MARKET
DEPOSITS IN AN AGGREGATE FACE AMOUNT NOT IN EXCESS OF 0.5% OF THE TOTAL ASSETS
OF THE COMPANY AND THE SUBSIDIARIES, ON A CONSOLIDATED BASIS, AS OF THE END OF
THE COMPANY’S MOST RECENTLY COMPLETED FISCAL YEAR; AND


(I)         INSTRUMENTS EQUIVALENT TO THOSE REFERRED TO IN CLAUSES (A) THROUGH
(H) ABOVE DENOMINATED IN ANY FOREIGN CURRENCY COMPARABLE IN CREDIT QUALITY AND
TENOR TO THOSE REFERRED TO ABOVE AND COMMONLY USED BY CORPORATIONS FOR CASH
MANAGEMENT PURPOSES IN ANY JURISDICTION OUTSIDE THE UNITED STATES TO THE EXTENT
REASONABLY REQUIRED IN CONNECTION WITH ANY BUSINESS CONDUCTED BY ANY SUBSIDIARY
ORGANIZED IN SUCH JURISDICTION.

                                                                                
45                                                                                

--------------------------------------------------------------------------------

 

 

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which (i) Receivables Assets or interests therein are sold to or financed by
one or more Special Purpose Receivables Subsidiaries, and (ii) such Special
Purpose Receivables Subsidiaries finance their acquisition of such Receivables
Assets or interests therein, or the financing thereof, by selling or borrowing
against Receivables Assets; provided that (A) recourse to the Company or any
Subsidiary (other than the Special Purpose Receivables Subsidiaries) in
connection with such transactions shall be limited to the extent customary for
similar transactions in the applicable jurisdictions (including, to the extent
applicable, in a manner consistent with the delivery of a “true sale”/“absolute
transfer” opinion with respect to any transfer by the Company or any Subsidiary
(other than a Special Purpose Receivables Subsidiary), (B) once sold or financed
in connection herewith, such Receivables Assets shall no longer be part of the
Borrowing Base, and (C) the aggregate Receivables Net Investment since the
Amendment Effective Date shall not exceed $100 million at any time.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon and underwriting
discounts, fees, commissions and expenses), (b) except with respect to
Section 6.01(i), the weighted average life to maturity of such Permitted
Refinancing Indebtedness is greater than or equal to the earlier of (i) the
weighted average life to maturity of the Indebtedness being Refinanced and
(ii) 90 days after the Revolving Facility Maturity Date, (c) if the Indebtedness
being Refinanced is subordinated in right of payment to the Obligations under
this Agreement, such Permitted Refinancing Indebtedness shall be subordinated in
right of payment to such Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
Refinanced, (d) no Permitted Refinancing Indebtedness shall have different
obligors, or greater guarantees or security, than the Indebtedness being
Refinanced and (e) if the Indebtedness being Refinanced is secured by any
collateral (whether equally and ratably with, or junior to, the Secured Parties
or otherwise), such Permitted Refinancing Indebtedness may be secured by such
collateral (including in respect of working capital facilities of Foreign
Subsidiaries otherwise permitted under this Agreement only, any collateral
pursuant to after‑acquired property clauses to the extent any such collateral
secured the Indebtedness being Refinanced) on terms no less favorable to the
Secured Parties than those contained in the documentation governing the
Indebtedness being Refinanced; provided  further, that with respect to a
refinancing of (x) the Senior Subordinated Notes or other subordinated
Indebtedness permitted to be incurred herein, such Permitted Refinancing
Indebtedness shall (i) be subordinated to the guarantee by Holdings and the
Subsidiary Loan Parties of the Revolving Facility, and (ii) be otherwise on
terms not materially less favorable to the Lenders than those contained in the
documentation governing the Indebtedness being Refinanced; and (y) the Original
Second Lien Notes, (i) the Liens, if any, securing such Permitted Refinancing
Indebtedness shall be subject to an intercreditor agreement that is
substantially consistent with and no less favorable to the Lenders in all
material respects than the Intercreditor Agreement and (ii) such Permitted
Refinancing Indebtedness shall be otherwise on terms not materially less
favorable to the Lenders than those contained in the documentation governing the
Indebtedness being Refinanced.

                                                                                
46                                                                                

--------------------------------------------------------------------------------

 

 

“Permitted Supplier Finance Facility” shall mean an arrangement entered into
with one or more third-party financial institutions for the purpose of
facilitating the processing of receivables such that receivables are purchased
directly by such third-party financial institutions from one or more of the
Borrowers at such discounted rates as may be agreed; provided  that (i) no
third-party financial institution shall have any recourse to any Borrower in
connection with such arrangement and no Borrower shall Guarantee any liabilities
or obligations with respect to such arrangement (including, without limitation,
no Borrower shall provide any guarantee, surety or other credit support for any
of the obligations owed by any customer to such third-party financial
institution under any such financing arrangement), and (ii) such receivables
purchased by any such third party institutions shall no longer be part of the
Borrowing Base.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan, as such term is defined in
Section 3(2) of ERISA, (other than a Multiemployer Plan), (i) subject to the
provisions of Title IV of ERISA, and (ii) (x) sponsored or maintained (at the
time of determination or at any time within the five years prior thereto) by
Holdings, the Company or any ERISA Affiliate, or (y) in respect of which
Holdings, the Company, any Subsidiary or any ERISA Affiliate is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.17(b).

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

“Post-Closing Reports” shall mean field exam reports and appraisals with respect
to the Accounts and Inventory of the Loan Parties, in each case in form
customary for financings similar to this Agreement.

                                                                                
47                                                                                

--------------------------------------------------------------------------------

 

 

“Pricing Grid” shall mean, with respect to the Revolving Loans, the table set
forth below:

Level

Quarterly Average Daily Availability
(as a percentage of the Borrowing Base)

Applicable Margin for ABR Loans

Applicable Margin for Eurocurrency Loans

I

Less than or equal to 25%

1.25%

2.25%

II

More than 25% but less than or equal to 60%

1.00%

2.00%

III

More than 60%

0.75%

1.75%

 

For the purposes of the Pricing Grid, changes in the Applicable Margin shall
become effective on the first Business Day of each calendar quarter (to be
effective from such date until changed pursuant to the Pricing Grid), and shall
be determined in accordance with the Pricing Grid based on average daily
Availability during the immediately preceding fiscal quarter. 

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Primary Payment Account” shall have the meaning assigned to such term in
Section 5.14(a).

“Pro Forma Adjusted EBITDA” shall have the meaning assigned to such term in
Section 3.05(a).

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”):  (i) in making any determination of EBITDA,
effect shall be given to any Asset Sale, any acquisition (or any similar
transaction or transactions not otherwise permitted under Section 6.04 or 6.05
that require a waiver or consent of the Required Lenders and such waiver or
consent has been obtained), any dividend, distribution or other similar payment,
any designation of any Subsidiary as an Unrestricted Subsidiary and any
Subsidiary Redesignation, the Initial Pro Forma Adjustment for the quarters
ending March 2006, June 2006, September 2006, and December 2006, and any
restructurings of the business of the Company or any of its Subsidiaries that
are expected to have a continuing impact and are factually supportable, which
would include cost savings resulting from head count reduction, closure of
facilities and similar operational and other cost savings, which adjustments the
Company determines are reasonable as set forth in a certificate of a Financial
Officer of the Company (the foregoing, together with any transactions related
thereto or in connection therewith, the “relevant transactions”), in each case
that occurred during the Reference Period (or, in the case of determinations
made pursuant to the definition of the term “Permitted Business Acquisition”, or
pursuant to Sections, 6.01(r), 6.02(u) or 6.06(e), occurring during the
Reference Period or thereafter and through and including the date upon which the
respective Permitted Business Acquisition or incurrence of Indebtedness or
Liens, Asset Sale, or dividend is consummated), (ii) in making any determination
on a Pro Forma Basis, (x) all Indebtedness (including Indebtedness issued,
incurred or assumed as a result of, or to finance, any relevant transactions and
for which the financial effect is being calculated, whether incurred under this
Agreement or otherwise, but excluding normal fluctuations in revolving
Indebtedness incurred for working capital purposes and amounts outstanding under
any Permitted Receivables Financing, in each case not to finance any
acquisition) issued, incurred, assumed or permanently repaid during the
Reference Period (or, in the case of determinations made pursuant to the
definition of the term “Permitted Business Acquisition” or pursuant to Sections
6.01(r), 6.02(u) or 6.06(e), occurring during the Reference Period or thereafter
and through and including the date upon which the respective Permitted Business
Acquisition or incurrence of Indebtedness or Liens, Asset Sale, or dividend is
consummated) shall be deemed to have been issued, incurred, assumed or
permanently repaid at the beginning of such period and (y) Interest Expense of
such person attributable to interest on any Indebtedness, for which pro forma
effect is being given as provided in preceding clause (x) (A) bearing floating
interest rates shall be computed on a pro forma basis as if the rate in effect
on the date of such calculation had been the applicable rate for the entire
period (taking into account any Hedging Obligations applicable to such
Indebtedness if such Hedging Obligation has a remaining term in excess of 12
months), and (B) in respect of a Capital Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by a responsible financial or
accounting officer of the Company to be the rate of interest implicit in such
Capital Lease Obligation in accordance with GAAP; and (iii) (A) any Subsidiary
Redesignation then being designated, effect shall be given to such Subsidiary
Redesignation and all other Subsidiary Redesignations after the first day of the
relevant Reference Period and on or prior to the date of the respective
Subsidiary Redesignation then being designated, collectively, and (B) any
designation of a Subsidiary as an Unrestricted Subsidiary, effect shall be given
to such designation and all other designations of Subsidiaries as Unrestricted
Subsidiaries after the first day of the relevant Reference Period and on or
prior to the date of the then applicable designation of a Subsidiary as an
Unrestricted Subsidiary, collectively.

                                                                                
48                                                                                

--------------------------------------------------------------------------------

 

 

Calculations made pursuant to the definition of the term “Pro Forma Basis” shall
be determined in good faith by a Responsible Officer of the Company and may
include adjustments to reflect (1) operating expense reductions and other
operating improvements or synergies reasonably expected to result from such
relevant transaction, which adjustments are reasonably anticipated by the
Company to be realizable in connection with such relevant transaction (or any
similar transaction or transactions made in compliance with this Agreement or
that require a waiver or consent of the Required Lenders), and are estimated on
a good faith basis by the Company, and (2) all adjustments reflected in the Pro
Forma Financial Statements and Pro Forma Adjusted EBITDA to the extent such
adjustments, without duplication, continue to be applicable.  The Company shall
deliver to the Administrative Agent a certificate of a Financial Officer of the
Company setting forth such demonstrable or additional operating expense
reductions and other operating improvements or synergies and information and
calculations supporting them in reasonable detail.

                                                                                
49                                                                                

--------------------------------------------------------------------------------

 

 

“Pro Forma Compliance” shall mean, at any date of determination, that (a) either
(i) the Availability is equal to or greater than 15.0% of the lesser of (A) the
then-current Borrowing Base and (B) the aggregate Revolving Facility
Commitments, immediately before and after giving effect on a Pro Forma Basis to
the relevant transactions (including the assumption, issuance, incurrence and
repayment of Indebtedness) at such time and during the 30 consecutive day period
immediately prior thereto, or (ii) (A) the Company and its Subsidiaries shall be
in compliance, on a Pro Forma Basis after giving effect on a Pro Forma Basis to
the relevant transactions, with an ABL Fixed Charge Coverage Ratio of at least
1:00 to 1:00 recomputed as at the last day of the most recently ended fiscal
quarter of the Company and its Subsidiaries for which the financial statements
and certificates required pursuant to Section 5.04 have been delivered, and
(B) the Availability is equal to or greater than 12.5% of the lesser of (x) the
then-current Borrowing Base and (y) the aggregate Revolving Facility
Commitments, immediately before and after giving effect on a Pro Forma Basis to
the relevant transactions (including the assumption, issuance, incurrence and
repayment of Indebtedness) at such time and during the 30 consecutive day period
immediately prior thereto; provided  that, notwithstanding anything to the
contrary in the preceding clauses (i) and (ii), solely for the purpose of
determining Pro Forma Compliance to permit application of the Cumulative Credit
to the payment of dividends to Holdings under Section 6.06(e), “Pro Forma
Compliance” shall mean that (I) the Company and its Subsidiaries are in
compliance, on a Pro Forma Basis after giving effect on a Pro Forma Basis to the
relevant distribution, with an ABL Fixed Charge Coverage Ratio of at least 1:10
to 1:00 recomputed as at the last day of the most recently ended fiscal quarter
of the Company and its Subsidiaries for which the financial statements and
certificates required pursuant to Section 5.04 have been delivered and (II) the
Availability is equal to or greater than 15.0% of the lesser of (x) the
then-current Borrowing Base and (y) the aggregate Revolving Facility
Commitments, immediately before and after giving effect on a Pro Forma Basis to
the relevant payment of dividends at such time and during the 30 consecutive day
period immediately prior thereto; and (b) the Borrowers shall have delivered to
the Administrative Agent a certificate of a Responsible Officer of the Borrowers
to such effect, together with all relevant financial information.

 “Pro Forma Financial Statements” shall have the meaning assigned to such term
in Section 3.05(a).

“Pro Rata Share” shall mean, with respect to a Lender, a fraction (expressed as
a percentage), the numerator of which is the amount of such Lender’s Revolving
Facility Commitment and the denominator of which is the sum of the amounts of
all of the Lenders’ Revolving Facility Commitments, or if no Revolving Facility
Commitments are outstanding, a fraction (expressed as a percentage), the
numerator of which is the principal amount of Obligations owed to such Lender
and the denominator of which is the aggregate principal amount of the
Obligations owed to the Lenders, in each case giving effect to a Lender’s
participation in Swingline Loans and Agent Advances.

“Projections” shall mean the projections of Holdings, the Company and the
Subsidiaries included in the Information Memorandum and any other projections
and any forward‑looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of Holdings, the Company or any of the Subsidiaries prior to the
Closing Date.

                                                                                
50                                                                                

--------------------------------------------------------------------------------

 

 

“Proprietary Rights” shall mean, with respect to a person, all of such person’s
now owned and hereafter arising or acquired licenses, franchises, permits,
patents, patent rights, copyrights, works which are the subject matter of
copyrights, trademarks, service marks, trade names, trade styles, patent,
trademark and service mark applications, and all licenses and rights related to
any of the foregoing, and all other rights under any of the foregoing, all
extensions, renewals, reissues, divisions, continuations, and
continuations‑in‑part of any of the foregoing, and all rights to sue for past,
present, and future infringement of any of the foregoing.

“Public Lender” shall have the meaning assigned to such term in Section 9.17.

“Qualified CFC Holding Company” shall mean a Wholly Owned Subsidiary of the
Company that is a limited liability company, that (a) is in compliance with
Section 6.12 and (b) the primary asset of which consists of Equity Interests in
either (i) a Foreign Subsidiary or (ii) a limited liability company that is in
compliance with Section 6.12 and the primary asset of which consists of Equity
Interests in a Foreign Subsidiary. 

“Qualified Equity Interests” shall mean any Equity Interest other than
Disqualified Stock.

“Qualified IPO” shall mean an underwritten public offering of the Equity
Interests of Holdings (or any Parent Entity) which generates cash proceeds of at
least $50 million.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, together with, in
each case, all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures incidental to the ownership or lease
thereof.

“Reasonable Credit Judgment” shall mean reasonable credit judgment in accordance
with customary business practices for comparable asset‑based lending
transactions and as it relates to the establishment of Reserves or the
adjustment or imposition of exclusionary criteria shall require that, (x) such
establishment, adjustment or imposition after the Closing Date be based on the
analysis of facts or events relating to the Accounts, Inventory or other
components of the Borrowing Base first occurring or first discovered by the
Administrative Agent after the Closing Date or that are materially different
from facts or events occurring or known to the Administrative Agent on the
Closing Date, (y) the contributing factors to the imposition of any Reserve
shall not duplicate (i) the exclusionary criteria set forth in definitions of
“Eligible Accounts” and “Eligible Inventory”, as applicable (and vice versa) or
(ii) any reserves deducted in computing book value and (z) the amount of any
such Reserve so established or the effect of any adjustment or imposition of
exclusionary criteria be a reasonable quantification of the incremental dilution
of the Borrowing Base attributable to such contributing factors.

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Company or any Subsidiary.

                                                                                
51                                                                                

--------------------------------------------------------------------------------

 

 

“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Receivables Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or otherwise in accordance with the
terms of the Permitted Receivables Documents (but excluding any such collections
used to make payments of items included in clause (c) of the definition of
Interest Expense); provided, however, that if all or any part of such
Receivables Net Investment shall have been reduced by application of any
distribution and thereafter such distribution is rescinded or must otherwise be
returned for any reason, such Receivables Net Investment shall be increased by
the amount of such distribution, all as though such distribution had not been
made.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Refinancing” shall mean the refinancing of (x) the “Revolving Loans” (as
defined in the Credit Agreement, dated as of September 20, 2006, by and between
Holdings, the Company, Credit Suisse, Cayman Islands Branch, as administrative
agent and collateral agent and the other parties thereto), and (y) the “Loans”
(as defined in the Revolving Credit Agreement, dated as of May 18, 2006, by and
between Covalence Specialty Materials Corp., Covalence Specialty Materials
Holding Corp., Bank of America, N.A., as administrative agent, and the other
parties thereto), in each case that was consummated on or about April 3, 2007.

“Register” shall have the meaning assigned to such term in Section 9.04(b).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Related Sections” shall have the meaning assigned to such term in Section 6.04.

                                                                                
52                                                                                

--------------------------------------------------------------------------------

 

 

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

“relevant transactions” shall have the meaning assigned to such term in the
definition of “Pro Forma Basis” in this Section 1.01.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Report” shall have the meaning assigned to such term in Section 8.11(a).

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30‑day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).

“Required Lenders” shall mean, at any time, Lenders whose Pro Rata Shares
aggregate more than fifty percent (50%).  The Pro Rata Share of any Defaulting
Lender shall be disregarded in determining the Required Lenders at any time.

“Required Percentage” shall mean, with respect to an Excess Cash Flow Period (or
Excess Cash Flow Interim Period), 50%; provided, that (a) if the Total Net First
Lien Leverage Ratio at the end of the Applicable Period (or Excess Cash Flow
Interim Period) is greater than 1.50 to 1.00 but less than or equal to 2.00 to
1.00, such percentage shall be 25%, and (b) if the Total Net First Lien Leverage
Ratio at the end of the Applicable Period (or Excess Cash Flow Interim Period)
is less than or equal to 1.50 to 1.00, such percentage shall be 0%.

“Requirement of Law” shall mean, as to any person, any law (statutory or
common), treaty, rule, or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the person or
any of its property or to which the person or any of its property is subject.

“Reserves” shall mean such reserves against the Borrowing Base that the
Administrative Agent has, in the exercise of its Reasonable Credit Judgment,
established from time to time upon at least seven Business Days’ notice to the
Company.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Retained Excess Cash Flow Overfunding” shall mean, at any time, in respect of
any Excess Cash Flow Interim Period as to which the corresponding Excess Cash
Flow Period has ended at such time, a portion of the cumulative Excess Cash Flow
for such Excess Cash Flow Interim Period equal to the amount, if any, by which
the Retained Percentage of Excess Cash Flow for such Excess Cash Flow Interim
Period exceeds the Retained Percentage of Excess Cash Flow for such
corresponding Excess Cash Flow Period.

                                                                                
53                                                                                

--------------------------------------------------------------------------------

 

 

“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period
(or Excess Cash Flow Interim Period), (a) 100% minus (b) the Required Percentage
with respect to such Excess Cash Flow Period (or Excess Cash Flow Interim
Period).

“Revaluation Date” shall mean, with respect to any Alternate Currency Letter of
Credit, each of the following:  (i) each date of issuance of an Alternate
Currency Letter of Credit, (ii) each date of an amendment of an Alternate
Currency Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by the Issuing Bank under an Alternate Currency
Letter of Credit, and (iv) such additional dates as the Administrative Agent or
the Issuing Bank shall determine or the Required Lenders shall require.

“Revolving Facility” shall mean the Revolving Facility Commitments (including
any Incremental Revolving Facility Commitments) and the extensions of credit
made hereunder by the Revolving Lenders.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Lender, the commitment of such Revolving Lender to make Revolving Loans pursuant
to Section 2.01, expressed as an amount representing the maximum aggregate
permitted amount of such Revolving Lender’s Revolving Facility Credit Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08, (b) reduced or increased from time to time pursuant to assignments
by or to such Lender under Section 9.04, and (c) increased or provided under
Section 2.21.  The initial amount of each Lender’s Revolving Facility Commitment
is set forth on Schedule 2.01, or in the Assignment and Acceptance or
Incremental Assumption Agreement pursuant to which such Lender shall have
assumed its Revolving Facility Commitment (or Incremental Revolving Facility
Commitment), as applicable.  The initial aggregate amount of the Lenders’
Revolving Facility Commitments prior to any Incremental Revolving Facility
Commitments) is $650 million.

“Revolving Facility Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of the Revolving Loans outstanding at such time,
(b) the aggregate amount of Pending Revolving Loans, (c) the Swingline Exposure
and Agent Advance Exposure at such time and (d) the Revolving L/C – BA Exposure
at such time.  The Revolving Facility Credit Exposure of any Revolving Lender at
any time shall be the product of (x) such Revolving Lender’s Pro Rata Share and
(y) the aggregate Revolving Facility Credit Exposure of all Revolving Lenders,
collectively, at such time.

“Revolving Facility Maturity Date” shall mean the earlier to occur of (a) June
28, 2016, and (b) the date that is 45 days prior to the earliest scheduled
maturity of any of the Company’s or its Subsidiaries’ First Priority Notes, Term
Loan Credit Agreement or Second Lien Notes, except to the extent that such
Indebtedness is refinanced or otherwise extended to a maturity date that is more
than five years and 45 days after the Amendment Effective Date, or is repaid or
defeased prior to such scheduled maturity date; provided, that the earlier
maturity of the Revolving Facility described in the preceding clause (b) shall
not be triggered by the impending maturity of the Second Lien Floating Rate 2014
Notes, so long as no later than the 45th day prior to such maturity (i) the
Company maintains on deposit in a segregated deposit account, subject to a
Blocked Account Agreement, under the sole dominion and control of the
Administrative Agent pursuant to documentation reasonably satisfactory to the
Administrative Agent, unrestricted (other than security interests pursuant to
the Loan Documents and Permitted Liens under clauses (b), (u), (ee) and (hh) of
Section 6.02 and all involuntary Liens that are Permitted Liens and subject to
the Intercreditor Agreements) domestic cash and cash equivalents in an amount at
least equal to the then-outstanding aggregate principal balance of the Second
Lien Floating Rate 2014 Notes, together with accrued and unpaid interest to the
stated maturity date thereof, along with irrevocable instructions to use such
cash to repay such Second Lien Floating 2014 Rate Notes on their maturity date
in the event the Company has not done so as of such date or (ii) has made such
other arrangements for the repayment of such notes as are satisfactory to the
Administrative Agent.    

                                                                                
54                                                                                

--------------------------------------------------------------------------------

 

 

“Revolving Lender” shall mean a Lender (including an Incremental Revolving
Lender) with a Revolving Facility Commitment or with outstanding Revolving
Loans.

“Revolving Loan” shall mean a Loan made by a Revolving Lender pursuant to
Section 2.01.

“Revolving L/C – BA Exposure” shall mean at any time the sum of (a) the
aggregate undrawn amount of all Letters of Credit outstanding at such time
(calculated, in the case of Alternate Currency Letters of Credit, based on the
Dollar Equivalent thereof), (b) the sum of the maximum aggregate amount that is,
or at any time thereafter may become, payable by the Issuing Banks under all
then outstanding Bankers’ Acceptances (calculated, in the case of Alternate
Currency Letters of Credit, based on the Dollar Equivalent thereof) and (c) the
aggregate principal amount of all L/C – BA Disbursements that have not yet been
reimbursed at such time (calculated, in the case of Alternate Currency Letters
of Credit, based on the Dollar Equivalent thereof).  The Revolving L/C – BA
Exposure of any Revolving Lender at any time shall mean its Pro Rata Share  of
the aggregate Revolving L/C – BA Exposure at such time.  For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the International Standby Practices (ISP98), such
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.  Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, that with respect to any
Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

“S&P” shall mean Standard & Poor’s Financial Services LLC, a wholly-owned
subsidiary of The McGraw-Hill Companies, Inc.

“Sale and Lease‑Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

                                                                                
55                                                                                

--------------------------------------------------------------------------------

 

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Lien Fixed Rate 2014 Notes” shall mean the 8⅞% Second Priority Senior
Secured Fixed Rate Notes due 2014, issued by the Company pursuant to the Second
Lien 2014 Notes Indenture and any notes issued in exchange for, and as
contemplated by, the Second Lien Fixed Rate 2014 Notes and the related
registration rights agreement with substantially identical terms as the Second
Lien Fixed Rate 2014 Notes.

“Second Lien Fixed Rate 2018 Notes” shall mean the 9½% Second Priority Senior
Secured Fixed Rate Notes due 2018, issued by the Company pursuant to the Second
Lien 2018 Notes Indenture and any notes issued in exchange for, and as
contemplated by, the Second Lien Fixed Rate 2018 Notes and the related
registration rights agreement with substantially identical terms as the Second
Lien Fixed Rate 2018 Notes.

“Second Lien Fixed Rate 2021 Notes” shall mean the 9.75% Second Priority Senior
Secured Fixed Rate Notes due 2021, issued by the Company pursuant to the Second
Lien 2021 Notes Indenture and any notes issued in exchange for, and as
contemplated by, the Second Lien Fixed Rate 2021 Notes and the related
registration rights agreement with substantially identical terms as the Second
Lien Fixed Rate 2021 Notes.

 “Second Lien Floating Rate 2014 Notes” shall mean the floating rate Second
Priority Senior Secured Floating Rate Notes due 2014, issued pursuant to the
Second Lien Notes Indenture and any notes issued by the Company or another
Borrower in exchange for, and as contemplated by, the Second Lien Floating Rate
2014 Notes and the related registration rights agreement with substantially
identical terms as the Second Lien Floating Rate 2014 Notes.

“Second Lien Note Documents” shall mean, collectively, the Second Lien Notes,
the Second Lien Notes Indentures and the Second Lien Security Documents.

“Second Lien Notes” shall mean the Second Lien Fixed Rate 2014 Notes, the Second
Lien Floating Rate 2014 Notes, Second Lien Fixed Rate 2018 Notes and Second Lien
Fixed Rate 2021 Notes.

“Second Lien 2014 Notes Indenture” shall mean the Indenture dated as of
September 20, 2006 among BPC Acquisition Corp., as predecessor of Berry, and
certain of its subsidiaries party thereto and the trustee named therein from
time to time, as in effect on the Closing Date and as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
requirements thereof and of this Agreement.

“Second Lien 2018 Notes Indenture” shall mean the Indenture dated as of April
30, 2010 among the Company, and certain of its subsidiaries party thereto and
the trustee named therein from time to time, as in effect on the Amendment
Effective Date and as amended, restated, supplemented or otherwise modified from
time to time in accordance with the requirements thereof and of this Agreement.

“Second Lien 2021 Notes Indenture” shall mean the Indenture dated as of November
19, 2010 among the Company, and certain of its subsidiaries party thereto and
the trustee named therein from time to time, as in effect on the Amendment
Effective Date and as amended, restated, supplemented or otherwise modified from
time to time in accordance with the requirements thereof and of this Agreement.

                                                                                
56                                                                                

--------------------------------------------------------------------------------

 

 

“Second Lien Notes Indentures” shall mean, collectively, the Second Lien 2014
Notes Indenture, the Second Lien 2018 Notes Indenture and the Second Lien 2021
Notes Indenture.

“Second Lien Obligations” shall mean the obligations of the respective borrowers
and guarantors under the Second Lien Note Documents.

“Second Lien Security Documents” shall mean the “Security Documents” as defined
in the Second Lien Notes Indentures.

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
Foreign Pledge Agreements and each of the security agreements and other
instruments and documents executed and delivered pursuant to any of the
foregoing or pursuant to Section 5.10.

“Senior Fixed Collateral Intercreditor Agreement” shall mean the Senior Fixed
Collateral Priority and Intercreditor Agreement, dated as of February 5, 2008,
as amended, supplemented or otherwise modified from time to time, among Credit
Suisse, Bank of America, Holdings, the Company and certain of the Company’s
Subsidiaries.

“Senior Lender Intercreditor Agreement” shall mean the Second Amended and
Restated Senior Lender Priority and Intercreditor Agreement, dated as of
February 5, 2008, as amended, supplemented or otherwise modified from time to
time, among Holdings, the Company, the Borrowers, each Subsidiary that became or
becomes a party thereto after February 5, 2008, the Collateral Agent, the
Administrative Agent, the “Administrative Agent” under the Term Loan Credit
Agreement, the “Collateral Agent” under the Term Loan Credit Agreement, each
other First Priority Lien Obligations Administrative Agent (as defined therein)
and each Other First Priority Lien Obligations Collateral Agent (as defined
therein) from time to time party thereto.

“Senior Subordinated Note Documents” shall mean the Covalence Senior
Subordinated Note Documents and the Berry Senior Subordinated Note Documents.

“Senior Subordinated Notes” shall mean the Covalence Senior Subordinated Notes
and the Berry Senior Subordinated Notes.

“Senior Subordinated Notes Indentures” shall mean the Covalence Senior
Subordinated Notes Indenture and the Berry Senior Subordinated Notes Indenture.

“Settlement” and “Settlement Date” have the meanings specified in
Section 2.04(e)(i).

                                                                                
57                                                                                

--------------------------------------------------------------------------------

 

 

“Special Purpose Receivables Subsidiary” shall mean a direct or indirect
Subsidiary of the Company established in connection with a Permitted Receivables
Financing for the acquisition of Receivables Assets or interests therein, and
which is organized in a manner intended to reduce the  likelihood that it would
be substantively consolidated with Holdings, the Company or any of the
Subsidiaries (other than Special Purpose Receivables Subsidiaries) in the event
Holdings, the Company or any such Subsidiary becomes subject to a proceeding
under the U.S. Bankruptcy Code (or other insolvency law).

“Specified Asset Sale” shall mean that certain anticipated sale of a certain
division or line of business (which was identified to the Agents and the Joint
Bookrunners prior to the Amendment Effective Date), to be made by one or more of
the Borrowers.

“Specified Default” shall mean the occurrence of any Event of Default specified
in Sections 7.01(b), (c), (h) or (i).

“Specified Stock Purchases” shall mean the acquisition by one or more of the
Borrowers of all of the outstanding Equity Interests in those certain business
entities which were identified to the Agents and the Joint Bookrunners prior to
the Amendment Effective Date as being acquisition targets, if immediately after
giving effect thereto: (i) no Event of Default shall have occurred and be
continuing or would result therefrom, (ii) all transactions related thereto
shall be consummated in accordance with applicable laws, (iii) any acquired or
newly formed Subsidiary shall not be liable for any Indebtedness except for
Indebtedness permitted by Section 6.01, and (iv) to the extent required by
Section 5.10, any person acquired in such acquisition, if acquired by a Borrower
or a Domestic Subsidiary, shall be merged into a Borrower or a Subsidiary Loan
Party or become upon consummation of such acquisition a Subsidiary Loan Party.

“Spot Rate” for a currency shall mean the rate determined by the Administrative
Agent or the Issuing Bank, as applicable, to be the rate quoted by the person
acting in such capacity as the spot rate for the purchase by such person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date three Business Days prior to the
date as of which the foreign exchange computation is made or if such rate cannot
be computed as of such date such other rate as the Administrative Agent or the
Issuing Bank shall reasonably determine is appropriate under the circumstances;
provided  that the Administrative Agent or the Issuing Bank may obtain such spot
rate from another financial institution designated by the Administrative Agent
or the Issuing Bank if the person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency; and
provided  further that the Issuing Bank may use such spot rate quoted on the
date as of which the foreign exchange computation is made in the case of any
Letter of Credit denominated in an Alternate Currency.

“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans in such currency or by reference to which interest rates
applicable to Loans in such currency are determined.

“Subagent” shall have the meaning assigned to such term in Section 8.02.

                                                                                
58                                                                                

--------------------------------------------------------------------------------

 

 

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Company.  Notwithstanding the foregoing (and except for purposes of Sections
3.09, 3.13, 3.15, 3.16, 5.03, 5.09 and 7.01(k), and the definition of
Unrestricted Subsidiary contained herein), an Unrestricted Subsidiary shall be
deemed not to be a Subsidiary of the Company or any of its Subsidiaries for
purposes of this Agreement.

“Subsidiary Loan Party” shall mean (a) each Domestic Subsidiary of the Company
on the Closing Date and (b) each Domestic Subsidiary of the Company that
becomes, or is required to become, a party to the Collateral Agreement, the
Intercreditor Agreement and the Senior Lender Intercreditor Agreement after the
Closing Date.

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities (including,
for the avoidance of doubt, resin), equity or debt instruments or securities, or
economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions; provided, that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of Holdings, the Company or any of the
Subsidiaries shall be a Swap Agreement.

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

“Swingline Borrowing Request” shall mean a request by a Borrower substantially
in the form of Exhibit C‑2. 

 “Swingline Commitment” shall mean, with respect to the Swingline Lender, the
commitment of the Swingline Lender to make Swingline Loans pursuant to
Section 2.04.  The aggregate amount of the Swingline Commitments on the
Amendment Effective Date is $32.5 million; provided, that the Swingline Lender
may at any time and from time to time, at its sole discretion, reduce such
aggregate commitment amount by the aggregate amount of all Swingline Commitments
then held by or attributed to Lenders who are then Defaulting Lenders.

“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time.  The Swingline Exposure of
any Revolving Lender at any time shall mean its Pro Rata Share of the aggregate
Swingline Exposure at such time.

                                                                                
59                                                                                

--------------------------------------------------------------------------------

 

 

“Swingline Lender” shall mean Bank of America in its capacity as a lender of
Swingline Loans.

“Swingline Loans” shall mean the swingline loans made to the Borrowers pursuant
to Section 2.04.

“Syndication Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings or similar charges (including
ad valorem charges) imposed by any Governmental Authority and any and all
interest and penalties related thereto.

“Term Facility Collateral Agent” shall have the meaning assigned to such term in
the Senior Lender Intercreditor Agreement.

“Term Loans” shall mean loans made pursuant to and in accordance with the Term
Loan Credit Agreement.

“Term Loan Credit Agreement” shall mean the Second Amended and Restated Term
Loan Credit Agreement, dated as of April 3, 2007, among Holdings, the Company,
the lenders and agents party thereto and Credit Suisse, as administrative agent
and collateral agent for such lenders, as amended, restated, supplemented,
waived, replaced, restructured, repaid, refunded, refinanced or otherwise
modified from time to time, including any agreement or indenture extending the
maturity thereof, refinancing, replacing or otherwise restructuring all or any
portion of the Indebtedness under such agreement or agreements or indenture or
indentures or increasing the amount loaned thereunder or altering the maturity
thereof.

“Term Loan Documents” shall mean the “Loan Documents” as defined in the Term
Loan Credit Agreement.

“Term Loan Obligations” shall mean the “Obligations” as defined in the Term Loan
Credit Agreement.

“Term Loan Secured Parties” shall have the meaning assigned to such term in the
Senior Lender Intercreditor Agreement.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Company then most recently ended (taken as
one accounting period).

“Threshold Amount” shall mean (except as noted in Section 6.11) 12.5% of the
lesser of (i) the Revolving Facility Commitments and (ii) the Borrowing Base,
but notwithstanding the foregoing, in no event shall such amount be less than
$45,000,000, in each case as of any date of determination.

                                                                                
60                                                                                

--------------------------------------------------------------------------------

 

 

“Total Net First Lien Leverage Ratio” shall mean, on any date, the ratio of
(a) First Lien Debt as of such date to (b) EBITDA for the period of four
consecutive fiscal quarters of the Company most recently ended as of such date,
all determined on a consolidated basis in accordance with GAAP; provided, that
EBITDA shall be determined for the relevant Test Period on a Pro Forma Basis.

“Transaction Documents” shall mean the Loan Documents, the Term Loan Credit
Agreement and the “Loan Documents” as defined therein and the Merger Documents.

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Funds or Fund Affiliates, Holdings, the Company (or any direct or indirect
parent of the Company) or any of its Subsidiaries in connection with the
Transactions, this Agreement and the other Loan Documents (including expenses in
connection with Swap Agreements) and the transactions contemplated hereby and
thereby.

“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Transaction Documents, including (a) the consummation of the Business
Combination; (b) the execution and delivery of the Loan Documents, the creation
or continuation of the Liens pursuant to the Security Documents, and the initial
borrowings hereunder; (c) the Refinancing; and (d) the payment of all
Transaction Expenses.

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.

“UFCA” shall have the meaning assigned to such term in Section 9.22.

“UFTA” shall have the meaning assigned to such term in Section 9.22.

“Unamended Credit Agreement” shall have the meaning set forth in the recitals
hereto.

“Unfunded Pension Liability” shall mean the excess of a Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan’s assets, determined in accordance with the assumptions used for funding
the Plan pursuant to Section 412 of the Code for the applicable plan year.

“Uniform Commercial Code” or  “UCC” shall mean the Uniform Commercial Code as
the same may from time to time be in effect in the State of New York or the
Uniform Commercial Code (or similar code or statute) of another jurisdiction, to
the extent it may be required to apply to any item or items of Collateral.

                                                                                
61                                                                                

--------------------------------------------------------------------------------

 

 

“Unrestricted Cash” shall mean domestic cash or cash equivalents of the Company
or any of its Subsidiaries that would not appear as “restricted” on a
consolidated balance sheet of the Company or any of its Subsidiaries.

“Unrestricted Subsidiary” shall mean (i) any subsidiary of the Company
identified on Schedule 1.01(i) and (ii) any subsidiary of the Company that is
acquired or created after the Closing Date and designated by the Company as an
Unrestricted Subsidiary hereunder by written notice to the Administrative Agent;
provided, that the Company shall only be permitted to so designate a new
Unrestricted Subsidiary after the Closing Date and so long as (a) no Default or
Event of Default has occurred and is continuing or would result therefrom,
(b) such Unrestricted Subsidiary shall be capitalized (to the extent capitalized
by the Company or any of its Subsidiaries) through Investments as permitted by,
and in compliance with, Section 6.04(j), and any prior or concurrent Investments
in such Subsidiary by the Company or any of its Subsidiaries shall be deemed to
have been made under Section 6.04(j), (c) without duplication of clause (b), any
assets owned by such Unrestricted Subsidiary at the time of the initial
designation thereof shall be treated as Investments pursuant to Section 6.04(j),
and (d) such Subsidiary shall have been designated an “unrestricted subsidiary”
(or otherwise not be subject to the covenants and defaults) under the Second
Lien Notes Indentures, the Senior Subordinated Notes Indentures, the First
Priority Notes Indentures, any other Indebtedness permitted to be incurred
hereby and all Permitted Refinancing Indebtedness in respect of any of the
foregoing and all Disqualified Stock; provided, further, that at the time of the
initial Investment by the Company or any of its Subsidiaries in such Subsidiary,
the Company shall designate such entity as an Unrestricted Subsidiary in a
written notice to the Administrative Agent.  The Company may designate any
Unrestricted Subsidiary to be a Subsidiary for purposes of this Agreement (each,
a “Subsidiary Redesignation”); provided, that (i) such Unrestricted Subsidiary,
both before and after giving effect to such designation, shall be a Wholly Owned
Subsidiary of the Company, (ii) no Default or Event of Default has occurred and
is continuing or would result therefrom, (iii) all representations and
warranties contained herein and in the other Loan Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Subsidiary Redesignation (both before and after giving effect thereto), unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date, and (iv) the Company shall have delivered to the Administrative
Agent an officer’s certificate executed by a Responsible Officer of the Company,
certifying to the best of such officer’s knowledge, compliance with the
requirements of preceding clauses (i) through (iii), inclusive.

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” shall mean, with respect to the Company and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided, that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Current Assets or Current Liabilities as a result of (a) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

                                                                                
62                                                                                

--------------------------------------------------------------------------------

 

 

 


                        SECTION 1.02. TERMS GENERALLY

.  The definitions set forth or referred to in Section 1.01 shall apply equally
to both the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require.  Except as otherwise
expressly provided herein, any reference in this Agreement to any Loan Document
shall mean such document as amended, restated, supplemented or otherwise
modified from time to time.  Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided, that, if the Company notifies
the Administrative Agent that the Company requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the  Closing Date
in GAAP or in the application thereof on the operation of such provision (or if
the Administrative Agent notifies the Company that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.


                        SECTION 1.03. EFFECTUATION OF TRANSACTIONS

.  Each of the representations and warranties of Holdings and the Borrowers
contained in this Agreement (and all corresponding definitions) are made after
giving effect to the Transactions, unless the context otherwise requires.


                        SECTION 1.04. EXCHANGE RATES; CURRENCY EQUIVALENTS

.  (a)  The Administrative Agent shall determine the Spot Rate as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of
Alternate Currency Letters of Credit.  Such Spot Rate shall become effective as
of such Revaluation Date and shall be the Spot Rate employed in converting any
amounts between the Dollars and each Alternate Currency until the next
Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent.  No Default or
Event of Default shall arise as a result of any limitation or threshold set
forth in U.S. Dollars in Article VI or paragraph (f) or (j) of Section 7.01
being exceeded solely as a result of changes in currency exchange rates from
those rates applicable on the first day of the fiscal quarter in which such
determination occurs or in respect of which such determination is being made.


 

                                                                                
63                                                                                

--------------------------------------------------------------------------------

 

 


(C)                WHEREVER IN THIS AGREEMENT IN CONNECTION WITH AN ALTERNATE
CURRENCY LETTER OF CREDIT, AN AMOUNT, SUCH AS A REQUIRED MINIMUM OR MULTIPLE
AMOUNT, IS EXPRESSED IN DOLLARS, SUCH AMOUNT SHALL BE THE DOLLAR EQUIVALENT OF
SUCH DOLLAR AMOUNT (ROUNDED TO THE NEAREST UNIT OF SUCH ALTERNATE CURRENCY, WITH
0.5 OF A UNIT BEING ROUNDED UPWARD), AS DETERMINED BY THE ADMINISTRATIVE AGENT.


                        SECTION 1.05. SENIOR DEBT

.  The Obligations constitute (a) “First-Lien Indebtedness” pursuant to, and as
defined in, the Intercreditor Agreement, (b) “Senior Debt” and “Designated
Senior Debt” pursuant to, and as defined in, each Senior Subordinated Notes
Indenture, (c) “First-Priority Lien Obligations” pursuant to, and as defined in,
each Second Lien Notes Indenture, and (d) “Revolving Facility Obligations” as
defined in the Senior Lender Intercreditor Agreement.  This Agreement is a
“Credit Agreement” for purposes of the Subordinated Indentures, the First
Priority Notes Indentures and the Second Lien Notes Indentures.


ARTICLE II

THE CREDITS


SECTION 2.01. COMMITMENTS 

.  Subject to the terms and conditions set forth herein, each Lender agrees to
make Revolving Loans to the Borrowers from time to time during the Availability
Period in an aggregate principal amount that will not result in (i) such
Lender’s Revolving Facility Credit Exposure (except for the Administrative Agent
with respect to Agent Advances) exceeding such Lender’s Revolving Facility
Commitment (or, if less, prior to delivery to the Administrative Agent of the
Post-Closing Reports, such Lender’s Pro Rata Share of $340 million), or (ii) the
Revolving Facility Credit Exposure exceeding the total Revolving Facility
Commitments or, until delivery of the Post-Closing Reports to the Administrative
Agent, $340 million, or (iii) such Lender’s Revolving Facility Credit Exposure
exceeding such Lender’s Pro Rata Share of the Borrowing Base.  The Lenders,
however, in their unanimous discretion, may elect to make Revolving Loans or
issue or arrange to have issued Letters of Credit in excess of the Availability
on one or more occasions, but if they do so, neither the Administrative Agent
nor the Lenders shall be deemed thereby to have changed the limits of the
Borrowing Base or to be obligated to exceed such limits on any other occasion. 
If the Revolving Facility Credit Exposure exceeds the Borrowing Base, the
Lenders may refuse to make or otherwise restrict the making of Revolving Loans
and the issuance of Letters of Credit as the Lenders determine until such excess
has been eliminated, subject to the Administrative Agent’s authority, in its
sole discretion, to make Agent Advances pursuant to the terms of
Section 2.04(d).  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans.


            SECTION 2.03. LOANS AND BORROWINGS

.  (a)  Each Revolving Loan shall be made as part of a Borrowing consisting of
Loans under the Revolving Facility and of the same Type made by the Lenders
ratably in accordance with their respective Commitments under the Revolving
Facility (or, in the case of Swingline Loans, in accordance with their
respective Swingline Commitments); provided, however, that Revolving Loans shall
be made by the Revolving Lenders ratably in accordance with their respective Pro
Rata Shares on the date such Loans are made hereunder.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided, that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

                                                                                
64                                                                                

--------------------------------------------------------------------------------

 

 


            (B)        SUBJECT TO SECTION 2.14, EACH BORROWING (OTHER THAN A
SWINGLINE BORROWING AND EXCLUDING AGENT ADVANCES) SHALL BE COMPRISED ENTIRELY OF
ABR LOANS OR EUROCURRENCY LOANS AS THE BORROWERS MAY REQUEST IN ACCORDANCE
HEREWITH.  EACH SWINGLINE BORROWING SHALL BE AN ABR BORROWING.  EACH LENDER AT
ITS OPTION MAY MAKE ANY ABR LOAN OR EUROCURRENCY LOAN BY CAUSING ANY DOMESTIC OR
FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN; PROVIDED, THAT ANY
EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF THE BORROWERS TO
REPAY SUCH LOAN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND SUCH LENDER
SHALL NOT BE ENTITLED TO ANY AMOUNTS PAYABLE UNDER SECTION 2.15 OR 2.17 SOLELY
IN RESPECT OF INCREASED COSTS RESULTING FROM SUCH EXERCISE AND EXISTING AT THE
TIME OF SUCH EXERCISE.


            (C)        AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY
EUROCURRENCY REVOLVING FACILITY BORROWING, SUCH BORROWING SHALL BE IN AN
AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF THE BORROWING MULTIPLE AND NOT
LESS THAN THE BORROWING MINIMUM.  AT THE TIME THAT EACH ABR REVOLVING FACILITY
BORROWING IS MADE, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN
INTEGRAL MULTIPLE OF THE BORROWING MULTIPLE AND NOT LESS THAN THE BORROWING
MINIMUM; PROVIDED, THAT AN ABR REVOLVING FACILITY BORROWING MAY BE IN AN
AGGREGATE AMOUNT THAT IS EQUAL TO THE ENTIRE UNUSED BALANCE OF THE REVOLVING
FACILITY COMMITMENTS OR THAT IS REQUIRED TO FINANCE THE REIMBURSEMENT OF AN L/C
– BA DISBURSEMENT AS CONTEMPLATED BY SECTION 2.05(E).  EACH SWINGLINE BORROWING
SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF THE BORROWING MULTIPLE AND
NOT LESS THAN THE BORROWING MINIMUM.  BORROWINGS OF MORE THAN ONE TYPE AND UNDER
MORE THAN ONE FACILITY MAY BE OUTSTANDING AT THE SAME TIME; PROVIDED, THAT THERE
SHALL NOT AT ANY TIME BE MORE THAN A TOTAL OF 10 EUROCURRENCY BORROWINGS
OUTSTANDING UNDER THE REVOLVING FACILITY.


(D)                                       NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT, NO BORROWER SHALL BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT
OR CONTINUE, ANY BORROWING IF THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO
WOULD END AFTER THE REVOLVING FACILITY MATURITY DATE.


            SECTION 2.03. REQUESTS FOR BORROWINGS

.  To request a Revolving Facility Borrowing, a Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurocurrency Borrowing, not later than 12:00 p.m., Local Time, three Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 12:00 noon, Local Time, one Business Day before the
date of the proposed Borrowing; provided, that any such notice of an ABR
Revolving Facility Borrowing to finance the reimbursement of an L/C – BA
Disbursement as contemplated by Section 2.05(e) may be given not later than
10:00 a.m., Local Time, on the date of the proposed Borrowing.  Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
such Borrower.  Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

(I) THE AGGREGATE AMOUNT OF THE REQUESTED BORROWING;

(II) THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY;

 

                                                                                
65                                                                                

--------------------------------------------------------------------------------

 

 

(III) WHETHER SUCH BORROWING IS TO BE AN ABR BORROWING OR A EUROCURRENCY
BORROWING;

(IV) IN THE CASE OF A EUROCURRENCY BORROWING, THE INITIAL INTEREST PERIOD TO BE
APPLICABLE THERETO, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF
THE TERM “INTEREST PERIOD”; AND

(V) THE LOCATION AND NUMBER OF THE BORROWER’S ACCOUNT TO WHICH FUNDS ARE TO BE
DISBURSED.

If no election as to the Type of Revolving Facility Borrowing is specified, then
the requested Revolving Facility Borrowing shall be an ABR Borrowing.  If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration.  Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.


SECTION 2.04. SWINGLINE LOANS AND AGENT ADVANCES

.


(A)                            SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, THE SWINGLINE LENDER, IN RELIANCE UPON THE AGREEMENTS OF THE OTHER
LENDERS SET FORTH IN THIS SECTION 2.04, AGREES TO MAKE SWINGLINE LOANS TO THE
BORROWERS FROM TIME TO TIME DURING THE AVAILABILITY PERIOD, IN AN AGGREGATE
PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT RESULT IN (I) THE
AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING SWINGLINE LOANS EXCEEDING THE
SWINGLINE COMMITMENT OR (II) THE REVOLVING FACILITY CREDIT EXPOSURE EXCEEDING
THE BORROWING BASE; PROVIDED, THAT THE SWINGLINE LENDER SHALL NOT BE REQUIRED TO
MAKE A SWINGLINE LOAN TO REFINANCE AN OUTSTANDING SWINGLINE BORROWING.  WITHIN
THE FOREGOING LIMITS AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN,
THE BORROWERS MAY BORROW, PREPAY AND REBORROW SWINGLINE LOANS.


(B)               TO REQUEST A SWINGLINE BORROWING, THE BORROWERS SHALL NOTIFY
THE ADMINISTRATIVE AGENT AND THE SWINGLINE LENDER OF SUCH REQUEST BY TELEPHONE
(CONFIRMED BY A SWINGLINE BORROWING REQUEST BY TELECOPY), NOT LATER THAN 1:00
P.M., LOCAL TIME, ON THE DAY OF A PROPOSED SWINGLINE BORROWING.  EACH SUCH
NOTICE AND SWINGLINE BORROWING REQUEST SHALL BE IRREVOCABLE AND SHALL SPECIFY
(I) THE REQUESTED DATE (WHICH SHALL BE A BUSINESS DAY) AND (II) THE AMOUNT OF
THE REQUESTED SWINGLINE BORROWING.  THE SWINGLINE LENDER SHALL CONSULT WITH THE
ADMINISTRATIVE AGENT AS TO WHETHER THE MAKING OF THE SWINGLINE LOAN IS IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT PRIOR TO THE SWINGLINE LENDER
FUNDING SUCH SWINGLINE LOAN.  THE SWINGLINE LENDER SHALL MAKE EACH SWINGLINE
LOAN IN ACCORDANCE WITH SECTION 2.02(A) ON THE PROPOSED DATE THEREOF BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS BY 3:00 P.M., LOCAL TIME, TO THE ACCOUNT
OF SUCH BORROWER (OR, IN THE CASE OF A SWINGLINE BORROWING MADE TO FINANCE THE
REIMBURSEMENT OF AN L/C – BA DISBURSEMENT AS PROVIDED IN SECTION 2.05(E), BY
REMITTANCE TO THE APPLICABLE ISSUING BANK).


(C)                THE SWINGLINE LENDER MAY BY WRITTEN NOTICE GIVEN TO THE
ADMINISTRATIVE AGENT NOT LATER THAN 10:00 A.M., LOCAL TIME, ON ANY BUSINESS DAY
REQUIRE THE REVOLVING LENDERS TO ACQUIRE PARTICIPATIONS ON SUCH BUSINESS DAY IN
ALL OR A PORTION OF THE OUTSTANDING SWINGLINE

                                                                                
66                                                                                

--------------------------------------------------------------------------------

 

 


LOANS MADE BY IT.  SUCH NOTICE SHALL SPECIFY THE AGGREGATE AMOUNT OF SUCH
SWINGLINE LOANS IN WHICH THE REVOLVING LENDERS WILL PARTICIPATE.  PROMPTLY UPON
RECEIPT OF SUCH NOTICE, THE ADMINISTRATIVE AGENT WILL GIVE NOTICE THEREOF TO
EACH SUCH LENDER, SPECIFYING IN SUCH NOTICE SUCH LENDER’S REVOLVING LENDER’S PRO
RATA SHARE OF SUCH SWINGLINE LOAN OR LOANS.  EACH REVOLVING LENDER HEREBY
ABSOLUTELY AND UNCONDITIONALLY AGREES, UPON RECEIPT OF NOTICE AS PROVIDED ABOVE,
TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE SWINGLINE LENDER, SUCH
REVOLVING LENDER’S PRO RATA SHARE OF SUCH SWINGLINE LOAN OR LOANS.  EACH
REVOLVING LENDER ACKNOWLEDGES AND AGREES THAT ITS RESPECTIVE OBLIGATION TO
ACQUIRE PARTICIPATIONS IN SWINGLINE LOANS PURSUANT TO THIS PARAGRAPH IS ABSOLUTE
AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER,
INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR
TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT
ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.  EACH REVOLVING
LENDER SHALL COMPLY WITH ITS OBLIGATION UNDER THIS PARAGRAPH BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS (AND THE ADMINISTRATIVE AGENT MAY APPLY CASH
COLLATERAL AVAILABLE WITH RESPECT TO THE APPLICABLE SWINGLINE LOAN), IN THE SAME
MANNER AS PROVIDED IN SECTION 2.06 WITH RESPECT TO LOANS MADE BY SUCH REVOLVING
LENDER (AND SECTION 2.06 SHALL APPLY, MUTATIS MUTANDIS, TO THE PAYMENT
OBLIGATIONS OF THE LENDERS), AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO
THE SWINGLINE LENDER THE AMOUNTS SO RECEIVED BY IT FROM THE REVOLVING LENDERS. 
THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWERS OF ANY PARTICIPATIONS IN ANY
SWINGLINE LOAN ACQUIRED PURSUANT TO THIS PARAGRAPH (C), AND THEREAFTER PAYMENTS
IN RESPECT OF SUCH SWINGLINE LOAN SHALL BE MADE TO THE ADMINISTRATIVE AGENT AND
NOT TO THE SWINGLINE LENDER.  ANY AMOUNTS RECEIVED BY THE SWINGLINE LENDER FROM
THE BORROWERS (OR OTHER PARTY ON BEHALF OF SUCH BORROWERS) IN RESPECT OF A
SWINGLINE LOAN AFTER RECEIPT BY THE SWINGLINE LENDER OF THE PROCEEDS OF A SALE
OF PARTICIPATIONS THEREIN SHALL BE PROMPTLY REMITTED TO THE ADMINISTRATIVE
AGENT; ANY SUCH AMOUNTS RECEIVED BY THE ADMINISTRATIVE AGENT SHALL BE PROMPTLY
REMITTED BY THE ADMINISTRATIVE AGENT TO THE REVOLVING LENDERS THAT SHALL HAVE
MADE THEIR PAYMENTS PURSUANT TO THIS PARAGRAPH AND TO THE SWINGLINE LENDER, AS
THEIR INTERESTS MAY APPEAR; PROVIDED, THAT ANY SUCH PAYMENT SO REMITTED SHALL BE
REPAID TO THE SWINGLINE LENDER OR TO THE ADMINISTRATIVE AGENT, AS APPLICABLE, IF
AND TO THE EXTENT SUCH PAYMENT IS REQUIRED TO BE REFUNDED TO THE APPLICABLE
BORROWER FOR ANY REASON.  THE PURCHASE OF PARTICIPATIONS IN A SWINGLINE LOAN
PURSUANT TO THIS PARAGRAPH SHALL NOT RELIEVE THE BORROWERS OF ANY DEFAULT IN THE
PAYMENT THEREOF.


(D)               SUBJECT TO THE LIMITATIONS SET FORTH IN THE PROVISOS CONTAINED
IN THIS SECTION 2.04(D), THE ADMINISTRATIVE AGENT IS HEREBY AUTHORIZED BY THE
BORROWERS AND THE LENDERS, FROM TIME TO TIME IN THE ADMINISTRATIVE AGENT’S SOLE
DISCRETION, (I) AFTER THE OCCURRENCE OF A DEFAULT OR AN EVENT OF DEFAULT, OR
(II) AT ANY TIME THAT ANY OF THE OTHER APPLICABLE CONDITIONS PRECEDENT SET FORTH
IN ARTICLE IV  HAVE NOT BEEN SATISFIED, TO MAKE ADVANCES TO OR FOR THE ACCOUNT
OF ANY BORROWER ON BEHALF OF THE LENDERS WHICH THE ADMINISTRATIVE AGENT, IN ITS
REASONABLE BUSINESS JUDGMENT, DEEMS NECESSARY OR DESIRABLE (A) TO PRESERVE OR
PROTECT THE COLLATERAL, OR ANY PORTION THEREOF, (B) TO ENHANCE THE LIKELIHOOD
OF, OR MAXIMIZE THE AMOUNT OF, REPAYMENT OF THE REVOLVING LOANS AND OTHER
OBLIGATIONS, OR (C) TO PAY ANY OTHER AMOUNT CHARGEABLE TO THE BORROWERS PURSUANT
TO THE TERMS OF THIS AGREEMENT, INCLUDING COSTS, FEES, AND EXPENSES AS DESCRIBED
IN SECTION 9.05(A) (ANY OF THE ADVANCES DESCRIBED IN THIS SECTION 2.04(D)  BEING
HEREINAFTER REFERRED TO AS “AGENT ADVANCES”); PROVIDED  THAT (1) THE REVOLVING
FACILITY CREDIT EXPOSURE AFTER GIVING EFFECT TO ANY AGENT ADVANCE SHALL NOT
EXCEED THE REVOLVING FACILITY COMMITMENTS AND (2) AGENT ADVANCES OUTSTANDING AND
UNPAID AT NO TIME WILL EXCEED $30 MILLION IN THE AGGREGATE, AND PROVIDED 
FURTHER  THAT THE REQUIRED LENDERS MAY AT ANY TIME REVOKE THE ADMINISTRATIVE
AGENT’S

                                                                                
67                                                                                

--------------------------------------------------------------------------------

 

 


AUTHORIZATION CONTAINED IN THIS SECTION 2.04(D)  TO MAKE AGENT ADVANCES, ANY
SUCH REVOCATION TO BE IN WRITING AND TO BECOME EFFECTIVE PROSPECTIVELY UPON THE
ADMINISTRATIVE AGENT’S RECEIPT THEREOF.  THE AGENT ADVANCES SHALL BE REPAYABLE
ON DEMAND AND SECURED BY THE COLLATERAL AGENT’S LIENS IN AND TO THE COLLATERAL,
SHALL CONSTITUTE OBLIGATIONS HEREUNDER, AND SHALL BEAR INTEREST AT THE RATE
APPLICABLE TO REVOLVING LOANS FROM TIME TO TIME.  THE ADMINISTRATIVE AGENT SHALL
NOTIFY EACH LENDER IN WRITING OF EACH AGENT ADVANCE; PROVIDED  THAT ANY DELAY OR
FAILURE OF THE ADMINISTRATIVE AGENT IN PROVIDING ANY SUCH NOTICE TO ANY LENDER
SHALL NOT RESULT IN ANY LIABILITY OR CONSTITUTE THE BREACH OF ANY DUTY OR
OBLIGATION OF THE ADMINISTRATIVE AGENT HEREUNDER.


(E)                THE ADMINISTRATIVE AGENT, THE SWINGLINE LENDER AND THE
LENDERS AGREE (WHICH AGREEMENT SHALL NOT BE FOR THE BENEFIT OF OR ENFORCEABLE BY
THE BORROWERS) THAT IN ORDER TO FACILITATE THE ADMINISTRATION OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS, SETTLEMENT AMONG THEM AS TO THE REVOLVING LOANS
AND THE SWINGLINE LOANS AND THE AGENT ADVANCES SHALL TAKE PLACE ON A PERIODIC
BASIS IN ACCORDANCE WITH THE FOLLOWING PROVISIONS:

(i)         The Administrative Agent shall request settlement (a “Settlement”)
with the Lenders on at least a weekly basis, or on a more frequent basis if so
determined by the Administrative Agent, (A) on behalf of the Swingline Lender,
with respect to each outstanding Swingline Loan, (B) for itself, with respect to
each Agent Advance, and (C) with respect to collections received, in each case,
by notifying the Lenders of such requested Settlement by telecopy, telephone, or
other similar form of transmission, of such requested Settlement, no later than
12:00 noon, Local Time, on the date of such requested Settlement (the
“Settlement Date”).  Each Lender (other than the Swingline Lender, in the case
of Swingline Loans, and the Administrative Agent, in the case of Agent
Advances) shall make the amount of such Lender’s Pro Rata Share of the
outstanding principal amount of the Swingline Loans and Agent Advances with
respect to which Settlement is requested available to the Administrative Agent,
to such account of the Administrative Agent as the Administrative Agent may
designate, not later than 3:00 p.m., Local Time, on the Settlement Date
applicable thereto, which may occur before or after the occurrence or during the
continuation of a Default or an Event of Default and whether or not the
applicable conditions precedent set forth in Article IV have then been
satisfied.  Such amounts made available to the Administrative Agent shall be
applied against the amounts of the applicable Swingline Loan or Agent Advance
and, together with the portion of such Swingline Loan or Agent Advance
representing the Swingline Lender’s or Administrative Agent’s Pro Rata Share
thereof, shall constitute Revolving Loans of the Revolving Lenders.  If any such
amount is not made available to the Administrative Agent by any Revolving Lender
on the Settlement Date applicable thereto, the Administrative Agent shall, on
behalf of the Swingline Lender with respect to each outstanding Swingline Loan
and for itself with respect to each Agent Advance, be entitled to recover such
amount on demand from such Revolving Lender together with interest thereon at
the Federal Funds Effective Rate for the first three days from and after the
Settlement Date and thereafter at the interest rate then applicable to ABR
Revolving Loans.

(ii)        Notwithstanding the foregoing, not more than one Business Day after
demand is made by the Administrative Agent (whether before or after the
occurrence of a Default or an Event of Default and regardless of whether the
Administrative Agent has requested a Settlement with respect to a Swingline Loan
or Agent Advance), each Revolving Lender (A) shall irrevocably and
unconditionally purchase and receive from the Swingline Lender or the
Administrative Agent, as the case may be, without recourse or warranty, an
undivided interest and participation in such Swingline Loan or Agent Advance
equal to such Revolving Lender’s Pro Rata Share of such Swingline Loan  or Agent
Advance and (B) if Settlement has not previously occurred with respect to such
Swingline Loans or Agent Advances, upon demand by the Swingline Lender or the
Administrative Agent, as the case may be, shall pay to the Swingline Lender or
Administrative Agent, as applicable, as the purchase price of such participation
an amount equal to one‑hundred percent (100%) of such Revolving Lender’s Pro
Rata Share of such Swingline Loans or Agent Advances. If such amount is not in
fact made available to the Administrative Agent by any Lender, the
Administrative Agent shall be entitled to recover such amount on demand from
such Lender together with interest thereon at the Federal Funds Effective Rate
for the first three days from and after such demand and thereafter at the
Interest Rate then applicable to ABR Revolving Loans.

                                                                                
68                                                                                

--------------------------------------------------------------------------------

 

 

(iii)       From and after the date, if any, on which any Lender purchases an
undivided interest and participation in any Swingline Loan or Agent Advance
pursuant to clause (ii) preceding, the Administrative Agent shall promptly
distribute to such Revolving Lender such Revolving Lender’s Pro Rata Share of
all payments of principal and interest and all proceeds of Collateral received
by the Administrative Agent in respect of such Swingline Loan or Agent Advance.

(iv)       Between Settlement Dates, to the extent no Agent Advances are
outstanding, the Administrative Agent may pay over to the Swingline Lender any
payments received by the Administrative Agent, which in accordance with the
terms of this Agreement would be applied to the reduction of the Revolving
Loans, for application to the Swingline Lender’s Revolving Loans or Swingline
Loans.  If, as of any Settlement Date, collections received since the then
immediately preceding Settlement Date have been applied to the Swingline
Lender’s Revolving Loans, the Swingline Lender shall pay to the Administrative
Agent for the accounts of the Lenders, to be applied to the outstanding
Revolving Loans of such Lenders, an amount such that each Lender shall, upon
receipt of such amount, have, as of such Settlement Date, its Pro Rata Share of
the Revolving Loans.  During the period between Settlement Dates, the Swingline
Lender with respect to Swingline Loans, the Administrative Agent with respect to
Agent Advances, and each Revolving Lender with respect to the Revolving Loans,
shall be entitled to interest at the applicable rate or rates payable under this
Agreement on the actual average daily amount of funds employed by the Swingline
Lender, the Administrative Agent and the Revolving Lenders.


            SECTION 2.05. LETTERS OF CREDIT

.  (a)  General.  Subject to the terms and conditions set forth herein, any
Borrower may request the issuance of Letters of Credit for its own account in a
form reasonably acceptable to the applicable Issuing Bank, at any time and from
time to time during the Availability Period and prior to the date that is five
Business Days prior to the Revolving Facility Maturity Date.  In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement (including any Acceptance Documents) submitted by a Borrower to, or
entered into by a Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.  Each Existing
Letter of Credit and Existing Bankers’ Acceptance shall be deemed to be a Letter
of Credit or Bankers’ Acceptance, as applicable, under this Facility and each
Lender that is an issuer of an Existing Letter of Credit or Existing Bankers’
Acceptance shall be deemed to be an Issuing Bank with respect to such Existing
Letter of Credit or Existing Bankers’ Acceptance, as applicable, and shall have
all rights of an Issuing Bank hereunder (but shall have no obligation extend or
renew any Existing Letter of Credit or Existing Bankers’ Acceptance or to issue
additional Letters of Credit or Bankers’ Acceptances) until such Existing Letter
of Credit or Existing Bankers’ Acceptance, as applicable, has been terminated. 
No Issuing Bank shall be under any obligation to issue any Letter of Credit if
any Lender is at that time a Defaulting Lender, unless the Issuing Bank has
entered into customary cash collateral arrangements with the Company or such
Lender to eliminate the Issuing Bank’s actual or potential Fronting Exposure
(after giving effect to Section 2.23(a)(iv)) with respect to the Defaulting
Lender arising from the Letter of Credit then proposed to be issued. 

                                                                                
69                                                                                

--------------------------------------------------------------------------------

 

 


            (B)        NOTICE OF ISSUANCE,  AMENDMENT,  RENEWAL,  EXTENSION: 
CERTAIN CONDITIONS.  TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR THE
AMENDMENT, RENEWAL (OTHER THAN AN AUTOMATIC EXTENSION IN ACCORDANCE WITH
PARAGRAPH (C) OF THIS SECTION) OR EXTENSION OF AN OUTSTANDING LETTER OF CREDIT),
A BORROWER SHALL HAND DELIVER OR TELECOPY (OR TRANSMIT BY ELECTRONIC
COMMUNICATION, IF ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE APPLICABLE
ISSUING BANK) TO THE APPLICABLE ISSUING BANK AND THE ADMINISTRATIVE AGENT (THREE
BUSINESS DAYS IN ADVANCE OF THE REQUESTED DATE OF ISSUANCE, AMENDMENT OR
EXTENSION OR SUCH SHORTER PERIOD AS THE ADMINISTRATIVE AGENT AND THE ISSUING
BANK IN THEIR SOLE DISCRETION MAY AGREE) A NOTICE REQUESTING THE ISSUANCE OF A
LETTER OF CREDIT, OR IDENTIFYING THE LETTER OF CREDIT TO BE AMENDED OR EXTENDED,
AND SPECIFYING THE DATE OF ISSUANCE, AMENDMENT OR EXTENSION (WHICH SHALL BE A
BUSINESS DAY), THE DATE ON WHICH SUCH LETTER OF CREDIT AND, IN THE CASE OF AN
ACCEPTANCE CREDIT, ALL BANKERS’ ACCEPTANCES CREATED THEREUNDER ARE TO EXPIRE
(WHICH SHALL COMPLY WITH PARAGRAPH (C) OF THIS SECTION), THE AMOUNT AND CURRENCY
(WHICH MAY BE DOLLARS OR AN ALTERNATE CURRENCY) OF SUCH LETTER OF CREDIT, THE
NAME AND ADDRESS OF THE BENEFICIARY THEREOF AND SUCH OTHER INFORMATION AS SHALL
BE NECESSARY TO ISSUE, AMEND OR EXTEND SUCH LETTER OF CREDIT (INCLUDING WHETHER
SUCH LETTER OF CREDIT IS AN ACCEPTANCE CREDIT).  IF REQUESTED BY THE APPLICABLE
ISSUING BANK, SUCH BORROWER ALSO SHALL SUBMIT A LETTER OF CREDIT APPLICATION ON
SUCH ISSUING BANK’S STANDARD FORM IN CONNECTION WITH ANY REQUEST FOR A LETTER OF
CREDIT.  A LETTER OF CREDIT SHALL BE ISSUED, AMENDED OR EXTENDED ONLY IF (AND
UPON ISSUANCE, AMENDMENT OR EXTENSION OF EACH LETTER OF CREDIT SUCH BORROWER
SHALL BE DEEMED TO REPRESENT AND WARRANT THAT), AFTER GIVING EFFECT TO SUCH
ISSUANCE, AMENDMENT OR EXTENSION (I) THE REVOLVING L/C – BA EXPOSURE SHALL NOT
EXCEED THE LETTER OF CREDIT SUBLIMIT, (II) THE REVOLVING FACILITY CREDIT
EXPOSURE SHALL NOT EXCEED THE BORROWING BASE AND (III) IN THE CASE OF ANY
ACCEPTANCE CREDIT, THE CREATION OF ANY RELATED BANKERS’ ACCEPTANCES WOULD NOT
CAUSE THE APPLICABLE ISSUING BANK TO EXCEED THE MAXIMUM AMOUNT OF OUTSTANDING
BANKERS’ ACCEPTANCES PERMITTED BY APPLICABLE LAW.


            (C)        EXPIRATION DATE.  EACH LETTER OF CREDIT SHALL EXPIRE (AND
IN THE CASE OF AN ACCEPTANCE CREDIT, SHALL PROVIDE THAT ALL BANKERS’ ACCEPTANCES
CREATED THEREUNDER (WHICH SHALL IN NO EVENT HAVE A MATURITY OF LESS THAN 30 OR
MORE THAN 120 DAYS AFTER CREATION THEREOF) SHALL EXPIRE) AT OR PRIOR TO THE
CLOSE OF BUSINESS ON THE EARLIER OF (I) THE DATE ONE YEAR (UNLESS OTHERWISE
AGREED UPON BY THE ADMINISTRATIVE AGENT AND THE ISSUING BANK IN THEIR SOLE
DISCRETION) AFTER THE DATE OF THE ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE
CASE OF ANY EXTENSION THEREOF, ONE YEAR (UNLESS OTHERWISE AGREED UPON BY THE
ADMINISTRATIVE AGENT AND THE ISSUING BANK IN THEIR SOLE DISCRETION) AFTER SUCH
RENEWAL OR EXTENSION) AND (II) THE DATE THAT IS THREE BUSINESS DAYS PRIOR TO THE
REVOLVING FACILITY MATURITY DATE; PROVIDED, THAT ANY LETTER OF CREDIT WITH ONE
YEAR TENOR MAY PROVIDE FOR AUTOMATIC EXTENSION THEREOF FOR ADDITIONAL ONE YEAR
PERIODS (WHICH, IN NO EVENT, SHALL EXTEND BEYOND THE DATE REFERRED TO IN
CLAUSE (II) OF THIS PARAGRAPH (C)) SO LONG AS SUCH LETTER OF CREDIT PERMITS THE
ISSUING BANK TO PREVENT ANY SUCH EXTENSION AT LEAST ONCE IN EACH TWELVE-MONTH

                                                                                
70                                                                                

--------------------------------------------------------------------------------

 

 


PERIOD (COMMENCING WITH THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT) BY GIVING
PRIOR NOTICE TO THE BENEFICIARY THEREOF NOT LATER THAN FIVE DAYS IN EACH SUCH
TWELVE-MONTH PERIOD TO BE AGREED UPON AT THE TIME SUCH LETTER OF CREDIT IS
ISSUED; PROVIDED, FURTHER, THAT IF THE ISSUING BANK AND THE ADMINISTRATIVE AGENT
EACH CONSENT IN THEIR SOLE DISCRETION, THE EXPIRATION DATE ON ANY LETTER OF
CREDIT (OR, IN THE CASE OF AN ACCEPTANCE CREDIT, ANY BANKERS’ ACCEPTANCES
THEREUNDER) MAY EXTEND BEYOND THE DATE REFERRED TO IN CLAUSE (II) ABOVE,
PROVIDED THAT, IF ANY SUCH LETTER OF CREDIT IS OUTSTANDING OR IS ISSUED AFTER
THE DATE THAT IS 30 DAYS PRIOR TO THE REVOLVING FACILITY MATURITY DATE THE
BORROWERS SHALL PROVIDE CASH COLLATERAL PURSUANT TO DOCUMENTATION REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE RELEVANT ISSUING BANK IN AN
AMOUNT EQUAL TO 105% OF THE FACE AMOUNT OF EACH SUCH LETTER OF CREDIT ON OR
PRIOR TO THE DATE THAT IS 30 DAYS PRIOR TO THE REVOLVING FACILITY MATURITY DATE
OR, IF LATER, SUCH DATE OF ISSUANCE.


            (D)       PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER OF CREDIT (OR
AN AMENDMENT TO A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF) OR THE
CREATION OF A BANKERS’ ACCEPTANCE IN RESPECT OF AN ACCEPTANCE CREDIT, AND
WITHOUT ANY FURTHER ACTION ON THE PART OF THE APPLICABLE ISSUING BANK OR THE
REVOLVING LENDERS, SUCH ISSUING BANK HEREBY GRANTS TO EACH REVOLVING LENDER, AND
EACH REVOLVING LENDER HEREBY ACQUIRES FROM SUCH ISSUING BANK, A PARTICIPATION IN
SUCH LETTER OF CREDIT OR BANKERS’ ACCEPTANCE EQUAL TO SUCH REVOLVING LENDER’S
PRO RATA SHARE OF THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER
OF CREDIT OR THE AGGREGATE AMOUNT OF SUCH BANKERS’ ACCEPTANCE (CALCULATED, IN
THE CASE OF ALTERNATE CURRENCY LETTERS OF CREDIT, BASED ON THE DOLLAR EQUIVALENT
THEREOF).  IN CONSIDERATION AND IN FURTHERANCE OF THE FOREGOING, EACH REVOLVING
LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF THE APPLICABLE ISSUING BANK, IN DOLLARS, SUCH
REVOLVING LENDER’S PRO RATA SHARE OF EACH L/C – BA DISBURSEMENT MADE BY SUCH
ISSUING BANK AND NOT REIMBURSED BY THE BORROWERS ON THE DATE DUE AS PROVIDED IN
PARAGRAPH (E) OF THIS SECTION, OR OF ANY REIMBURSEMENT PAYMENT REQUIRED TO BE
REFUNDED TO THE BORROWERS FOR ANY REASON (CALCULATED, IN THE CASE OF ANY
ALTERNATE CURRENCY LETTER OF CREDIT, BASED ON THE DOLLAR EQUIVALENT THEREOF). 
EACH REVOLVING LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE
PARTICIPATIONS PURSUANT TO THIS PARAGRAPH IN RESPECT OF LETTERS OF CREDIT IS
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE
WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF
CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR
TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT
ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.


            (E)        REIMBURSEMENT.  IF THE APPLICABLE ISSUING BANK SHALL MAKE
ANY L/C – BA DISBURSEMENT IN RESPECT OF A LETTER OF CREDIT OR BANKERS’
ACCEPTANCE, THE BORROWERS SHALL REIMBURSE SUCH L/C – BA DISBURSEMENT BY PAYING
TO THE ADMINISTRATIVE AGENT AN AMOUNT IN DOLLARS EQUAL TO SUCH L/C – BA
DISBURSEMENT (OR, IN THE CASE OF AN ALTERNATE CURRENCY LETTER OF CREDIT, THE
DOLLAR EQUIVALENT THEREOF) NOT LATER THAN 2:00 P.M., LOCAL TIME, ON THE THIRD
BUSINESS DAY AFTER THE BORROWERS RECEIVES NOTICE UNDER PARAGRAPH (G) OF THIS
SECTION OF SUCH L/C – BA DISBURSEMENT, TOGETHER WITH ACCRUED INTEREST THEREON
FROM THE DATE OF SUCH L/C – BA DISBURSEMENT AT THE RATE APPLICABLE TO ABR LOANS;
PROVIDED, THAT THE BORROWERS MAY, SUBJECT TO THE CONDITIONS TO BORROWING SET
FORTH HEREIN, REQUEST IN ACCORDANCE WITH SECTION 2.03 OR 2.04 THAT SUCH PAYMENT
BE FINANCED WITH AN ABR REVOLVING FACILITY BORROWING OR A SWINGLINE BORROWING,
AS APPLICABLE, IN AN EQUIVALENT AMOUNT AND, TO THE EXTENT SO FINANCED, THE
BORROWERS’ OBLIGATION TO MAKE SUCH PAYMENT SHALL BE DISCHARGED AND REPLACED BY
THE RESULTING ABR REVOLVING FACILITY BORROWING OR SWINGLINE BORROWING.  IF THE
BORROWERS FAIL TO REIMBURSE ANY L/C – BA DISBURSEMENT WHEN DUE, THEN THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE APPLICABLE

                                                                                
71                                                                                

--------------------------------------------------------------------------------

 

 


ISSUING BANK AND EACH OTHER REVOLVING LENDER OF THE APPLICABLE L/C – BA
DISBURSEMENT, THE PAYMENT THEN DUE FROM THE BORROWERS IN RESPECT THEREOF AND, IN
THE CASE OF A REVOLVING LENDER, SUCH LENDER’S PRO RATA SHARE THEREOF.  PROMPTLY
FOLLOWING RECEIPT OF SUCH NOTICE, EACH REVOLVING LENDER SHALL PAY TO THE
ADMINISTRATIVE AGENT IN DOLLARS ITS PRO RATA SHARE OF THE PAYMENT THEN DUE FROM
THE BORROWERS IN THE SAME MANNER AS PROVIDED IN SECTION 2.06 WITH RESPECT TO
LOANS MADE BY SUCH LENDER (AND SECTION 2.06 SHALL APPLY, MUTATIS  MUTANDIS, TO
THE PAYMENT OBLIGATIONS OF THE REVOLVING LENDERS), AND THE ADMINISTRATIVE AGENT
SHALL PROMPTLY PAY TO THE APPLICABLE ISSUING BANK THE AMOUNTS SO RECEIVED BY IT
FROM THE REVOLVING LENDERS.  PROMPTLY FOLLOWING RECEIPT BY THE ADMINISTRATIVE
AGENT OF ANY PAYMENT FROM THE BORROWERS PURSUANT TO THIS PARAGRAPH, THE
ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENT TO THE APPLICABLE ISSUING
BANK OR, TO THE EXTENT THAT REVOLVING LENDERS HAVE MADE PAYMENTS PURSUANT TO
THIS PARAGRAPH TO REIMBURSE SUCH ISSUING BANK, THEN TO SUCH LENDERS AND SUCH
ISSUING BANK AS THEIR INTERESTS MAY APPEAR.  ANY PAYMENT MADE BY A REVOLVING
LENDER PURSUANT TO THIS PARAGRAPH TO REIMBURSE AN ISSUING BANK FOR ANY L/C – BA
DISBURSEMENT (OTHER THAN THE FUNDING OF AN ABR REVOLVING LOAN OR A SWINGLINE
BORROWING AS CONTEMPLATED ABOVE) SHALL NOT CONSTITUTE A LOAN AND SHALL NOT
RELIEVE THE BORROWERS OF THEIR OBLIGATION TO REIMBURSE SUCH L/C – BA
DISBURSEMENT.


(F)                OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF THE BORROWERS TO
REIMBURSE L/C – BA DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS
SECTION SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED
STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL
CIRCUMSTANCES WHATSOEVER AND IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR
ENFORCEABILITY OF ANY LETTER OF CREDIT, ANY BANKERS’ ACCEPTANCE OR THIS
AGREEMENT, OR ANY TERM OR PROVISION THEREIN, (II) ANY DRAFT OR OTHER DOCUMENT
PRESENTED UNDER A LETTER OF CREDIT OR BANKERS’ ACCEPTANCE  PROVING TO BE FORGED,
FRAUDULENT OR INVALID IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT, (III) PAYMENT BY THE APPLICABLE ISSUING BANK UNDER A
LETTER OF CREDIT OR BANKERS’ ACCEPTANCE AGAINST PRESENTATION OF A DRAFT OR OTHER
DOCUMENT THAT DOES NOT COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT OR
BANKERS’ ACCEPTANCE OR (IV) ANY OTHER EVENT OR CIRCUMSTANCE WHATSOEVER, WHETHER
OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR THE PROVISIONS OF
THIS SECTION, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF, OR PROVIDE A RIGHT
OF SETOFF AGAINST, THE BORROWERS’ OBLIGATIONS HEREUNDER.  NEITHER THE
ADMINISTRATIVE AGENT, THE LENDERS NOR ANY ISSUING BANK, NOR ANY OF THEIR RELATED
PARTIES, SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY REASON OF OR IN
CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT OR BANKERS’
ACCEPTANCE OR ANY PAYMENT OR FAILURE TO MAKE ANY PAYMENT THEREUNDER
(IRRESPECTIVE OF ANY OF THE CIRCUMSTANCES REFERRED TO IN THE PRECEDING
SENTENCE), OR ANY ERROR, OMISSION, INTERRUPTION, LOSS OR DELAY IN TRANSMISSION
OR DELIVERY OF ANY DRAFT, NOTICE OR OTHER COMMUNICATION UNDER OR RELATING TO ANY
LETTER OF CREDIT OR BANKERS’ ACCEPTANCE (INCLUDING ANY DOCUMENT REQUIRED TO MAKE
A DRAWING THEREUNDER), ANY ERROR IN INTERPRETATION OF TECHNICAL TERMS OR ANY
CONSEQUENCE ARISING FROM CAUSES BEYOND THE CONTROL OF SUCH ISSUING BANK, OR ANY
OF THE CIRCUMSTANCES REFERRED TO IN CLAUSES (I), (II) OR (III) OF THE FIRST
SENTENCE; PROVIDED, THAT THE FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE THE
APPLICABLE ISSUING BANK FROM LIABILITY TO THE BORROWERS TO THE EXTENT OF ANY
DIRECT DAMAGES (AS OPPOSED TO CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF WHICH
ARE HEREBY WAIVED BY THE BORROWERS TO THE EXTENT PERMITTED BY APPLICABLE LAW)
SUFFERED BY THE BORROWERS THAT ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION TO HAVE BEEN CAUSED BY SUCH ISSUING BANK’S FAILURE TO EXERCISE CARE
WHEN DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS PRESENTED UNDER A LETTER OF
CREDIT OR BANKERS’ ACCEPTANCE COMPLY WITH THE TERMS THEREOF.  THE PARTIES HERETO
EXPRESSLY AGREE THAT, IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
ON THE PART OF THE APPLICABLE ISSUING BANK, SUCH ISSUING BANK SHALL BE DEEMED TO
HAVE EXERCISED CARE IN EACH SUCH DETERMINATION.  IN FURTHERANCE OF THE

                                                                                
72                                                                                

--------------------------------------------------------------------------------

 

 


FOREGOING AND WITHOUT LIMITING THE GENERALITY THEREOF, THE PARTIES AGREE THAT,
WITH RESPECT TO DOCUMENTS PRESENTED WHICH APPEAR ON THEIR FACE TO BE IN
SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A LETTER OF CREDIT OR BANKERS’
ACCEPTANCE, THE APPLICABLE ISSUING BANK MAY, IN ITS SOLE DISCRETION, EITHER
ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS WITHOUT RESPONSIBILITY FOR FURTHER
INVESTIGATION, REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY.


(G)               DISBURSEMENT PROCEDURES.  THE APPLICABLE ISSUING BANK SHALL,
PROMPTLY FOLLOWING ITS RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO
REPRESENT A DEMAND FOR PAYMENT OR CREATION OF A BANKERS’ ACCEPTANCE UNDER A
LETTER OF CREDIT OR ANY PRESENTATION FOR PAYMENT OF A BANKERS’ ACCEPTANCE.  SUCH
ISSUING BANK SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND THE APPLICABLE
BORROWER BY TELEPHONE (CONFIRMED BY TELECOPY) OF ANY SUCH DEMAND FOR PAYMENT OR
BANKERS’ ACCEPTANCE AND WHETHER SUCH ISSUING BANK HAS MADE OR WILL MAKE A L/C –
BA DISBURSEMENT THEREUNDER; PROVIDED, THAT ANY FAILURE TO GIVE OR DELAY IN
GIVING SUCH NOTICE SHALL NOT RELIEVE THE BORROWERS OF THEIR OBLIGATION TO
REIMBURSE SUCH ISSUING BANK AND THE REVOLVING LENDERS WITH RESPECT TO ANY SUCH
L/C – BA DISBURSEMENT.


(H)               INTERIM INTEREST.  IF AN ISSUING BANK SHALL MAKE ANY L/C – BA
DISBURSEMENT, THEN, UNLESS THE BORROWERS SHALL REIMBURSE SUCH L/C – BA
DISBURSEMENT IN FULL ON THE DATE SUCH L/C – BA DISBURSEMENT IS MADE, THE UNPAID
AMOUNT THEREOF SHALL BEAR INTEREST, FOR EACH DAY FROM AND INCLUDING THE DATE
SUCH L/C – BA DISBURSEMENT IS MADE TO BUT EXCLUDING THE DATE THAT THE BORROWERS
REIMBURSE SUCH L/C – BA DISBURSEMENT, AT THE RATE PER ANNUM THEN APPLICABLE TO
ABR REVOLVING LOANS; PROVIDED, THAT, IF SUCH L/C – BA DISBURSEMENT IS NOT
REIMBURSED BY THE BORROWERS WHEN DUE PURSUANT TO PARAGRAPH (E) OF THIS SECTION,
THEN SECTION 2.13(C) SHALL APPLY.  INTEREST ACCRUED PURSUANT TO THIS
PARAGRAPH SHALL BE FOR THE ACCOUNT OF THE APPLICABLE ISSUING BANK, EXCEPT THAT
INTEREST ACCRUED ON AND AFTER THE DATE OF PAYMENT BY ANY REVOLVING LENDER
PURSUANT TO PARAGRAPH (E) OF THIS SECTION TO REIMBURSE SUCH ISSUING BANK SHALL
BE FOR THE ACCOUNT OF SUCH REVOLVING LENDER TO THE EXTENT OF SUCH PAYMENT.


(I)                 REPLACEMENT OF AN ISSUING BANK.  AN ISSUING BANK MAY BE
REPLACED AT ANY TIME BY WRITTEN AGREEMENT AMONG THE COMPANY, THE ADMINISTRATIVE
AGENT, THE REPLACED ISSUING BANK AND THE SUCCESSOR ISSUING BANK.  THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE LENDERS OF ANY SUCH REPLACEMENT OF AN
ISSUING BANK.  AT THE TIME ANY SUCH REPLACEMENT SHALL BECOME EFFECTIVE, THE
BORROWERS SHALL PAY ALL UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE REPLACED
ISSUING BANK PURSUANT TO SECTION 2.12.  FROM AND AFTER THE EFFECTIVE DATE OF ANY
SUCH REPLACEMENT, (I) THE SUCCESSOR ISSUING BANK SHALL HAVE ALL THE RIGHTS AND
OBLIGATIONS OF THE REPLACED ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO
LETTERS OF CREDIT TO BE ISSUED THEREAFTER AND (II) REFERENCES HEREIN TO THE TERM
“ISSUING BANK” SHALL BE DEEMED TO REFER TO SUCH SUCCESSOR OR TO ANY PREVIOUS
ISSUING BANK, OR TO SUCH SUCCESSOR AND ALL PREVIOUS ISSUING BANKS, AS THE
CONTEXT SHALL REQUIRE.  AFTER THE REPLACEMENT OF AN ISSUING BANK HEREUNDER, THE
REPLACED ISSUING BANK SHALL REMAIN A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL
THE RIGHTS AND OBLIGATIONS OF SUCH ISSUING BANK UNDER THIS AGREEMENT WITH
RESPECT TO LETTERS OF CREDIT OR BANKERS’ ACCEPTANCES ISSUED BY IT PRIOR TO SUCH
REPLACEMENT BUT SHALL NOT BE REQUIRED TO ISSUE ADDITIONAL LETTERS OF CREDIT.


(J)                 CASH COLLATERALIZATION ON EVENT OF DEFAULT.  IF ANY EVENT OF
DEFAULT SHALL OCCUR AND BE CONTINUING, (I) IN THE CASE OF AN EVENT OF DEFAULT
DESCRIBED IN SECTION 7.01(H) OR (I), ON THE BUSINESS DAY OR (II) IN THE CASE OF
ANY OTHER EVENT OF DEFAULT, ON THE THIRD BUSINESS DAY, IN EACH CASE, FOLLOWING
THE DATE ON WHICH THE COMPANY RECEIVES NOTICE FROM THE ADMINISTRATIVE

                                                                                
73                                                                                

--------------------------------------------------------------------------------

 

 


AGENT (OR, IF THE MATURITY OF THE LOANS HAS BEEN ACCELERATED, REVOLVING LENDERS
WITH REVOLVING L/C – BA EXPOSURE REPRESENTING GREATER THAN 50% OF THE TOTAL
REVOLVING L/C – BA EXPOSURE) DEMANDING THE DEPOSIT OF CASH COLLATERAL PURSUANT
TO THIS PARAGRAPH, THE BORROWERS SHALL DEPOSIT IN AN ACCOUNT WITH THE
ADMINISTRATIVE AGENT, IN THE NAME OF THE ADMINISTRATIVE AGENT AND FOR THE
BENEFIT OF THE LENDERS, AN AMOUNT IN CASH EQUAL TO THE REVOLVING L/C – BA
EXPOSURE AS OF SUCH DATE PLUS ANY ACCRUED AND UNPAID INTEREST THEREON; PROVIDED,
THAT UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT WITH RESPECT TO ANY BORROWER
DESCRIBED IN CLAUSE (H) OR (I) OF SECTION 7.01, THE OBLIGATION TO DEPOSIT SUCH
CASH COLLATERAL SHALL BECOME EFFECTIVE IMMEDIATELY, AND SUCH DEPOSIT SHALL
BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT DEMAND OR OTHER NOTICE OF ANY KIND. 
EACH SUCH DEPOSIT PURSUANT TO THIS PARAGRAPH SHALL BE HELD BY THE ADMINISTRATIVE
AGENT AS COLLATERAL FOR THE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS OF THE
BORROWERS UNDER THIS AGREEMENT.  THE ADMINISTRATIVE AGENT SHALL HAVE EXCLUSIVE
DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF WITHDRAWAL, OVER SUCH
ACCOUNT.  OTHER THAN ANY INTEREST EARNED ON THE INVESTMENT OF SUCH DEPOSITS,
WHICH INVESTMENTS SHALL BE MADE AT THE OPTION AND SOLE DISCRETION OF (I) FOR SO
LONG AS AN EVENT OF DEFAULT SHALL BE CONTINUING, THE ADMINISTRATIVE AGENT AND
(II) AT ANY OTHER TIME, THE BORROWERS, IN EACH CASE, IN PERMITTED INVESTMENTS
AND AT THE RISK AND EXPENSE OF THE BORROWERS, SUCH DEPOSITS SHALL NOT BEAR
INTEREST.  INTEREST OR PROFITS, IF ANY, ON SUCH INVESTMENTS SHALL ACCUMULATE IN
SUCH ACCOUNT.  MONEYS IN SUCH ACCOUNT SHALL BE APPLIED BY THE ADMINISTRATIVE
AGENT TO REIMBURSE EACH ISSUING BANK FOR L/C – BA DISBURSEMENTS FOR WHICH SUCH
ISSUING BANK HAS NOT BEEN REIMBURSED AND, TO THE EXTENT NOT SO APPLIED, SHALL BE
HELD FOR THE SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF THE BORROWERS FOR
THE REVOLVING L/C – BA EXPOSURE AT SUCH TIME OR, IF THE MATURITY OF THE LOANS
HAS BEEN ACCELERATED (BUT SUBJECT TO THE CONSENT OF REVOLVING LENDERS WITH
REVOLVING L/C – BA EXPOSURE REPRESENTING GREATER THAN 50% OF THE TOTAL REVOLVING
L/C – BA EXPOSURE), BE APPLIED TO SATISFY OTHER OBLIGATIONS OF THE BORROWERS
UNDER THIS AGREEMENT.  IF THE BORROWERS ARE REQUIRED TO PROVIDE AN AMOUNT OF
CASH COLLATERAL HEREUNDER AS A RESULT OF THE OCCURRENCE OF AN EVENT OF DEFAULT,
SUCH AMOUNT (TO THE EXTENT NOT APPLIED AS AFORESAID) SHALL BE RETURNED TO THE
BORROWERS WITHIN THREE BUSINESS DAYS AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED
OR WAIVED.


(K)               ADDITIONAL ISSUING BANKS.  FROM TIME TO TIME, THE BORROWERS
MAY BY NOTICE TO THE ADMINISTRATIVE AGENT DESIGNATE ONE OR MORE LENDERS (IN
ADDITION TO BANK OF AMERICA, CREDIT SUISSE AND DEUTSCHE BANK AG NEW YORK BRANCH)
EACH OF WHICH AGREES (IN ITS SOLE DISCRETION) TO ACT IN SUCH CAPACITY AND IS
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AS AN ISSUING BANK.  EACH
SUCH ADDITIONAL ISSUING BANK SHALL EXECUTE A COUNTERPART OF THIS AGREEMENT UPON
THE APPROVAL OF THE ADMINISTRATIVE AGENT (WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD) AND SHALL THEREAFTER BE AN ISSUING BANK HEREUNDER FOR ALL
PURPOSES.


(L)                 REPORTING.  UNLESS OTHERWISE REQUESTED BY THE ADMINISTRATIVE
AGENT, EACH ISSUING BANK SHALL (I) PROVIDE TO THE ADMINISTRATIVE AGENT COPIES OF
ANY NOTICE RECEIVED FROM THE BORROWERS PURSUANT TO SECTION 2.05(B) NO LATER THAN
THE NEXT BUSINESS DAY AFTER RECEIPT THEREOF AND (II) REPORT IN WRITING TO THE
ADMINISTRATIVE AGENT (A) ON OR PRIOR TO EACH BUSINESS DAY ON WHICH SUCH ISSUING
BANK EXPECTS TO ISSUE, AMEND OR EXTEND ANY LETTER OF CREDIT, THE DATE OF SUCH
ISSUANCE, AMENDMENT OR EXTENSION, AND THE AGGREGATE FACE AMOUNT OF THE LETTERS
OF CREDIT TO BE ISSUED, AMENDED OR EXTENDED BY IT AND OUTSTANDING AFTER GIVING
EFFECT TO SUCH ISSUANCE, AMENDMENT OR EXTENSION OCCURRED (AND WHETHER THE AMOUNT
THEREOF CHANGED), AND THE ISSUING BANK SHALL BE PERMITTED TO ISSUE, AMEND OR
EXTEND SUCH LETTER OF CREDIT IF THE ADMINISTRATIVE AGENT SHALL NOT HAVE ADVISED
THE ISSUING BANK THAT SUCH ISSUANCE, AMENDMENT OR EXTENSION WOULD NOT BE IN
CONFORMITY WITH THE REQUIREMENTS OF THIS AGREEMENT, (B) ON EACH BUSINESS DAY ON
WHICH SUCH

                                                                                
74                                                                                

--------------------------------------------------------------------------------

 

 


ISSUING BANK MAKES ANY L/C – BA DISBURSEMENT OR CREATES ANY BANKERS’ ACCEPTANCE,
THE DATE OF SUCH L/C – BA DISBURSEMENT OR BANKERS’ ACCEPTANCE AND THE AMOUNT OF
SUCH L/C – BA DISBURSEMENT OR BANKERS’ ACCEPTANCE AND (C) ON ANY OTHER BUSINESS
DAY, SUCH OTHER INFORMATION AS THE ADMINISTRATIVE AGENT SHALL REASONABLY
REQUEST, INCLUDING BUT NOT LIMITED TO PROMPT VERIFICATION OF SUCH INFORMATION AS
MAY BE REQUESTED BY THE ADMINISTRATIVE AGENT.


                        SECTION 2.06. FUNDING OF BORROWINGS

.  (a)  Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, Local Time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided, that
Swingline Loans and Agent Advances shall be made as provided in Section 2.04. 
The Administrative Agent will make such Loans available to the Borrowers by
promptly crediting the amounts so received, in like funds, to an account of the
Borrowers maintained with the Administrative Agent in New York City; provided,
that ABR Revolving Loans and Swingline Borrowings made to finance the
reimbursement of a L/C – BA Disbursement and reimbursements as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.


(B)                           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM A LENDER PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT
SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S
SHARE OF SUCH BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER
HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH (A) OF
THIS SECTION AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE
BORROWERS A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT
MADE ITS SHARE OF THE APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE
AGENT, THEN THE APPLICABLE LENDER AND THE BORROWERS SEVERALLY AGREE TO PAY TO
THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND (WITHOUT DUPLICATION) SUCH
CORRESPONDING AMOUNT WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE
DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWERS TO BUT EXCLUDING THE DATE OF
PAYMENT TO THE ADMINISTRATIVE AGENT, AT (I) IN THE CASE OF SUCH LENDER, THE
FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT
IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION OR (II) IN
THE CASE OF THE BORROWERS, THE INTEREST RATE APPLICABLE TO ABR LOANS AT SUCH
TIME.  IF SUCH LENDER PAYS SUCH AMOUNT TO THE ADMINISTRATIVE AGENT, THEN SUCH
AMOUNT SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN SUCH BORROWING.


                        SECTION 2.07. INTEREST ELECTIONS

.  (a)  Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request. 
Thereafter, any Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurocurrency Borrowing, may
elect Interest Periods therefor, all as provided in this Section.  Any Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.  This Section shall
not apply to Swingline Borrowings or Agent Advances, which may not be converted
or continued.


(B)                           TO MAKE AN ELECTION PURSUANT TO THIS SECTION, THE
APPLICABLE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH ELECTION BY
TELEPHONE BY THE TIME THAT A BORROWING REQUEST WOULD BE REQUIRED UNDER
SECTION 2.03 IF SUCH BORROWER WERE REQUESTING A BORROWING OF

                                                                                
75                                                                                

--------------------------------------------------------------------------------

 

 


THE TYPE RESULTING FROM SUCH ELECTION TO BE MADE ON THE EFFECTIVE DATE OF SUCH
ELECTION.  EACH SUCH TELEPHONIC INTEREST ELECTION REQUEST SHALL BE IRREVOCABLE
AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE
ADMINISTRATIVE AGENT OF A WRITTEN INTEREST ELECTION REQUEST IN A FORM APPROVED
BY THE ADMINISTRATIVE AGENT AND SIGNED BY THE APPLICABLE BORROWER.


(C)                EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL
SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:

(i)         the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

(ii)        the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)       whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv)       if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by clause (a) of the definition of the term
“Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.


(D)               PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST,
THE ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER TO WHICH SUCH INTEREST
ELECTION REQUEST RELATES OF THE DETAILS THEREOF AND OF SUCH LENDER’S PORTION OF
EACH RESULTING BORROWING.


(E)                IF ANY BORROWER FAILS TO DELIVER A TIMELY INTEREST ELECTION
REQUEST WITH RESPECT TO A EUROCURRENCY BORROWING PRIOR TO THE END OF THE
INTEREST PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS
PROVIDED HEREIN, AT THE END OF SUCH INTEREST PERIOD SUCH BORROWING SHALL BE
CONVERTED TO AN ABR BORROWING.  NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF,
IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE
AGENT, AT THE WRITTEN REQUEST (INCLUDING A REQUEST THROUGH ELECTRONIC MEANS) OF
THE REQUIRED LENDERS, SO NOTIFIES THE APPLICABLE BORROWER, THEN, SO LONG AS AN
EVENT OF DEFAULT IS CONTINUING (I) NO OUTSTANDING BORROWING MAY BE CONVERTED TO
OR CONTINUED AS A EUROCURRENCY BORROWING AND (II) UNLESS REPAID, EACH
EUROCURRENCY BORROWING SHALL BE CONVERTED TO AN ABR BORROWING AT THE END OF THE
INTEREST PERIOD APPLICABLE THERETO.


                        SECTION 2.08. TERMINATION AND REDUCTION OF COMMITMENTS

.  (a)  Unless previously terminated, the Revolving Facility Commitments shall
terminate on the Revolving Facility Maturity Date.


 

                                                                                
76                                                                                

--------------------------------------------------------------------------------

 

 


(B)                           THE BORROWERS MAY AT ANY TIME TERMINATE, OR FROM
TIME TO TIME REDUCE, THE REVOLVING FACILITY COMMITMENTS; PROVIDED, THAT (I) EACH
REDUCTION OF THE REVOLVING FACILITY COMMITMENTS SHALL BE IN AN AMOUNT THAT IS AN
INTEGRAL MULTIPLE OF $1 MILLION AND NOT LESS THAN $5 MILLION (OR, IF LESS, THE
REMAINING AMOUNT OF THE REVOLVING FACILITY COMMITMENTS), AND (II) THE BORROWERS
SHALL NOT TERMINATE OR REDUCE THE REVOLVING FACILITY COMMITMENTS IF, AFTER
GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF THE REVOLVING LOANS IN ACCORDANCE
WITH SECTION 2.11, THE REVOLVING FACILITY CREDIT EXPOSURE WOULD EXCEED THE
BORROWING BASE.


(C)                THE BORROWERS SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY
ELECTION TO TERMINATE OR REDUCE THE REVOLVING FACILITY COMMITMENTS UNDER
PARAGRAPH (B) OF THIS SECTION AT LEAST THREE BUSINESS DAYS PRIOR TO THE
EFFECTIVE DATE OF SUCH TERMINATION OR REDUCTION, SPECIFYING SUCH ELECTION AND
THE EFFECTIVE DATE THEREOF.  PROMPTLY FOLLOWING RECEIPT OF ANY NOTICE, THE
ADMINISTRATIVE AGENT SHALL ADVISE THE APPLICABLE LENDERS OF THE CONTENTS
THEREOF.  EACH NOTICE DELIVERED BY THE BORROWERS PURSUANT TO THIS SECTION SHALL
BE IRREVOCABLE; PROVIDED, THAT A NOTICE OF TERMINATION OF THE REVOLVING FACILITY
COMMITMENTS DELIVERED BY THE BORROWERS MAY STATE THAT SUCH NOTICE IS CONDITIONED
UPON THE EFFECTIVENESS OF OTHER CREDIT FACILITIES, IN WHICH CASE SUCH NOTICE MAY
BE REVOKED BY THE BORROWERS (BY NOTICE TO THE ADMINISTRATIVE AGENT ON OR PRIOR
TO THE SPECIFIED EFFECTIVE DATE) IF SUCH CONDITION IS NOT SATISFIED.  ANY
TERMINATION OR REDUCTION OF THE REVOLVING FACILITY COMMITMENTS SHALL BE
PERMANENT.  EACH REDUCTION OF THE REVOLVING FACILITY COMMITMENTS SHALL BE MADE
RATABLY AMONG THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE REVOLVING FACILITY
COMMITMENTS.


                        SECTION 2.09. REPAYMENT OF LOANS; EVIDENCE OF DEBT

.  (a)  The Borrowers hereby unconditionally promise to pay (i) to the
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Loan to the Borrowers on the Revolving
Facility Maturity Date, (ii) to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the Revolving Facility Maturity Date, and
(iii) to the Administrative Agent the then unpaid principal amount of each Agent
Advance on the Revolving Facility Maturity Date; provided, that on each date
that a Revolving Facility Borrowing is made by any Borrower, the Borrowers shall
repay all Swingline Loans and Agent Advances then outstanding.


(B)                           EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS
USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE
BORROWERS TO SUCH LENDER RESULTING FROM EACH LOAN MADE BY SUCH LENDER, INCLUDING
THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME
TO TIME HEREUNDER.


(C)                THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT
SHALL RECORD (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE TYPE THEREOF AND
THE INTEREST PERIOD (IF ANY) APPLICABLE THERETO, (II) THE AMOUNT OF ANY
PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE
BORROWERS TO EACH LENDER HEREUNDER AND (III) ANY AMOUNT RECEIVED BY THE
ADMINISTRATIVE AGENT HEREUNDER FOR THE ACCOUNT OF THE LENDERS AND EACH LENDER’S
SHARE THEREOF.


(D)               THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO
PARAGRAPH (B) OR (C) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE OF THE
EXISTENCE AND AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED, THAT THE
FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN

                                                                                
77                                                                                

--------------------------------------------------------------------------------

 

 


SUCH ACCOUNTS OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION
OF THE BORROWERS TO REPAY THE LOANS IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.


(E)                ANY LENDER MAY REQUEST THAT LOANS MADE BY IT BE EVIDENCED BY
A PROMISSORY NOTE (A “NOTE”).  IN SUCH EVENT, THE BORROWERS SHALL PREPARE,
EXECUTE AND DELIVER TO SUCH LENDER A PROMISSORY NOTE PAYABLE TO THE ORDER OF
SUCH LENDER (OR, IF REQUESTED BY SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED
ASSIGNS) AND IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT AND REASONABLY
ACCEPTABLE TO THE BORROWERS.  THEREAFTER, THE LOANS EVIDENCED BY SUCH PROMISSORY
NOTE AND INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER ASSIGNMENT
PURSUANT TO SECTION 9.04) BE REPRESENTED BY ONE OR MORE PROMISSORY NOTES IN SUCH
FORM PAYABLE TO THE ORDER OF THE PAYEE NAMED THEREIN (OR, IF SUCH PROMISSORY
NOTE IS A REGISTERED NOTE, TO SUCH PAYEE AND ITS REGISTERED ASSIGNS).


                        SECTION 2.10. REPAYMENT OF REVOLVING LOANS

.  (a)  To the extent not previously paid, outstanding Revolving Loans shall be
due and payable on the Revolving Facility Maturity Date.


(B)                           PRIOR TO ANY REPAYMENT OF ANY LOAN HEREUNDER, THE
BORROWERS SHALL SELECT THE BORROWING OR BORROWINGS TO BE REPAID AND SHALL NOTIFY
THE ADMINISTRATIVE AGENT BY TELEPHONE (CONFIRMED BY TELECOPY) OF SUCH SELECTION
NOT LATER THAN 1:00 P.M., LOCAL TIME, (I) IN THE CASE OF AN ABR BORROWING, ONE
BUSINESS DAY BEFORE THE SCHEDULED DATE OF SUCH REPAYMENT AND (II) IN THE CASE OF
A EUROCURRENCY BORROWING, THREE BUSINESS DAYS BEFORE THE SCHEDULED DATE OF SUCH
REPAYMENT.  EACH REPAYMENT OF A BORROWING SHALL BE APPLIED TO THE REVOLVING
LOANS INCLUDED IN THE REPAID BORROWING SUCH THAT EACH REVOLVING LENDER RECEIVES
ITS RATABLE SHARE OF SUCH REPAYMENT (BASED UPON THE RESPECTIVE REVOLVING
FACILITY CREDIT EXPOSURES OF THE REVOLVING LENDERS AT THE TIME OF SUCH
REPAYMENT).  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE IMMEDIATELY
PRECEDING SENTENCE, PRIOR TO ANY REPAYMENT OF A SWINGLINE LOAN HEREUNDER, THE
BORROWERS SHALL SELECT THE BORROWING OR BORROWINGS TO BE REPAID AND SHALL NOTIFY
THE ADMINISTRATIVE AGENT BY TELEPHONE (CONFIRMED BY TELECOPY) OF SUCH SELECTION
NOT LATER THAN 1:00 P.M., LOCAL TIME, ON THE SCHEDULED DATE OF SUCH REPAYMENT. 
REPAYMENTS OF LOANS SHALL BE ACCOMPANIED BY ACCRUED INTEREST ON THE AMOUNT
REPAID.


(C)                ALL PAYMENTS OF INTEREST, FEES AND REIMBURSEMENT FOR EXPENSES
PURSUANT TO SECTION 9.05(A) MAY, IF NOT PAID BY THE DUE DATE, AT THE OPTION OF
THE ADMINISTRATIVE AGENT, BE PAID FROM THE PROCEEDS OF REVOLVING LOANS MADE
HEREUNDER, WHETHER MADE FOLLOWING A REQUEST BY THE BORROWERS PURSUANT TO
SECTION 2.03 OR A DEEMED REQUEST AS PROVIDED IN THIS SECTION 2.10 (C).  UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, THE BORROWERS
HEREBY IRREVOCABLY AUTHORIZE THE ADMINISTRATIVE AGENT TO CHARGE THE LOAN ACCOUNT
ON THE DUE DATE FOR THE PURPOSE OF PAYING INTEREST, FEES AND REIMBURSING
EXPENSES PURSUANT TO SECTION 9.05(A) AND AGREE THAT ALL SUCH ACCOUNTS CHARGED
SHALL CONSTITUTE REVOLVING LOANS (INCLUDING SWINGLINE LOANS AND AGENT ADVANCES)
AND THAT ALL SUCH REVOLVING LOANS SO MADE SHALL BE DEEMED TO HAVE BEEN REQUESTED
PURSUANT TO SECTION 2.03 (EXCEPT THE BORROWERS SHALL NOT BE DEEMED TO MAKE ANY
REPRESENTATION OR WARRANTY PURSUANT TO SECTION 4.01(B) WITH RESPECT TO SUCH
REVOLVING LOANS).


                        SECTION 2.11. PREPAYMENT OF LOANS

.  (a)  The Borrowers shall have the right at any time and from time to time to
prepay any Loan in whole or in part, without premium or penalty (but subject to
Section 2.16), in an aggregate principal amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum or, if less, the
amount outstanding, subject to prior notice in accordance with Section 2.10(b).

                                                                                
78                                                                                

--------------------------------------------------------------------------------

 

 


(B)                           IN THE EVENT AND ON SUCH OCCASION THAT THE TOTAL
REVOLVING FACILITY CREDIT EXPOSURE EXCEEDS THE BORROWING BASE (INCLUDING ANY
REDUCTION IN THE BORROWING BASE AS A RESULT OF A SALE OR OTHER DISPOSITION
PURSUANT TO ANY PERMITTED RECEIVABLES FINANCING OR ANY PERMITTED SUPPLIER
FINANCE FACILITIES OR A SALE OR OTHER DISPOSITION OF ELIGIBLE INVENTORY OR
ELIGIBLE ACCOUNTS OUTSIDE THE ORDINARY COURSE OF BUSINESS), THE BORROWERS SHALL
PREPAY REVOLVING FACILITY BORROWINGS, SWINGLINE BORROWINGS OR AGENT ADVANCES
(OR, IF NO SUCH BORROWINGS OR AGENT ADVANCES ARE OUTSTANDING, DEPOSIT CASH
COLLATERAL IN AN ACCOUNT WITH THE ADMINISTRATIVE AGENT PURSUANT TO
SECTION 2.05(J)) IN AN AGGREGATE AMOUNT EQUAL TO SUCH EXCESS.


(C)                IN THE EVENT AND ON SUCH OCCASION AS THE REVOLVING L/C-BA
EXPOSURE EXCEEDS (I) THE LETTER OF CREDIT SUBLIMIT OR (II) THE BORROWING BASE,
THE BORROWERS SHALL DEPOSIT CASH COLLATERAL IN AN ACCOUNT WITH THE
ADMINISTRATIVE AGENT PURSUANT TO SECTION 2.05(J) IN AN AMOUNT EQUAL TO SUCH
EXCESS.


                        SECTION 2.12. FEES 

.  (a)  The Borrowers agree to pay to each Lender (other than any Defaulting
Lender), through the Administrative Agent, on the Amendment Effective Date, all
accrued and unpaid fees payable in accordance with the applicable Fee Letter,
this Agreement and the other Loan Documents. All Commitment Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.  For the purpose of calculating any Lender’s Commitment Fee, the
outstanding Swingline Loans during the period for which such Lender’s Commitment
Fee is calculated shall be deemed to be zero. 


(B)                           PRIOR TO THE AMENDMENT EFFECTIVE DATE, THE
BORROWERS AGREE TO PAY TO EACH LENDER (OTHER THAN ANY DEFAULTING LENDER),
THROUGH THE ADMINISTRATIVE AGENT ON THE FIFTH BUSINESS DAY OF EACH CALENDAR
QUARTER AND ON THE REVOLVING FACILITY MATURITY DATE AND, IF EARLIER, ON THE DATE
ON WHICH THE REVOLVING FACILITY COMMITMENTS OF ALL THE LENDERS SHALL BE
TERMINATED AS PROVIDED HEREIN, A COMMITMENT FEE (A “COMMITMENT FEE”)  ON THE
DAILY AMOUNT OF THE AVAILABLE UNUSED COMMITMENT OF SUCH LENDER DURING THE
PRECEDING QUARTER (OR OTHER PERIOD COMMENCING WITH THE CLOSING DATE OR ENDING
WITH THE DATE ON WHICH THE LAST OF THE COMMITMENTS OF SUCH LENDER SHALL BE
TERMINATED), AT A RATE EQUAL TO (I) IF THE AVERAGE DAILY AMOUNT OF THE AGGREGATE
AVAILABLE UNUSED COMMITMENTS OF ALL LENDERS DURING SUCH PERIOD IS LESS THAN 50%
OF REVOLVING FACILITY COMMITMENTS, 0.25% PER ANNUM, AND (II) OTHERWISE, 0.30%
PER ANNUM.  THE COMMITMENT FEE DUE TO EACH LENDER UNDER THIS SECTION 2.12(B)
SHALL COMMENCE TO ACCRUE ON THE CLOSING DATE AND SHALL CEASE TO ACCRUE ON THE
AMENDMENT EFFECTIVE DATE.


(C)                ON AND AFTER THE AMENDMENT EFFECTIVE DATE, THE BORROWERS
AGREE TO PAY TO EACH LENDER (OTHER THAN ANY DEFAULTING LENDER), THROUGH THE
ADMINISTRATIVE AGENT ON THE FIFTH BUSINESS DAY OF EACH CALENDAR QUARTER AND ON
THE REVOLVING FACILITY MATURITY DATE AND, IF EARLIER, ON THE DATE ON WHICH THE
REVOLVING FACILITY COMMITMENTS OF ALL THE LENDERS SHALL BE TERMINATED AS
PROVIDED HEREIN, A COMMITMENT FEE ON THE DAILY AMOUNT OF THE AVAILABLE UNUSED
COMMITMENT OF SUCH LENDER (OR OTHER PERIOD ENDING WITH THE DATE ON WHICH THE
LAST OF THE COMMITMENTS OF SUCH LENDER SHALL BE TERMINATED), IN EACH CASE, AT A
RATE EQUAL TO (I) IF THE AVERAGE DAILY AMOUNT OF THE AGGREGATE AVAILABLE UNUSED
COMMITMENTS OF ALL LENDERS DURING SUCH PERIOD IS LESS THAN 60% OF REVOLVING
FACILITY COMMITMENTS, 0.375% PER ANNUM, AND (II) OTHERWISE, 0.50% PER ANNUM  THE

                                                                                
79                                                                                

--------------------------------------------------------------------------------

 

 


COMMITMENT FEE DUE TO EACH LENDER UNDER THIS SECTION 2.12(C) SHALL COMMENCE TO
ACCRUE ON THE AMENDMENT EFFECTIVE DATE AND SHALL CEASE TO ACCRUE ON THE DATE ON
WHICH THE LAST OF THE COMMITMENTS OF SUCH LENDER SHALL BE TERMINATED AS PROVIDED
HEREIN.   


(D)               THE BORROWERS FROM TIME TO TIME AGREE TO PAY (I) TO EACH
REVOLVING LENDER (OTHER THAN ANY DEFAULTING LENDER), THROUGH THE ADMINISTRATIVE
AGENT, ON THE FIFTH BUSINESS DAY OF EACH CALENDAR QUARTER AND ON THE REVOLVING
FACILITY MATURITY DATE AND, IF EARLIER, ON THE DATE ON WHICH THE REVOLVING
FACILITY COMMITMENTS OF ALL THE LENDERS SHALL BE TERMINATED AS PROVIDED HEREIN,
A FEE (AN “L/C – BA PARTICIPATION FEE”) ON SUCH LENDER’S PRO RATA SHARE OF THE
DAILY AGGREGATE REVOLVING L/C – BA EXPOSURE (EXCLUDING THE PORTION THEREOF
ATTRIBUTABLE TO UNREIMBURSED L/C – BA DISBURSEMENTS) DURING THE PRECEDING
QUARTER (OR SHORTER PERIOD COMMENCING WITH THE CLOSING DATE OR ENDING WITH THE
REVOLVING FACILITY MATURITY DATE OR THE DATE ON WHICH THE REVOLVING FACILITY
COMMITMENTS SHALL BE TERMINATED) AT THE RATE PER ANNUM EQUAL TO THE APPLICABLE
MARGIN FOR EUROCURRENCY REVOLVING FACILITY BORROWINGS ON SUCH PAYMENT DATE, AND
(II) TO THE ISSUING BANK, ON THE FIFTH BUSINESS DAY OF  EACH CALENDAR QUARTER
AND ON THE REVOLVING FACILITY MATURITY DATE AND, IF EARLIER, ON THE DATE ON
WHICH THE REVOLVING FACILITY COMMITMENTS OF ALL THE LENDERS SHALL BE TERMINATED
AS PROVIDED HEREIN, A FRONTING FEE IN RESPECT OF EACH LETTER OF CREDIT ISSUED BY
SUCH ISSUING BANK AND OUTSTANDING DURING THE PRECEDING QUARTER (OR SHORTER
PERIOD COMMENCING WITH THE CLOSING DATE OR ENDING WITH THE REVOLVING FACILITY
MATURITY DATE OR THE DATE ON WHICH THE REVOLVING FACILITY COMMITMENTS SHALL BE
TERMINATED) AT A RATE PER ANNUM EQUAL TO 1/8 OF 1% PER ANNUM OF THE STATED
AMOUNT OF SUCH LETTER OF CREDIT, PLUS (Y) IN CONNECTION WITH THE ISSUANCE,
AMENDMENT OR TRANSFER OF ANY SUCH LETTER OF CREDIT OR ANY L/C – BA DISBURSEMENT
THEREUNDER, SUCH ISSUING BANK’S CUSTOMARY DOCUMENTARY AND PROCESSING FEES AND
CHARGES (COLLECTIVELY, “ISSUING BANK FEES”).  ALL L/C PARTICIPATION FEES AND
ISSUING BANK FEES THAT ARE PAYABLE ON A PER ANNUM BASIS SHALL BE COMPUTED ON THE
BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED IN A YEAR OF 360 DAYS.


(E)                THE BORROWERS AGREE TO PAY TO THE ADMINISTRATIVE AGENT AND
THE JOINT  LEAD ARRANGERS, FOR THE ACCOUNT OF THE ADMINISTRATIVE AGENT AND THE
JOINT LEAD ARRANGERS, AS THE CASE MAY BE, THE FEES SET FORTH IN THE FEE LETTER,
AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, AT
THE TIMES SPECIFIED THEREIN (THE “ADMINISTRATIVE AGENT FEES”). 


(F)                ALL FEES SHALL BE PAID ON THE DATES DUE, IN IMMEDIATELY
AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT FOR DISTRIBUTION, IF AND AS
APPROPRIATE, AMONG THE LENDERS, EXCEPT THAT ISSUING BANK FEES SHALL BE PAID
DIRECTLY TO THE APPLICABLE ISSUING BANKS.  ONCE PAID, NONE OF THE FEES SHALL BE
REFUNDABLE UNDER ANY CIRCUMSTANCES.


                        SECTION 2.13. INTEREST 

.  (a)  The Loans comprising each ABR Borrowing (including each Swingline Loan
and each Agent Advance) shall bear interest at the ABR plus the Applicable
Margin.


(B)                           THE LOANS COMPRISING EACH EUROCURRENCY BORROWING
SHALL BEAR INTEREST AT THE ADJUSTED LIBO RATE FOR THE INTEREST PERIOD IN EFFECT
FOR SUCH BORROWING PLUS THE APPLICABLE MARGIN.


(C)                NOTWITHSTANDING THE FOREGOING, IF ANY PRINCIPAL OF OR
INTEREST ON ANY LOAN OR ANY FEES OR OTHER AMOUNT PAYABLE BY THE BORROWERS
HEREUNDER IS NOT PAID WHEN DUE, WHETHER AT

                                                                                
80                                                                                

--------------------------------------------------------------------------------

 

 


STATED MATURITY, UPON ACCELERATION OR OTHERWISE, SUCH OVERDUE AMOUNT SHALL BEAR
INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A RATE PER ANNUM EQUAL TO (I) IN
THE CASE OF OVERDUE PRINCIPAL OF ANY LOAN, 2% PLUS THE RATE OTHERWISE APPLICABLE
TO SUCH LOAN AS PROVIDED IN THE PRECEDING PARAGRAPHS OF THIS SECTION OR (II) IN
THE CASE OF ANY OTHER AMOUNT, 2% PLUS THE RATE APPLICABLE TO ABR LOANS AS
PROVIDED IN PARAGRAPH (A) OF THIS SECTION; PROVIDED, THAT THIS PARAGRAPH (C)
SHALL NOT APPLY TO ANY EVENT OF DEFAULT THAT HAS BEEN WAIVED BY THE LENDERS
PURSUANT TO SECTION 9.08.


(D)               ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS
(I) ON EACH INTEREST PAYMENT DATE FOR SUCH LOAN, AND (II) UPON TERMINATION OF
THE REVOLVING FACILITY COMMITMENTS; PROVIDED, THAT (A) INTEREST ACCRUED PURSUANT
TO PARAGRAPH (C) OF THIS SECTION SHALL BE PAYABLE ON DEMAND, (B) IN THE EVENT OF
ANY REPAYMENT OR PREPAYMENT OF ANY LOAN (OTHER THAN A PREPAYMENT OF AN ABR
REVOLVING LOAN PRIOR TO THE END OF THE AVAILABILITY PERIOD), ACCRUED INTEREST ON
THE PRINCIPAL AMOUNT REPAID OR PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH
REPAYMENT OR PREPAYMENT, AND (C) IN THE EVENT OF ANY CONVERSION OF ANY
EUROCURRENCY LOAN PRIOR TO THE END OF THE CURRENT INTEREST PERIOD THEREFOR,
ACCRUED INTEREST ON SUCH LOAN SHALL BE PAYABLE ON THE EFFECTIVE DATE OF SUCH
CONVERSION.


(E)                ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A
YEAR OF 360 DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO THE ABR AT TIMES
WHEN THE ABR IS BASED ON THE “PRIME RATE” SHALL BE COMPUTED ON THE BASIS OF A
YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR), AND IN EACH CASE SHALL BE PAYABLE
FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE
LAST DAY).  THE APPLICABLE ABR, ADJUSTED LIBO RATE OR LIBO RATE SHALL BE
DETERMINED BY THE ADMINISTRATIVE AGENT, AND SUCH DETERMINATION SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.


SECTION 2.14. ALTERNATE RATE OF INTEREST

.  If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(a)        the Administrative Agent determines (which determination shall be
           conclusive absent manifest error) that adequate and reasonable means
do not exist for            ascertaining the Adjusted LIBO Rate or the LIBO
Rate, as applicable, for such Interest         Period; or

(b)        the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto an ABR
Borrowing, and (ii) if any Borrowing Request requests a Eurocurrency Borrowing,
such Borrowing shall be made as an ABR Borrowing.


 

                                                                                
81                                                                                

--------------------------------------------------------------------------------

 

 


SECTION 2.15. INCREASED COSTS

.  (a)  If any Change in Law shall:

(i)         impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or Issuing Bank; or

(ii)        impose on any Lender or Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrowers
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered.


(B)                           IF ANY LENDER OR ISSUING BANK DETERMINES THAT ANY
CHANGE IN LAW REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF
REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR ISSUING BANK’S CAPITAL OR ON THE
CAPITAL OF SUCH LENDER’S OR ISSUING BANK’S HOLDING COMPANY, IF ANY, AS A
CONSEQUENCE OF THIS AGREEMENT OR THE LOANS MADE BY, OR PARTICIPATIONS IN LETTERS
OF CREDIT OR SWINGLINE LOANS HELD BY, SUCH LENDER, OR THE LETTERS OF CREDIT
ISSUED BY SUCH ISSUING BANK, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH
ISSUING BANK OR SUCH LENDER’S OR SUCH ISSUING BANK’S HOLDING COMPANY COULD HAVE
ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S OR
SUCH ISSUING BANK’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR SUCH ISSUING
BANK’S HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME
THE BORROWERS SHALL PAY TO SUCH LENDER OR SUCH ISSUING BANK, AS APPLICABLE, SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH ISSUING BANK
OR SUCH LENDER’S OR SUCH ISSUING BANK’S HOLDING COMPANY FOR ANY SUCH REDUCTION
SUFFERED.


(C)                A CERTIFICATE OF A LENDER OR AN ISSUING BANK SETTING FORTH
THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR ISSUING BANK OR ITS
HOLDING COMPANY, AS APPLICABLE, AS SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS
SECTION 2.15 SHALL BE DELIVERED TO THE COMPANY AND SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.  THE BORROWERS SHALL PAY SUCH LENDER OR ISSUING BANK, AS
APPLICABLE, THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10 DAYS AFTER
RECEIPT THEREOF.


(D)               PROMPTLY AFTER ANY LENDER OR ANY ISSUING BANK HAS DETERMINED
THAT IT WILL MAKE A REQUEST FOR INCREASED COMPENSATION PURSUANT TO THIS
SECTION 2.15, SUCH LENDER OR ISSUING BANK SHALL NOTIFY THE COMPANY THEREOF. 
FAILURE OR DELAY ON THE PART OF ANY LENDER OR ISSUING BANK TO DEMAND
COMPENSATION PURSUANT TO THIS SECTION 2.15 SHALL NOT CONSTITUTE A WAIVER OF SUCH
LENDER’S OR ISSUING BANK’S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED, THAT THE
BORROWERS SHALL NOT BE REQUIRED TO COMPENSATE A LENDER OR AN ISSUING BANK
PURSUANT TO THIS SECTION 2.15 FOR ANY INCREASED COSTS OR REDUCTIONS INCURRED
MORE THAN 180 DAYS PRIOR TO THE DATE THAT SUCH LENDER OR

                                                                                
82                                                                                

--------------------------------------------------------------------------------

 

 


ISSUING BANK, AS APPLICABLE, NOTIFIES THE COMPANY OF THE CHANGE IN LAW GIVING
RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR ISSUING
BANK’S INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED, FURTHER, THAT, IF THE
CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE,
THEN THE 180‑DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE
PERIOD OF RETROACTIVE EFFECT THEREOF.


(E)                THE FOREGOING PROVISIONS OF THIS SECTION 2.15 SHALL NOT APPLY
IN THE CASE OF ANY CHANGE IN LAW IN RESPECT OF TAXES, WHICH SHALL INSTEAD BE
GOVERNED BY SECTION 2.17.


                        SECTION 2.16. BREAK FUNDING PAYMENTS

.  In the event of (a) the payment of any principal of any Eurocurrency Loan
other than on the last day of an Interest Period applicable thereto (including
as a result of an Event of Default), (b) the conversion of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Eurocurrency Loan on the date
specified in any notice delivered pursuant hereto or (d) the assignment of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by a Borrower pursuant to Section 2.19, then,
in any such event, the Borrowers shall compensate each Lender for the loss, cost
and expense attributable to such event.  In the case of a Eurocurrency Loan,
such loss, cost or expense to any Lender shall be deemed to be the amount
determined by such Lender (it being understood that the deemed amount shall not
exceed the actual amount) to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue a Eurocurrency Loan, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in dollars of a comparable amount and period from other banks in the
Eurodollar market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section 2.16
shall be delivered to the Company and shall be conclusive absent manifest
error.  The Borrowers shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.


                        SECTION 2.17. TAXES 

.  (a)  Any and all payments by or on account of any obligation of any Loan
Party hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if a Loan Party shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, any Lender or any Issuing Bank, as
applicable, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Loan Party shall make such deductions and
(iii) such Loan Party shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.


(B)   IN ADDITION, THE LOAN PARTIES SHALL PAY ANY OTHER TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 

                                                                                
83                                                                                

--------------------------------------------------------------------------------

 

 


(C)                EACH LOAN PARTY SHALL INDEMNIFY THE ADMINISTRATIVE AGENT,
EACH LENDER AND EACH ISSUING BANK, WITHIN 10 DAYS AFTER WRITTEN DEMAND THEREFOR,
FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES PAID BY THE
ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH ISSUING BANK, AS APPLICABLE, ON OR
WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF SUCH LOAN
PARTY HEREUNDER (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED
ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) AND ANY REASONABLE
EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH
INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED
BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH
PAYMENT OR LIABILITY DELIVERED TO SUCH LOAN PARTY BY A LENDER OR AN ISSUING
BANK, OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF, ON BEHALF OF ANOTHER
AGENT OR ON BEHALF OF A LENDER OR AN ISSUING BANK, SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.


(D)               AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES
OR OTHER TAXES BY A LOAN PARTY TO A GOVERNMENTAL AUTHORITY, SUCH LOAN PARTY
SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A
RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF
THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(E)                ANY LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION
OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH ANY BORROWER IS
LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO
PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE COMPANY (WITH A COPY TO THE
ADMINISTRATIVE AGENT), TO THE EXTENT SUCH LENDER IS LEGALLY ENTITLED TO DO SO,
AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW, SUCH PROPERLY COMPLETED AND
EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS MAY REASONABLY BE
REQUESTED BY THE COMPANY TO PERMIT SUCH PAYMENTS TO BE MADE WITHOUT SUCH
WITHHOLDING TAX OR AT A REDUCED RATE; PROVIDED, THAT NO LENDER SHALL HAVE ANY
OBLIGATION UNDER THIS PARAGRAPH (E) WITH RESPECT TO ANY WITHHOLDING TAX IMPOSED
BY ANY JURISDICTION OTHER THAN THE UNITED STATES IF IN THE REASONABLE JUDGMENT
OF SUCH LENDER SUCH COMPLIANCE WOULD SUBJECT SUCH LENDER TO ANY MATERIAL
UNREIMBURSED COST OR EXPENSE OR WOULD OTHERWISE BE DISADVANTAGEOUS TO SUCH
LENDER IN ANY MATERIAL RESPECT.


(F)                EACH LENDER SHALL DELIVER TO THE COMPANY AND THE
ADMINISTRATIVE AGENT ON THE DATE ON WHICH SUCH LENDER BECOMES A LENDER UNDER
THIS AGREEMENT (AND FROM TIME TO TIME THEREAFTER UPON THE REASONABLE REQUEST OF
THE COMPANY OR THE ADMINISTRATIVE AGENT), TWO ORIGINAL COPIES OF WHICHEVER OF
THE FOLLOWING IS APPLICABLE:  (I) DULY COMPLETED COPIES OF INTERNAL REVENUE
SERVICE FORM W-8BEN (OR ANY SUBSEQUENT VERSIONS THEREOF OR SUCCESSORS THERETO),
CLAIMING ELIGIBILITY FOR BENEFITS OF AN INCOME TAX TREATY TO WHICH THE UNITED
STATES OF AMERICA IS A PARTY, (II) DULY COMPLETED COPIES OF INTERNAL REVENUE
SERVICE FORM W-8ECI (OR ANY SUBSEQUENT VERSIONS THEREOF OR SUCCESSORS THERETO),
(III) IN THE CASE OF A LENDER CLAIMING THE BENEFITS OF THE EXEMPTION FOR
PORTFOLIO INTEREST UNDER SECTION 871(H) OR 881(C) OF THE CODE, (X) A CERTIFICATE
TO THE EFFECT THAT, FOR UNITED STATES FEDERAL INCOME TAX PURPOSES, SUCH LENDER
IS NOT (A) A “BANK” WITHIN THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE,
(B) A “10 PERCENT SHAREHOLDER” OF ANY BORROWER WITHIN THE MEANING OF
SECTION 871(H)(3) OR 881(C)(3)(B) OF THE CODE, OR (C) A “CONTROLLED FOREIGN
CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF THE CODE AND THAT,
ACCORDINGLY, SUCH LENDER QUALIFIES FOR SUCH EXEMPTION AND (Y) DULY COMPLETED
COPIES OF  INTERNAL REVENUE SERVICE FORM W-8BEN (OR ANY SUBSEQUENT VERSIONS
THEREOF OR SUCCESSORS THERETO), (IV) DULY COMPLETED COPIES OF INTERNAL REVENUE
SERVICE FORM W-8IMY, TOGETHER WITH FORMS AND CERTIFICATES DESCRIBED IN CLAUSES

                                                                                
84                                                                                

--------------------------------------------------------------------------------

 

 


(I) THROUGH (III) ABOVE (AND ADDITIONAL FORM W-8IMYS) AS MAY BE REQUIRED OR (V)
ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS A BASIS FOR CLAIMING EXEMPTION
FROM OR A REDUCTION IN UNITED STATES FEDERAL WITHHOLDING TAX DULY COMPLETED
TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE PRESCRIBED BY
APPLICABLE LAW TO PERMIT THE BORROWERS TO DETERMINE THE WITHHOLDING OR DEDUCTION
REQUIRED TO BE MADE.  IN ADDITION, IN EACH OF THE FOREGOING CIRCUMSTANCES, EACH
LENDER SHALL DELIVER SUCH FORMS, IF LEGALLY ENTITLED TO DELIVER SUCH FORMS,
PROMPTLY UPON THE OBSOLESCENCE, EXPIRATION OR INVALIDITY OF ANY FORM PREVIOUSLY
DELIVERED BY SUCH LENDER.  EACH LENDER SHALL PROMPTLY NOTIFY THE COMPANY AT ANY
TIME IT DETERMINES THAT IT IS NO LONGER IN A POSITION TO PROVIDE ANY PREVIOUSLY
DELIVERED CERTIFICATE TO THE  COMPANY (OR ANY OTHER FORM OF CERTIFICATION
ADOPTED BY THE UNITED STATES OF AMERICA OR OTHER TAXING AUTHORITIES FOR SUCH
PURPOSE).  IN ADDITION, EACH LENDER THAT IS A “UNITED STATES PERSON” (AS DEFINED
IN SECTION 770(A)(30) OF THE CODE) SHALL DELIVER TO THE COMPANY AND THE
ADMINISTRATIVE AGENT TWO COPIES OF INTERNAL REVENUE SERVICE FORM W‑9 (OR ANY
SUBSEQUENT VERSIONS THEREOF OR SUCCESSORS THERETO) ON OR BEFORE THE DATE SUCH
LENDER BECOMES A PARTY AND UPON THE EXPIRATION OF ANY FORM PREVIOUSLY DELIVERED
BY SUCH LENDER.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS PARAGRAPH, A LENDER
SHALL NOT BE REQUIRED TO DELIVER ANY FORM PURSUANT TO THIS PARAGRAPH THAT SUCH
LENDER IS NOT LEGALLY ABLE TO DELIVER.


(G)               IF THE ADMINISTRATIVE AGENT OR A LENDER RECEIVES A REFUND OF
ANY INDEMNIFIED TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY A
LOAN PARTY OR WITH RESPECT TO WHICH SUCH LOAN PARTY HAS PAID ADDITIONAL AMOUNTS
PURSUANT TO THIS SECTION 2.17, IT SHALL PAY OVER SUCH REFUND TO SUCH LOAN PARTY
(BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID,
BY SUCH LOAN PARTY UNDER THIS SECTION 2.17 WITH RESPECT TO THE TAXES OR OTHER
TAXES GIVING RISE TO SUCH REFUND), NET OF ALL OUT‑OF‑POCKET EXPENSES OF THE
ADMINISTRATIVE AGENT OR SUCH LENDER (INCLUDING ANY TAXES IMPOSED WITH RESPECT TO
SUCH REFUND) AS IS DETERMINED BY THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS
APPLICABLE, IN GOOD FAITH AND IN ITS SOLE DISCRETION, AND WITHOUT INTEREST
(OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY WITH
RESPECT TO SUCH REFUND); PROVIDED, THAT SUCH LOAN PARTY, UPON THE REQUEST OF THE
ADMINISTRATIVE AGENT OR SUCH LENDER, AGREES TO REPAY AS SOON AS REASONABLY
PRACTICABLE THE AMOUNT PAID OVER TO SUCH LOAN PARTY (PLUS ANY PENALTIES,
INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE
ADMINISTRATIVE AGENT OR SUCH LENDER IN THE EVENT THE ADMINISTRATIVE AGENT OR
SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY. 
THIS SECTION 2.17(G) SHALL NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT
OR ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION
RELATING TO ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO THE LOAN PARTIES OR ANY
OTHER PERSON.


(H)               IF A PAYMENT MADE BY THE COMPANY HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT WOULD BE SUBJECT TO UNITED STATES FEDERAL WITHHOLDING TAX IMPOSED
PURSUANT TO FATCA IF ANY LENDER OR ANY ISSUING BANK FAILS TO COMPLY WITH
APPLICABLE REPORTING AND OTHER REQUIREMENTS OF FATCA (INCLUDING THOSE CONTAINED
IN SECTION 1471(B) OR 1472(B) OF THE CODE, AS APPLICABLE), SUCH LENDER OR SUCH
ISSUING BANK SHALL USE COMMERCIALLY REASONABLE EFFORTS TO DELIVER TO THE COMPANY
AND THE ADMINISTRATIVE AGENT, AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW
OR AS REASONABLY REQUESTED BY THE COMPANY OR THE ADMINISTRATIVE AGENT, ANY
DOCUMENTATION REASONABLY REQUESTED BY THE COMPANY OR THE ADMINISTRATIVE AGENT
REASONABLY SATISFACTORY TO THE COMPANY OR THE ADMINISTRATIVE AGENT FOR THE
COMPANY AND THE ADMINISTRATIVE AGENT TO COMPLY WITH THEIR OBLIGATIONS UNDER
FATCA TO DETERMINE THE AMOUNT TO WITHHOLD OR DEDUCT FROM SUCH PAYMENT AND TO
DETERMINE THAT SUCH LENDER OR SUCH ISSUING BANK HAS COMPLIED WITH SUCH
APPLICABLE REPORTING AND OTHER REQUIREMENTS OF FATCA, PROVIDED, THAT,
NOTWITHSTANDING ANY OTHER PROVISION OF THIS

                                                                                
85                                                                                

--------------------------------------------------------------------------------

 

 


SUBSECTION, NO LENDER OR ISSUING BANK SHALL BE REQUIRED TO DELIVER ANY DOCUMENT
PURSUANT TO THIS SUBSECTION THAT SUCH LENDER OR ISSUING BANK, AS THE CASE MAY
BE, IS NOT LEGALLY ABLE TO DELIVER OR, IF IN THE REASONABLE JUDGMENT OF SUCH
LENDER OR ISSUING BANK, SUCH COMPLIANCE WOULD SUBJECT SUCH LENDER OR ISSUING
BANK TO ANY MATERIAL UNREIMBURSED COST OR EXPENSE OR WOULD OTHERWISE BE
DISADVANTAGEOUS TO SUCH LENDER OR ISSUING BANK IN ANY MATERIAL RESPECT,
PROVIDED, FURTHER, THAT IN THE EVENT A LENDER OR ISSUING BANK DOES NOT COMPLY
WITH THE REQUIREMENTS OF THIS SUBSECTION 2.17(H) AS A RESULT OF THE APPLICATION
OF THE FIRST PROVISO OF THIS SUBSECTION 2.17(H), THEN SUCH LENDER OR ISSUING
BANK SHALL BE DEEMED FOR PURPOSES OF THIS AGREEMENT TO HAVE FAILED TO COMPLY
WITH THE REQUIREMENTS UNDER FATCA.


SECTION 2.18. PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET‑OFFS

. 


(A)    UNLESS OTHERWISE SPECIFIED, EACH BORROWER SHALL MAKE EACH PAYMENT
REQUIRED TO BE MADE BY IT HEREUNDER (WHETHER OF PRINCIPAL, INTEREST, FEES OR
REIMBURSEMENT OF L/C – BA DISBURSEMENTS, OR OF AMOUNTS PAYABLE UNDER
SECTION 2.15, 2.16, OR 2.17, OR OTHERWISE) PRIOR TO 2:00 P.M., LOCAL TIME, ON
THE DATE WHEN DUE, IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT CONDITION OR
DEDUCTION FOR ANY DEFENSE, RECOUPMENT, SET‑OFF OR COUNTERCLAIM.  ANY AMOUNTS
RECEIVED AFTER SUCH TIME ON ANY DATE MAY, IN THE DISCRETION OF THE
ADMINISTRATIVE AGENT, BE DEEMED TO HAVE BEEN RECEIVED ON THE NEXT SUCCEEDING
BUSINESS DAY FOR PURPOSES OF CALCULATING INTEREST THEREON.  ALL SUCH PAYMENTS
SHALL BE MADE TO THE ADMINISTRATIVE AGENT TO THE APPLICABLE ACCOUNT DESIGNATED
TO THE BORROWERS BY THE ADMINISTRATIVE AGENT, EXCEPT PAYMENTS TO BE MADE
DIRECTLY TO THE APPLICABLE ISSUING BANK OR THE SWINGLINE LENDER AS EXPRESSLY
PROVIDED HEREIN AND EXCEPT THAT PAYMENTS PURSUANT TO SECTIONS 2.15, 2.16, 2.17
AND 9.05 SHALL BE MADE DIRECTLY TO THE PERSONS ENTITLED THERETO.  THE
ADMINISTRATIVE AGENT SHALL DISTRIBUTE ANY SUCH PAYMENTS RECEIVED BY IT FOR THE
ACCOUNT OF ANY OTHER PERSON TO THE APPROPRIATE RECIPIENT PROMPTLY FOLLOWING
RECEIPT THEREOF.  IF ANY PAYMENT HEREUNDER SHALL BE DUE ON A DAY THAT IS NOT A
BUSINESS DAY, THE DATE FOR PAYMENT SHALL BE EXTENDED TO THE NEXT SUCCEEDING
BUSINESS DAY, AND, IN THE CASE OF ANY PAYMENT ACCRUING INTEREST, INTEREST
THEREON SHALL BE PAYABLE FOR THE PERIOD OF SUCH EXTENSION.  ALL PAYMENTS UNDER
THE LOAN DOCUMENTS SHALL BE MADE IN DOLLARS.  ANY PAYMENT REQUIRED TO BE MADE BY
THE ADMINISTRATIVE AGENT HEREUNDER SHALL BE DEEMED TO HAVE BEEN MADE BY THE TIME
REQUIRED IF THE ADMINISTRATIVE AGENT SHALL, AT OR BEFORE SUCH TIME, HAVE TAKEN
THE NECESSARY STEPS TO MAKE SUCH PAYMENT IN ACCORDANCE WITH THE REGULATIONS OR
OPERATING PROCEDURES OF THE CLEARING OR SETTLEMENT SYSTEM USED BY THE
ADMINISTRATIVE AGENT TO MAKE SUCH PAYMENT.


(B)               IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND
AVAILABLE TO THE ADMINISTRATIVE AGENT FROM THE BORROWERS TO PAY FULLY ALL
AMOUNTS OF PRINCIPAL, UNREIMBURSED L/C – BA DISBURSEMENTS, INTEREST AND FEES
THEN DUE FROM THE BORROWERS HEREUNDER, SUCH FUNDS SHALL BE APPLIED (I) FIRST,
TOWARDS PAYMENT OF INTEREST AND FEES THEN DUE FROM THE BORROWERS HEREUNDER,
RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF
INTEREST AND FEES THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARDS PAYMENT OF
PRINCIPAL AND UNREIMBURSED L/C – BA DISBURSEMENTS THEN DUE FROM THE BORROWERS
HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF PRINCIPAL AND UNREIMBURSED L/C – BA DISBURSEMENTS THEN DUE TO SUCH
PARTIES.


 

                                                                                
86                                                                                

--------------------------------------------------------------------------------

 

 


(C)                IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SET‑OFF OR
COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR
INTEREST ON ANY OF ITS REVOLVING LOANS OR PARTICIPATIONS IN L/C – BA
DISBURSEMENTS OR SWINGLINE LOANS RESULTING IN SUCH LENDER RECEIVING PAYMENT OF A
GREATER PROPORTION OF THE AGGREGATE AMOUNT OF ITS REVOLVING LOANS AND
PARTICIPATIONS IN L/C – BA DISBURSEMENTS AND SWINGLINE LOANS AND ACCRUED
INTEREST THEREON THAN THE PROPORTION RECEIVED BY ANY OTHER LENDER, THEN THE
LENDER RECEIVING SUCH GREATER PROPORTION SHALL PURCHASE (FOR CASH AT FACE VALUE)
PARTICIPATIONS IN THE REVOLVING LOANS AND PARTICIPATIONS IN L/C – BA
DISBURSEMENTS AND SWINGLINE LOANS OF OTHER LENDERS TO THE EXTENT NECESSARY SO
THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE LENDERS RATABLY IN
ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL OF AND ACCRUED INTEREST ON
THEIR RESPECTIVE REVOLVING LOANS AND PARTICIPATIONS IN L/C – BA DISBURSEMENTS
AND SWINGLINE LOANS; PROVIDED, THAT (I) IF ANY SUCH PARTICIPATIONS ARE PURCHASED
AND ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH
PARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT
OF SUCH RECOVERY, WITHOUT INTEREST, AND (II) THE PROVISIONS OF THIS
PARAGRAPH (C) SHALL NOT BE CONSTRUED TO APPLY TO ANY PAYMENT MADE BY THE
BORROWERS PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT
OR ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR
SALE OF A PARTICIPATION IN ANY OF ITS LOANS OR PARTICIPATIONS IN L/C – BA
DISBURSEMENTS TO ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE BORROWERS OR ANY
SUBSIDIARY OR AFFILIATE THEREOF (AS TO WHICH THE PROVISIONS OF THIS
PARAGRAPH (C) SHALL APPLY).  EACH BORROWER CONSENTS TO THE FOREGOING AND AGREES,
TO THE EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, THAT ANY LENDER
ACQUIRING A PARTICIPATION PURSUANT TO THE FOREGOING ARRANGEMENTS MAY EXERCISE
AGAINST SUCH BORROWER RIGHTS OF SET‑OFF AND COUNTERCLAIM WITH RESPECT TO SUCH
PARTICIPATION AS FULLY AS IF SUCH LENDER WERE A DIRECT CREDITOR OF SUCH BORROWER
IN THE AMOUNT OF SUCH PARTICIPATION.  FOR THE AVOIDANCE OF DOUBT, THE PROVISIONS
OF THIS SECTION SHALL NOT BE CONSTRUED TO APPLY TO THE APPLICATION OF CASH
COLLATERAL PROVIDED FOR IN SECTION 2.23 OR TO THE ASSIGNMENTS AND REPAYMENTS
DESCRIBED IN SECTION 9.04(G).


(D)               UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE
FROM THE BORROWERS PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS OR THE APPLICABLE ISSUING
BANK HEREUNDER THAT THE BORROWERS WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE
AGENT MAY ASSUME THAT THE BORROWERS HAVE MADE SUCH PAYMENT ON SUCH DATE IN
ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE
LENDERS OR THE APPLICABLE ISSUING BANK, AS APPLICABLE, THE AMOUNT DUE.  IN SUCH
EVENT, IF THE BORROWERS HAVE NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE
LENDERS OR THE APPLICABLE ISSUING BANK, AS APPLICABLE, SEVERALLY AGREES TO REPAY
TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO
SUCH LENDER OR ISSUING BANK WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF
PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS
EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE
WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.


(E)                IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE
MADE BY IT PURSUANT TO SECTION 2.06(B) OR 2.18(D), THEN THE ADMINISTRATIVE AGENT
MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF), APPLY
ANY AMOUNTS THEREAFTER RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
SUCH LENDER TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL
SUCH UNSATISFIED OBLIGATIONS ARE FULLY PAID.


SECTION 2.19. MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS

. 


 

                                                                                
87                                                                                

--------------------------------------------------------------------------------

 

 


(A)    IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.15, OR IF THE
BORROWERS ARE REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY
GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.17,
THEN SUCH LENDER SHALL USE REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING
OFFICE FOR FUNDING OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS RIGHTS AND
OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF, IN
THE REASONABLE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT (I) WOULD
ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 2.15 OR 2.17, AS
APPLICABLE, IN THE FUTURE AND (II) WOULD NOT SUBJECT SUCH LENDER TO ANY MATERIAL
UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH
LENDER IN ANY MATERIAL RESPECT.  THE BORROWERS HEREBY AGREE TO PAY ALL
REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH
DESIGNATION OR ASSIGNMENT.


(B)               IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.15, OR IF
THE BORROWERS ARE REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY
GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.17,
OR IS A DEFAULTING LENDER, THEN THE BORROWERS MAY, AT THEIR SOLE EXPENSE AND
EFFORT, UPON NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH
LENDER TO ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT
TO THE RESTRICTIONS CONTAINED IN SECTION 9.04), ALL ITS INTERESTS, RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT TO AN ASSIGNEE THAT SHALL ASSUME SUCH
OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH
ASSIGNMENT); PROVIDED, THAT (I) THE BORROWERS SHALL HAVE RECEIVED THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT (AND, IF IN RESPECT OF ANY REVOLVING
FACILITY COMMITMENT OR REVOLVING LOAN, THE SWINGLINE LENDER AND THE ISSUING
BANK), WHICH CONSENT SHALL NOT UNREASONABLY BE WITHHELD, (II) SUCH LENDER SHALL
HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS
LOANS AND PARTICIPATIONS IN L/C – BA DISBURSEMENTS AND SWINGLINE LOANS, ACCRUED
INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER,
FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED
INTEREST AND FEES) OR THE BORROWERS (IN THE CASE OF ALL OTHER AMOUNTS) AND
(III) IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR COMPENSATION
UNDER SECTION 2.15 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO SECTION 2.17,
SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR PAYMENTS. 
NOTHING IN THIS SECTION 2.19 SHALL BE DEEMED TO PREJUDICE ANY RIGHTS THAT THE
BORROWERS MAY HAVE AGAINST ANY LENDER THAT IS A DEFAULTING LENDER.


(C)                IF ANY LENDER (SUCH LENDER, A “NON‑CONSENTING LENDER”) HAS
FAILED TO CONSENT TO A PROPOSED AMENDMENT, WAIVER, DISCHARGE OR TERMINATION
WHICH PURSUANT TO THE TERMS OF SECTION 9.08 REQUIRES THE CONSENT OF ALL OF THE
LENDERS AFFECTED AND WITH RESPECT TO WHICH THE REQUIRED LENDERS SHALL HAVE
GRANTED THEIR CONSENT, THEN THE BORROWERS SHALL HAVE THE RIGHT (UNLESS SUCH
NON‑CONSENTING LENDER GRANTS SUCH CONSENT) TO REPLACE SUCH NON‑CONSENTING LENDER
BY DEEMING SUCH NON‑CONSENTING LENDER TO HAVE ASSIGNED ITS LOANS, AND ITS
COMMITMENTS HEREUNDER TO ONE OR MORE ASSIGNEES REASONABLY ACCEPTABLE TO (I) THE
ADMINISTRATIVE AGENT AND (II) IF IN RESPECT OF ANY REVOLVING FACILITY COMMITMENT
OR REVOLVING LOAN, THE SWINGLINE LENDER AND THE ISSUING BANK; PROVIDED, THAT: 
(A) ALL OBLIGATIONS OF THE BORROWERS OWING TO SUCH NON‑CONSENTING LENDER BEING
REPLACED SHALL BE PAID IN FULL TO SUCH NON‑CONSENTING LENDER CONCURRENTLY WITH
SUCH ASSIGNMENT, AND (B) THE REPLACEMENT LENDER SHALL PURCHASE THE FOREGOING BY
PAYING TO SUCH NON‑CONSENTING LENDER A PRICE EQUAL TO THE PRINCIPAL AMOUNT
THEREOF PLUS ACCRUED AND UNPAID INTEREST THEREON.  NO ACTION BY OR CONSENT OF
THE NON-CONSENTING LENDER SHALL BE NECESSARY IN CONNECTION WITH SUCH ASSIGNMENT,
WHICH SHALL BE IMMEDIATELY AND AUTOMATICALLY EFFECTIVE UPON PAYMENT OF SUCH
PURCHASE PRICE.  IN CONNECTION WITH ANY SUCH ASSIGNMENT, THE BORROWERS,

                                                                                
88                                                                                

--------------------------------------------------------------------------------

 

 


ADMINISTRATIVE AGENT, SUCH NON‑CONSENTING LENDER AND THE REPLACEMENT LENDER
SHALL OTHERWISE COMPLY WITH SECTION 9.04; PROVIDED, THAT IF SUCH NON-CONSENTING
LENDER DOES NOT COMPLY WITH SECTION 9.04 WITHIN THREE BUSINESS DAYS AFTER
BORROWERS’ REQUEST, COMPLIANCE WITH SECTION 9.04 SHALL NOT BE REQUIRED TO EFFECT
SUCH ASSIGNMENT.


SECTION 2.20. ILLEGALITY 

.  If any Lender reasonably determines that any Change in Law has made it
unlawful, or that any Governmental Authority has asserted after the Closing Date
that it is unlawful, for any Lender or its applicable Lending Office to make or
maintain any Eurocurrency Loans, then, on notice thereof by such Lender to the
Company through the Administrative Agent, any obligations of such Lender to make
or continue Eurocurrency Loans or to convert ABR Borrowings to Eurocurrency
Borrowings shall be suspended until such Lender notifies the Administrative
Agent and the Company that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, the Borrowers shall upon demand
from such Lender (with a copy to the Administrative Agent), either convert all
Eurocurrency Borrowings of such Lender to ABR Borrowings, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Borrowings to such day, or immediately, if such
Lender may not lawfully continue to maintain such Loans.  Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.


SECTION 2.21. INCREMENTAL COMMITMENTS

.  (a)  The Borrowers may, by written notice to the Administrative Agent from
time to time, request Incremental Revolving Facility Commitments in an amount
not to exceed the Incremental Amount from one or more Incremental Revolving
Lenders (which may include any existing Lender) willing to provide such
Incremental Revolving Facility Commitments, as the case may be, in their own
discretion; provided, that (i) each Incremental Revolving Lender shall be
subject to the approval of the Administrative Agent (which approval shall not be
unreasonably withheld) unless such Incremental Revolving Lender is a Lender, and
(ii) each Incremental Revolving Facility Commitment shall be on the same terms
as the existing Revolving Facility Commitments and in all respects shall become
a part of the Revolving Facility hereunder on such terms; provided  that the
Applicable Margin (including the Pricing Grid) and the Commitment Fee applicable
to the existing Revolving Facility Commitments shall automatically be increased
(but in no event decreased) to the extent necessary to cause any Incremental
Revolving Facility to comply with this clause (ii).  Such notice shall set forth
(i) the amount of the Incremental Revolving Facility Commitments being requested
(which shall be in minimum increments of $5 million and a minimum amount of $25
million or equal to the remaining Incremental Amount), (ii) the aggregate amount
of Incremental Revolving Facility Commitments, which shall not exceed the
Incremental Amount, and (iii) the date on which such Incremental Revolving
Facility Commitments are requested to become effective (the “Increased Amount
Date”).   


(B)        THE BORROWERS AND EACH INCREMENTAL REVOLVING LENDER SHALL EXECUTE AND
DELIVER TO THE ADMINISTRATIVE AGENT AN INCREMENTAL ASSUMPTION AGREEMENT AND SUCH
OTHER DOCUMENTATION AS THE ADMINISTRATIVE AGENT SHALL REASONABLY SPECIFY TO
EVIDENCE THE INCREMENTAL REVOLVING FACILITY COMMITMENT OF SUCH INCREMENTAL
REVOLVING LENDER.  EACH OF THE PARTIES HERETO HEREBY AGREES THAT UPON THE
EFFECTIVENESS OF ANY INCREMENTAL ASSUMPTION AGREEMENT, THIS AGREEMENT SHALL BE
DEEMED AMENDED TO THE EXTENT (BUT ONLY TO THE EXTENT) NECESSARY TO INCREASE THE
REVOLVING FACILITY BY THE AMOUNT OF THE INCREMENTAL REVOLVING LOAN COMMITMENTS
EVIDENCED THEREBY.  ANY SUCH DEEMED AMENDMENT MAY BE MEMORIALIZED IN WRITING BY
THE ADMINISTRATIVE

                                                                                
89                                                                                

--------------------------------------------------------------------------------

 

 


AGENT WITH THE BORROWERS’ CONSENT (NOT TO BE UNREASONABLY WITHHELD) AND
FURNISHED TO THE OTHER PARTIES HERETO.


                        (C)        NOTWITHSTANDING THE FOREGOING, NO INCREMENTAL
REVOLVING FACILITY COMMITMENT SHALL BECOME EFFECTIVE UNDER THIS SECTION 2.21
UNLESS (I) ON THE DATE OF SUCH EFFECTIVENESS, THE CONDITIONS SET FORTH IN
PARAGRAPHS (B) AND (C) OF SECTION 4.01 SHALL BE SATISFIED, AND THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE TO THAT EFFECT DATED SUCH
DATE AND EXECUTED BY A RESPONSIBLE OFFICER OF THE COMPANY,  AND (II) THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED LEGAL OPINIONS, BOARD RESOLUTIONS AND
OTHER CLOSING CERTIFICATES AND DOCUMENTATION AS REQUIRED BY THE RELEVANT
INCREMENTAL ASSUMPTION AGREEMENT AND, TO THE EXTENT REQUIRED BY THE
ADMINISTRATIVE AGENT, CONSISTENT WITH THOSE DELIVERED ON THE CLOSING DATE UNDER
SECTION 4.02 AND SUCH ADDITIONAL DOCUMENTS AND FILINGS (INCLUDING AMENDMENTS TO
THE MORTGAGES AND OTHER SECURITY DOCUMENTS AND TITLE ENDORSEMENT BRINGDOWNS) AS
THE ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE TO ASSURE THAT THE REVOLVING
LOANS IN RESPECT OF INCREMENTAL REVOLVING FACILITY COMMITMENTS ARE SECURED BY
THE COLLATERAL RATABLY WITH ALL OTHER REVOLVING LOANS.


(D)               EACH OF THE PARTIES HERETO HEREBY AGREES THAT THE
ADMINISTRATIVE AGENT MAY TAKE ANY AND ALL ACTION AS MAY BE REASONABLY NECESSARY
TO ENSURE ALL REVOLVING LOANS IN RESPECT OF INCREMENTAL REVOLVING FACILITY
COMMITMENTS, WHEN ORIGINALLY MADE, ARE INCLUDED IN EACH BORROWING OF OUTSTANDING
REVOLVING LOANS ON A PRO RATA BASIS.  THE BORROWERS AGREE THAT SECTION 2.16
SHALL APPLY TO ANY CONVERSION OF EUROCURRENCY LOANS TO ABR LOANS REASONABLY
REQUIRED BY THE ADMINISTRATIVE AGENT TO EFFECT THE FOREGOING.


SECTION 2.22. CASH COLLATERAL FOR DEFAULTING LENDERS

.


(A)    AT ANY TIME THAT THERE SHALL EXIST A DEFAULTING LENDER, WITHIN THREE
BUSINESS DAYS FOLLOWING NOTICE BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR
THE SWINGLINE LENDER, THE COMPANY SHALL DELIVER TO THE ADMINISTRATIVE AGENT CASH
COLLATERAL IN AN AMOUNT SUFFICIENT TO COVER THE COMPANY’S OBLIGATIONS
CORRESPONDING TO THE FRONTING EXPOSURE RELATED TO SUCH DEFAULTING LENDER (AFTER
GIVING EFFECT TO SECTION 2.23(A)(IV) AND ANY CASH COLLATERAL PROVIDED BY THE
DEFAULTING LENDER) FOR SO LONG AS THE FRONTING EXPOSURE REMAINS OUTSTANDING.


(B)               ALL CASH COLLATERAL (OTHER THAN CREDIT SUPPORT NOT
CONSTITUTING FUNDS SUBJECT TO DEPOSIT) SHALL BE MAINTAINED IN BLOCKED,
NON-INTEREST BEARING DEPOSIT ACCOUNTS AT BANK OF AMERICA.  THE BORROWER, AND TO
THE EXTENT PROVIDED BY ANY LENDER, SUCH LENDER, SHALL MAINTAIN (PURSUANT TO, IF
NECESSARY IN ORDER TO CREATE SUCH A SECURITY INTEREST, A CUSTOMARY PLEDGE
AGREEMENT REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT) A FIRST PRIORITY
SECURITY INTEREST, SUBJECT (IN THE CASE OF A GRANT BY THE BORROWER) TO THE
INTERCREDITOR AGREEMENTS, IN ALL SUCH CASH, DEPOSIT ACCOUNTS AND ALL BALANCES
THEREIN, AND ALL OTHER PROPERTY SO PROVIDED AS COLLATERAL PURSUANT HERETO, AND
IN ALL PROCEEDS OF THE FOREGOING, ALL AS SECURITY FOR THE OBLIGATIONS TO WHICH
SUCH CASH COLLATERAL MAY BE APPLIED PURSUANT TO SECTION 2.22(C).  IF AT ANY TIME
THE ADMINISTRATIVE AGENT DETERMINES THAT CASH COLLATERAL IS SUBJECT TO ANY PRIOR
RIGHT OR CLAIM OF ANY PERSON OTHER THAN THE COLLATERAL AGENT AS HEREIN PROVIDED,
OR THAT THE TOTAL AMOUNT OF SUCH CASH COLLATERAL IS LESS THAN THE APPLICABLE
FRONTING EXPOSURE, THE COMPANY OR THE RELEVANT DEFAULTING LENDER WILL, PROMPTLY
UPON DEMAND BY THE ADMINISTRATIVE AGENT, PAY OR PROVIDE TO THE ADMINISTRATIVE
AGENT ADDITIONAL CASH COLLATERAL IN AN AMOUNT SUFFICIENT TO ELIMINATE SUCH
DEFICIENCY.


 

                                                                                
90                                                                                

--------------------------------------------------------------------------------

 

 


(C)                (I) IF NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, CASH COLLATERAL PROVIDED BY THE COMPANY TO REDUCE SUCH OBLIGATIONS
CORRESPONDING TO SUCH FRONTING EXPOSURE SHALL BE RELEASED PROMPTLY TO THE
COMPANY AS AND TO THE EXTENT THAT, AFTER GIVING EFFECT TO SUCH RETURN, THE
APPLICABLE FRONTING EXPOSURE IS ELIMINATED, AND (II) IF AN EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, CASH COLLATERAL PROVIDED BY THE COMPANY
TO REDUCE SUCH OBLIGATIONS CORRESPONDING TO SUCH FRONTING EXPOSURE SHALL BE
APPLIED AS PROVIDED IN THIS SECTION 2.22 AND OTHERWISE IN ACCORDANCE WITH
SECTION 5.02 OF THE COLLATERAL AGREEMENT AND THE OTHER LOAN DOCUMENTS (SUBJECT
TO THE INTERCREDITOR AGREEMENTS), AND THEN SHALL BE RELEASED PROMPTLY TO THE
COMPANY FOLLOWING SUCH APPLICATION.


SECTION 2.23. DEFAULTING LENDERS

.


(A)    NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, IF
ANY LENDER BECOMES A DEFAULTING LENDER, THEN, UNTIL SUCH TIME AS THAT LENDER IS
NO LONGER A DEFAULTING LENDER, TO THE EXTENT PERMITTED BY APPLICABLE LAW:

(I)         THAT DEFAULTING LENDER’S RIGHT TO APPROVE OR DISAPPROVE ANY
AMENDMENT, WAIVER OR CONSENT WITH RESPECT TO THIS AGREEMENT SHALL BE RESTRICTED
AS SET FORTH IN SECTIONS 1.01 AND 9.08.

(II)        ANY PAYMENT OF PRINCIPAL, INTEREST, FEES OR OTHER AMOUNTS RECEIVED
BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THAT DEFAULTING LENDER (WHETHER
VOLUNTARY OR MANDATORY, AT MATURITY, AND INCLUDING ANY AMOUNTS MADE AVAILABLE TO
THE ADMINISTRATIVE AGENT BY THAT DEFAULTING LENDER PURSUANT TO SECTION 9.06),
SHALL, IN LIEU OF BEING DISTRIBUTED TO SUCH DEFAULTING LENDER, BE RETAINED BY
THE ADMINISTRATIVE AGENT IN A BLOCKED, NON-INTEREST BEARING DEPOSIT ACCOUNT AT
BANK OF AMERICA AND, SUBJECT TO ANY APPLICABLE REQUIREMENTS OF LAW, BE APPLIED
AT SUCH TIME OR TIMES AS MAY BE DETERMINED BY THE ADMINISTRATIVE AGENT AS
FOLLOWS:  FIRST, TO THE PAYMENT OF ANY AMOUNTS OWING BY THAT DEFAULTING LENDER
TO THE ADMINISTRATIVE AGENT HEREUNDER; SECOND, TO THE PAYMENT ON A PRO RATA
BASIS OF ANY AMOUNTS OWING BY THAT DEFAULTING LENDER TO THE ISSUING BANK OR
SWINGLINE LENDER HEREUNDER; THIRD, IF SO DETERMINED BY THE ADMINISTRATIVE AGENT
OR REQUESTED BY THE ISSUING BANK OR SWINGLINE LENDER, TO BE HELD AS CASH
COLLATERAL FOR FUTURE FUNDING OBLIGATIONS OF THAT DEFAULTING LENDER OF ANY
PARTICIPATION IN ANY SWINGLINE LOAN OR LETTER OF CREDIT; FOURTH, AS THE COMPANY
MAY REQUEST (SO LONG AS NO DEFAULT OR EVENT OF DEFAULT EXISTS), TO THE FUNDING
OF ANY REVOLVING LOAN IN RESPECT OF WHICH THAT DEFAULTING LENDER HAS FAILED TO
FUND ITS PORTION THEREOF AS REQUIRED BY THIS AGREEMENT, AS DETERMINED BY THE
ADMINISTRATIVE AGENT; FIFTH, IF SO DETERMINED BY THE ADMINISTRATIVE AGENT AND
THE COMPANY, TO BE HELD IN A NON-INTEREST BEARING DEPOSIT ACCOUNT AND RELEASED
IN ORDER TO SATISFY OBLIGATIONS OF THAT DEFAULTING LENDER TO FUND REVOLVING
LOANS UNDER THIS AGREEMENT; SIXTH, TO THE PAYMENT OF ANY AMOUNTS OWING TO THE
LENDERS, THE ISSUING BANK OR SWINGLINE LENDER AS A RESULT OF ANY JUDGMENT OF A
COURT OF COMPETENT JURISDICTION OBTAINED BY ANY LENDER, THE ISSUING BANK OR
SWINGLINE LENDER AGAINST THAT DEFAULTING LENDER AS A RESULT OF THAT DEFAULTING
LENDER’S BREACH OF ITS OBLIGATIONS UNDER THIS AGREEMENT; SEVENTH, TO THE PAYMENT
OF ANY AMOUNTS OWING TO THE COMPANY AS A RESULT OF ANY JUDGMENT OF A COURT OF
COMPETENT JURISDICTION OBTAINED BY THE COMPANY AGAINST THAT DEFAULTING LENDER AS
A RESULT OF THAT DEFAULTING LENDER’S BREACH OF ITS OBLIGATIONS UNDER THIS
AGREEMENT; AND EIGHTH, TO THAT DEFAULTING LENDER OR AS OTHERWISE DIRECTED BY A
COURT OF COMPETENT

                                                                                
91                                                                                

--------------------------------------------------------------------------------

 

 

JURISDICTION; PROVIDED  THAT IF (X) SUCH PAYMENT IS A PAYMENT OF THE PRINCIPAL
AMOUNT OF ANY LOANS OR L/C BORROWINGS IN RESPECT OF WHICH THAT DEFAULTING LENDER
HAS NOT FULLY FUNDED ITS APPROPRIATE SHARE AND (Y) SUCH LOANS OR L/C BORROWINGS
WERE MADE AT A TIME WHEN THE CONDITIONS SET FORTH IN SECTION 4.01 WERE SATISFIED
OR WAIVED, SUCH PAYMENT SHALL BE APPLIED SOLELY TO PAY THE LOANS OF, AND L/C
BORROWINGS OWED TO, ALL NON-DEFAULTING LENDERS ON A PRO RATA BASIS PRIOR TO
BEING APPLIED TO THE PAYMENT OF ANY LOANS OF, OR L/C BORROWINGS OWED TO, THAT
DEFAULTING LENDER.  ANY PAYMENTS, PREPAYMENTS OR OTHER AMOUNTS PAID OR PAYABLE
TO A DEFAULTING LENDER THAT ARE APPLIED (OR HELD) TO PAY AMOUNTS OWED BY A
DEFAULTING LENDER OR TO POST CASH COLLATERAL PURSUANT TO THIS
SECTION 2.23(A)(II) SHALL BE DEEMED PAID TO AND REDIRECTED BY THAT DEFAULTING
LENDER, AND EACH LENDER IRREVOCABLY CONSENTS HERETO.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN THIS AGREEMENT, PROVISIONS RELATING TO DEFAULTING LENDERS
SHALL BE SUBJECT TO THE INTERCREDITOR AGREEMENTS.

(III)       THAT DEFAULTING LENDER (X) SHALL NOT BE ENTITLED TO RECEIVE ANY
COMMITMENT FEE PURSUANT TO SECTION 2.12(B) OR (C) FOR ANY PERIOD DURING WHICH
THAT LENDER IS A DEFAULTING LENDER (AND THE COMPANY SHALL NOT BE REQUIRED TO PAY
ANY SUCH FEE THAT OTHERWISE WOULD HAVE BEEN REQUIRED TO HAVE BEEN PAID TO THAT
DEFAULTING LENDER) AND (Y) SHALL BE LIMITED IN ITS RIGHT TO RECEIVE LETTER OF
CREDIT FEES AS PROVIDED IN SECTION 2.05.

(IV)       DURING ANY PERIOD IN WHICH THERE IS A DEFAULTING LENDER, FOR PURPOSES
OF COMPUTING THE AMOUNT OF THE OBLIGATION OF EACH NON-DEFAULTING LENDER TO
ACQUIRE, REFINANCE OR FUND PARTICIPATIONS IN LETTERS OF CREDIT OR SWINGLINE
LOANS PURSUANT TO SECTIONS 2.04 AND 2.05, THE “PRO RATA SHARE” OF EACH
NON-DEFAULTING LENDER SHALL BE COMPUTED WITHOUT GIVING EFFECT TO THE COMMITMENT
OF THAT DEFAULTING LENDER; PROVIDED, THAT, (I) EACH SUCH REALLOCATION SHALL BE
GIVEN EFFECT ONLY IF, AT THE DATE THE APPLICABLE LENDER BECOMES A DEFAULTING
LENDER, NO DEFAULT OR EVENT OF DEFAULT EXISTS; AND (II) THE AGGREGATE OBLIGATION
OF EACH NON-DEFAULTING LENDER TO ACQUIRE, REFINANCE OR FUND PARTICIPATIONS IN
LETTERS OF CREDIT AND SWINGLINE LOANS SHALL NOT EXCEED THE POSITIVE DIFFERENCE,
IF ANY, OF (1) THE COMMITMENT OF THAT NON-DEFAULTING LENDER MINUS (2) THE
REVOLVING CREDIT FACILITY EXPOSURE OF THAT LENDER.


(B)               IF THE COMPANY, THE ADMINISTRATIVE AGENT, SWINGLINE LENDER AND
EACH ISSUING BANK AGREE IN WRITING IN THEIR SOLE DISCRETION THAT A DEFAULTING
LENDER SHOULD NO LONGER BE DEEMED TO BE A DEFAULTING LENDER, THE ADMINISTRATIVE
AGENT WILL SO NOTIFY THE PARTIES HERETO, WHEREUPON AS OF THE EFFECTIVE DATE
SPECIFIED IN SUCH NOTICE AND SUBJECT TO ANY CONDITIONS SET FORTH THEREIN (WHICH
MAY INCLUDE ARRANGEMENTS WITH RESPECT TO ANY CASH COLLATERAL), THAT LENDER WILL,
TO THE EXTENT APPLICABLE, PURCHASE THAT PORTION OF OUTSTANDING LOANS OF THE
OTHER LENDERS OR TAKE SUCH OTHER ACTIONS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY DETERMINE TO BE NECESSARY TO CAUSE THE COMMITTED LOANS AND FUNDED AND
UNFUNDED PARTICIPATIONS IN LETTERS OF CREDIT AND SWINGLINE LOANS TO BE HELD ON A
PRO RATA BASIS BY THE LENDERS IN ACCORDANCE WITH THEIR PRO RATA SHARES (WITHOUT
GIVING EFFECT TO SECTION 2.23(A)(IV)), WHEREUPON THAT LENDER WILL CEASE TO BE A
DEFAULTING LENDER; PROVIDED THAT NO ADJUSTMENTS WILL BE MADE RETROACTIVELY WITH
RESPECT TO FEES ACCRUED OR PAYMENTS MADE BY OR ON BEHALF OF THE COMPANY WHILE
THAT LENDER WAS A DEFAULTING LENDER; AND PROVIDED, FURTHER, THAT EXCEPT TO THE
EXTENT OTHERWISE EXPRESSLY AGREED BY THE AFFECTED PARTIES, NO CHANGE HEREUNDER
FROM DEFAULTING LENDER TO LENDER WILL CONSTITUTE A WAIVER OR RELEASE OF ANY
CLAIM OF ANY PARTY HEREUNDER ARISING FROM THAT LENDER’S HAVING BEEN A DEFAULTING
LENDER.


 

                                                                                
92                                                                                

--------------------------------------------------------------------------------

 

 


ARTICLE III

REPRESENTATIONS AND WARRANTIES

On the date of each Credit Event as provided in Section 4.01, each of Holdings
and each of the Borrowers represent and warrant to each of the Lenders that: 


                        SECTION 3.01. ORGANIZATION; POWERS

.  Except as set forth on Schedule 3.01, each of Holdings, each Borrower and the
Material Subsidiaries (a) is a partnership, limited liability company or
corporation duly organized, validly existing and in good standing (or, if
applicable in a foreign jurisdiction, enjoys the equivalent status under the
laws of any jurisdiction of organization outside the United States) under the
laws of the jurisdiction of its organization, (b) has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted, (c) is qualified to do business in each jurisdiction where such
qualification is required, except where the failure so to qualify would not
reasonably be expected to have a Material Adverse Effect, and (d) has the power
and authority to execute, deliver and perform its obligations under each of the
Loan Documents and each other agreement or instrument contemplated thereby to
which it is or will be a party and, in the case of the Borrowers, to borrow and
otherwise obtain credit hereunder.


                        SECTION 3.02. AUTHORIZATION 

.  The execution, delivery and performance by Holdings, each Borrower and each
of the Subsidiary Loan Parties of each of the Loan Documents to which it is a
party, and the borrowings hereunder and the transactions forming a part of the
Transactions (a) have been duly authorized by all corporate, stockholder,
partnership or limited liability company action required to be obtained by
Holdings, such Borrower and such Subsidiary Loan Parties and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents
(including any partnership, limited liability company or operating agreements)
or by‑laws of Holdings, any such Borrower or any such Subsidiary Loan Party,
(B) any applicable order of any court or any rule, regulation or order of any
Governmental Authority or (C) any provision of any indenture, certificate of
designation for preferred stock, agreement or other instrument to which
Holdings, any such Borrower or any such Subsidiary Loan Party is a party or by
which any of them or any of their property is or may be bound, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, give rise to a right of or result in any
cancellation or acceleration of any right or obligation (including any payment)
or to a loss of a material benefit under any such indenture, certificate of
designation for preferred stock, agreement or other instrument, where any such
conflict, violation, breach or default referred to in clause (i) or (ii) of this
Section 3.02(b), would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by Holdings, any such Borrower or any such Subsidiary Loan
Party, other than the Liens created by the Loan Documents and Permitted Liens.


                        SECTION 3.03. ENFORCEABILITY 

.  This Agreement has been duly executed and delivered by Holdings and the
Borrowers and constitutes, and each other Loan Document when executed and
delivered by each Loan Party that is party thereto will constitute, a legal,
valid and binding obligation of such Loan Party enforceable against each such
Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.

                                                                                
93                                                                                

--------------------------------------------------------------------------------

 

 


                        SECTION 3.04. GOVERNMENTAL APPROVALS

.  No action, consent or approval of, registration or filing with or any other
action by any Governmental Authority is or will be required in connection with
the Transactions, the perfection or maintenance of the Liens created under the
Security Documents or the exercise by any Agent or any Lender of its rights
under the Loan Documents or the remedies in respect of the Collateral, except
for (a) the filing of Uniform Commercial Code financing statements and/or
continuation statements, (b) filings with the United States Patent and Trademark
Office and the United States Copyright Office and comparable offices in foreign
jurisdictions and equivalent filings in foreign jurisdictions, (c) recordation
of the Mortgages, (d) such as have been made or obtained and are in full force
and effect, (e) such actions, consents and approvals the failure of which to be
obtained or made would not reasonably be expected to have a Material Adverse
Effect and (f) filings or other actions listed on Schedule 3.04. 


                       SECTION 3.05. FINANCIAL STATEMENTS

.  (a)  The unaudited pro forma consolidated financial information, (the “Pro
Forma Financial Statements”) and pro forma adjusted EBITDA (the “Pro Forma
Adjusted EBITDA”), for the twelve months ended on or about December 30, 2006,
copies of which have heretofore been furnished to each Lender (via inclusion on
page 38 the Information Memorandum), have been prepared giving effect (as if
such events had occurred on such date) to the Transactions.  Each of the Pro
Forma Financial Statements and the Pro Forma Adjusted EBITDA has been prepared
in good faith based on assumptions believed by the Borrower to have been
reasonable as of the date of delivery thereof (it being understood that such
assumptions are based on good faith estimates of certain items and that the
actual amount of such items on the Closing Date is subject to change), and
presents fairly in all material respects on a Pro Forma Basis the estimated
financial position of the Borrower and its consolidated Subsidiaries as at
December 30, 2006, assuming that the Transactions had actually occurred at such
date, and the results of operations of Borrower and its consolidated
subsidiaries for the twelve-month period ended December 30, 2006, assuming that
the Transactions had actually occurred on the first day of such twelve-month
period.


(B)   THE AUDITED COMBINED BALANCE SHEETS OF EACH OF COVALENCE (OR ITS
PREDECESSOR) AND BERRY (OR ITS PREDECESSOR) AS AT THE END OF 2006, 2005 AND 2004
FISCAL YEARS, AND THE RELATED AUDITED COMBINED STATEMENTS OF INCOME,
STOCKHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH FISCAL YEARS, REPORTED ON BY AND
ACCOMPANIED BY A REPORT FROM DELOITTE & TOUCHE LLP, AND ERNST & YOUNG LLP,
RESPECTIVELY, COPIES OF WHICH HAVE HERETOFORE BEEN FURNISHED TO EACH LENDER,
PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE COMBINED FINANCIAL POSITION OF
COVALENCE OR BERRY, AS APPLICABLE, AS AT SUCH DATE AND THE COMBINED RESULTS OF
OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS OF COVALENCE OR BERRY, AS
APPLICABLE, FOR THE YEARS THEN ENDED.


                        SECTION 3.06. NO MATERIAL ADVERSE EFFECT

.  Since October 2, 2010, there has been no event, development or circumstance
that has or would reasonably be expected to have a Material Adverse Effect.


 

                                                                                
94                                                                                

--------------------------------------------------------------------------------

 

 


                        SECTION 3.07. TITLE TO PROPERTIES; POSSESSION UNDER
LEASES

.


(A)    EACH OF HOLDINGS, THE BORROWERS AND THE SUBSIDIARIES HAS VALID FEE SIMPLE
TITLE TO, OR VALID LEASEHOLD INTERESTS IN, OR EASEMENTS OR OTHER LIMITED
PROPERTY INTERESTS IN, ALL ITS REAL PROPERTIES (INCLUDING ALL MORTGAGED
PROPERTIES) AND HAS VALID TITLE TO ITS PERSONAL PROPERTY AND ASSETS, IN EACH
CASE, EXCEPT FOR PERMITTED LIENS AND EXCEPT FOR DEFECTS IN TITLE THAT DO NOT
MATERIALLY INTERFERE WITH ITS ABILITY TO CONDUCT ITS BUSINESS AS CURRENTLY
CONDUCTED OR TO UTILIZE SUCH PROPERTIES AND ASSETS FOR THEIR INTENDED PURPOSES
AND EXCEPT WHERE THE FAILURE TO HAVE SUCH TITLE WOULD NOT REASONABLY BE EXPECTED
TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.  ALL SUCH
PROPERTIES AND ASSETS ARE FREE AND CLEAR OF LIENS, OTHER THAN PERMITTED LIENS.


(B)               EACH OF THE BORROWERS AND THE SUBSIDIARIES HAS COMPLIED WITH
ALL OBLIGATIONS UNDER ALL LEASES TO WHICH IT IS A PARTY, EXCEPT WHERE THE
FAILURE TO COMPLY WOULD NOT REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN
THE AGGREGATE, A MATERIAL ADVERSE EFFECT, AND ALL SUCH LEASES ARE IN FULL FORCE
AND EFFECT, EXCEPT LEASES IN RESPECT OF WHICH THE FAILURE TO BE IN FULL FORCE
AND EFFECT WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. 
EXCEPT AS SET FORTH ON SCHEDULE 3.07(B), EACH OF THE BORROWERS AND EACH OF THE
SUBSIDIARIES ENJOYS PEACEFUL AND UNDISTURBED POSSESSION UNDER ALL SUCH LEASES,
OTHER THAN LEASES IN RESPECT OF WHICH THE FAILURE TO ENJOY PEACEFUL AND
UNDISTURBED POSSESSION WOULD NOT REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR
IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


(C)                AS OF THE AMENDMENT EFFECTIVE DATE, NONE OF THE BORROWERS OR
THE SUBSIDIARIES HAS RECEIVED ANY NOTICE OF ANY PENDING OR CONTEMPLATED
CONDEMNATION PROCEEDING AFFECTING ANY MATERIAL PORTION OF THE MORTGAGED
PROPERTIES OR ANY SALE OR DISPOSITION THEREOF IN LIEU OF CONDEMNATION THAT
REMAINS UNRESOLVED AS OF THE AMENDMENT EFFECTIVE DATE.


(D)               NONE OF THE BORROWERS OR THE SUBSIDIARIES IS OBLIGATED ON THE
AMENDMENT EFFECTIVE DATE UNDER ANY RIGHT OF FIRST REFUSAL, OPTION OR OTHER
CONTRACTUAL RIGHT TO SELL, ASSIGN OR OTHERWISE DISPOSE OF ANY MORTGAGED PROPERTY
OR ANY INTEREST THEREIN, EXCEPT AS PERMITTED UNDER SECTION 6.02 OR 6.05.


                        SECTION 3.08. SUBSIDIARIES 

.


(A)    SCHEDULE 3.08(A)  SETS FORTH AS OF THE AMENDMENT EFFECTIVE DATE THE NAME
AND JURISDICTION OF INCORPORATION, FORMATION OR ORGANIZATION OF EACH SUBSIDIARY
OF HOLDINGS AND, AS TO EACH SUCH SUBSIDIARY, THE PERCENTAGE OF EACH CLASS OF
EQUITY INTERESTS OWNED BY HOLDINGS OR BY ANY SUCH SUBSIDIARY.


(B)               AS OF THE AMENDMENT EFFECTIVE DATE, THERE ARE NO OUTSTANDING
SUBSCRIPTIONS, OPTIONS, WARRANTS, CALLS, RIGHTS OR OTHER AGREEMENTS OR
COMMITMENTS (OTHER THAN STOCK OPTIONS AND STOCK APPRECIATION RIGHTS GRANTED TO
EMPLOYEES OR DIRECTORS AND DIRECTORS’ QUALIFYING SHARES) OF ANY NATURE RELATING
TO ANY EQUITY INTERESTS OF HOLDINGS, THE BORROWERS OR ANY OF THE SUBSIDIARIES,
EXCEPT RIGHTS OF CURRENT OR FORMER EMPLOYEES, OFFICERS OR DIRECTORS TO PURCHASE
EQUITY INTERESTS OF HOLDINGS OR AS SET FORTH ON SCHEDULE 3.08(B).   


                        SECTION 3.09. LITIGATION; COMPLIANCE WITH LAWS

.


 

                                                                                
95                                                                                

--------------------------------------------------------------------------------

 

 


(A)    THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS AT LAW OR IN EQUITY OR, TO THE
KNOWLEDGE OF THE BORROWERS, INVESTIGATIONS BY OR ON BEHALF OF ANY GOVERNMENTAL
AUTHORITY OR IN ARBITRATION NOW PENDING, OR, TO THE KNOWLEDGE OF HOLDINGS OR THE
BORROWERS, THREATENED IN WRITING AGAINST OR AFFECTING HOLDINGS OR THE BORROWERS
OR ANY OF THE SUBSIDIARIES OR ANY BUSINESS, PROPERTY OR RIGHTS OF ANY SUCH
PERSON WHICH WOULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT.


(B)               NONE OF HOLDINGS, THE BORROWERS, THE SUBSIDIARIES AND THEIR
RESPECTIVE PROPERTIES OR ASSETS IS IN VIOLATION OF (NOR WILL THE CONTINUED
OPERATION OF THEIR MATERIAL PROPERTIES AND ASSETS AS CURRENTLY CONDUCTED
VIOLATE) ANY LAW, RULE OR REGULATION (INCLUDING ANY ZONING, BUILDING, ORDINANCE,
CODE OR APPROVAL OR ANY BUILDING PERMIT, BUT EXCLUDING ANY ENVIRONMENTAL LAWS,
WHICH ARE SUBJECT TO SECTION 3.16) OR ANY RESTRICTION OF RECORD OR AGREEMENT
AFFECTING ANY MORTGAGED PROPERTY, OR IS IN DEFAULT WITH RESPECT TO ANY JUDGMENT,
WRIT, INJUNCTION OR DECREE OF ANY GOVERNMENTAL AUTHORITY, WHERE SUCH VIOLATION
OR DEFAULT WOULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT.


                        SECTION 3.10. FEDERAL RESERVE REGULATIONS

.


(A)    NONE OF HOLDINGS, THE BORROWERS OR THE SUBSIDIARIES IS ENGAGED
PRINCIPALLY, OR AS ONE OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF EXTENDING
CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK.


(B)               NO PART OF THE PROCEEDS OF ANY LOAN WILL BE USED, WHETHER
DIRECTLY OR INDIRECTLY, AND WHETHER IMMEDIATELY, INCIDENTALLY OR ULTIMATELY, (I)
TO PURCHASE OR CARRY MARGIN STOCK OR TO EXTEND CREDIT TO OTHERS FOR THE PURPOSE
OF PURCHASING OR CARRYING MARGIN STOCK OR TO REFUND INDEBTEDNESS ORIGINALLY
INCURRED FOR SUCH PURPOSE, OR (II) FOR ANY PURPOSE THAT ENTAILS A VIOLATION OF,
OR THAT IS INCONSISTENT WITH, THE PROVISIONS OF THE REGULATIONS OF THE BOARD,
INCLUDING REGULATION U OR REGULATION X.      


                        SECTION 3.11. INVESTMENT COMPANY ACT

.  None of Holdings, the Borrowers and the Subsidiaries is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended.


                        SECTION 3.12. USE OF PROCEEDS

.  The Borrowers will use the proceeds of the Revolving Loans, together with
other cash, to consummate the Refinancing, for general corporate purposes and to
pay the Transaction Expenses.


                        SECTION 3.13. TAX RETURNS

.  Except as set forth on Schedule 3.13:   

(a)        except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) each of Holdings, the Borrowers
and the Subsidiaries has filed or caused to be filed all federal, state, local
and non‑U.S. Tax returns required to have been filed by it and (ii) taken as a
whole, and each such Tax return is true and correct;

(b)        each of Holdings, the Borrowers and the Subsidiaries has timely paid
or caused to be timely paid all Taxes shown to be due and payable by it on the
returns referred to in clause (a) and all other Taxes or assessments (or made
adequate provision (in accordance with GAAP) for the payment of all Taxes due)
with respect to all periods or portions thereof ending on or before the
Amendment Effective Date (except Taxes or assessments that are being contested
in good faith by appropriate proceedings in accordance with Section 5.03 and for
which Holdings, the Borrowers or any of the Subsidiaries (as the case may be)
has set aside on its books adequate reserves in accordance with GAAP), which
Taxes, if not paid or adequately provided for, would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and

                                                                                
96                                                                                

--------------------------------------------------------------------------------

 

 

(c)        other than as would not be, individually or in the aggregate,
reasonably expected to have a Material Adverse Effect:  as of the Amendment
Effective Date, with respect to each of Holdings, the Borrowers and the
Subsidiaries, there are no claims being asserted in writing with respect to any
Taxes.

SECTION 3.14. No Material Misstatements


(A)    ALL WRITTEN INFORMATION (OTHER THAN THE PROJECTIONS, ESTIMATES AND
INFORMATION ON SCHEDULE 4.02  OR ESTIMATES AND INFORMATION OF A GENERAL ECONOMIC
NATURE OR GENERAL INDUSTRY NATURE) (THE “INFORMATION”) CONCERNING HOLDINGS, THE
BORROWERS, THE SUBSIDIARIES, THE TRANSACTIONS AND ANY OTHER TRANSACTIONS
CONTEMPLATED HEREBY INCLUDED IN THE INFORMATION MEMORANDUM OR OTHERWISE PREPARED
BY OR ON BEHALF OF THE FOREGOING OR THEIR REPRESENTATIVES AND MADE AVAILABLE TO
ANY LENDERS OR THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE TRANSACTIONS OR
THE OTHER TRANSACTIONS CONTEMPLATED HEREBY, WHEN TAKEN AS A WHOLE, WAS TRUE AND
CORRECT IN ALL MATERIAL RESPECTS, AS OF THE DATE SUCH INFORMATION WAS FURNISHED
TO THE LENDERS AND AS OF THE CLOSING DATE AND DID NOT, TAKEN AS A WHOLE, CONTAIN
ANY UNTRUE STATEMENT OF A MATERIAL FACT AS OF ANY SUCH DATE OR OMIT TO STATE A
MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS CONTAINED THEREIN, TAKEN
AS A WHOLE, NOT MATERIALLY MISLEADING IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
SUCH STATEMENTS WERE MADE.


(B)               THE PROJECTIONS AND ESTIMATES AND INFORMATION OF A GENERAL
ECONOMIC NATURE PREPARED BY OR ON BEHALF OF THE BORROWERS OR ANY OF THEIR
REPRESENTATIVES AND THAT HAVE BEEN MADE AVAILABLE TO ANY LENDERS OR THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THE TRANSACTIONS OR THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY (I) HAVE BEEN PREPARED IN GOOD FAITH BASED UPON
ASSUMPTIONS BELIEVED BY THE BORROWERS TO BE REASONABLE AS OF THE DATE THEREOF
(IT BEING UNDERSTOOD THAT ACTUAL RESULTS MAY VARY MATERIALLY FROM THE
PROJECTIONS), AS OF THE DATE SUCH PROJECTIONS AND ESTIMATES WERE FURNISHED TO
THE LENDERS AND AS OF THE CLOSING DATE, AND (II) AS OF THE CLOSING DATE, HAVE
NOT BEEN MODIFIED IN ANY MATERIAL RESPECT BY THE BORROWERS.


(C)                ALL WRITTEN INFORMATION (OTHER THAN THE PROJECTIONS,
ESTIMATES AND INFORMATION ON SCHEDULE 4.02(C)  OR ESTIMATES AND INFORMATION OF A
GENERAL ECONOMIC NATURE OR GENERAL INDUSTRY NATURE) CONCERNING HOLDINGS, THE
BORROWERS, THE SUBSIDIARIES, AND ANY TRANSACTIONS CONTEMPLATED HEREBY INCLUDED
IN THE 2011 INFORMATION MEMORANDUM OR OTHERWISE PREPARED BY OR ON BEHALF OF THE
FOREGOING OR THEIR REPRESENTATIVES AND MADE AVAILABLE TO ANY LENDERS OR THE
ADMINISTRATIVE AGENT IN CONNECTION WITH ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY, WHEN TAKEN AS A WHOLE, WAS TRUE AND CORRECT IN ALL MATERIAL RESPECTS, AS
OF THE DATE SUCH INFORMATION WAS FURNISHED TO THE LENDERS AND AS OF THE
AMENDMENT EFFECTIVE DATE AND DID NOT, TAKEN AS A WHOLE, CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT AS OF ANY SUCH DATE OR OMIT TO STATE

                                                                                
97                                                                                

--------------------------------------------------------------------------------

 

 


A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS CONTAINED THEREIN,
TAKEN AS A WHOLE, NOT MATERIALLY MISLEADING IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH SUCH STATEMENTS WERE MADE.


(D)               THE 2011 PROJECTIONS AND ESTIMATES AND INFORMATION OF A
GENERAL ECONOMIC NATURE PREPARED BY OR ON BEHALF OF THE BORROWERS OR ANY OF
THEIR REPRESENTATIVES AND THAT HAVE BEEN MADE AVAILABLE TO ANY LENDERS OR THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY (I)
HAVE BEEN PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED BY THE
BORROWERS TO BE REASONABLE AS OF THE DATE THEREOF (IT BEING UNDERSTOOD THAT
ACTUAL RESULTS MAY VARY MATERIALLY FROM THE 2011 PROJECTIONS), AS OF THE DATE
SUCH 2011 PROJECTIONS AND ESTIMATES WERE FURNISHED TO THE LENDERS AND AS OF THE
AMENDMENT EFFECTIVE DATE, AND (II) AS OF THE AMENDMENT EFFECTIVE DATE, HAVE NOT
BEEN MODIFIED IN ANY MATERIAL RESPECT BY THE BORROWERS.


                        SECTION 3.15. EMPLOYEE BENEFIT PLANS


(A)    EXCEPT AS WOULD NOT REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE
AGGREGATE, TO HAVE A MATERIAL ADVERSE EFFECT:  (I) EACH PLAN IS IN COMPLIANCE IN
ALL MATERIAL RESPECTS WITH THE APPLICABLE PROVISIONS OF ERISA AND THE CODE;
(II) NO REPORTABLE EVENT HAS OCCURRED DURING THE PAST FIVE YEARS AS TO WHICH THE
BORROWERS, HOLDINGS, ANY OF THEIR SUBSIDIARIES OR ANY ERISA AFFILIATE WAS
REQUIRED TO FILE A REPORT WITH THE PBGC, OTHER THAN REPORTS THAT HAVE BEEN
FILED; (III) NO PLAN HAS ANY UNFUNDED PENSION LIABILITY IN EXCESS OF
$50 MILLION; (IV) NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR; AND (V) NONE OF THE BORROWERS, HOLDINGS, THE SUBSIDIARIES AND THE ERISA
AFFILIATES (A) HAS RECEIVED ANY WRITTEN NOTIFICATION THAT ANY MULTIEMPLOYER PLAN
IS IN REORGANIZATION OR HAS BEEN TERMINATED WITHIN THE MEANING OF TITLE IV OF
ERISA, OR HAS KNOWLEDGE THAT ANY MULTIEMPLOYER PLAN IS REASONABLY EXPECTED TO BE
IN REORGANIZATION OR TO BE TERMINATED OR (B) HAS INCURRED OR IS REASONABLY
EXPECTED TO INCUR ANY WITHDRAWAL LIABILITY TO ANY MULTIEMPLOYER PLAN.


(B)               EACH OF HOLDINGS, THE BORROWERS AND THE SUBSIDIARIES IS IN
COMPLIANCE (I) WITH ALL APPLICABLE PROVISIONS OF LAW AND ALL APPLICABLE
REGULATIONS AND PUBLISHED INTERPRETATIONS THEREUNDER WITH RESPECT TO ANY
EMPLOYEE PENSION BENEFIT PLAN OR OTHER EMPLOYEE BENEFIT PLAN GOVERNED BY THE
LAWS OF A JURISDICTION OTHER THAN THE UNITED STATES AND (II) WITH THE TERMS OF
ANY SUCH PLAN, EXCEPT, IN EACH CASE, FOR SUCH NONCOMPLIANCE THAT WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


                        SECTION 3.16. ENVIRONMENTAL MATTERS

.  Except as set forth in Schedule 3.16  and except as to matters that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:  (i) no written notice, request for information, order,
complaint or penalty has been received by the Borrowers or any of their
Subsidiaries, and there are no judicial, administrative or other actions, suits
or proceedings pending or, to such Borrower’s knowledge, threatened which allege
a violation of or liability under any Environmental Laws, in each case relating
to the Borrowers or any of their Subsidiaries, (ii) each of the Borrowers and
their Subsidiaries has all environmental permits, licenses and other approvals
necessary for its operations to comply with all applicable Environmental Laws
and is, and during the term of all applicable statutes of limitation, has been,
in compliance with the terms of such permits, licenses and other approvals and
with all other applicable Environmental Laws, (iii) to the Borrowers’ knowledge,
no Hazardous Material is located at, on or under any property currently owned,
operated or leased by the Borrowers or any of their Subsidiaries that would
reasonably be expected to give rise to any cost, liability or obligation of the
Borrowers or any of their Subsidiaries under any Environmental Laws, and no
Hazardous Material has been generated, owned, treated, stored, handled or
controlled by the Borrowers or any of their Subsidiaries and transported to or
Released at any location in a manner that would reasonably be expected to give
rise to any cost, liability or obligation of the Borrowers or any of their
Subsidiaries under any Environmental Laws, and (iv) there are no agreements in
which the Borrowers or any of their Subsidiaries have expressly assumed or
undertaken responsibility for any known or reasonably likely liability or
obligation of any other person arising under or relating to Environmental Laws,
which in any such case has not been made available to the Administrative Agent
prior to the date hereof.

                                                                                
98                                                                                

--------------------------------------------------------------------------------

 

 


                        SECTION 3.17. SECURITY DOCUMENTS

.


(A)    THE COLLATERAL AGREEMENT IS EFFECTIVE TO CREATE IN FAVOR OF THE
COLLATERAL AGENT (FOR THE BENEFIT OF THE SECURED PARTIES) A LEGAL, VALID AND
ENFORCEABLE SECURITY INTEREST IN THE COLLATERAL DESCRIBED THEREIN AND PROCEEDS
THEREOF.  IN THE CASE OF THE PLEDGED COLLATERAL DESCRIBED IN THE COLLATERAL
AGREEMENT, WHEN CERTIFICATES OR PROMISSORY NOTES, AS APPLICABLE, REPRESENTING
SUCH PLEDGED COLLATERAL ARE DELIVERED TO THE COLLATERAL AGENT, AND IN THE CASE
OF THE OTHER COLLATERAL DESCRIBED IN THE COLLATERAL AGREEMENT (OTHER THAN THE
INTELLECTUAL PROPERTY (AS DEFINED IN THE COLLATERAL AGREEMENT)), WHEN FINANCING
STATEMENTS AND OTHER FILINGS SPECIFIED IN THE PERFECTION CERTIFICATE ARE FILED
IN THE OFFICES SPECIFIED IN THE PERFECTION CERTIFICATE, THE COLLATERAL AGENT
(FOR THE BENEFIT OF THE SECURED PARTIES) SHALL HAVE A FULLY PERFECTED LIEN ON,
AND SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES IN
SUCH COLLATERAL AND, SUBJECT TO SECTION 9‑315 OF THE NEW YORK UNIFORM COMMERCIAL
CODE, THE PROCEEDS THEREOF, AS SECURITY FOR THE OBLIGATIONS TO THE EXTENT
PERFECTION CAN BE OBTAINED BY FILING UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS, IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON (EXCEPT
PERMITTED LIENS).


(B)               WHEN THE COLLATERAL AGREEMENT OR A SUMMARY THEREOF IS PROPERLY
FILED IN THE UNITED STATES PATENT AND TRADEMARK OFFICE AND THE UNITED STATES
COPYRIGHT OFFICE, AND, WITH RESPECT TO COLLATERAL IN WHICH A SECURITY INTEREST
CANNOT BE PERFECTED BY SUCH FILINGS, UPON THE PROPER FILING OF THE FINANCING
STATEMENTS REFERRED TO IN PARAGRAPH (A) ABOVE, THE COLLATERAL AGENT (FOR THE
BENEFIT OF THE SECURED PARTIES) SHALL HAVE A FULLY PERFECTED LIEN ON, AND
SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES
THEREUNDER IN ALL DOMESTIC INTELLECTUAL PROPERTY, IN EACH CASE PRIOR AND
SUPERIOR IN RIGHT TO ANY OTHER PERSON (IT BEING UNDERSTOOD THAT SUBSEQUENT
RECORDINGS IN THE UNITED STATES PATENT AND TRADEMARK OFFICE AND THE UNITED
STATES COPYRIGHT OFFICE MAY BE NECESSARY TO PERFECT A LIEN ON REGISTERED
TRADEMARKS AND PATENTS, TRADEMARK AND PATENT APPLICATIONS AND REGISTERED
COPYRIGHTS ACQUIRED BY THE GRANTORS AFTER THE CLOSING DATE) (EXCEPT PERMITTED
LIENS).


(C)                EACH FOREIGN PLEDGE AGREEMENT, IF ANY, SHALL BE EFFECTIVE TO
CREATE IN FAVOR OF THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES,
A LEGAL, VALID AND ENFORCEABLE SECURITY INTEREST IN THE COLLATERAL DESCRIBED
THEREIN AND PROCEEDS THEREOF TO THE FULLEST EXTENT PERMISSIBLE UNDER APPLICABLE
LAW.  IN THE CASE OF THE PLEDGED COLLATERAL DESCRIBED IN A FOREIGN PLEDGE
AGREEMENT, WHEN CERTIFICATES REPRESENTING SUCH PLEDGED COLLATERAL (IF ANY) ARE
DELIVERED TO THE COLLATERAL AGENT, THE COLLATERAL AGENT (FOR THE BENEFIT OF THE
SECURED PARTIES) SHALL HAVE A FULLY PERFECTED LIEN ON, AND SECURITY INTEREST IN,
ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES IN SUCH

                                                                                
99                                                                                

--------------------------------------------------------------------------------

 

 


COLLATERAL AND THE PROCEEDS THEREOF, AS SECURITY FOR THE OBLIGATIONS, IN EACH
CASE PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON.


(D)               THE MORTGAGES (IF ANY) EXECUTED AND DELIVERED ON OR BEFORE THE
AMENDMENT EFFECTIVE DATE ARE, AND THE MORTGAGES TO BE EXECUTED AND DELIVERED
AFTER THE AMENDMENT EFFECTIVE DATE PURSUANT TO SECTION 5.10 SHALL BE, EFFECTIVE
TO CREATE IN FAVOR OF THE COLLATERAL AGENT (FOR THE BENEFIT OF THE SECURED
PARTIES) A VALID LIEN ON ALL OF THE LOAN PARTIES’ RIGHT, TITLE AND INTEREST IN
AND TO THE MORTGAGED PROPERTY THEREUNDER AND THE PROCEEDS THEREOF, AND WHEN SUCH
MORTGAGES ARE FILED OR RECORDED IN THE PROPER REAL ESTATE FILING OR RECORDING
OFFICES, THE COLLATERAL AGENT (FOR THE BENEFIT OF THE SECURED PARTIES) SHALL
HAVE A FULLY PERFECTED LIEN ON, AND SECURITY INTEREST IN, ALL RIGHT, TITLE AND
INTEREST OF THE LOAN PARTIES IN SUCH MORTGAGED PROPERTY AND, TO THE EXTENT
APPLICABLE, SUBJECT TO SECTION 9‑315 OF THE UNIFORM COMMERCIAL CODE, THE
PROCEEDS THEREOF, IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON,
OTHER THAN WITH RESPECT TO THE RIGHTS OF A PERSON PURSUANT TO PERMITTED LIENS.


(E)                NOTWITHSTANDING ANYTHING HEREIN (INCLUDING THIS SECTION 3.17)
OR IN ANY OTHER LOAN DOCUMENT TO THE CONTRARY, OTHER THAN TO THE EXTENT SET
FORTH IN THE APPLICABLE FOREIGN PLEDGE AGREEMENTS, NO BORROWER OR ANY OTHER LOAN
PARTY MAKES ANY REPRESENTATION OR WARRANTY AS TO THE EFFECTS OF PERFECTION OR
NON-PERFECTION, THE PRIORITY OR THE ENFORCEABILITY OF ANY PLEDGE OF OR SECURITY
INTEREST IN ANY EQUITY INTERESTS OF ANY FOREIGN SUBSIDIARY THAT IS NOT A LOAN
PARTY, OR AS TO THE RIGHTS AND REMEDIES OF THE AGENTS OR ANY LENDER WITH RESPECT
THERETO, UNDER FOREIGN LAW.


                        SECTION 3.18. LOCATION OF REAL PROPERTY AND LEASED
PREMISES

.  (a)  The Perfection Certificate lists completely and correctly, in all
material respects, as of the Amendment Effective Date all material Real Property
owned by Holdings, the Borrowers and the Subsidiary Loan Parties and the
addresses thereof.  As of the Amendment Effective Date, Holdings, the Borrowers
and the Subsidiary Loan Parties own in fee all the Real Property set forth as
being owned by them on the Perfection Certificate.


(B)   THE PERFECTION CERTIFICATE LISTS COMPLETELY AND CORRECTLY IN ALL MATERIAL
RESPECTS, AS OF THE AMENDMENT EFFECTIVE DATE, ALL MATERIAL REAL PROPERTY LEASED
BY HOLDINGS, THE BORROWERS AND THE SUBSIDIARY LOAN PARTIES AND THE ADDRESSES
THEREOF.  AS OF THE AMENDMENT EFFECTIVE DATE, HOLDINGS, THE BORROWERS AND THE
SUBSIDIARY LOAN PARTIES HAVE IN ALL MATERIAL RESPECTS VALID LEASES IN ALL THE
REAL PROPERTY SET FORTH AS BEING LEASED BY THEM ON THE PERFECTION CERTIFICATE.


                        SECTION 3.19. SOLVENCY 

.  (a)  Immediately after the Amendment Effective Date, (i) the fair value of
the assets of the Company (individually) and Holdings, the Company and its
Subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, direct, subordinated, contingent or otherwise, of the Company
(individually) and Holdings, the Company and its Subsidiaries on a consolidated
basis, respectively; (ii) the present fair saleable value of the property of the
Company (individually) and Holdings, the Company and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Company (individually) and Holdings, the Company
and its Subsidiaries on a consolidated basis, respectively, on their debts and
other liabilities, direct, subordinated, contingent or otherwise, as such debts
and other liabilities become absolute and matured; (iii) the Company
(individually) and Holdings, the Company and its Subsidiaries on a consolidated
basis will be able to pay their debts and liabilities, direct, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (iv) the Company (individually) and Holdings, the Company and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Amendment Effective Date.

                                                                                
100                                                                                

--------------------------------------------------------------------------------

 

 


(B)   ON THE AMENDMENT EFFECTIVE DATE, NEITHER HOLDINGS NOR ANY BORROWER INTENDS
TO, AND NEITHER HOLDINGS NOR ANY BORROWER BELIEVES THAT IT OR ANY OF ITS
SUBSIDIARIES WILL, INCUR DEBTS BEYOND ITS ABILITY TO PAY SUCH DEBTS AS THEY
MATURE, TAKING INTO ACCOUNT THE TIMING AND AMOUNTS OF CASH TO BE RECEIVED BY IT
OR ANY SUCH SUBSIDIARY AND THE TIMING AND AMOUNTS OF CASH TO BE PAYABLE ON OR IN
RESPECT OF ITS INDEBTEDNESS OR THE INDEBTEDNESS OF ANY SUCH SUBSIDIARY.


                        SECTION 3.20. LABOR MATTERS

.  Except as, individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect:  (a) there are no strikes or other labor
disputes pending or threatened against Holdings, the Borrowers or any of the
Subsidiaries; (b) the hours worked and payments made to employees of Holdings,
the Borrowers and the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable law dealing with such matters; and (c) all
payments due from Holdings, the Borrowers or any of the Subsidiaries or for
which any claim may be made against Holdings, the Borrowers or any of the
Subsidiaries, on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of
Holdings, the Borrowers or such Subsidiary to the extent required by GAAP. 
Except as, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect, the consummation of the Transactions will not
give rise to a right of termination or right of renegotiation on the part of any
union under any material collective bargaining agreement to which Holdings, the
Borrowers or any of the Subsidiaries (or any predecessor) is a party or by which
Holdings, the Borrowers or any of the Subsidiaries (or any predecessor) is
bound.


                        SECTION 3.21. INSURANCE 

.  Schedule 3.21  sets forth a true, complete and correct description of all
material insurance maintained by or on behalf of Holdings, the Borrowers or the
Subsidiaries as of the Amendment Effective Date.  As of such date, such
insurance is in full force and effect. 


                        SECTION 3.22. NO DEFAULT

.  No Default or Event of Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Agreement or any
other Loan Document. 


                        SECTION 3.23. INTELLECTUAL PROPERTY; LICENSES, ETC.

  Except as would not reasonably be expected to have a Material Adverse Effect
and as set forth in Schedule 3.23, (a) the Borrowers and each of their
Subsidiaries own, or possess the right to use, all of the patents, patent
rights, trademarks, service marks, trade names, copyrights and any and all
applications or registrations for any of the foregoing (collectively,
“Intellectual Property Rights”) that are reasonably necessary for the operation
of their respective businesses, without conflict with the rights of any other
person, (b) to the best knowledge of the Borrowers, no  intellectual property
right, proprietary right, product, process, method, substance, part, or other
material now employed, sold or offered by or contemplated to be employed, sold
or offered by the Borrowers or their Subsidiaries infringes upon any rights held
by any other person, and (c) no claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Borrowers, threatened.

                                                                               
101                                                                               

--------------------------------------------------------------------------------

 

 


                        SECTION 3.24. SENIOR DEBT

.  The Obligations constitute “Senior Debt” (or the equivalent thereof) and
“Designated Senior Debt” (or the equivalent thereof) under the Senior
Subordinated Notes Indentures or any Permitted Refinancing Indebtedness in
respect of the Senior Subordinated Notes or such other Indebtedness permitted to
be incurred hereunder constituting subordinated Indebtedness.


                        SECTION 3.25. COMMON ENTERPRISE

.  The successful operation and condition of each of the Loan Parties is
enhanced by the continued successful performance of the functions of the group
of Loan Parties as a whole.  Each of the Loan Parties expects to derive benefit
(and its board of directors or other governing body has determined that it may
reasonably be expected to derive benefit), directly and indirectly, from
successful operations of Holdings and each of the other Loan Parties.  Each Loan
Party expects to derive benefit (and the boards of directors or other governing
body of each such Loan Party have determined that it may reasonably be expected
to derive benefit), directly and indirectly, from the credit extended by the
Lenders to the Loan Parties hereunder, both in their separate capacities and as
members of the group of companies.  Each Loan Party has determined that
execution, delivery, and performance of this Agreement and any other Loan
Documents to be executed by such Loan Party are within its corporate purpose,
will be of direct and indirect benefit to such Loan Party, and are in its best
interest.


                        SECTION 3.26. SANCTIONED PERSONS; ANTI-MONEY LAUNDERING;
ETC. 

  Neither Holdings, the Company   nor any of the Subsidiaries, nor, to the
knowledge of any Responsible Officer of the Company, any director, officer,
agent or employee of Holdings, the Company or any of the Subsidiaries is
currently subject to any United States sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and no Borrower
will directly or indirectly use the proceeds of the Loans, or otherwise make
available such proceeds to any Person, for the purpose of financing the
activities of any Person currently subject to any U.S. sanctions administered by
OFAC.  To the extent applicable, Holdings, the Company and the Subsidiaries are
in compliance, in all material respects, with the Trading with the Enemy Act, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto.  No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.


ARTICLE IV

CONDITIONS OF LENDING

The obligations of (a) the Lenders (including the Swingline Lender) to make
Loans and (b) any Issuing Bank to issue Letters of Credit or increase the stated
amounts of Letters of Credit hereunder (each, a “Credit Event”) are subject to
the satisfaction of the following conditions:


 

                                                                               
102                                                                               

--------------------------------------------------------------------------------

 

 


                        SECTION 4.01. ALL CREDIT EVENTS

.  On the date of each Credit Event:

(A)        THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, IN THE CASE OF A
BORROWING, A BORROWING REQUEST AS REQUIRED BY SECTION 2.03 (OR A BORROWING
REQUEST SHALL HAVE BEEN DEEMED GIVEN IN ACCORDANCE WITH THE LAST PARAGRAPH OF
SECTION 2.03) OR, IN THE CASE OF THE ISSUANCE OF A LETTER OF CREDIT, THE
APPLICABLE ISSUING BANK AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
NOTICE REQUESTING THE ISSUANCE OF SUCH LETTER OF CREDIT AS REQUIRED BY
SECTION 2.05(B).

(B)        THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THE LOAN DOCUMENTS
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH DATE (OTHER THAN
AN AMENDMENT, EXTENSION OR RENEWAL OF A LETTER OF CREDIT WITHOUT ANY INCREASE IN
THE STATED AMOUNT OF SUCH LETTER OF CREDIT), IN EACH CASE, WITH THE SAME EFFECT
AS THOUGH MADE ON AND AS OF SUCH DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS
AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE (IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF SUCH EARLIER DATE).

(C)        IN THE CASE OF EACH CREDIT EVENT THAT OCCURS AFTER THE CLOSING DATE,
AT THE TIME OF AND IMMEDIATELY AFTER SUCH CREDIT EVENT, NO EVENT OF DEFAULT OR
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT THEREFROM.

(d)       Such Credit Event is permitted under the terms of all Material
Indebtedness.

Each such Borrowing and each issuance, amendment, extension or renewal of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrowers on the date of such Borrowing, issuance, amendment, extension or
renewal as applicable, (i) as to the matters specified in paragraphs (b),
(c) and (d) of this Section 4.01, and (b) that the aggregate amount of the
Revolving Facility Credit Exposure for which any Borrower is the borrower (in
the case of Loans) or the account party (in the case of Letters of Credit) does
not exceed the portion of the Borrowing Base attributable to such Borrower’s
Accounts and Inventory.


                        SECTION 4.02. EFFECTIVENESS OF THE COMMITMENTS

.  On the Closing Date:

(a)        The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement. 

(b)        The Administrative Agent shall have received, on behalf of itself and
the Lenders and each Issuing Bank on the Closing Date, a favorable written
opinion of (i) Wachtell, Lipton, Rosen & Katz, special counsel for the Loan
Parties, in form and substance reasonably satisfactory to the Administrative
Agent, (ii) Jeff Thompson, in-house counsel for certain of the Loan Parties, in
form and substance reasonably satisfactory to the Administrative Agent, and
(iii) Gail Lehman, in-house counsel for certain of the Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent, in each case (A)
dated the Closing Date, (B) addressed to each Issuing Bank on the Closing Date,
the Administrative Agent and the Lenders and (C) in form and substance
reasonably satisfactory to the Administrative Agent and covering such other
matters relating to the Loan Documents as the Administrative Agent shall
reasonably request.

                                                                               
103                                                                               

--------------------------------------------------------------------------------

 

 

(c)        The Administrative Agent shall have received in the case of each Loan
Party each of the items referred to in clauses (i), (ii), (iii), (iv) and (v)
below:

(i)         only if such document or item shall have changed since September 20,
2006 in respect of Berry and any Loan Party that was a subsidiary of Berry
Holdings immediately prior to Closing Date, or May 18, 2006 in respect of
Covalence Holdings or any Loan Party that was a subsidiary of Covalence Holdings
immediately prior to the Closing Date, a copy of the certificate or articles of
incorporation, certificate of limited partnership or certificate of formation,
including all amendments thereto, of each Loan Party, (A) in the case of a
corporation, certified as of a recent date by the Secretary of State (or other
similar official) of the jurisdiction of its organization, and a certificate as
to the good standing (to the extent such concept or a similar concept exists
under the laws of such jurisdiction) of each such Loan Party as of a recent date
from such Secretary of State (or other similar official) or (B) in the case of a
partnership or limited liability company, certified by the Secretary or
Assistant Secretary of each such Loan Party;

(ii)        a certificate of the Secretary or Assistant Secretary or similar
officer of each Loan Party dated the Closing Date and certifying

(A)       (1) that attached thereto is a true and complete copy of the by‑laws
(or partnership agreement, limited liability company agreement or other
equivalent governing documents) of such Loan Party as in effect on the Closing
Date and at all times since the date of the resolutions described in clause (B)
below, or (2) that the by-laws (or partnership agreement, limited liability
company agreement or other equivalent governing documents) of such Loan Party,
as in effect on the Closing Date, have not been modified, rescinded or amended
since September 20, 2006 in respect of Berry and any Loan Party that was a
subsidiary of Berry Holdings immediately prior to Closing Date, or May 18, 2006
in respect of Covalence Holdings or any Loan Party that was a subsidiary of
Covalence Holdings immediately prior to the Closing Date,

(B)       that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents to which such person
is a party and, in the case of the Borrowers, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Closing Date,

(C)       that the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation of such Loan Party has not been
amended since the date of the last amendment thereto disclosed pursuant to
clause (i) above,

                                                                               
104                                                                               

--------------------------------------------------------------------------------

 

 

(D)       as to the incumbency and specimen signature of each officer executing
any Loan Document or any other document delivered in connection herewith on
behalf of such Loan Party, and

(E)       as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party;

(iii)       a certificate of a director or another officer as to the incumbency
and specimen signature of the Secretary or Assistant Secretary or similar
officer executing the certificate pursuant to clause (ii) above;

(iv)       a calculation of the Borrowing Base as of the Closing Date in the
form of Schedule 4.02 reasonably satisfactory to the Administrative Agent; and

(v)        such other documents as the Administrative Agent, the Lenders and any
Issuing Bank on the Closing Date may reasonably request (including without
limitation, tax identification numbers and addresses).

(D)       THE ELEMENTS OF THE COLLATERAL AND GUARANTEE REQUIREMENT REQUIRED TO
BE SATISFIED ON THE CLOSING DATE SHALL HAVE BEEN SATISFIED (OTHER THAN IN THE
CASE OF ANY SECURITY INTEREST IN THE INTENDED COLLATERAL OR ANY DELIVERABLE
RELATED TO THE PERFECTION OF SECURITY INTERESTS IN THE INTENDED COLLATERAL
(OTHER THAN ANY COLLATERAL THE SECURITY INTEREST IN WHICH MAY BE PERFECTED BY
THE FILING OF A UCC FINANCING STATEMENT OR THE DELIVERY OF STOCK CERTIFICATES
AND THE SECURITY AGREEMENT GIVING RISE TO THE SECURITY INTEREST THEREIN) THAT IS
NOT PROVIDED ON THE CLOSING DATE AFTER THE COMPANY’S USE OF COMMERCIALLY
REASONABLE EFFORTS TO DO SO, WHICH SUCH SECURITY INTEREST OR DELIVERABLE SHALL
BE DELIVERED WITHIN THE TIME PERIODS SPECIFIED WITH RESPECT THERETO IN SCHEDULE
4.02(D)), AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A COMPLETED
PERFECTION CERTIFICATE, DATED THE CLOSING DATE AND SIGNED BY A RESPONSIBLE
OFFICER OF THE COMPANY, TOGETHER WITH ALL ATTACHMENTS CONTEMPLATED THEREBY.

(E)        THE BUSINESS COMBINATION SHALL HAVE BEEN CONSUMMATED OR SHALL BE
CONSUMMATED SIMULTANEOUSLY WITH OR IMMEDIATELY FOLLOWING THE CLOSING UNDER THIS
AGREEMENT IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE BUSINESS
COMBINATION AS SET FORTH IN THE MERGER DOCUMENTS, WITHOUT MATERIAL AMENDMENT,
SUPPLEMENT, MODIFICATION OR WAIVER THEREOF WHICH IS MATERIALLY ADVERSE TO THE
LENDERS WITHOUT THE PRIOR WRITTEN CONSENT OF THE JOINT LEAD ARRANGERS.

(F)        THE LENDERS SHALL HAVE RECEIVED THE FINANCIAL STATEMENTS REFERRED TO
IN SECTION 3.05.

(G)        ON THE CLOSING DATE, AFTER GIVING EFFECT TO THE TRANSACTIONS AND THE
OTHER TRANSACTIONS CONTEMPLATED HEREBY, HOLDINGS SHALL HAVE OUTSTANDING NO
INDEBTEDNESS AND THE BORROWERS AND THE SUBSIDIARIES SHALL HAVE OUTSTANDING NO
INDEBTEDNESS OTHER THAN (I) THE LOANS AND OTHER EXTENSIONS OF CREDIT UNDER THIS
AGREEMENT, (II) THE SENIOR SUBORDINATED NOTES, (III) THE ORIGINAL SECOND LIEN
NOTES, (IV) THE TERM LOANS, AND (V) OTHER INDEBTEDNESS PERMITTED PURSUANT TO
SECTION 6.01.

 

                                                                               
105                                                                               

--------------------------------------------------------------------------------

 

 

(H)        THE LENDERS SHALL HAVE RECEIVED A SOLVENCY CERTIFICATE SUBSTANTIALLY
IN THE FORM OF EXHIBIT B  AND SIGNED BY THE CHIEF FINANCIAL OFFICER OF THE
COMPANY CONFIRMING THE SOLVENCY OF THE COMPANY AND ITS SUBSIDIARIES ON A
CONSOLIDATED BASIS AFTER GIVING EFFECT TO THE TRANSACTIONS ON THE CLOSING DATE.

(I)         THE AGENTS SHALL HAVE RECEIVED ALL FEES PAYABLE THERETO OR TO ANY
LENDER ON OR PRIOR TO THE CLOSING DATE AND, TO THE EXTENT INVOICED, ALL OTHER
AMOUNTS DUE AND PAYABLE PURSUANT TO THE LOAN DOCUMENTS ON OR PRIOR TO THE
CLOSING DATE, INCLUDING, TO THE EXTENT INVOICED, REIMBURSEMENT OR PAYMENT OF ALL
REASONABLE OUT‑OF‑POCKET EXPENSES (INCLUDING REASONABLE FEES, CHARGES AND
DISBURSEMENTS OF SHEARMAN & STERLING LLP AND LOCAL COUNSEL) REQUIRED TO BE
REIMBURSED OR PAID BY THE LOAN PARTIES HEREUNDER OR UNDER ANY LOAN DOCUMENT.

(J)         EACH OF (I) THE COLLATERAL AGREEMENT, (II) THE SENIOR LENDER
INTERCREDITOR AGREEMENT, (III) INTERCREDITOR AGREEMENT AND (IV) THE TERM LOAN
CREDIT AGREEMENT SHALL HAVE BEEN EXECUTED AND DELIVERED BY THE RESPECTIVE
PARTIES THERETO AND SHALL HAVE BECOME EFFECTIVE, AND THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED EVIDENCE SATISFACTORY TO IT OF SUCH EXECUTION AND DELIVERY
AND EFFECTIVENESS.

For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying its objection thereto and such
Lender shall not have made available to the Administrative Agent such Lender’s
ratable portion of the initial Borrowing.


ARTICLE V

AFFIRMATIVE COVENANTS

The Borrowers covenant and agree with each Lender that from and after the
Amendment Effective Date, so long as this Agreement shall remain in effect
(other than in respect of contingent indemnification obligations for which no
claim has been made) and until the Commitments have been terminated and the
Obligations (including principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document) shall have been paid
in full and all Letters of Credit and Bankers’ Acceptances have been canceled or
fully cash collateralized (in a manner reasonably acceptable to the
Administrative Agent and the Issuing Banks) or have expired and all amounts
drawn or paid thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, the Borrowers will, and will cause
each of the Material Subsidiaries to:


SECTION 5.01. EXISTENCE; BUSINESSES AND PROPERTIES

.


(A)    DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO PRESERVE, RENEW AND KEEP
IN FULL FORCE AND EFFECT ITS LEGAL EXISTENCE, EXCEPT, IN THE CASE OF A
SUBSIDIARY OF THE COMPANY, WHERE THE FAILURE TO DO SO WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND EXCEPT AS OTHERWISE EXPRESSLY
PERMITTED UNDER SECTION 6.05, AND

                                                                               
106                                                                               

--------------------------------------------------------------------------------

 

 


EXCEPT FOR THE LIQUIDATION OR DISSOLUTION OF SUBSIDIARIES IF THE ASSETS OF SUCH
SUBSIDIARIES TO THE EXTENT THEY EXCEED ESTIMATED LIABILITIES ARE ACQUIRED BY THE
COMPANY OR A WHOLLY OWNED SUBSIDIARY OF THE COMPANY IN SUCH LIQUIDATION OR
DISSOLUTION; PROVIDED, THAT SUBSIDIARY LOAN PARTIES MAY NOT BE LIQUIDATED INTO
SUBSIDIARIES THAT ARE NOT LOAN PARTIES AND DOMESTIC SUBSIDIARIES MAY NOT BE
LIQUIDATED INTO FOREIGN SUBSIDIARIES.


(B)        EXCEPT WHERE THE FAILURE TO DO SO WOULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT, DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO
(I) LAWFULLY OBTAIN, PRESERVE, RENEW, EXTEND AND KEEP IN FULL FORCE AND EFFECT
THE PERMITS, FRANCHISES, AUTHORIZATIONS, PATENTS, TRADEMARKS, SERVICE MARKS,
TRADE NAMES, COPYRIGHTS, LICENSES AND RIGHTS WITH RESPECT THERETO NECESSARY TO
THE NORMAL CONDUCT OF ITS BUSINESS AND (II) AT ALL TIMES MAINTAIN AND PRESERVE
ALL PROPERTY NECESSARY TO THE NORMAL CONDUCT OF ITS BUSINESS AND KEEP SUCH
PROPERTY IN GOOD REPAIR, WORKING ORDER AND CONDITION AND FROM TIME TO TIME MAKE,
OR CAUSE TO BE MADE, ALL NEEDFUL AND PROPER REPAIRS, RENEWALS, ADDITIONS,
IMPROVEMENTS AND REPLACEMENTS THERETO NECESSARY IN ORDER THAT THE BUSINESS
CARRIED ON IN CONNECTION THEREWITH, IF ANY, MAY BE PROPERLY CONDUCTED AT ALL
TIMES (IN EACH CASE EXCEPT AS EXPRESSLY PERMITTED BY THIS AGREEMENT).


                        SECTION 5.02. INSURANCE 

. 


(A)    MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES,
INSURANCE IN SUCH AMOUNTS AND AGAINST SUCH RISKS AS ARE CUSTOMARILY MAINTAINED
BY SIMILARLY SITUATED COMPANIES ENGAGED IN THE SAME OR SIMILAR BUSINESSES
OPERATING IN THE SAME OR SIMILAR LOCATIONS AND CAUSE THE ADMINISTRATIVE AGENT TO
BE LISTED AS A CO-LOSS PAYEE ON PROPERTY AND CASUALTY POLICIES AND AS AN
ADDITIONAL INSURED ON LIABILITY POLICIES.


(B)               WITH RESPECT TO ANY MORTGAGED PROPERTIES, IF AT ANY TIME THE
AREA IN WHICH THE PREMISES (AS DEFINED IN THE MORTGAGES) ARE LOCATED IS
DESIGNATED A “FLOOD HAZARD AREA” IN ANY FLOOD INSURANCE RATE MAP PUBLISHED BY
THE FEDERAL EMERGENCY MANAGEMENT AGENCY (OR ANY SUCCESSOR AGENCY), OBTAIN FLOOD
INSURANCE IN SUCH REASONABLE TOTAL AMOUNT AS THE ADMINISTRATIVE AGENT MAY FROM
TIME TO TIME REASONABLY REQUIRE, AND OTHERWISE COMPLY WITH THE NATIONAL FLOOD
INSURANCE PROGRAM AS SET FORTH IN THE FLOOD DISASTER PROTECTION ACT OF 1973, AS
IT MAY BE AMENDED FROM TIME TO TIME.


(C)                IN CONNECTION WITH THE COVENANTS SET FORTH IN THIS
SECTION 5.02, IT IS UNDERSTOOD AND AGREED THAT:

(I)         NONE OF THE ADMINISTRATIVE AGENT, THE ISSUING BANKS, THE LENDERS,
AND THEIR RESPECTIVE AGENTS OR EMPLOYEES SHALL BE LIABLE FOR ANY LOSS OR DAMAGE
INSURED BY THE INSURANCE POLICIES REQUIRED TO BE MAINTAINED UNDER THIS
SECTION 5.02, IT BEING UNDERSTOOD THAT (A) THE LOAN PARTIES SHALL LOOK SOLELY TO
THEIR INSURANCE COMPANIES OR ANY OTHER PARTIES OTHER THAN THE AFORESAID PARTIES
FOR THE RECOVERY OF SUCH LOSS OR DAMAGE AND (B) SUCH INSURANCE COMPANIES SHALL
HAVE NO RIGHTS OF SUBROGATION AGAINST THE ADMINISTRATIVE AGENT, THE LENDERS, ANY
ISSUING BANK OR THEIR AGENTS OR EMPLOYEES.  IF, HOWEVER, THE INSURANCE POLICIES,
AS A MATTER OF THE INTERNAL POLICY OF SUCH INSURER, DO NOT PROVIDE WAIVER OF
SUBROGATION RIGHTS AGAINST SUCH PARTIES, AS REQUIRED ABOVE, THEN EACH OF
HOLDINGS AND THE BORROWERS, ON BEHALF OF ITSELF AND BEHALF OF EACH OF ITS
SUBSIDIARIES, HEREBY AGREES, TO THE EXTENT PERMITTED BY LAW, TO WAIVE, AND
FURTHER AGREES TO CAUSE EACH OF THEIR SUBSIDIARIES TO

                                                                               
107                                                                               

--------------------------------------------------------------------------------

 

 

WAIVE, ITS RIGHT OF RECOVERY, IF ANY, AGAINST THE ADMINISTRATIVE AGENT, THE
LENDERS, ANY ISSUING BANK AND THEIR AGENTS AND EMPLOYEES; AND

(II)        THE DESIGNATION OF ANY FORM, TYPE OR AMOUNT OF INSURANCE COVERAGE BY
THE ADMINISTRATIVE AGENT UNDER THIS SECTION 5.02 SHALL IN NO EVENT BE DEEMED A
REPRESENTATION, WARRANTY OR ADVICE BY THE ADMINISTRATIVE AGENT OR THE LENDERS
THAT SUCH INSURANCE IS ADEQUATE FOR THE PURPOSES OF THE BUSINESS OF HOLDINGS,
THE BORROWERS AND THE SUBSIDIARIES OR THE PROTECTION OF THEIR PROPERTIES.


                        SECTION 5.03. TAXES 

.  Pay and discharge promptly when due all material Taxes, imposed upon it or
upon its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims which, if unpaid,
might give rise to a Lien upon such properties or any part thereof; provided,
however, that such payment and discharge shall not be required with respect to
any such Tax or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings, and Holdings, the Company or
the affected Subsidiary, as applicable, shall have set aside on its books
reserves in accordance with GAAP with respect thereto.


                        SECTION 5.04. FINANCIAL STATEMENTS, REPORTS, ETC.

  Furnish to the Administrative Agent (which will promptly furnish such
information to the Lenders):

(A)        WITHIN 90 DAYS (OR, IF APPLICABLE, SUCH SHORTER PERIOD AS THE SEC
SHALL SPECIFY FOR THE FILING OF ANNUAL REPORTS ON FORM 10-K) AFTER THE END OF
EACH FISCAL YEAR, A CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF
OPERATIONS, CASH FLOWS AND OWNERS’ EQUITY SHOWING THE FINANCIAL POSITION OF THE
COMPANY AND ITS SUBSIDIARIES AS OF THE CLOSE OF SUCH FISCAL YEAR AND THE
CONSOLIDATED RESULTS OF ITS OPERATIONS DURING SUCH YEAR AND, BEGINNING WITH THE
FINANCIALS DELIVERED PURSUANT TO THIS CLAUSE (A) IN RESPECT OF THE 2008 FISCAL
YEAR, SETTING FORTH IN COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE PRIOR
FISCAL YEAR, WHICH CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF
OPERATIONS, CASH FLOWS AND OWNERS’ EQUITY SHALL BE AUDITED BY INDEPENDENT PUBLIC
ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING AND ACCOMPANIED BY AN OPINION OF
SUCH ACCOUNTANTS (WHICH OPINION SHALL NOT BE QUALIFIED AS TO SCOPE OF AUDIT OR
AS TO THE STATUS OF THE COMPANY OR ANY MATERIAL SUBSIDIARY AS A GOING CONCERN)
TO THE EFFECT THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS FAIRLY PRESENT, IN ALL
MATERIAL RESPECTS, THE FINANCIAL POSITION AND RESULTS OF OPERATIONS OF THE
COMPANY AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP (IT
BEING UNDERSTOOD THAT THE DELIVERY BY THE COMPANY OF ANNUAL REPORTS ON FORM 10-K
OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES SHALL SATISFY THE REQUIREMENTS
OF THIS SECTION 5.04(A) TO THE EXTENT SUCH ANNUAL REPORTS INCLUDE THE
INFORMATION SPECIFIED HEREIN);

(B)        WITHIN 45 DAYS (OR, IF APPLICABLE, SUCH SHORTER PERIOD AS THE SEC
SHALL SPECIFY FOR THE FILING OF QUARTERLY REPORTS ON FORM 10‑Q) AFTER THE END OF
EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR BEGINNING WITH THE
FISCAL QUARTER ENDING JUNE 30, 2007, FOR EACH OF THE FIRST THREE FISCAL QUARTERS
OF EACH FISCAL YEAR, (I) A CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF
OPERATIONS AND CASH FLOWS SHOWING THE FINANCIAL POSITION OF THE COMPANY AND ITS
SUBSIDIARIES AS OF THE CLOSE OF SUCH FISCAL QUARTER AND THE CONSOLIDATED RESULTS
OF ITS OPERATIONS DURING SUCH FISCAL QUARTER AND THE THEN‑ELAPSED PORTION OF THE
FISCAL YEAR AND SETTING FORTH IN COMPARATIVE FORM THE CORRESPONDING FIGURES FOR
THE CORRESPONDING

                                                                               
108                                                                               

--------------------------------------------------------------------------------

 

 

PERIODS OF THE PRIOR FISCAL YEAR, AND (II) MANAGEMENT’S DISCUSSION AND ANALYSIS
OF SIGNIFICANT OPERATIONAL AND FINANCIAL DEVELOPMENTS DURING SUCH QUARTERLY
PERIOD, ALL OF WHICH SHALL BE IN REASONABLE DETAIL AND WHICH CONSOLIDATED
BALANCE SHEET AND RELATED STATEMENTS OF OPERATIONS AND CASH FLOWS SHALL BE
CERTIFIED BY A FINANCIAL OFFICER OF THE COMPANY ON BEHALF OF THE COMPANY AS
FAIRLY PRESENTING, IN ALL MATERIAL RESPECTS, THE FINANCIAL POSITION AND RESULTS
OF OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS IN
ACCORDANCE WITH GAAP (SUBJECT TO NORMAL YEAR‑END AUDIT ADJUSTMENTS AND THE
ABSENCE OF FOOTNOTES) (IT BEING UNDERSTOOD THAT THE DELIVERY BY THE COMPANY OF
QUARTERLY REPORTS ON FORM 10‑Q OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES
SHALL SATISFY THE REQUIREMENTS OF THIS SECTION 5.04(B) TO THE EXTENT SUCH
QUARTERLY REPORTS INCLUDE THE INFORMATION SPECIFIED HEREIN);

(C)        (X) CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
PARAGRAPH (A) OR (B) ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER OF THE COMPANY 
CERTIFYING (I) THAT NO EVENT OF DEFAULT OR DEFAULT HAS OCCURRED OR, IF SUCH AN
EVENT OF DEFAULT OR DEFAULT HAS OCCURRED, SPECIFYING THE NATURE AND EXTENT
THEREOF AND ANY CORRECTIVE ACTION TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT
THERETO, (II) WHETHER AN AVAILABILITY TRIGGERING EVENT HAS OCCURRED DURING THE
APPLICABLE PERIOD COVERED BY SUCH FINANCIAL STATEMENTS, (III) THE CALCULATION OF
THE ABL FIXED CHARGE COVERAGE RATIO AS OF THE LAST DAY OF THE APPLICABLE PERIOD
COVERED BY SUCH FINANCIAL STATEMENTS, AND (IV) THAT THE AGGREGATE AMOUNT OF THE
REVOLVING FACILITY CREDIT EXPOSURE FOR WHICH ANY BORROWER IS THE BORROWER (IN
THE CASE OF LOANS) OR THE ACCOUNT PARTY (IN THE CASE OF LETTERS OF CREDIT) DOES
NOT EXCEED THE PORTION OF THE BORROWING BASE ATTRIBUTABLE TO SUCH BORROWER’S
ACCOUNTS AND INVENTORY, TOGETHER WITH, IF REQUESTED BY THE ADMINISTRATIVE AGENT,
CALCULATIONS EVIDENCING AND SUPPORTING SUCH CERTIFICATION, (V) THE CALCULATION
AND USES OF THE CUMULATIVE CREDIT FOR THE FISCAL PERIOD THEN ENDED IF THE
COMPANY SHALL HAVE USED THE CUMULATIVE CREDIT FOR ANY PURPOSE DURING SUCH FISCAL
PERIOD, (VI) A LIST OF NAMES OF ALL IMMATERIAL SUBSIDIARIES FOR THE FOLLOWING
FISCAL QUARTER, THAT EACH SUBSIDIARY SET FORTH ON SUCH LIST INDIVIDUALLY
QUALIFIES AS AN IMMATERIAL SUBSIDIARY AND THAT ALL SUCH SUBSIDIARIES IN THE
AGGREGATE (TOGETHER WITH ALL UNRESTRICTED SUBSIDIARIES) DO NOT EXCEED THE
LIMITATION SET FORTH IN CLAUSE (B) OF THE DEFINITION OF THE TERM IMMATERIAL
SUBSIDIARY, AND (VII) A LIST OF NAMES OF ALL UNRESTRICTED SUBSIDIARIES, THAT
EACH SUBSIDIARY SET FORTH ON SUCH LIST INDIVIDUALLY QUALIFIES AS AN UNRESTRICTED
SUBSIDIARY, AND (Y) CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
PARAGRAPH (A) ABOVE, IF THE ACCOUNTING FIRM IS NOT RESTRICTED FROM PROVIDING
SUCH A CERTIFICATE BY ITS POLICIES OF ITS NATIONAL OFFICE, A CERTIFICATE OF THE
ACCOUNTING FIRM OPINING ON OR CERTIFYING SUCH STATEMENTS STATING WHETHER THEY
OBTAINED KNOWLEDGE DURING THE COURSE OF THEIR EXAMINATION OF SUCH STATEMENTS OF
ANY DEFAULT OR EVENT OF DEFAULT (WHICH CERTIFICATE MAY BE LIMITED TO ACCOUNTING
MATTERS AND DISCLAIM RESPONSIBILITY FOR LEGAL INTERPRETATIONS);

(D)       PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL
PERIODIC AND OTHER PUBLICLY AVAILABLE REPORTS, PROXY STATEMENTS AND, TO THE
EXTENT REQUESTED BY THE ADMINISTRATIVE AGENT, OTHER MATERIALS FILED BY HOLDINGS,
THE COMPANY OR ANY OF THE SUBSIDIARIES WITH THE SEC, OR AFTER AN INITIAL PUBLIC
OFFERING, DISTRIBUTED TO ITS STOCKHOLDERS GENERALLY, AS APPLICABLE; PROVIDED,
HOWEVER, THAT SUCH REPORTS, PROXY STATEMENTS, FILINGS AND OTHER MATERIALS
REQUIRED TO BE DELIVERED PURSUANT TO THIS CLAUSE (D) SHALL BE DEEMED DELIVERED
FOR PURPOSES OF THIS AGREEMENT WHEN POSTED TO THE WEBSITE OF THE COMPANY;

 

                                                                               
109                                                                               

--------------------------------------------------------------------------------

 

 

(E)        WITHIN 90 DAYS AFTER THE BEGINNING OF EACH FISCAL YEAR, A REASONABLY
DETAILED CONSOLIDATED QUARTERLY BUDGET FOR SUCH FISCAL YEAR (INCLUDING A
PROJECTED CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS SUBSIDIARIES AS OF
THE END OF THE FOLLOWING FISCAL YEAR, AND THE RELATED CONSOLIDATED STATEMENTS OF
PROJECTED CASH FLOW AND PROJECTED INCOME), INCLUDING A DESCRIPTION OF UNDERLYING
ASSUMPTIONS WITH RESPECT THERETO (COLLECTIVELY, THE “BUDGET”), WHICH BUDGET
SHALL IN EACH CASE BE ACCOMPANIED BY THE STATEMENT OF A FINANCIAL OFFICER OF THE
COMPANY TO THE EFFECT THAT THE BUDGET IS BASED ON ASSUMPTIONS BELIEVED BY SUCH
FINANCIAL OFFICER TO BE REASONABLE AS OF THE DATE OF DELIVERY THEREOF;

(F)        UPON THE REASONABLE REQUEST OF THE ADMINISTRATIVE AGENT, AN UPDATED
PERFECTION CERTIFICATE (OR, TO THE EXTENT SUCH REQUEST RELATES TO SPECIFIED
INFORMATION CONTAINED IN THE PERFECTION CERTIFICATE, SUCH INFORMATION)
REFLECTING ALL CHANGES SINCE THE DATE OF THE INFORMATION MOST RECENTLY RECEIVED
PURSUANT TO THIS PARAGRAPH (F) OR SECTION 5.10(G);

(G)        PROMPTLY, FROM TIME TO TIME, SUCH OTHER INFORMATION REGARDING THE
OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF HOLDINGS, THE COMPANY OR
ANY OF THE SUBSIDIARIES, OR COMPLIANCE WITH THE TERMS OF ANY LOAN DOCUMENT, OR
SUCH CONSOLIDATING FINANCIAL STATEMENTS AS IN EACH CASE THE ADMINISTRATIVE AGENT
MAY REASONABLY REQUEST (FOR ITSELF OR ON BEHALF OF ANY LENDER);

(H)        IN THE EVENT THAT (I) IN RESPECT OF THE SECOND LIEN NOTES, THE FIRST
PRIORITY NOTES OR THE SENIOR SUBORDINATED NOTES, AND ANY REFINANCING
INDEBTEDNESS WITH RESPECT THERETO, THE RULES AND REGULATIONS OF THE SEC PERMIT
THE COMPANY, HOLDINGS OR ANY PARENT ENTITY TO REPORT AT HOLDINGS’ OR SUCH PARENT
ENTITY’S LEVEL ON A CONSOLIDATED BASIS AND (II) HOLDINGS OR SUCH PARENT ENTITY,
AS THE CASE MAY BE, IS NOT ENGAGED IN ANY BUSINESS OR ACTIVITY, AND DOES NOT OWN
ANY ASSETS OR HAVE OTHER LIABILITIES, OTHER THAN THOSE INCIDENTAL TO ITS
OWNERSHIP DIRECTLY OR INDIRECTLY OF THE CAPITAL STOCK OF THE COMPANY AND THE
INCURRENCE OF INDEBTEDNESS FOR BORROWED MONEY (AND, WITHOUT LIMITATION ON THE
FOREGOING, DOES NOT HAVE ANY SUBSIDIARIES OTHER THAN THE COMPANY AND THE
COMPANY’S SUBSIDIARIES AND ANY DIRECT OR INDIRECT PARENT COMPANIES OF THE
COMPANY THAT ARE NOT ENGAGED IN ANY OTHER BUSINESS OR ACTIVITY AND DO NOT HOLD
ANY OTHER ASSETS OR HAVE ANY LIABILITIES EXCEPT AS INDICATED ABOVE) SUCH
CONSOLIDATED REPORTING AT SUCH PARENT ENTITY’S LEVEL IN A MANNER CONSISTENT WITH
THAT DESCRIBED IN PARAGRAPHS (A) AND (B) OF THIS SECTION 5.04 FOR THE COMPANY
(TOGETHER WITH A RECONCILIATION SHOWING THE ADJUSTMENTS NECESSARY TO DETERMINE
THE ABL FIXED CHARGE COVERAGE RATIO) WILL SATISFY THE REQUIREMENTS OF SUCH
PARAGRAPHS;

(I)         PROMPTLY UPON REQUEST BY THE ADMINISTRATIVE AGENT, COPIES OF: (I)
EACH SCHEDULE SB (ACTUARIAL INFORMATION) TO THE MOST RECENT ANNUAL REPORT (FORM
5500 SERIES) FILED WITH THE U.S. DEPARTMENT OF LABOR WITH RESPECT TO A PLAN;
(II) THE MOST RECENT ACTUARIAL VALUATION REPORT FOR ANY PLAN; (III) ALL NOTICES
RECEIVED FROM A MULTIEMPLOYER PLAN SPONSOR, A PLAN ADMINISTRATOR OR ANY
GOVERNMENTAL AGENCY, OR PROVIDED TO ANY MULTIEMPLOYER PLAN BY HOLDINGS, THE
COMPANY, A SUBSIDIARY OR ANY ERISA AFFILIATE, CONCERNING AN ERISA EVENT; AND
(IV) SUCH OTHER DOCUMENTS OR GOVERNMENTAL REPORTS OR FILINGS RELATING TO ANY
PLAN OR MULTIEMPLOYER PLAN AS THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST;
AND

 

                                                                               
110                                                                               

--------------------------------------------------------------------------------

 

 

(J)         PROMPTLY UPON HOLDINGS, THE COMPANY OR THE SUBSIDIARIES BECOMING
AWARE OF ANY FACT OR CONDITION WHICH WOULD REASONABLY BE EXPECTED TO RESULT IN
AN ERISA EVENT, THE COMPANY SHALL DELIVER TO ADMINISTRATIVE AGENT A SUMMARY OF
SUCH FACTS AND CIRCUMSTANCES AND ANY ACTION IT OR HOLDINGS OR THE SUBSIDIARIES
INTEND TO TAKE REGARDING SUCH FACTS OR CONDITIONS.


SECTION 5.05. LITIGATION AND OTHER NOTICES

.  Furnish to the Administrative Agent (which will promptly thereafter furnish
to the Lenders) written notice of the following promptly after any Responsible
Officer of Holdings or the Company obtains actual knowledge thereof:

(A)        ANY EVENT OF DEFAULT OR DEFAULT, SPECIFYING THE NATURE AND EXTENT
THEREOF AND THE CORRECTIVE ACTION (IF ANY) PROPOSED TO BE TAKEN WITH RESPECT
THERETO;

(B)        THE FILING OR COMMENCEMENT OF, OR ANY WRITTEN THREAT OR NOTICE OF
INTENTION OF ANY PERSON TO FILE OR COMMENCE, ANY ACTION, SUIT OR PROCEEDING,
WHETHER AT LAW OR IN EQUITY OR BY OR BEFORE ANY GOVERNMENTAL AUTHORITY OR IN
ARBITRATION, AGAINST HOLDINGS, THE COMPANY OR ANY OF THE SUBSIDIARIES AS TO
WHICH AN ADVERSE DETERMINATION IS REASONABLY PROBABLE AND WHICH, IF ADVERSELY
DETERMINED, WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

(C)        ANY OTHER DEVELOPMENT SPECIFIC TO HOLDINGS, THE COMPANY OR ANY OF THE
SUBSIDIARIES THAT IS NOT A MATTER OF GENERAL PUBLIC KNOWLEDGE AND THAT HAS HAD,
OR WOULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT;

(D)       THE DEVELOPMENT OF ANY ERISA EVENT THAT, TOGETHER WITH ALL OTHER ERISA
EVENTS THAT HAVE DEVELOPED OR OCCURRED, WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT; AND

(E)        ANY DEFAULT OR EVENT OF DEFAULT UNDER ANY LEASE OF REAL PROPERTY IF
THE FAIR MARKET VALUE OF THE INVENTORY OF THE BORROWERS STORED, MAINTAINED OR
OTHERWISE LOCATED ON SUCH LEASED REAL PROPERTY EXCEEDS $5,000,000.


SECTION 5.06. COMPLIANCE WITH LAWS

.  Comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect; provided, that this Section 5.06 shall not apply to
Environmental Laws, which are the subject of Section 5.09, or to laws related to
Taxes, which are the subject of Section 5.03.


SECTION 5.07. MAINTAINING RECORDS; ACCESS TO PROPERTIES AND INSPECTIONS

.  Maintain all financial records in accordance with GAAP and, upon five
Business Days’ notice (or, if an Event of Default has occurred and is
continuing, one Business Day’s notice), permit any authorized representatives of
the Administrative Agent and the Collateral Agent to visit, audit and inspect
any of the properties of such Borrower and its Subsidiaries, including its and
their financial and accounting records, and to make copies and take extracts
therefrom, and to discuss its and their affairs, finances and business with its
and their officers and certified public accountants (so long as such Borrower
has the opportunity to participate in any discussions with such certified public
accountants), at such reasonable times during normal business hours and without
undue disruption to the business of the Borrowers as often as may be reasonably
requested, in each case at the expense of the Borrowers (a “Collateral Audit”);
provided, that so long as no Availability Triggering Event or Event of Default
has occurred and is continuing, the Administrative Agent shall not conduct more
than one Collateral Audit per year unless the Availability is less than $100
million for five consecutive days, in which case the Administrative Agent may,
but shall not be required to, conduct two Collateral Audits per year.  If an
Availability Triggering Event or Event of Default has occurred and is
continuing, representatives of each Lender (at such Lender’s expense) will be
permitted to accompany representatives of the Administrative Agent during each
visit, inspection and discussion conducted during the existence of such
Availability Triggering Event or Event of Default.

                                                                               
111                                                                               

--------------------------------------------------------------------------------

 

 


SECTION 5.08. USE OF PROCEEDS

.  Use the proceeds of the Revolving Loans and the Swingline Loans and request
the issuance of Letters of Credit, together with other cash, to consummate the
Refinancing and the other Transactions and for general corporate purposes
including to support payment obligations incurred in the ordinary course of
business of the Borrowers and their Subsidiaries. 


SECTION 5.09. COMPLIANCE WITH ENVIRONMENTAL LAWS

.  Comply, and make reasonable efforts to cause all lessees and other persons
occupying its properties to comply, with all Environmental Laws applicable to
its operations and properties; and obtain and renew all material authorizations
and permits required pursuant to Environmental Law for its operations and
properties, in each case in accordance with Environmental Laws, except, in each
case with respect to this Section 5.09, to the extent the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.


SECTION 5.10. FURTHER ASSURANCES; ADDITIONAL SECURITY

.


(A)    EXECUTE ANY AND ALL FURTHER DOCUMENTS, FINANCING STATEMENTS, AGREEMENTS
AND INSTRUMENTS, AND TAKE ALL SUCH FURTHER ACTIONS (INCLUDING THE FILING AND
RECORDING OF FINANCING STATEMENTS, FIXTURE FILINGS, MORTGAGES AND OTHER
DOCUMENTS AND RECORDINGS OF LIENS IN STOCK REGISTRIES), THAT MAY BE REQUIRED
UNDER ANY APPLICABLE LAW, OR THAT THE COLLATERAL AGENT MAY REASONABLY REQUEST,
TO SATISFY THE COLLATERAL AND GUARANTEE REQUIREMENT AND TO CAUSE THE COLLATERAL
AND GUARANTEE REQUIREMENT TO BE AND REMAIN SATISFIED, ALL AT THE EXPENSE OF THE
LOAN PARTIES AND PROVIDE TO THE COLLATERAL AGENT, FROM TIME TO TIME UPON
REASONABLE REQUEST, EVIDENCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT AS
TO THE PERFECTION AND PRIORITY OF THE LIENS CREATED OR INTENDED TO BE CREATED BY
THE SECURITY DOCUMENTS.


(B)               IF ANY ASSET (INCLUDING ANY REAL PROPERTY (OTHER THAN REAL
PROPERTY COVERED BY PARAGRAPH (C) BELOW) OR IMPROVEMENTS THERETO OR ANY INTEREST
THEREIN) THAT HAS AN INDIVIDUAL FAIR MARKET VALUE IN AN AMOUNT GREATER THAN $5
MILLION IS ACQUIRED BY THE COMPANY OR ANY OTHER LOAN PARTY AFTER THE CLOSING
DATE OR OWNED BY AN ENTITY AT THE TIME IT BECOMES A SUBSIDIARY LOAN PARTY (IN
EACH CASE OTHER THAN (X) ASSETS CONSTITUTING COLLATERAL UNDER A SECURITY
DOCUMENT THAT BECOME SUBJECT TO THE LIEN OF SUCH SECURITY DOCUMENT UPON
ACQUISITION THEREOF AND (Y) ASSETS THAT ARE NOT REQUIRED TO BECOME SUBJECT TO
LIENS IN FAVOR OF THE COLLATERAL AGENT PURSUANT TO SECTION 5.10(G) OR THE
SECURITY DOCUMENTS) (I) NOTIFY THE COLLATERAL AGENT THEREOF, (II) IF SUCH ASSET
IS COMPRISED OF REAL PROPERTY, DELIVER TO COLLATERAL AGENT AN UPDATED
SCHEDULE 1.01(C)  REFLECTING THE ADDITION OF SUCH ASSET, AND (III) CAUSE SUCH
ASSET TO BE SUBJECTED TO A LIEN SECURING THE OBLIGATIONS AND TAKE,

                                                                               
112                                                                               

--------------------------------------------------------------------------------

 

 


AND CAUSE THE SUBSIDIARY LOAN PARTIES TO TAKE, SUCH ACTIONS AS SHALL BE
NECESSARY OR REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT TO GRANT AND
PERFECT SUCH LIENS, INCLUDING ACTIONS DESCRIBED IN PARAGRAPH (A) OF THIS
SECTION, ALL AT THE EXPENSE OF THE LOAN PARTIES, SUBJECT TO PARAGRAPH (G) BELOW.


(C)                PROMPTLY NOTIFY THE COLLATERAL AGENT OF THE ACQUISITION OF
AND GRANT AND CAUSE EACH OF THE SUBSIDIARY LOAN PARTIES TO GRANT TO THE
COLLATERAL AGENT SECURITY INTERESTS AND MORTGAGES IN SUCH REAL PROPERTY OF THE
COMPANY OR ANY SUCH SUBSIDIARY LOAN PARTIES AS ARE NOT COVERED BY THE ORIGINAL
MORTGAGES, TO THE EXTENT ACQUIRED AFTER THE CLOSING DATE AND HAVING A VALUE AT
THE TIME OF ACQUISITION IN EXCESS OF $5 MILLION PURSUANT TO DOCUMENTATION
SUBSTANTIALLY IN THE FORM OF THE MORTGAGES DELIVERED TO THE COLLATERAL AGENT ON
THE CLOSING DATE OR IN SUCH OTHER FORM AS IS REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT (EACH, AN “ADDITIONAL MORTGAGE”) AND CONSTITUTING VALID AND
ENFORCEABLE LIENS SUBJECT TO NO OTHER LIENS EXCEPT PERMITTED LIENS, AT THE TIME
OF PERFECTION THEREOF, RECORD OR FILE, AND CAUSE EACH SUCH SUBSIDIARY TO RECORD
OR FILE, THE ADDITIONAL MORTGAGE OR INSTRUMENTS RELATED THERETO IN SUCH MANNER
AND IN SUCH PLACES AS IS REQUIRED BY LAW TO ESTABLISH, PERFECT, PRESERVE AND
PROTECT THE LIENS IN FAVOR OF THE COLLATERAL AGENT REQUIRED TO BE GRANTED
PURSUANT TO THE ADDITIONAL MORTGAGES AND PAY, AND CAUSE EACH SUCH SUBSIDIARY TO
PAY, IN FULL, ALL TAXES, FEES AND OTHER CHARGES PAYABLE IN CONNECTION THEREWITH,
IN EACH CASE SUBJECT TO PARAGRAPH (G) BELOW.  UNLESS OTHERWISE WAIVED BY THE
COLLATERAL AGENT, WITH RESPECT TO EACH SUCH ADDITIONAL MORTGAGE, THE COMPANY
SHALL DELIVER TO THE COLLATERAL AGENT CONTEMPORANEOUSLY THEREWITH A TITLE
INSURANCE POLICY, AND A SURVEY.


(D)               IF ANY ADDITIONAL DIRECT OR INDIRECT SUBSIDIARY OF THE COMPANY
IS FORMED OR ACQUIRED AFTER THE CLOSING DATE (WITH ANY SUBSIDIARY REDESIGNATION
RESULTING IN AN UNRESTRICTED SUBSIDIARY BECOMING A SUBSIDIARY BEING DEEMED TO
CONSTITUTE THE ACQUISITION OF A SUBSIDIARY) AND IF SUCH SUBSIDIARY IS A
SUBSIDIARY LOAN PARTY, WITHIN FIVE BUSINESS DAYS AFTER THE DATE SUCH SUBSIDIARY
IS FORMED OR ACQUIRED, NOTIFY THE COLLATERAL AGENT AND THE LENDERS THEREOF AND,
WITHIN 20 BUSINESS DAYS AFTER THE DATE SUCH SUBSIDIARY IS FORMED OR ACQUIRED OR
SUCH LONGER PERIOD AS THE COLLATERAL AGENT SHALL AGREE, CAUSE THE COLLATERAL AND
GUARANTEE REQUIREMENT TO BE SATISFIED WITH RESPECT TO SUCH SUBSIDIARY AND WITH
RESPECT TO ANY EQUITY INTEREST IN OR INDEBTEDNESS OF SUCH SUBSIDIARY OWNED BY OR
ON BEHALF OF ANY LOAN PARTY, SUBJECT TO PARAGRAPH (G) BELOW.


(E)                IF ANY ADDITIONAL FOREIGN SUBSIDIARY OF THE COMPANY IS FORMED
OR ACQUIRED AFTER THE CLOSING DATE (WITH ANY SUBSIDIARY REDESIGNATION RESULTING
IN AN UNRESTRICTED SUBSIDIARY BECOMING A SUBSIDIARY BEING DEEMED TO CONSTITUTE
THE ACQUISITION OF A SUBSIDIARY) AND IF SUCH SUBSIDIARY IS A “FIRST TIER”
FOREIGN SUBSIDIARY, WITHIN FIVE BUSINESS DAYS AFTER THE DATE SUCH FOREIGN
SUBSIDIARY IS FORMED OR ACQUIRED, NOTIFY THE COLLATERAL AGENT AND THE LENDERS
THEREOF AND, WITHIN 20 BUSINESS DAYS AFTER THE DATE SUCH FOREIGN SUBSIDIARY IS
FORMED OR ACQUIRED OR SUCH LONGER PERIOD AS THE COLLATERAL AGENT SHALL AGREE,
CAUSE THE COLLATERAL AND GUARANTEE REQUIREMENT TO BE SATISFIED WITH RESPECT TO
ANY EQUITY INTEREST IN SUCH FOREIGN SUBSIDIARY OWNED BY OR ON BEHALF OF ANY LOAN
PARTY, SUBJECT TO PARAGRAPH (G) BELOW.


(F)                (I) FURNISH TO THE COLLATERAL AGENT PROMPT WRITTEN NOTICE OF
ANY CHANGE (A) IN ANY LOAN PARTY’S CORPORATE OR ORGANIZATION NAME, (B) IN ANY
LOAN PARTY’S IDENTITY OR ORGANIZATIONAL STRUCTURE OR (C) IN ANY LOAN PARTY’S
ORGANIZATIONAL IDENTIFICATION NUMBER; PROVIDED, THAT THE BORROWERS SHALL NOT
EFFECT OR PERMIT ANY SUCH CHANGE UNLESS ALL FILINGS HAVE BEEN MADE, OR WILL HAVE
BEEN MADE WITHIN ANY STATUTORY PERIOD, UNDER THE UNIFORM COMMERCIAL CODE OR

                                                                               
113                                                                               

--------------------------------------------------------------------------------

 

 


OTHERWISE THAT ARE REQUIRED IN ORDER FOR THE COLLATERAL AGENT TO CONTINUE AT ALL
TIMES FOLLOWING SUCH CHANGE TO HAVE A VALID, LEGAL AND PERFECTED SECURITY
INTEREST IN ALL THE COLLATERAL FOR THE BENEFIT OF THE SECURED PARTIES AND
(II) PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT IF ANY MATERIAL PORTION OF THE
COLLATERAL IS DAMAGED OR DESTROYED.


(G)               THE COLLATERAL AND GUARANTEE REQUIREMENT AND THE OTHER
PROVISIONS OF THIS SECTION 5.10 NEED NOT BE SATISFIED WITH RESPECT TO (I) ANY
REAL PROPERTY HELD BY THE BORROWERS OR ANY OF THEIR SUBSIDIARIES AS A LESSEE
UNDER A LEASE, (II) ANY VEHICLE, (III) EXCEPT AS REQUIRED PURSUANT TO
SECTION 5.14, CASH, DEPOSIT ACCOUNT AND SECURITY ACCOUNTS (PROVIDED  THAT THIS
CLAUSE (III) SHALL NOT AFFECT THE COLLATERAL AGENT’S RIGHT TO CLAIM A SECURITY
INTEREST IN PROCEEDS OF ACCOUNTS AND INVENTORY), (IV) ANY EQUITY INTERESTS
ACQUIRED AFTER THE CLOSING DATE (OTHER THAN EQUITY INTERESTS IN THE COMPANY OR,
IN THE CASE OF ANY PERSON WHICH IS A SUBSIDIARY, EQUITY INTERESTS IN SUCH PERSON
ISSUED OR ACQUIRED AFTER SUCH PERSON BECAME A SUBSIDIARY) IN ACCORDANCE WITH
THIS AGREEMENT IF, AND TO THE EXTENT THAT, AND FOR SO LONG AS (A) SUCH EQUITY
INTERESTS CONSTITUTE LESS THAN 100% OF ALL APPLICABLE EQUITY INTERESTS OF SUCH
PERSON AND THE PERSON HOLDING THE REMAINDER OF SUCH EQUITY INTERESTS ARE NOT
AFFILIATES, (B) DOING SO WOULD VIOLATE APPLICABLE LAW OR A CONTRACTUAL
OBLIGATION BINDING ON SUCH EQUITY INTERESTS AND (C) WITH RESPECT TO SUCH
CONTRACTUAL OBLIGATIONS, SUCH OBLIGATION EXISTED AT THE TIME OF THE ACQUISITION
THEREOF AND WAS NOT CREATED OR MADE BINDING ON SUCH EQUITY INTERESTS IN
CONTEMPLATION OF OR IN CONNECTION WITH THE ACQUISITION OF SUCH SUBSIDIARY,
(V) ANY ASSETS ACQUIRED AFTER THE CLOSING DATE, TO THE EXTENT THAT, AND FOR SO
LONG AS, TAKING SUCH ACTIONS WOULD VIOLATE AN ENFORCEABLE CONTRACTUAL OBLIGATION
BINDING ON SUCH ASSETS THAT EXISTED AT THE TIME OF THE ACQUISITION THEREOF AND
WAS NOT CREATED OR MADE BINDING ON SUCH ASSETS IN CONTEMPLATION OR IN CONNECTION
WITH THE ACQUISITION OF SUCH ASSETS (EXCEPT IN THE CASE OF ASSETS ACQUIRED WITH
INDEBTEDNESS PERMITTED PURSUANT TO SECTION 6.01(I) THAT IS SECURED BY A
PERMITTED LIEN) OR (VI) THOSE ASSETS AS TO WHICH THE COLLATERAL AGENT SHALL
REASONABLY DETERMINE THAT THE COSTS OF OBTAINING OR PERFECTING SUCH A SECURITY
INTEREST ARE EXCESSIVE IN RELATION TO THE VALUE OF THE SECURITY TO BE AFFORDED
THEREBY; PROVIDED, THAT, UPON THE REASONABLE REQUEST OF THE COLLATERAL AGENT,
THE COMPANY SHALL, AND SHALL CAUSE ANY APPLICABLE SUBSIDIARY TO, USE
COMMERCIALLY REASONABLE EFFORTS TO HAVE WAIVED OR ELIMINATED ANY CONTRACTUAL
OBLIGATION OF THE TYPES DESCRIBED IN CLAUSES (IV) AND (V) ABOVE.


                        SECTION 5.11. APPRAISALS AND REPORTS

.  The Company shall use commercially reasonable efforts to facilitate the
completion of Post-Closing Reports within 90 days after the Closing Date.  In
addition, the Borrowers shall provide to the Collateral Agent, upon request of
the Collateral Agent and at the expense of the Borrowers, (a) so long as no
Availability Triggering Event or Event of Default has occurred and is
continuing, once in each calendar year (in coordination with the Company’s
annual financial statement audit), or (b) if the Availability is less than $100
million for five consecutive days, twice per calendar year, and (c) if any
Availability Triggering Event or Event of Default has occurred and is
continuing, one additional time during any calendar year, appraisals or updates
thereof of any or all of the Collateral from one or more Acceptable Appraisers
(as selected by the Borrowers), and prepared in a form and on a basis reasonably
satisfactory to the Collateral Agent, such appraisals and updates to include,
without limitation, information required by Requirements of Law and by the
internal policies of the Lenders.  In addition, the Borrowers shall have the
right (but not the obligation), at their expense, at any time and from time to
time (but not more than twice per year) to provide the Collateral Agent with
additional appraisals or updates thereof of any or all of the Collateral from
one or more Acceptable Appraisers (as selected by the Borrowers), and prepared
in a form and on a basis reasonably satisfactory to the Collateral Agent, in
which case such appraisals or updates shall be used in connection with the
determination of the Orderly Liquidation Value and the calculation of the
Borrowing Base hereunder.  In connection with any appraisal requested by the
Collateral Agent pursuant to this Section 5.11, the Borrowers shall be given 20
days following such request by the Collateral Agent to choose and engage the
Acceptable Appraiser prior to the commencement of such appraisal.  With respect
to each appraisal made pursuant to this Section 5.11 after the Closing Date,
(i) the Collateral Agent and the Borrowers shall each be given a reasonable
amount of time to review and comment on a draft form of the appraisal prior to
its finalization and (ii) any adjustments to the Orderly Liquidation Value or
the Borrowing Base hereunder as a result of such appraisal shall become
effective 20 days following the finalization of such appraisal. 

                                                                               
114                                                                               

--------------------------------------------------------------------------------

 

 


                        SECTION 5.12. COLLATERAL REPORTING

.  Provide, or cause to be provided, to the Collateral Agent, a Borrowing Base
Certificate on or before the 20th Business Day of each Fiscal Period, or, during
the continuance of an Availability Triggering Event or Event of Default, more
frequently if requested by the Collateral Agent (but in no event more frequently
than once in any seven consecutive day period), for the preceding Fiscal Period
end (or such shorter period during the continuance of an Availability Triggering
Event or Event of Default), substantially in the form of Exhibit E.  If the
Borrowers’ records or reports of the Collateral required to be delivered
pursuant to this Agreement are prepared by an accounting service or other agent,
the Borrowers hereby authorize such service or agent to deliver such records or
reports to the Collateral Agent, for distribution to the Lenders.


                        SECTION 5.13. ACCOUNTS 

. 


(A)    NOT RE‑DATE ANY INVOICE OR SALE OR MAKE SALES ON EXTENDED DATING OR
EXTEND OR MODIFY ANY ACCOUNT OUTSIDE THE ORDINARY COURSE OF BUSINESS.


(B)               NOT, WITHOUT THE COLLATERAL AGENT’S PRIOR WRITTEN CONSENT,
ACCEPT ANY NOTE OR OTHER INSTRUMENT (EXCEPT A CHECK OR OTHER INSTRUMENT FOR THE
IMMEDIATE PAYMENT OF MONEY) WITH RESPECT TO ANY ACCOUNT OTHER THAN ACCOUNTS
WHICH (I) DO NOT EXCEED $1 MILLION INDIVIDUALLY AND (II) AT THE TIME OF
ACCEPTING SUCH NOTE OR OTHER INSTRUMENT ARE NOT LESS THAN 90 DAYS PAST DUE FROM
THE DATE OF THE ORIGINAL INVOICE THEREFOR OR IN SETTLEMENT OF A BANKRUPT OR
DISPUTED ACCOUNT.  IF THE COLLATERAL AGENT CONSENTS TO THE ACCEPTANCE OF ANY
SUCH INSTRUMENT, SUCH LOAN PARTY WILL PROMPTLY DELIVER SUCH INSTRUMENT TO THE
COLLATERAL AGENT, ENDORSED TO THE COLLATERAL AGENT IN A MANNER SATISFACTORY IN
FORM AND SUBSTANCE TO THE COLLATERAL AGENT.


(C)                TAKE COMMERCIALLY REASONABLE STEPS TO SETTLE, CONTEST, OR
ADJUST ANY DISPUTE OR CLAIM IN EXCESS OF $1 MILLION AT NO EXPENSE TO THE SECURED
PARTIES.  NO DISCOUNT, CREDIT, OR ALLOWANCE SHALL BE GRANTED TO ANY ACCOUNT
DEBTOR WITHOUT THE COLLATERAL AGENT’S PRIOR WRITTEN CONSENT, EXCEPT FOR
DISCOUNTS, CREDITS, AND ALLOWANCES MADE OR GIVEN IN THE ORDINARY COURSE OF
BUSINESS OF THE BORROWERS (UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING AND THE COLLATERAL AGENT HAS NOTIFIED THE BORROWERS THAT SUCH
EXCEPTION IS WITHDRAWN).


(D)               IF AN ACCOUNT DEBTOR RETURNS ANY INVENTORY TO ANY BORROWER
THEN, UNLESS AN EVENT OF DEFAULT EXISTS AND THE COLLATERAL AGENT HAS GIVEN
NOTICE TO THE BORROWERS NOT TO DO SO, SUCH BORROWER SHALL PROMPTLY DETERMINE THE
REASON FOR SUCH RETURN AND IF SUCH RETURN HAS A VALID

                                                                               
115                                                                               

--------------------------------------------------------------------------------

 

 


REASON SHALL ISSUE A CREDIT MEMORANDUM TO THE ACCOUNT DEBTOR IN THE APPROPRIATE
AMOUNT.  ALL RETURNED INVENTORY OF THE BORROWERS OR ITS SUBSIDIARIES SHALL BE
SUBJECT TO THE COLLATERAL AGENT’S LIENS THEREON.  WHENEVER ANY INVENTORY IS
RETURNED, THE RELATED ACCOUNT SHALL BE DEEMED INELIGIBLE (WITHOUT DUPLICATION OF
ANY OTHER EXCLUSION) TO THE EXTENT OF THE AMOUNT OWING BY THE ACCOUNT DEBTOR
WITH RESPECT TO SUCH RETURNED INVENTORY.


SECTION 5.14. COLLECTION OF ACCOUNTS; PAYMENTS

. 


(A)    WITHIN 120 DAYS AFTER THE CLOSING DATE, ESTABLISH A PAYMENT ACCOUNT (THE
“PRIMARY PAYMENT ACCOUNT”) SUBJECT TO A BLOCKED ACCOUNT AGREEMENT AND OTHER
DOCUMENTATION REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, INTO WHICH ALL
ACCOUNT COLLECTIONS AND PROCEEDS OF REVOLVING FACILITY SENIOR COLLATERAL (AS
DEFINED IN THE SENIOR LENDER INTERCREDITOR AGREEMENT) WILL BE DEPOSITED, AND THE
BORROWERS HEREBY AGREE THAT, IF AN AVAILABILITY TRIGGERING EVENT OR SPECIFIED
DEFAULT HAS OCCURRED AND IS CONTINUING, THE COLLATERAL AGENT WILL HAVE EXCLUSIVE
DOMINION AND CONTROL OVER THE PRIMARY PAYMENT ACCOUNT.  IN THE ABSENCE OF AN
AVAILABILITY TRIGGERING EVENT OR SPECIFIED DEFAULT, THE BORROWERS WILL BE
ENTITLED TO DIRECT THE APPLICATION OF FUNDS IN THE PRIMARY PAYMENT ACCOUNT,
INCLUDING DIRECTING THE ADMINISTRATIVE AGENT (OR OTHER DEPOSITORY BANK, IF
APPLICABLE) TO APPLY FUNDS TO THE REPAYMENT OF THE OUTSTANDING LOANS AND OTHER
AMOUNTS PAYABLE UNDER THE LOAN DOCUMENTS AND TO OTHERWISE WITHDRAW FUNDS FROM
THE PRIMARY PAYMENT ACCOUNT; PROVIDED  THAT ALL FUNDS WITHDRAWN FROM THE PRIMARY
PAYMENT ACCOUNT WILL BE APPLIED TO REPAY OPERATING EXPENSES OF THE BORROWERS AND
THEIR SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS OR FOR OTHER PURPOSES
PERMITTED HEREUNDER OTHER THAN TRANSFERS OF FUNDS TO A DEPOSIT ACCOUNT THAT IS
NOT SUBJECT TO A BLOCKED ACCOUNT AGREEMENT (AN “UNBLOCKED ACCOUNT”) OR
INVESTMENTS IN PERMITTED INVESTMENTS UNLESS (I) THE COLLATERAL AGENT HAS A FIRST
PRIORITY PERFECTED SECURITY INTEREST IN SUCH PERMITTED INVESTMENT OR UNBLOCKED
ACCOUNT OR (II) THE AMOUNT OF SUCH PERMITTED INVESTMENTS AND FUNDS IN UNBLOCKED
ACCOUNTS SO TRANSFERRED FOR WHICH THE COLLATERAL AGENT DOES NOT HAVE A FIRST
PRIORITY PERFECTED SECURITY INTEREST DOES NOT EXCEED $40 MILLION AT ANY ONE
TIME; PROVIDED, FURTHER, THAT NO SUCH TRANSFERS OF FUNDS TO UNBLOCKED ACCOUNTS
OR PERMITTED INVESTMENTS MAY BE MADE PURSUANT TO THIS CLAUSE (II) IF THE
AVAILABILITY IS LESS THAN $100 MILLION ON SUCH DATE IMMEDIATELY BEFORE AND AFTER
GIVING EFFECT TO SUCH TRANSFER OR PERMITTED INVESTMENT.  IF AN AVAILABILITY
TRIGGERING EVENT OR SPECIFIED DEFAULT HAS OCCURRED AND IS CONTINUING, (I) THE
COLLATERAL AGENT SHALL HAVE THE RIGHT TO APPLY COLLECTIONS RECEIVED INTO THE
PRIMARY PAYMENT ACCOUNT TO THE OUTSTANDING LOANS AS PROVIDED IN SECTION 5.02 OF
THE COLLATERAL AGREEMENT AND THE BORROWERS SHALL HAVE THE RIGHT, SUBJECT TO THE
TERMS AND CONDITIONS OF THIS AGREEMENT, TO REQUEST BORROWINGS HEREUNDER AND
DIRECT THE DISPOSITION OF REVOLVING LOAN PROCEEDS, AND (II) THE BORROWERS SHALL
NOT BE ENTITLED TO PRESENT ITEMS DRAWN ON OR OTHERWISE TO WITHDRAW OR DIRECT THE
DISPOSITIONS OF FUNDS FROM THE PRIMARY PAYMENT ACCOUNT NOR SHALL ANY BORROWER BE
ENTITLED TO CLOSE THE PRIMARY PAYMENT ACCOUNT UNTIL ALL OBLIGATIONS UNDER THIS
AGREEMENT ARE PAID AND PERFORMED IN FULL.  NOTWITHSTANDING ANY OTHER AGREEMENTS
THE BORROWERS MAY HAVE WITH ANY SECURED PARTY, THE COLLATERAL AGENT SHALL BE
ENTITLED, DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, FOR PURPOSES OF THIS
AGREEMENT TO GIVE INSTRUCTIONS AS TO THE WITHDRAWAL OR DISPOSITION OF FUNDS FROM
TIME TO TIME CREDITED TO ANY DEPOSIT ACCOUNT WITH THE COLLATERAL AGENT, ANY
PAYMENT ACCOUNT, OR THE PRIMARY PAYMENT ACCOUNT, OR AS TO ANY OTHER MATTERS
RELATING TO ANY OF THE FORGOING WITHOUT FURTHER CONSENT OF THE BORROWERS.  THE
COLLATERAL AGENT’S POWER UNDER THIS

                                                                               
116                                                                               

--------------------------------------------------------------------------------

 

 


AGREEMENT TO GIVE INSTRUCTIONS AS TO THE WITHDRAWAL OR DISPOSITION OF ANY FUNDS
FROM TIME TO TIME CREDITED TO THE PRIMARY PAYMENT ACCOUNT, ANY OTHER PAYMENT
ACCOUNT OR DEPOSIT ACCOUNT WITH THE COLLATERAL AGENT OR AS TO ANY OTHER MATTERS
RELATING TO THE FOREGOING INCLUDES, WITHOUT LIMITATION, DURING AN EVENT OF
DEFAULT, THE POWER TO GIVE STOP PAYMENT ORDERS FOR ANY ITEMS BEING PRESENTED TO
SUCH ACCOUNTS FOR PAYMENT.  


(B)               NO LATER THAN 120 DAYS AFTER THE CLOSING DATE OR SUCH LATER
TIME AS THE ADMINISTRATIVE AGENT SHALL AGREE, ESTABLISH A LOCK‑BOX SERVICE FOR
COLLECTIONS OF ACCOUNTS AT CLEARING BANKS REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AND, WITH RESPECT TO BANK ACCOUNTS WITH CLEARING BANKS
OTHER THAN THE COLLATERAL AGENT, IF REQUESTED BY THE ADMINISTRATIVE AGENT,
SUBJECT TO BLOCKED ACCOUNT AGREEMENTS AND OTHER DOCUMENTATION REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT (PROVIDED, THAT BLOCKED ACCOUNT
AGREEMENTS AND OTHER DOCUMENTATION CONSISTENT IN FORM AND SUBSTANCE WITH THE
BLOCKED ACCOUNT AGREEMENTS AND DOCUMENTATION ESTABLISHED IN CONNECTION WITH THE
EXISTING CREDIT AGREEMENT SHALL BE ACCEPTABLE TO THE ADMINISTRATIVE AGENT).  THE
BORROWERS SHALL INSTRUCT ALL NEW ACCOUNT DEBTORS WITH RESPECT TO ACCOUNTS TO
MAKE ALL PAYMENTS DIRECTLY TO THE ADDRESS ESTABLISHED FOR EACH SUCH LOCK‑BOX
SERVICE OR ELECTRONICALLY INTO SUCH LOCKBOX ACCOUNTS.  IF, NOTWITHSTANDING SUCH
INSTRUCTIONS, ANY BORROWER RECEIVES ANY PROCEEDS OF ACCOUNTS, IT SHALL DELIVER
SUCH PAYMENTS TO THE COLLATERAL AGENT OR DEPOSIT THEM INTO THE PRIMARY PAYMENT
ACCOUNT OF ANOTHER PAYMENT ACCOUNT ESTABLISHED PURSUANT TO THIS SECTION 5.14(B).
 ALL FUNDS RECEIVED IN ANY PAYMENT ACCOUNT OTHER THAN THE PRIMARY PAYMENT
ACCOUNT SHALL BE PROMPTLY TRANSFERRED TO THE PRIMARY PAYMENT ACCOUNT.  DURING AN
AVAILABILITY TRIGGERING EVENT OR SPECIFIED DEFAULT, ALL COLLECTIONS RECEIVED IN
ANY LOCK‑BOX OR PAYMENT ACCOUNT OR DIRECTLY BY THE BORROWERS OR THE COLLATERAL
AGENT, AND ALL FUNDS IN ANY PAYMENT ACCOUNT OR OTHER ACCOUNT TO WHICH SUCH
COLLECTIONS ARE DEPOSITED, SHALL BE SUBJECT TO THE COLLATERAL AGENT’S EXCLUSIVE
DOMINION AND CONTROL AND WITHDRAWALS BY THE BORROWERS SHALL NOT BE PERMITTED;
PROVIDED, HOWEVER, THAT, IN THE ABSENCE OF AN AVAILABILITY TRIGGERING EVENT OR
SPECIFIED DEFAULT, ALL COLLECTIONS RECEIVED IN ANY LOCK‑BOX OR PAYMENT ACCOUNT,
AND ALL FUNDS IN ANY PAYMENT ACCOUNT OR OTHER ACCOUNT TO WHICH SUCH COLLECTIONS
ARE DEPOSITED SHALL BE SUBJECT TO DIRECTION AS TO APPLICATION THEREOF AND
WITHDRAWAL BY THE BORROWERS IN THE SAME MANNER AS PROVIDED IN SECTION 5.14(A)
FOR THE PRIMARY PAYMENT ACCOUNT.  THE COLLATERAL AGENT OR ITS DESIGNEE MAY, AT
ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF
DEFAULT, UPON NOTICE TO THE BORROWERS, NOTIFY ACCOUNT DEBTORS THAT THE ACCOUNTS
HAVE BEEN ASSIGNED TO THE COLLATERAL AGENT AND OF THE COLLATERAL AGENT’S
SECURITY INTEREST THEREIN, AND MAY COLLECT THEM DIRECTLY AND CHARGE THE
COLLECTION COSTS AND EXPENSES TO THE LOAN ACCOUNT AS A REVOLVING LOAN.  SO LONG
AS AN EVENT OF DEFAULT EXISTS, THE BORROWERS, AT THE COLLATERAL AGENT’S REQUEST,
SHALL EXECUTE AND DELIVER TO THE COLLATERAL AGENT SUCH DOCUMENTS AS THE
COLLATERAL AGENT SHALL REASONABLY REQUEST TO GRANT THE COLLATERAL AGENT ACCESS
TO ANY POST OFFICE BOX IN WHICH COLLECTIONS OF ACCOUNTS ARE RECEIVED. 


(C)                IF SALES OF INVENTORY ARE MADE OR SERVICES ARE RENDERED BY
ANY OF THE BORROWERS FOR CASH, SUCH BORROWERS SHALL PROMPTLY DEPOSIT SUCH CASH
INTO A PAYMENT ACCOUNT.


(D)               EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 5.14, ALL
PAYMENTS RECEIVED BY THE COLLATERAL AGENT IN A BANK ACCOUNT, AN ACCOUNT SEPARATE
FROM THE PRIMARY PAYMENT ACCOUNT, A PAYMENT ACCOUNT OR A LOCK‑BOX ACCOUNT,
DESIGNATED BY THE BORROWERS AND THE COLLATERAL AGENT WILL BE CREDITED TO THE
LOAN ACCOUNT (CONDITIONAL UPON FINAL COLLECTION) ON THE SAME DAY RECEIVED (IF
RECEIVED PRIOR TO 3:00 P.M., LOCAL TIME); PROVIDED  THAT THE BORROWERS SHALL
COMPENSATE THE

                                                                               
117                                                                               

--------------------------------------------------------------------------------

 

 


COLLATERAL AGENT FOR THE COST OF COLLECTION AND CLEARANCE OF REMITTANCES APPLIED
TO THE LOAN ACCOUNT, INCLUDING INTEREST FOR ONE DAY, ON ALL UNCOLLECTED FUNDS
CREDITED TO THE LOAN ACCOUNT AS PROVIDED BY THIS SECTION 5.14(D).


(E)                IN THE EVENT ALL OF THE OBLIGATIONS (OTHER THAN CONTINGENT
INDEMNIFICATION AND EXPENSE REIMBURSEMENT OBLIGATIONS FOR WHICH NO CLAIM HAS
BEEN MADE) ARE REPAID UPON THE TERMINATION OF THIS AGREEMENT OR UPON
ACCELERATION OF THE OBLIGATIONS, OTHER THAN THROUGH THE COLLATERAL AGENT’S
RECEIPT OF PAYMENTS ON ACCOUNT OF THE ACCOUNTS OR PROCEEDS OF THE OTHER
COLLATERAL, SUCH PAYMENT WILL BE CREDITED (CONDITIONAL UPON FINAL COLLECTION) TO
THE LOAN ACCOUNT (I) ON THE DATE OF THE COLLATERAL AGENT’S RECEIPT OF SUCH FUNDS
IF SUCH FUNDS ARE COLLECTED FUNDS OR OTHER IMMEDIATELY AVAILABLE FUNDS IF
RECEIVED BY 3:00 P.M. (NEW YORK, NEW YORK TIME) OR (II) ONE BUSINESS DAY AFTER
THE COLLATERAL AGENT’S RECEIPT OF SUCH FUNDS IF SUCH FUNDS ARE UNCOLLECTED FUNDS
OR COLLECTED OR IMMEDIATELY AVAILABLE FUNDS RECEIVED AFTER SUCH TIME.


SECTION 5.15. INVENTORY; PERPETUAL INVENTORY

. 


(A)    KEEP ITS INVENTORY (OTHER THAN RETURNED OR OBSOLETE INVENTORY) IN GOOD
AND MARKETABLE CONDITION, EXCEPT FOR DAMAGED OR DEFECTIVE GOODS ARISING IN THE
ORDINARY COURSE OF ITS BUSINESS.  THE BORROWERS WILL NOT, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COLLATERAL AGENT, ACQUIRE OR MAINTAIN ANY INVENTORY IN
EXCESS OF $5 MILLION AT ANY TIME ON CONSIGNMENT OR APPROVAL UNLESS SUCH
INVENTORY IS DISCLOSED TO THE COLLATERAL AGENT PURSUANT TO SECTION 5.12 AND THE
BORROWERS TAKE APPROPRIATE STEPS TO INSURE THAT ALL OF SUCH INVENTORY MEETS THE
CRITERIA OF ELIGIBLE INVENTORY, INCLUDING DELIVERY OF APPROPRIATE SUBORDINATION
AGREEMENTS, IF NECESSARY.  THE BORROWERS WILL CONDUCT A PHYSICAL COUNT OF THEIR
INVENTORY AT LEAST ONCE PER ITS FISCAL YEAR, AND DURING THE EXISTENCE OF AN
EVENT OF DEFAULT, AT SUCH OTHER TIMES AS THE COLLATERAL AGENT MAY REASONABLY
REQUEST.  WITHOUT THE COLLATERAL AGENT’S WRITTEN CONSENT, THE BORROWERS WILL NOT
SELL, THROUGH A SINGLE TRANSACTION OR A SERIES OF RELATED TRANSACTIONS,
INVENTORY ON A BILL‑AND‑HOLD, GUARANTEED SALE, SALE AND RETURN, SALE ON
APPROVAL, CONSIGNMENT, OR OTHER REPURCHASE OR RETURN BASIS IN EXCESS OF $5
MILLION.


(B)               IN CONNECTION WITH ALL INVENTORY FINANCED BY LETTERS OF
CREDIT, THE BORROWERS WILL, WHEN AN EVENT OF DEFAULT IS CONTINUING, AT THE
COLLATERAL AGENT’S REQUEST, INSTRUCT ALL SUPPLIERS, CARRIERS, FORWARDERS,
CUSTOMS BROKERS, WAREHOUSES OR OTHER PERSONS RECEIVING OR HOLDING CASH, CHECKS,
INVENTORY, DOCUMENTS OR INSTRUMENTS IN WHICH THE COLLATERAL AGENT HOLDS A
SECURITY INTEREST TO DELIVER THEM TO THE COLLATERAL AGENT AND/OR SUBJECT TO THE
COLLATERAL AGENT’S ORDER, AND IF THEY SHALL COME INTO THE BORROWERS’ OR THEIR
SUBSIDIARIES’ POSSESSION, TO DELIVER THEM, UPON REQUEST, TO THE COLLATERAL AGENT
IN THEIR ORIGINAL FORM.  THE BORROWERS SHALL ALSO, WHEN AN EVENT OF DEFAULT IS
CONTINUING, AT THE COLLATERAL AGENT’S REQUEST, DESIGNATE THE COLLATERAL AGENT AS
THE CONSIGNEE ON ALL BILLS OF LADING AND OTHER NEGOTIABLE AND NON‑NEGOTIABLE
DOCUMENTS.


ARTICLE VI

NEGATIVE COVENANTS

The Borrowers covenant and agree with each Lender that, from and after the
Amendment Effective Date, and so long as this Agreement shall remain in effect
(other than in respect of contingent indemnification obligations for which no
claim has been made) and until the Commitments have been terminated and the
Obligations (including principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document) have been paid in
full and all Letters of Credit and Bankers’ Acceptances have been canceled or
fully cash collateralized (in a manner reasonably acceptable to the
Administrative Agent and the Issuing Banks) or have expired and all amounts
drawn or paid thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, the Borrowers will not, and will not
permit any of the Material Subsidiaries to:

                                                                               
118                                                                               

--------------------------------------------------------------------------------

 

 


SECTION 6.01. INDEBTEDNESS 

.  Incur, create, assume or permit to exist any Indebtedness, except:

(A)        INDEBTEDNESS EXISTING ON THE AMENDMENT EFFECTIVE DATE AND SET FORTH
ON SCHEDULE 6.01  AND ANY PERMITTED REFINANCING INDEBTEDNESS INCURRED TO
REFINANCE SUCH INDEBTEDNESS (OTHER THAN INTERCOMPANY INDEBTEDNESS REFINANCED
WITH INDEBTEDNESS OWED TO A PERSON NOT AFFILIATED WITH THE COMPANY OR ANY
SUBSIDIARY);

(B)        INDEBTEDNESS CREATED HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS;

(C)        INDEBTEDNESS PURSUANT TO SWAP AGREEMENTS;

(D)       INDEBTEDNESS OWED TO (INCLUDING OBLIGATIONS IN RESPECT OF LETTERS OF
CREDIT OR BANK GUARANTEES OR SIMILAR INSTRUMENTS FOR THE BENEFIT OF) ANY PERSON
PROVIDING WORKERS’ COMPENSATION, HEALTH, DISABILITY OR OTHER EMPLOYEE BENEFITS
OR PROPERTY, CASUALTY OR LIABILITY INSURANCE TO THE COMPANY OR ANY SUBSIDIARY,
PURSUANT TO REIMBURSEMENT OR INDEMNIFICATION OBLIGATIONS TO SUCH PERSON, IN EACH
CASE IN THE ORDINARY COURSE OF BUSINESS; PROVIDED, THAT UPON THE INCURRENCE OF
INDEBTEDNESS WITH RESPECT TO REIMBURSEMENT OBLIGATIONS REGARDING WORKERS’
COMPENSATION CLAIMS, SUCH OBLIGATIONS ARE REIMBURSED NOT LATER THAN 30 DAYS
FOLLOWING SUCH INCURRENCE;

(E)       INDEBTEDNESS OF THE COMPANY TO HOLDINGS OR ANY SUBSIDIARY AND OF ANY
SUBSIDIARY TO HOLDINGS, THE COMPANY OR ANY OTHER SUBSIDIARY; PROVIDED, THAT
(I) INDEBTEDNESS OF ANY SUBSIDIARY THAT IS NOT A SUBSIDIARY LOAN PARTY OWING TO
THE LOAN PARTIES SHALL BE SUBJECT TO SECTION 6.04(B) AND (II) INDEBTEDNESS OF
THE COMPANY TO HOLDINGS OR ANY SUBSIDIARY AND INDEBTEDNESS OF ANY OTHER LOAN
PARTY TO HOLDINGS OR ANY SUBSIDIARY THAT IS NOT A SUBSIDIARY LOAN PARTY (THE
“SUBORDINATED INTERCOMPANY DEBT”) SHALL BE SUBORDINATED TO THE OBLIGATIONS ON
TERMS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;

(F)        INDEBTEDNESS IN RESPECT OF PERFORMANCE BONDS, BID BONDS, APPEAL
BONDS, SURETY BONDS AND COMPLETION GUARANTEES AND SIMILAR OBLIGATIONS, IN EACH
CASE PROVIDED IN THE ORDINARY COURSE OF BUSINESS, INCLUDING THOSE INCURRED TO
SECURE HEALTH, SAFETY AND ENVIRONMENTAL OBLIGATIONS IN THE ORDINARY COURSE OF
BUSINESS;

(G)        INDEBTEDNESS ARISING FROM THE HONORING BY A BANK OR OTHER FINANCIAL
INSTITUTION OF A CHECK, DRAFT OR SIMILAR INSTRUMENT DRAWN AGAINST INSUFFICIENT
FUNDS IN THE ORDINARY COURSE OF BUSINESS OR OTHER CASH MANAGEMENT SERVICES IN
THE ORDINARY COURSE OF BUSINESS; PROVIDED, THAT (X) SUCH INDEBTEDNESS (OTHER
THAN CREDIT OR PURCHASE CARDS) IS EXTINGUISHED WITHIN TEN BUSINESS DAYS OF
NOTIFICATION TO THE APPLICABLE BORROWER OF ITS

                                                                               
119                                                                               

--------------------------------------------------------------------------------

 

 

INCURRENCE AND (Y) SUCH INDEBTEDNESS IN RESPECT OF CREDIT OR PURCHASE CARDS IS
EXTINGUISHED WITHIN 60 DAYS FROM ITS INCURRENCE;

(H)        (I) INDEBTEDNESS OF A SUBSIDIARY ACQUIRED AFTER THE CLOSING DATE OR
AN ENTITY MERGED INTO OR CONSOLIDATED WITH THE COMPANY OR ANY SUBSIDIARY AFTER
THE CLOSING DATE AND INDEBTEDNESS ASSUMED IN CONNECTION WITH THE ACQUISITION OF
ASSETS, WHICH INDEBTEDNESS IN EACH CASE EXISTS AT THE TIME OF SUCH ACQUISITION,
MERGER OR CONSOLIDATION AND IS NOT CREATED IN CONTEMPLATION OF SUCH EVENT AND
WHERE SUCH ACQUISITION, MERGER OR CONSOLIDATION IS PERMITTED BY THIS AGREEMENT
AND (II) ANY PERMITTED REFINANCING INDEBTEDNESS INCURRED TO REFINANCE SUCH
INDEBTEDNESS; PROVIDED, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING OR WOULD RESULT THEREFROM;

(I)         CAPITAL LEASE OBLIGATIONS, MORTGAGE FINANCINGS AND PURCHASE MONEY
INDEBTEDNESS INCURRED BY THE COMPANY OR ANY SUBSIDIARY PRIOR TO OR WITHIN 270
DAYS AFTER THE ACQUISITION, LEASE OR IMPROVEMENT OF THE RESPECTIVE ASSET
PERMITTED UNDER THIS AGREEMENT IN ORDER TO FINANCE SUCH ACQUISITION OR
IMPROVEMENT, AND ANY PERMITTED REFINANCING INDEBTEDNESS IN RESPECT THEREOF;
PROVIDED, THAT, IF IMMEDIATELY AFTER GIVING EFFECT TO SUCH TRANSACTION, THE
TOTAL NET FIRST LIEN LEVERAGE RATIO OF THE COMPANY ON A PRO FORMA BASIS WOULD BE
GREATER THAN 4.00 TO 1.00, THEN THE AMOUNT OF INDEBTEDNESS INCURRED PURSUANT TO
THIS PARAGRAPH (I), WHEN COMBINED WITH THE REMAINING PRESENT VALUE OF
OUTSTANDING LEASES PERMITTED UNDER SECTION 6.03, SHALL NOT EXCEED THE GREATER OF
$150 MILLION AND 4.5% OF CONSOLIDATED TOTAL ASSETS AS OF THE END OF THE FISCAL
QUARTER IMMEDIATELY PRIOR TO THE DATE OF SUCH INCURRENCE FOR WHICH FINANCIAL
STATEMENTS HAVE BEEN DELIVERED PURSUANT TO SECTION 5.04;

(J)         CAPITAL LEASE OBLIGATIONS INCURRED BY THE COMPANY OR ANY SUBSIDIARY
IN RESPECT OF ANY SALE AND LEASE‑BACK TRANSACTION THAT IS PERMITTED UNDER
SECTION 6.03 AND ANY PERMITTED REFINANCING INDEBTEDNESS IN RESPECT THEREOF;

(K)        OTHER INDEBTEDNESS OF THE COMPANY OR ANY SUBSIDIARY, IN AN AGGREGATE
PRINCIPAL AMOUNT THAT AT THE TIME OF, AND AFTER GIVING EFFECT TO, THE INCURRENCE
THEREOF, WOULD NOT EXCEED THE GREATER OF $175 MILLION AND 5.0% OF CONSOLIDATED
TOTAL ASSETS AS OF THE END OF THE FISCAL QUARTER IMMEDIATELY PRIOR TO THE DATE
OF SUCH INCURRENCE FOR WHICH FINANCIAL STATEMENTS HAVE BEEN DELIVERED PURSUANT
TO SECTION 5.04;

(L)         INDEBTEDNESS OF THE COMPANY AND/OR ITS SUBSIDIARIES PURSUANT TO
(I) THE SECOND LIEN NOTES IN AN AGGREGATE PRINCIPAL AMOUNT THAT IS NOT IN EXCESS
OF $1,525.0 MILLION, (II) THE BERRY SENIOR SUBORDINATED NOTES IN AN AGGREGATE
PRINCIPAL AMOUNT THAT IS NOT IN EXCESS OF $454.6 MILLION, (III) THE COVALENCE
SENIOR SUBORDINATED NOTES IN AN AGGREGATE PRINCIPAL AMOUNT THAT IS NOT IN EXCESS
OF $265 MILLION, (IV) THE EXTENSIONS OF TERM LOANS UNDER THE TERM LOAN CREDIT
AGREEMENT, (V) THE FIRST PRIORITY NOTES IN AN AGGREGATE PRINCIPAL AMOUNT THAT IS
NOT IN EXCESS OF $1,050.6 MILLION, AND (VI) ANY PERMITTED REFINANCING
INDEBTEDNESS INCURRED TO REFINANCE ANY SUCH INDEBTEDNESS;

(M)       GUARANTEES (I) BY THE SUBSIDIARY LOAN PARTIES OF THE INDEBTEDNESS OF
THE COMPANY AND ITS SUBSIDIARIES DESCRIBED IN PARAGRAPH (1) OF THIS
SECTION 6.01, SO LONG AS THE GUARANTEE OF THE SENIOR SUBORDINATED NOTES OR ANY
PERMITTED REFINANCING

                                                                               
120                                                                               

--------------------------------------------------------------------------------

 

 

INDEBTEDNESS IN RESPECT THEREOF IS SUBORDINATED SUBSTANTIALLY ON TERMS AS SET
FORTH IN THE SENIOR SUBORDINATED NOTES INDENTURES WITH RESPECT TO THE SENIOR
SUBORDINATED NOTES, AND SO LONG AS ANY LIENS SECURING THE GUARANTEE OF THE
ORIGINAL SECOND LIEN NOTES OR ANY PERMITTED REFINANCING INDEBTEDNESS IN RESPECT
THEREOF ARE SUBJECT TO THE INTERCREDITOR AGREEMENT, (II) BY THE COMPANY OR ANY
SUBSIDIARY LOAN PARTY OF ANY INDEBTEDNESS OF ANY BORROWER OR ANY SUBSIDIARY LOAN
PARTY EXPRESSLY PERMITTED TO BE INCURRED UNDER THIS AGREEMENT, (III) BY THE
COMPANY OR ANY SUBSIDIARY LOAN PARTY OF INDEBTEDNESS OTHERWISE PERMITTED
HEREUNDER OF HOLDINGS OR ANY SUBSIDIARY THAT IS NOT A SUBSIDIARY LOAN PARTY TO
THE EXTENT SUCH GUARANTEES ARE PERMITTED BY SECTION 6.04 (OTHER THAN
SECTION 6.04(V)), (IV) BY ANY FOREIGN SUBSIDIARY OF INDEBTEDNESS OF ANOTHER
FOREIGN SUBSIDIARY, AND (V) BY THE COMPANY OF INDEBTEDNESS OF FOREIGN
SUBSIDIARIES INCURRED FOR WORKING CAPITAL PURPOSES IN THE ORDINARY COURSE OF
BUSINESS ON ORDINARY BUSINESS TERMS SO LONG AS SUCH INDEBTEDNESS IS PERMITTED TO
BE INCURRED UNDER SECTION 6.01(S) TO THE EXTENT SUCH GUARANTEES ARE PERMITTED BY
6.04 (OTHER THAN SECTION 6.04(V)); PROVIDED, THAT GUARANTEES BY THE COMPANY OR
ANY SUBSIDIARY LOAN PARTY UNDER THIS SECTION 6.01(M) OF ANY OTHER INDEBTEDNESS
OF A PERSON THAT IS SUBORDINATED TO OTHER INDEBTEDNESS OF SUCH PERSON SHALL BE
EXPRESSLY SUBORDINATED TO THE OBLIGATIONS TO AT LEAST THE SAME EXTENT AS THE
GUARANTEE OF THE SENIOR SUBORDINATED NOTES IS UNDER THE SENIOR SUBORDINATED
NOTES INDENTURES;

(N)        INDEBTEDNESS ARISING FROM AGREEMENTS OF THE COMPANY OR ANY SUBSIDIARY
PROVIDING FOR INDEMNIFICATION, ADJUSTMENT OF PURCHASE OR ACQUISITION PRICE OR
SIMILAR OBLIGATIONS, IN EACH CASE, INCURRED OR ASSUMED IN CONNECTION WITH THE
TRANSACTIONS, SPECIFIED STOCK PURCHASES AND ANY PERMITTED BUSINESS ACQUISITION
OR THE DISPOSITION OF ANY BUSINESS, ASSETS OR A SUBSIDIARY NOT PROHIBITED BY
THIS AGREEMENT, OTHER THAN GUARANTEES OF INDEBTEDNESS INCURRED BY ANY PERSON
ACQUIRING ALL OR ANY PORTION OF SUCH BUSINESS, ASSETS OR A SUBSIDIARY FOR THE
PURPOSE OF FINANCING SUCH ACQUISITION;

(O)        INDEBTEDNESS IN RESPECT OF LETTERS OF CREDIT, BANK GUARANTEES,
WAREHOUSE RECEIPTS OR SIMILAR INSTRUMENTS ISSUED TO SUPPORT PERFORMANCE
OBLIGATIONS AND TRADE LETTERS OF CREDIT (OTHER THAN OBLIGATIONS IN RESPECT OF
OTHER INDEBTEDNESS) IN THE ORDINARY COURSE OF BUSINESS;

(P)        INDEBTEDNESS SUPPORTED BY A LETTER OF CREDIT, IN A PRINCIPAL AMOUNT
NOT IN EXCESS OF THE STATED AMOUNT OF SUCH LETTER OF CREDIT;

(Q)        INDEBTEDNESS CONSISTING OF (I) THE FINANCING OF INSURANCE PREMIUMS OR
(II) TAKE‑OR‑PAY OBLIGATIONS CONTAINED IN SUPPLY ARRANGEMENTS, IN EACH CASE, IN
THE ORDINARY COURSE OF BUSINESS;

 (R)       (I) OTHER INDEBTEDNESS INCURRED BY THE COMPANY OR ANY SUBSIDIARY LOAN
PARTY; PROVIDED THAT (A) AT THE TIME OF THE INCURRENCE OF SUCH INDEBTEDNESS AND
AFTER GIVING EFFECT THERETO, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING OR WOULD RESULT THEREFROM, (B) THE COMPANY AND ITS
SUBSIDIARIES SHALL BE IN PRO FORMA COMPLIANCE AFTER GIVING EFFECT TO THE
ISSUANCE INCURRENCE OR ASSUMPTION OF SUCH INDEBTEDNESS AND (C) IN THE CASE OF
ANY SUCH INDEBTEDNESS THAT IS SECURED, IMMEDIATELY AFTER GIVING EFFECT TO THE
ISSUANCE, INCURRENCE OR ASSUMPTION OF SUCH INDEBTEDNESS, THE TOTAL

                                                                               
121                                                                               

--------------------------------------------------------------------------------

 

 

NET FIRST LIEN LEVERAGE RATIO ON A PRO FORMA BASIS SHALL NOT BE GREATER THAN
3.75 TO 1.00 AND (II) PERMITTED REFINANCING INDEBTEDNESS IN RESPECT THEREOF;

(S)        INDEBTEDNESS OF FOREIGN SUBSIDIARIES; PROVIDED  THAT THE AGGREGATE
AMOUNT OF INDEBTEDNESS INCURRED UNDER THIS CLAUSE (S), WHEN AGGREGATED WITH ALL
OTHER INDEBTEDNESS INCURRED AND OUTSTANDING PURSUANT TO THIS CLAUSE (S), SHALL
NOT EXCEED THE GREATER OF $100 MILLION AND 10.0% OF THE CONSOLIDATED ASSETS OF
THE FOREIGN SUBSIDIARIES AT THE TIME OF SUCH INCURRENCE;

(T)        UNSECURED INDEBTEDNESS IN RESPECT OF OBLIGATIONS OF THE COMPANY OR
ANY SUBSIDIARY TO PAY THE DEFERRED PURCHASE PRICE OF GOODS OR SERVICES OR
PROGRESS PAYMENTS IN CONNECTION WITH SUCH GOODS AND SERVICES; PROVIDED, THAT
SUCH OBLIGATIONS ARE INCURRED IN CONNECTION WITH OPEN ACCOUNTS EXTENDED BY
SUPPLIERS ON CUSTOMARY TRADE TERMS (WHICH REQUIRE THAT ALL SUCH PAYMENTS BE MADE
WITHIN 60 DAYS AFTER THE INCURRENCE OF THE RELATED OBLIGATIONS) IN THE ORDINARY
COURSE OF BUSINESS AND NOT IN CONNECTION WITH THE BORROWING OF MONEY OR ANY SWAP
AGREEMENTS;

(U)        INDEBTEDNESS REPRESENTING DEFERRED COMPENSATION TO EMPLOYEES OF THE
COMPANY OR ANY SUBSIDIARY INCURRED IN THE ORDINARY COURSE OF BUSINESS;

(V)        INDEBTEDNESS IN CONNECTION WITH PERMITTED RECEIVABLES FINANCINGS;
PROVIDED THAT, AFTER GIVING EFFECT TO SUCH INDEBTEDNESS, THE BORROWERS SHALL BE
IN COMPLIANCE WITH SECTION 2.11(B);

(W)       INDEBTEDNESS OF FOREIGN SUBSIDIARIES INCURRED UNDER LINES OF CREDIT OR
OVERDRAFT FACILITIES (INCLUDING, BUT NOT LIMITED TO, INTRADAY, ACH AND
PURCHASING CARD/T&E SERVICES) EXTENDED BY ONE OR MORE FINANCIAL INSTITUTIONS
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT OR ONE OR MORE OF THE LENDERS
AND (IN EACH CASE) ESTABLISHED FOR SUCH FOREIGN SUBSIDIARIES’ ORDINARY COURSE OF
OPERATIONS (SUCH INDEBTEDNESS, THE “OVERDRAFT LINE”), WHICH INDEBTEDNESS MAY BE
SECURED AS, BUT ONLY TO THE EXTENT, PROVIDED IN SECTION 6.02(B) AND IN THE
SECURITY DOCUMENTS;

(X)        INDEBTEDNESS INCURRED ON BEHALF OF, OR REPRESENTING GUARANTEES OF
INDEBTEDNESS OF, JOINT VENTURES NOT IN EXCESS, AT ANY ONE TIME OUTSTANDING, OF
THE GREATER OF $175 MILLION OR 5.0% OF CONSOLIDATED TOTAL ASSETS AS OF THE END
OF THE FISCAL QUARTER IMMEDIATELY PRIOR TO THE DATE OF SUCH INCURRENCE FOR WHICH
FINANCIAL STATEMENTS HAVE BEEN DELIVERED PURSUANT TO SECTION 5.04;

(Y)        INDEBTEDNESS CONSISTING OF PROMISSORY NOTES ISSUED BY THE COMPANY OR
ANY SUBSIDIARY TO CURRENT OR FORMER OFFICERS, DIRECTORS AND EMPLOYEES, THEIR
RESPECTIVE ESTATES, SPOUSES OR FORMER SPOUSES TO FINANCE THE PURCHASE OR
REDEMPTION OF EQUITY INTERESTS OF HOLDINGS OR ANY PARENT ENTITY PERMITTED BY
SECTION 6.06;

(Z)        INDEBTEDNESS CONSISTING OF OBLIGATIONS OF THE COMPANY OR ANY
SUBSIDIARY UNDER DEFERRED COMPENSATION OR OTHER SIMILAR ARRANGEMENTS INCURRED BY
SUCH PERSON IN CONNECTION WITH THE TRANSACTIONS, SPECIFIED STOCK PURCHASES,
PERMITTED BUSINESS ACQUISITIONS OR ANY OTHER INVESTMENT EXPRESSLY PERMITTED
HEREUNDER; AND

 

                                                                               
122                                                                               

--------------------------------------------------------------------------------

 

 

(AA)      ALL PREMIUM (IF ANY), INTEREST (INCLUDING POST‑PETITION INTEREST),
FEES, EXPENSES, CHARGES AND ADDITIONAL OR CONTINGENT INTEREST ON OBLIGATIONS
DESCRIBED IN PARAGRAPHS (A) THROUGH (Z) ABOVE.


SECTION 6.02. LIENS 

.  Create, incur, assume or permit to exist any Lien on any property or assets
(including stock or other securities of any person, including the Company and
any Subsidiary) at the time owned by it or on any income or revenues or rights
in respect of any thereof, except the following (collectively, “Permitted
Liens”): 

(A)        LIENS ON PROPERTY OR ASSETS OF THE COMPANY AND THE SUBSIDIARIES
EXISTING ON THE AMENDMENT EFFECTIVE DATE AND SET FORTH ON SCHEDULE 6.02(A)  OR,
TO THE EXTENT NOT LISTED IN SUCH SCHEDULE, WHERE SUCH PROPERTY OR ASSETS HAVE A
FAIR MARKET VALUE THAT DOES NOT EXCEED $10 MILLION IN THE AGGREGATE AND $5
MILLION IN RESPECT OF ACCOUNTS AND INVENTORY, AND ANY MODIFICATIONS,
REPLACEMENTS, RENEWALS OR EXTENSIONS THEREOF; PROVIDED, THAT SUCH LIENS SHALL
SECURE ONLY THOSE OBLIGATIONS THAT THEY SECURE ON THE CLOSING DATE (AND ANY
PERMITTED REFINANCING INDEBTEDNESS IN RESPECT OF SUCH OBLIGATIONS PERMITTED BY
SECTION 6.01(A)) AND SHALL NOT SUBSEQUENTLY APPLY TO ANY OTHER PROPERTY OR
ASSETS OF THE COMPANY OR ANY SUBSIDIARY OTHER THAN (A) AFTER-ACQUIRED PROPERTY
THAT IS AFFIXED OR INCORPORATED INTO THE PROPERTY COVERED BY SUCH LIEN, AND
(B) PROCEEDS AND PRODUCTS THEREOF;

(B)        ANY LIEN CREATED UNDER THE LOAN DOCUMENTS (INCLUDING, WITHOUT
LIMITATION, LIENS CREATED UNDER THE SECURITY DOCUMENTS SECURING OBLIGATIONS IN
RESPECT OF SWAP AGREEMENTS OWED TO A PERSON THAT IS A LENDER OR AN AFFILIATE OF
A LENDER AT THE TIME OF ENTRY INTO SUCH SWAP AGREEMENTS) OR PERMITTED IN RESPECT
OF ANY MORTGAGED PROPERTY BY THE TERMS OF THE APPLICABLE MORTGAGE AND, PROVIDED
THAT SUCH LIENS ARE SUBJECT TO THE TERMS OF THE SENIOR LENDER INTERCREDITOR
AGREEMENT, ANY LIEN SECURING THE TERM LOAN CREDIT AGREEMENT OR ANY INDEBTEDNESS
OR OBLIGATIONS UNDER THE TERM LOAN CREDIT AGREEMENT OR ANY “LOAN DOCUMENTS”
THEREUNDER; PROVIDED, HOWEVER, IN NO EVENT SHALL THE HOLDERS OF THE INDEBTEDNESS
UNDER THE OVERDRAFT LINE HAVE THE RIGHT TO RECEIVE PROCEEDS IN RESPECT OF A
CLAIM IN EXCESS OF $20 MILLION IN THE AGGREGATE (PLUS (I) ANY ACCRUED AND UNPAID
INTEREST IN RESPECT OF INDEBTEDNESS INCURRED BY THE COMPANY AND THE SUBSIDIARIES
UNDER THE OVERDRAFT LINE AND (II) ANY ACCRUED AND UNPAID FEES AND EXPENSES OWING
BY THE COMPANY AND THE SUBSIDIARIES UNDER THE OVERDRAFT LINE) FROM THE
ENFORCEMENT OF ANY REMEDIES AVAILABLE TO THE SECURED PARTIES UNDER ALL OF THE
LOAN DOCUMENTS;

(C)        ANY LIEN ON ANY PROPERTY OR ASSET (OTHER THAN ACCOUNTS AND INVENTORY
UNLESS SUCH ACCOUNTS AND INVENTORY ARE HELD BY A SUBSIDIARY THAT IS NOT A
BORROWER AND SUCH ACCOUNTS AND INVENTORY ARE NOT COMMINGLED WITH THE ACCOUNTS
AND INVENTORY OF ANY OTHER BORROWER) OF THE COMPANY OR ANY SUBSIDIARY SECURING
INDEBTEDNESS OR PERMITTED REFINANCING INDEBTEDNESS PERMITTED BY SECTION 6.01(H);
PROVIDED, THAT SUCH LIEN (I) DOES NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF
THE COMPANY OR ANY OF THE SUBSIDIARIES NOT SECURING SUCH INDEBTEDNESS AT THE
DATE OF THE ACQUISITION OF SUCH PROPERTY OR ASSET (OTHER THAN AFTER ACQUIRED
PROPERTY SUBJECTED TO A LIEN SECURING INDEBTEDNESS AND OTHER OBLIGATIONS
INCURRED PRIOR TO SUCH DATE AND WHICH INDEBTEDNESS AND OTHER OBLIGATIONS ARE
PERMITTED HEREUNDER THAT REQUIRE A PLEDGE OF AFTER ACQUIRED PROPERTY, IT BEING
UNDERSTOOD THAT SUCH REQUIREMENT SHALL NOT BE PERMITTED TO APPLY TO ANY PROPERTY
TO WHICH SUCH

                                                                               
123                                                                               

--------------------------------------------------------------------------------

 

 

REQUIREMENT WOULD NOT HAVE APPLIED BUT FOR SUCH ACQUISITION), (II) SUCH LIEN IS
NOT CREATED IN CONTEMPLATION OF OR IN CONNECTION WITH SUCH ACQUISITION AND
(III) IN THE CASE OF A LIEN SECURING PERMITTED REFINANCING INDEBTEDNESS, ANY
SUCH LIEN IS PERMITTED, SUBJECT TO COMPLIANCE WITH CLAUSE (E) OF THE DEFINITION
OF THE TERM “PERMITTED REFINANCING INDEBTEDNESS”;

(D)       LIENS FOR TAXES, ASSESSMENTS OR OTHER GOVERNMENTAL CHARGES OR LEVIES
NOT YET DELINQUENT OR THAT ARE BEING CONTESTED IN COMPLIANCE WITH SECTION 5.03;

(E)       LIENS IMPOSED BY LAW, SUCH AS LANDLORD’S, CARRIERS’, WAREHOUSEMEN’S,
MECHANICS’, MATERIALMEN’S, REPAIRMEN’S, CONSTRUCTION OR OTHER LIKE LIENS ARISING
IN THE ORDINARY COURSE OF BUSINESS AND SECURING OBLIGATIONS THAT ARE NOT OVERDUE
BY MORE THAN 30 DAYS OR THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND IN RESPECT OF WHICH, IF APPLICABLE, THE COMPANY OR ANY
SUBSIDIARY SHALL HAVE SET ASIDE ON ITS BOOKS RESERVES IN ACCORDANCE WITH GAAP;

(F)        (I) PLEDGES AND DEPOSITS AND OTHER LIENS WITH RESPECT TO PROPERTY
OTHER THAN ACCOUNTS AND INVENTORY MADE IN THE ORDINARY COURSE OF BUSINESS IN
COMPLIANCE WITH THE FEDERAL EMPLOYERS LIABILITY ACT OR ANY OTHER WORKERS’
COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY LAWS OR
REGULATIONS AND DEPOSITS SECURING LIABILITY TO INSURANCE CARRIERS UNDER
INSURANCE OR SELF‑INSURANCE ARRANGEMENTS IN RESPECT OF SUCH OBLIGATIONS AND
(II) PLEDGES AND DEPOSITS AND OTHER LIENS WITH RESPECT TO PROPERTY OTHER THAN
ACCOUNTS AND INVENTORY SECURING LIABILITY FOR REIMBURSEMENT OR INDEMNIFICATION
OBLIGATIONS OF (INCLUDING OBLIGATIONS IN RESPECT OF LETTERS OF CREDIT OR BANK
GUARANTEES FOR THE BENEFIT OF) INSURANCE CARRIERS PROVIDING PROPERTY, CASUALTY
OR LIABILITY INSURANCE TO THE COMPANY OR ANY SUBSIDIARY;

(G)        DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS (OTHER
THAN FOR INDEBTEDNESS), LEASES (OTHER THAN CAPITAL LEASE OBLIGATIONS), STATUTORY
OBLIGATIONS, SURETY AND APPEAL BONDS, PERFORMANCE AND RETURN OF MONEY BONDS,
BIDS, LEASES, GOVERNMENT CONTRACTS, TRADE CONTRACTS, AGREEMENTS WITH UTILITIES,
AND OTHER OBLIGATIONS OF A LIKE NATURE (INCLUDING LETTERS OF CREDIT IN LIEU OF
ANY SUCH BONDS OR TO SUPPORT THE ISSUANCE THEREOF) INCURRED IN THE ORDINARY
COURSE OF BUSINESS, INCLUDING THOSE INCURRED TO SECURE HEALTH, SAFETY AND
ENVIRONMENTAL OBLIGATIONS IN THE ORDINARY COURSE OF BUSINESS;

(H)        ZONING RESTRICTIONS, SURVEY EXCEPTIONS AND SUCH MATTERS AS AN
ACCURATE SURVEY WOULD DISCLOSE, EASEMENTS, TRACKAGE RIGHTS, LEASES (OTHER THAN
CAPITAL LEASE OBLIGATIONS), LICENSES, SPECIAL ASSESSMENTS, RIGHTS‑OF‑WAY,
COVENANTS, CONDITIONS, RESTRICTIONS AND DECLARATION ON OR WITH RESPECT TO THE
USE OF REAL PROPERTY, SERVICING AGREEMENTS, DEVELOPMENT AGREEMENTS, SITE PLAN
AGREEMENTS AND OTHER SIMILAR ENCUMBRANCES INCURRED IN THE ORDINARY COURSE OF
BUSINESS AND TITLE DEFECTS OR IRREGULARITIES THAT ARE OF A MINOR NATURE AND
THAT, IN THE AGGREGATE, DO NOT INTERFERE IN ANY MATERIAL RESPECT WITH THE
ORDINARY CONDUCT OF THE BUSINESS OF THE COMPANY OR ANY SUBSIDIARY;

(I)         LIENS SECURING INDEBTEDNESS PERMITTED BY SECTION 6.01(I) (LIMITED TO
THE ASSETS SUBJECT TO SUCH INDEBTEDNESS);

 

                                                                               
124                                                                               

--------------------------------------------------------------------------------

 

 

(J)         LIENS ARISING OUT OF CAPITALIZED LEASE TRANSACTIONS PERMITTED UNDER
SECTION 6.03, SO LONG AS SUCH LIENS ATTACH ONLY TO THE PROPERTY SOLD AND BEING
LEASED IN SUCH TRANSACTION AND ANY ACCESSIONS THERETO OR PROCEEDS THEREOF AND
RELATED PROPERTY;

(K)        LIENS SECURING JUDGMENTS THAT DO NOT CONSTITUTE AN EVENT OF DEFAULT
UNDER SECTION 7.01(J);

(L)         LIENS DISCLOSED BY THE TITLE INSURANCE POLICIES DELIVERED ON OR
SUBSEQUENT TO THE CLOSING DATE AND PURSUANT TO SECTION 5.10 AND ANY REPLACEMENT,
EXTENSION OR RENEWAL OF ANY SUCH LIEN; PROVIDED, THAT SUCH REPLACEMENT,
EXTENSION OR RENEWAL LIEN SHALL NOT COVER ANY PROPERTY OTHER THAN THE PROPERTY
THAT WAS SUBJECT TO SUCH LIEN PRIOR TO SUCH REPLACEMENT, EXTENSION OR RENEWAL;
PROVIDED, FURTHER, THAT THE INDEBTEDNESS AND OTHER OBLIGATIONS SECURED BY SUCH
REPLACEMENT, EXTENSION OR RENEWAL LIEN ARE PERMITTED BY THIS AGREEMENT;

(M)       ANY INTEREST OR TITLE OF A LESSOR OR SUBLESSOR UNDER ANY LEASES OR
SUBLEASES ENTERED INTO BY THE COMPANY OR ANY SUBSIDIARY IN THE ORDINARY COURSE
OF BUSINESS;

(N)        LIENS THAT ARE CONTRACTUAL RIGHTS OF SET‑OFF (I) RELATING TO THE
ESTABLISHMENT OF DEPOSITORY RELATIONS WITH BANKS NOT GIVEN IN CONNECTION WITH
THE ISSUANCE OF INDEBTEDNESS, (II) RELATING TO POOLED DEPOSIT OR SWEEP ACCOUNTS
OF THE COMPANY OR ANY SUBSIDIARY TO PERMIT SATISFACTION OF OVERDRAFT OR SIMILAR
OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS OF THE COMPANY OR ANY
SUBSIDIARY OR (III) RELATING TO PURCHASE ORDERS AND OTHER AGREEMENTS ENTERED
INTO WITH CUSTOMERS OF THE COMPANY OR ANY SUBSIDIARY IN THE ORDINARY COURSE OF
BUSINESS;

(O)        LIENS ARISING SOLELY BY VIRTUE OF ANY STATUTORY OR COMMON LAW
PROVISION RELATING TO BANKER’S LIENS, RIGHTS OF SET‑OFF OR SIMILAR RIGHTS;

(P)        LIENS SECURING OBLIGATIONS IN RESPECT OF TRADE‑RELATED LETTERS OF
CREDIT, BANKER’S ACCEPTANCES OR BANK GUARANTEES PERMITTED UNDER SECTION 6.01(F),
(K) OR (O) AND COVERING THE GOODS (OR THE DOCUMENTS OF TITLE IN RESPECT OF SUCH
GOODS) FINANCED BY SUCH LETTERS OF CREDIT, BANKERS’ ACCEPTANCES OR BANK
GUARANTEES AND THE PROCEEDS AND PRODUCTS THEREOF;

(Q)        LEASES OR SUBLEASES, LICENSES OR SUBLICENSES (INCLUDING WITH RESPECT
TO INTELLECTUAL PROPERTY AND SOFTWARE) GRANTED TO OTHERS IN THE ORDINARY COURSE
OF BUSINESS NOT INTERFERING IN ANY MATERIAL RESPECT WITH THE BUSINESS OF THE
COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE;

(R)        LIENS IN FAVOR OF CUSTOMS AND REVENUE AUTHORITIES ARISING AS A MATTER
OF LAW TO SECURE PAYMENT OF CUSTOMS DUTIES IN CONNECTION WITH THE IMPORTATION OF
GOODS;

(S)        LIENS SOLELY ON ANY CASH EARNEST MONEY DEPOSITS MADE BY THE COMPANY
OR ANY OF THE SUBSIDIARIES IN CONNECTION WITH ANY LETTER OF INTENT OR PURCHASE
AGREEMENT IN RESPECT OF ANY INVESTMENT PERMITTED HEREUNDER;

 

                                                                               
125                                                                               

--------------------------------------------------------------------------------

 

 

(T)        LIENS WITH RESPECT TO PROPERTY OR ASSETS OF ANY FOREIGN SUBSIDIARY
SECURING INDEBTEDNESS OF A FOREIGN SUBSIDIARY PERMITTED UNDER SECTION 6.01;

(U)        OTHER LIENS WITH RESPECT TO PROPERTY OR ASSETS OF THE COMPANY OR ANY
SUBSIDIARY; PROVIDED  THAT (I) AFTER GIVING EFFECT TO ANY SUCH LIEN AND THE
INCURRENCE OF INDEBTEDNESS, IF ANY, SECURED BY SUCH LIEN IS CREATED, INCURRED,
ACQUIRED OR ASSUMED (OR ANY PRIOR INDEBTEDNESS BECOMES SO SECURED) ON A PRO
FORMA BASIS, THE TOTAL NET FIRST LIEN LEVERAGE RATIO ON THE LAST DAY OF THE
COMPANY’S THEN MOST RECENTLY COMPLETED FISCAL QUARTER FOR WHICH FINANCIAL
STATEMENTS ARE AVAILABLE SHALL BE LESS THAN OR EQUAL TO 3.75 TO 1.00, (II) AT
THE TIME OF THE INCURRENCE OF SUCH LIEN AND AFTER GIVING EFFECT THERETO, NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD
RESULT THEREFROM, (III) THE INDEBTEDNESS OR OTHER OBLIGATIONS SECURED BY SUCH
LIEN ARE OTHERWISE PERMITTED BY THIS AGREEMENT, AND (IV) AN INTERCREDITOR
AGREEMENT ON CUSTOMARY TERMS THAT IS REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT SHALL BE ENTERED INTO PROVIDING FOR THE TREATMENT OF SUCH
LIENS AND THE ADDITIONAL INDEBTEDNESS AND OTHER OBLIGATIONS SECURED BY SUCH
LIENS IN RELATION TO THE OBLIGATIONS AND THE LIENS SECURING THE OBLIGATIONS IN A
MANNER THAT IS THE SAME AS, OR NO LESS FAVORABLE TO THE LENDERS THAN, THE
TREATMENT UNDER THE SENIOR LENDER INTERCREDITOR AGREEMENT OF THE “TERM LOAN
OBLIGATIONS” (AS DEFINED IN THE SENIOR LENDER INTERCREDITOR AGREEMENT) AND THE
SECURITY THEREFOR (INCLUDING WITH REGARD TO EACH CLASS OF COLLATERAL);

(V)        THE PRIOR RIGHTS OF CONSIGNEES AND THEIR LENDERS UNDER CONSIGNMENT
ARRANGEMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS;

(W)       AGREEMENTS TO SUBORDINATE ANY INTEREST OF THE COMPANY OR ANY
SUBSIDIARY IN ANY ACCOUNTS RECEIVABLE OR OTHER PROCEEDS ARISING FROM INVENTORY
CONSIGNED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES PURSUANT TO AN AGREEMENT
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS;

(X)        LIENS ARISING FROM PRECAUTIONARY UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS OR CONSIGNMENTS ENTERED INTO IN CONNECTION WITH ANY TRANSACTION
OTHERWISE PERMITTED UNDER THIS AGREEMENT;

(Y)        LIENS ON EQUITY INTERESTS IN JOINT VENTURES SECURING OBLIGATIONS OF
SUCH JOINT VENTURE;

(Z)        LIENS ON SECURITIES THAT ARE THE SUBJECT OF REPURCHASE AGREEMENTS
CONSTITUTING PERMITTED INVESTMENTS UNDER CLAUSE (C) OF THE DEFINITION THEREOF;

(AA)      [RESERVED];

(BB)      LIENS ON GOODS OR INVENTORY THE PURCHASE, SHIPMENT OR STORAGE PRICE OF
WHICH IS FINANCED BY A DOCUMENTARY LETTER OF CREDIT, BANK GUARANTEE OR BANKERS’
ACCEPTANCE ISSUED OR CREATED FOR THE ACCOUNT OF A BORROWER OR ANY SUBSIDIARY IN
THE ORDINARY COURSE OF BUSINESS; PROVIDED, THAT SUCH LIEN SECURES ONLY THE
OBLIGATIONS OF SUCH BORROWER OR SUCH SUBSIDIARIES IN RESPECT OF SUCH LETTER OF
CREDIT, BANKERS’ ACCEPTANCE OR BANK GUARANTEE TO THE EXTENT PERMITTED UNDER
SECTION 6.01;

 

                                                                               
126                                                                               

--------------------------------------------------------------------------------

 

 

(CC)      LIENS SECURING INSURANCE PREMIUMS FINANCING ARRANGEMENTS, PROVIDED,
THAT SUCH LIENS ARE LIMITED TO THE APPLICABLE UNEARNED INSURANCE PREMIUMS;

(DD)     LIENS IN FAVOR OF THE COMPANY OR ANY SUBSIDIARY LOAN PARTY; PROVIDED 
THAT IF ANY SUCH LIEN SHALL COVER ANY COLLATERAL, THE HOLDER OF SUCH LIEN SHALL
EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT A SUBORDINATION AGREEMENT IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;

(EE)      LIENS SECURING OBLIGATIONS UNDER THE SECOND LIEN NOTE DOCUMENTS AND
ANY PERMITTED REFINANCING INDEBTEDNESS IN RESPECT THEREOF, TO THE EXTENT SUCH
LIENS ARE SUBJECT TO THE INTERCREDITOR AGREEMENT;

(FF)       LIENS ON NOT MORE THAN $30 MILLION OF DEPOSITS SECURING SWAP
AGREEMENTS;

(GG)      LIENS IN RESPECT OF PERMITTED RECEIVABLES FINANCINGS AND PERMITTED
SUPPLIER FINANCE FACILITIES THAT EXTEND ONLY TO THE RECEIVABLES SUBJECT THERETO,
PROVIDED  THAT, AFTER GIVING EFFECT TO SUCH LIENS, THE BORROWERS SHALL BE IN
COMPLIANCE WITH SECTION 2.11(B);

(HH)      LIENS SECURING OBLIGATIONS UNDER THE FIRST PRIORITY NOTE DOCUMENTS AND
ANY PERMITTED REFINANCING INDEBTEDNESS IN RESPECT THEREOF, TO THE EXTENT SUCH
LIENS ARE SUBJECT TO THE SENIOR FIXED COLLATERAL INTERCREDITOR AGREEMENT; AND

(II)        OTHER LIENS WITH RESPECT TO PROPERTY OR ASSETS OF THE COMPANY OR ANY
SUBSIDIARY SECURING OBLIGATIONS IN AN AGGREGATE PRINCIPAL AMOUNT OUTSTANDING AT
ANY TIME NOT TO EXCEED $30 MILLION.


SECTION 6.03. SALE AND LEASE‑BACK TRANSACTIONS

.  Enter into any arrangement, directly or indirectly, with any person whereby
it shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property being sold or transferred (a “Sale and
Lease‑Back Transaction”); provided, that a Sale and Lease‑Back Transaction shall
be permitted (A) with respect to property (i) owned by the Company or any
Domestic Subsidiary that is acquired after the Closing Date so long as such Sale
and Lease Back Transaction is consummated within 180 days of the acquisition of
such property or (ii) by any Foreign Subsidiary regardless of when such property
was acquired, and (B) with respect to any property owned by the Company or any
Domestic Subsidiary, if at the time the lease in connection therewith is entered
into, and after giving effect to the entering into of such lease, (a) the Total
Net First Lien Leverage Ratio is equal to or less than 4.00 to 1.00, or (b) if
the Total Net First Lien Leverage Ratio is greater than 4.00 to 1.00, the
Remaining Present Value of such lease, together with Indebtedness outstanding
pursuant to Section 6.01(i) and the Remaining Present Value of outstanding
leases entered into under this Section 6.03(b) on or after the Amendment
Effective Date, shall not exceed the greater of $150 million and 4.5% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date the lease was entered into for which financial statements have been
delivered pursuant to Section 5.04.


SECTION 6.04. INVESTMENTS, LOANS AND ADVANCES

.  Purchase, hold or acquire (including pursuant to any merger with a person
that is not a Wholly Owned Subsidiary immediately prior to such merger) any
Equity Interests, evidences of Indebtedness or other securities of, make or
permit to exist any loans or advances to or Guarantees of the obligations of, or
make or permit to exist any investment or any other interest in (each, an
“Investment”), any other person, except:

                                                                               
127                                                                               

--------------------------------------------------------------------------------

 

 

(A)        THE TRANSACTIONS AND INVESTMENTS ARISING AS A RESULT OF ONE OR MORE
PERMITTED SUPPLIER FINANCE FACILITIES;

(B)        (I) INVESTMENTS BY THE COMPANY OR ANY SUBSIDIARY IN THE EQUITY
INTERESTS OF THE COMPANY OR ANY SUBSIDIARY; (II) INTERCOMPANY LOANS FROM THE
COMPANY OR ANY SUBSIDIARY TO THE COMPANY OR ANY SUBSIDIARY; AND (III) GUARANTEES
BY THE COMPANY OR ANY SUBSIDIARY LOAN PARTY OF INDEBTEDNESS OTHERWISE EXPRESSLY
PERMITTED HEREUNDER OF THE COMPANY OR ANY SUBSIDIARY; PROVIDED, THAT THE SUM OF
(A) INVESTMENTS (VALUED AT THE TIME OF THE MAKING THEREOF AND WITHOUT GIVING
EFFECT TO ANY WRITE‑DOWNS OR WRITE‑OFFS THEREOF) MADE AFTER THE CLOSING DATE BY
THE LOAN PARTIES PURSUANT TO CLAUSE (I) IN SUBSIDIARIES THAT ARE NOT SUBSIDIARY
LOAN PARTIES, PLUS  (B) NET INTERCOMPANY LOANS MADE AFTER THE CLOSING DATE TO
SUBSIDIARIES THAT ARE NOT SUBSIDIARY LOAN PARTIES PURSUANT TO CLAUSE (II), PLUS 
(C) GUARANTEES OF INDEBTEDNESS AFTER THE AMENDMENT EFFECTIVE DATE OF
SUBSIDIARIES THAT ARE NOT SUBSIDIARY LOAN PARTIES PURSUANT TO CLAUSE (III),
SHALL NOT EXCEED AN AGGREGATE NET AMOUNT EQUAL TO (X) THE GREATER OF (1) $100
MILLION AND (2) 4.5% OF CONSOLIDATED TOTAL ASSETS AS OF THE END OF THE FISCAL
QUARTER IMMEDIATELY PRIOR TO THE DATE OF SUCH INVESTMENT FOR WHICH FINANCIAL
STATEMENTS HAVE BEEN DELIVERED PURSUANT TO SECTION 5.04 (PLUS  ANY RETURN OF
CAPITAL ACTUALLY RECEIVED BY THE RESPECTIVE INVESTORS IN RESPECT OF INVESTMENTS
THERETOFORE MADE BY THEM PURSUANT TO THIS PARAGRAPH (B)); PLUS  (Y) THE PORTION,
IF ANY, OF THE CUMULATIVE CREDIT ON THE DATE OF SUCH ELECTION THAT THE COMPANY
ELECTS TO APPLY TO THIS SECTION 6.04(B)(Y), SUCH ELECTION TO BE SPECIFIED IN A
WRITTEN NOTICE OF A RESPONSIBLE OFFICER OF THE COMPANY CALCULATING IN REASONABLE
DETAIL THE AMOUNT OF CUMULATIVE CREDIT IMMEDIATELY PRIOR TO SUCH ELECTION AND
THE AMOUNT THEREOF ELECTED TO BE SO APPLIED; PROVIDED, FURTHER, THAT
INTERCOMPANY CURRENT LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS IN
CONNECTION WITH THE CASH MANAGEMENT OPERATIONS OF THE COMPANY AND THE
SUBSIDIARIES SHALL NOT BE INCLUDED IN CALCULATING THE LIMITATION IN THIS
PARAGRAPH AT ANY TIME.

(C)        PERMITTED INVESTMENTS AND INVESTMENTS THAT WERE PERMITTED INVESTMENTS
WHEN MADE;

(D)       INVESTMENTS ARISING OUT OF THE RECEIPT BY THE COMPANY OR ANY
SUBSIDIARY OF NONCASH CONSIDERATION FOR THE SALE OF ASSETS PERMITTED UNDER
SECTION 6.05;

(E)        LOANS AND ADVANCES TO OFFICERS, DIRECTORS, EMPLOYEES OR CONSULTANTS
OF THE COMPANY OR ANY SUBSIDIARY (I) IN THE ORDINARY COURSE OF BUSINESS NOT TO
EXCEED THE GREATER OF $25 MILLION AND 1.0% OF CONSOLIDATED TOTAL ASSETS AS OF
THE END OF THE FISCAL QUARTER IMMEDIATELY PRIOR TO THE DATE OF SUCH LOAN OR
ADVANCE FOR WHICH FINANCIAL STATEMENTS HAVE BEEN DELIVERED PURSUANT TO
SECTION 5.04, IN THE AGGREGATE AT ANY TIME OUTSTANDING (CALCULATED WITHOUT
REGARD TO WRITE DOWNS OR WRITE OFFS THEREOF), (II) IN RESPECT OF PAYROLL
PAYMENTS AND EXPENSES IN THE ORDINARY COURSE OF BUSINESS AND (III) IN CONNECTION
WITH SUCH PERSON’S PURCHASE OF EQUITY INTERESTS OF HOLDINGS (OR ANY PARENT
ENTITY) SOLELY TO THE EXTENT THAT THE AMOUNT OF SUCH LOANS AND ADVANCES SHALL BE
CONTRIBUTED TO THE COMPANY IN CASH AS COMMON EQUITY;

 

                                                                               
128                                                                               

--------------------------------------------------------------------------------

 

 

(F)        ACCOUNTS RECEIVABLE, SECURITY DEPOSITS AND PREPAYMENTS ARISING AND
TRADE CREDIT GRANTED IN THE ORDINARY COURSE OF BUSINESS AND ANY ASSETS OR
SECURITIES RECEIVED IN SATISFACTION OR PARTIAL SATISFACTION THEREOF FROM
FINANCIALLY TROUBLED ACCOUNT DEBTORS TO THE EXTENT REASONABLY NECESSARY IN ORDER
TO PREVENT OR LIMIT LOSS AND ANY PREPAYMENTS AND OTHER CREDITS TO SUPPLIERS MADE
IN THE ORDINARY COURSE OF BUSINESS;

(G)        SWAP AGREEMENTS;

(H)        INVESTMENTS EXISTING ON, OR CONTRACTUALLY COMMITTED AS OF, THE
AMENDMENT EFFECTIVE DATE AND SET FORTH ON SCHEDULE 6.04  AND ANY EXTENSIONS,
RENEWALS OR REINVESTMENTS THEREOF, SO LONG AS THE AGGREGATE AMOUNT OF ALL
INVESTMENTS PURSUANT TO THIS CLAUSE (H) IS NOT INCREASED AT ANY TIME ABOVE THE
AMOUNT OF SUCH INVESTMENT EXISTING ON THE AMENDMENT EFFECTIVE DATE;

(I)         INVESTMENTS RESULTING FROM PLEDGES AND DEPOSITS UNDER
SECTIONS 6.02(F), (G), (K), (R), (S), AND (U);

(J)         OTHER INVESTMENTS BY THE COMPANY OR ANY SUBSIDIARY IN AN AGGREGATE
AMOUNT (VALUED AT THE TIME OF THE MAKING THEREOF, AND WITHOUT GIVING EFFECT TO
ANY WRITE‑DOWNS OR WRITE‑OFFS THEREOF) NOT TO EXCEED (I) THE GREATER OF $225
MILLION AND 6.5% OF CONSOLIDATED TOTAL ASSETS AS OF THE END OF THE FISCAL
QUARTER IMMEDIATELY PRIOR TO THE DATE OF SUCH INCURRENCE FOR WHICH FINANCIAL
STATEMENTS HAVE BEEN DELIVERED PURSUANT TO SECTION 5.04 (PLUS  ANY RETURNS OF
CAPITAL ACTUALLY RECEIVED BY THE RESPECTIVE INVESTOR IN RESPECT OF INVESTMENTS
THERETOFORE MADE BY IT PURSUANT TO THIS PARAGRAPH (J)) PLUS  (II) THE PORTION,
IF ANY, OF THE CUMULATIVE CREDIT ON THE DATE OF SUCH ELECTION THAT THE COMPANY
ELECTS TO APPLY TO THIS SECTION 6.04(J)(II), SUCH ELECTION TO BE SPECIFIED IN A
WRITTEN NOTICE OF A RESPONSIBLE OFFICER OF THE COMPANY CALCULATING IN REASONABLE
DETAIL THE AMOUNT OF CUMULATIVE CREDIT IMMEDIATELY PRIOR TO SUCH ELECTION AND
THE AMOUNT THEREOF ELECTED TO BE SO APPLIED;

(K)        INVESTMENTS CONSTITUTING PERMITTED BUSINESS ACQUISITIONS AND
INVESTMENTS CONSTITUTING THE SPECIFIED STOCK PURCHASES;

(L)         INTERCOMPANY LOANS BETWEEN FOREIGN SUBSIDIARIES AND GUARANTEES BY
FOREIGN SUBSIDIARIES PERMITTED BY SECTION 6.01(M);

(M)       INVESTMENTS RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR
REORGANIZATION OF, OR SETTLEMENT OF DELINQUENT ACCOUNTS AND DISPUTES WITH OR
JUDGMENTS AGAINST, CUSTOMERS AND SUPPLIERS, IN EACH CASE IN THE ORDINARY COURSE
OF BUSINESS OR INVESTMENTS ACQUIRED BY THE COMPANY AS A RESULT OF A FORECLOSURE
BY THE COMPANY OR ANY OF THE SUBSIDIARIES WITH RESPECT TO ANY SECURED
INVESTMENTS OR OTHER TRANSFER OF TITLE WITH RESPECT TO ANY SECURED INVESTMENT IN
DEFAULT;

(N)        INVESTMENTS OF A SUBSIDIARY ACQUIRED AFTER THE CLOSING DATE OR OF AN
ENTITY MERGED INTO THE COMPANY OR MERGED INTO OR CONSOLIDATED WITH A SUBSIDIARY
AFTER THE CLOSING DATE, IN EACH CASE, TO THE EXTENT PERMITTED UNDER THIS
SECTION 6.04 AND, IN THE CASE OF ANY MERGER OR CONSOLIDATION, IN ACCORDANCE WITH
SECTION 6.05 TO THE EXTENT THAT SUCH INVESTMENTS WERE NOT MADE IN CONTEMPLATION
OF OR IN CONNECTION WITH SUCH ACQUISITION,

                                                                               
129                                                                               

--------------------------------------------------------------------------------

 

 

MERGER OR CONSOLIDATION AND WERE IN EXISTENCE ON THE DATE OF SUCH ACQUISITION,
MERGER OR CONSOLIDATION;

(O)        ACQUISITIONS BY THE COMPANY OF OBLIGATIONS OF ONE OR MORE OFFICERS OR
OTHER EMPLOYEES OF HOLDINGS, ANY PARENT ENTITY, THE COMPANY OR ITS SUBSIDIARIES
IN CONNECTION WITH SUCH OFFICER’S OR EMPLOYEE’S ACQUISITION OF EQUITY INTERESTS
OF HOLDINGS OR ANY PARENT ENTITY, SO LONG AS NO CASH IS ACTUALLY ADVANCED BY THE
COMPANY OR ANY OF THE SUBSIDIARIES TO SUCH OFFICERS OR EMPLOYEES IN CONNECTION
WITH THE ACQUISITION OF ANY SUCH OBLIGATIONS;

(P)        GUARANTEES BY THE COMPANY OR ANY SUBSIDIARY OF OPERATING LEASES
(OTHER THAN CAPITAL LEASE OBLIGATIONS) OR OF OTHER OBLIGATIONS THAT DO NOT
CONSTITUTE INDEBTEDNESS, IN EACH CASE ENTERED INTO BY THE COMPANY OR ANY
SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS;

(Q)        INVESTMENTS TO THE EXTENT THAT PAYMENT FOR SUCH INVESTMENTS IS MADE
WITH EQUITY INTERESTS OF HOLDINGS (OR ANY PARENT ENTITY);

(R)        INVESTMENTS IN THE EQUITY INTERESTS OF ONE OR MORE NEWLY FORMED
PERSONS THAT ARE RECEIVED IN CONSIDERATION OF THE CONTRIBUTION BY HOLDINGS, THE
COMPANY OR THE APPLICABLE SUBSIDIARY OF ASSETS (INCLUDING EQUITY INTERESTS AND
CASH) TO SUCH PERSON OR PERSONS; PROVIDED, THAT (I) THE FAIR MARKET VALUE OF
SUCH ASSETS, DETERMINED ON AN ARMS’-LENGTH BASIS, SO CONTRIBUTED PURSUANT TO
THIS PARAGRAPH (R) SHALL NOT IN THE AGGREGATE EXCEED $30 MILLION AND (II) IN
RESPECT OF EACH SUCH CONTRIBUTION, A RESPONSIBLE OFFICER OF THE COMPANY SHALL
CERTIFY, IN A FORM TO BE AGREED UPON BY THE COMPANY AND THE ADMINISTRATIVE AGENT
(X) AFTER GIVING EFFECT TO SUCH CONTRIBUTION, NO DEFAULT OR EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, (Y) THE FAIR MARKET VALUE OF THE ASSETS
SO CONTRIBUTED AND (Z) THAT THE REQUIREMENTS OF PARAGRAPH (I) OF THIS PROVISO
REMAIN SATISFIED;

(S)        INVESTMENTS CONSISTING OF THE REDEMPTION, PURCHASE, REPURCHASE OR
RETIREMENT OF ANY EQUITY INTERESTS PERMITTED UNDER SECTION 6.06;

(T)        INVESTMENTS IN THE ORDINARY COURSE OF BUSINESS CONSISTING OF UNIFORM
COMMERCIAL CODE ARTICLE 3 ENDORSEMENTS FOR COLLECTION OR DEPOSIT AND UNIFORM
COMMERCIAL CODE ARTICLE 4 CUSTOMARY TRADE ARRANGEMENTS WITH CUSTOMERS CONSISTENT
WITH PAST PRACTICES;

(U)        INVESTMENTS IN FOREIGN SUBSIDIARIES NOT TO EXCEED THE GREATER OF
$75 MILLION AND 2.0% OF CONSOLIDATED TOTAL ASSETS AS OF THE END OF THE FISCAL
QUARTER IMMEDIATELY PRIOR TO THE DATE OF SUCH INVESTMENT FOR WHICH FINANCIAL
STATEMENTS HAVE BEEN DELIVERED PURSUANT TO SECTION 5.04, IN THE AGGREGATE, AS
VALUED AT THE FAIR MARKET VALUE OF SUCH INVESTMENT AT THE TIME SUCH INVESTMENT
IS MADE;

(V)        GUARANTEES PERMITTED UNDER SECTION 6.01 (EXCEPT TO THE EXTENT SUCH
GUARANTEE IS EXPRESSLY SUBJECT TO SECTION 6.04);

(W)       ADVANCES IN THE FORM OF A PREPAYMENT OF EXPENSES, SO LONG AS SUCH
EXPENSES ARE BEING PAID IN ACCORDANCE WITH CUSTOMARY TRADE TERMS OF THE COMPANY
OR SUCH SUBSIDIARY;

 

                                                                               
130                                                                               

--------------------------------------------------------------------------------

 

 

(X)        INVESTMENTS BY THE COMPANY AND ITS SUBSIDIARIES, INCLUDING LOANS TO
ANY DIRECT OR INDIRECT PARENT OF THE COMPANY, IF SUCH BORROWER OR ANY OTHER
SUBSIDIARY WOULD OTHERWISE BE PERMITTED TO MAKE A DIVIDEND OR DISTRIBUTION IN
SUCH AMOUNT (PROVIDED THAT THE AMOUNT OF ANY SUCH INVESTMENT SHALL ALSO BE
DEEMED TO BE A DISTRIBUTION UNDER THE APPROPRIATE CLAUSE OF SECTION 6.06 FOR ALL
PURPOSES OF THIS AGREEMENT);

(Y)        INVESTMENTS ARISING AS A RESULT OF PERMITTED RECEIVABLES FINANCINGS;

(Z)        INVESTMENTS RECEIVED SUBSTANTIALLY CONTEMPORANEOUSLY IN EXCHANGE FOR
EQUITY INTERESTS OF ANY PARENT ENTITY; PROVIDED  THAT SUCH INVESTMENTS ARE NOT
INCLUDED IN ANY DETERMINATION OF THE CUMULATIVE CREDIT; AND

(AA)      INVESTMENTS IN JOINT VENTURES NOT IN EXCESS OF  THE GREATER OF $75
MILLION AND 2.0% OF CONSOLIDATED TOTAL ASSETS AS OF THE END OF THE FISCAL
QUARTER IMMEDIATELY PRIOR TO THE DATE OF SUCH INVESTMENT FOR WHICH FINANCIAL
STATEMENTS HAVE BEEN DELIVERED PURSUANT TO SECTION 5.04, IN THE AGGREGATE.

The amount of Investments that may be made at any time pursuant to clause (C) of
the proviso of Section 6.04(b) or 6.04(j) (such Sections, the “Related
Sections”) may, at the election of the Company, be increased by the amount of
Investments that could be made at such time under the other Related Section;
provided  that the amount of each such increase in respect of one Related
Section shall be treated as having been used under the other Related Section. 


SECTION 6.05. MERGERS, CONSOLIDATIONS, SALES OF ASSETS AND ACQUISITIONS

.  Merge into or consolidate with any other person, or permit any other person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or any part
of its assets (whether now owned or hereafter acquired), or issue, sell,
transfer or otherwise dispose of any Equity Interests of the Company or any
Subsidiary, or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or any substantial part of the assets of any other
person or any division, unit or business of any person, except that this
Section shall not prohibit:

(A)        (I) THE PURCHASE AND SALE OF INVENTORY IN THE ORDINARY COURSE OF
BUSINESS BY THE COMPANY OR ANY SUBSIDIARY AND THE SALE OF RECEIVABLES BY ANY
FOREIGN SUBSIDIARY PURSUANT TO NON-RECOURSE FACTORING ARRANGEMENTS IN THE
ORDINARY COURSE OF BUSINESS OF SUCH FOREIGN SUBSIDIARY, (II) THE ACQUISITION OR
LEASE (PURSUANT TO AN OPERATING LEASE) OF ANY OTHER ASSET IN THE ORDINARY COURSE
OF BUSINESS BY THE COMPANY OR ANY SUBSIDIARY, (III) THE SALE OF SURPLUS,
OBSOLETE OR WORN OUT EQUIPMENT OR OTHER PROPERTY IN THE ORDINARY COURSE OF
BUSINESS BY THE COMPANY OR ANY SUBSIDIARY OR (IV) THE SALE OF PERMITTED
INVESTMENTS IN THE ORDINARY COURSE OF BUSINESS;

(B)        IF AT THE TIME THEREOF AND IMMEDIATELY AFTER GIVING EFFECT THERETO NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD
RESULT THEREFROM, (I) THE MERGER OF ANY SUBSIDIARY INTO THE COMPANY IN A
TRANSACTION IN WHICH THE COMPANY IS THE SURVIVOR, (II) THE MERGER OR
CONSOLIDATION OF ANY SUBSIDIARY INTO OR WITH ANY SUBSIDIARY LOAN PARTY IN A
TRANSACTION IN WHICH THE SURVIVING OR RESULTING ENTITY IS A SUBSIDIARY LOAN
PARTY AND, IN THE CASE OF EACH OF CLAUSES (I) AND (II), NO PERSON OTHER THAN THE
COMPANY OR

                                                                               
131                                                                               

--------------------------------------------------------------------------------

 

 

SUBSIDIARY LOAN PARTY RECEIVES ANY CONSIDERATION, (III) THE MERGER OR
CONSOLIDATION OF ANY SUBSIDIARY THAT IS NOT A SUBSIDIARY LOAN PARTY INTO OR WITH
ANY OTHER SUBSIDIARY THAT IS NOT A SUBSIDIARY LOAN PARTY, (IV) THE LIQUIDATION
OR DISSOLUTION OR CHANGE IN FORM OF ENTITY OF ANY SUBSIDIARY (OTHER THAN THE
COMPANY) IF THE COMPANY DETERMINES IN GOOD FAITH THAT SUCH LIQUIDATION,
DISSOLUTION OR CHANGE IN FORM IS IN THE BEST INTERESTS OF THE COMPANY AND IS NOT
MATERIALLY DISADVANTAGEOUS TO THE LENDERS OR (V) ANY SUBSIDIARY MAY MERGE WITH
ANY OTHER PERSON IN ORDER TO EFFECT AN INVESTMENT PERMITTED PURSUANT TO
SECTION 6.04 SO LONG AS THE CONTINUING OR SURVIVING PERSON SHALL BE A
SUBSIDIARY, WHICH SHALL BE A LOAN PARTY IF THE MERGING SUBSIDIARY WAS A LOAN
PARTY AND WHICH TOGETHER WITH EACH OF ITS SUBSIDIARIES SHALL HAVE COMPLIED WITH
THE REQUIREMENTS OF SECTION 5.10;

(C)        SALES, TRANSFERS, LEASES OR OTHER DISPOSITIONS TO THE COMPANY OR A
SUBSIDIARY (UPON VOLUNTARY LIQUIDATION OR OTHERWISE); PROVIDED, THAT ANY SALES,
TRANSFERS, LEASES OR OTHER DISPOSITIONS BY A LOAN PARTY TO A SUBSIDIARY THAT IS
NOT A SUBSIDIARY LOAN PARTY IN RELIANCE ON THIS PARAGRAPH (C) SHALL BE MADE IN
COMPLIANCE WITH SECTION 6.07 AND SHALL BE INCLUDED IN SECTION 6.05(G);

(D)       SALE AND LEASE‑BACK TRANSACTIONS PERMITTED BY SECTION 6.03;

(E)        INVESTMENTS PERMITTED BY SECTION 6.04, PERMITTED LIENS, DIVIDENDS
PERMITTED BY SECTION 6.06 AND CAPITAL EXPENDITURES;

(F)        THE SALE OF DEFAULTED RECEIVABLES IN THE ORDINARY COURSE OF BUSINESS
AND NOT AS PART OF AN ACCOUNTS RECEIVABLES FINANCING TRANSACTION;

(G)        SALES, TRANSFERS, LEASES OR OTHER DISPOSITIONS OF ASSETS NOT
OTHERWISE PERMITTED BY THIS SECTION 6.05 (OR REQUIRED TO BE INCLUDED IN THIS
CLAUSE (G) PURSUANT TO SECTION 6.05(C)); PROVIDED, THAT (I) THE AGGREGATE GROSS
PROCEEDS (INCLUDING NONCASH PROCEEDS) OF ANY OR ALL ASSETS SOLD, TRANSFERRED,
LEASED OR OTHERWISE DISPOSED OF IN RELIANCE UPON THIS PARAGRAPH (G) SHALL NOT
EXCEED, IN ANY FISCAL YEAR OF THE COMPANY, THE GREATER OF (X) $200 MILLION AND
(Y) 6.5% OF CONSOLIDATED TOTAL ASSETS AS OF THE END OF THE FISCAL QUARTER
IMMEDIATELY PRIOR TO THE DATE OF SUCH INCURRENCE FOR WHICH FINANCIAL STATEMENTS
HAVE BEEN DELIVERED PURSUANT TO SECTION 5.04, (II) NO DEFAULT OR EVENT OF
DEFAULT EXISTS OR WOULD RESULT THEREFROM; (III) IMMEDIATELY AFTER GIVING EFFECT
THERETO, THE REVOLVING FACILITY CREDIT EXPOSURE SHALL NOT EXCEED THE BORROWING
BASE CALCULATED ON A PRO FORMA BASIS AFTER GIVING EFFECT TO SUCH SALE, TRANSFER,
LEASE OR OTHER DISPOSITION, AND (IV) IMMEDIATELY AFTER GIVING EFFECT TO ANY SUCH
SALE, LEASE, TRANSFER, LEASE OR OTHER DISPOSITION OF ACCOUNTS OR INVENTORY NOT
UNDERTAKEN IN THE ORDINARY COURSE OF BUSINESS, THE REVOLVING FACILITY CREDIT
EXPOSURE SHALL NOT EXCEED THE BORROWING BASE;

(H)        PERMITTED BUSINESS ACQUISITIONS (INCLUDING ANY MERGER OR
CONSOLIDATION IN ORDER TO EFFECT A PERMITTED BUSINESS ACQUISITION); PROVIDED,
THAT FOLLOWING ANY SUCH MERGER OR CONSOLIDATION (I) INVOLVING THE COMPANY, THE
COMPANY IS THE SURVIVING CORPORATION, (II) INVOLVING A DOMESTIC SUBSIDIARY, THE
SURVIVING OR RESULTING ENTITY SHALL BE A SUBSIDIARY LOAN PARTY THAT IS A WHOLLY
OWNED SUBSIDIARY AND (III) INVOLVING A FOREIGN SUBSIDIARY, THE SURVIVING OR
RESULTING ENTITY SHALL BE A WHOLLY OWNED SUBSIDIARY;

 

                                                                               
132                                                                               

--------------------------------------------------------------------------------

 

 

(I)         LEASES, LICENSES (ON A NON-EXCLUSIVE BASIS WITH RESPECT TO
INTELLECTUAL PROPERTY), OR SUBLEASES OR SUBLICENSES (ON A NON-EXCLUSIVE BASIS
WITH RESPECT TO INTELLECTUAL PROPERTY) OF ANY REAL OR PERSONAL PROPERTY IN THE
ORDINARY COURSE OF BUSINESS;

(J)         SALES, LEASES OR OTHER DISPOSITIONS OF INVENTORY OF THE COMPANY AND
ITS SUBSIDIARIES DETERMINED BY THE MANAGEMENT OF THE COMPANY TO BE NO LONGER
USEFUL OR NECESSARY IN THE OPERATION OF THE BUSINESS OF THE COMPANY OR ANY OF
THE SUBSIDIARIES;

(K)        ACQUISITIONS AND PURCHASES MADE WITH THE PROCEEDS OF ANY ASSET SALE
PURSUANT TO THE FIRST PROVISO OF PARAGRAPH (A) OF THE DEFINITION OF “NET
PROCEEDS”;

(L)         THE PURCHASE AND SALE OR OTHER TRANSFER (INCLUDING BY CAPITAL
CONTRIBUTION) OF RECEIVABLES ASSETS PURSUANT TO PERMITTED RECEIVABLES
FINANCINGS; PROVIDED, THAT, AFTER GIVING EFFECT TO EACH SUCH PURCHASE AND SALE
OR OTHER TRANSFER, THE BORROWER SHALL BE IN COMPLIANCE WITH SECTION 2.11(B);

(M)       ANY EXCHANGE OF ASSETS FOR SERVICES AND/OR OTHER ASSETS OF COMPARABLE
OR GREATER VALUE; PROVIDED, THAT (I) AT LEAST 90% OF THE CONSIDERATION RECEIVED
BY THE TRANSFEROR CONSISTS OF ASSETS THAT WILL BE USED IN A BUSINESS OR BUSINESS
ACTIVITY PERMITTED HEREUNDER, (II) IN THE EVENT OF A SWAP WITH A FAIR MARKET
VALUE IN EXCESS OF $10.0 MILLION, THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
CERTIFICATE FROM A RESPONSIBLE OFFICER OF THE COMPANY WITH RESPECT TO SUCH FAIR
MARKET VALUE AND (III) IN THE EVENT OF A SWAP WITH A FAIR MARKET VALUE IN EXCESS
OF $20.0 MILLION, SUCH EXCHANGE SHALL HAVE BEEN APPROVED BY AT LEAST A MAJORITY
OF THE BOARD OF DIRECTORS OF HOLDINGS OR THE COMPANY; PROVIDED, THAT (A) THE
AGGREGATE GROSS CONSIDERATION (INCLUDING EXCHANGE ASSETS, OTHER NONCASH
CONSIDERATION AND CASH PROCEEDS) OF ANY OR ALL ASSETS EXCHANGED IN RELIANCE UPON
THIS PARAGRAPH (M) SHALL NOT EXCEED, IN ANY FISCAL YEAR OF THE COMPANY, THE
GREATER OF $200 MILLION AND 6.5% OF CONSOLIDATED TOTAL ASSETS AS OF THE END OF
THE FISCAL QUARTER IMMEDIATELY PRIOR TO THE DATE OF SUCH INCURRENCE FOR WHICH
FINANCIAL STATEMENTS HAVE BEEN DELIVERED PURSUANT TO SECTION 5.04, (B) NO
DEFAULT OR EVENT OF DEFAULT EXISTS OR WOULD RESULT THEREFROM AND (C) IMMEDIATELY
AFTER GIVING EFFECT TO SUCH EXCHANGE, THE REVOLVING FACILITY CREDIT EXPOSURE
SHALL NOT EXCEED THE BORROWING BASE CALCULATED ON A PRO FORMA BASIS AFTER GIVING
EFFECT TO SUCH EXCHANGE;

(N)        THE SALE OF ASSETS DESCRIBED ON SCHEDULE 6.05;  

(O)        THE SALE OF ASSETS AS PART OF THE SPECIFIED ASSET SALE; AND

(P)        THE PURCHASE AND SALE OR OTHER TRANSFER OF RECEIVABLES ASSETS IN
CONNECTION WITH A PERMITTED SUPPLIER FINANCE FACILITY; PROVIDED, THAT, AFTER
GIVING EFFECT TO EACH SUCH PURCHASE AND SALE OR OTHER TRANSFER, THE BORROWER
SHALL BE IN COMPLIANCE WITH SECTION 2.11(B).

Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this
Section 6.05 (other than sales, transfers, leases, licenses or other
dispositions to Loan Parties pursuant to paragraph (c) of this
Section 6.05) unless such disposition is for fair market value and (ii) no sale,
transfer or other disposition of assets in excess of $15 million shall be
permitted by paragraph (g) of this Section 6.05 unless such disposition is for
at least 75% cash consideration; provided, that for purposes of clause (ii),
(a) the amount of any liabilities (as shown on the Company’s or any Subsidiary’s
most recent balance sheet or in the notes thereto) of the Company or any
Subsidiary of the Company (other than liabilities that are by their terms
subordinated to the Obligations) that are assumed by the transferee of any such
assets, (b) any notes or other obligations or other securities or assets
received by the Company or such Subsidiary of the Company from such transferee
that are converted by the Company or such Subsidiary of the Company into cash
within 180 days of the receipt thereof (to the extent of the cash received) and
(c) any Designated Non-Cash Consideration received by the Company or any of its
Subsidiaries in such Asset Sale having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (c) that is at that time outstanding, not to exceed the greater of
3.0% of Consolidated Total Assets and $100 million at the time of the receipt of
such Designated Non-Cash Consideration (with the fair market value of each item
of Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value) shall be deemed to be
cash.  To the extent any Collateral is disposed of in a transaction expressly
permitted by this Section 6.05 to any Person other than Holdings, the Company or
any Subsidiary, such Collateral shall be sold free and clear of the Liens
created by the Loan Documents, and the Administrative Agent shall take, and
shall be authorized by each Lender to take, any actions reasonably requested by
the Company in order to evidence the foregoing.  Anything contained herein to
the contrary notwithstanding, (A) neither the Company nor any other Loan Party
shall sell or otherwise dispose of any Inventory or Accounts (other than sales
of Inventory in the ordinary course of business and sales of Accounts for
collection) if, as a result of such sale or other disposition, the Revolving
Facility Credit Exposure would exceed the Borrowing Base, in each case
determined as of the time of such sale or other disposition, and (B) none of the
capital stock of any Borrower shall be sold or transferred, nor shall any
Borrower enter into any merger or similar transaction in which such Borrower is
not the surviving entity, unless in any such case (1) the obligations of such
Borrower are assumed by another Borrower on terms reasonably acceptable to the
Administrative Agent, (2) such event would not result in a Default or an Event
of Default, and (3) the portion of the Revolving Facility Credit Exposure of the
assuming Borrower does not exceed the portion of the Borrowing Base attributable
to the Accounts and Inventory of the assuming Borrower.

                                                                               
133                                                                               

--------------------------------------------------------------------------------

 

 


            SECTION 6.06. DIVIDENDS AND DISTRIBUTIONS

.  Declare or pay any dividend or make any other distribution (by reduction of
capital or otherwise), whether in cash, property, securities or a combination
thereof, with respect to any of its Equity Interests (other than dividends and
distributions on Equity Interests payable solely by the issuance of additional
Equity Interests (other than Disqualified Stock) of the person paying such
dividends or distributions) or directly or indirectly redeem, purchase, retire
or otherwise acquire for value (or permit any Subsidiary to purchase or acquire)
any of its Equity Interests or set aside any amount for any such purpose (other
than through the issuance of additional Equity Interests (other than
Disqualified Stock) of the person redeeming, purchasing, retiring or acquiring
such shares) (collectively, the “Distributions”); provided, however, that:

(A)        ANY SUBSIDIARY OF THE COMPANY MAY DECLARE AND PAY DIVIDENDS TO,
REPURCHASE ITS EQUITY INTERESTS FROM OR MAKE OTHER DISTRIBUTIONS TO THE COMPANY
OR TO ANY WHOLLY OWNED SUBSIDIARY OF THE COMPANY (OR, IN THE CASE OF NON‑WHOLLY
OWNED SUBSIDIARIES, TO THE COMPANY OR ANY SUBSIDIARY THAT IS A DIRECT OR
INDIRECT SHAREHOLDER OF SUCH SUBSIDIARY AND TO EACH OTHER OWNER OF EQUITY
INTERESTS OF SUCH SUBSIDIARY ON A PRO  

                                                                               
134                                                                               

--------------------------------------------------------------------------------

 

 

RATA BASIS (OR MORE FAVORABLE BASIS FROM THE PERSPECTIVE OF THE COMPANY OR SUCH
SUBSIDIARY) BASED ON THEIR RELATIVE OWNERSHIP INTERESTS SO LONG AS ANY
REPURCHASE OF ITS EQUITY INTERESTS FROM A PERSON THAT IS NOT THE COMPANY OR A
SUBSIDIARY IS PERMITTED UNDER SECTION 6.04);

(B)        THE COMPANY MAY DECLARE AND PAY DIVIDENDS OR MAKE OTHER DISTRIBUTIONS
TO HOLDINGS IN RESPECT OF (I) OVERHEAD, LEGAL, ACCOUNTING AND OTHER PROFESSIONAL
FEES AND EXPENSES OF HOLDINGS OR ANY PARENT ENTITY, (II) FEES AND EXPENSES
RELATED TO ANY PUBLIC OFFERING OR PRIVATE PLACEMENT OF DEBT OR EQUITY SECURITIES
OF HOLDINGS OR ANY PARENT ENTITY WHETHER OR NOT CONSUMMATED, (III) FRANCHISE
TAXES AND OTHER FEES, TAXES AND EXPENSES IN CONNECTION WITH THE MAINTENANCE OF
ITS EXISTENCE AND ITS (OR ANY PARENT ENTITY’S INDIRECT) OWNERSHIP OF THE
COMPANY, (IV) PAYMENTS PERMITTED BY SECTION 6.07(B), (V) THE TAX LIABILITY TO
EACH RELEVANT JURISDICTION IN RESPECT OF CONSOLIDATED, COMBINED, UNITARY OR
AFFILIATED RETURNS FOR THE RELEVANT JURISDICTION OF HOLDINGS (OR ANY PARENT
ENTITY) ATTRIBUTABLE TO HOLDINGS, THE COMPANY OR ITS SUBSIDIARIES AND
(VI) CUSTOMARY SALARY, BONUS AND OTHER BENEFITS PAYABLE TO, AND INDEMNITIES
PROVIDED ON BEHALF OF, OFFICERS AND EMPLOYEES OF HOLDINGS OR ANY PARENT ENTITY,
IN EACH CASE IN ORDER TO PERMIT HOLDINGS OR ANY PARENT ENTITY TO MAKE SUCH
PAYMENTS; PROVIDED, THAT IN THE CASE OF CLAUSES (I), (II) AND (III), THE AMOUNT
OF SUCH DIVIDENDS AND DISTRIBUTIONS SHALL NOT EXCEED THE PORTION OF ANY AMOUNTS
REFERRED TO IN SUCH CLAUSES (I), (II) AND (III) THAT ARE ALLOCABLE TO THE
COMPANY AND ITS SUBSIDIARIES (WHICH SHALL BE 100% FOR SO LONG AS HOLDINGS OR
SUCH PARENT ENTITY, AS THE CASE MAY BE, OWNS NO ASSETS OTHER THAN THE EQUITY
INTERESTS IN THE COMPANY, HOLDINGS OR ANOTHER PARENT ENTITY);

(C)        THE COMPANY MAY DECLARE AND PAY DIVIDENDS OR MAKE OTHER DISTRIBUTIONS
TO HOLDINGS THE PROCEEDS OF WHICH ARE USED TO PURCHASE OR REDEEM THE EQUITY
INTERESTS OF HOLDINGS OR ANY PARENT ENTITY (INCLUDING RELATED STOCK APPRECIATION
RIGHTS OR SIMILAR SECURITIES) HELD BY THEN PRESENT OR FORMER DIRECTORS,
CONSULTANTS, OFFICERS OR EMPLOYEES OF HOLDINGS, THE COMPANY OR ANY OF THE
SUBSIDIARIES OR BY ANY PLAN OR SHAREHOLDERS’ AGREEMENT THEN IN EFFECT UPON SUCH
PERSON’S DEATH, DISABILITY, RETIREMENT OR TERMINATION OF EMPLOYMENT OR UNDER THE
TERMS OF ANY SUCH PLAN OR ANY OTHER AGREEMENT UNDER WHICH SUCH SHARES OF STOCK
OR RELATED RIGHTS WERE ISSUED; PROVIDED, THAT THE AGGREGATE AMOUNT OF SUCH
PURCHASES OR REDEMPTIONS UNDER THIS PARAGRAPH (C) SHALL NOT EXCEED IN ANY FISCAL
YEAR $20 MILLION (PLUS THE AMOUNT OF NET PROCEEDS CONTRIBUTED TO THE COMPANY
THAT WERE (X) RECEIVED BY HOLDINGS OR ANY PARENT ENTITY DURING SUCH CALENDAR
YEAR FROM SALES OF EQUITY INTERESTS OF HOLDINGS OR ANY PARENT ENTITY OF HOLDINGS
TO DIRECTORS, CONSULTANTS, OFFICERS OR EMPLOYEES OF HOLDINGS, ANY PARENT ENTITY,
THE COMPANY OR ANY SUBSIDIARY IN CONNECTION WITH PERMITTED EMPLOYEE COMPENSATION
AND INCENTIVE ARRANGEMENTS AND (Y) OF ANY KEY‑MAN LIFE INSURANCE POLICIES
RECEIVED DURING SUCH CALENDAR YEAR), WHICH, IF NOT USED IN ANY YEAR, MAY BE
CARRIED FORWARD TO ANY SUBSEQUENT CALENDAR YEAR;

(D)       NONCASH REPURCHASES OF EQUITY INTERESTS DEEMED TO OCCUR UPON EXERCISE
OF STOCK OPTIONS IF SUCH EQUITY INTERESTS REPRESENT A PORTION OF THE EXERCISE
PRICE OF SUCH OPTIONS;

(E)       THE COMPANY MAY PAY DIVIDENDS TO HOLDINGS IN AN AGGREGATE AMOUNT EQUAL
TO THE PORTION, IF ANY, OF THE CUMULATIVE CREDIT ON SUCH DATE THAT THE COMPANY
ELECTS TO APPLY TO THIS SECTION 6.06(E), SUCH ELECTION TO BE SPECIFIED IN A
WRITTEN NOTICE OF A

                                                                               
135                                                                               

--------------------------------------------------------------------------------

 

 

RESPONSIBLE OFFICER OF THE COMPANY CALCULATING IN REASONABLE DETAIL THE AMOUNT
OF CUMULATIVE CREDIT IMMEDIATELY PRIOR TO SUCH ELECTION AND THE AMOUNT THEREOF
ELECTED TO BE SO APPLIED; PROVIDED, THAT NO DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING OR WOULD RESULT THEREFROM AND, AFTER GIVING EFFECT
THERETO, THAT THE COMPANY AND ITS SUBSIDIARIES SHALL BE IN PRO FORMA COMPLIANCE;

(F)        THE COMPANY MAY PAY DIVIDENDS ON THE CLOSING DATE TO CONSUMMATE THE
TRANSACTIONS;

(G)        THE COMPANY MAY PAY DIVIDENDS OR DISTRIBUTIONS TO ALLOW HOLDINGS OR
ANY PARENT ENTITY TO MAKE PAYMENTS IN CASH, IN LIEU OF THE ISSUANCE OF
FRACTIONAL SHARES, UPON THE EXERCISE OF WARRANTS OR UPON THE CONVERSION OR
EXCHANGE OF EQUITY INTERESTS OF ANY SUCH PERSON;

(H)        AFTER A QUALIFIED IPO, THE COMPANY MAY PAY DIVIDENDS AND MAKE
DISTRIBUTIONS TO, OR REPURCHASE OR REDEEM SHARES FROM, ITS EQUITY HOLDERS IN AN
AMOUNT EQUAL TO 6.0% PER ANNUM OF THE NET PROCEEDS RECEIVED BY THE COMPANY FROM
ANY PUBLIC OFFERING OF EQUITY INTERESTS OF THE COMPANY OR ANY DIRECT OR INDIRECT
PARENT OF THE COMPANY;

(I)         THE COMPANY MAY MAKE DISTRIBUTIONS TO HOLDINGS OR ANY PARENT ENTITY
TO FINANCE ANY INVESTMENT PERMITTED TO BE MADE PURSUANT TO SECTION 6.04;
PROVIDED, THAT (A) SUCH DISTRIBUTION SHALL BE MADE SUBSTANTIALLY CONCURRENTLY
WITH THE CLOSING OF SUCH INVESTMENT AND (B) SUCH PARENT SHALL, IMMEDIATELY
FOLLOWING THE CLOSING THEREOF, CAUSE (1) ALL PROPERTY ACQUIRED (WHETHER ASSETS
OR EQUITY INTERESTS) TO BE CONTRIBUTED TO THE COMPANY OR A SUBSIDIARY OR (2) THE
MERGER (TO THE EXTENT PERMITTED IN SECTION 6.05) OF THE PERSON FORMED OR
ACQUIRED INTO THE COMPANY OR A SUBSIDIARY IN ORDER TO CONSUMMATE SUCH PERMITTED
BUSINESS ACQUISITION OR INVESTMENT; AND

(J)         THE COMPANY MAY PAY DIVIDENDS AFTER THE CLOSING DATE TO PERMIT
HOLDINGS TO MAKE PAYMENTS REQUIRED UNDER THE ACQUISITION AGREEMENT (INCLUDING
SECTIONS 2.9 AND 5.4 THEREOF).


            SECTION 6.07. TRANSACTIONS WITH AFFILIATES

. 


(A)    SELL OR TRANSFER ANY PROPERTY OR ASSETS TO, OR PURCHASE OR ACQUIRE ANY
PROPERTY OR ASSETS FROM, OR OTHERWISE ENGAGE IN ANY OTHER TRANSACTION WITH, ANY
OF ITS AFFILIATES OR ANY KNOWN DIRECT OR INDIRECT HOLDER OF 10% OR MORE OF ANY
CLASS OF CAPITAL STOCK OF HOLDINGS OR THE COMPANY IN A TRANSACTION INVOLVING
AGGREGATE CONSIDERATION IN EXCESS OF $5 MILLION, UNLESS SUCH TRANSACTION IS (I)
OTHERWISE PERMITTED (OR REQUIRED) UNDER THIS AGREEMENT OR (II) UPON TERMS NO
LESS FAVORABLE TO THE COMPANY OR SUCH SUBSIDIARY, AS APPLICABLE, THAN WOULD BE
OBTAINED IN A COMPARABLE ARM’S‑LENGTH TRANSACTION WITH A PERSON THAT IS NOT AN
AFFILIATE.


(B)               THE FOREGOING PARAGRAPH (A) SHALL NOT PROHIBIT, TO THE EXTENT
OTHERWISE PERMITTED UNDER THIS AGREEMENT,

(I)         ANY ISSUANCE OF SECURITIES, OR OTHER PAYMENTS, AWARDS OR GRANTS IN
CASH, SECURITIES OR OTHERWISE PURSUANT TO, OR THE FUNDING OF, EMPLOYMENT
ARRANGEMENTS, EQUITY

                                                                               
136                                                                               

--------------------------------------------------------------------------------

 

 

PURCHASE AGREEMENTS, STOCK OPTIONS AND STOCK OWNERSHIP PLANS APPROVED BY THE
BOARD OF DIRECTORS OF HOLDINGS OR OF THE COMPANY,

(II)        LOANS OR ADVANCES TO EMPLOYEES OR CONSULTANTS OF HOLDINGS (OR ANY
PARENT ENTITY), THE COMPANY OR ANY OF THE SUBSIDIARIES IN ACCORDANCE WITH
SECTION 6.04(E),

(III)       TRANSACTIONS AMONG THE COMPANY OR ANY SUBSIDIARY OR ANY ENTITY THAT
BECOMES A SUBSIDIARY AS A RESULT OF SUCH TRANSACTION (INCLUDING VIA MERGER OR
CONSOLIDATION IN WHICH A SUBSIDIARY IS THE SURVIVING ENTITY) NOT PROHIBITED BY
THIS AGREEMENT,

(IV)       THE PAYMENT OF FEES, REASONABLE OUT-OF-POCKET COSTS AND INDEMNITIES
TO DIRECTORS, OFFICERS, CONSULTANTS AND EMPLOYEES OF HOLDINGS, ANY PARENT
ENTITY, THE COMPANY AND THE SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS
(LIMITED, IN THE CASE OF ANY PARENT ENTITY, TO THE PORTION OF SUCH FEES AND
EXPENSES THAT ARE ALLOCABLE TO THE COMPANY AND ITS SUBSIDIARIES (WHICH SHALL BE
100% FOR SO LONG AS HOLDINGS OR SUCH PARENT ENTITY, AS THE CASE MAY BE, OWNS NO
ASSETS OTHER THAN THE EQUITY INTERESTS IN THE COMPANY, HOLDINGS OR ANOTHER
PARENT ENTITY AND ASSETS INCIDENTAL TO THE OWNERSHIP OF THE COMPANY AND ITS
SUBSIDIARIES)),

(V)        SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 6.07(B)(XIV), IF
APPLICABLE, TRANSACTIONS PURSUANT TO THE TRANSACTION DOCUMENTS AND PERMITTED
AGREEMENTS IN EXISTENCE ON THE CLOSING DATE AND SET FORTH ON SCHEDULE 6.07  OR
ANY AMENDMENT THERETO TO THE EXTENT SUCH AMENDMENT IS NOT ADVERSE TO THE LENDERS
IN ANY MATERIAL RESPECT AND OTHER TRANSACTIONS, AGREEMENTS AND ARRANGEMENTS
DESCRIBED ON SCHEDULE 6.07  AND ANY AMENDMENT THERETO TO THE EXTENT SUCH
AMENDMENT IS NOT ADVERSE TO THE LENDERS IN ANY MATERIAL RESPECT OR SIMILAR
TRANSACTIONS, AGREEMENTS OR ARRANGEMENTS ENTERED INTO BY THE COMPANY OR ANY OF
ITS SUBSIDIARIES.

(VI)       (A) ANY EMPLOYMENT AGREEMENTS ENTERED INTO BY THE COMPANY OR ANY OF
THE SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS, (B) ANY SUBSCRIPTION
AGREEMENT OR SIMILAR AGREEMENT PERTAINING TO THE REPURCHASE OF EQUITY INTERESTS
PURSUANT TO PUT/CALL RIGHTS OR SIMILAR RIGHTS WITH EMPLOYEES, OFFICERS OR
DIRECTORS, AND (C) ANY EMPLOYEE COMPENSATION, BENEFIT PLAN OR ARRANGEMENT, ANY
HEALTH, DISABILITY OR SIMILAR INSURANCE PLAN WHICH COVERS EMPLOYEES, AND ANY
REASONABLE EMPLOYMENT CONTRACT AND TRANSACTIONS PURSUANT THERETO,

(VII)      DIVIDENDS, REDEMPTIONS AND REPURCHASES PERMITTED UNDER SECTION 6.06,
INCLUDING PAYMENTS TO HOLDINGS (AND ANY PARENT ENTITY),

(VIII)     ANY PURCHASE BY HOLDINGS OF THE EQUITY CAPITAL OF THE COMPANY;
PROVIDED, THAT ANY EQUITY INTERESTS OF THE COMPANY PURCHASED BY HOLDINGS SHALL
BE PLEDGED TO THE ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS PURSUANT TO THE
COLLATERAL AGREEMENT,

(IX)       PAYMENTS BY THE COMPANY OR ANY OF THE SUBSIDIARIES TO ANY FUND OR ANY
FUND AFFILIATE MADE FOR ANY FINANCIAL ADVISORY, FINANCING, UNDERWRITING OR
PLACEMENT SERVICES OR IN RESPECT OF OTHER INVESTMENT BANKING ACTIVITIES,
INCLUDING IN CONNECTION WITH ACQUISITIONS OR DIVESTITURES, WHICH PAYMENTS ARE
APPROVED BY THE MAJORITY OF THE BOARD OF DIRECTORS OF THE COMPANY, OR A MAJORITY
OF DISINTERESTED MEMBERS OF THE BOARD OF DIRECTORS OF THE COMPANY, IN GOOD
FAITH,

 

                                                                               
137                                                                               

--------------------------------------------------------------------------------

 

 

(X)        TRANSACTIONS WITH WHOLLY OWNED SUBSIDIARIES FOR THE PURCHASE OR SALE
OF GOODS, PRODUCTS, PARTS AND SERVICES ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS IN A MANNER CONSISTENT WITH PAST PRACTICE,

(XI)       ANY TRANSACTION IN RESPECT OF WHICH THE COMPANY DELIVERS TO THE
ADMINISTRATIVE AGENT (FOR DELIVERY TO THE LENDERS) A LETTER ADDRESSED TO THE
BOARD OF DIRECTORS OF THE COMPANY FROM AN ACCOUNTING, APPRAISAL OR INVESTMENT
BANKING FIRM, IN EACH CASE OF NATIONALLY RECOGNIZED STANDING THAT IS (A) IN THE
GOOD FAITH DETERMINATION OF THE COMPANY QUALIFIED TO RENDER SUCH LETTER AND
(B) REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, WHICH LETTER STATES
THAT SUCH TRANSACTION IS ON TERMS THAT ARE NO LESS FAVORABLE TO THE COMPANY OR
SUCH SUBSIDIARY, AS APPLICABLE, THAN WOULD BE OBTAINED IN A COMPARABLE
ARM’S‑LENGTH TRANSACTION WITH A PERSON THAT IS NOT AN AFFILIATE,

(XII)      SUBJECT TO PARAGRAPH (XIV) BELOW, THE PAYMENT OF ALL FEES, EXPENSES,
BONUSES AND AWARDS RELATED TO THE TRANSACTIONS CONTEMPLATED BY THE INFORMATION
MEMORANDUM, INCLUDING FEES TO ANY FUND OR ANY FUND AFFILIATES AND AS SET FORTH
ON SCHEDULE 6.07,  

(XIII)     TRANSACTIONS WITH JOINT VENTURES FOR THE PURCHASE OR SALE OF GOODS,
EQUIPMENT AND SERVICES ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS AND IN A
MANNER CONSISTENT WITH PAST PRACTICE,

(XIV)     ANY AGREEMENT TO PAY, AND THE PAYMENT OF, MONITORING, MANAGEMENT,
TRANSACTION, ADVISORY OR SIMILAR FEES PAYABLE TO ANY FUND OR ANY FUND AFFILIATE
(A) IN AN AGGREGATE AMOUNT IN ANY FISCAL YEAR NOT TO EXCEED THE SUM OF (1) THE
GREATER OF $7.5 MILLION AND 2.0% OF EBITDA FOR SUCH FISCAL YEAR, PLUS REASONABLE
OUT OF POCKET COSTS AND EXPENSES IN CONNECTION THEREWITH AND UNPAID AMOUNTS
ACCRUED FOR PRIOR PERIODS; PLUS (2) ANY DEFERRED FEES (TO THE EXTENT SUCH FEES
WERE WITHIN SUCH AMOUNT IN CLAUSE (A) (1) ABOVE ORIGINALLY), PLUS (B) 2.0% OF
THE VALUE OF TRANSACTIONS WITH RESPECT TO WHICH ANY FUND OR ANY FUND AFFILIATE
PROVIDES ANY TRANSACTION, ADVISORY OR OTHER SERVICES, PLUS (C) SO LONG AS NO
AVAILABILITY TRIGGERING EVENT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, IN THE EVENT OF A QUALIFIED IPO, THE PRESENT VALUE OF ALL FUTURE
AMOUNTS PAYABLE PURSUANT TO ANY AGREEMENT REFERRED TO IN CLAUSE (A) (1) ABOVE IN
CONNECTION WITH THE TERMINATION OF SUCH AGREEMENT WITH THE FUNDS AND FUND
AFFILIATES (THE “FUND TERMINATION FEE”); PROVIDED, THAT IF ANY SUCH PAYMENT
PURSUANT TO CLAUSE (C) IS NOT PERMITTED TO BE PAID AS A RESULT OF AN
AVAILABILITY TRIGGERING EVENT OR EVENT OF DEFAULT, SUCH PAYMENT SHALL ACCRUE AND
MAY BE PAYABLE WHEN NO AVAILABILITY TRIGGERING EVENT OR EVENTS OF DEFAULT ARE
CONTINUING TO THE EXTENT THAT NO FURTHER AVAILABILITY TRIGGERING EVENT OR EVENT
OF DEFAULT WOULD RESULT THEREFROM,

(XV)      THE ISSUANCE, SALE, TRANSFER OF EQUITY INTERESTS OF COMPANY TO
HOLDINGS AND CAPITAL CONTRIBUTIONS BY HOLDINGS TO COMPANY,

(XVI)     THE BUSINESS COMBINATION AND ALL TRANSACTIONS IN CONNECTION THEREWITH,

(XVII)    WITHOUT DUPLICATION OF ANY AMOUNTS OTHERWISE PAID WITH RESPECT TO
TAXES, PAYMENTS BY HOLDINGS (AND ANY PARENT ENTITY), THE COMPANY AND THE
SUBSIDIARIES PURSUANT TO TAX SHARING AGREEMENTS AMONG HOLDINGS (AND ANY SUCH
PARENT ENTITY), THE COMPANY AND

                                                                               
138                                                                               

--------------------------------------------------------------------------------

 

 

THE SUBSIDIARIES ON CUSTOMARY TERMS THAT REQUIRE EACH PARTY TO MAKE PAYMENTS
WHEN SUCH TAXES ARE DUE OR REFUNDS RECEIVED OF AMOUNTS EQUAL TO THE INCOME TAX
LIABILITIES AND REFUNDS GENERATED BY EACH SUCH PARTY CALCULATED ON A SEPARATE
RETURN BASIS AND PAYMENTS TO THE PARTY GENERATING TAX BENEFITS AND CREDITS OF
AMOUNTS EQUAL TO THE VALUE OF SUCH TAX BENEFITS AND CREDITS MADE AVAILABLE TO
THE GROUP BY SUCH PARTY, OR

(XVIII)   TRANSACTIONS PURSUANT TO ANY PERMITTED RECEIVABLES FINANCING.


SECTION 6.08 BUSINESS OF THE BORROWERS AND THE SUBSIDIARIES

.  Notwithstanding any other provisions hereof, engage at any time in any
business or business activity other than any business or business activity
conducted by any of them on the Closing Date and any business or business
activities incidental or related thereto, or any business or activity that is
reasonably similar or complementary thereto or a reasonable extension,
development or expansion thereof or ancillary thereto, and in the case of a
Special Purpose Receivables Subsidiary, Permitted Receivables Financing.


SECTION 6.09 LIMITATION ON MODIFICATIONS OF INDEBTEDNESS; MODIFICATIONS OF
CERTIFICATE OF INCORPORATION, BY‑LAWS AND CERTAIN OTHER AGREEMENTS; ETC.

   


(A)    AMEND OR MODIFY IN ANY MANNER MATERIALLY ADVERSE TO THE LENDERS, OR GRANT
ANY WAIVER OR RELEASE UNDER OR TERMINATE IN ANY MANNER (IF SUCH GRANTING OR
TERMINATION SHALL BE MATERIALLY ADVERSE TO THE LENDERS), THE ARTICLES OR
CERTIFICATE OF INCORPORATION, BY‑LAWS, LIMITED LIABILITY COMPANY OPERATING
AGREEMENT, PARTNERSHIP AGREEMENT OR OTHER ORGANIZATIONAL DOCUMENTS OF THE
COMPANY OR ANY OF THE SUBSIDIARIES OR THE MERGER AGREEMENT.


(B)               (I)  MAKE, OR AGREE OR OFFER TO PAY OR MAKE, DIRECTLY OR
INDIRECTLY, ANY PAYMENT OR OTHER DISTRIBUTION (WHETHER IN CASH, SECURITIES OR
OTHER PROPERTY) OF OR IN RESPECT OF PRINCIPAL OF OR INTEREST ON THE LOANS UNDER
THE SENIOR SUBORDINATED NOTES OR ANY PERMITTED REFINANCING INDEBTEDNESS IN
RESPECT OF THE SENIOR SUBORDINATED NOTES OR ANY PREFERRED EQUITY INTERESTS OR
ANY DISQUALIFIED STOCK (“JUNIOR FINANCING”), OR ANY PAYMENT OR OTHER
DISTRIBUTION (WHETHER IN CASH, SECURITIES OR OTHER PROPERTY), INCLUDING ANY
SINKING FUND OR SIMILAR DEPOSIT, ON ACCOUNT OF THE PURCHASE, REDEMPTION,
RETIREMENT, ACQUISITION, CANCELLATION OR TERMINATION IN RESPECT OF ANY JUNIOR
FINANCING EXCEPT FOR (A) REFINANCINGS PERMITTED BY SECTION 6.01(L) OR (R), (B)
PAYMENTS OF REGULARLY SCHEDULED INTEREST, AND, TO THE EXTENT THIS AGREEMENT IS
THEN IN EFFECT, PRINCIPAL ON THE SCHEDULED MATURITY DATE OF ANY JUNIOR
FINANCING, (C) PAYMENTS OR DISTRIBUTIONS IN RESPECT OF ALL OR ANY PORTION OF THE
JUNIOR FINANCING WITH THE PROCEEDS CONTRIBUTED TO THE COMPANY BY HOLDINGS FROM
THE ISSUANCE, SALE OR EXCHANGE BY HOLDINGS (OR ANY PARENT ENTITY) OF EQUITY
INTERESTS MADE WITHIN EIGHTEEN MONTHS PRIOR THERETO, (D) THE CONVERSION OF ANY
JUNIOR FINANCING TO EQUITY INTERESTS OF HOLDINGS OR ANY PARENT ENTITY; AND
(E) SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR
WOULD RESULT THEREFROM AND AFTER GIVING EFFECT TO SUCH PAYMENT OR DISTRIBUTION
THE COMPANY WOULD BE IN PRO FORMA COMPLIANCE, PAYMENTS OR DISTRIBUTIONS IN
RESPECT OF JUNIOR FINANCINGS PRIOR TO THEIR SCHEDULED MATURITY MADE, IN AN
AGGREGATE AMOUNT, NOT TO EXCEED THE SUM OF (X) $60 MILLION AND (Y) THE
CUMULATIVE CREDIT; OR

(ii)        Amend or modify, or permit the amendment or modification of, any
provision of Junior Financing, or any agreement, document or instrument
evidencing or relating thereto, other than amendments or modifications that
(A) are not in any manner materially adverse to Lenders and that do not affect
the subordination or payment provisions thereof (if any) in a manner adverse to
the Lenders and (B) otherwise comply with the definition of “Permitted
Refinancing Indebtedness”.

                                                                               
139                                                                               

--------------------------------------------------------------------------------

 

 


(C)                PERMIT ANY MATERIAL SUBSIDIARY TO ENTER INTO ANY AGREEMENT OR
INSTRUMENT THAT BY ITS TERMS RESTRICTS (I) THE PAYMENT OF DIVIDENDS OR
DISTRIBUTIONS OR THE MAKING OF CASH ADVANCES TO THE COMPANY OR ANY SUBSIDIARY
THAT IS A DIRECT OR INDIRECT SHAREHOLDER OF SUCH SUBSIDIARY OR (II) THE GRANTING
OF LIENS BY THE COMPANY OR SUCH MATERIAL SUBSIDIARY PURSUANT TO THE SECURITY
DOCUMENTS, IN EACH CASE OTHER THAN THOSE ARISING UNDER ANY LOAN DOCUMENT,
EXCEPT, IN EACH CASE, RESTRICTIONS EXISTING BY REASON OF:

(i)         restrictions imposed by applicable law;

(ii)        contractual encumbrances or restrictions in effect on the Amendment
Effective Date under Indebtedness existing on the Amendment Effective Date and
set forth on Schedule 6.01, the Term Loan Credit Agreement, the Second Lien
Notes, the Senior Subordinated Notes, the First Priority Notes or any agreements
related to any Permitted Refinancing Indebtedness in respect of any such
Indebtedness that does not expand the scope of any such encumbrance or
restriction;

(iii)       any restriction on a Subsidiary imposed pursuant to an agreement
entered into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;

(iv)       customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

(v)        any restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the property or assets securing such Indebtedness;

(vi)       any restrictions imposed by any agreement relating to Indebtedness
incurred pursuant to Section 6.01(r), to the extent such restrictions are not
more restrictive, taken as a whole, than the restrictions contained in the
Senior Subordinated Note Documents and Second Lien Note Documents;

(vii)      customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(viii)     customary provisions restricting subletting or assignment of any
lease governing a leasehold interest;

(ix)       customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;

                                                                               
140                                                                               

--------------------------------------------------------------------------------

 

 

(x)        customary restrictions and conditions contained in any agreement
relating to the sale, transfer, lease or other disposition of any asset
permitted under Section 6.05 pending the consummation of such sale, transfer,
lease or other disposition;

(xi)       customary restrictions and conditions contained in the document
relating to any Lien, so long as (1) such Lien is a Permitted Lien and such
restrictions or conditions relate only to the specific asset subject to such
Lien, and (2) such restrictions and conditions are not created for the purpose
of avoiding the restrictions imposed by this Section 6.09;

(xii)      customary net worth provisions contained in Real Property leases
entered into by Subsidiaries of the Company, so long as the Company has
determined in good faith that such net worth provisions would not reasonably be
expected to impair the ability of the Company and its Subsidiaries to meet their
ongoing obligations;

(xiii)     any agreement in effect at the time such subsidiary becomes a
Subsidiary, so long as such agreement was not entered into in contemplation of
such person becoming a Subsidiary other than Subsidiaries of such new
Subsidiary;

(xiv)     restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of the Company that is not a Subsidiary Loan Party;

(xv)      customary restrictions on leases, subleases, licenses or Equity
Interests or asset sale agreements otherwise permitted hereby as long as such
restrictions relate to the Equity Interests and assets subject thereto;

(xvi)     restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;

(xvii)    restrictions contained in any Permitted Receivables Document with
respect to any Special Purpose Receivables Subsidiary; or

(R)       any encumbrances or restrictions of the type referred to in Sections
6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(A) through (Q) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Company, no more restrictive
with respect to such dividend and other payment restrictions than those
contained in the dividend or other payment restrictions prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.


SECTION 6.10 FISCAL YEAR; ACCOUNTING

.  Permit its fiscal year to end on any date other than (a) September 30 or
December 30 during the 2007 fiscal year, or (b) the Saturday nearest September
30, without prior notice to the Administrative Agent given concurrently with any
required notice to the SEC.


 

                                                                               
141                                                                               

--------------------------------------------------------------------------------

 

 


SECTION 6.11 AVAILABILITY TRIGGERING EVENT

.  If an Availability Triggering Event or Event of Default shall have occurred
and shall be continuing, permit the ABL Fixed Charge Coverage Ratio, calculated
as of the last day of the preceding fiscal quarter for which financial
statements have been delivered to the Administrative Agent pursuant to
Section 5.04(b), to be less than 1.00 to 1.00 (which calculation shall be made
on a Pro Forma Basis to take into account any events described in the definition
of “Pro Forma Basis” occurring during the period of four fiscal quarters ending
on the last day of such preceding fiscal quarter); provided, that solely for the
purpose of determining the occurrence of an Availability Triggering Event under
this Section 6.11, the term “Threshold Amount” shall mean 10.0% of the lesser of
(i) the Revolving Facility Commitments and (ii) the Borrowing Base, but
notwithstanding the foregoing, in no event shall such amount be less than
$45,000,000, in each case as of any date of determination.


SECTION 6.12 QUALIFIED CFC HOLDING COMPANIES

.  Permit any Qualified CFC Holding Company to (a) create, incur or assume any
Indebtedness or other liability, or create, incur, assume or suffer to exist any
Lien on, or sell, transfer or otherwise dispose of, other than in a transaction
permitted under Section 6.05, any of the Equity Interests of a Foreign
Subsidiary held by such Qualified CFC Holding Company, or any other assets, or
(b) engage in any business or activity or acquire or hold any assets other than
the Equity Interests of one or more Foreign Subsidiaries of the Company and/or
one or more other Qualified CFC Holding Companies and the receipt and
distribution of dividends and distributions in respect thereof.

ARTICLE VIA

Holdings Covenants

Holdings covenants and agrees with each Lender that, so long as this Agreement
shall remain in effect (other than in respect of contingent indemnification
obligations for which no claim has been made) and until the Commitments have
been terminated and the Obligations (including principal of and interest on each
Loan, all Fees and all other expenses or amounts payable under any Loan
Document) have been paid in full and all Letters of Credit and Bankers’
Acceptances have been canceled or fully cash collateralized (in a manner
reasonably acceptable to the Administrative Agent and the Issuing Banks) or have
expired and all amounts drawn or paid thereunder have been reimbursed in full,
unless the Required Lenders shall otherwise consent in writing, (a) Holdings
will not create, incur, assume or permit to exist any Lien (other than Liens of
a type described in Section 6.02(d), (e) or (k)) on any of the Equity Interests
issued by the Company other than the Liens created under the Loan Documents,
(b) Holdings shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence; provided, that so
long as no Default or Event of Default exists or would result therefrom,
Holdings may merge with any other person, and (c) Holdings shall at all times
own directly 100% of the Equity Interests of the Company and shall not sell,
transfer or otherwise dispose of the Equity Interests in the Company.


ARTICLE VII

EVENTS OF DEFAULT


 

                                                                               
142                                                                               

--------------------------------------------------------------------------------

 

 


SECTION 7.01 EVENTS OF DEFAULT

.  In case of the happening of any of the following events (each, an “Event of
Default”): 

(A)        ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY HOLDINGS, ANY
BORROWER OR ANY OTHER LOAN PARTY HEREIN OR IN ANY OTHER LOAN DOCUMENT OR ANY
CERTIFICATE OR DOCUMENT DELIVERED PURSUANT HERETO OR THERETO SHALL PROVE TO HAVE
BEEN FALSE OR MISLEADING IN ANY MATERIAL RESPECT WHEN SO MADE OR DEEMED MADE;

(B)        DEFAULT SHALL BE MADE IN THE PAYMENT OF ANY PRINCIPAL OF ANY LOAN
WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE
THEREOF OR AT A DATE FIXED FOR PREPAYMENT THEREOF OR BY ACCELERATION THEREOF OR
OTHERWISE;

(C)        DEFAULT SHALL BE MADE IN THE PAYMENT OF ANY INTEREST ON ANY LOAN OR
THE REIMBURSEMENT WITH RESPECT TO ANY L/C DISBURSEMENT OR IN THE PAYMENT OF ANY
FEE OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN (B) ABOVE) DUE
UNDER ANY LOAN DOCUMENT, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE, AND
SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF FIVE BUSINESS DAYS;

(D)       DEFAULT SHALL BE MADE IN THE DUE OBSERVANCE OR PERFORMANCE BY
HOLDINGS, ANY BORROWER OR ANY OF THE SUBSIDIARIES OF ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED IN SECTION 5.01(A), 5.05(A) OR 5.08 OR IN ARTICLE VI OR VIA;

(E)        DEFAULT SHALL BE MADE IN THE DUE OBSERVANCE OR PERFORMANCE BY
HOLDINGS, ANY BORROWER OR ANY OF THE SUBSIDIARIES OF ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED IN (I) SECTION 5.07 OR  SECTIONS 5.11 THROUGH 5.15 AND SUCH
DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF SEVEN DAYS AFTER NOTICE
THEREOF FROM THE ADMINISTRATIVE AGENT TO THE BORROWERS, OR (II) ANY LOAN
DOCUMENT (OTHER THAN THOSE SPECIFIED IN PARAGRAPHS (B), (C) AND (D) ABOVE) AND
SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS (OR 60 DAYS IF
SUCH DEFAULT RESULTS SOLELY FROM A FOREIGN SUBSIDIARY’S FAILURE TO DULY OBSERVE
OR PERFORM ANY SUCH COVENANT, CONDITION OR AGREEMENT) AFTER NOTICE THEREOF FROM
THE ADMINISTRATIVE AGENT TO THE COMPANY;

(F)        (I) ANY EVENT OR CONDITION OCCURS THAT (A) RESULTS IN ANY MATERIAL
INDEBTEDNESS BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR (B) ENABLES OR
PERMITS (WITH ALL APPLICABLE GRACE PERIODS HAVING EXPIRED) THE HOLDER OR HOLDERS
OF ANY MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR AGENT ON ITS OR THEIR BEHALF TO
CAUSE ANY MATERIAL INDEBTEDNESS TO BECOME DUE, OR TO REQUIRE THE PREPAYMENT,
REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO ITS SCHEDULED MATURITY OR
(II) HOLDINGS, ANY BORROWER OR ANY OF THE SUBSIDIARIES SHALL FAIL TO PAY THE
PRINCIPAL OF ANY MATERIAL INDEBTEDNESS AT THE STATED FINAL MATURITY THEREOF;
PROVIDED, THAT THIS CLAUSE (F) SHALL NOT APPLY TO SECURED INDEBTEDNESS THAT
BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE OR TRANSFER OF THE PROPERTY OR
ASSETS SECURING SUCH INDEBTEDNESS IF SUCH SALE OR TRANSFER IS PERMITTED
HEREUNDER AND UNDER THE DOCUMENTS PROVIDING FOR SUCH INDEBTEDNESS;

(G)        THERE SHALL HAVE OCCURRED A CHANGE IN CONTROL;

(H)        AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY
PETITION SHALL BE FILED IN A COURT OF COMPETENT JURISDICTION SEEKING (I) RELIEF
IN RESPECT OF HOLDINGS,

                                                                               
143                                                                               

--------------------------------------------------------------------------------

 

 

ANY BORROWER OR ANY OF THE SUBSIDIARIES, OR OF A SUBSTANTIAL PART OF THE
PROPERTY OR ASSETS OF HOLDINGS, ANY BORROWER OR ANY SUBSIDIARY, UNDER TITLE 11
OF THE UNITED STATES CODE, AS NOW CONSTITUTED OR HEREAFTER AMENDED, OR ANY OTHER
FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW,
(II) THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR,
CONSERVATOR OR SIMILAR OFFICIAL FOR HOLDINGS, ANY BORROWER OR ANY OF THE
SUBSIDIARIES OR FOR A SUBSTANTIAL PART OF THE PROPERTY OR ASSETS OF HOLDINGS,
ANY BORROWER OR ANY OF THE SUBSIDIARIES OR (III) THE WINDING‑UP OR LIQUIDATION
OF HOLDINGS, ANY BORROWER OR ANY SUBSIDIARY (EXCEPT, IN THE CASE OF ANY
SUBSIDIARY, IN A TRANSACTION PERMITTED BY SECTION 6.05); AND SUCH PROCEEDING OR
PETITION SHALL CONTINUE UNDISMISSED FOR 60 DAYS OR AN ORDER OR DECREE APPROVING
OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED;

(I)         HOLDINGS, ANY BORROWER OR ANY SUBSIDIARY SHALL (I) VOLUNTARILY
COMMENCE ANY PROCEEDING OR FILE ANY PETITION SEEKING RELIEF UNDER TITLE 11 OF
THE UNITED STATES CODE, AS NOW CONSTITUTED OR HEREAFTER AMENDED, OR ANY OTHER
FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW,
(II) CONSENT TO THE INSTITUTION OF, OR FAIL TO CONTEST IN A TIMELY AND
APPROPRIATE MANNER, ANY PROCEEDING OR THE FILING OF ANY PETITION DESCRIBED IN
PARAGRAPH (H) ABOVE, (III) APPLY FOR OR CONSENT TO THE APPOINTMENT OF A
RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR
HOLDINGS, ANY BORROWER OR ANY OF THE SUBSIDIARIES OR FOR A SUBSTANTIAL PART OF
THE PROPERTY OR ASSETS OF HOLDINGS, ANY BORROWER OR ANY SUBSIDIARY, (IV) FILE AN
ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY
SUCH PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR
(VI) BECOME UNABLE OR ADMIT IN WRITING ITS INABILITY OR FAIL GENERALLY TO PAY
ITS DEBTS AS THEY BECOME DUE;

(J)         THE FAILURE BY HOLDINGS, ANY BORROWER OR ANY SUBSIDIARY TO PAY ONE
OR MORE FINAL JUDGMENTS AGGREGATING IN EXCESS OF $35 MILLION (TO THE EXTENT NOT
COVERED BY INSURANCE), WHICH JUDGMENTS ARE NOT DISCHARGED OR EFFECTIVELY WAIVED
OR STAYED FOR A PERIOD OF 45 CONSECUTIVE DAYS;

(K)        (I)  A TRUSTEE SHALL BE APPOINTED BY A UNITED STATES DISTRICT COURT
TO ADMINISTER ANY PLAN, (II) AN ERISA EVENT OR ERISA EVENTS SHALL HAVE OCCURRED
WITH RESPECT TO ANY PLAN OR MULTIEMPLOYER PLAN, (III) THE PBGC SHALL INSTITUTE
PROCEEDINGS (INCLUDING GIVING NOTICE OF INTENT THEREOF) TO TERMINATE ANY PLAN OR
PLANS, (IV) HOLDINGS, ANY BORROWER OR ANY SUBSIDIARY OR ANY ERISA AFFILIATE
SHALL HAVE BEEN NOTIFIED BY THE SPONSOR OF A MULTIEMPLOYER PLAN THAT SUCH
MULTIEMPLOYER PLAN IS IN REORGANIZATION OR IS BEING TERMINATED, WITHIN THE
MEANING OF TITLE IV OF ERISA, OR (V) HOLDINGS, ANY BORROWER OR ANY SUBSIDIARY
SHALL ENGAGE IN ANY “PROHIBITED TRANSACTION” (AS DEFINED IN SECTION 406 OF ERISA
OR SECTION 4975 OF THE CODE) INVOLVING ANY PLAN; AND IN EACH CASE IN
CLAUSES (I) THROUGH (V) ABOVE, SUCH EVENT OR CONDITION, TOGETHER WITH ALL OTHER
SUCH EVENTS OR CONDITIONS, IF ANY, WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT;

(L)         (I) ANY LOAN DOCUMENT SHALL FOR ANY REASON BE ASSERTED IN WRITING BY
HOLDINGS, ANY BORROWER OR ANY SUBSIDIARY NOT TO BE A LEGAL, VALID AND BINDING
OBLIGATION OF ANY PARTY THERETO, (II) ANY SECURITY INTEREST PURPORTED TO BE
CREATED BY ANY SECURITY DOCUMENT AND TO EXTEND TO ASSETS THAT ARE NOT IMMATERIAL
TO HOLDINGS, THE BORROWERS AND THE SUBSIDIARIES ON A CONSOLIDATED BASIS, SHALL
CEASE TO BE, OR SHALL BE ASSERTED IN WRITING BY ANY BORROWER OR ANY OTHER LOAN
PARTY NOT TO BE, A VALID AND PERFECTED SECURITY INTEREST

                                                                               
144                                                                               

--------------------------------------------------------------------------------

 

 

(PERFECTED AS OR HAVING THE PRIORITY REQUIRED BY THIS AGREEMENT OR THE RELEVANT
SECURITY DOCUMENT AND SUBJECT TO SUCH LIMITATIONS AND RESTRICTIONS AS ARE SET
FORTH HEREIN AND THEREIN) IN THE SECURITIES, ASSETS OR PROPERTIES COVERED
THEREBY, EXCEPT TO THE EXTENT THAT ANY SUCH LOSS OF PERFECTION OR PRIORITY
RESULTS FROM THE LIMITATIONS OF FOREIGN LAWS, RULES AND REGULATIONS AS THEY
APPLY TO PLEDGES OF EQUITY INTERESTS IN FOREIGN SUBSIDIARIES OR THE APPLICATION
THEREOF, OR FROM THE FAILURE OF THE ADMINISTRATIVE AGENT TO MAINTAIN POSSESSION
OF CERTIFICATES ACTUALLY DELIVERED TO IT REPRESENTING SECURITIES PLEDGED UNDER
THE COLLATERAL AGREEMENT OR TO FILE UNIFORM COMMERCIAL CODE CONTINUATION
STATEMENTS OR TAKE THE ACTIONS DESCRIBED ON SCHEDULE 3.04  AND EXCEPT TO THE
EXTENT THAT SUCH LOSS IS COVERED BY A LENDER’S TITLE INSURANCE POLICY AND THE
ADMINISTRATIVE AGENT SHALL BE REASONABLY SATISFIED WITH THE CREDIT OF SUCH
INSURER, OR (III) THE GUARANTEES PURSUANT TO THE SECURITY DOCUMENTS BY HOLDINGS,
ANY BORROWER OR THE SUBSIDIARY LOAN PARTIES OF ANY OF THE OBLIGATIONS SHALL
CEASE TO BE IN FULL FORCE AND EFFECT (OTHER THAN IN ACCORDANCE WITH THE TERMS
THEREOF), OR SHALL BE ASSERTED IN WRITING BY HOLDINGS OR ANY BORROWER OR ANY
SUBSIDIARY LOAN PARTY NOT TO BE IN EFFECT OR NOT TO BE LEGAL, VALID AND BINDING
OBLIGATIONS;

(M)       (I) THE OBLIGATIONS SHALL FAIL TO CONSTITUTE “SENIOR DEBT” (OR THE
EQUIVALENT THEREOF) AND “DESIGNATED SENIOR DEBT” (OR THE EQUIVALENT THEREOF)
UNDER THE SENIOR SUBORDINATED NOTES INDENTURES AND UNDER THE DOCUMENTATION
GOVERNING ANY INDEBTEDNESS INCURRED PURSUANT TO SECTION 6.01(R) CONSTITUTING
SUBORDINATED INDEBTEDNESS OR ANY PERMITTED REFINANCING INDEBTEDNESS IN RESPECT
OF THE SENIOR SUBORDINATED NOTES OR SUCH INDEBTEDNESS INCURRED PURSUANT TO
SECTION 6.01(R) CONSTITUTING SUBORDINATED INDEBTEDNESS, OR (II) THE
SUBORDINATION PROVISIONS THEREUNDER SHALL BE INVALIDATED OR OTHERWISE CEASE, OR
SHALL BE ASSERTED IN WRITING BY HOLDINGS, THE BORROWERS OR ANY SUBSIDIARY LOAN
PARTY TO BE INVALID OR TO CEASE TO BE LEGAL, VALID AND BINDING OBLIGATIONS OF
THE PARTIES THERETO, ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS; OR

(N)        THERE SHALL OCCUR AND BE CONTINUING AN “EVENT OF DEFAULT” UNDER AND
AS DEFINED IN THE TERM LOAN CREDIT AGREEMENT.

then, and in every such event (other than an event with respect to any Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Company, take any or all of the
following actions, at the same or different times:  (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrowers accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrowers, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) if the Loans have
been declared due and payable pursuant to clause (ii) above, demand cash
collateral pursuant to Section 2.05(j); and in any event with respect to any
Borrower described in paragraph (h) or (i) above, the Commitments shall
automatically terminate, the principal of the Loans then outstanding, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable and the Administrative
Agent shall be deemed to have made a demand for cash collateral to the full
extent permitted under Section 2.05(j), without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

                                                                               
145                                                                               

--------------------------------------------------------------------------------

 

 


SECTION 7.02 EXCLUSION OF IMMATERIAL SUBSIDIARIES

.  Solely for the purposes of determining whether an Event of Default has
occurred under clause (h), (i) or (l) of Section 7.01, any reference in any such
clause to any Subsidiary shall be deemed not to include any Immaterial
Subsidiary affected by any event or circumstance referred to in any such clause.


SECTION 7.03 HOLDINGS’ RIGHT TO CURE

.  (a)  Notwithstanding anything to the contrary contained in Section 7.01, in
the event that the Borrowers fail to comply with the requirements of the ABL
Fixed Charge Coverage Ratio set forth in Section 6.11 hereof, until the
expiration of the 10th day subsequent to the date that the certificate
calculating such ABL Fixed Charge Coverage Ratio is required to be delivered
pursuant to Section 5.04(c), Holdings shall have the right to issue Permitted
Cure Securities for cash or otherwise receive cash contributions to the capital
of Holdings, and, in each case, to contribute any such cash to the capital of
the Company (collectively, the “Cure Right”), and upon the receipt by the
Company of such cash (the “Cure Amount”) pursuant to the exercise by Holdings of
such Cure Right, such ABL Fixed Charge Coverage Ratio shall be recalculated
giving effect to the following pro forma adjustment:

(I)         EBITDA SHALL BE INCREASED WITH RESPECT TO SUCH APPLICABLE QUARTER
AND ANY FOUR-QUARTER PERIOD THAT CONTAINS SUCH QUARTER, SOLELY FOR THE PURPOSE
OF MEASURING THE ABL FIXED CHARGE COVERAGE RATIO AND NOT FOR ANY OTHER PURPOSE
UNDER THIS AGREEMENT, BY AN AMOUNT EQUAL TO THE CURE AMOUNT; AND

(II)        IF, AFTER GIVING EFFECT TO THE FOREGOING PRO FORMA ADJUSTMENT, THE
BORROWERS SHALL THEN BE IN COMPLIANCE WITH THE REQUIREMENTS OF THE ABL FIXED
CHARGE COVERAGE RATIO SET FORTH IN SECTION 6.11 HEREOF, THE BORROWERS SHALL BE
DEEMED TO HAVE SATISFIED THE REQUIREMENTS OF SUCH SECTION 6.11 AS OF THE
RELEVANT DATE OF DETERMINATION WITH THE SAME EFFECT AS THOUGH THERE HAD BEEN NO
FAILURE TO COMPLY THEREWITH AT SUCH DATE, AND THE APPLICABLE BREACH OR DEFAULT
OF SUCH SECTION 6.11 THAT HAD OCCURRED SHALL BE DEEMED CURED FOR THIS PURPOSES
OF THE AGREEMENT.


            (B)        NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, (I) IN
EACH FOUR‑FISCAL‑QUARTER PERIOD THERE SHALL BE AT LEAST ONE FISCAL QUARTER IN
WHICH THE CURE RIGHT IS NOT EXERCISED, (II) IN EACH EIGHT‑FISCAL‑QUARTER PERIOD,
THERE SHALL BE A PERIOD OF AT LEAST FOUR CONSECUTIVE FISCAL QUARTERS DURING
WHICH THE CURE RIGHT IS NOT EXERCISED, AND (III) FOR PURPOSES OF THIS
SECTION 7.03, THE CURE AMOUNT SHALL BE NO GREATER THAN THE AMOUNT REQUIRED FOR
PURPOSES OF COMPLYING WITH SECTION 6.11.


ARTICLE VIII

THE AGENTS


SECTION 8.01 APPOINTMENT 

.


(A)    EACH LENDER (IN ITS CAPACITIES AS A LENDER AND THE SWINGLINE LENDER (IF
APPLICABLE) AND ON BEHALF OF ITSELF AND ITS AFFILIATES AS POTENTIAL
COUNTERPARTIES TO SWAP AGREEMENTS) AND EACH ISSUING BANK (IN SUCH CAPACITIES AND
ON BEHALF OF ITSELF AND ITS

                                                                               
146                                                                               

--------------------------------------------------------------------------------

 

 


AFFILIATES AS POTENTIAL COUNTERPARTIES TO SWAP AGREEMENTS) HEREBY IRREVOCABLY
DESIGNATES AND APPOINTS (A) THE ADMINISTRATIVE AGENT AS THE AGENT OF SUCH LENDER
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING AS A COLLATERAL
AGENT FOR SUCH LENDER AND THE OTHER SECURED PARTIES (INCLUDING THE TERM LOAN
SECURED PARTIES) UNDER THE SECURITY DOCUMENTS, AND EACH SUCH LENDER IRREVOCABLY
AUTHORIZES THE ADMINISTRATIVE AGENT, IN SUCH CAPACITY, TO TAKE SUCH ACTION ON
ITS BEHALF UNDER THE PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND TO EXERCISE SUCH POWERS AND PERFORM SUCH DUTIES AS ARE EXPRESSLY DELEGATED
TO THE ADMINISTRATIVE AGENT BY THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL THERETO
AND (B) THE TERM FACILITY COLLATERAL AGENT AS COLLATERAL AGENT FOR SUCH LENDER
FOR PURPOSES OF THE SECURITY DOCUMENTS.  IN ADDITION, TO THE EXTENT REQUIRED
UNDER THE LAWS OF ANY JURISDICTION OTHER THAN THE UNITED STATES, EACH OF THE
LENDERS AND THE ISSUING BANKS HEREBY GRANTS TO THE ADMINISTRATIVE AGENT ANY
REQUIRED POWERS OF ATTORNEY TO EXECUTE ANY SECURITY DOCUMENT GOVERNED BY THE
LAWS OF SUCH JURISDICTION ON SUCH LENDER’S OR ISSUING BANK’S BEHALF. 
NOTWITHSTANDING ANY PROVISION TO THE CONTRARY ELSEWHERE IN THIS AGREEMENT, THE
ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTIES OR RESPONSIBILITIES, EXCEPT THOSE
EXPRESSLY SET FORTH HEREIN, OR ANY FIDUCIARY RELATIONSHIP WITH ANY LENDER, AND
NO IMPLIED COVENANTS, FUNCTIONS, RESPONSIBILITIES, DUTIES, OBLIGATIONS OR
LIABILITIES SHALL BE READ INTO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
OTHERWISE EXIST AGAINST THE ADMINISTRATIVE AGENT.  EXCEPT AS EXPRESSLY OTHERWISE
PROVIDED IN THIS AGREEMENT, THE ADMINISTRATIVE AGENT SHALL HAVE AND MAY USE ITS
SOLE DISCRETION WITH RESPECT TO EXERCISING OR REFRAINING FROM EXERCISING ANY
DISCRETIONARY RIGHTS OR TAKING OR REFRAINING FROM TAKING ANY ACTIONS WHICH SUCH
AGENT IS EXPRESSLY ENTITLED TO TAKE OR ASSERT UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, INCLUDING (A) THE DETERMINATION OF THE APPLICABILITY OF
INELIGIBILITY CRITERIA AND OTHER DETERMINATIONS WITH RESPECT TO THE CALCULATION
OF THE BORROWING BASE, (B) THE MAKING OF AGENT ADVANCES PURSUANT TO
SECTION 2.04(D), AND (C) THE EXERCISE OF REMEDIES PURSUANT TO SECTION 7.01, AND
ANY ACTION SO TAKEN OR NOT TAKEN SHALL BE DEEMED CONSENTED TO BY THE LENDERS.


(B)   IN FURTHERANCE OF THE FOREGOING, EACH LENDER (IN ITS CAPACITIES AS A
LENDER AND THE SWINGLINE LENDER (IF APPLICABLE) AND ON BEHALF OF ITSELF AND ITS
AFFILIATES AS POTENTIAL COUNTERPARTIES TO SWAP AGREEMENTS) AND EACH ISSUING BANK
(IN SUCH CAPACITIES AND ON BEHALF OF ITSELF AND ITS AFFILIATES AS POTENTIAL
COUNTERPARTIES TO SWAP AGREEMENTS) HEREBY APPOINTS AND AUTHORIZES THE COLLATERAL
AGENT TO ACT AS THE AGENT OF SUCH LENDER FOR PURPOSES OF ACQUIRING, HOLDING AND
ENFORCING ANY AND ALL LIENS ON COLLATERAL GRANTED BY ANY OF THE LOAN PARTIES TO
SECURE ANY OF THE OBLIGATIONS, TOGETHER WITH SUCH POWERS AND DISCRETION AS ARE
REASONABLY INCIDENTAL THERETO AND TO ENTER INTO AND TAKE SUCH ACTION ON ITS
BEHALF UNDER THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THE SENIOR LENDER
INTERCREDITOR AGREEMENT  AND TO EXERCISE SUCH POWERS AND PERFORM SUCH DUTIES AS
ARE EXPRESSLY DELEGATED TO THE COLLATERAL AGENT BY THE TERMS OF THE
INTERCREDITOR AGREEMENT AND THE SENIOR LENDER INTERCREDITOR AGREEMENT, TOGETHER
WITH SUCH OTHER POWERS AS ARE REASONABLY INCIDENTAL THERETO.  IN THIS
CONNECTION, THE COLLATERAL AGENT (AND ANY SUBAGENTS APPOINTED BY THE COLLATERAL
AGENT PURSUANT TO SECTION 8.02 FOR PURPOSES OF HOLDING OR ENFORCING ANY LIEN ON
THE COLLATERAL (OR ANY PORTION THEREOF) GRANTED UNDER THE SECURITY DOCUMENTS, OR
FOR EXERCISING ANY RIGHTS OR REMEDIES THEREUNDER AT THE DIRECTION OF THE
COLLATERAL AGENT) SHALL BE ENTITLED TO THE BENEFITS OF THIS ARTICLE VIII
(INCLUDING, WITHOUT

                                                                               
147                                                                               

--------------------------------------------------------------------------------

 

 


LIMITATION, SECTION 8.07) AS THOUGH THE COLLATERAL AGENT (AND ANY SUCH
SUBAGENTS) WERE AN “AGENT” UNDER THE LOAN DOCUMENTS, AS IF SET FORTH IN FULL
HEREIN WITH RESPECT THERETO.


(C)    EACH LENDER (IN ITS CAPACITIES AS A LENDER AND THE SWINGLINE LENDER (IF
APPLICABLE) AND ON BEHALF OF ITSELF AND ITS AFFILIATES AS POTENTIAL
COUNTERPARTIES TO SWAP AGREEMENTS) AND EACH ISSUING BANK (IN SUCH CAPACITIES AND
ON BEHALF OF ITSELF AND ITS AFFILIATES AS POTENTIAL COUNTERPARTIES TO SWAP
AGREEMENTS) IRREVOCABLY AUTHORIZES EACH OF THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT, AT ITS OPTION AND IN ITS DISCRETION, (I) TO RELEASE ANY LIEN
ON ANY PROPERTY GRANTED TO OR HELD BY THE COLLATERAL AGENT UNDER ANY LOAN
DOCUMENT (A) UPON TERMINATION OF THE COMMITMENTS AND PAYMENT IN FULL OF ALL
OBLIGATIONS (OTHER THAN CONTINGENT INDEMNIFICATION OBLIGATIONS) AND THE
EXPIRATION, TERMINATION OR CASH COLLATERALIZATION OF ALL LETTERS OF CREDIT AND
BANKERS’ ACCEPTANCES, (B) THAT IS SOLD OR TO BE SOLD AS PART OF OR IN CONNECTION
WITH ANY SALE PERMITTED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, OR (C) IF
APPROVED, AUTHORIZED OR RATIFIED IN WRITING IN ACCORDANCE WITH SECTION 9.08
HEREOF, (II) TO RELEASE ANY GUARANTOR FROM ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS IF SUCH PERSON CEASES TO BE A SUBSIDIARY AS A RESULT OF A TRANSACTION
PERMITTED HEREUNDER; AND (III) TO SUBORDINATE ANY LIEN ON ANY PROPERTY GRANTED
TO OR HELD BY THE COLLATERAL AGENT UNDER ANY LOAN DOCUMENT TO THE HOLDER OF ANY
LIEN ON SUCH PROPERTY THAT IS PERMITTED BY SECTION 6.02(I) AND (J).  UPON
REQUEST BY THE COLLATERAL AGENT AT ANY TIME, THE REQUIRED LENDERS WILL CONFIRM
IN WRITING THE COLLATERAL AGENT’S AUTHORITY TO RELEASE ITS INTEREST IN
PARTICULAR TYPES OR ITEMS OF PROPERTY, OR TO RELEASE ANY GUARANTOR FROM ITS
OBLIGATIONS UNDER THE LOAN DOCUMENTS.


(D)   IN CASE OF THE PENDENCY OF ANY RECEIVERSHIP, INSOLVENCY, LIQUIDATION,
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, ADJUSTMENT, COMPOSITION OR OTHER
JUDICIAL PROCEEDING RELATIVE TO ANY LOAN PARTY, (I) THE ADMINISTRATIVE AGENT
(IRRESPECTIVE OF WHETHER THE PRINCIPAL OF ANY OBLIGATION SHALL THEN BE DUE AND
PAYABLE AS HEREIN EXPRESSED OR BY DECLARATION OR OTHERWISE AND IRRESPECTIVE OF
WHETHER THE ADMINISTRATIVE AGENT SHALL HAVE MADE ANY DEMAND ON THE COMPANY)
SHALL BE ENTITLED AND EMPOWERED, BY INTERVENTION IN SUCH PROCEEDING OR OTHERWISE
(A) TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL AND INTEREST
OWING AND UNPAID IN RESPECT OF ANY OR ALL OF THE OBLIGATIONS THAT ARE OWING AND
UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN
ORDER TO HAVE THE CLAIMS OF THE LENDERS, THE ISSUING BANKS AND THE
ADMINISTRATIVE AGENT AND ANY SUBAGENTS ALLOWED IN SUCH JUDICIAL PROCEEDING, AND
(B) TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR DELIVERABLE
ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME, AND (II) ANY CUSTODIAN, RECEIVER,
ASSIGNEE, TRUSTEE, LIQUIDATOR, SEQUESTRATOR OR OTHER SIMILAR OFFICIAL IN ANY
SUCH JUDICIAL PROCEEDING IS HEREBY AUTHORIZED BY EACH LENDER AND ISSUING BANK TO
MAKE SUCH PAYMENTS TO THE ADMINISTRATIVE AGENT AND, IF THE ADMINISTRATIVE AGENT
SHALL CONSENT TO THE MAKING OF SUCH PAYMENTS DIRECTLY TO THE LENDERS AND THE
ISSUING BANKS, TO PAY TO THE ADMINISTRATIVE AGENT ANY AMOUNT DUE FOR THE
REASONABLE COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE
ADMINISTRATIVE AGENT AND ITS AGENTS AND COUNSEL, AND ANY OTHER AMOUNTS DUE THE
ADMINISTRATIVE AGENT UNDER THE LOAN DOCUMENTS.  NOTHING CONTAINED HEREIN SHALL
BE DEEMED TO AUTHORIZE THE ADMINISTRATIVE AGENT TO AUTHORIZE OR CONSENT TO OR
ACCEPT OR ADOPT ON BEHALF OF ANY LENDER OR ISSUING BANK ANY PLAN OF
REORGANIZATION, ARRANGEMENT, ADJUSTMENT OR COMPOSITION AFFECTING THE OBLIGATIONS
OR THE RIGHTS OF ANY LENDER OR ISSUING BANK OR TO AUTHORIZE THE

                                                                               
148                                                                               

--------------------------------------------------------------------------------

 

 


ADMINISTRATIVE AGENT TO VOTE IN RESPECT OF THE CLAIM OF ANY LENDER OR ISSUING
BANK IN ANY SUCH PROCEEDING.  


                        SECTION 8.02 DELEGATION OF DUTIES

.  The Administrative Agent may execute any of its duties under this Agreement
and the other Loan Documents (including for purposes of holding or enforcing any
Lien on the Collateral (or any portion thereof) by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent may also from time to time, when the Administrative Agent
deems it to be necessary or desirable, appoint one or more trustees,
co-trustees, collateral co-agents, collateral subagents or attorneys-in-fact
(each, a “Subagent”) with respect to all or any part of the Collateral;
provided, that no such Subagent shall be authorized to take any action with
respect to any Collateral unless and except to the extent expressly authorized
in writing by the Administrative Agent.  Should any instrument in writing from
the Borrowers or any other Loan Party be required by any Subagent so appointed
by the Administrative Agent to more fully or certainly vest in and confirm to
such Subagent such rights, powers, privileges and duties, the Borrowers shall,
or shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent.  If any
Subagent, or successor thereto, shall die, become incapable of acting, resign or
be removed, all rights, powers, privileges and duties of such Subagent, to the
extent permitted by law, shall automatically vest in and be exercised by the
Administrative Agent until the appointment of a new Subagent.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent, attorney-in-fact or Subagent that it selects in accordance with
the foregoing provisions of this Section 8.02 in the absence of the
Administrative Agent’s gross negligence or willful misconduct.


            SECTION 8.03 EXCULPATORY PROVISIONS

.  Neither any Agent or its Affiliates nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by it or such
person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such person’s own gross negligence or willful misconduct) or
(b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (x) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing, and (y) the
Administrative Agent shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrowers or any of their
Affiliates that is communicated to or obtained by the person serving as the
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until written notice describing such Default or
Event of Default is given to the Administrative Agent by the Borrowers, a Lender
or an Issuing Bank.  The Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any Default
or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Security Documents, (v) the value or the
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

                                                                               
149                                                                               

--------------------------------------------------------------------------------

 

 


                        SECTION 8.04 RELIANCE BY ADMINISTRATIVE AGENT

.  The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) or
conversation believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to any
Credit Event, that by its terms must be fulfilled to the satisfaction of a
Lender or any Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to such Credit Event.  The Administrative Agent may
consult with legal counsel (including counsel to Holdings or the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.  The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent.  The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all or other
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. 
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all or other Lenders), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans. 


            SECTION 8.05 NOTICE OF DEFAULT

.  The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default unless the Administrative
Agent has received written notice from a Lender, Holdings or the Borrowers
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.”  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders.  The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all or
other Lenders); provided, that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

                                                                               
150                                                                               

--------------------------------------------------------------------------------

 

 


            SECTION 8.06 NON-RELIANCE ON AGENTS AND OTHER LENDERS

.  Each Lender expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender.  Each Lender represents
to the Agents that it has, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement.  Each Lender also represents that it
will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.


            SECTION 8.07 INDEMNIFICATION 

.  The Lenders agree to indemnify each Agent and each Issuing Bank in its
capacity as such (to the extent not reimbursed by Holdings or the Borrowers and
without limiting the obligation of Holdings or the Borrowers to do so), in the
amount of its pro rata share (based on its aggregate Revolving Facility Credit
Exposure and unused Commitments hereunder; provided, that the aggregate
principal amount of Swingline Loans owing to the Swingline Lender and of L/C –
BA Disbursements owing to any Issuing Bank shall be considered to be owed to the
Revolving Lenders ratably in accordance with their respective Revolving Facility
Credit Exposure), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against such Agent or such
Issuing Bank in any way relating to or arising out of the Commitments, this
Agreement, any of the other Loan Documents (including, without limitation, the
Intercreditor Agreement and the Senior Lender Intercreditor Agreement) or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent or
such Issuing Bank under or in connection with any of the foregoing; provided,
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
or such Issuing Bank’s gross negligence or willful misconduct.  The failure of
any Lender to reimburse any Agent or any Issuing Bank, as the case may be,
promptly upon demand for its ratable share of any amount required to be paid by
the Lenders to such Agent or such Issuing Bank, as the case may be, as provided
herein shall not relieve any other Lender of its obligation hereunder to
reimburse such Agent or such Issuing Bank, as the case may be, for its ratable
share of such amount, but no Lender shall be responsible for the failure of any
other Lender to reimburse such Agent or such Issuing Bank, as the case may be,
for such other Lender’s ratable share of such amount.  The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.

                                                                               
151                                                                               

--------------------------------------------------------------------------------

 

 


            SECTION 8.08 AGENT IN ITS INDIVIDUAL CAPACITY

.  Each Agent and its affiliates may make loans to, accept deposits from, and
generally engage in any kind of business with any Loan Party as though such
Agent were not an Agent.  With respect to its Loans made or renewed by it and
with respect to any Letter of Credit issued, or Letter of Credit or Swingline
Loan participated in, by it, each Agent shall have the same rights and powers
under this Agreement and the other Loan Documents as any Lender and may exercise
the same as though it were not an Agent, and the terms “Lender” and “Lenders”
shall include each Agent in its individual capacity.


            SECTION 8.09 SUCCESSOR ADMINISTRATIVE AGENT

.  The Administrative Agent may resign as Administrative Agent upon 10 days’
notice to the Lenders and the Borrowers.  If the Administrative Agent shall
resign as Administrative Agent under this Agreement and the other Loan
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Section 7.01(b), (c), (h) or (i) shall have occurred and be
continuing) be subject to approval by the Company (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 10
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the retiring Administrative Agent shall, on behalf of the
Lenders, appoint a successor agent which shall (unless an Event of Default under
Section 7.01(b), (c), (h) or (i) shall have occurred and be continuing) be
subject to approval by the Company (which approval shall not be unreasonably
withheld or delayed).  After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 8.09 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.

SECTION 8.10 Agents and Arrangers

                                                                               
152                                                                               

--------------------------------------------------------------------------------

 

 

Neither the Syndication Agent, the Documentation Agents nor any of the Joint
Lead Arrangers shall have any duties or responsibilities hereunder in its
capacity as such.


            SECTION 8.11 FIELD AUDIT AND EXAMINATION REPORTS; DISCLAIMER BY
LENDERS

.  By signing this Agreement, each Lender:

(A)        IS DEEMED TO HAVE REQUESTED THAT THE COLLATERAL AGENT FURNISH SUCH
LENDER, PROMPTLY AFTER IT BECOMES AVAILABLE, A COPY OF EACH FIELD AUDIT OR
EXAMINATION REPORT (EACH A “REPORT” AND COLLECTIVELY, “REPORTS”) PREPARED BY OR
ON BEHALF OF THE COLLATERAL AGENT;

(B)        EXPRESSLY AGREES AND ACKNOWLEDGES THAT NEITHER THE BANKS NOR THE
AGENTS (I) MAKE ANY REPRESENTATION OR WARRANTY AS TO THE ACCURACY OF ANY REPORT,
OR (II) SHALL BE LIABLE FOR ANY INFORMATION CONTAINED IN ANY REPORT;

(C)        EXPRESSLY AGREES AND ACKNOWLEDGES THAT THE REPORTS ARE NOT
COMPREHENSIVE AUDITS OR EXAMINATIONS, THAT THE COLLATERAL AGENT, A BANK, OR
OTHER PARTY PERFORMING ANY AUDIT OR EXAMINATION WILL INSPECT ONLY SPECIFIC
INFORMATION REGARDING THE BORROWERS AND WILL RELY SIGNIFICANTLY UPON THE
BORROWERS’ BOOKS AND RECORDS, AS WELL AS ON REPRESENTATIONS OF THE BORROWERS’
PERSONNEL;

(D)       AGREES TO KEEP ALL REPORTS CONFIDENTIAL AND STRICTLY FOR ITS INTERNAL
USE, AND NOT TO DISTRIBUTE EXCEPT TO ITS PARTICIPANTS, OR USE ANY REPORT IN ANY
OTHER MANNER; AND

(E)        WITHOUT LIMITING THE GENERALITY OF ANY OTHER INDEMNIFICATION
PROVISION CONTAINED IN THIS AGREEMENT, AGREES: (I) TO HOLD THE AGENTS AND ANY
OTHER LENDER PREPARING A REPORT HARMLESS FROM ANY ACTION THE INDEMNIFYING LENDER
MAY TAKE OR CONCLUSION THE INDEMNIFYING LENDER MAY REACH OR DRAW FROM ANY REPORT
IN CONNECTION WITH ANY LOANS OR OTHER CREDIT ACCOMMODATIONS THAT THE
INDEMNIFYING LENDER HAS MADE OR MAY MAKE TO THE BORROWERS, OR THE INDEMNIFYING
LENDER’S PARTICIPATION IN, OR THE INDEMNIFYING LENDER’S PURCHASE OF, A LOAN OR
LOANS OF THE BORROWERS; AND (II) TO PAY AND PROTECT, AND INDEMNIFY, DEFEND, AND
HOLD THE AGENTS AND ANY SUCH OTHER LENDER PREPARING A REPORT HARMLESS FROM AND
AGAINST, THE CLAIMS, ACTIONS, PROCEEDINGS, DAMAGES, COSTS, EXPENSES, AND OTHER
AMOUNTS (INCLUDING ATTORNEY COSTS) INCURRED BY THE AGENTS AND ANY SUCH OTHER
LENDER PREPARING A REPORT AS THE DIRECT OR INDIRECT RESULT OF ANY THIRD PARTIES
WHO MIGHT OBTAIN ALL OR PART OF ANY REPORT THROUGH THE INDEMNIFYING LENDER.


ARTICLE IX

MISCELLANEOUS


SECTION 9.01 NOTICES; COMMUNICATIONS

.


(A)    EXCEPT IN THE CASE OF NOTICES AND OTHER COMMUNICATIONS EXPRESSLY
PERMITTED TO BE GIVEN BY TELEPHONE (AND EXCEPT AS PROVIDED IN SECTION 9.01(B)
BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN
WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE, MAILED BY
CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPIER AS FOLLOWS, AND ALL NOTICES
AND OTHER COMMUNICATIONS EXPRESSLY

                                                                               
153                                                                               

--------------------------------------------------------------------------------

 

 


PERMITTED HEREUNDER TO BE GIVEN BY TELEPHONE SHALL BE MADE TO THE APPLICABLE
TELEPHONE NUMBER, AS FOLLOWS:


                        (I)         IF TO ANY LOAN PARTY, THE ADMINISTRATIVE
AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER, TO THE ADDRESS, TELECOPIER
NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED FOR SUCH PERSON ON
SCHEDULE 9.01; AND


                        (II)        IF TO ANY OTHER LENDER, TO THE ADDRESS,
TELECOPIER NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE.


(B)   NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS AND THE ISSUING BANK
HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION (INCLUDING
E-MAIL AND INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE
ADMINISTRATIVE AGENT; PROVIDED  THAT THE FOREGOING SHALL NOT APPLY TO NOTICES TO
ANY LENDER OR THE ISSUING BANK PURSUANT TO ARTICLE II IF SUCH LENDER OR THE
ISSUING BANK, AS APPLICABLE, HAS NOTIFIED THE ADMINISTRATIVE AGENT THAT IT IS
INCAPABLE OF RECEIVING NOTICES UNDER SUCH ARTICLE BY ELECTRONIC COMMUNICATION. 
THE ADMINISTRATIVE AGENT OR THE BORROWERS MAY, IN ITS DISCRETION, AGREE TO
ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC
COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT, PROVIDED  THAT APPROVAL OF
SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


(C)    NOTICES SENT BY HAND OR OVERNIGHT COURIER SERVICE, OR MAILED BY CERTIFIED
OR REGISTERED MAIL, SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN RECEIVED.  NOTICES
SENT BY TELECOPIER SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN SENT (EXCEPT THAT, IF
NOT GIVEN DURING NORMAL BUSINESS HOURS FOR THE RECIPIENT, SHALL BE DEEMED TO
HAVE BEEN GIVEN AT THE OPENING OF BUSINESS ON THE NEXT BUSINESS DAY FOR THE
RECIPIENT).  NOTICES DELIVERED THROUGH ELECTRONIC COMMUNICATIONS TO THE EXTENT
PROVIDED IN SECTION 9.01(B) ABOVE SHALL BE EFFECTIVE AS PROVIDED IN SUCH
SECTION 9.01(B).


(D)   ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR TELECOPY NUMBER FOR NOTICES AND
OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES HERETO.


(E)    DOCUMENTS REQUIRED TO BE DELIVERED PURSUANT TO SECTION 5.04 (TO THE
EXTENT ANY SUCH DOCUMENTS ARE INCLUDED IN MATERIALS OTHERWISE FILED WITH THE
SEC) MAY BE DELIVERED ELECTRONICALLY (INCLUDING AS SET FORTH IN SECTION 9.17)
AND IF SO DELIVERED, SHALL BE DEEMED TO HAVE BEEN DELIVERED ON THE DATE (I) ON
WHICH THE COMPANY POSTS SUCH DOCUMENTS, OR PROVIDES A LINK THERETO ON THE
COMPANY’S WEBSITE ON THE INTERNET AT THE WEBSITE ADDRESS LISTED ON
SCHEDULE 9.01, OR (II) ON WHICH SUCH DOCUMENTS ARE POSTED ON THE COMPANY’S
BEHALF ON AN INTERNET OR INTRANET WEBSITE, IF ANY, TO WHICH EACH LENDER AND THE
ADMINISTRATIVE AGENT HAVE ACCESS (WHETHER A COMMERCIAL, THIRD-PARTY WEBSITE OR
WHETHER SPONSORED BY THE ADMINISTRATIVE AGENT); PROVIDED, THAT (A) THE COMPANY
SHALL DELIVER PAPER COPIES OF SUCH DOCUMENTS TO THE ADMINISTRATIVE AGENT OR ANY
LENDER THAT REQUESTS THE BORROWERS TO DELIVER SUCH PAPER COPIES UNTIL A WRITTEN
REQUEST TO CEASE DELIVERING PAPER COPIES IS GIVEN BY THE ADMINISTRATIVE AGENT OR
SUCH LENDER, AND (B) THE BORROWERS SHALL NOTIFY THE ADMINISTRATIVE AGENT AND
EACH LENDER (BY TELECOPIER OR ELECTRONIC MAIL) OF THE POSTING OF ANY SUCH
DOCUMENTS AND PROVIDE TO THE ADMINISTRATIVE AGENT BY ELECTRONIC MAIL ELECTRONIC
VERSIONS (I.E., SOFT COPIES) OF SUCH DOCUMENTS.  NOTWITHSTANDING ANYTHING

                                                                               
154                                                                               

--------------------------------------------------------------------------------

 

 


CONTAINED HEREIN, IN EVERY INSTANCE THE BORROWERS SHALL BE REQUIRED TO PROVIDE
PAPER COPIES OF THE CERTIFICATES REQUIRED BY SECTION 5.04(C) TO THE
ADMINISTRATIVE AGENT.  EXCEPT FOR SUCH CERTIFICATES REQUIRED BY SECTION 5.04(C),
THE ADMINISTRATIVE AGENT SHALL HAVE NO OBLIGATION TO REQUEST THE DELIVERY OR TO
MAINTAIN COPIES OF THE DOCUMENTS REFERRED TO ABOVE, AND IN ANY EVENT SHALL HAVE
NO RESPONSIBILITY TO MONITOR COMPLIANCE BY THE BORROWERS WITH ANY SUCH REQUEST
FOR DELIVERY, AND EACH LENDER SHALL BE SOLELY RESPONSIBLE FOR REQUESTING
DELIVERY TO IT OR MAINTAINING ITS COPIES OF SUCH DOCUMENTS.


SECTION 9.02 SURVIVAL OF AGREEMENT

.  All covenants, agreements, representations and warranties made by the Loan
Parties herein, in the other Loan Documents and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and each Issuing Bank and shall survive the making by the
Lenders of the Loans, the execution and delivery of the Loan Documents and the
issuance of the Letters of Credit, regardless of any investigation made by such
persons or on their behalf, and shall continue in full force and effect as long
as the principal of or any accrued interest on any Loan or L/C – BA Disbursement
or any Fee or any other amount payable under this Agreement or any other Loan
Document is outstanding and unpaid or any Letter of Credit is outstanding and so
long as the Commitments have not been terminated.  Without prejudice to the
survival of any other agreements contained herein, indemnification and
reimbursement obligations contained herein (including pursuant to Sections 2.15,
2.17 and 9.05) shall survive the payment in full of the principal and interest
hereunder, the expiration of the Letters of Credit and the termination of the
Commitments or this Agreement.


SECTION 9.03 BINDING EFFECT

.  This Agreement shall become effective when it shall have been executed by
Holdings, the Borrowers and the Administrative Agent and when the Administrative
Agent shall have been notified by each Lender (or otherwise received evidence
satisfactory to the Administrative Agent) that such Lender has executed it, and
thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrowers, each Issuing Bank, the Administrative Agent and each Lender and their
respective permitted successors and assigns.


SECTION 9.04 SUCCESSORS AND ASSIGNS

. 


(A)    THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF THE ISSUING BANK THAT ISSUES ANY
LETTER OF CREDIT OR BANKERS’ ACCEPTANCE), EXCEPT THAT (I) THE BORROWERS MAY NOT
ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT
THE PRIOR WRITTEN CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT OR
TRANSFER BY THE BORROWERS WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND
(II) NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS
HEREUNDER EXCEPT IN ACCORDANCE WITH THIS SECTION 9.04.  NOTHING IN THIS
AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON
(OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF THE ISSUING BANK THAT ISSUES ANY
LETTER OF CREDIT), PARTICIPANTS (TO THE EXTENT PROVIDED IN PARAGRAPH (C) OF THIS
SECTION 9.04), AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED
PARTIES OF EACH OF THE AGENTS, THE ISSUING BANK AND THE LENDERS) ANY LEGAL OR
EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS.


 

                                                                               
155                                                                               

--------------------------------------------------------------------------------

 

 


(B)               (I)  SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II)
BELOW, ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES (EACH, AN “ASSIGNEE”) ALL
OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL
OR A PORTION OF ITS COMMITMENTS AND THE LOANS AT THE TIME OWING TO IT) WITH THE
PRIOR WRITTEN CONSENT (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD) OF:

(A)       the Company; provided, that no consent of the Company shall be
required for an assignment to a Lender, an affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default under Sections 7.01(b), (c),
(h) or (i) has occurred and is continuing, any other person;

(B)       the Administrative Agent; and

(C)       the Issuing Bank and the Swingline Lender; provided, that no consent
of the Issuing Bank and the Swingline Lender shall be required for an assignment
of all or any portion of a Revolving Loan.

(II)        ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL
CONDITIONS: 

(A)       except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans, the amount of the Commitments or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5 million, unless
each of the Company and the Administrative Agent otherwise consent; provided,
that (1) no such consent of the Company shall be required if an Event of Default
under Sections 7.01(b), (c), (h) or (i) has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds (with simultaneous assignments to or by two or more
Related Funds shall be treated as one assignment), if any;

(B)       the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent);

(C)       the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all applicable tax
forms;

(D)       the Assignee shall not be a Borrower or any of the Borrowers’
Affiliates or Subsidiaries;

(E)       no such assignment shall be made to a Defaulting Lender; and

(F)       In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

                                                                               
156                                                                               

--------------------------------------------------------------------------------

 

 

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.  Notwithstanding the foregoing, no Lender shall be permitted to assign
or transfer any portion of its rights and obligations under this Agreement to an
Ineligible Institution.

(iii)       Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) below, from and after the effective date specified in each
Assignment and Acceptance the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.05).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 9.04.

 

(iv)       The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and Revolving L/C – BA Exposure owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent, the Issuing
Bank and the Lenders may treat each person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as Defaulting Lender. 
The Register shall be available for inspection by the Borrowers, the Issuing
Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

                                                                               
157                                                                               

--------------------------------------------------------------------------------

 

 

 

(v)        Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an Assignee, the Assignee’s completed
Administrative Questionnaire (unless the Assignee shall already be a Lender
hereunder), all applicable tax forms, the processing and recordation fee
referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall promptly accept such Assignment and Acceptance and record the information
contained therein in the Register.  No assignment, whether or not evidenced by a
promissory note, shall be effective for purposes of this Agreement unless it has
been recorded in the Register as provided in this paragraph (b)(v).

 


(C)                (I)  ANY LENDER MAY, WITHOUT THE CONSENT OF THE COMPANY OR
THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER
ENTITIES (OTHER THAN A DEFAULTING LENDER) (A “PARTICIPANT”) IN ALL OR A PORTION
OF SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENTS AND THE LOANS OWING TO IT); PROVIDED, THAT (A) SUCH
LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH
LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE
PERFORMANCE OF SUCH OBLIGATIONS AND (C) THE BORROWERS, THE ADMINISTRATIVE AGENT,
THE ISSUING BANK AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND
DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT PURSUANT TO WHICH A LENDER
SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE
RIGHT TO ENFORCE THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND TO APPROVE ANY
AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS; PROVIDED, THAT (X) SUCH AGREEMENT MAY PROVIDE THAT SUCH
LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT,
MODIFICATION OR WAIVER THAT (1) REQUIRES THE CONSENT OF EACH LENDER DIRECTLY
AFFECTED THEREBY PURSUANT TO SECTION 9.04(A)(I) OR CLAUSES (I), (II), (III),
(IV), (V) OR (VI) OF THE FIRST PROVISO TO SECTION 9.08(B) AND (2) DIRECTLY
AFFECTS SUCH PARTICIPANT AND (Y) NO OTHER AGREEMENT WITH RESPECT TO AMENDMENT,
MODIFICATION OR WAIVER MAY EXIST BETWEEN SUCH LENDER AND SUCH PARTICIPANT. 
SUBJECT TO PARAGRAPH (C)(II) OF THIS SECTION 9.04, THE BORROWERS AGREE THAT EACH
PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 2.15, 2.16 AND 2.17 TO
THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY
ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SECTION 9.04.  TO THE EXTENT
PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF
SECTION 9.06 AS THOUGH IT WERE A LENDER, PROVIDED  SUCH PARTICIPANT SHALL BE
SUBJECT TO SECTION 2.18(C) AS THOUGH IT WERE A LENDER.

            (ii)        A Participant shall not be entitled to receive any
greater payment under Section 2.15, 2.16 or 2.17 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Company’s prior written consent.  A Participant shall not be
entitled to the benefits of Section 2.17 to the extent such Participant fails to
comply with Section 2.17(e) and (f) as though it were a Lender.

 


(D)               ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY
INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE
OBLIGATIONS OF SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS SECTION 9.04 SHALL

                                                                               
158                                                                               

--------------------------------------------------------------------------------

 

 


NOT APPLY TO ANY SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST; PROVIDED,
THAT NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A LENDER
FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE
FOR SUCH LENDER AS A PARTY HERETO.


(E)                THE BORROWERS, UPON RECEIPT OF WRITTEN NOTICE FROM THE
RELEVANT LENDER, AGREE TO ISSUE NOTES TO ANY LENDER REQUIRING NOTES TO
FACILITATE TRANSACTIONS OF THE TYPE DESCRIBED IN PARAGRAPH (D) ABOVE.


(F)                NOTWITHSTANDING THE FOREGOING, ANY CONDUIT LENDER MAY ASSIGN
ANY OR ALL OF THE LOANS IT MAY HAVE FUNDED HEREUNDER TO ITS DESIGNATING LENDER
WITHOUT THE CONSENT OF THE COMPANY OR THE ADMINISTRATIVE AGENT.  EACH OF
HOLDINGS, THE BORROWERS, EACH LENDER AND THE ADMINISTRATIVE AGENT HEREBY
CONFIRMS THAT IT WILL NOT INSTITUTE AGAINST A CONDUIT LENDER OR JOIN ANY OTHER
PERSON IN INSTITUTING AGAINST A CONDUIT LENDER ANY BANKRUPTCY, REORGANIZATION,
ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDING UNDER ANY STATE BANKRUPTCY OR
SIMILAR LAW, FOR ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF THE LATEST
MATURING COMMERCIAL PAPER NOTE ISSUED BY SUCH CONDUIT LENDER; PROVIDED, HOWEVER,
THAT EACH LENDER DESIGNATING ANY CONDUIT LENDER HEREBY AGREES TO INDEMNIFY, SAVE
AND HOLD HARMLESS EACH OTHER PARTY HERETO AND EACH LOAN PARTY FOR ANY LOSS,
COST, DAMAGE OR EXPENSE ARISING OUT OF ITS INABILITY TO INSTITUTE SUCH A
PROCEEDING AGAINST SUCH CONDUIT LENDER DURING SUCH PERIOD OF FORBEARANCE.


(G)               IF THE COMPANY WISHES TO REPLACE THE LOANS OR COMMITMENTS
UNDER THE REVOLVING FACILITY WITH ONES HAVING DIFFERENT TERMS, IT SHALL HAVE THE
OPTION, WITH THE CONSENT OF THE ADMINISTRATIVE AGENT, AND SUBJECT TO AT LEAST
THREE BUSINESS DAYS’ ADVANCE NOTICE TO THE LENDERS UNDER THE REVOLVING FACILITY,
INSTEAD OF PREPAYING THE LOANS OR REDUCING OR TERMINATING THE COMMITMENTS TO BE
REPLACED, TO (I) (A) WITH RESPECT TO ALL LOANS AND COMMITMENTS HELD BY LENDERS
WHO ARE NOT THEN DEFAULTING LENDERS, REQUIRE ALL SUCH LENDERS UNDER THE
REVOLVING FACILITY TO ASSIGN ALL SUCH LOANS OR COMMITMENTS TO THE ADMINISTRATIVE
AGENT OR ITS DESIGNEES AND (B) WITH RESPECT TO ALL LOANS AND COMMITMENTS HELD BY
LENDERS WHO ARE THEN DEFAULTING LENDERS, AND NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN SECTION 2.08, 2.18 OR OTHERWISE IN THIS AGREEMENT, PREPAY ALL
AMOUNTS OUTSTANDING UNDER ANY LOANS HELD BY SUCH DEFAULTING LENDERS, AND
TERMINATE AND CANCEL THE COMMITMENTS HELD BY SUCH DEFAULTING LENDERS; AND
(II) AMEND THE TERMS OF ALL SUCH LOANS AND COMMITMENTS SO ASSIGNED PURSUANT TO
THE PRECEDING CLAUSE (I)(A) IN ACCORDANCE WITH SECTION 9.08 (WITH SUCH
REPLACEMENT, IF APPLICABLE, BEING DEEMED TO HAVE BEEN MADE PURSUANT TO
SECTION 9.08(D)).  PURSUANT TO ANY SUCH ASSIGNMENT, ALL LOANS AND COMMITMENTS TO
BE REPLACED, TERMINATED, CANCELED AND/OR REPAID PURSUANT TO THIS
SECTION 9.04(G) SHALL BE PURCHASED OR REPAID AT PAR (ALLOCATED AMONG THE LENDERS
UNDER THE REVOLVING FACILITY IN THE SAME MANNER AS WOULD BE REQUIRED IF SUCH
LOANS WERE BEING OPTIONALLY PREPAID OR SUCH COMMITMENTS WERE BEING OPTIONALLY
REDUCED OR TERMINATED BY THE BORROWERS), ACCOMPANIED BY PAYMENT OF ANY ACCRUED
INTEREST AND FEES THEREON AND ANY OTHER AMOUNTS OWING PURSUANT TO
SECTION 9.05(B).  BY RECEIVING SUCH PURCHASE PRICE, THE LENDERS UNDER THE
REVOLVING FACILITY SHALL AUTOMATICALLY BE DEEMED TO HAVE ASSIGNED THE LOANS OR
COMMITMENTS UNDER THE REVOLVING FACILITY PURSUANT TO THE TERMS OF THE FORM OF
ASSIGNMENT AND ACCEPTANCE ATTACHED HERETO AS EXHIBIT A, AND ACCORDINGLY NO OTHER
ACTION BY SUCH LENDERS SHALL BE REQUIRED IN CONNECTION THEREWITH.  THE
PROVISIONS OF THIS PARAGRAPH (G) ARE INTENDED TO FACILITATE THE MAINTENANCE OF
THE PERFECTION AND PRIORITY OF EXISTING SECURITY INTERESTS IN THE COLLATERAL
DURING ANY SUCH REPLACEMENT.


 

                                                                               
159                                                                               

--------------------------------------------------------------------------------

 

 


(H)               NOTWITHSTANDING THE FOREGOING, NO ASSIGNMENT MAY BE MADE TO AN
INELIGIBLE INSTITUTION WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY.


SECTION 9.05 EXPENSES; INDEMNITY

. 


(A)    THE BORROWERS AGREE TO PAY (I) ALL REASONABLE OUT‑OF‑POCKET EXPENSES
(INCLUDING OTHER TAXES) INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH
THE PREPARATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, OR BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THE SYNDICATION OF THE COMMITMENTS OR
THE ADMINISTRATION OF THIS AGREEMENT (INCLUDING REASONABLE EXPENSES INCURRED IN
CONNECTION WITH DUE DILIGENCE, TO THE EXTENT INCURRED WITH THE REASONABLE PRIOR
APPROVAL OF THE COMPANY AND THE REASONABLE FEES, DISBURSEMENTS AND CHARGES FOR
NO MORE THAN ONE COUNSEL IN EACH JURISDICTION WHERE COLLATERAL IS LOCATED) OR IN
CONNECTION WITH THE ADMINISTRATION OF THIS AGREEMENT AND ANY AMENDMENTS,
MODIFICATIONS OR WAIVERS OF THE PROVISIONS HEREOF OR THEREOF (WHETHER OR NOT THE
TRANSACTIONS HEREBY CONTEMPLATED SHALL BE CONSUMMATED), INCLUDING THE REASONABLE
FEES, CHARGES AND DISBURSEMENTS OF SHEARMAN & STERLING LLP, COUNSEL TO THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE JOINT LEAD ARRANGERS, AND, IF
NECESSARY, THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ONE LOCAL COUNSEL
PER JURISDICTION; (II) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR THE JOINT LEAD ARRANGERS FOR
(A) THE COSTS OF APPRAISALS, INSPECTIONS AND VERIFICATIONS OF THE COLLATERAL,
INCLUDING TRAVEL, LODGING, AND MEALS FOR INSPECTIONS OF THE COLLATERAL AND THE
LOAN PARTIES’ OPERATIONS BY THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT,
PLUS THE ADMINISTRATIVE AGENT’S THEN CUSTOMARY CHARGE FOR FIELD EXAMINATIONS AND
AUDITS AND THE PREPARATION OF REPORTS THEREOF (SUCH CHARGE IS CURRENTLY $850 PER
DAY (OR PORTION THEREOF) FOR EACH AGENT OR EMPLOYEE OF THE ADMINISTRATIVE AGENT
WITH RESPECT TO EACH FIELD EXAMINATION OR AUDIT), (B) THE COSTS AND EXPENSES OF
FORWARDING LOAN PROCEEDS, COLLECTING CHECKS, AND OTHER ITEMS OF PAYMENT, AND
ESTABLISHING AND MAINTAINING PAYMENT ACCOUNTS AND LOCK BOXES, AND (C) THE COSTS
AND EXPENSES OF LIEN SEARCHES, TAXES, FEES AND OTHER CHARGES FOR FILING
FINANCING STATEMENTS, AND OTHER ACTIONS TO MAINTAIN, PRESERVE AND PROTECT THE
COLLATERAL AND THE COLLATERAL AGENT’S LIEN THEREON; PROVIDED, THAT SO LONG AS NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, SUCH COSTS,
EXPENSES AND CHARGES DESCRIBED IN CLAUSES (A)-(C) SHALL NOT EXCEED (X) $100,000
PER YEAR IN ANY YEAR THAT THE COLLATERAL AGENT CONDUCTS NO MORE THAN ONE
COLLATERAL AUDIT AND ONE APPRAISAL OF THE COLLATERAL AND (Y) $150,000 PER YEAR 
IN ANY YEAR THAT THE COLLATERAL AGENT CONDUCTS MORE THAN ONE COLLATERAL AUDIT
AND APPRAISAL OF THE COLLATERAL; (III) SUMS PAID OR INCURRED TO PAY ANY AMOUNT
OR TAKE ANY ACTION REQUIRED OF ANY BORROWER OR OTHER LOAN PARTY UNDER THE LOAN
DOCUMENTS THAT SUCH BORROWER OR LOAN PARTY FAILS TO TAKE; AND (IV) ALL
OUT‑OF‑POCKET EXPENSES (INCLUDING OTHER TAXES) INCURRED BY THE ADMINISTRATIVE
AGENT OR ANY LENDER IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF THEIR
RIGHTS IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, IN
CONNECTION WITH THE LOANS MADE OR THE LETTERS OF CREDIT ISSUED HEREUNDER,
INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE
AGENT (INCLUDING ANY SPECIAL AND LOCAL COUNSEL).


(B)               THE BORROWERS AGREE TO INDEMNIFY THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, THE JOINT LEAD ARRANGERS, EACH ISSUING BANK, EACH LENDER, EACH
OF THEIR RESPECTIVE AFFILIATES AND EACH OF THEIR RESPECTIVE DIRECTORS, TRUSTEES,
OFFICERS, EMPLOYEES, AGENTS, TRUSTEES AND ADVISORS (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AGAINST, AND TO HOLD EACH INDEMNITEE

                                                                               
160                                                                               

--------------------------------------------------------------------------------

 

 


HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED
EXPENSES, INCLUDING REASONABLE COUNSEL FEES, CHARGES AND DISBURSEMENTS (EXCEPT
THE ALLOCATED COSTS OF IN-HOUSE COUNSEL), INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE ARISING OUT OF, IN ANY WAY CONNECTED WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (INCLUDING,
WITHOUT LIMITATION, THE INTERCREDITOR AGREEMENT AND THE SENIOR LENDER
INTERCREDITOR AGREEMENT) OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR
THEREBY, THE PERFORMANCE BY THE PARTIES HERETO AND THERETO OF THEIR RESPECTIVE
OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS AND THE OTHER
TRANSACTIONS CONTEMPLATED HEREBY, (II) THE USE OF THE PROCEEDS OF THE LOANS OR
THE USE OF ANY LETTER OF CREDIT OR BANKERS’ ACCEPTANCE OR (III) ANY CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER OR NOT ANY INDEMNITEE IS A PARTY THERETO AND REGARDLESS OF WHETHER SUCH
MATTER IS INITIATED BY A THIRD PARTY OR BY HOLDINGS, THE BORROWERS OR ANY OF
THEIR SUBSIDIARIES OR AFFILIATES; PROVIDED, THAT SUCH INDEMNITY SHALL NOT, AS TO
ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A FINAL, NON‑APPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE (FOR PURPOSES OF THIS
PROVISO ONLY, EACH OF THE ADMINISTRATIVE AGENT, THE JOINT LEAD ARRANGERS, ANY
ISSUING BANK OR ANY LENDER SHALL BE TREATED AS SEVERAL AND SEPARATE INDEMNITEES,
BUT EACH OF THEM TOGETHER WITH ITS RESPECTIVE RELATED PARTIES, SHALL BE TREATED
AS A SINGLE INDEMNITEE).  SUBJECT TO AND WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING SENTENCE, THE BORROWERS AGREE TO INDEMNIFY EACH INDEMNITEE AGAINST,
AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES, INCLUDING REASONABLE COUNSEL OR CONSULTANT
FEES, CHARGES AND DISBURSEMENTS (LIMITED TO NOT MORE THAN ONE COUNSEL, PLUS, IF
NECESSARY, ONE LOCAL COUNSEL PER JURISDICTION) (EXCEPT THE ALLOCATED COSTS OF
IN-HOUSE COUNSEL), INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT
OF, IN ANY WAY CONNECTED WITH, OR AS A RESULT OF (A) ANY CLAIM RELATED IN ANY
WAY TO ENVIRONMENTAL LAWS AND HOLDINGS, ANY BORROWER OR ANY OF THEIR
SUBSIDIARIES, OR (B) ANY ACTUAL OR ALLEGED PRESENCE, RELEASE OR THREATENED
RELEASE OF HAZARDOUS MATERIALS AT, UNDER, ON OR FROM ANY PROPERTY; PROVIDED,
THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE OR ANY OF ITS RELATED PARTIES.  NONE OF THE INDEMNITEES (OR ANY
OF THEIR RESPECTIVE AFFILIATES) SHALL BE RESPONSIBLE OR LIABLE TO THE FUND,
HOLDINGS, THE BORROWERS OR ANY OF THEIR RESPECTIVE SUBSIDIARIES, AFFILIATES OR
STOCKHOLDERS OR ANY OTHER PERSON OR ENTITY FOR ANY SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES, WHICH MAY BE ALLEGED AS A RESULT OF THE
FACILITY OR THE TRANSACTIONS.  THE PROVISIONS OF THIS SECTION 9.05 SHALL REMAIN
OPERATIVE AND IN FULL FORCE AND EFFECT REGARDLESS OF THE EXPIRATION OF THE TERM
OF THIS AGREEMENT, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE
REPAYMENT OF ANY OF THE OBLIGATIONS, THE INVALIDITY OR UNENFORCEABILITY OF ANY
TERM OR PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
INVESTIGATION MADE BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT, ANY ISSUING BANK
OR ANY LENDER.  ALL AMOUNTS DUE UNDER THIS SECTION 9.05 SHALL BE PAYABLE ON
WRITTEN DEMAND THEREFOR ACCOMPANIED BY REASONABLE DOCUMENTATION WITH RESPECT TO
ANY REIMBURSEMENT, INDEMNIFICATION OR OTHER AMOUNT REQUESTED.


(C)                EXCEPT AS EXPRESSLY PROVIDED IN SECTION 9.05(A) WITH RESPECT
TO OTHER TAXES, WHICH SHALL NOT BE DUPLICATIVE WITH ANY AMOUNTS PAID PURSUANT TO
SECTION 2.17, THIS SECTION 9.05 SHALL NOT APPLY TO TAXES.


 

                                                                               
161                                                                               

--------------------------------------------------------------------------------

 

 


(D)               TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HOLDINGS
AND THE BORROWERS SHALL NOT ASSERT, AND HEREBY WAIVE, ANY CLAIM AGAINST ANY
INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR
ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREOF.  NO INDEMNITEE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


(E)                THE AGREEMENTS IN THIS SECTION 9.05 SHALL SURVIVE THE
RESIGNATION OF THE ADMINISTRATIVE AGENT, ANY ISSUING BANK, THE REPLACEMENT OF
ANY LENDER, THE TERMINATION OF THE COMMITMENTS AND THE REPAYMENT, SATISFACTION
OR DISCHARGE OF ALL THE OTHER OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.


                        SECTION 9.06 RIGHT OF SET‑OFF

.  If an Event of Default shall have occurred and be continuing, each Lender and
each Issuing Bank is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Issuing Bank to or
for the credit or the account of Holdings, the Borrowers or any Subsidiary
against any of and all the obligations of Holdings or the Borrowers now or
hereafter existing under this Agreement or any other Loan Document held by such
Lender or such Issuing Bank , irrespective of whether or not such Lender or such
Issuing Bank shall have made any demand under this Agreement or such other Loan
Document and although the obligations may be unmatured.  The rights of each
Lender and each Issuing Bank under this Section 9.06 are in addition to other
rights and remedies (including other rights of set‑off) that such Lender or such
Issuing Bank may have.


                        SECTION 9.07 APPLICABLE LAW

.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND
AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


                        SECTION 9.08 WAIVERS; AMENDMENT

.


(A)    NO FAILURE OR DELAY OF THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY
LENDER IN EXERCISING ANY RIGHT OR POWER HEREUNDER OR UNDER ANY LOAN DOCUMENT
SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF
ANY SUCH RIGHT OR POWER, OR ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO
ENFORCE SUCH A RIGHT OR POWER, PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR
THE EXERCISE OF ANY OTHER RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF THE
ADMINISTRATIVE AGENT, EACH ISSUING BANK AND THE LENDERS HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR
REMEDIES THAT THEY WOULD OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR CONSENT TO ANY DEPARTURE BY HOLDINGS,
ANY BORROWER OR ANY OTHER LOAN PARTY THEREFROM SHALL IN ANY EVENT BE EFFECTIVE
UNLESS THE SAME SHALL BE PERMITTED BY PARAGRAPH (B) BELOW, AND THEN SUCH WAIVER
OR CONSENT SHALL BE

                                                                               
162                                                                               

--------------------------------------------------------------------------------

 

 


EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN.  NO
NOTICE OR DEMAND ON HOLDINGS, ANY BORROWER OR ANY OTHER LOAN PARTY IN ANY CASE
SHALL ENTITLE SUCH PERSON TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR
OTHER CIRCUMSTANCES.


(B)               NEITHER THIS AGREEMENT NOR ANY OTHER LOAN DOCUMENT NOR ANY
PROVISION HEREOF OR THEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT (X) AS
PROVIDED IN SECTION 2.21, (Y) IN THE CASE OF THIS AGREEMENT, PURSUANT TO AN
AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY HOLDINGS, THE BORROWERS AND
THE REQUIRED LENDERS, AND (Z) IN THE CASE OF ANY OTHER LOAN DOCUMENT, PURSUANT
TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY EACH PARTY THERETO AND
THE ADMINISTRATIVE AGENT (OR, IN THE CASE OF ANY SECURITY DOCUMENTS, THE
COLLATERAL AGENT IF SO PROVIDED THEREIN) AND CONSENTED TO BY THE REQUIRED
LENDERS; PROVIDED, HOWEVER, THAT NO SUCH AGREEMENT SHALL

(I)         DECREASE OR FORGIVE THE PRINCIPAL AMOUNT OF, OR EXTEND THE FINAL
MATURITY OF, OR DECREASE THE RATE OF INTEREST ON, ANY LOAN OR ANY L/C – BA
DISBURSEMENT, OR EXTEND THE STATED EXPIRATION OF ANY LETTER OF CREDIT OR
BANKERS’ ACCEPTANCE BEYOND THE REVOLVING FACILITY MATURITY DATE, WITHOUT THE
PRIOR WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY, EXCEPT AS
PROVIDED IN SECTION 2.05(C),

(II)        INCREASE OR EXTEND THE COMMITMENT OF ANY LENDER OR DECREASE THE
COMMITMENT FEES OR L/C-BA PARTICIPATION FEES OR OTHER FEES OF ANY LENDER WITHOUT
THE PRIOR WRITTEN CONSENT OF SUCH LENDER (IT BEING UNDERSTOOD THAT WAIVERS OR
MODIFICATIONS OF CONDITIONS PRECEDENT, COVENANTS, DEFAULTS OR EVENTS OF DEFAULT
OR OF A MANDATORY REDUCTION IN THE AGGREGATE COMMITMENTS SHALL NOT CONSTITUTE AN
INCREASE OF THE COMMITMENTS OF ANY LENDER),

(III)       EXTEND ANY DATE ON WHICH PAYMENT OF INTEREST ON ANY LOAN OR ANY
L/C – BA DISBURSEMENT OR ANY FEES IS DUE, WITHOUT THE PRIOR WRITTEN CONSENT OF
EACH LENDER ADVERSELY AFFECTED THEREBY,

(IV)       AMEND THE PROVISIONS OF SECTION 5.02 OF THE COLLATERAL AGREEMENT IN A
MANNER THAT WOULD BY ITS TERMS ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED
THEREBY, WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER ADVERSELY AFFECTED
THEREBY,

(V)        AMEND OR MODIFY THE PROVISIONS OF THIS SECTION 9.08 OR THE DEFINITION
OF THE TERM “REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE
NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS
HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE
PRIOR WRITTEN CONSENT OF EACH LENDER ADVERSELY AFFECTED THEREBY (IT BEING
UNDERSTOOD THAT, WITH THE CONSENT OF THE REQUIRED LENDERS, ADDITIONAL EXTENSIONS
OF CREDIT PURSUANT TO THIS AGREEMENT MAY BE INCLUDED IN THE DETERMINATION OF THE
REQUIRED LENDERS ON SUBSTANTIALLY THE SAME BASIS AS THE LOANS AND COMMITMENTS
ARE INCLUDED ON THE CLOSING DATE),

(VI)       RELEASE ALL OR SUBSTANTIALLY ALL THE COLLATERAL OR RELEASE ANY OF
HOLDINGS, THE COMPANY OR ALL OR SUBSTANTIALLY ALL OF THE SUBSIDIARY LOAN PARTIES
FROM THEIR RESPECTIVE GUARANTEES UNDER THE COLLATERAL AGREEMENT, UNLESS, IN THE
CASE OF A SUBSIDIARY LOAN PARTY, ALL OR SUBSTANTIALLY ALL THE EQUITY INTERESTS
OF SUCH SUBSIDIARY LOAN PARTY IS SOLD OR

                                                                               
163                                                                               

--------------------------------------------------------------------------------

 

 

OTHERWISE DISPOSED OF IN A TRANSACTION PERMITTED BY THIS AGREEMENT, WITHOUT THE
PRIOR WRITTEN CONSENT OF EACH LENDER,

(VII)      INCREASE ANY OF THE PERCENTAGES SET FORTH IN THE DEFINITION OF THE
BORROWING BASE WITHOUT THE CONSENT OF ALL OF THE LENDERS; OR

(viii)     increase the Incremental Revolving Facility Commitment above
$150 million or add any other Indebtedness under the Facility without the prior
written consent of each Lender;

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or an Issuing Bank
hereunder without the prior written consent of the Administrative Agent or such
Issuing Bank acting as such at the effective date of such agreement, as
applicable.  Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 9.08 and any consent by any Lender pursuant to this
Section 9.08 shall bind any assignee of such Lender.


(C)                WITHOUT THE CONSENT OF THE SYNDICATION AGENT, THE
DOCUMENTATION AGENT OR ANY JOINT LEAD ARRANGER OR ANY LENDER OR ISSUING BANK,
THE LOAN PARTIES AND THE ADMINISTRATIVE AGENT MAY (IN THEIR RESPECTIVE SOLE
DISCRETION, OR SHALL, TO THE EXTENT REQUIRED BY ANY LOAN DOCUMENT) ENTER INTO
ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY LOAN DOCUMENT, OR ENTER INTO ANY
NEW AGREEMENT OR INSTRUMENT, TO EFFECT THE GRANTING, PERFECTION, PROTECTION,
EXPANSION OR ENHANCEMENT OF ANY SECURITY INTEREST IN ANY COLLATERAL OR
ADDITIONAL PROPERTY TO BECOME COLLATERAL FOR THE BENEFIT OF THE SECURED PARTIES,
OR AS REQUIRED BY LOCAL LAW TO GIVE EFFECT TO, OR PROTECT ANY SECURITY INTEREST
FOR THE BENEFIT OF THE SECURED PARTIES, IN ANY PROPERTY OR SO THAT THE SECURITY
INTERESTS THEREIN COMPLY WITH APPLICABLE LAW.


(D)               NOTWITHSTANDING THE FOREGOING, THIS AGREEMENT MAY BE AMENDED
(OR AMENDED AND RESTATED) WITH THE WRITTEN CONSENT OF THE REQUIRED LENDERS, THE
ADMINISTRATIVE AGENT, HOLDINGS AND THE BORROWERS (I) TO ADD ONE OR MORE
ADDITIONAL CREDIT FACILITIES TO THIS AGREEMENT AND TO PERMIT THE EXTENSIONS OF
CREDIT FROM TIME TO TIME OUTSTANDING THEREUNDER AND THE ACCRUED INTEREST AND
FEES IN RESPECT THEREOF TO SHARE RATABLY IN THE BENEFITS OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS WITH THE REVOLVING LOANS AND THE ACCRUED INTEREST AND
FEES IN RESPECT THEREOF AND (II) TO INCLUDE APPROPRIATELY THE LENDERS HOLDING
SUCH CREDIT FACILITIES IN ANY DETERMINATION OF THE REQUIRED LENDERS.


(E)                NOTWITHSTANDING THE FOREGOING, TECHNICAL AND CONFORMING
MODIFICATIONS TO THE LOAN DOCUMENTS MAY BE MADE WITH THE CONSENT OF THE
BORROWERS AND THE ADMINISTRATIVE AGENT TO THE EXTENT NECESSARY TO INTEGRATE ANY
INCREMENTAL REVOLVING FACILITY COMMITMENTS ON SUBSTANTIALLY THE SAME BASIS AS
THE REVOLVING LOANS.


                        SECTION 9.09 INTEREST RATE LIMITATION

.  Notwithstanding anything herein to the contrary, if at any time the
applicable interest rate, together with all fees and charges that are treated as
interest under applicable law (collectively, the “Charges”), as provided for
herein or in any other document executed in connection herewith, or otherwise
contracted for, charged, received, taken or reserved by any Lender or any
Issuing Bank, shall exceed the maximum lawful rate (the “Maximum Rate”) that may
be contracted for, charged, taken, received or reserved by such Lender in
accordance with applicable law, the rate of interest payable hereunder, together
with all Charges payable to such Lender or such Issuing Bank, shall be limited
to the Maximum Rate; provided, that such excess amount shall be paid to such
Lender or such Issuing Bank on subsequent payment dates to the extent not
exceeding the legal limitation.

                                                                               
164                                                                               

--------------------------------------------------------------------------------

 

 


                        SECTION 9.10 ENTIRE AGREEMENT

.  This Agreement, the other Loan Documents and the agreements regarding certain
Fees referred to herein constitute the entire contract between the parties
relative to the subject matter hereof.  Any previous agreement among or
representations from the parties or their Affiliates with respect to the subject
matter hereof is superseded by this Agreement and the other Loan Documents. 
Notwithstanding the foregoing, the Fee Letter shall survive the execution and
delivery of this Agreement and remain in full force and effect.  Nothing in this
Agreement or in the other Loan Documents, expressed or implied, is intended to
confer upon any party other than the parties hereto and thereto any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.


                        SECTION 9.11 WAIVER OF JURY TRIAL

.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.


                        SECTION 9.12 SEVERABILITY 

.  In the event any one or more of the provisions contained in this Agreement or
in any other Loan Document should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby.  The parties shall endeavor in good‑faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.


                        SECTION 9.13 COUNTERPARTS 

.  This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which, when taken together, shall
constitute but one contract, and shall become effective as provided in
Section 9.03.  Delivery of an executed counterpart to this Agreement by
facsimile transmission (or other electronic transmission pursuant to procedures
approved by the Administrative Agent) shall be as effective as delivery of a
manually signed original.


                        SECTION 9.14 HEADINGS 

.  Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.


 

                                                                               
165                                                                               

--------------------------------------------------------------------------------

 

 


                        SECTION 9.15 JURISDICTION; CONSENT TO SERVICE OF PROCESS

.


(A)    EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY
NEW YORK STATE COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN
NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY THEREOF (COLLECTIVELY, “NEW YORK
COURTS”), IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS IN THE COURTS OF ANY JURISDICTION, EXCEPT THAT EACH OF THE
LOAN PARTIES AGREES THAT (A) IT WILL NOT BRING ANY SUCH ACTION OR PROCEEDING IN
ANY COURT OTHER THAN NEW YORK COURTS (IT BEING ACKNOWLEDGED AND AGREED BY THE
PARTIES HERETO THAT ANY OTHER FORUM WOULD BE INCONVENIENT AND INAPPROPRIATE IN
VIEW OF THE FACT THAT MORE OF THE LENDERS WHO WOULD BE AFFECTED BY ANY SUCH
ACTION OR PROCEEDING HAVE CONTACTS WITH THE STATE OF NEW YORK THAN ANY OTHER
JURISDICTION), AND (B) IN ANY SUCH ACTION OR PROCEEDING BROUGHT AGAINST ANY LOAN
PARTY IN ANY OTHER COURT, IT WILL NOT ASSERT ANY CROSS-CLAIM, COUNTERCLAIM OR
SETOFF, OR SEEK ANY OTHER AFFIRMATIVE RELIEF, EXCEPT TO THE EXTENT THAT THE
FAILURE TO ASSERT THE SAME WILL PRECLUDE SUCH LOAN PARTY FROM ASSERTING OR
SEEKING THE SAME IN THE NEW YORK COURTS.


(B)               EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS IN ANY NEW YORK STATE OR FEDERAL COURT.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


                        SECTION 9.16 CONFIDENTIALITY 

.  Each of the Lenders, each Issuing Bank and each of the Agents agrees that it
shall maintain in confidence any information relating to Holdings, the Borrowers
and any Subsidiary furnished to it by or on behalf of Holdings, the Borrowers or
any Subsidiary (other than information that (a) has become generally available
to the public other than as a result of a disclosure by such party, (b) has been
independently developed by such Lender, such Issuing Bank or such Agent without
violating this Section 9.16 or (c) was available to such Lender, such Issuing
Bank or such Agent from a third party having, to such person’s knowledge, no
obligations of confidentiality to Holdings, the Borrowers or any other Loan
Party) and shall not reveal the same other than to its directors, trustees,
officers, employees and advisors with a need to know or to any person that
approves or administers the Loans on behalf of such Lender (so long as each such
person shall have been instructed to keep the same confidential in accordance
with this Section 9.16), except:  (A) to the extent necessary to comply with law
or any legal process or the requirements of any Governmental Authority, the
National Association of Insurance Commissioners or of any securities exchange on
which securities of the disclosing party or any Affiliate of the disclosing
party are listed or traded, (B) as part of normal reporting or review procedures
to, or examinations by, Governmental Authorities or self‑regulatory authorities,
including the National Association of Insurance Commissioners or the National
Association of Securities Dealers, Inc., (C) to its parent companies, Affiliates
or auditors (so long as each such person shall have been instructed to keep the
same confidential in accordance with this Section 9.16), (D) in order to enforce
its rights under any Loan Document in a legal proceeding, (E) to any pledge
under Section 9.04(d) or any other prospective assignee of, or prospective
Participant in, any of its rights under this Agreement (so long as such person
shall have been instructed to keep the same confidential in accordance with this
Section 9.16) and (F) to any direct or indirect contractual counterparty in Swap
Agreements or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 9.16).

                                                                               
166                                                                               

--------------------------------------------------------------------------------

 

 


                        SECTION 9.17 PLATFORM; BORROWER MATERIALS

.  The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the Issuing Bank
materials and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”), and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the
Borrowers or their securities) (each, a “Public Lender”).  Each Borrower hereby
agrees that it will use commercially reasonable efforts to identify that portion
of the Borrower Materials that may be distributed to the Public Lenders and that
(i) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Joint Lead Arrangers, the Issuing Bank and the Lenders to treat such
Borrower Materials as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to the
Borrowers or their securities for purposes of United States Federal and state
securities laws, (iii) all Borrower Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public
Investor;” and (iv) the Administrative Agent and the Joint Lead Arrangers shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Investor.”


                        SECTION 9.18 RELEASE OF LIENS AND GUARANTEES

.  In the event that any Loan Party conveys, sells, leases, assigns, transfers
or otherwise disposes of all or any portion of any of the Equity Interests or
assets of any Subsidiary Loan Party to a person that is not (and is not required
to become) a Loan Party in a transaction not prohibited by Section 6.05, the
Collateral Agent shall promptly (and the Lenders hereby authorize the Collateral
Agent to) take such action and execute any such documents as may be reasonably
requested by Holdings or the Borrowers and at the Borrowers’ expense to release
any Liens created by any Loan Document in respect of such Equity Interests or
assets, and, in the case of a disposition of the Equity Interests of any
Subsidiary Loan Party in a transaction permitted by Section 6.05 and as a result
of which such Subsidiary Loan Party would cease to be a Subsidiary, terminate
such Subsidiary Loan Party’s obligations under its Guarantee.  In addition, the
Collateral Agent agrees to take such actions as are reasonably requested by
Holdings or the Borrowers and at the Borrowers’ expense to terminate the Liens
and security interests created by the Loan Documents when all the Obligations
(other than contingent indemnification Obligations with respect to which no
claim has been made) are paid in full and all Letters of Credit and Commitments
are terminated.  Any representation, warranty or covenant contained in any Loan
Document relating to any such Equity Interests, asset or subsidiary of Holdings
shall no longer be deemed to be made once such Equity Interests or asset is so
conveyed, sold, leased, assigned, transferred or disposed of.

                                                                               
167                                                                               

--------------------------------------------------------------------------------

 

 

SECTION 9.19. Judgment Currency.  If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given.  The obligation of the
Borrowers in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.  If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent in such currency, the Administrative Agent agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable law).


                        SECTION 9.20 USA PATRIOT ACT NOTICE

.  Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Act. 


                        SECTION 9.21 JOINT AND SEVERAL LIABILITY

.  All Revolving Loans, upon funding, shall be deemed to be jointly funded to
and received by the Borrowers.  Each Borrower jointly and severally agrees to
pay, and shall be jointly and severally liable under this Agreement for, all
Obligations, regardless of the manner or amount in which proceeds of Revolving
Loans are used, allocated, shared, or disbursed by or among the Borrowers
themselves, or the manner in which an Agent and/or any Lender accounts for such
Revolving Loans or other extensions of credit on its books and records.  Each
Borrower shall be liable for all amounts due to an Agent and/or any Lender under
this Agreement, regardless of which Borrower actually receives Revolving Loans
or other extensions of credit hereunder or the amount of such Revolving Loans
and extensions of credit received or the manner in which such Agent and/or such
Lender accounts for such Revolving Loans or other extensions of credit on its
books and records.  Each Borrower’s Obligations with respect to Revolving Loans
and other extensions of credit made to it, and such Borrower’s Obligations
arising as a result of the joint and several liability of such Borrower
hereunder, with respect to Loans made to the other Borrowers hereunder, shall be
separate and distinct obligations, but all such Obligations shall be primary
obligations of such Borrower.  The Borrowers acknowledge and expressly agree
with the Agents and each Lender that the joint and several liability of each
Borrower is required solely as a condition to, and is given solely as inducement
for and in consideration of, credit or accommodations extended or to be extended
under the Loan Documents to any or all of the other Borrowers and is not
required or given as a condition of extensions of credit to such Borrower.  Each
Borrower’s obligations under this Agreement and as an obligor under a Guaranty
Agreement shall be separate and distinct obligations.  Each Borrower’s
obligations under this Agreement shall, to the fullest extent permitted by law,
be unconditional irrespective of (i) the validity or enforceability, avoidance,
or subordination of the Obligations of any other Borrower or of any promissory
note or other document evidencing all or any part of the Obligations of any
other Borrower, (ii) the absence of any attempt to collect the Obligations from
any other Borrower, any Guarantor, or any other security therefor, or the
absence of any other action to enforce the same, (iii) the waiver, consent,
extension, forbearance, or granting of any indulgence by an Agent and/or any
Lender with respect to any provision of any instrument evidencing the
Obligations of any other Borrower or Guarantor, or any part thereof, or any
other agreement now or hereafter executed by any other Borrower or Guarantor and
delivered to an Agent and/or any Lender, (iv) the failure by an Agent and/or any
Lender to take any steps to perfect and maintain its security interest in, or to
preserve its rights to, any security or collateral for the Obligations of any
other Borrower or Guarantor, (v) an Agent’s and/or any Lender’s election, in any
proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code, (vi) any borrowing or grant of a
security interest by any other Borrower, as debtor‑in‑possession under
Section 364 of the Bankruptcy Code, (vii) the disallowance of all or any portion
of an Agent’s and/or any Lender’s claim(s) for the repayment of the Obligations
of any other Borrower under Section 502 of the Bankruptcy Code, or (viii) any
other circumstances which might constitute a legal or equitable discharge or
defense of a guarantor or of any other Borrower.  With respect to any Borrower’s
Obligations arising as a result of the joint and several liability of the
Borrowers hereunder with respect to Revolving Loans or other extensions of
credit made to any of the other Borrowers hereunder, such Borrower waives, until
the Obligations shall have been paid in full and this Agreement shall have been
terminated, any right to enforce any right of subrogation or any remedy which an
Agent and/or any Lender now has or may hereafter have against any other
Borrower, any endorser or any guarantor of all or any part of the Obligations,
and any benefit of, and any right to participate in, any security or collateral
given to an Agent and/or any Lender to secure payment of the Obligations or any
other liability of any Borrower to an Agent and/or any Lender.  Upon any Event
of Default, the Agents may proceed directly and at once, without notice, against
any Borrower to collect and recover the full amount, or any portion of the
Obligations, without first proceeding against any other Borrower or any other
Person, or against any security or collateral for the Obligations.  Each
Borrower consents and agrees that the Agents shall be under no obligation to
marshal any assets in favor of any Borrower or against or in payment of any or
all of the Obligations.  Notwithstanding anything to the contrary provided
herein, until the consummation of the merger of Covalence with and into Berry,
with Berry surviving, the amount of Obligations deemed funded to Berry and each
of the Borrowers that are subsidiaries of Berry, and the amount of Obligations
for which such Borrowers agree to pay and for which they shall be liable shall
be limited to the amount of such Obligations that such entities may incur
pursuant to the proviso of

                                                                               
168                                                                               

--------------------------------------------------------------------------------

 

 

Section 4.03(a) of each of the Berry Senior Subordinated Notes Indenture and the
Original Second Lien Notes Indenture.

                                                                               
169                                                                               

--------------------------------------------------------------------------------

 

 


                        SECTION 9.22 CONTRIBUTION AND INDEMNIFICATION AMONG THE
BORROWERS

.  Each Borrower is obligated to repay the Obligations as joint and several
obligor under this Agreement.  To the extent that any Borrower shall, under this
Agreement as a joint and several obligor, repay any of the Obligations
constituting Revolving Loans made to another Borrower hereunder or other
Obligations incurred directly and primarily by any other Borrower (an
“Accommodation Payment”), then the Borrower making such Accommodation Payment
shall be entitled to contribution and indemnification from, and be reimbursed
by, each of the other Borrowers in an amount, for each of such other Borrowers,
equal to a fraction of such Accommodation Payment, the numerator of which
fraction is such other Borrower’s Allocable Amount (as defined below) and the
denominator of which is the sum of the Allocable Amounts of all of the
Borrowers.  As of any date of determination, the “Allocable Amount” of each
Borrower shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Borrower hereunder without
(a) rendering such Borrower “insolvent” within the meaning of Section 101 (31)
of the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act
(“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”), (b)
leaving such Borrower with unreasonably small capital or assets, within the
meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or
Section 5 of the UFCA, or (c) leaving such Borrower unable to pay its debts as
they become due within the meaning of Section 548 of the Bankruptcy Code or
Section 4 of the UFTA, or Section 5 of the UFCA.  All rights and claims of
contribution, indemnification, and reimbursement under this Section shall be
subordinate in right of payment to the prior payment in full of the
Obligations.  The provisions of this Section shall, to the extent expressly
inconsistent with any provision in any Loan Document, supersede such
inconsistent provision.


                        SECTION 9.23 AGENCY OF COMPANY FOR EACH OTHER BORROWER

.  Each of the other Borrowers irrevocably appoints the Company as its agent for
all purposes relevant to this Agreement, including the giving and receipt of
notices and execution and delivery of all documents, instruments, and
certificates contemplated herein (including, without limitation, execution and
delivery to the Agents of Borrowing Base Certificates,  Borrowing Requests and
Interest Election Requests) and all modifications hereto.  Any acknowledgment,
consent, direction, certification, or other action which might otherwise be
valid or effective only if given or taken by all or any of the Borrowers or
acting singly, shall be valid and effective if given or taken only by the
Company, whether or not any of the other Borrowers joins therein, and the Agents
and the Lenders shall have no duty or obligation to make further inquiry with
respect to the authority of the Company under this Section 9.23, provided that
nothing in this Section 9.23 shall limit the effectiveness of, or the right of
the Agents and the Lenders to rely upon, any notice (including without
limitation a Borrowing Request or an Interest Election Request), document,
instrument, certificate, acknowledgment, consent, direction, certification, or
other action delivered by any Borrower pursuant to this Agreement. 


                        SECTION 9.24 ADDITIONAL BORROWERS

.  Subject to any applicable limitations set forth in the Security Documents,
upon the request of the Company from time to time, any direct or indirect
Domestic Subsidiary formed or otherwise purchased or acquired after the
Amendment Effective Date (including pursuant to a Permitted Business
Acquisition), or that ceases to constitute an Unrestricted Subsidiary after the
Amendment Effective Date, may be added as an Other Borrower hereunder, effective
upon the execution and delivery to the Administrative Agent of (a) by such
Domestic Subsidiary, (i) a Borrower Joinder Agreement and amendments or joinders
to any outstanding promissory notes issued under Section 2.09(e) and (ii) any
other Security Documents and other documents that such Domestic Subsidiary would
be required to deliver pursuant to the Collateral and Guarantee Requirement if
it were becoming a guarantor (with such modifications thereto as are reasonably
necessary to accommodate such Domestic Subsidiary becoming a Borrower and not a
Guarantor), and (b) by Holdings and each Subsidiary Loan Party, reaffirmations
from each of their respective Guarantees under the Loan Documents. For the
avoidance of doubt, Other Borrowers designated as such prior to the Amendment
Effective Date shall be Other Borrowers hereunder.

                                                                               
170                                                                               

--------------------------------------------------------------------------------

 

 

SECTION 9.25 Express Waivers By Borrowers In Respect of Cross Guaranties and
Cross Collateralization.  Each Borrower agrees as follows:

(A)        EACH BORROWER HEREBY WAIVES:  (I) NOTICE OF ACCEPTANCE OF THIS
AGREEMENT; (II) NOTICE OF THE MAKING OF ANY REVOLVING LOANS, THE ISSUANCE OF ANY
LETTER OF CREDIT OR ANY OTHER FINANCIAL ACCOMMODATIONS MADE OR EXTENDED UNDER
THE LOAN DOCUMENTS OR THE CREATION OR EXISTENCE OF ANY OBLIGATIONS; (III) NOTICE
OF THE AMOUNT OF THE OBLIGATIONS, SUBJECT, HOWEVER, TO SUCH BORROWER’S RIGHT TO
MAKE INQUIRY OF THE ADMINISTRATIVE AGENT TO ASCERTAIN THE AMOUNT OF THE
OBLIGATIONS AT ANY REASONABLE TIME; (IV) NOTICE OF ANY ADVERSE CHANGE IN THE
FINANCIAL CONDITION OF ANY OTHER BORROWER OR OF ANY OTHER FACT THAT MIGHT
INCREASE SUCH BORROWER’S RISK WITH RESPECT TO SUCH OTHER BORROWER UNDER THE LOAN
DOCUMENTS; (V) NOTICE OF PRESENTMENT FOR PAYMENT, DEMAND, PROTEST, AND NOTICE
THEREOF AS TO ANY PROMISSORY NOTES OR OTHER INSTRUMENTS AMONG THE LOAN
DOCUMENTS; AND (VII) ALL OTHER NOTICES (EXCEPT IF SUCH NOTICE IS SPECIFICALLY
REQUIRED TO BE GIVEN TO SUCH BORROWER HEREUNDER OR UNDER ANY OF THE OTHER LOAN
DOCUMENTS TO WHICH SUCH BORROWER IS A PARTY) AND DEMANDS TO WHICH SUCH BORROWER
MIGHT OTHERWISE BE ENTITLED;

(B)        EACH BORROWER HEREBY WAIVES THE RIGHT BY STATUTE OR OTHERWISE TO
REQUIRE AN AGENT OR ANY LENDER TO INSTITUTE SUIT AGAINST ANY OTHER BORROWER OR
TO EXHAUST ANY RIGHTS AND REMEDIES WHICH AN AGENT OR ANY LENDER HAS OR MAY HAVE
AGAINST ANY OTHER BORROWER.  EACH BORROWER FURTHER WAIVES ANY DEFENSE ARISING BY
REASON OF ANY DISABILITY OR OTHER DEFENSE OF ANY OTHER BORROWER (OTHER THAN THE
DEFENSE THAT THE OBLIGATIONS SHALL HAVE BEEN FULLY AND FINALLY PERFORMED AND
PAID) OR BY REASON OF THE CESSATION FROM ANY CAUSE WHATSOEVER OF THE LIABILITY
OF ANY SUCH BORROWER IN RESPECT THEREOF. 

(C)        EACH BORROWER HEREBY WAIVES AND AGREES NOT TO ASSERT AGAINST AN
AGENT, ANY LENDER, OR ANY ISSUING BANK: (I) ANY DEFENSE (LEGAL OR EQUITABLE),
SET‑OFF, COUNTERCLAIM, OR CLAIM WHICH SUCH BORROWER MAY NOW OR AT ANY TIME
HEREAFTER HAVE AGAINST ANY OTHER BORROWER OR ANY OTHER PARTY LIABLE UNDER THE
LOAN DOCUMENTS; (II) ANY DEFENSE, SET‑OFF, COUNTERCLAIM, OR CLAIM OF ANY KIND OR
NATURE AVAILABLE TO ANY OTHER BORROWER AGAINST AN AGENT, ANY LENDER, OR ANY
ISSUING BANK, ARISING DIRECTLY OR INDIRECTLY FROM THE PRESENT OR FUTURE LACK OF
PERFECTION, SUFFICIENCY, VALIDITY, OR ENFORCEABILITY OF THE OBLIGATIONS OR ANY
SECURITY THEREFOR; (III) ANY RIGHT OR DEFENSE ARISING BY REASON OF ANY CLAIM OR
DEFENSE BASED UPON AN ELECTION OF REMEDIES BY AN AGENT, ANY LENDER, OR ANY
ISSUING BANK UNDER ANY

                                                                               
171                                                                               

--------------------------------------------------------------------------------

 

 

APPLICABLE LAW; (IV) THE BENEFIT OF ANY STATUTE OF LIMITATIONS AFFECTING ANY
OTHER BORROWER’S LIABILITY HEREUNDER;

(D)       EACH BORROWER CONSENTS AND AGREES THAT, WITHOUT NOTICE TO OR BY SUCH
BORROWER AND WITHOUT AFFECTING OR IMPAIRING THE OBLIGATIONS OF SUCH BORROWER
HEREUNDER, THE AGENTS MAY (SUBJECT TO ANY REQUIREMENT FOR CONSENT OF ANY OF THE
LENDERS TO THE EXTENT REQUIRED BY THIS AGREEMENT), BY ACTION OR INACTION:
(I) COMPROMISE, SETTLE, EXTEND THE DURATION OR THE TIME FOR THE PAYMENT OF, OR
DISCHARGE THE PERFORMANCE OF, OR MAY REFUSE TO OR OTHERWISE NOT ENFORCE THE LOAN
DOCUMENTS; (II) RELEASE ALL OR ANY ONE OR MORE PARTIES TO ANY ONE OR MORE OF THE
LOAN DOCUMENTS OR GRANT OTHER INDULGENCES TO ANY OTHER BORROWER IN RESPECT
THEREOF; (III) AMEND OR MODIFY IN ANY MANNER AND AT ANY TIME (OR FROM TIME TO
TIME) ANY OF THE LOAN DOCUMENTS; OR (IV) RELEASE OR SUBSTITUTE ANY PERSON LIABLE
FOR PAYMENT OF THE OBLIGATIONS, OR ENFORCE, EXCHANGE, RELEASE, OR WAIVE ANY
SECURITY FOR THE OBLIGATIONS OR ANY GUARANTY OF THE OBLIGATIONS;

(E)        EACH BORROWER REPRESENTS AND WARRANTS TO THE AGENTS AND THE LENDERS
THAT SUCH BORROWER IS CURRENTLY INFORMED OF THE FINANCIAL CONDITION OF ALL OTHER
BORROWERS AND ALL OTHER CIRCUMSTANCES WHICH A DILIGENT INQUIRY WOULD REVEAL AND
WHICH BEAR UPON THE RISK OF NONPAYMENT OF THE OBLIGATIONS.  EACH BORROWER
FURTHER REPRESENTS AND WARRANTS THAT SUCH BORROWER HAS READ AND UNDERSTANDS THE
TERMS AND CONDITIONS OF THE LOAN DOCUMENTS.  EACH BORROWER AGREES THAT NEITHER
THE AGENTS, ANY LENDER, NOR ANY ISSUING BANK HAS ANY RESPONSIBILITY TO INFORM
ANY BORROWER OF THE FINANCIAL CONDITION OF ANY OTHER BORROWER OR OF ANY OTHER
CIRCUMSTANCES WHICH BEAR UPON THE RISK OF NONPAYMENT OR NONPERFORMANCE OF THE
OBLIGATIONS.


SECTION 9.26 INTERCREDITOR AGREEMENTS AND COLLATERAL AGREEMENT

.  Each Lender hereunder (a) consents to the priority and/or subordination of
Liens provided for in the Intercreditor Agreement, (b) consents to the priority
and/or subordination of Liens provided for in the Senior Lender Intercreditor
Agreement, (c) agrees that it will be bound by and will take no actions contrary
to the provisions of the Intercreditor Agreement or the Senior Lender
Intercreditor Agreement, (d) authorizes and instructs the Collateral Agent to
enter into the Intercreditor Agreement as First Lien Intercreditor Agent and on
behalf of such Lender, (e) authorizes and instructs the Administrative Agent and
the Collateral Agent to enter into the Senior Lender Intercreditor Agreement as
Revolving Facility Administrative Agent and Collateral Agent, respectively, and
on behalf of such Lender, and (f) consents to the amendment of the First Lien
Guarantee and Collateral Agreement under (and as defined in) the Existing Credit
Agreement, in the form of the Collateral Agreement referred to herein.  The
foregoing provisions are intended as an inducement to the Lenders to extend
credit and such Lenders are intended third party beneficiaries of such
provisions and the provisions of the Intercreditor Agreement and the Senior
Lender Intercreditor Agreement.

[SIGNATURE PAGES FOLLOW]

 

 

                                                                               
172                                                                               

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

COVALENCE SPECIALTY MATERIALS CORP.

By:                 
        Name:
        Title:

                                                                               
173                                                                               

--------------------------------------------------------------------------------

 

 

 

BERRY PLASTICS GROUP, INC.

By:                 
        Name:
        Title:




[Signature Page to the Amended and Restated Revolving Credit Agreement]

--------------------------------------------------------------------------------

 

 



COVALENCE SPECIALTY ADHESIVES LLC

By:   COVALENCE SPECIALTY MATERIALS CORP.,
         its sole member and manager

By:_________________________________
               Name:
               Title:

 



COVALENCE SPECIALTY COATINGS LLC

By:   COVALENCE SPECIALTY MATERIALS CORP.,
         its sole member and manager

By:_________________________________
               Name:
               Title:

 




[Signature Page to the Amended and Restated Revolving Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

BERRY PLASTICS HOLDING CORPORATION

BERRY PLASTICS CORPORATION

AEROCON, INC.

BERRY IOWA CORPORATION

BERRY PLASTICS DESIGN CORPORATION

BERRY PLASTICS TECHNICAL SERVICES, INC.

BERRY STERLING CORPORATION

CARDINAL PACKAGING, INC.

CPI HOLDING CORPORATION

KNIGHT PLASTICS, INC.

PACKERWARE CORPORATION

PESCOR, INC.

POLY-SEAL CORPORATION

VENTURE PACKAGING, INC.

VENTURE PACKAGING MIDWEST, INC.

BERRY PLASTICS ACQUISITION CORPORATION III

BERRY PLASTICS ACQUISITION CORPORATION V

BERRY PLASTICS ACQUISITION CORPORATION VII

BERRY PLASTICS ACQUISITION CORPORATION VIII

BERRY PLASTICS ACQUISITION CORPORATION IX

BERRY PLASTICS ACQUISITION CORPORATION X

BERRY PLASTICS ACQUISITION CORPORATION XI

BERRY PLASTICS ACQUISITION CORPORATION XII

BERRY PLASTICS ACQUISITION CORPORATION XIII

KERR GROUP, INC.

SAFFRON ACQUISITION CORP.

SUN COAST INDUSTRIES, INC.

By:                 
        Name:
        Title:

LANDIS PLASTICS, INC.

 

By:                 
        Name:
        Title:

 

 

A-176

--------------------------------------------------------------------------------

 

 

 

 

BERRY PLASTICS ACQUISITION CORPORATION XV, LLC

 

By:       Berry Plastics Corporation,

            its sole member

           

                   By:            ________________________________

                        Name:

                        Title:

 

SETCO, LLC

 

By:             Kerr Group, Inc.,

            its sole member

 

                   By:            ________________________________

                        Name:

                        Title:

 

 

TUBED PRODUCTS, LLC

 

By:             Kerr Group, Inc.,

            its sole member

 

                   By:            ________________________________

                        Name:

                        Title:

 

 




[Signature Page to the Amended and Restated Revolving Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

BANK OF AMERICA, N.A.,
as Administrative Agent and as Collateral Agent and as a Lender

By:                 
      Name:
      Title:

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to the Amended and Restated Revolving Credit Agreement]

 

A-178

--------------------------------------------------------------------------------

 

 

EXHIBIT A

[FORM OF]
ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the assignee identified
on item 2 below (the “Assignee”).  Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as may be amended from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, any Letters of Credit,
guarantees and Swingline Loans included in such facilities), and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Acceptance, without representation or warranty by the Assignor.

1.        
Assignor:                                                                                                                   

Assignor [is] [is not] a Defaulting Lender.

2.         Assignee: 
                                                                                                               
 
[and is an Affiliate/Approved Fund of [Identify Lender]]

3.         Borrower(s):
                                                                                                           
 

4.         Administrative Agent: Bank of America, N.A., as Administrative Agent
under the Credit Agreement

5.         Credit Agreement: The Amended and Restated Revolving Credit Agreement
dated as of April 3, 2007 (as amended, restated, supplemented, waived or
otherwise modified from

 

A-1

 

--------------------------------------------------------------------------------

 

 

time to time, the “Credit Agreement”), among BERRY PLASTICS GROUP, INC., a
Delaware corporation (“Holdings”), COVALENCE SPECIALTY MATERIALS CORP., a
Delaware corporation (the “Company”), the SUBSIDIARY LOAN PARTIES party thereto
from time to time (collectively with the Company, the “Borrowers”), the LENDERS
party thereto from time to time, BANK OF AMERICA, N.A., as administrative agent
and collateral agent (in such capacities, the “Administrative Agent” and
“Collateral Agent” respectively) for the Lenders, GOLDMAN SACHS CREDIT PARTNERS
L.P., as syndication agent (the “Syndication Agent”), and CITIGROUP GLOBAL
MARKETS INC., CREDIT SUISSE SECURITIES (USA) LLC, DEUTSCHE BANK SECURITIES INC.,
J.P. MORGAN SECURITIES INC., and LEHMAN BROTHERS INC. as co-documentation agents
(the “Documentation Agents”). 

6.         Assigned Interest:

Facility Assigned

Aggregate Amount of

Commitment/Loans

for all Lenders[1]

Amount of

Commitment/Loans

Assigned[2]

Percentage Assigned

of Commitment/

Loans[3]

 

 

CUSIP

Number

Revolving Facility Loans

 

 

%

 

 

7.         Trade Date:      __________________________[4]

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

--------------------------------------------------------------------------------

 

[1]                Amount to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

 

[2]                Amount to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

 

[3]                Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

 

[4]                To be completed if the Assignor and the Assignee intend that
the minimum assignment amount is to be determined as of the Trade Date.
 

A-2






--------------------------------------------------------------------------------

 

 

Effective Date: __________________, ___, 20__. [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY] The terms set forth in this
Assignment and Acceptance are hereby agreed to:

A-1

--------------------------------------------------------------------------------

 

 

ASSIGNOR:

[NAME OF ASSIGNOR][5]

 

By:                                                                 
         Name:

Title:

 

ASSIGNEE:

[NAME OF ASSIGNEE][6]

 

By:                                                                 
         Name:

Title:

 

Consented[7] to and accepted:

BANK OF AMERICA, N.A.,
    AS ADMINISTRATIVE AGENT

 

By.                                                                    
Name:                                                    

         Title:

 

[Consented[8] to:]

BERRY PLASTICS CORPORATION

 

--------------------------------------------------------------------------------

    

[5]                Add additional signature blocks as needed. Include both
Fund/Pension Plan and manager making the trade (if applicable).
[6]                Add additional signature blocks as needed. Include both
Fund/Pension Plan and manager making the trade (if applicable).
[7]                To be added only if the consent of the Administrative Agent
is required by Section 9.04(b) of the Credit Agreement.
[8]                To be added only if the consent of the Borrower is required
by Section 9.04(b) of the Credit Agreement.




A-2

--------------------------------------------------------------------------------

 

 

By.                                                                    
Name:                                                    

         Title:

 

[Consented[9] to:]

[ISSUING BANK AND/OR SWINGLINE LENDER]

 

By:                                                                    
         Title:

--------------------------------------------------------------------------------

 

[9]           To be added only if the consent of the other parties (e.g.
Swingline Lender, Issuing Bank) is required by Section 9.04(b) of the Credit
Agreement.

 

A-3

--------------------------------------------------------------------------------

 

 

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE

1.         Representations and Warranties.

(a)  Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby, (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Holdings, any Borrower, any of its Subsidiaries or Affiliates or
any other person obligated in respect of any Loan Document, or (iv) the
performance or observance by Holdings, any Borrower, any of its Subsidiaries or
Affiliates or any other person of any of their respective obligations under any
Loan Document.

(b)  Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.04 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance and to purchase the Assigned Interest, (vi)  it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender , attached to the Assignment and Acceptance is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender and, based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2.         Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
Notwithstanding the foregoing, the Administrative Agent shall make all payments
of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to the Assignee.

A-4

--------------------------------------------------------------------------------

 

 

3.         General Provisions. This Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Acceptance may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Acceptance
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

                                                   A-5

--------------------------------------------------------------------------------

 

 

EXHIBIT B

[FORM OF]
SOLVENCY CERTIFICATE

                        This Certificate is being delivered pursuant to (i)
Section 4.02(h) of the Amended and Restated Revolving Credit Agreement dated as
of April 3, 2007,  (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “ABL Credit Agreement”), among Berry Plastics
Holding Corporation (the “Company”, which on Closing Date was merged with
Covalence Specialty Materials Corp., with Berry Plastics Holding Corporation
surviving such merger), Covalence Specialty Materials Holding Corp.
(“Holdings”), the Domestic Subsidiaries of the Company party thereto from time
to time, the lenders party thereto from time to time, Bank of America, N.A., as
Collateral Agent and Administrative Agent, and the other financial institutions
party thereto from time to time, and , and (ii) Art. IV(h)(2) of the Second
Amended and Restated Term Loan Credit Agreement dated as of April 3, 2007, (the
“Term Loan Agreement,” and together with the ABL Credit Agreement, the “Credit
Agreements), among the Company, Holdings, the lenders party thereto from time to
time, Credit Suisse, Cayman Islands Branch, as Collateral Agent and
Administrative Agent, and the other financial institutions party thereto.  Terms
defined in the ABL Credit Agreement are used herein with the same meaning.

                        I, [●], hereby certify that I am the Chief Financial
Officer of the Company and that I am knowledgeable of the financial and
accounting matters of the Company and its Subsidiaries, the Credit Agreements
and the covenants and representations (financial or otherwise) contained therein
and that, as such, I am authorized to execute and deliver this Certificate on
behalf of the Company. I further certify, in my capacity as Chief Financial
Officer of the Company, and not individually, as follows:

                        Immediately after giving effect to the Transactions on
the Closing Date, (i) the fair value of the assets of the Company (individually)
and Holdings, the Company and its Subsidiaries on a consolidated basis, at a
fair valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of the Company (individually) and Holdings, the Company
and its Subsidiaries on a consolidated basis, respectively; (ii) the present
fair saleable value of the property of the Company (individually) and Holdings,
the Company and its Subsidiaries on a consolidated basis will be greater than
the amount that will be required to pay the probable liability of the Company
(individually) and Holdings, the Company and its Subsidiaries on a consolidated
basis, respectively, on their debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Company (individually) and Holdings, the Company and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Company (individually) and
Holdings, the Company and its Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted following the Closing Date.

                        I represent the foregoing information is provided to the
best of my knowledge and belief and execute this Certificate this __ day of
_________, 20__.

 

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

                                                   B-1

--------------------------------------------------------------------------------



 

 

 

By:_______________________________

Name:

Title:

                                                   B-2

--------------------------------------------------------------------------------

 

 

EXHIBIT C-1

 

[FORM OF]
BORROWING REQUEST

Bank of America, N.A.

901 Main Street

Mail Code: TX1-492-14-12

Dallas, TX 75202-3714

Attn: [●]

Tel: [●]

Fax: [●]

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Revolving Credit Agreement dated
as of April 3, 2007 (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among BERRY PLASTICS GROUP,
INC., a Delaware corporation (“Holdings”), COVALENCE SPECIALTY MATERIALS CORP.,
a Delaware corporation (the “Company”), the SUBSIDIARY LOAN PARTIES party
thereto from time to time (collectively with the Company, the “Borrowers”), the
LENDERS party thereto from time to time, BANK OF AMERICA, N.A., as
administrative agent and collateral agent (in such capacities, the
“Administrative Agent” and “Collateral Agent” respectively) for the Lenders,
GOLDMAN SACHS CREDIT PARTNERS L.P., as syndication agent (the “Syndication
Agent”), and CITIGROUP GLOBAL MARKETS INC., CREDIT SUISSE SECURITIES (USA) LLC,
DEUTSCHE BANK SECURITIES INC., J.P. MORGAN SECURITIES INC., and LEHMAN BROTHERS
INC. as co-documentation agents (the “Documentation Agents”).  Terms defined in
the Credit Agreement are used herein with the same meanings.  This notice
constitutes a Borrowing Request and the Borrower named below hereby requests
Borrowings under the Credit Agreement, and in that connection such Borrower
specifies the following information with respect to such Borrowings requested
hereby:

Facility:                                                                                                                                  

Aggregate Amount of Borrowing[10]:________________________________________

Date of Borrowing (which shall be a Business Day):
                                                            

Type of Borrowing (ABR or Eurocurrency):
                                                                        

Interest Period (if a Eurocurrency Borrowing)[11]

:

Location and number of Borrower’s account with the Administrative Agent to which
proceeds of Borrowing are to be disbursed:
                                                                                                                
 

 

The Borrower named below hereby represents and warrants that the conditions
specified in paragraphs (b) and (c) of Section 4.01 of the Credit Agreement are
satisfied.

--------------------------------------------------------------------------------

 

[10]                 In the case of an ABR or Eurocurrency Revolving Borrowing
not less than $5,000,000 and an integral multiple of $1,000,000.

 

[11]               Which must comply with the definition of “Interest Period”
and end not later than the Revolving Facility Maturity Date.
 

                                                   C-1-1

--------------------------------------------------------------------------------

 

 

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

                                                                         
C-1-2                                                                        

--------------------------------------------------------------------------------

 

 

Very truly yours,

[BORROWER]

 

By:                                                                 
         Name:
         Title:

                                                                               

C-1-3

--------------------------------------------------------------------------------

 

 

EXHIBIT C-2

 

[FORM OF]
SWINGLINE BORROWING REQUEST

Bank of America, N.A.

901 Main Street

Mail Code: TX1-492-14-12

Dallas, TX 75202-3714

Attn: [●]

Tel: [●]

Fax: [●]

 

[Date]

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Revolving Credit Agreement dated
as of April 3, 2007, (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among BERRY PLASTICS GROUP,
INC., a Delaware corporation (“Holdings”), COVALENCE SPECIALTY MATERIALS CORP.,
a Delaware corporation (the “Company”), the SUBSIDIARY LOAN PARTIES party
thereto from time to time (collectively with the Company, the “Borrowers”), the
LENDERS party thereto from time to time, BANK OF AMERICA, N.A., as
administrative agent and collateral agent (in such capacities, the
“Administrative Agent” and “Collateral Agent” respectively) for the Lenders,
GOLDMAN SACHS CREDIT PARTNERS L.P., as syndication agent (the “Syndication
Agent”), and CITIGROUP GLOBAL MARKETS INC., CREDIT SUISSE SECURITIES (USA) LLC,
DEUTSCHE BANK SECURITIES INC., J.P. MORGAN SECURITIES INC., and LEHMAN BROTHERS
INC. as co-documentation agents (the “Documentation Agents”). Terms defined in
the Credit Agreement are used herein with the same meanings. 

This notice constitutes a Swingline Borrowing Request and the Borrower named
below hereby requests Borrowings under the Credit Agreement, and in that
connection such Borrower specifies the following information with respect to
such Borrowings requested hereby:

Type of Borrowing: ABR Borrowing

Aggregate Amount of Borrowing[12]:
                                                                            

Date of Borrowing (which shall be a Business Day):
                                                

Location and number of Borrower’s account to which proceeds of Borrowing are to
be disbursed:    


The Borrower named below hereby represents and warrants that the conditions
specified in paragraphs (b) and (c) of Section 4.01 of the Credit Agreement are
satisfied.

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

--------------------------------------------------------------------------------

 

[12]            In the case of a Swingline Borrowing, not less than $1,000,000
and an integral multiple of $500,000.

                                                                         
C-2-1                                                                        

--------------------------------------------------------------------------------

 

 

Very truly yours,

[BORROWER]

 

By:                                                                
         Name:
         Title:

                                                                               

C-2-2

--------------------------------------------------------------------------------

 

 

EXHIBIT D

[FORM OF]

 

COLLATERAL AGREEMENT

(See attached).

                                                                               

D-1

--------------------------------------------------------------------------------



 

 

EXHIBIT E

[FORM OF]

 

BORROWING BASE CERTIFICATE

 

This Certificate is being delivered pursuant to Section 4.02(c)(iv) of the
Amended and Restated Revolving Credit Agreement dated as of April 3, 2007, (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among BERRY PLASTICS GROUP, INC., a Delaware
corporation (“Holdings”), COVALENCE SPECIALTY MATERIALS CORP., a Delaware
corporation (the “Company”), the SUBSIDIARY LOAN PARTIES party thereto from time
to time (collectively with the Company, the “Borrowers”), the LENDERS party
thereto from time to time, BANK OF AMERICA, N.A., as administrative agent and
collateral agent (in such capacities, the “Administrative Agent” and “Collateral
Agent” respectively) for the Lenders, GOLDMAN SACHS CREDIT PARTNERS L.P., as
syndication agent (the “Syndication Agent”), and CITIGROUP GLOBAL MARKETS INC.,
CREDIT SUISSE SECURITIES (USA) LLC, DEUTSCHE BANK SECURITIES INC., J.P. MORGAN
SECURITIES INC., and LEHMAN BROTHERS INC. as co-documentation agents (the
“Documentation Agents”).  Terms defined in the Credit Agreement are used herein
with the same meaning as given to them therein,

                        I, [●], hereby certify that I am the Chief Financial
Officer of the Company and that I am knowledgeable of the financial and
accounting matters of the Company and its Subsidiaries, the Credit Agreement and
the covenants and representations (financial or otherwise) contained therein and
that, as such, I am authorized to execute and deliver this Certificate on behalf
of the Company. I further certify, in my capacity as Chief Financial Officer of
the Company, and not individually, as follows:

                        1.         Attached hereto is set forth a calculation of
each component of the Borrowing Base (including, to the extent the Company has
received notice of any such Reserve from the Administrative Agent, any of the
Reserves included in such calculation pursuant to clause (b)(ii) of the
definition of the Borrowing Base).

                        2.         As of the date hereof, no default has
occurred and is continuing under any lease of any Real Property in which
Collateral with a value equal to or greater than $5,000,000 is located.

I represent the foregoing information is provided to the best of my knowledge
and belief and execute this Certificate this __ day of ___________, 20__.

 

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

E-1

--------------------------------------------------------------------------------

 

 

 

By:_______________________________

Name:

Title:

 

 

                                                    E-2

--------------------------------------------------------------------------------

 

 

ANNEX 1

Calculation of Borrowing Base

(See Attached)

 

                                                    E-3

--------------------------------------------------------------------------------

 

 

EXHIBIT F

[FORM OF]

BORROWER JOINDER AGREEMENT

BORROWER JOINDER AGREEMENT, dated as of _____________ (this “Agreement”), to the
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as of April 3, 2007 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among BERRY PLASTICS GROUP, INC., a Delaware
corporation (“Holdings”), COVALENCE SPECIALTY MATERIALS CORP., a Delaware
corporation (the “Company”), the SUBSIDIARY LOAN PARTIES party thereto from time
to time (collectively with the Company, the “Borrowers”), the LENDERS party
thereto from time to time, BANK OF AMERICA, N.A., as administrative agent and
collateral agent (in such capacities, the “Administrative Agent” and “Collateral
Agent” respectively) for the Lenders, GOLDMAN SACHS CREDIT PARTNERS L.P., as
syndication agent (the “Syndication Agent”), and CITIGROUP GLOBAL MARKETS INC.,
CREDIT SUISSE SECURITIES (USA) LLC, DEUTSCHE BANK SECURITIES INC., J.P. MORGAN
SECURITIES INC., and LEHMAN BROTHERS INC. as co-documentation agents (the
“Documentation Agents”). Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Credit Agreement. 

WHEREAS, Section 9.24 of the Credit Agreement provides that additional Domestic
Subsidiaries may become Borrowers under the Credit Agreement by execution and
delivery of an instrument in the form of this Agreement;

WHEREAS, the undersigned Domestic Subsidiary (the “New Borrower”) is executing
this Agreement to record its accession to the Credit Agreement and such other
Loan Documents to which Borrowers are parties (the “Other Loan Documents”) in
accordance with the requirements of the Credit Agreement and to induce the
Lenders to make additional Loans and each Issuing Bank to issue additional
Letters of Credit and as consideration for Loans previously made and Letters of
Credit previously issued.

Accordingly, the New Borrower and the Administrative Agent hereby agree as
follows:

SECTION 1.   In accordance with Section 9.24 of the Credit Agreement, the New
Borrower, by its signature below, hereby becomes a “Borrower” under, and as
defined in, the Credit Agreement and a party to each Other Loan Document with
the same force and effect as if the New Borrower had executed and delivered the
Credit Agreement and the Other Loan Documents as of the date thereof.

(b)        Each reference to a “Borrower”, a “Loan Party” or a “Subsidiary Loan
Party or words of like import in the Credit Agreement and the Other Loan
Documents shall be deemed to include the New Borrower. 

SECTION 2.   The New Borrower hereby (a) agrees to be bound by all the terms and
provisions of the Credit Agreement and the Other Loan Documents applicable to it
as a Borrower under the Credit Agreement, and (b) represents and warrants that
the representations and warranties made by it thereunder are true and correct,
in all material respects (or where such representations and warranties are
already qualified by materiality, such representations and warranties are true
and correct without further qualification for materiality), on and as of the
date hereof. 

                                                   F-1

--------------------------------------------------------------------------------



 

 

SECTION 3.   The New Borrower hereby represents and warrants to the parties
hereto and the Secured Parties that this Agreement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to (i)
the effects of bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally, (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (iii) implied covenants of
good faith and fair dealing.

SECTION 4.   This Agreement shall become effective when (a) the Administrative
Agent shall have received a counterpart of this Agreement that bears the
signature of the New Borrower, and (b) the Administrative Agent shall have
executed a counterpart hereof.

SECTION 5.   Except as expressly supplemented hereby, the Credit Agreement and
the Other Loan Documents shall remain in full force and effect.

SECTION 6.   All communications and notices hereunder shall be in writing and
given as provided in Section 9.01 of the Credit Agreement. The New Borrower
hereby confirms that its address details for notices pursuant to the Credit
Agreement and the Other Loan Documents are as follows:

                        [Address details for notices to be inserted]

SECTION 7.   The New Borrower agrees to reimburse the Administrative Agent for
their reasonable out-of-pocket expenses in connection with this Agreement,
including the reasonable fees, disbursements and other charges of counsel for
the Administrative Agent.

SECTION 8.   This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract.  Delivery of an executed signature page to this
Agreement by facsimile or electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

SECTION 9.   THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK. 

SECTION 10. In the event any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein, in the Credit Agreement and in the Other Loan Documents shall not in any
way be affected or impaired thereby.  The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

F-2

--------------------------------------------------------------------------------

 

 

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

F-3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the New Borrower and the Administrative Agent have duly
executed this Borrower Joinder Agreement as of the day and year first above
written.

 

[Name of New BORROWER]



By:                                                                   

Name:
Title:

 

BANK OF AMERICA, N.A.,
as Administrative Agent



By:                                                                   

Name:
Title:

 

F-4

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.01(a)

Certain U.S. Subsidiaries

 

Berry Plastics Acquisition Corporation II

Berry Plastics Acquisition Corporation XIV, LLC

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.01(b)

Acceptable Appraisers

1.         Great American Group

2.         Gordon Brothers Industrial

3.         Hilco Appraisal Services, LLC

4.         Accuval Associates Inc.

5.         Tiger Valuation Services

6.         The Daley-Hodkin Group

7.         Value Knowledge LLC

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.01(c)

Mortgaged Properties

Berry Plastics Corporation: 

1.         3414 Wesley Chapel-Stouts Road, Monroe, North Carolina

2.         311 W. Monroe Street, Monroeville, Ohio owned by Venture Packaging
Midwest, Inc., not Berry Plastics Corporation

3.         1275 Ethan Avenue, Streetsboro, Ohio owned by Cardinal Packaging,
Inc., not Berry Plastics Corporation

4.         1008 Courtaulds Drive, Woodstock, Illinois owned by Knight Plastics,
Inc., not Berry Plastics Corporation

5.         800 East Horizon Drive, Henderson, Nevada

6.         7350 26th Court East, Sarasota, Florida owned by Sun Coast
Industries, LLC, not Berry Plastics Corporation

7.         1419 State Road, Battleboro, North Carolina

8.         9534 Foley Boulevard, Coon Rapids, Minnesota

9.         9171 Industrial Drive, Covington, Georgia

10.       8235 220th Street West, Lakeville, Minnesota

11.       1401 W. 94th Street, Minneapolis, Minnesota

12.       4613 Central Avenue, Monroe, Louisiana

13.       1 Armin Road and 1 Stretch Film Way, Pryor, Oklahoma

14.       1800 North M Avenue, Sioux Falls, South Dakota

15.       202 S. John Stockbauer Drive, Victoria, Texas

Covalence Specialty Adhesives LLC: 

16.       2320 Bowling Green Road, Franklin, Kentucky

Berry Plastics Design, LLC

17.       1401 Progress Road, Suffolk, Virginia

Pliant, LLC

 

--------------------------------------------------------------------------------

 

 

18.       8039 S. 192nd Street, Kent, WA

 

After-Acquired Properties[1]

Leased Properties

Berry Plastics Corporation or its Subsidiaries: 

Poly-Seal, LLC

5003 Holabird Ave.

Baltimore

MD

Captive Plastics, LLC

251 Circle Dr North

Piscataway

NJ

Captive Plastics, LLC

190 Strykers Rd

Phillipsburg

NJ

Kerr Group, LLC

360 Southwood Crt.

Bowling Green

KY

Kerr Group, LLC

1005 Lower Brownsville Rd.

Jackson

TN

Setco, LLC

4875 East Hunter Avenue

Anaheim

CA

Setco, LLC

34 Englehard Drive

Monroe Township

NJ

Berry Plastics Corporation

Prologis Cranbury Business Park #4
4 Aurora Drive

Cranbury

NJ

Berry Plastics Corporation

44 O'Neill Street

Easthampton

MA

Berry Plastics Corporation

122 Pleasant Street

Easthampton

MA

Captive Plastics, LLC

7447 Candlewood Road

Hanover

MD

Berry Plastics Corporation

1810 Portal Street

Baltimore

MD

Captive Plastics, LLC

3565 Chadwick Drive

Dunkirk

NY

Captive Plastics, LLC

11601 Electron Dr

Louisville

KY

Captive Plastics, LLC

19101 Kapp Drive

Peosta

IA

Captive Plastics, LLC

2732 62nd Street Court

Bettendorf

IA

Berry Plastics Corporation

101 Oakley St.

Evansville

IN

Berry Plastics Corporation

301 N. Kentucky Ave

Evansville

IN

Berry Plastics Corporation

6501 Berry Plastics Boulevard

Evansville

IN

Berry Plastics Corporation

2330 Packer Road

Lawrence

KS

Berry Plastics Corporation

5750 & 5751 West 118th Street

Alsip

IL

Berry Plastics Corporation

1500 Milton Avenue

Solvay

NY

Berry Plastics Corporation

8400 West Washington St.

Tolleson

AZ

Berry Plastics Corporation

4611 Central Avenue

Monroe

LA

Pliant, LLC

4100 Profile Parkway

Bloomington

IN

Pliant, LLC

1525 Lebanon Road

Danville

KY

Berry Plastics Corporation

999 Bilter Road

Aurora

IL

 

--------------------------------------------------------------------------------

 

[1]       Valued at approximately $5,000,000 or more.

 

--------------------------------------------------------------------------------

 

 

Owned Properties

 

Berry Plastics Corporation or its Subsidiaries:   

 


Entity

Mailing
Address


County

City, State
Zip Code

Berry Iowa, LLC

1036 Industrial Park Road

Hardin

Iowa Falls, IA 50126

Berry Plastics Corporation

630 Commerce Road

Wayne

Richmond, IN 47374

Kerr Group, LLC

228 Johnny Mitchell Road

Hertford

Ahoskie, NC 27910

Berry Plastics Corporation

2415 Locust Creek Drive

Vanderburgh

Evansville, IN 47710

Rollpak Corporation

1413 Eisenhower Drive S

Elkhart

Goshen, IN 46526

Berry Plastics Corporation

407 Sangamore Road

Haralson

Bremen, GA 30110

Berry Plastics Corporation

9172 Industrial Drive

Newton

Covington, GA 30014

Berry Plastics Corporation

1009 Poly-Pac Drive

Whitfield

Dalton, GA 30720

Covalence Specialty Coatings LLC

700 Centerville Road,

St. Joseph

Constantine, MI 49042

Covalence Specialty Coatings LLC

4058 Highway 79

Claiborne

Homer, LA 71040

Grafco Industries Limited Partnership

3565 Chadwick Drive

Chautauqua

Dunkirk, NY 14048

Pliant, LLC

1360 Lebanon Road

Boyle

Danville, KY 40422

Pliant, LLC

150 – 200 East Main Street

Wayne

Macedon, NY

Pliant, LLC

1 Edison Parkway

Pittsburg

McAlester, OK* 74502

Pliant, LLC

199 Edison Drive

 

Washington, GA

 

13835 Beaumont Highway

Harris

Houston, TX

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.01(d)

Immaterial Subsidiaries

 

Berry: 

 

Berry Plastics Acquisition Corporation II

Berry Plastics Acquisition Corporation XIV, LLC

Berry Plastics Asia Pte. Ltd.

Berry Plastics de Mexico, S. de R.L. de C.V.

Grupo de Servicios Berpla, S. de R.L. de C.V.

NIM Holdings Limited

Berry Plastics Private Limited (India)

Tyco Acquisition Alpha LLC (NV)

Rafypak S.A. de C.V.

CSM Beta LLC (DE)

Covalence Specialty Materials Mexico, S. de R.L. de C.V.

Jacinto Mexico, S.A. de C.V.

Pliant de Mexico, S.A. de C.V.

 

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 1.01(e)

Past Due Accounts

None.

 

 

--------------------------------------------------------------------------------

 

 

Schedule 1.01(f)

Existing Bankers’ Acceptances

 

L/C #

Beneficiary Name

Balance

Covalence

 

 

1154612

Yixing Wellknit Cont

$ 0.00

1158728

Shankar Packagings L

47,505.00

1158923

Kaps Tex Co. LTD

270,690.00

 

 

--------------------------------------------------------------------------------

 

 

Schedule 1.01(g)

Existing Letters of Credit

L/C #

Beneficiary Name

Balance

Covalence

 

 

38080362

Arch Insurance

$ 5,953,000.00

38083492

Citibank Baroda

287,500.00

3080361

Tyco International

52,508.86

3080511

ING Bank Belgium SA

2,000,000.00

3080576

Marshall County Gas District

90,000.00

3086488

BOA-Chennai (Larsen & Toubro Ltd.)

520,991.70

3080572

Alfred Dixon Properties

54,528.00

3080363

FN Family Partnership

91,762.24

3080364

National Bank & Trust Company of Sycamore

102,858.76

1154612

Yixing Wellknit Cont

0.00

1154615

Shanghai Efson

0.00

1158728

Shankar Packagings L

4,750.50

1158727

Srinivasa Textiles

214,192.00

1158923

Kaps Tex Co. LTD

585,200.00

 

 

Subtotal $9,957,292.06

Berry

 

 

TS-07003902

Ohio Bureau of Workers Comp; Credit Suisse replaced S-16985

$ 305,000.00

TS-07003889

Federal Insurance Company (Chubb); Credit Suisse replaced S-16986

3,050,000.00

TS-07003887

IL Indust Comm - IL Self Insurers; Credit Suisse replaced S-16983

600,000.00

TS-07003886

State of NY Work Comp Board; Credit Suisse replaced S-16984

2,027,897.00

S-16598

Salt River Project Agricultural - PHX Utility

369,092.00

S-16621

BLT Alameda/Oxnard, LP

300,000.00

S-16620

4875 Hunters Avenue Investment Group, Inc

750,000.00

S-16648

Pension Benefit Gauranty Corporation

3,000,000.00

S-16672

Federal Insurance Company (Chubb)

3,376,000.00

S-16723

C.S. Walden Corporation

500,000.00

TS-07003753

Royal Indemnity Company; Credit Suisse replaced S-16856

417,000.00

S-16992

Florida Power & Light Company

63,230.00

 

 

Subtotal $ 14,758,219.00

 

 

Total $ 24,715,511.06

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.01(i)

 

Unrestricted Subsidiaries

 

Berry Plastics Escrow Corporation (DE)

Berry Plastics Escrow LLC (DE)

BP Parallel Corporation (DE)

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.01

 

Commitments

 

 

Name of Lender

Revolving Facility Commitment

Revolving Facility Commitment Percentage

Bank of America, N.A

$125,000,000

19.23%

Wells Fargo Capital Finance, LLC

$100,000,000

15.38%

Barclays Bank PLC

$90,000,000

13.85%

Citicorp North America, Inc.

$60,000,000

9.23%

Credit Suisse AG, Cayman Islands Branch

$60,000,000

9.23%

Deutsche Bank Trust Company Americas

$50,000,000

7.69%

U.S. Bank National Association

$50,000,000

7.69%

UBS Loan Finance LLC

$50,000,000

7.69%

Goldman Sachs Bank USA

$40,000,000

6.15%

Siemens Financial Services, Inc.

$25,000,000

3.85%

Total

$650,000,000

100%

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.01

Organization and Good Standing

None.

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.04

Governmental Approvals

None.

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.07(b)

Possession under Leases

None

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.08(a)

Subsidiaries

Name

Jurisdiction of Incorporation, Formation or Organization

Interest held by: 

AeroCon, LLC

Delaware

100% of membership interests held by Berry Plastics Corporation

Berry Iowa, LLC

Delaware

100% of membership interests held by Berry Plastics Corporation

Berry Plastics Corporation

Delaware

100% of Common Shares held by Berry Plastics Group, Inc.

Berry Plastics Design, LLC

Delaware

100% of membership interests held by Berry Plastics Corporation

Berry Sterling Corporation

Delaware

100% of Common Shares held by Berry Plastics Corporation

Berry Plastics Technical Services, Inc. (f/k/a Venture Packaging Southeast,
Inc.)

Delaware

100% of Common Shares held by Venture Packaging, Inc.

Cardinal Packaging, Inc.

Ohio

100% of Common Shares held by CPI Holding Corporation

CPI Holding Corporation

Delaware

100% of Common Shares held by Berry Plastics Corporation

Knight Plastics, LLC

Delaware

100% of Common Shares held by Berry Plastics SP, Inc.

Packerware, LLC

Delaware

100% of Common Shares held by Berry Plastics SP, Inc.

Pescor, Inc.

Delaware

100% of Common Shares held by Berry Plastics Corporation

Poly-Seal, LLC

Delaware

100% of membership interests held by Berry Plastics Corporation

Venture Packaging, Inc.

Delaware

100% of Common Shares held by Berry Plastics Corporation

Venture Packaging Midwest, Inc.

Delaware

100% of Common Shares held by Venture Packaging, Inc.

Berry Plastics Acquisition Corporation III

Delaware

100% of Common Shares held by Berry Plastics Corporation

Berry Plastics Acquisition Corporation V

Delaware

100% of Common Shares held by Berry Plastics Corporation

Berry Plastics Opco, Inc.

Delaware

100% of Common Shares held by Berry Plastics Corporation

Berry Plastics Acquisition Corporation VIII

Delaware

100% of Common Shares held by Berry Plastics Corporation

Berry Plastics Acquisition Corporation IX

Delaware

100% of Common Shares held by Berry Plastics Corporation

Berry Plastics Acquisition Corporation X

Delaware

100% of Common Shares held by Berry Plastics Corporation

Berry Plastics Acquisition Corporation XI

Delaware

100% of Common Shares held by Berry Plastics Corporation

Berry Plastics Acquisition Corporation XII

Delaware

100% of Common Shares held by Berry Plastics Corporation

Berry Plastics Acquisition Corporation XIII

Delaware

100% of Common Shares held by Berry Plastics Corporation

Berry Plastics Acquisition Corporation II

Delaware

100% of Common Shares held by Berry Plastics Corporation

Berry Plastics Acquisition Corporation XIV, LLC

Delaware

100% of membership interest held by Berry Plastics Corporation

Kerr Group, LLC

Delaware

100% of membership interests held by Berry Plastics Corporation

Saffron Acquisition, LLC

Delaware

100% of membership interests held by Kerr Group, LLC

Sun Coast Industries, LLC

Delaware

100% of membership interests held by Saffron Acquisition, LLC

Berry Plastics Acquisition Corporation XV, LLC

Delaware

100% of membership interest held by Berry Plastics Corporation

Setco, LLC

Delaware

100% of membership interest held by Kerr Group, LLC.

Berry Plastics Asia Pte. Ltd.

Singapore

65% of interest held by Berry Plastics Corporation

Berry Plastics de Mexico, S. de R.L. de C.V.

Mexico

65% of interest held by Berry Plastics Acquisition Corporation V

Grupo de Servicios Berpla, S. de R.L. de C.V.

Mexico

65% of interest held by Berry Plastics Acquisition Corporation V

NIM Holdings Limited

England & Wales

65% of interest held by Berry Plastics Corporation

Berry Plastics Canada, Inc./ Plastiques Berry Canada Inc.

Canada

65% of interest held by Berry Plastics Corporation

Berry Plastics BVBA (Belgium)

Belgium

65% of interest held by Berry Plastics Corporation (99.99%), 65% of interest
held by Covalence Specialty Adhesives LLC (0.01%)

Covalence Specialty Adhesives LLC

Delaware

100% of membership interest held by Berry Plastics Corporation

CSM Tijuana LLC

Delaware

100% of membership interest held by Berry Plastics Corporation

CSM Mexico SPV LLC

Delaware

100% of membership interest held by Berry Plastics Corporation

Covalence Specialty Coatings LLC

Delaware

100% of membership interest held by Berry Plastics Corporation

Rollpak Corporation

Indiana

100% of Common Shares held by Berry Plastics Corporation

Captive Plastics Holdings, LLC

Delaware

100% held by Berry Plastics SP, Inc.

Captive Plastics, LLC

Delaware

100% held by Berry Plastics SP, Inc.

Caplas Neptune, LLC

Delaware

100% held by Captive Plastics, LLC

Caplas LLC

Delaware

100% held by Captive Plastics, LLC

Grafco Industries Limited Partnership

Maryland

1% General Partner Interest by Caplas Neptune, LLC

99% Limited Partner Interest by Caplas LLC

Pliant Corporation International (f/k/a Huntsman Container Corporation
International)

Utah

100% held by Pliant, LLC

Pliant Corporation Pty. Ltd. (f/k/a Huntsman Film Products Pty Ltd.)

Australia

65% of interest held by Pliant, LLC

Pliant Film Products GmbH

Germany

65% of interest held by Pliant, LLC

Uniplast Holdings, LLC

Delaware

100% held by Pliant, LLC

Aspen Industrial, S.A. de C.V.

Mexico

65% of interest held by Pliant, LLC

Uniplast U.S., Inc.

Delaware

100% held by Uniplast Holdings Inc. (1,000 shares of common) [14]

Pliant, LLC

Delaware

100% held by Berry Plastics Corporation

Berry Plastics SP, Inc.

Virginia

100% held by Berry Plastics Corporation

Berry Plastics Escrow Corporation

Delaware

100% held by Berry Plastics Corporation not pledged

Berry Plastics Escrow LLC

Delaware

100% held by Berry Plastics Corporation not pledged

BP Parallel LLC

Delaware

100% held by Berry Plastics Corporation not pledged

Berry Plastics Private Limited

 

India

100% held by Berry Plastics Corporation not pledged

Tyco Acquisition Alpha LLC

Nevada

100% held by CSM Mexico SPV LLC not pledged

Rafypak S.A. de C.V.

 

Mexico

99% held by Tyco Acquisition Alpha, LLC 1% held by CSM Mexico SPV LLC, not
pledged

CSM Beta LLC

Delaware

100% held by CSM Tijuana LLC, not pledged

Covalence Specialty Materials Mexico, S. de R.L. de C.V.

Mexico

99% held by CSM Beta LLC, 1% held by CSM Tijuana LLC, not pledged

Jacinto Mexico, S.A. de C.V.

Mexico

100% held by Pliant, LLC, not pledged

Pliant de Mexico, S.A. de C.V.

Mexico

100% held by Pliant, LLC; not pledged

--------------------------------------------------------------------------------

[14] Uniplast Industries Co. owns preferred stock in Uniplast U.S., Inc., which
is not pledged because Uniplast Industries Co. is not a Subsidiary Party.

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.08(b)

Subscriptions

Berry: 

Berry Plastics Holding Corporation 2006 Equity Incentive Plan

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.13

Taxes

None.

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.16

Environmental Matters

None.

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.21

Insurance

Coverage
Line

Policy
Number

Carrier

Limits

Deductible

 

 

 

 

 

 

 

Auto Liability

73547908 (AOS)

Federal Insurance Company

Liability / UM:

$ 1,000,000

Liability:

$ 100,000

09-01-10 / 11

73547915 (VA)

(Chubb)

PIP:

Statutory

Comprehensive:

$ 2,000

 

 

 

Medical Payments:

$ 5,000

Collision:

$ 2,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Auto Liability

99476158

Federal Insurance Company

Liability / UM:

$ 1,000,000

Liability:

$ 100,000

(Canada)

 

(Chubb)

Death / Dismemberments:

$ 10,000

Comprehensive:

$ 2,000

09-01-10 / 11

 

 

Medical Payments:

$ 10,000

Collision:

$ 2,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

General Liability
09-01-10 / 11

35880457

Federal Insurance Company
(Chubb)

General Aggregate
(per loc / max of $10mm):

$ 3,000,000

Each Event:

$ 250,000

 

 

 

Prod/Comp Opps Aggregate:

$ 3,000,000

Employee Benefits Liability:

$ 1,000

 

 

 

Personal/Advertising Injury:

$ 1,000,000

 

 

 

 

 

Each Occurrence:

$ 1,000,000

 

 

 

 

 

Damages to Premises Rented
To You:

$ 1,000,000

 

 

 

 

 

Medical Expense:

$ 5,000

 

 

 

 

 

Employee Benefits
(each claim / aggregate):

$ 1,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

General Liability

35892898

Federal Insurance Company

General Aggregate:

$ 10,000,000

Each Event:

$ 250,000

(Canada)

 

(Chubb)

Prod/Comp Opps Aggregate:

$ 3,000,000

 

 

09-01-10 / 11

 

 

Personal/Advertising Injury:

$ 1,000,000

 

 

 

 

 

Each Occurrence:

$ 1,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Property (domestic)
07-01-10 / 09-01-11

KTJCMB1802B46410

Travelers Property Casualty Company of America

Loss Limit*
(real property, contents, BI):

$ 300,000,000

Each Occurrence, except:

$ 500,000

 

 

 

Dependant Property:

$ 5,000,000

Time Element (BI, Utility, EE):

48 Hours

 

 

 

Utility Services:

$ 5,000,000

Earthquake (California):

5%/
$ 500,000 min

 

 

 

Newly Acquired / Constructed:

$ 5,000,000

Earthquake (Moderate Hazard):

2%/
$ 500,000 min

 

 

 

Earthquake (California):

$ 5,000,000

Earthquake (Other Qualified Counties):

$ 500,000

 

 

 

Earthquake (High Hazard Counties):

Not Covered

Flood (Zone A, Subject to NFIP):

$ 500,000

 

 

 

Earthquake (Moderate Hazard Counties):

$ 25,000,000

Flood (Other Qualified Zones):

$ 500,000

 

 

 

Earthquake (remaining qualified locations):

$ 50,000,000

Windstorm (High Hazard Counties):

5%/
$ 500,000 min

 

 

 

Flood (Zone A, excluding Middlesex):

$ 2,500

Windstorm (all other locations):

$ 500,000

 

 

 

Flood (Zone B or X Shaded):

$ 25,000,000

Boiler and Machinery (BI / EE):

1XADV

 

 

 

Flood (All Other Qualified Zones):

$ 50,000,000

Dependent Properties:

$ 1,000,000

 

 

 

Additional sublimits apply

Additional deductibles apply

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Property (foreign)
07-01-10 / 09-01-11

KTKCMB1802B47610

Travelers Indemnity Company

Loss Limit*
(real property, contents, BI):

Per Schedule on File

Each Occurrence, except:

$ 500,000

 

 

 

Boiler and Machinery:

$ 50,000,000

Business Income/Extra Expense:

48 Hours

 

 

 

Utility Services:



$ 5,000,000



Earthquake:



5%/
$ 500,000 min

 

 

 

Newly Acquired / Constructed:

$ 5,000,000

Flood:

$ 500,000

 

 

 

Earthquake (Belgium or Mexico):

$ 5,000,000

Windstorm:

5%/
$ 500,000 min

 

 

 

Flood (Mexico):

$ 5,000,000

Boiler and Machinery (BI / EE):

2XADV

 

 

 

Windstorm
(per schedule of locations):

$ 10,000,000

Dependent Properties:

$ 1,000,000

 

 

 

Additional sublimits apply

Additional deductibles apply

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Property (Canada)
07-01-10 / 09-01-11

UXCPC71283

St. Paul Fire and Marine Insurance Company

Loss Limit*
(real property, contents, BI):

$ 35,000,000

Each Occurrence, except:

$ 500,000

 

 

 

Business Income / Extra Expense:

$ 4,000,000

Business Income/Extra Expense:

48 Hours

 

 

 

Boiler and Machinery:



$ 25,000,000



Earthquake:



5%/
$ 500,000 min

 

 

 

Utility Services:

$ 1,000,000

Flood:

$ 500,000

 

 

 

Newly Acquired / Constructed:

$ 5,000,000

Windstorm:

$ 500,000

 

 

 

Earthquake (Quebec):

$ 2,500,000

Boiler and Machinery (BI / EE):

1XADV

 

 

 

Earthquake (Ontario):

$ 10,000,000

Dependent Properties:

$ 1,000,000

 

 

 

Flood:

$ 10,000,000

Additional deductibles apply

 

 

 

Additional sublimits apply

 

 

 

 

 

 

 

 

 

Work Comp

71718957

Federal Insurance Company

Workers Compensation:

Statutory

Each Occurrence:

$ 250,000

09-01-10 / 11

 

(Chubb)

Employers Liability:

$ 1,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess Work Comp

71707628

Federal Insurance Company

Workers Compensation:

Statutory

Each Occurrence:

$ 250,000

09-01-10 / 11

 

(Chubb)

Employers Liability:

$ 1,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aviation

360AC713541

USAIG

Liability (each occurrence):

$ 50,000,000

Each Occurrence:

Nil

09-01-10 / 11

 

 

Physical Damage:

$ 1,600,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aviation Products

NAP4008640

Catlin Insurance Company

Each Occurrence / Aggregate:

$ 25,000,000

Each Claim:

Nil

Liability

 

(W. Brown & Associates)

 

 

 

 

09-01-10 / 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Storage Tank

USC9422927

Zurich American

Each Claim:

$ 1,000,000

Each Claim:

$ 10,000

Liability

 

Insurance Company

Total for all Claims:

$ 2,000,000

 

 

09-01-10 / 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fiduciary

MCN742409/01/2010

Axis Insurance Company

Fiduciary (each claim / aggregate):

$ 5,000,000

Fiduciary (self insured retention):

$ 15,000

09-01-10 / 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Crime

W15LO0100301

Underwriters at Lloyd's

Employee Dishonesty:

$ 1,000,000

Crime (deductible):

$ 100,000

09-01-10 / 11

 

Beazley Syndicates

On Premises:

$ 1,000,000

 

$0
Expense Coverage

 

 

 

Forgery or Alteration:

$ 1,000,000

 

 

 

 

 

Computer / Funds Transfer Fraud:

$ 1,000,000

 

 

 

 

 

Money Orders and Counterfeit Paper Fraud:

$ 1,000,000

 

 

 

 

 

Credit Card Fraud:

$ 1,000,000

 

 

 

 

 

Client Property:

$ 1,000,000

 

 

 

 

 

In Transit

$ 1,000,000

 

 

 

 

 

Expense Coverage

$ 25,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Special Crime

8212-1737

Federal Insurance

Limit:

$ 20,000,000

Per Occurrence:

Nil

09-01-09 / 12

 

Company (Chubb)

Expense:

$ 20,000,000

 

 

 

 

 

Additional Sublimits Apply

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Directors & Officers

MCN742406/01/2010

Axis Insurance Company

Each Claim Limit:

$ 10,000,000

Retention (Agreement A):

$ -

09-01-10 / 11

 

 

Each Policy Period Limit:

$ 10,000,000

Retention
(Agreement B - non Securities):

$ 150,000

 

 

 

Investigation Costs Sublimit:

$ 250,000

Retention (Agreement B and C):

$ 150,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess Directors

V15VJT100301

Beazley Insurance Company

Each Occurrence / Aggregate:

$ 10,000,000

Retention:

Nil

& Officers

 

 

Excess of Axis $10,000,000

 

 

 

09-01-10 / 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ERISA Bond

37BDDFQ3769

Hartford Fire Insurance Co.

Limit:

$ 1,000,000

Retention:

Nil

1/10/10/13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ocean Cargo

N02189690

Indemnity Insurance

Any One Conveyance:

$ 3,000,000

Each Occurrence:

$ 50,000

09-01-10 / 11

 

Company
of North America

Any One Conveyance
(Inland Mexico):

$ 500,000

 

 

 

 

 

Mail, Express Mail, Parcel Post:

$ 5,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Flood (Ahoskie, NC)

99044480522009

Hartford Insurance

Building:

$ 468,900

Each Claim:

$ 5,000

06-07-09 / 10

 

Company

Contents:

$ 447,600

 

 

 

 

of the Midwest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Flood
(Middlesex, NJ)

 

99044199272011

Hartford Insurance Company

Building:

$ 500,000

Each Claim:

$ 50,000

05-27-10 / 11

99044199262011

of the Midwest

Contents:

$ 500,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Foreign Casualty

WR10006332

Chartis

General Liability

 

Employee Benefits Liability:

$ 1,000

09-01-10 / 11

 

 

Master Control Program Aggregate:

$ 4,000,000

Hired Auto:

$ 500

 

 

 

General Aggregate:

$ 2,000,000

 

 

 

 

 

Products / Completed Operations Aggregate:

$ 2,000,000

 

 

 

 

 

Personal and Advertising Injury Aggregate:

$ 1,000,000

 

 

 

 

 

Each Occurrence Limit::

$ 1,000,000

 

 

 

 

 

Medical Expense Limit (any one person):

$ 10,000

 

 

 

 

 

Contingent Automobile Liability

 

 

 

 

 

 

Liability Each Accident:

$ 1,000,000

 

 

 

 

 

Hired Auto Physical Damage (each accident):

$ 25,000

 

 

 

 

 

Medical Payments (each accident):

$ 25,000

 

 

 

 

 

Foreign Voluntary WC and EL

 

 

 

 

 

 

Employers Liability:

$ 1,000,000

 

 

 

 

 

Executive Assistance (including repatriation):

$ 500,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Umbrella

15972510

National Union Fire

Each Occurrence:

$ 25,000,000

Each Occurrence:

$ 25,000

09-01-10 / 11

 

Insurance Company of

Annual Aggregate:

$ 25,000,000

 

 

 

 

Pittsburgh, PA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess Umbrella

US00009885LI

XL Insurance America, Inc.

Each Occurrence:

$ 25,000,000

Each Occurrence:

Nil

09-01-10 / 11

 

 

Annual Aggregate:

$ 25,000,000

 

 

 

 

 

 

 

 

 

               

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.23

Intellectual Property

None.

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 4.02

Borrowing Base Calculation on Closing Date

 

[See Attached]

 

 

--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA BUSINESS CAPITAL

Borrowing Certificate

Customer Name: Berry Plastics Holding Corporation

In $ millions

Assignment #: 1

 

Reporting Date:

 

 

 

ACCOUNTS RECEIVABLE

Dates Covered

Collateral

Loan #

FG INVENTORY

Dates Covered

Collateral

Loan #

1. Beginning Balance**

 

1. Current Balance

184.7

2. Sales (+)**

 

2. Ineligibles

17.3

3. Credit Memos (-)**

 

3. Eligible Collateral (2-3)

167.4

4. Adjustments (+)**

 

4. Eligible Inventory @ various %

105.9

5. Adjustments (-)**

 

5. Less Reserve

 

6. Net Collections – Includes Non A/R Cash (-)**

 

6. Qualified Inventory

105.9

7. Discounts (-)**

 

7. Availability

105.9

8. Non A/R Cash (+)**

 

 

 

9. Unapplied Cash (-)**

 

 

 

10. Ending Balance

359.4

 

 

11. Ineligible

57.1

 

 

12. Eligible Collateral (10-11)

302.3

 

WIP INVENTORY

Dates Covered

Collateral

Loan #

13. Eligible A/R @ 85%

257.0

14. Less Reserve

 

15. Qualified Collateral

257.0

 

 

1. Current Balance

10.8

 

 

2. Ineligibles

1.3

 

 

3. Eligible Collateral (2-3)

9.5

 

 

4. Eligible Inventory @ various %

1.6

 

 

5. Less Reserve

 

 

 

6. Qualified Inventory

1.6

 

 

7. Availability

1.6

 

 

 

 

 

 

 

RM INVENTORY

Dates Covered

Collateral

Loan #

Total Availability (#15 + #7)

428.4

Loan 

 

17. Beginning Balance

0.0

18. Cash (Checks/ACH) (-)

 

1. Current Balance

143.5

19. Cash (Wire) (-)

 

2. Ineligibles

17.0

20. Adjustments (-/+) (circle one)

 

3. Eligible Collateral (2-3)

126.5

21. Advance (+)

 

4. Eligible Inventory @ various %

63.9

22. Current Revolving Loan Balance @

0.0

5. Less Reserve

 

 

 

6. Qualified Inventory

63.9

 

 

7. Availability

63.9

 

 

 

 

Total Availability (#15 + #7)

428.4

 

 

Due diligence reserve

35.2

 

 

Net Availability

393.1

 

 

 

 

 

 

Total Credit Line

400.0

 

 

Qualified Availability

393.1

 

 

Less Total Revolving Loan Balance

 

 

 

Less Letters of Credit

25.1

 

 

Remaining Availability

368.0

 

 

 

 

 

 

Explanation:

 

 

 

 

 

 

 

The foregoing information is delivered to Bank of America Business Capital in
accordance with a Loan and Security Agreement between BANK OFAMERICA, N.A. and
Berry Plastics Corporation

Dated

I hereby certify that the information contained herein is true and correct as of
the dates shown herein. Nothing contained herein shall constitute a waiver,
modification, or limitation of any of the terms or conditions set forth in the
referenced Loan and Security Agreement.

 

Brackets are not necessary for negative numbers

Unless what you want is different than what field indicates.

 

 

Prepared by Diana Wood

 

Title: Asst. _________ 4-2-07

 

Approved by:

 

Title: EVP, CFO Date 4-3-07

         

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 4.02(c)

 

Borrowing Base Calculations on Amendment Effective Date

 

 

[See Attached]

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA, N.A.

Exhibit E 6/23/2011 13:37

Borrowing Certificate

Customer Name: Berry Plastics Holding Corporation

In $ millions

Assignment #: 1

 

Reporting Date: 06/04/11 May-11

 

 

 

ACCOUNTS RECEIVABLE

Dates Covered

Collateral

Loan #

FG INVENTORY

Dates Covered

Collateral

Loan #

1. Beginning Balance**

 

1. Current Balance

285.2

2. Sales (+)**

 

2. Ineligibles

11.6

3. Credit Memos (-)**

 

3. Eligible Collateral (2-3)

273.6

4. Adjustments (+)**

 

4. Eligible Inventory @ various %

211.8

5. Adjustments (-)**

 

5. Less Reserve

0.7

6. Net Collections – Includes Non A/R Cash (-)**

 

6. Qualified Inventory

211.1

7. Discounts (-)**

 

7. Availability

179.4

8. Non A/R Cash (+)**

 

 

 

9. Unapplied Cash (-)**

 

 

 

10. Ending Balance

506.5

 

 

11. Ineligible

120.3

 

 

12. Eligible Collateral (10-11)

386.2

 

WIP INVENTORY

Dates Covered

Collateral

Loan #

13. Eligible A/R @ 85%

328.3

14. Less Reserve

0.0

15. Qualified Collateral

328.3

 

 

1. Current Balance

12.3

 

 

2. Ineligibles

2.3

 

 

3. Eligible Collateral (2-3)

10.0

 

 

4. Eligible Inventory @ various %

0.0

 

 

5. Less Reserve

 

 

 

6. Qualified Inventory

0.0

 

 

7. Availability

0.0

 

 

 

 

 

 

 

RM INVENTORY

Dates Covered

Collateral

Loan #

Total Availability (#15 + #7)

613.9

Loan

 

17. Beginning Balance

0.0

18. Cash (Checks/ACH) (-)

 

1. Current Balance

216.6

19. Cash (Wire) (-)

 

2. Ineligibles

21.1

20. Adjustments (-/+) (circle one)

 

3. Eligible Collateral (2-3)

195.5

21. Advance (+)

 

4. Eligible Inventory @ various %

124.9

22. Current Revolving Loan Balance @

0.0

5. Less Reserve

 

 

 

6. Qualified Inventory

124.9

 

 

7. Availability

106.2

Total Availability (#15 + #7)

613.9

 

 

 

 

 

 

Total Credit Line

500.0

 

 

Qualified Availability

500.0

 

 

Less Total Revolving Loan Balance

0.0

 

 

Less Letters of Credit

37.0

See LC Tab

 

Remaining Availability

463.0

 

 

 

 

 

 

Explanation:

 

 

 

 

 

 

 

The foregoing information is delivered to Bank of America, N.A. in accordance
with a the Amended and Restated Revolving Credit Agreement between BANK
OFAMERICA, N.A. and Berry Plastics Corporation dated as of April 3, 2007, as
amended, supplemented or otherwise modified from time to time.

I hereby certify that the information contained herein is true and correct as of
the dates shown herein. Nothing contained herein shall constitute a waiver,
modification, or limitation of any of the terms or conditions set forth in the
referenced Credit Agreement.

 

Brackets are not necessary for negative numbers

Unless what you want is different than what field indicates.

 

 

Prepared by Shay Helfrich

 

Title: Corporate Accuntant

 

Approved by and date:

 

Title: EVP

** Items 1 through 9 to be completed when availability falls below $ 75 million.
Ineligible detail at the division level will be supplied when availability falls
below $75 million.

         

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 4.02(d)

Post-closing Security Interest Deliveries

 

            All intercompany indebtedness required to be pledged pursuant to the
definition of the "Collateral and Guarantee Requirement" shall be pledged within
30 days of the Closing Date.

 

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 6.01

Indebtedness

1.         Guaranty by Berry Plastics Corporation in connection with certain
real estate leases by certain subsidiaries.

2.         Capital Leases (including any and all guarantees given in connection
therewith) under various vehicle leases.

3.         Capital Leases (including any and all guaranties given in connection
therewith):

Lessor

Balance

Fifth Third

28,343

GE

4,179,135

GE

2,045,535

Fifth Third

5,715,275

Fifth Third

3,487,319

Fifth Third

1,265,405

United

3,312,734

United

4,251,997

United

3,697,804

GE

10,142,497

GE-ext

4,636,537

GE-ext

1,735,489

ONB

4,722,411

Capital Source

11,681,713

Allegany Co.

977,391

Capital Source

9,828,595

GE Credit of TN

913,602

ONB

1,658,789

GE Capital

78,107

GE Capital

10,594

GE Capital

62,499

GE Capital

134,044

GE Capital

78,058

WOW Logistics

1,993,905

GE Capital

149,541

GE Capital

2,355,050

Icon

5,869,327

Sumerset Capital

2,421,572

Lorenso Corona

3,622,381

 

 

Audit Adj

(3,032,228)

 

88,023,420

 

--------------------------------------------------------------------------------

 

 

1.         Note in the initial principal amount of approximately CD17,500,000
dated July 1, 2006, by Covalence Specialty Materials Canada Limited to Covalence
Specialty Materials Corp. (now Berry Plastics Holding Corporation).

2.         Note in the initial principal amount of approximately $623,000 dated
May 24, 2006, by CSM India SPV LLC to Covalence Specialty Materials Corp. (now
Berry Plastics Holding Corporation).

3.         Note in the initial principal amount of approximately €12,000,000
dated February 16, 2006, by Covalence Specialty Materials (Belgium) BVBA to
Covalence Specialty Materials Corp. (now Berry Plastics Holding Corporation).

4.         Tyco Adhesives India Private Ltd. line of credit from Citibank of up
to $672,000.

5.         Covalence Specialty Materials (Belgium) line of credit from ING of up
to $1.0 million.

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.02(a)

Liens

Liens on property leased under capital leases securing Capital Lease Obligations
described in Schedule 6.01

Berry: 

Debtor

State

Jurisdiction

Secured Party

Collateral

filing info

Aerocon, LLC

DE

Secretary of State

Wells Fargo Bank, N.A., as Collateral Agent

All assets

9/21/2006

#63278454

Aerocon, LLC

DE

Secretary of State

Bank of America, N.A., as ABL Collateral Agent

Credit Suisse, as Term Collateral Agent

All Assets

UCC-1

#2007 1241453

4/3/07

Aerocon, LLC

DE

Secretary of State

Wells Fargo Bank, National Association, as Collateral Agent

All Assets

UCC-1

#2008 1384690

4/21/08

Aerocon, LLC

DE

Secretary of State

Bank of America, N.A., as ABL Collateral Agent

Credit Suisse, as Term Collateral Agent

All Assets

UCC-1

#2008 1644010

5/12/08

Aerocon, LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3886618

12/4/09

Berry Iowa LLC

DE

Secretary of State

Greater Bay Bank N.A.

 

 

Leased equipment

1/4/2005

#50025917

Berry Iowa LLC

DE

Secretary of State

Greater Bay Bank N.A.

 

 

Leased equipment

6/1/2006

#61856889

Berry Iowa LLC

DE

Secretary of State

 

Well Fargo Bank, N.A., as Collateral Agent

 

 

All assets

9/21/2006

#63278538

Berry Iowa LLC

IA

Hardin County

Wells Fargo Bank, N.A, as Collateral Agent

 

 

Fixture filing

9/28/2006

#yr: 2006 No: 3641

Berry Iowa LLC

DE

Secretary of State

Bank of America, N.A., as ABL Collateral Agent

Credit Suisse, as Term Collateral Agent All Assets

All assets

UCC-1

#2007 1241982

4/3/07

Berry Iowa LLC

DE

Secretary of State

Wells Fargo Bank, National Association, as Collateral Agent

All Assets

UCC-1

#2008 1384724

4/21/08

Berry Iowa LLC

DE

Secretary of State

Bank of America, N.A., as ABL Collateral Agent

Credit Suisse, as Term Collateral Agent

All Assets

UCC-1

#2008 1644077

5/12/08

Berry Iowa LLC

DE

Secretary of State

Wells Fargo Bank, N.A.

 

Equipment Lease

UCC-1

#2008 2698726

8/6/08

Berry Iowa LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3886659

12/4/09

Berry Plastics Acquisition Corporation IX

DE

Secretary of State

Wells Fargo Bank, N.A., as Collateral Agent

All Assets

UCC-1

#6327867 8

9/21/06

Berry Plastics Acquisition Corporation IX

DE

Secretary of State

Bank of America, N.A., as ABL Collateral Agent

Credit Suisse, as Term Collateral Agent

All Assets

UCC-1

#2007 1241776

4/3/07

Berry Plastics Acquisition Corporation IX

DE

Secretary of State

Wells Fargo Bank, N.A., as Collateral Agent

All Assets

UCC-1

#2007 3710653

10/1/07

Berry Plastics Acquisition Corporation IX

DE

Secretary of State

Wells Fargo Bank, National Association, as Collateral Agent

All Assets

UCC-1

#2008 1384765

4/21/08

Berry Plastics Acquisition Corporation IX

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3886808

12/4/09

Berry Plastics Acquisition Corporation VIII

DE

Secretary of State

 

Well Fargo Bank, N.A., as Collateral Agent

 

 

All assets

9/21/2006

#63279130

Berry Plastics Acquisition Corporation VIII

DE

Secretary of State

Bank of America, N.A., as ABL Collateral Agent

Credit Suisse, as Term Collateral Agent

All Assets

UCC-1

#2007 1241743

4/3/07

Berry Plastics Acquisition Corporation VIII

DE

Secretary of State

Wells Fargo Bank, National Association, as Collateral Agent

All Assets

UCC-1

#2008 1384799

4/21/08

Berry Plastics Acquisition Corporation VIII

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3886915

12/4/09

Berry Plastics Acquisition Corporation III

DE

Secretary of State

 

Well Fargo Bank, N.A., as Collateral Agent

 

 

All assets

9/21/2006

#63278629

Berry Plastics Acquisition Corporation III

DE

Secretary of State

Bank of America, N.A., as ABL Collateral Agent

Credit Suisse, as Term Collateral Agent

All Assets

UCC-1

#2007 1241651

4/3/07

Berry Plastics Acquisition Corporation III

DE

Secretary of State

Wells Fargo Bank, National Association, as Collateral Agent

All Assets

UCC-1

#2008 1384732

4/21/08

Berry Plastics Acquisition Corporation III

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3886758

12/4/09

Berry Plastics Acquisition Corporation V

DE

Secretary of State

 

Wells Fargo Bank, N.A., as Collateral Agent

 

 

All assets

9/21/2006

#63278991

Berry Plastics Acquisition Corporation V

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3886840

12/4/09

Berry Plastics Acquisition Corporation V

DE

Secretary of State

Bank of America, N.A., as ABL Collateral Agent

Credit Suisse, as Term Collateral Agent

All Assets

UCC-1

#2007 1241685

4/3/07

Berry Plastics Acquisition Corporation V

DE

Secretary of State

Wells Fargo Bank, National Association, as Collateral Agent

All Assets

UCC-1

#2008 1384773

4/21/08

Berry Plastics Opco, Inc. (f/k/a Berry Plastics Acquisition Corporation VII)

DE

Secretary of State

 

Well Fargo Bank, N.A., as Collateral Agent

 

 

All assets

9/21/2006

#63279064

Berry Plastics Opco, Inc. (f/k/a Berry Plastics Acquisition Corporation VII)

DE

Secretary of State

Bank of America, N.A., as ABL Collateral Agent

Credit Suisse, as Term Collateral Agent

All Assets

 

UCC-1

#2007 1241719

4/3/07

Berry Plastics Opco, Inc. (f/k/a Berry Plastics Acquisition Corporation VII)

DE

Secretary of State

Wells Fargo Bank, National Association, as Collateral Agent

All Assets

UCC-1

#2008 1385416

4/21/08

Berry Plastics Opco, Inc. (f/k/a Berry Plastics Acquisition Corporation VII)

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3887293

12/4/09

Berry Plastics Acquisition Corporation X

DE

Secretary of State

 

Wells Fargo Bank, N.A., as Collateral Agent

 

 

All assets

9/21/2006

#63279239

Berry Plastics Acquisition Corporation X

DE

Secretary of State

Bank of America, N.A., as ABL Collateral Agent

Credit Suisse, as Term Collateral Agent

All Assets

UCC-1

#2007 1241818

4/3/07

Berry Plastics Acquisition Corporation X

DE

Secretary of State

Wells Fargo Bank, National Association, as Collateral Agent

All Assets

UCC-1

#2008 1384807

4/21/08

Berry Plastics Acquisition Corporation X

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3887012

12/4/09

Berry Plastics Acquisition Corporation XI

DE

Secretary of State

 

Wells Fargo Bank, N.A., as Collateral Agent

 

 

All assets

9/21/2006

#63279320

Berry Plastics Acquisition Corporation XI

DE

Secretary of State

Bank of America, N.A., as ABL Collateral Agent

Credit Suisse, as Term Collateral Agent

All Assets

UCC-1

#2007 1241875

4/3/07

Berry Plastics Acquisition Corporation XI

DE

Secretary of State

Wells Fargo Bank, National Association, as Collateral Agent

All Assets

UCC-1

#2008 1399334

4/21/08

Berry Plastics Acquisition Corporation XI

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3887061

12/4/09

Berry Plastics Acquisition Corporation XII

DE

Secretary of State

 

Wells Fargo Bank, N.A., as Collateral Agent

 

 

All assets

9/21/2006

#63279460

Berry Plastics Acquisition Corporation XII

DE

Secretary of State

Bank of America, N.A., as ABL Collateral Agent

Credit Suisse, as Term Collateral Agent

All Assets

UCC-1

#2007 1241891

4/3/07

Berry Plastics Acquisition Corporation XII

DE

Secretary of State

Wells Fargo Bank, National Association, as Collateral Agent

All Assets

UCC-1

#2008 1385317

4/21/08

Berry Plastics Acquisition Corporation XII

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3887095

12/4/09

Berry Plastics Acquisition Corporation XIII

DE

Secretary of State

Wells Fargo Bank, N.A., as Collateral Agent

All Assets

UCC-1

#6327958 5

9/21/06

Berry Plastics Acquisition Corporation XIII

DE

Secretary of State

Bank of America, N.A., as ABL Collateral Agent

Credit Suisse, as Term Collateral Agent

All Assets

UCC-1

#2007 1241933

4/3/07

Berry Plastics Acquisition Corporation XIII

DE

Secretary of State

Wells Fargo Bank, N.A., as Collateral Agent

All Assets

UCC-1

#2007 3710752

10/1/07

Berry Plastics Acquisition Corporation XIII

DE

Secretary of State

Wells Fargo Bank, National Association, as Collateral Agent

All Assets

UCC-1

#2008 1385374

4/21/08

Berry Plastics Acquisition Corporation XIII

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3887103

12/4/09

Berry Plastics Acquisition Corporation XV, LLC

DE

Secretary of State

 

Wells Fargo Bank, N.A., as Collateral Agent

 

 

All assets

9/21/2006

#63279544

Berry Plastics Acquisition Corporation XV, LLC

DE

Secretary of State

Bank of America, N.A., as ABL Collateral Agent

Credit Suisse, as Term Collateral Agent

All Assets

UCC-1

#2007 1241958

4/3/07

Berry Plastics Acquisition Corporation XV, LLC

DE

Secretary of State

Wells Fargo Bank, National Association, as Collateral Agent

All Assets

UCC-1

#2008 1385382

4/21/08

Berry Plastics Acquisition Corporation XV, LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2008 3887178

12/4/09

Berry Plastics Corporation

DE

Secretary of State

General Electric Capital Corporation

 

 

Leased equipment

10/22/01

#11281554

Berry Plastics Corporation

DE

Secretary of State

General Electric Capital Corporation

 

 

In-Lieu of DE filing

Leased equipment

3/28/02

#20951198

Berry Plastics Corporation

DE

Secretary of State

IBM Credit Corporation

 

 

Leased equipment

5/10/02

#21377369

Berry Plastics Corporation

DE

Secretary of State

American Packaging Capital, Inc.

 

 

Leased equipment

5/20/02

#21473515

Berry Plastics Corporation

DE

Secretary of State

United Leasing Inc.

Additional Secured Party: Fifth Third Bank As Agent

 

 

In-Lieu of KS filing. No collateral description attached.

6/19/02

#21501497

Berry Plastics Corporation

DE

Secretary of State

Toyota Motor Credit Corporation

 

 

Toyota equipment

6/7/02

#21677933

Berry Plastics Corporation

DE

Secretary of State

Old National Bank

 

 

Specific equipment

9/9/02

#22306342

Berry Plastics Corporation

DE

Secretary of State

United Leasing Inc.

Additional Secured Party: Fifth Third Bank As Agent

 

 

Leased equipment

11/25/02

#22953556

Berry Plastics Corporation

DE

Secretary of State

United Leasing Inc.

Additional Secured Party: Fifth Third Bank As Agent

 

 

Leased equipment

12/10/02

#23083544

Berry Plastics Corporation

DE

Secretary of State

Fifth Third Bank, Indiana (Southern)

 

 

Specific equipment

12/16/02

#30019185

Berry Plastics Corporation

DE

Secretary of State

Fifth Third Bank, Indiana (Southern)

 

 

Specific equipment

12/16/02

#30020274

Berry Plastics Corporation

DE

Secretary of State

Fifth Third Bank, Indiana (Southern)

 

 

Specific equipment

12/16/02

#30020399

Berry Plastics Corporation

DE

Secretary of State

Fifth Third Bank, Indiana (Southern)

 

 

Specific equipment

12/18/02

#30042021

Berry Plastics Corporation

DE

Secretary of State

Fifth Third Bank, Preparation Indiana

Additional Secured Party: Fifth Third Bank, Indiana

 

 

Leased equipment

3/19/03

#30778798

Berry Plastics Corporation

DE

Secretary of State

Emigrant Business Credit Corp.

 

 

In-Lieu of IN SoS filings.

Specific equipment

5/8/03

#31193260

Berry Plastics Corporation

DE

Secretary of State

Ameritech Credit Corporation

Additional Secured Party: SBC Capital Services

 

 

Leased equipment

6/12/03

#31827826

Berry Plastics Corporation

DE

Secretary of State

The Fifth Third Leasing Company

Equipment Lease

UCC-1

#4175223 8

6/24/04

 

 

 

 

 

 

Berry Plastics Corporation

DE

Secretary of State

US Bancorp

 

 

Leased equipment

6/25/03

#31609695

Berry Plastics Corporation

DE

Secretary of State

General Electric Capital Corporation

 

 

Leased equipment

7/22/03

#31875890

Berry Plastics Corporation

DE

Secretary of State

Old National Bank

 

 

Specific equipment

8/19/03

#32321712

Berry Plastics Corporation

DE

Secretary of State

General Electric Capital Corporation

 

 

Leased equipment

9/3/03

#32275678

Berry Plastics Corporation

DE

Secretary of State

Old National

 

 

Leased equipment

9/29/03

#32613969

Berry Plastics Corporation

DE

Secretary of State

General Electric Capital Corporation

 

 

In-Lieu of NC SoS filing.

Leased equipment

11/10/03

#32939661

Berry Plastics Corporation

DE

Secretary of State

General Electric Capital Corporation

 

 

In-Lieu of IN SoS filing.

Leased equipment

11/12/03

#32969833

Berry Plastics Corporation

DE

Secretary of State

General Electric Capital Corporation

 

 

In-Lieu of OH Huron County, In SoS filings.

Leased equipment

1/15/04

#40113805

Berry Plastics Corporation

DE

Secretary of State

General Electric Capital Corporation

 

 

In-Lieu of, In SoS filing.

Leased equipment

2/23/04

#40494015

Berry Plastics Corporation

DE

Secretary of State

Xpedx, An International Paper Company

 

 

Specific equipment

2/27/04

#40610354

Berry Plastics Corporation

DE

Secretary of State

Fifth Third Bank

 

 

Leased equipment

4/23/04

#41145723

Berry Plastics Corporation

DE

Secretary of State

United Leasing Inc.

Additional Secured Party: Fifth Third Bank As Agent

 

 

Leased equipment

4/29/04

#41201831

Berry Plastics Corporation

DE

Secretary of State

Old National

 

 

Leased equipment

4/28/04

#41358292

Berry Plastics Corporation

DE

Secretary of State

Old National

 

 

Leased equipment

4/28/04

#41359993

Berry Plastics Corporation

DE

Secretary of State

Old National

 

 

Leased equipment

4/28/04

#41360009

Berry Plastics Corporation

DE

Secretary of State

The Fifth Third Leasing Company Additional Secured Party: Universal Equipment
Leasing Co. LLC

 

 

Leased equipment

6/24/04

#41752338

Berry Plastics Corporation

DE

Secretary of State

Fleet National Bank c/o Fleet Capital Corporation

 

 

Specific equipment

6/25/04

#41847294

Berry Plastics Corporation

DE

Secretary of State

General Electric Capital Corporation

 

 

In-Lieu of IN SoS and NC SoS filing.

Leased equipment

6/28/04

#41848581

Berry Plastics Corporation

DE

Secretary of State

General Electric Capital Corporation

 

 

In-Lieu of OH SoS filing.

Leased equipment

6/28/04

#41849522

Berry Plastics Corporation

DE

Secretary of State

Fleet National Bank c/o Fleet Capital Corporation

 

 

Leased equipment

7/1/04

#41887381

Berry Plastics Corporation

DE

Secretary of State

Fleet National Bank c/o Fleet Capital Corporation

Equipment Lease

UCC-1

#4193298 9

7/07/04

Berry Plastics Corporation

DE

Secretary of State

Universal Equipment Leasing Co. LLC

 

 

Leased equipment

9/7/04

#42506311

Berry Plastics Corporation

DE

Secretary of State

General Electric Capital Corporation

 

 

In-Lieu of IN SoS filing.

Leased equipment

10/4/04

#42773523

Berry Plastics Corporation

DE

Secretary of State

GreatAmerica Leasing Corporation

 

 

Leased equipment

11/5/04

#43123264

Berry Plastics Corporation

DE

Secretary of State

Universal Equipment Leasing Co. LLC

 

 

Leased equipment

11/30/04

#43344795

Berry Plastics Corporation

DE

Secretary of State

SACMI - Cooperativa Meccanici Imola Societa Cooperativa A R.L.

 

 

Specific equipment

12/13/04

#43564483

Berry Plastics Corporation

DE

Secretary of State

Universal Equipment Leasing Co. LLC

Additional Secured Party: HSBC Bank USA, National Association

 

 

Leased equipment

12/30/04

#43685494

Berry Plastics Corporation

DE

Secretary of State

General Electric Capital Corporation

 

 

In-Lieu of IN and IL filing

Leased equipment

3/3/05

#50689696

Berry Plastics Corporation

DE

Secretary of State

General Electric Capital Corporation

 

 

Leased equipment

3/4/05

#50707696

Berry Plastics Corporation

DE

Secretary of State

General Electric Capital Corporation

 

 

Specific equipment

3/4/05

#50707779

Berry Plastics Corporation

DE

Secretary of State

General Electric Capital Corporation

 

 

Leased equipment

3/7/05

#50715699

Berry Plastics Corporation

DE

Secretary of State

General Electric Capital Corporation

 

 

Leased equipment

3/7/05

#50777673

Berry Plastics Corporation

DE

Secretary of State

The Fifth Third Leasing Company

 

 

Leased equipment

4/7/05

#51063263

Berry Plastics Corporation

DE

Secretary of State

GE Commercial Finance Business Property Corporation

 

 

Fixture filing

5/2/05

#51341404

Berry Plastics Corporation

DE

Secretary of State

Toyota Motor Credit Corporation

 

 

Toyota equipment

5/27/05

#51641092

Berry Plastics Corporation

DE

Secretary of State

AVN Air LLC

 

 

Specific equipment

10/4/05

#53070910

Berry Plastics Corporation

DE

Secretary of State

General Electric Capital Corporation

 

 

Leased equipment

10/18/05

#53317048

Berry Plastics Corporation

DE

Secretary of State

Old National Bank

 

 

Leased equipment

12/14/05

#53955409

Berry Plastics Corporation

DE

Secretary of State

General Electric Capital Corporation

 

 

Leased equipment

01/04/06

#60104026

Berry Plastics Corporation

DE

Secretary of State

RBS Asset Finance, Inc.

 

 

Leased equipment

1/13/06

#60145250

Berry Plastics Corporation

DE

Secretary of State

De Lage Landen Financial Services, Inc.

 

 

Leased equipment

3/31/06

#61215672

Berry Plastics Corporation

DE

Secretary of State

NMHG Financial Services Inc.

 

 

Leased equipment

5/11/06

#61597962

Berry Plastics Corporation

DE

Secretary of State

The Fifth Third Leasing Company

 

 

Leased equipment

6/20/06

#62108116

Berry Plastics Corporation

DE

Secretary of State

General Electric Capital Corporation

 

 

Leased equipment

7/3/06

#62297794

Berry Plastics Corporation

DE

Secretary of State

Old National Bank

 

 

Leased equipment

7/3/06

#62339265

Berry Plastics Corporation

DE

Secretary of State

 

Wells Fargo Bank, N.A., as Collateral Agent

 

 

All assets

9/21/2006

#63279569

Berry Plastics Corporation

DE

Secretary of State

International Financial Services Corporation

Leased equipment

10/02/2006

#63404787

Berry Plastics Corporation

DE

Secretary of State

 

Van Dam Machine Corp.

 

 

Leased equipment

10/5/2006

#63465465

Berry Plastics Corporation

DE

Secretary of State

 

Van Dam Machine Corp.

 

 

Leased equipment

10/5/2006

#63465481

Berry Plastics Corporation

DE

Secretary of State

 

General Electric Capital Corporation

 

 

Leased printing system

1/2/2007

#20070008002

Berry Plastics Corporation

DE

Secretary of State

 

Fifth Third Bank

 

 

Leased equipment

3/15/2007

#20070981505

Berry Plastics Corporation

DE

Secretary of State

Fifth Third Bank

Equipment Lease

UCC-1

#2007 1215994

4/2/07

Berry Plastics Corporation

DE

Secretary of State

Fifth Third Bank

Equipment Lease

UCC-1

#2007 1216646

4/2/07

Berry Plastics Corporation

DE

Secretary of State

Bank of America, N.A., as ABL Collateral Agent

Credit Suisse, as Term Collateral Agent

All Assets

UCC-1

#2007 1241297

4/3/07

Berry Plastics Corporation

DE

Secretary of State

Bank of America, N.A., as ABL Collateral Agent

Credit Suisse, as Term Collateral Agent

All Assets

UCC-1

#2007 1241412

4/3/07

Berry Plastics Corporation

DE

Secretary of State

The Fifth Third Leasing Company

Equipment Lease

UCC-1

#2007 1865558

5/17/07

Berry Plastics Corporation

DE

Secretary of State

Toyota Motor Credit Corporation

Equipment Lease

UCC-1

#2007 2323300

6/19/07

Berry Plastics Corporation

DE

Secretary of State

Citicorp Leasing, Inc.

Equipment Lease

UCC-1

#2007 2389046

6/25/07

Berry Plastics Corporation

DE

Secretary of State

Handschy Industries, LLC

Goods on Consignment

UCC-1

#2007 2394251

6/22/07

Berry Plastics Corporation

DE

Secretary of State

Old National Bank

Equipment Lease

UCC-1

#2007 3058905

7/3/07

Berry Plastics Corporation

DE

Secretary of State

Citicorp Leasing, Inc.

Equipment Lease

UCC-1

#2007 3122255

8/16/07

Berry Plastics Corporation

DE

Secretary of State

Toyota Motor Credit Corporation

Equipment Lease

UCC-1

#2007 3393450

9/6/07

Berry Plastics Corporation

DE

Secretary of State

Toyota Motor Credit Corporation

Equipment Lease

UCC-1

#2007 3393674

9/6/07

Berry Plastics Corporation

DE

Secretary of State

Toyota Motor Credit Corporation

Equipment Lease

UCC-1

#2007 3394060

9/6/07

Berry Plastics Corporation

DE

Secretary of State

Toyota Motor Credit Corporation

Equipment Lease

UCC-1

#2007 3394219

9/6/07

Berry Plastics Corporation

DE

Secretary of State

Bank of America Leasing & Capital LLC

Equipment Lease

UCC-1

#2007 3686166

10/1/07

Berry Plastics Corporation

DE

Secretary of State

Toyota Motor Credit Corporation

Southern Material Handling

Equipment Lease

UCC-1

#2007 4174784

11/2/07

Berry Plastics Corporation

DE

Secretary of State

NMHG Financial Services, Inc.

Equipment Lease

UCC-1

#2008 0768018

3/4/08

Berry Plastics Corporation

DE

Secretary of State

The Fifth Third Leasing Company

Equipment Lease

UCC-1

#2008 0810679

3/6/08

Berry Plastics Corporation

DE

Secretary of State

Wells Fargo Bank, National Association, as Collateral Agent

All Assets

UCC-1

#2008 12385390

4/21/08

Berry Plastics Corporation

DE

Secretary of State

Industrial Leasing LLC

Equipment Lease

UCC-1

#2008 1635315

5/12/08

Berry Plastics Corporation

DE

Secretary of State

Harold M. Pitman Company

Goods on Consignment

UCC-1

#3008 1702222

5/16/08

Berry Plastics Corporation

DE

Secretary of State

NMHG Financial Services, Inc.

Equipment Lease

UCC-1

#2008 1839982

5/29/08

Berry Plastics Corporation

DE

Secretary of State

NMHG Financial Services, Inc.

Equipment Lease

UCC-1

#2008 2207742

6/27/08

Berry Plastics Corporation

DE

Secretary of State

Fifth Third Bank

Equipment Lease

UCC-1

#2008 26617908

8/4/08

Berry Plastics Corporation

DE

Secretary of State

Toyota Motor Credit Corporation

Equipment Lease

UCC-1

#2008 2669180

8/5/08

Berry Plastics Corporation

DE

Secretary of State

Toyota Motor Credit Corporation

Southeast Industrial Equipment, Inc.

Equipment Lease

UCC-1

#2008 2932398

8/28/08

Berry Plastics Corporation

DE

Secretary of State

Toyota Motor Credit Corporation

Equipment Lease

UCC-1

#2008 3016787

9/8/08

Berry Plastics Corporation

DE

Secretary of State

Fifth Third Bank as Agent

United Leasing, Inc

Equipment Lease

UCC-1

#2008 3276811

9/26/08

Berry Plastics Corporation

DE

Secretary of State

Old National Bank

Equipment Lease

UCC-1

#2008 3529771

10/20/08

Berry Plastics Corporation

DE

Secretary of State

Cisco Systems Capital Corporation

Equipment Lease

UCC-1

#2008 3793179

11/12/08

Berry Plastics Corporation

DE

Secretary of State

Coactiv Capital Partners, Inc.

Equipment Lease

UCC-1

#2009 0209582

1/21/09

Berry Plastics Corporation

DE

Secretary of State

Norandal USA Inc.

Goods on Consignment

UCC-1

#2009 0400330

2/5/09

Berry Plastics Corporation

DE

Secretary of State

Toyota Motor Credit Corporation

Equipment Lease

UCC-1

#2009 0523859

2/18/09

Berry Plastics Corporation

DE

Secretary of State

Crown Credit Company

Equipment Lease

UCC-1

#2009 0638889

2/27/09

Berry Plastics Corporation

DE

Secretary of State

Wells Fargo Bank, N.A.

Equipment Lease

UCC-1

#2009 0718194

3/6/09

Berry Plastics Corporation

DE

Secretary of State

HAVI Global Solutions LLC

Purchase Money Security Interest

UCC-1

#2009 0841764

3/17/09

Berry Plastics Corporation

DE

Secretary of State

Crown Credit Company

Equipment Lease

UCC-1

#2009 0989522

3/28/09

Berry Plastics Corporation

DE

Secretary of State

Breyer GMBH Machienenfabrik

Equipment Lease

UCC-1

#2009 1084059

4/6/09

Berry Plastics Corporation

DE

Secretary of State

Raymond Leasing Corporation

Equipment Lease

UCC-1

#2009 1350781

4/29/09

Berry Plastics Corporation

DE

Secretary of State

Mac Equipment Inc.

Equipment Lease

UCC-1

#2009 1402624

4/27/09

Berry Plastics Corporation

DE

Secretary of State

NMHG Financial Services, Inc.

Equipment Lease

UCC-1

#2009 1711008

6/1/09

Berry Plastics Corporation

DE

Secretary of State

Wells Fargo Bank, N.A.

Equipment Lease

UCC-1

#2009 2107461

7/1/09

Berry Plastics Corporation

DE

Secretary of State

Crown Credit Company

Equipment Lease

UCC-1

#2009 2421995

7/29/09

Berry Plastics Corporation

DE

Secretary of State

Toyota Motor Credit Corporation

Equipment Lease

UCC-1

#2009 2494265

8/4/09

Berry Plastics Corporation

DE

Secretary of State

Toyota Motor Credit Corporation

Equipment Lease

UCC-1

#2009 2494703

8/4/09

Berry Plastics Corporation

DE

Secretary of State

Toyota Motor Credit Corporation

Equipment Lease

UCC-1

#2009 2494711

8/4/09

Berry Plastics Corporation

DE

Secretary of State

VA&F Financial

Equipment Lease

UCC-1

#2009 2512454

8/5/09

Berry Plastics Corporation

DE

Secretary of State

VA&F Financial

Equipment Lease

UCC-1

#2009 2512652

8/5/09

Berry Plastics Corporation

DE

Secretary of State

VA&F Financial

Equipment Lease

UCC-1

#2009 2512819

8/5/09

Berry Plastics Corporation

DE

Secretary of State

VA&F Financial

Equipment Lease

UCC-1

#2009 2512934

8/5/09

Berry Plastics Corporation

DE

Secretary of State

VA&F Financial

Equipment Lease

UCC-1

#2009 2513064

8/5/09

Berry Plastics Corporation

DE

Secretary of State

VA&F Financial

Equipment Lease

UCC-1

#2009 2513221

8/5/09

Berry Plastics Corporation

DE

Secretary of State

VA&F Financial

Equipment Lease

UCC-1

#2009 2513320

8/5/09

Berry Plastics Corporation

DE

Secretary of State

VA&F Financial

Equipment Lease

UCC-1

#2009 2529565

8/6/09

Berry Plastics Corporation

DE

Secretary of State

VA&F Financial

Equipment Lease

UCC-1

#2009 2530084

8/6/09

Berry Plastics Corporation

DE

Secretary of State

Farm Credit Leasing Services Corporation

Equipment Lease

UCC-1

#2009 2530159

8/6/09

Berry Plastics Corporation

DE

Secretary of State

VA&F Financial

Equipment Lease

UCC-1

#2009 2530340

8/6/09

Berry Plastics Corporation

DE

Secretary of State

VA&F Financial

Equipment Lease

UCC-1

#2009 2530696

8/6/09

Berry Plastics Corporation

DE

Secretary of State

VA&F Financial

Equipment Lease

UCC-1

#2009 2865126

9/4/09

Berry Plastics Corporation

DE

Secretary of State

Raymond Leasing Corporation

Equipment Lease

UCC-1

#2009 3115810

9/29/09

Berry Plastics Corporation

DE

Secretary of State

Key Equipment Finance Inc.

Equipment Lease

UCC-1

#2009 3318703

10/15/09

Berry Plastics Corporation

DE

Secretary of State

General Electric Capital Corporation

Equipment Lease

UCC-1

#2009 3367882

10/20/09

Berry Plastics Corporation

DE

Secretary of State

General Electric Capital Corporation

Equipment Lease

UCC-1

#2009 3368260

10/20/09

Berry Plastics Corporation

DE

Secretary of State

VA&F Financial

Equipment Lease

UCC-1

#2009 3398309

10/22/09

Berry Plastics Corporation

DE

Secretary of State

VA&F Financial

Equipment Lease

UCC-1

#2009 3572838

11/6/09

Berry Plastics Corporation

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

Equipment Lease

UCC-1

#2009 3887202

12/4/09

Berry Plastics Corporation

DE

Secretary of State

VA&F Financial

Equipment Lease

UCC-1

#2009 3937502

12/9/09

Berry Plastics Corporation

DE

Secretary of State

Black Equipment Co Inc

Equipment Lease

UCC-1

#2009 3980312

12/11/09

Berry Plastics Corporation

DE

Secretary of State

VA&F Financial

Equipment Lease

UCC-1

#2010 0050090

1/7/10

Berry Plastics Corporation

DE

Secretary of State

VA&F Financial

Equipment Lease

UCC-1

#2010 0384689

2/3/10

Berry Plastics Corporation

DE

Secretary of State

Fifth Third Bank as Agent

United Leasing

Equipment Lease

UCC-1

#2010 0494033

2/15/10

Berry Plastics Corporation

DE

Secretary of State

VA&F Financial

Equipment Lease

UCC-1

#2010 0726533

3/4/10

Berry Plastics Corporation

DE

Secretary of State

Makino Inc.

Equipment Lease

UCC-1

#2010 0811541

3/10/10

Berry Plastics Corporation

DE

Secretary of State

NMHG Financial Services, Inc.

Equipment Lease

UCC-1

#2010 1330723

4/16/10

Berry Plastics Corporation

DE

Secretary of State

Greatamerica Leasing Corporation

Equipment Lease

UCC-1

#2010 1048713

3/26/10

Berry Plastics Corporation

DE

Secretary of State

VA&F Financial

Equipment Lease

UCC-1

#2010 1176308

4/6/10

Berry Plastics Corporation

DE

Secretary of State

VA&F Financial

Equipment Lease

UCC-1

#2010 1817471

5/24/10

Berry Plastics Corporation

DE

Secretary of State

Packaging Corporation of America

Equipment Lease

UCC-1

#2010 1943624

6/3/10

Berry Plastics Corporation

DE

Secretary of State

VA&F Financial

Equipment Lease

UCC-1

#2010 1959174

6/4/10

Berry Plastics Corporation

DE

Secretary of State

General Electric Capital Corporation

Equipment Lease

UCC-1

#2010 2228598

6/25/10

Berry Plastics Corporation

DE

Secretary of State

Old National Leasing Corporation

Equipment Lease

UCC-1

#2010 2330334

7/2/10

Berry Plastics Corporation

DE

Secretary of State

VA&F Financial

Equipment Lease

UCC-1

#2010 2621666

7/28/10

Berry Plastics Corporation

DE

Secretary of State

Toyota Motor Credit Corporation

Equipment Lease

UCC-1

#2010 3095233

9/3/10

Berry Plastics Corporation

DE

Secretary of State

VA&F Financial

Equipment Lease

UCC-1

#2010 3122755

9/8/10

Berry Plastics Corporation

DE

Secretary of State

De Lage Landen Financial Services, Inc.

Equipment Lease

UCC-1

#2010 3344664

9/24/10

Berry Plastics Corporation

DE

Secretary of State

NMHG Financial Services, Inc.

Equipment Lease

UCC-1

#2010 3346743

9/24/10

Berry Plastics Corporation

DE

Secretary of State

NMHG Financial Services, Inc.

Equipment Lease

UCC-1

#2010 3377490

9/28/10

Berry Plastics Corporation

DE

Secretary of State

Toyota Motor Credit Corporation

Equipment Lease

UCC-1

#2010 3434952

10/1/10

Berry Plastics Corporation

DE

Secretary of State

CapitalSource Bank

Equipment Lease

UCC-1

#2010 3435173

10/1/10

Berry Plastics Corporation

DE

Secretary of State

VA&F

Financial

Equipment Lease

UCC-1

#2010 3483058

10/6/10

Berry Plastics Corporation

DE

Secretary of State

Huskey Injection Molding System

Equipment Lease

UCC-1

#2010 3558537

10/12/10

Berry Plastics Corporation

DE

Secretary of State

Citibank, N.A.

Accounts Receivable under a Supplier Agreement

UCC-1

#2010 3628322

10/18/10

Berry Plastics Corporation

DE

Secretary of State

Kaman Industrial Technologies Corporation

Consigned Goods

UCC-1

#2010 4233734

12/2/10

Berry Plastics Corporation

DE

Secretary of State

VA&F

Financial

Equipment Lease

UCC-1

#2010 4269209

12/6/10

Berry Plastics Corporation

DE

Secretary of State

Toyota Motor Credit Corporation

Equipment Lease

UCC-1

#2010 4355008

12/9/10

Berry Plastics Corporation

DE

Secretary of State

PackSys Global (Switzerland) Limited

Equipment Lease

UCC-1

#2010 453148

12/21/10

Berry Plastics Corporation

DE

Secretary of State

VA&F

Financial

Equipment Lease

UCC-1

#2011 0053135

1/6/11

Berry Plastics Corporation

DE

Secretary of State

VA&F

Financial

Equipment Lease

UCC-1

#2011 0172406

1/17/11

Berry Plastics Corporation

DE

Secretary of State

Toyota Motor Credit Corporation

Equipment Lease

UCC-1

#2011 0232549

1/21/11

Berry Plastics Corporation

DE

Secretary of State

Toyota Motor Credit Corporation

Equipment Lease

UCC-1

#2011 0233992

1/21/11

Berry Plastics Corporation

DE

Secretary of State

Toyota Motor Credit Corporation

Equipment Lease

UCC-1

#2011 0263080

1/24/11

Berry Plastics Corporation

DE

Secretary of State

Toyota Motor Credit Corporation

Equipment Lease

UCC-1

#2011 0263700

1/24/11

Berry Plastics Corporation

DE

Secretary of State

Toyota Motor Credit Corporation

Equipment Lease

UCC-1

#2011 0264187

1/24/11

Berry Plastics Corporation

DE

Secretary of State

Toyota Motor Credit Corporation

Equipment Lease

UCC-1

#2011 0254716

1/24/11

Berry Plastics Corporation

DE

Secretary of State

E.I. DuPont De Nemours and Company

Equipment Lease

UCC-1

#2011 0344583

1/5/11

Berry Plastics Corporation

DE

Secretary of State

Toyota Motor Credit Corporation

Equipment Lease

UCC-1

#2011 0372709

2/1/11

Berry Plastics Corporation

DE

Secretary of State

Toyota Motor Credit Corporation

Equipment Lease

UCC-1

#2011 0372725

2/1/11

Berry Plastics Corporation

DE

Secretary of State

Toyota Motor Credit Corporation

Equipment Lease

UCC-1

#2011 0372733

2/1/11

Berry Plastics Corporation

DE

Secretary of State

VA&F

Financial

Equipment Lease

UCC-1

#2011 0428782

2/4/11

Berry Plastics Corporation

DE

Secretary of State

Milacron Marketing Company LLC

Equipment Lease

UCC-1

#2011 0436454

1/18/11

Berry Plastics Corporation

DE

Secretary of State

CapitalSource Bank

Equipment Lease

UCC-1

#2011 0982358

3/16/11

Berry Plastics Corporation

DE

Secretary of State

Toyota Motor Credit Corporation

Equipment Lease

UCC-1

#2011 1104846

3/25/11

Berry Plastics Corporation

DE

Secretary of State

Toyota Motor Credit Corporation

Equipment Lease

UCC-1

#2011 1274961

4/6/11

Berry Plastics Corporation

DE

Secretary of State

Toyota Motor Credit Corporation

Equipment Lease

UCC-1

#2011 1509515

4/21/11

Berry Plastics Corporation

DE

Secretary of State

AGFA II Acquisition Corporation

Equipment Lease

UCC-1

#2011 1544157

4/26/11

Berry Plastics Corporation

DE

Secretary of State

United Leasing, Inc.

Fifth Third Bank, as Agent

Equipment Lease

UCC-1

#2011 1613358

4/29/11

Berry Plastics Corporation

DE

Secretary of State

United Leasing, Inc.

Fifth Third Bank, as Agent

Equipment Lease

UCC-1

#2011 1613648

4/29/11

Berry Plastics Corporation

DE

Secretary of State

Komatsu Financial Limited Partnership

Equipment Lease

UCC-1

#2011 1903395

5/19/11

Berry Plastics Corporation

DE

Secretary of State

Komatsu Financial Limited Partnership

Equipment Lease

UCC-1

#2011 1903460

5/19/11

Berry Plastics Corporation

DE

Secretary of State

Komatsu Financial Limited Partnership

Equipment Lease

UCC-1

#2011 1903569

5/19/11

Berry Plastics Corporation

DE

Secretary of State

Komatsu Financial Limited Partnership

Equipment Lease

UCC-1

#2011 1903627

5/19/11

Berry Plastics Corporation

DE

Secretary of State

Komatsu Financial Limited Partnership

Equipment Lease

UCC-1

#2011 1903692

5/19/11

Berry Plastics Corporation

DE

Secretary of State

Citibank Canada

Accounts Receivable under Supplier Agreement

UCC-1

#2011 1904690

5/19/11

Berry Plastics Corporation

DE

Secretary of State

Nissan Motor Acceptance Corporation

Equipment Lease

UCC-1

#2011 1986648

5/25/11

Berry Plastics Corporation

DE

Secretary of State

AGFA II Acquisition Corp.

Equipment Lease

UCC-1

#2011 2009978

5/26/11

Berry Plastics Corporation

IN

Vanderburgh County

Wells Fargo Bank, N.A., as Collateral Agent

Fixture filing

9/28/2006

#2006U00000339

Berry Plastics Corporation

NV

Clark County

Wells Fargo Bank, N.A., as Collateral Agent

Fixture filing

9/22/2006

#20060922-0003839

Berry Plastics Corporation

DE

Secretary of State

Wells Fargo Bank, N.A., as Collateral Agent

All Assets

9/21/2006

#63279817

Berry Plastics Holding Corporation (now Berry Plastisc Corporation)

DE

Secretary of State

Citicapital Commercial Leasing Corporation

Equipment Lease

UCC-1

#2007 3509352

9/17/07

Berry Plastics Holding Corporation (now Berry Plastisc Corporation)

DE

Secretary of State

NMHG Financial Services, Inc.

Equipment Lease

UCC-1

#2007 4898218

12/28/07

Berry Plastics Holding Corporation (now Berry Plastisc Corporation)

DE

Secretary of State

Equipment Leasing Services, LLC

Equipment Lease

UCC-1

#2008 0199628

1/16/08

 

Berry Plastics Holding Corporation (now Berry Plastisc Corporation)

DE

Secretary of State

Crown Credit Company

Equipment Lease

UCC-1

#2008 0858298

3/11/08

 

Berry Plastics Holding Corporation (now Berry Plastisc Corporation)

DE

Secretary of State

Equipment Leasing Services, LLC

Equipment Lease

UCC-1

#2008 0938348

3/17/08

 

Berry Plastics Holding Corporation (now Berry Plastisc Corporation)

DE

Secretary of State

Equipment Leasing Services, LLC

Equipment Lease

UCC-1

#2008 1581204

5/7/08

Berry Plastics Design, LLC

DE

Secretary of State

 

Wells Fargo Bank, N.A., as Collateral Agent

 

 

All assets

9/21/2006

#63279619

Berry Plastics Design, LLC

VA

Suffolk City

 

Wells Fargo Bank, N.A., as Collateral Agent

 

 

Fixture filing

9/28/2006

#20060925200353530

Berry Plastics Design, LLC

DE

Secretary of State

Credit Suisse, Cayman Islands Branch, as Term Collateral Agent

Bank of America, N.A., as ABL Collateral Agent

All Assets

UCC-1

#2007 1242279

4/3/07

Berry Plastics Design, LLC

DE

Secretary of State

 

Wells Fargo Bank, N.A., as Collateral Agent

All Assets

UCC-1

#2008 1385408

4/21/08

Berry Plastics Design, LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3887228

12/4/09

Berry Plastics Design, LLC

DE

Secretary of State

Bank of America, N.A., as ABL Collateral Agent

Credit Suisse, as Term Collateral Agent

All Assets

UCC-1

#2008 1644242

5/12/08

Berry Plastics Group, Inc.

DE

Secretary of State

Bank of America, N.A., as ABL Collateral Agent

Credit Suisse, as Term Collateral Agent

All Assets

 

UCC-1

#2007 124

4/3/07

Berry Plastics Group, Inc.

DE

Secretary of State

Toyota Motor Credit Corporation

Equipment Lease

UCC-1

#2010 3095233

9/3/10

Berry Plastics Group, Inc.

DE

Secretary of State

Nissan Motor Acceptance Corporation

Equipment Lease

UCC-1

#2010 4568667

12/23/10

Berry Plastics Group, Inc.

DE

Secretary of State

Nissan Motor Acceptance Corporation

Equipment Lease

UCC-1

#2011 170053

1/14/11

Berry Plastics SP, Inc.

VA

Secretary of State

Bank of America, N.A., as ABL Collateral Agent

Credit Suisse, as Term Collateral Agent

All Assets

UCC-1

#100104 7983-2

1/4/10

Berry Plastics SP, Inc.

VA

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

2009 First Lien Notice

UCC-1

100104 7580 6

1/4/10

Berry Plastics SP, Inc.

VA

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

2008 First Lien Notice

UCC-1

100104 7581 8

1/4/10

Berry Plastics SP, Inc.

VA

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

Second Lien Notes

UCC-1

100104 7582 0

1/4/10

Berry Plastics Technical Services, Inc.

DE

Secretary of State

 

Wells Fargo Bank, N.A., as Collateral Agent

 

 

All assets

9/21/2006

#63279726

Berry Plastics Technical Services, Inc.

DE

Secretary of State

Credit Suisse, Cayman Islands Branch, as Term Collateral Agent

Bank of America, as ABL Collateral Agent

All Assets

UCC-1

#2007 1242311

4/3/07

Berry Plastics Technical Services, Inc.

DE

Secretary of State

Wells Fargo Bank, National Association, as Collateral Agent

All Assets

UCC-1

#2008 1385424

4/21/08

Berry Plastics Technical Services, Inc.

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3887350

12/4/09

Berry Sterling Corporation

DE

Secretary of State

 

Wells Fargo Bank, N.A., as Collateral Agent

 

 

All assets

9/21/2006

#63279775

Berry Sterling Corporation

DE

Secretary of State

Bank of America, N.A., as ABL Collateral Agent

Credit Suisse, as Term Collateral Agent

All Assets

UCC-1

#2007 1241495

4/3/07

Berry Sterling Corporation

DE

Secretary of State

Wells Fargo Bank, National Association, as Collateral Agent

All Assets

UCC-1

#2008 1385432

4/21/08

Berry Sterling Corporation

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All assets

UCC-1

#2009 3887384

12/4/09

Caplas LLC

DE

Secretary of State

Bank of America, N.A., as ABL Collateral Agent

Credit Suisse, as Term Collateral Agent

All Assets

UCC-1

#2008 0440576

2/5/08

Caplas LLC

DE

Secretary of State

Wells Fargo Bank, National Association, as Collateral Agent

All Assets

UCC-1

#2008 1384393

4/21/08

Caplas LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3887434

12/4/09

Caplas LLC

DE

Secretary of State

Wells Fargo Bank, N.A., as Collateral Agent

All Assets

UCC-1

#2008 0457844

2/6/08

Caplas Neptune, LLC

DE

Secretary of State

Bank of America, N.A., as ABL Collateral Agent

Credit Suisse, as Term Collateral Agent

All Assets

UCC-1

#2008 0440659

2/5/08

Caplas Neptune, LLC

DE

Secretary of State

Wells Fargo Bank, N.A., as Collateral Agent

All Assets

UCC-1

#2008 0457836

2/6/08

Caplas Neptune, LLC

DE

Secretary of State

Wells Fargo Bank, National Association, as Collateral Agent

All Assets

UCC-1

#2008 1384427

4/21/08

Caplas Neptune, LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3887491

12/4/09

Captive Plastics Holdings, LLC

DE

Secretary of State

Bank of America, N.A., as ABL Collateral Agent

Credit Suisse, as Term Collateral Agent

All Assets

UCC-1

#2008 0440733

2/5/08

Captive Plastics Holdings, LLC

DE

Secretary of State

Wells Fargo Bank, N.A., as Collateral Agent

All Assets

UCC-1

#2008 0457828

2/6/08

Captive Plastics Holdings, LLC

DE

Secretary of State

Wells Fargo Bank, National Association, as Collateral Agent

All Assets

UCC-1

#2008 1384435

4/21/08

Captive Plastics Holdings, LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3887541

12/4/09

Captive Plastics Holdings, LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2010 2645608

7/29/10

Captive Plastics Holdings, LLC

DE

Secretary of State

U.S. Bank National Association as Collateral Agent

All Assets

UCC-1

#2010 2645848

7/29/10

Captive Plastics Holdings, LLC

DE

Secretary of State

U.S. Bank National Association as Collateral Agent

All Assets

UCC-1

#2010 2646143

7/29/10

Captive Plastics Holdings, LLC

DE

Secretary of State

Bank of America, N.A., as ABL Collateral Agent

Credit Suisse, as Term Collateral Agent

All Assets

UCC-1

#2010 2646440

7/29/10

Catpive Holdings, Inc.

DE

Secretary of State

Bank of America, N.A., as ABL Collateral Agent

Credit Suisse, as Term Collateral Agent

All Assets

UCC-1

#2008 0440733

2/5/08

Catpive Holdings, Inc.

DE

Secretary of State

Wells Fargo Bank, N.A., as Collateral Agent

All Assets

UCC-1

#2008 0457828

2/6/08

Catpive Holdings, Inc.

DE

Secretary of State

Wells Fargo Bank, National Association, as Collateral Agent

All Assets

UCC-1

#2008 1384435

4/21/08

Catpive Holdings, Inc.

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3887541

12/4/09

Captive Plastics, LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

(2008 First Lien Notes)

UCC-1

#2010 2645657

7/29/10

Captive Plastics, LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

(2009 First Lien Notes)

UCC-1

#2010 2645897

7/29/10

Captive Plastics, LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

(Second Lien Notes)

UCC-1

#2010 2646168

7/29/10

Captive Plastics, LLC

DE

Secretary of State

Bank of America, N.A., as ABL Collateral Agent

Credit Suisse, as Term Collateral Agent

All assets

UCC-1

#2010 2646457

7/29/10

BPC Holding Corporation

DE

Secretary of State

 

Wells Fargo Bank, N.A., as Collateral Agent

 

 

All assets

9/21/2006

#63279817

Cardinal Packaging, Inc.

CA

San Bernardino County

State of California, Employment Development Department

 

 

STL: 1,138.51

8/15/2003

#2003-0613144

Cardinal Packaging, Inc.

OH

Secretary of State

 

Wells Fargo Bank, N.A., as Collateral Agent

 

 

All assets

9/25/2006

#OH00106917040

Cardinal Packaging, Inc.

OH

Portage County

 

Wells Fargo Bank, N.A., as Collateral Agent

 

 

Fixture filing

9/25/2006

#140772

Cardinal Packaging, Inc.

OH

Secretary of State

General Electric Capital Corporation

 

 

Leased equipment

12/2/1998

#AP0102022

Cardinal Packaging, Inc.

OH

Secretary of State

General Electric Capital Corporation

 

 

In Lieu of OH Portage County filing. No collateral description included.

5/20/2003

#OH00063973753

Cardinal Packaging, Inc.

OH

Secretary of State

Credit Suisse, Cayman Islands Branch, as Term Collateral Agent

Bank of America, as ABL Collateral Agent

All Assets

UCC-1

OH00113709907

4/5/7

Cardinal Packaging, Inc.

OH

Secretary of State

Greater Bay Bank N.A.

Equipment Lease

UCC-1

#OH00119165141

9/17/07

Cardinal Packaging, Inc.

OH

Secretary of State

Wells Fargo Bank, National Association, as Collateral Agent

All Assets

UCC-1

#OH125986129

4/22/08

Cardinal Packaging, Inc.

OH

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#OH138827219

12/4/09

CPI Holding Corporation

DE

Secretary of State

 

Wells Fargo Bank, N.A., as Collateral Agent

 

 

All assets

9/21/2006

#63279825

CPI Holding Corporation

DE

Secretary of State

Bank of America, N.A., as ABL Collateral Agent

Credit Suisse, as Term Collateral Agent

All Assets

UCC-1

#2007 1241560

4/3/07

CPI Holding Corporation

DE

Secretary of State

Wells Fargo Bank, National Association, as Collateral Agent

All Assets

UCC-1

#2008 1384468

4/21/08

CPI Holding Corporation

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3887673

12/4/09

Grafco Industries Limited Partnership

MD

Secretary of State

NMHG Financial Services, Inc.

Equipment Lease

UCC-1

#181130329

9/11/02

Grafco Industries Limited Partnership

MD

Secretary of State

SunTrust Leasing Corporation

Equipment Lease

UCC-1

#181134582

10/29/02

Grafco Industries Limited Partnership

MD

Secretary of State

SunTrust Leasing Corporation

Equipment Lease

UCC-1

#181176955

1/2/04

Grafco Industries Limited Partnership

MD

Secretary of State

SunTrust Leasing Corporation

Equipment Lease

UCC-1

#181207695

10/13/04

Grafco Industries Limited Partnership

MD

Secretary of State

SunTrust Leasing Corporation

Equipment Lease

UCC-1

#181216151

10/13/04

Grafco Industries Limited Partnership

MD

Secretary of State

Inter-Tel Leasing Inc.

Equipment Lease

UCC-1

#181237148

7/1/8/05

Grafco Industries Limited Partnership

MD

Secretary of State

SunTrust Leasing Corporation

Equipment Lease

UCC-1

#181244901

10/3/05

Grafco Industries Limited Partnership

MD

Secretary of State

Credit Suisse, Cayman Islands Branch, as Term Collateral Agent

Bank of America, as ABL Collateral Agent

All Assets

UCC-1

#181332949

2/6/08

Grafco Industries Limited Partnership

MD

Secretary of State

Wells Fargo Bank, N.A., as Collateral Agent

All Assets

UCC-1

#181332986

2/6/08

Grafco Industries Limited Partnership

MD

Secretary of State

Wells Fargo Bank, National Association, as Collateral Agent

All Assets

UCC-1

#181339624

4/22/08

Grafco Industries Limited Partnership

MD

Secretary of State

U.S. Bank, National Association, as Collateral Agent

All Assets

UCC-1

#181384213

12/4/09

Kerr Group, LLC

DE

Secretary of State

SACMI- Cooperativa Meccanici Imola Societa Cooperativa A R.L.

 

 

Specific equipment

6/3/2003

#31761066

Kerr Group, LLC

DE

Secretary of State

SACMI- Cooperativa Meccanici Imola Societa Cooperativa A R.L.

 

 

Specific equipment

7/1/2003

#31926750

Kerr Group, LLC

DE

Secretary of State

IOS Capital

 

 

Leased equipment

2/18/2004

#40560799

Kerr Group, LLC

DE

Secretary of State

IOS Capital

 

 

Leased equipment

2/18/2004

#40560807

Kerr Group, LLC

DE

Secretary of State

Crown Credit Company

 

 

Specific equipment

1/3/2005

#50002866

Kerr Group, LLC

DE

Secretary of State

SACMI- Cooperativa Meccanici Imola Societa Cooperativa A R.L.

 

 

Specific equipment

2/14/2005

#50620048

Kerr Group, LLC

DE

Secretary of State

Crown Credit Company

 

 

Specific equipment

3/23/2005

#50904350

Kerr Group, LLC

DE

Secretary of State

Crown Credit Company

 

 

Specific equipment

3/23/2005

#50904426

Kerr Group, LLC

DE

Secretary of State

SACMI- Cooperativa Meccanici Imola Societa Cooperativa A R.L.

 

 

Specific equipment

7/26/2005

#52300136

Kerr Group, LLC

DE

Secretary of State

 

Wells Fargo Bank, N.A., as Collateral Agent

 

 

All assets

9/21/2006

#63279841

Kerr Group, LLC

NC

Hertford County

 

Wells Fargo Bank, N.A., as Collateral Agent

 

 

Fixture filing

9/25/2006

Book 672 Page 399

Kerr Group, LLC

DE

Secretary of State

Credit Suisse, Cayman Islands Branch, as Term Collateral Agent

All Assets

UCC-1

#2007 1242063

4/3/07

Kerr Group, LLC

DE

Secretary of State

Husky Injection Molding Systems, Inc.

Equipment Lease

UCC-1

#2007 2193539

6/11/07

Kerr Group, LLC

DE

Secretary of State

Wells Fargo Bank, National Association, as Collateral Agent

All Assets

UCC-1

#2008 1384484

4/21/08

Kerr Group, LLC

DE

Secretary of State

Credit Suisse, Cayman Islands Branch, as Term Collateral Agent

Bank of America, N.A., as ABL Collateral Agent

All Assets

UCC-1

#2008 1644499

5/12/08

Kerr Group, LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3887715

12/4/09

Knight Plastics, LLC

DE

Secretary of State

 

Wells Fargo Bank, N.A., as Collateral Agent

 

 

All Assets

9/21/2006

#63279866

Knight Plastics, LLC

IL

McHenry County

 

Wells Fargo Bank, N.A., as Collateral Agent

 

 

Fixture filing

9/26/2006

#2006U0000227

Knight Plastics, LLC

DE

Secretary of State

Credit Suisse, Cayman Islands Branch, as Term Collateral Agent

Bank of America, as ABL Collateral Agent

All Assets

UCC-1

#2007 1242634

4/3/07

Knight Plastics, LLC

DE

Secretary of State

Wells Fargo Bank, National Association, as Collateral Agent

All Assets

UCC-1

#2008 1384559

4/21/08

Knight Plastics, LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3887749

12/4/09

Knight Plastics, LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2010 2645715

7/29/10

Knight Plastics, LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2010 2645954

7/29/10

Knight Plastics, LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2010 2646184

7/29/10

Knight Plastics, LLC

DE

Secretary of State

Credit Suisse AG, Cayman Islands Branch, as Term Collateral Agent

Bank of America, as ABL Collateral Agent

All Assets

UCC-1

#2010 2646473

7/29/10

Landis Plastics

IL

Secretary of State

Sun Chemical Corporation

 

 

Leased equipment

3/29/2005

#9673660

Landis Plastics, Inc.

AZ

Secretary of State

Naumann Hobbs Material Handling Inc.

 

 

Specific equipment

12/6/2005

#200513915038

Landis Plastics, Inc.

AZ

Secretary of State

Naumann Hobbs Material Handling Inc.

 

 

Specific equipment

12/27/2005

#200513954159

Landis Plastics, Inc.

IL

Secretary of State

Sun Chemical Corporation

 

 

Leased equipment

8/2/2002

#5653371

Landis Plastics, Inc.

IL

Secretary of State

Toyota Motor Credit Corporation

 

 

Leased equipment

9/16/2002

#5845297

Landis Plastics, Inc.

IL

Secretary of State

NMHG Financial Services Inc.

 

 

Leased equipment

1/13/2003

#6393470

Landis Plastics, Inc.

IN

Wayne County

Fleet National Bank, as Collateral Agent

 

 

Fixture filing

11/26/2003

#030395

Landis Plastics, Inc.

IL

Secretary of State

 

Wells Fargo Bank, N.A., As Collateral Agent

 

 

All assets

9/22/2006

#11367062

Landis Plastics, Inc.

NC

Union County

 

Wells Fargo Bank, N.A., As Collateral Agent

 

 

Fixture Filing

9/22/2006

Book 4312 Page 0450

Packerware, LLC

DE

Secretary of State

General Electric Capital Corporation

 

 

Leased equipment

10/22/2001

#11281497

Packerware, LLC

DE

Secretary of State

 

Wells Fargo Bank, N.A., as Collateral Agent

 

 

All assets

9/21/2006

#63279908

Packerware, LLC

KS

Douglas County

 

Wells Fargo Bank, N.A., As Collateral Agent

 

 

Fixture Filing

9/22/2006

#9020435

Packerware, LLC

KS

Douglas County

Old National Bank

 

 

Specific equipment

1/12/1998

#9014632

Packerware, LLC

KS

Douglas County

Fleet National Bank, as Collateral Agent

 

 

Fixture filing

7/29/2002

#9018530

Packerware, LLC

DE

Secretary of State

Credit Suisse, Cayman Islands Branch, as Term Collateral Agent

Bank of America, as ABL Collateral Agent

All Assets

UCC-1

#2007 1242576

4/3/07

Packerware, LLC

DE

Secretary of State

Wells Fargo Bank, National Association, as Collateral Agent

All Assets

UCC-1

#2008 1384575

4/21/08

Packerware, LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3887814

12/4/09

Packerware, LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2010 2645749

7/29/10

Packerware, LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2010 2646002

7/29/10

Packerware, LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2010 2646200

7/29/10

Packerware, LLC

DE

Secretary of State

Credit Suisse AG, Cayman Islands Branch, as Term Collateral Agent

Bank of America, as ABL Collateral Agent

All Assets

UCC-1

#2010 2646499

7/29/10

Pescor, Inc.

DE

Secretary of State

 

Wells Fargo Bank, N.A., as Collateral Agent

 

 

All assets

9/21/2006

#63279858

Pescor, Inc.

DE

Secretary of State

Bank of America, as ABL Collateral Agent

Credit Suisse, Cayman Islands Branch, as Term Collateral Agent

 

All Assets

UCC-1

#2007 1241628

4/3/07

Pescor, Inc.

DE

Secretary of State

Wells Fargo Bank, National Association, as Collateral Agent

All Assets

UCC-1

#2008 1384591

4/21/08

Pescor, Inc.

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3887848

12/4/09

Pliant Corporation International

UT

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#37248200955

12/7/09

Pliant Corporation International

UT

Secretary of State

Bank of America, as ABL Collateral Agent

Credit Suisse, Cayman Islands Branch, as Term Collateral Agent

 

All Assets

UCC-1

#372885200950

12.3.09

Pliant Corporation International

UT

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#37249200956

12/7/09

Pliant Corporation International

UT

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#373032200940

12/8/09

Pliant, LLC

DE

Secretary of State

General Electric Capital Corporation

Equipment Lease

UCC-1

#6343922 1

10/4/06

Pliant, LLC

DE

Secretary of State

ICON Pliant, LLC

Equipment Lease

UCC-1

#2008 2239992

6/30/08

Pliant, LLC

DE

Secretary of State

Safeco Credit Co. Inc.

Equipment Lease

UCC-1

#6351484 1

10/1106

Pliant, LLC

DE

Secretary of State

Safeco Credit Co. Inc.

Equipment Lease

UCC-1

#6351896 6

10/1106

Pliant, LLC

DE

Secretary of State

Safeco Credit Co. Inc.

Equipment Lease

UCC-1

#6351959 2

10/1106

Pliant, LLC

DE

Secretary of State

Safeco Credit Co. Inc.

Equipment Lease

UCC-1

#6352186 1

10/1106

Pliant, LLC

DE

Secretary of State

General Electric Capital Corporation

Equipment Lease

UCC-1

#6371352 6

10/5/06

Pliant, LLC

DE

Secretary of State

General Electric Capital Corporation

Equipment Lease

UCC-1

#6371354 2

10/5/06

Pliant, LLC

DE

Secretary of State

General Electric Capital Corporation

Equipment Lease

UCC-1

#6371380 7

10/5/06

Pliant, LLC

DE

Secretary of State

General Electric Capital Corporation

Equipment Lease

UCC-1

#6400786 0

10/30/06

Pliant, LLC

DE

Secretary of State

IOS Capital

Equipment Lease

UCC-1

#2007 0130681

1/11/07

Pliant, LLC

DE

Secretary of State

IOS Capital

Equipment Lease

UCC-1

#2007 0148824

1/11/07

Pliant, LLC

DE

Secretary of State

IOS Capital

Equipment Lease

UCC-1

#2007 0148865

1/11/07

Pliant, LLC

DE

Secretary of State

Donlen Fleet Leasing Ltd./Location de Flottes Ltee.

Motor Vehicle Lease

UCC-1

#2007 0638600

2/15/07

Pliant, LLC

DE

Secretary of State

IOS Capital

Equipment Lease

UCC-1

#2007 2638657

1/11/07

Pliant, LLC

DE

Secretary of State

Velocity Financial Group, Inc.

Equipment Lease

UCC-1

#2008 1614716

5/9/08

Pliant, LLC

DE

Secretary of State

Nova Chemicals Inc.

Products on Consignment

UCC-1

#2009 0240413

1/23/09

Pliant, LLC

DE

Secretary of State

Northfield Corporation

Equipment Lease

UCC-1

#2009 1201406

4/15/09

Pliant, LLC

DE

Secretary of State

Bank of America, N.A., as ABL Collateral Agent

Credit Suisse, as Term Collateral Agent

All Assets

UCC-1

#2009 3869499

12/3/09

Pliant, LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

(Indenture 4/21/08 – First Lien)

UCC-1

#2009 3886311

12/4/09

Pliant, LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

(2009 First Lien All Assets)

UCC-1

#2009 3887855

12/4/09

Pliant, LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

(Second Lien)

UCC-1

#2009 3891089

12/4/09

Pliant, LLC

DE

Secretary of State

NMHG Financial Services, Inc.

Equipment Lease

UCC-1

#2010 1334907

4/19/10

Pliant, LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

(2008 First Lien Notes)

UCC-1

#2010 2645764

7/29/10

Pliant, LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

(2009 First Lien Notes)

UCC-1

#2010 2646069

7/29/10

Pliant, LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

(Second Lien Notes)

UCC-1

#2010 2646242

7/29/10

Pliant, LLC

DE

Secretary of State

Bank of America, N.A., as ABL Collateral Agent

Credit Suisse, as Term Collateral Agent

All Assets

UCC-1

#2010 2646549

7/29/10

Pliant, LLC

DE

Secretary of State

Windmoeller & Hoelscher Corporation

Equipment Lease

UCC-1

#2011 0795180

3/3/11

Pliant, LLC

DE

Secretary of State

Windmoeller & Hoelscher Corporation

Equipment Lease

UCC-1

#2011 1381923

4/13/11

Poly-Seal LLC

DE

Secretary of State

Citicorp Del Lease, Inc.

 

 

Specific equipment

7/2/2003

#31929226

Poly-Seal LLC

DE

Secretary of State

 

Wells Fargo Bank, N.A., as Collateral Agent

 

 

All assets

9/21/2006

#63279940

Poly-Seal LLC

DE

Secretary of State

Credit Suisse, Cayman Islands Branch, as Term Collateral Agent

Bank of America, as ABL Collateral Agent

All Assets

UCC-1

#2007 1242527

4/3/07

Poly-Seal LLC

DE

Secretary of State

Wells Fargo Bank, National Association, as Collateral Agent

All Assets

UCC-1

#2008 1384617

4/21/08

Poly-Seal LLC

DE

Secretary of State

Credit Suisse, Cayman Islands Branch, as Term Collateral Agent

Bank of America, as ABL Collateral Agent

All Assets

UCC-1

#2008 1644440

5/12/08

Poly-Seal LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3887913

12/4/09

Poly-Seal LLC

MD

Baltimore County

 

Wells Fargo Bank, N.A., as Collateral Agent

 

 

Fixture Filing

11/15/2006

Book 08452 Page 0117

Poly-Seal LLC

MD

Baltimore City

Fleet National Bank, as Collateral Agent

 

 

Fixture filing

7/30/2002

#Liber: 2726 PG: 374

Rollpak Corporation

IN

Secretary of State

Wells Fargo Bank, N.A.

All Assets

UCC-1

#200700004460598

5/7/07

Rollpak Corporation

IN

Secretary of State

Credit Suisse, Cayman Islands Branch, as Term Collateral Agent

Bank of America, as ABL Collateral Agent

All Assets

UCC-1

#200700004581229

5/10/07

Rollpak Corporation

IN

Secretary of State

Wells Fargo Bank, National Association, as Collateral Agent

All Assets

UCC-1

#200800003768741

4/22/08

Rollpak Corporation

IN

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#200900009778284

12/4/09

Saffron Acquisition LLC

DE

Secretary of State

 

Wells Fargo Bank, N.A., as Collateral Agent

 

 

All assets

9/21/2006

#63279932

Saffron Acquisition LLC

DE

Secretary of State

Credit Suisse, Cayman Islands Branch, as Term Collateral Agent

Bank of America, as ABL Collateral Agent

All Assets

UCC-1

#2007 1242105

4/3/07

Saffron Acquisition LLC

DE

Secretary of State

Wells Fargo Bank, National Association, as Collateral Agent

All Assets

UCC-1

#2008 1384633

4/21/08

Saffron Acquisition LLC

DE

Secretary of State

Credit Suisse, Cayman Islands Branch, as Term Collateral Agent

Bank of America, as ABL Collateral Agent

All Assets

UCC-1

#2008 1644424

5/12/08

Saffron Acquisition LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3888093

12/4/09

Setco, LLC

CA

Secretary of State

 

Wells Fargo Bank, N.A., as Collateral Agent

 

 

All assets

9/21/2006

#63280005

Setco, LLC

DE

Secretary of State

Credit Suisse, Cayman Islands Branch, as Term Collateral Agent

Bank of America, as ABL Collateral Agent

All Assets

UCC-1

#2007 1242170

4/3/07

Setco, LLC

DE

Secretary of State

Bank of America, N.A., as Collateral Agent

All Assets

UCC-1

#2008 0442374

2/5/08

Setco, LLC

DE

Secretary of State

Wells Fargo Bank, National Association, as Collateral Agent

All Assets

UCC-1

#2008 1384641

4/21/08

Setco, LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3888127

12/4/09

SETCO

CA

Secretary of State

Nutrilite Division of Amway Corporation

 

 

Specific equipment

7/2/1999

#9919460907

Setco, Inc.

CA

Secretary of State

S. M. Graphics Manufacturing, Inc.

 

 

Specific equipment

9/7/2004

#04-1004799498

Setco, Inc.

CA

Secretary of State

Nutrilite Division of Access Business Group LLC

 

 

Specific equipment

3/3/2005

#05-7017876869

Setco, Inc.

CA

Secretary of State

Nutrilite Division of Access Business Group LLC

 

 

Specific equipment

3/3/2005

#05-7017877012

Setco, Inc.

CA

Secretary of State

Nutrilite Division of Access Business Group LLC

 

 

Specific equipment

3/18/2005

#05-7019889976

Setco, Inc.

CA

Secretary of State

Nutrilite Division of Access Business Group LLC

 

 

Specific equipment

3/18/2005

#05-7019891272

Sun Coast Industries, LLC

DE

Secretary of State

 

Wells Fargo Bank, N.A., as Collateral Agent

 

 

All assets

9/21/2006

#63279965

Sun Coast Industries, LLC

DE

Secretary of State

Credit Suisse, Cayman Islands Branch, as Term Collateral Agent

Bank of America, as ABL Collateral Agent

All Assets

UCC-1

#2007 1242238

4/3/07

Sun Coast Industries, LLC

DE

Secretary of State

Wells Fargo Bank, National Association, as Collateral Agent

All Assets

UCC-1

#2008 1384666

4/21/08

Sun Coast Industries, LLC

DE

Secretary of State

Credit Suisse, Cayman Islands Branch, as Term Collateral Agent

Bank of America, as ABL Collateral Agent

All Assets

UCC-1

#2008 1644408

5/12/08

Sun Coast Industries, LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3888408

12/4/09

Uniplast Holdings, LLC

DE

Secretary of State

Great Atlantic Capital Corporation

Equipment Lease

UCC-1

#1041657 3

5/7/01

Uniplast Holdings, LLC

DE

Secretary of State

Bank of America, N.A., as ABL Collateral Agent

Credit Suisse, as Term Collateral Agent

All Assets

UCC-1

#2009 38669655

12/3/09

Uniplast Holdings, LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3886485

12/4/09

Uniplast Holdings, LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3888499

12/4/09

Uniplast Holdings, LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3891113

12/4/09

Uniplast Holdings, LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

(2008 First Lien Notes)

UCC-1

#2010 2645780

7/29/10

Uniplast Holdings, LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

(2009 First Lien Notes)

UCC-1

#2010 2646093

7/29/10

Uniplast Holdings, LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

(Second Lien Notes)

UCC-1

#2010 2646275

7/29/10

Uniplast Holdings, LLC

DE

Secretary of State

Bank of America, N.A., as ABL Collateral Agent

Credit Suisse, as Term Collateral Agent

All Assets

UCC-1

#2010 2646556

7/29/10

Uniplast U.S., Inc.

DE

Secretary of State

Great Atlantic Capital Corporation

Equipment Lease

UCC-1

#1041651 6

5/7/01

Uniplast U.S., Inc.

DE

Secretary of State

Bank of America, N.A., as ABL Collateral Agent

Credit Suisse, as Term Collateral Agent

All Assets

UCC-1

#2009 38669838

12/3/09

Uniplast U.S., Inc.

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3886519

12/4/09

Uniplast U.S., Inc.

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3888549

12/4/09

Uniplast U.S., Inc.

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3891154

12/4/09

Venture Packaging Midwest, Inc.

DE

Secretary of State

General Electric Capital Corporation

 

 

In-Lieu of OH Huron County filing.

Leased equipment

1/15/2004

#40113888

Venture Packaging Midwest, Inc.

DE

Secretary of State

 

Wells Fargo Bank, N.A., as Collateral Agent

 

 

All assets

9/21/2006

#63280211

Venture Packaging Midwest, Inc.

OH

Huron County

 

Wells Fargo Bank, N.A., as Collateral Agent

 

 

Fixture filing

10/3/2006

#000084946

Venture Packaging Midwest, Inc.

OH

Huron County

NationsBank, N.A., as Agent for itself and other Lenders

 

 

Fixture filing

9/16/1997

#77897

Venture Packaging Midwest, Inc.

OH

Huron County

Fleet National Bank, as Collateral Agent

 

 

Fixture filing

7/29/2002

#000084562

Venture Packaging Midwest, Inc.

DE

Secretary of State

Credit Suisse, Cayman Islands Branch, as Term Collateral Agent

Bank of America, as ABL Collateral Agent

All Assets

UCC-1

#2007 1242352

4/3/07

Venture Packaging Midwest, Inc.

DE

Secretary of State

Wells Fargo Bank, National Association, as Collateral Agent

All Assets

UCC-1

#2008 1384708

4/21/08

Venture Packaging Midwest, Inc.

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3888689

12/4/09

Venture Packaging, Inc.

DE

Secretary of State

 

Wells Fargo Bank, N.A., as Collateral Agent

 

 

All assets

9/21/2006

#63280187

Venture Packaging, Inc.

DE

Secretary of State

Credit Suisse, Cayman Islands Branch, as Term Collateral Agent

Bank of America, as ABL Collateral Agent

All Assets

UCC-1

#2007 1242469

4/3/07

Venture Packaging, Inc.

DE

Secretary of State

Wells Fargo Bank, National Association, as Collateral Agent

All Assets

UCC-1

#2008 1384716

4/21/08

Venture Packaging, Inc.

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3888739

12/4/09

 

--------------------------------------------------------------------------------

 

 

 

 

Covalence: 

Debtor

State

Jurisdiction

Secured Party

Collateral

filing info

Covalence Specialty Adhesives, LLC

DE

Secretary of State

CIT Technologies Corporation

 

Leased equipment

7/24/2006

#62551281 

Covalence Specialty Adhesives, LLC

DE

Secretary of State

CIT Technologies Corporation

 

Leased equipment

3/12/2007

#20070925940 

Covalence Specialty Coatings LLC

DE

Secretary of State

Georgia-Pacific Containerboard LLC

 

Consigned unbleached kraft linerboard inventory

9/15/2006

#63190022 

Covalence Specialty Adhesives LLC

DE

Secretary of State

Credit Suisse, Cayman Islands Branch, as Term Collateral Agent

Bank of America, as ABL Collateral Agent

All Assets

UCC-1

#2007 1242030

4/3/07

Covalence Specialty Adhesives LLC

DE

Secretary of State

Wells Fargo Bank, N.A., as Collateral Agent

All Assets

UCC-1

#2007 1250140

4/3/07

Covalence Specialty Adhesves LLC

DE

Secretary of State

Wells Fargo Bank, National Association, as Collateral Agent

All Assets

UCC-1

#2008 1384781

4/21/08

Covalence Specialty Adhesives LLC

DE

Secretary of State

Wells Fargo Bank, N.A.

Equipment Lease

UCC-1

#2008 3993704

12/2/08

Covalence Specialty Adhesives LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3887566

12/4/09

Covalence Specialty Adhesives LLC

DE

Secretary of State

ExxonMobil Chemical Company

Products on Consignment

(Add’l Debtor: Southern Logistics & Warehousing LLC)

UCC-1

#2008 2123378

6/20/08

Covalence Specialty Materials Corp

DE

Secretary of State

Raymond Leasing Corporation

 

Specific equipment

5/4/2006

#61506161 

Covalence Specialty Materials Corp

DE

Secretary of State

Raymond Leasing Corporation

 

Specific equipment

5/4/2006

#61506179 

Covalence Specialty Materials Corp.

DE

Secretary of State

Crown Credit Company

 

Specific equipment

7/26/2006

#62580918 

Covalence Specialty Materials Corp.

DE

Secretary of State

Crown Credit Company

 

Specific equipment

8/28/2006

#62981686 

Covalence Specialty Materials Corp.

DE

Secretary of State

Crown Credit Company

 

Specific equipment

8/28/2006

#62981728 

Covalence Specialty Materials Corp.

DE

Secretary of State

Crown Credit Company

 

Specific equipment

10/2/2006

#63403516 

Covalence Specialty Materials Corp.

DE

Secretary of State

Crown Credit Company

Specific equipment

10/30/2006

#63771722 

Covalence Specialty Materials

DE

Secretary of State

IOS Capital

 

Leased equipment

11/13/2006

#63945698 

Covalence Specialty Materials

DE

Secretary of State

IOS Capital

 

Leased equipment

11/13/2006

#63945748 

Covalence Specialty Materials

DE

Secretary of State

IOS Capital

 

Leased equipment

11/13/2006

#63945763 

Covalence Specialty Materials

DE

Secretary of State

IOS Capital

 

Leased equipment

11/13/2006

#63945771 

Covalence Specialty Materials

DE

Secretary of State

IOS Capital

 

Leased equipment

11/28/2006

#64117677 

Covalence Specialty Materials

DE

Secretary of State

IOS Capital

 

Leased equipment

3/2/2007

#20070786052 

Covalence Specialty Materials Corp.

DE

Secretary of State

NMHG Financial Services, Inc.

 

Leased equipment

1/11/2007

#20070138759 

Covalence Specialty Materials Corp

DE

Secretary of State

Greater Bay Bank N.A.

 

Specific equipment

2/16/2007

#20070626563 

Covalence Specialty Materials Corp

DE

Secretary of State

Greater Bay Bank N.A.

 

Specific equipment

2/20/2007

#20070653484 

Covalence Specialty Materials Corp.

DE

Secretary of State

Crown Credit Company

 

Specific equipment

3/30/2007

#20071199743 

Southern Logistics & Warehousing, LLC

Additional debtor: Tyco Adhesives GP Holdings, Inc.

KY

Simpson County

Norandal USA, Inc.

Fixture filing

12/10/2003

Fixture filing 7, page 209

Poly-Tech, Inc.

NC

Edgecombe County

Irving Trust Company

Deed of Trust

$4,500,000

8/10/1988

Book 1016, Page 524

Berry Plastics Holding Corporation

DE

Secretary of State

Bank of America, as ABL Collateral Agent

Credit Suisse, Cayman Islands Branch, as Term Collateral Agent

 

All Assets

UCC-1

#2007 1241297

4/3/07

Covalence Specialty Materials Corp. (now Berry Plastics Holding Corporation)

DE

Secretary of State

Crown Credit Company

 

10/13/2005

#53164622

 

Covalence Specialty Materials Corp. (now Berry Plastics Holding Corporation)

DE

Secretary of State

Crown Credit Company

 

11/22/2005

#53622496

Covalence Specialty Materials Corp. (now Berry Plastics Holding Corporation)

DE

Secretary of State

Irwin Commerical Finance Corporation, Equipment Finance

 

10/14/2005

#53187599

Covalence Specialty Materials Corp. (now Berry Plastics Holding Corporation)

DE

Secretary of State

Irwin Commerical Finance Corporation, Equipment Finance

 

11/3/2005

#53434199

Covalence Specialty Materials Corp. (now Berry Plastics Holding Corporation)

DE

Secretary of State

Toyota Motor Credit Corporation

 

1/28/2003

#30235625

Covalence Specialty Materials Corp. (now Berry Plastics Holding Corporation)

DE

Secretary of State

IOS Capital, LLC

 

4/11/2003

#30947351

Covalence Specialty Materials Corp. (now Berry Plastics Holding Corporation)

DE

Secretary of State

IOS Capital, LLC

 

3/10/2004

#40715484

Covalence Specialty Materials Corp. (now Berry Plastics Holding Corporation)

DE

Secretary of State

IOS Capital, LLC

 

3/4/2005

#50774118

Covalence Specialty Materials Corp. (now Berry Plastics Holding Corporation)

OH

Secretary of State

MT Business Leasing, Inc.

 

1/30/2004

#OH00073407453

Covalence Specialty Materials Corp. (now Berry Plastics Holding Corporation)

MN

Secretary of State

General Electric Capital Corporation

 

5/20/2003

#20037518481

Covalence Specialty Materials Corp. (now Berry Plastics Holding Corporation)

MN

Secretary of State

Toyota Financial Services

 

2/17/2004

#200410618315

Covalence Specialty Materials Corp. (now Berry Plastics Holding Corporation)

MN

Secretary of State

Toyota Financial Services

 

2/17/2004

#200410618341

Covalence Specialty Materials Corp. (now Berry Plastics Holding Corporation)

MN

Secretary of State

Toyota Financial Services

 

2/17/2004

#200410618365

Covalence Specialty Materials Corp. (now Berry Plastics Holding Corporation)

MN

Secretary of State

Toyota Financial Services

 

11/16/2004

#200414005055

Covalence Specialty Coatings LLC

DE

Secretary of State

Citicorp Leasing, Inc.

 

3/3/2004

#40612228

Covalence Specialty Coatings LLC

DE

Secretary of State

HERC Exchange, LLC

 

3/2/2005

#50671322

Covalence Specialty Coatings LLC

MA

Secretary of State

Citicorp Del Lease, Inc.

 

5/11/2001

#200102204850

Covalence Specialty Coatings LLC

MA

Secretary of State

Citicorp Del Lease, Inc.

 

6/6/2001

#200102966190

Covalence Specialty Coatings LLC

MA

Secretary of State

Raymond Leasing Corporation

 

7/26/2001

#200104137570

Covalence Specialty Coatings LLC

MA

Secretary of State

Raymond Leasing Corporation

 

9/21/2001

#200105539760

Covalence Specialty Coatings LLC

MA

Secretary of State

Citicorp Del Lease, Inc.

 

9/6/2001

#2000105206770

Covalence Specialty Coatings LLC

MA

Secretary of State

Citicorp Del Lease, Inc.

 

9/17/2001

#200105389590

Covalence Specialty Coatings LLC

MA

Secretary of State

Fleet Business Credit, LLC

 

1/22/2002

#200208483050

Covalence Specialty Coatings LLC

MA

Secretary of State

Fleet Business Credit, LLC

 

4/18/2002

#200210890150

Covalence Specialty Coatings LLC

NH

Secretary of State

Citicorp Del Lease, Inc.

 

4/19/2001

#578866

Covalence Specialty Coatings LLC

NH

Secretary of State

Citicorp Del Lease, Inc.

 

6/5/2001

#581500

Covalence Specialty Coatings LLC

NH

Secretary of State

Citicorp Del Lease, Inc.

 

6/28/2001

#581500-01

Covalence Specialty Coatings LLC

MA

 

State of Massachusetts

Tax lien

5/2/2002

#044010011028

Covalence Specialty Coatings LLC

DE

Secretary of State

Bank of America, N.A., as ABL Collateral Agent

Credit Suisse, as Term Collateral Agent

All Assets

UCC-1

#2007 1242006

4/3/07

Covalence Specialty Coatings LLC

DE

Secretary of State

Wells Fargo, N.A., as Collateral Agent

All Assets

UCC-1

2007 1250199

4/3/07

Covalence Specialty Coatings LLC

DE

Secretary of State

NMHG Financial Services, Inc.

Leased Equipment

UCC-1

#2007 4645171

12/10/07

Covalence Specialty Coatings LLC

DE

Secretary of State

NMHG Financial Sefvices, Inc.

Leased Equipment

UCC-1

#2008 0006427

1/2/08

Covalence Specialty Coatings LLC

DE

Secretary of State

Bank of America, N.A., as Collateral Agent

Leased Equipment

UCC-1

#2008 0272870

1/23/08

Covalence Specialty Coatings LLC

DE

Secretary of State

Wells Fargo, N.A., as Collateral Agent

All Assets

UCC-1

#2008 1384450

4/21/08

Covalence Specialty Coatings LLC

DE

Secretary of State

U.S. Bank National Association, as Collateral Agent

All Assets

UCC-1

#2009 3887632

12/4/09

Covalence Specialty Adhesives LLC

DE

Secretary of State

JPS Industries, Inc.

 

4/1/2005

#51077842

Covalence Specialty Adhesives LLC

DE

Secretary of State

IBM Credit LLC

 

9/27/2005

#52982990

Covalence Specialty Adhesives LLC

MA

Secretary of State

Newcourt Technologies Corporation

 

2/10/2000

#694626

Covalence Specialty Adhesives LLC

MA

Secretary of State

Steelcase Financial Services, Inc.

 

12/5/2000

#760770

Covalence Specialty Adhesives LLC

MA

Secretary of State

Pitney Bowes Credit Corporation

 

1/9/2002

#200208181910

Covalence Specialty Adhesives LLC

MA

Secretary of State

HB Fuller

 

2/6/2006

#200645469510

 

--------------------------------------------------------------------------------

 

 

 

Security Agreement Supplement dated as of April 16, 1991, by the Kendall Company
in favor of Manufacturers Hanover Trust Company.



 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.04

Investments

Berry: 

Obligor

Balance

Obligee

AeroCon, LLC

946,299

Berry Plastics Corporation

Berry Iowa, LLC

(47,112,919)

Berry Plastics Corporation

Berry Plastics Asia Pte. Ltd

1,190,699

Berry Plastics Corporation

Berry Plastics BVBA

(7,274,947)

Berry Plastics Corporation

Berry Plastics Canada, Inc.

(82,726,411)

Berry Plastics Corporation

Berry Plastics Corporation

3,214,165,146

Various Subsidiaries

Berry Plastics de Mexico / Gripo dre Servicos Berpla

(17,508,261) 

Berry Plastics Corporation

Berry Plastics Design, LLC

(29,613,224)

Berry Plastics Corporation

Berry Plastics Group, Inc.

626,294,578

Berry Plastics Corporation

Berry Plastics Opco, Inc

(45,550,982)

Berry Plastics Corporation

Berry Plastics SP, Inc. ( F/K/A Superfos Packaging, Inc.)

(72,265,509)

Berry Plastics Corporation

Berry Plastics Technical Services, Inc.

(3,179,070)

Berry Plastics Corporation

Berry Sterling Corporation

2,464,633

Berry Plastics Corporation

BP Parallel, LLC

(277,153,003)

Berry Plastics Corporation

Captive Plastics, LLC

(622,182,184)

Berry Plastics Corporation

Cardinal Packaging, Inc.

(71,048,724)

Berry Plastics Corporation

Covalence Speciality Adhesives, LLC

(152,322,742)

Berry Plastics Corporation

Covalence Speciality Coatings, LLC

(159,656,894)

Berry Plastics Corporation

Kerr Group, LLC

(553,960,708)

Berry Plastics Corporation

Knight Plastics, LLC

(93,111,597)

Berry Plastics Corporation

Packerware, LLC

(301,286,969)

Berry Plastics Corporation

Pliant Corporation Pty LTD

(106,706)

Berry Plastics Corporation

Pliant de Mexico SA de CV

(16,082,039) 

Berry Plastics Corporation

Pliant Film Products Gmbh

886,511

Berry Plastics Corporation

Pliant, LLC

(750,450,001)

Berry Plastics Corporation

Poly-Seal, LLC

(153,281,544)

Berry Plastics Corporation

Rafypak S.A. de CV

(2,248,208) 

Berry Plastics Corporation

Rollpak Corporation

(32,878,931)

Berry Plastics Corporation

Setco, LLC

(124,552,351)

Berry Plastics Corporation

Sun Coast Industries, LLC

(38,484,378)

Berry Plastics Corporation

Venture Packaging Midwest, Inc.

(159,686,850)

Berry Plastics Corporation

M/S/ Berry Plastics PVT LTD (CSM India SPV LLC)

(2,170,110)

Berry Plastics Corporation

Pliant Corporation International

13,000,000

Berry Plastics Corporation

Uniplast Holdings Inc

18,000,000

Berry Plastics Corporation

Uniplast Industries Company

(30,052,605)

Berry Plastics Corporation

Uniplast U.S., Inc.

8,700,000

Berry Plastics Corporation

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.05

Mergers, Consolidations, Sale of Assets and Acquisitions

Sale of Berry Plastics UK Limited.

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.07

Transactions with Affiliates

 

            Management Agreement, dated as of September 20, 2006 among Berry
Plastics Corporation, Berry Plastics Group, Inc. and Apollo Management VI, L.P.

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 9.01

Notice Information

HOLDINGS:

 

BERRY PLASTICS GROUP, INC.

            101 Oakley St.

            Evansville, IN 47710

            Attention: James M. Kratochvil

            Telecopier:  (812) 424-0128

            jimkratochvil@berryplastics.com

 

 

THE COMPANY:

 

BERRY PLASTICS CORPORATION

            101 Oakley St.

            Evansville, IN 47710

            Attention:  James M. Kratochvil

            Telecopier:  (812) 424-0128

            jimkratochvil@berryplastics.com       

 

 

DOMESTIC SUBSIDIARIES:

C/O BERRY PLASTICS CORPORATION

            101 Oakley St.

            Evansville, IN 47710

            Attention:  James M. Kratochvil

            Telecopier:  (812) 424-0128

            jimkratochvil@berryplastics.com
ADMINISTRATIVE AGENT:

Administrative Agent’s Office

 

For Payments and Request for Credit Extensions and Swingline Lender:

 

Bank of America, N.A.

20975 Swenson Drive, Suite 200

Waukesha, WI  53186

Attn:   Debra Martell

Tel:  262-207-3301

Fax:  312-453-3748

E:mail:  operations_waukesha@bankofamerica.com 

 

 

--------------------------------------------------------------------------------

 

 

Secondary Contact:

Attn: Kathie Theisen

Tel:  262-207-3309

Fax:  312-453-5933

 

Financial Statements, Other Information for Distribution to Lenders and Other
Notices as Administrative Agent:

Bank of America, N.A.

335 Madison Avenue, 6th Floor

New York, N.Y.  10017

Mail Stop:  NY1-503-06-16

Attn:   Robert Anchundia

VP, Sr. Portfolio Specialist

Tel:  646-556-0483

Fax:  312-453-2487

E:mail:  Robert.anchundia@baml.com     

 

LC ISSUER:

Bank of America, N.A.

20975 Swenson Drive, Suite 200

Waukesha, WI  53186

Attn:   Debra Martell

Tel:  262-207-3301

Fax:  312-453-3748

E:mail:  operations_waukesha@bankofamerica.com 

 

 

--------------------------------------------------------------------------------

 

 

Schedule 1 to Amendment No. 3

Loan and Commitment Amounts of Designated Lenders

 

Lender

Loan and Commitment Amounts

1.

Bank of America, N.A

$92,628,205

2.

Wells Fargo Capital Finance, LLC

$74,102,564

3.

Barclays Bank PLC

$66,692,308

4.

Citicorp North America, Inc.

$44,461,538

5.

Credit Suisse AG, Cayman Islands Branch

$44,461,538

6.

Deutsche Bank Trust Company Americas

$37,051,282

7.

U.S. Bank National Association

$37,051,282

8.

UBS Loan Finance LLC

$37,051,282

9.

Goldman Sachs Bank USA

$29,641,026

10.

Siemens Financial Services, Inc.

$18,525,641

Total

$481,666,667

 




--------------------------------------------------------------------------------

                       

 

--------------------------------------------------------------------------------

 